Name: Commission Regulation (EEC) No 2886/89 of 2 August 1989 amending Annex I to Council Regulation (EEC) No 2658/87 on the tariff and statistical nomenclature and on the common customs tariff
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 2 . 0. 89 Official Journal of the European Communities 1 I (Acts whose publication is obligatory) COMMISSION REGULATION (EEC) No 2886/89 of 2 August 1989 amending Annex I to Council Regulation (EEC) No 2658/87 on the tariff and statistical nomenclature and on the Common Customs Tariff Whereas the measures provided for in this Regulation are in accordance with the opinion of the Nomencla ­ ture Committee ; Whereas Article 12 of Regulation (EEC) No 2658/87 provides for the Commission to adopt each year by means of a Regulation, to apply from 1 January of the following year, a complete version of the combined nomenclature together with the corresponding autono ­ mous and conventional rates of duty of the Common Customs Tariff, as it results from measures adopted by the Council or by the Commission (2), THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 2658/87 of 23 July 1987 on the tariff and statistical nomenclature and . on the Common Customs Tariff (*), and in particular Articles 9 and 12 thereof, Whereas Regulation (EEC) No 2658/87 established a goods nomenclature, hereinafter called the 'combined nomenclature', to meet, at one and the same time, the requirements both of the Common Customs Tariff and of the external trade statistics of the Community; Whereas it is necessary to amend the combined nomen ­ clature to take account of :  changes in requirements relating to statistics or commercial policy,  changes in the harmonized system nomenclature,  the need to align or clarify texts ; HAS ADOPTED THIS REGULATION : Article 1 Annex I to Regulation (EEC) No 2658/87 is hereby replaced by the Annex to this Regulation . Article; 2 This Regulation shall enter into force on 1 January 1990. This Regulation shall be binding in its entirety and directly applicable m all Member States. Done at Brussels, 2 August 1989 . For the Commission Henning CHRISTOPHERSEN Vice-President  ( «) OJ No L 256, 7.9. 1987, p. 1 . (2) Incorporated in the Annex to this Regulation are amend ­ ments resulting from the adoption of the following meas ­ ures : Council Regulation (EEC) No 3468/88 of 7 November 1988 (OJ No L 305, 10. 11 . 1988, p. 1 ), Council Regulation (EEC) No 4107/88 of 21 December 1988 (OJ No L 361 , 29 . 12 . 1988, p. 1 ), Commission Regulation (EEC) No 20/89 of 4 January 1989 (OJ No L 4, 6. 1 . 1989, p. 19), Council Regulation (EEC) No 1495/89 of 29 May 1989 (OJ No L 148, 1.6. 1989, p. 1 ), Council Regulation (EEC) No 1672/89 of 29 May 1989 (OJ No L 169 of 19 . 6. 1989, p. 1 ). class="page"> 2 . 10 . 89 Official Journal of the European Communities 3 ANNEX I COMBINED NOMENCLATURE class="page"> 2 . 10 . 89 Official Journal of the European Communities 5 SUMMARY Page Chapter Page PART I  PRELIMINARY PROVISIONS 11 Products of the milling industry; malt ; starches ; inulin ; wheat gluten 12 Oil seeds and oleaginous fruits ; miscellaneous grains, seeds and fruit ; industrial or medicinal Section I  General rules plants; straw and fodder A. General rules for the interpretation of the combined 93 99 104 106 nomenclature , 13 Lac; gums, resins and other vegetable saps and extracts 14 Vegetable plaiting materials ; vegetable products not elsewhere specified or included B. General rules concerning duties 11 12 13 C. General rules applicable both to nomenclature and to duties Section II  Special provisions A. Goods for certain categories of ships, boats and other vessels and for drilling or production plat ­ Section III iorms B. Civil aircraft and goods for use in civil aircraft Animal or vegetable fats and. oils and their cleavage products ; prepared edible fats ; animal or vegetable waxes C. Standard rate of duty D. Containers and packing materials 13 15 16 17 18 19 IS Animal or vegetable fats and oils and their cleavage products; prepared edible fats ; animal or vegetable waxes 108 Signs, abbreviations and symbols Supplementary units Section IV PART II  SCHEDULE OF CUSTOMS DUTIES Prepared foodstuffs ; beverages, spirits and vinegar ; tobacco and manufactured tobacco substitutes Section I Live animals ; animal products Chapter 16 Preparations of meat, of fish or of crustaceans, molluscs or other aquatic invertebrates 119 17 Sugars and sugar confectionery 124 18 Cocoa and cocoa preparations 128 19 Preparations of cereals, flour, starch or milk ; pastry ­ cooks' products 131 20 Preparations of vegetables, fruit, nuts or other parts of plants . 135 21 Miscellaneous edible preparations 151 22 Beverages, spirits and vinegar 155 23 Residues and . waste from the food industries; oreoared animal fodder 164 1 Live animals 23 2 Meat and edible meat offal 26 3 Fish and crustaceans, molluscs and other aquatic invertebrates 41 4 Dairy produce; birds' eggs ; natural honey; edible products of animal origin , not elsewhere specified or included 55 5 Products of animal origin, not elsewhere specified or included ; 64 24 Tobacco and manufactured tobacco substitutes . 169 Section II Section V Vegetable products 6 Live trees and other plants ; bulbs, roots and the like; cut flowers and ornamental foliage 67 7 Edible vegetables and certain roots and tubers 70 8 Edible fruit and nuts ; peel of citrus fruits or melons 77 9 Coffee, tea, mate and spices 84 10 Cereals 88 Mineral products 25 Salt ; sulphur; earths and stone; plastering materials, lime and cement 172 26 Ores, slag and ash 179 27 Mineral fuels , mineral oils and products of their distillation ; bituminous substances; mineral waxes . . 182 6 Official Journal of the European Communities 2 . 10 . 89 Chapter Page Chapter Page Section VI Section X Pulp of wood or of other fibrous cellulosic material ; waste and scrap of paper or paperboard ; paper and paperboard and articles thereof 47 Pulp of wood or of other fibrous cellulosic material ; waste and scrap of paper or paperboard 308 48 Products of the chemical or allied industries 28 Inorganic chemicals; organic or inorganic com ­ pounds of precious metals, of rare-earth metals, of radioactive elements or of isotopes 191 29 Organic chemicals 205 30 Pharmaceutical products . 227 3 1 Fertilisers 232 32 Tanning or dyeing extracts ; tannins and their deriva ­ tives; dyes, pigments and other colouring matter; paints and varnishes ; putty and other mastics; inks . . 236 33 Essential oils and resinoids; perfumery, cosmetic or toilet preparations 241 34 Soap, organic surface-active agents, washing prepa ­ rations, lubricating preparations, artificial waxes, prepared waxes, polishing or scouring preparations, candles and similar articles, modelling pastes, 'den ­ tal waxes' and dental preparations with a basis of plaster 245 49 Paper and paperboard; articles of paper pulp, of paper or of paperboard 310 Printed books, newspapers, pictures and other pro ­ ducts of the printing industry ; manuscripts, type ­ scripts and plans 325 Section XI 35 Albuminoidal substances ; modified starches; glues; enzymes 248 36 Explosives; pyrotechnic products ; matches ; pyro ­ phoric alloys; certain combustible preparations .... 251 37 Photographic or cinematographic goods 252 38 Miscellaneous chemical products 256 Section VII Plastics and articles thereof ; rubber and articles thereof 39 Plastics and articles thereof 263 40 Rubber and articles thereof 277 Textiles and textile articles Silk 333 Wool, fine or coarse animal hair; horsehair yarn and woven fabric 335 Cotton 339 Other vegetable textile fibres ; paper yarn and woven fabrics of paper yarn 348 Man-made filaments 352 Man-made staple fibres 358 Wadding, felt and nonwovens; special yarns ; twine, cordage, ropes and cables and articles thereof 366 Carpets and other textile floor coverings 370 Special woven fabrics; tufted textile fabrics ; lace; tapestries ; trimmings; embroidery 373 Impregnated, coated, covered or laminated textile fabrics ; textile articles of a kind suitable for indus ­ trial use 377 Knitted or crocheted fabrics 382 Articles of apparel and clothing accessories, knitted or crocheted 385 Articles of apparel and clothing accessories, not knitted or crocheted 395 Other made-up textile articles; sets ; worn clothing and worn textile articles; rags 405 50 51 52 53 54 55 56 57 58 59 60 61 62 63 Section VIII Raw hides and skins, leather, furskins and articles thereof ; saddlery and harness ; travel goods, handbags and similar containers ; articles of animal gut (other than silkworm gut) 41 Raw hides and skins (other than furskins) and leather 284 42 Articles of leather; saddlery and harness ; travel goods, handbags and similar containers; articles of animal gut (other than silkworm gut) 288 43 Furskins and artificial fur; manufactures thereof 292 Section XII Section IX Footwear, headgear, umbrellas, sun umbrellas, walking-sticks, seat-sticks, whips, ridings-crops and parts thereof ; prepared feathers and articles made therewith ; artificial flowers ; articles of human hair 64 Footwear, gaiters and the like; parts of such articles 410 65 Headgear and parts thereof 416 66 Umbrellas, sun umbrellas, walking-sticks, seat ­ sticks, whips, riding-crops and parts thereof 418 67 Prepared feathers and down and articles made of feathers or of down ; artificial flowers; articles of human hair 419 Wood and articles of wood ; wood charcoal ; cork and articles of cork ; manufactures of straw, of esparto or of other plaiting materials ; basketware and wickerwork 44 Wood and articles of wood; wood charcoal 295 45 Cork and articles of cork 305 46 Manufactures of straw, of esparto or of other plaiting materials; basketware and wickerwork 306 2 . 10. 89 Official Journal of the European Communities 7 Chapter Page Chapter Page Section XIII Section XVII Articles of stone, plaster, cement, asbestos, mica or similar materials ; ceramic products ; glass and glassware 68 Articles of stone, plaster, cement, asbestos, mica or similar materials . . ; 421 69 Ceramic products 426 70 Glass and glassware 430 Vehicles, aircraft, vessels and associated transport equipment 86 Railway or tramway locomotives, rolling-stock and parts thereof; railway or tramway track fixtures and parts thereof; mechanical (including electro ­ mechanical) traffic signalling equipment of all kinds 609 87 Vehicles other than railway or tramway rolling ­ stock, and parts and accessories thereof 613 88 Aircraft, spacecraft, and parts thereof 624 89 Ships, boats and floating structures 626Section XIV Natural or cultured pearls, precious or semi-precious stones, precious metals, metals clad with precious metal and articles thereof ; imitation jewellery ; coin 7 1 Natural or cultured pearls, precious or semi-precious stones, precious metals, metals clad with precious metal , and articles thereof; imitation jewellery ; coin 439 Section XVIII Optical, photographic, cinematographic, measuring, checking, precision, medical or surgical instruments and apparatus ; clocks and watches ; musical instruments ; parts and accessories thereof 90 Optical , photographic, cinematographic, measuring, checking, precision , medical or surgical instruments and apparatus ; parts and accessories thereof 629 91 Clocks and watches and parts thereof 645 92 Musical instruments; parts and accessories of such articles 651 Section XV Base metals and articles of base metal 72 Iron and steel 446 73 Articles of iron or steel 474 74 Copper and articles thereof . 488 75 Nickel and articles thereof 495 76 Aluminium and articles thereof 498 77 (Reserved for possible future use in the harmonized system) 78 Lead and articles thereof « 504 79 Zinc and articles thereof 507 80 Tin and articles thereof 510 8 1 Other base metals ; cermets ; articles thereof 513 82 Tools, implements, cutlery, spoons and forks, of base metal ; parts thereof of base metal 517 83 Miscellaneous articles of base metal .  524 Section XIX Arms and ammunition ; parts and accessories thereof 93 Arms and ammunition ; parts and accessories thereof 654 Section XX Section XVI Machinery and mechanical appliances ; electrical equipment ; parts thereof ; sound recorders and reproducers, television image and sound recorders and reproducers, and parts and accessories of such articles Miscellaneous manufactured articles 94 Furniture; bedding, mattresses, mattress supports, cushions and similar stuffed furnishings; lamps and lighting fittings, not elsewhere specified or included ; illuminated signs, illuminated name-plates and the like; prefabricated buildings 657 95 Toys, games, and sports requisites ; parts and ac ­ cessories thereof 663 96 Miscellaneous manufactured articles 668 84 Nuclear reactors, boilers, machinery and mechanical appliances ; parts thereof 529 85 Electrical machinery and equipment and parts thereof; sound recorders and reproducers, television image and sound recorders and reproducers, and parts and accessories of such articles 578 8 Official Journal of the European Communities 2 . 10. 89 Chapter Page 99 (Reserved for special uses determined by the com ­ petent Community authorities) Chapter Page Section XXI Works of art, collectors' pieces and antiques 97 Works of art, collectors' pieces and antiques 674 98 Complete industrial plant exported in accordance with Commission Regulation (EEC) No 518/79 677 ANNEX Headings or subheadings of which only part is covered by a GATT concession or in which different concessions have been granted 679 2 . 10 . 89 Official Journal of the European Communities 9 PART ONE PRELIMINARY PROVISIONS class="page"> 2 . 0. 89 Official Journal of the European Communities 11 SECTION I GENERAL RULES A. General rules for the interpretation of the combined nomenclature Classification of goods in the combined nomenclature shall be governed by the following principles : 1 . The titles of sections, chapters and sub-chapters are provided for ease of reference only; for legal purposes, classification shall be determined according to the terms of the headings and any relative section or chapter notes and, provided such headings or notes do not otherwise require, according to the following provisions : 2 . (a) Any reference in a heading to an article shall be taken to include a reference to that article incomplete or unfinished, provided that, as presented, the incomplete or unfinished article has the essential character of the complete or finished article. It shall also be taken to include a reference to that article complete or finished (or falling to be classified as complete or finished by virtue of this rule), presented unassembled or disassembled. (b) Any reference in a heading to a material or substance shall be taken to include a reference to mixtures or combinations o.f that material or substance with other materials or substances. Any reference to goods of a given material or substance shall be taken to include a reference to goods consisting wholly or partly of such material or substance . The classification of goods consisting of more than one material or substance shall be according to the principles of rule 3 . 3 . When by application of rule 2 (b) or for any other reason, goods are prima facie classifiable under two or more headings, classification shall be effected as follows : (a) The heading which provides the most specific description shall be preferred to headings providing a ' more general description. However, when two or more headings each refer to part only of the materials or substances contained in mixed or composite goods or to part only of the items in a set put up for retail sale, those headings are to be regarded as equally specific in relation to those goods, even if one of them gives a more complete or precise description of the goods . (b) Mixtures, composite goods consisting of different materials or made up of different components, and goods put up in sets for retail sale, which cannot be classified by reference to 3 (a), shall be classified as if they consisted of the material or component which gives them their essential character in so far as this criterion is applicable . (c) When goods cannot be classified by reference to 3 (a) or (b), they shall be classified under the heading which occurs last in numerical order among those which equally merit consideration . 4. Goods which cannot be classified in accordance with the above rules shall be classified under the heading appropriate to the goods to which they are most akin . 5 . In addition to the foregoing provisions, the following rules shall apply in respect of the goods referred to therein : (a) Camera cases, musical instrument cases, gun cases, drawing-instrument cases, necklace cases and similar containers, specially shaped or fitted to contain a specific article or set of articles, suitable for long-term use and presented with the articles for which they are intended, shall be classified with such articles when of a kind normally sold therewith . This rule does not, however, apply to containers which give the whole its essential character. 12 Official Journal of the European Communities 2.10.89 (b) Subject to the provisions of rule 5 (a) above, packing materials and packing containers ( ¢) presented with the goods therein shall be classified with the goods if they are of a kind normally used for packing such goods . However, this provision is not binding when such packing materials or packing containers are clearly suitable for repetitive use. 6 . For legal purposes, the classification of goods in the subheadings of a heading shall be determined according to the terms of those subheadings and any related subheading notes and mutatis mutandis to the above rules, on the understanding that only subheadings at the same level are comparable . For the purposes of this rule the relative section and chapter notes also apply, unless the context otherwise requires . B. General rules concerning duties 1 . The customs duties applicable to imported goods originating in countries which are Contracting Parties to the General Agreement on Tariffs and Trade or with which the European Economic Community has concluded agreements containing the most-favoured-nation tariff clause shall be the conventional duties shown in column 4 of the schedule of duties . Unless the context otherwise requires, these conventional duties are applicable to goods, other than those referred to above, imported from any third country . The autonomous duties shown in column 3 are applicable :  when they are less than the conventional duties, or  when no conventional duty exists, in which case a dash is shown in column 4. 2 . Paragraph 1 shall not apply where special autonomous customs duties are provided for in respect of goods originating in certain countries or where preferential customs duties are applicable in pursuance of agreements . 3 . Paragraphs 1 and 2 shall not preclude the Member States from applying customs duties other than those of the Common Customs Tariff where the application of such other duties is justified by Community law . 4. The duties expressed as percentage rates in columns 3 and 4 are ad valorem duties . 5 . The symbol 'AGR' appearing in column 3 opposite certain headings or subheadings denotes that the goods concerned are subject to levies . When the customs duty is followed by the sign ' + ' and the symbol 'AGR' for example ' 16 + AGR', the goods are subject to both duty and levy . When the customs duty is followed by the symbol '(AGR)*, for example '20 (AGR)', the figure 20 refers to a rate of duty made obsolete by the introduction of the levy system . 6 . The symbol 'MOB' in columns 3 and 4 denotes that the goods concerned are chargeable with a 'variable component' determined under the regulations relating to trade in certain goods processed from agricultural products ^ ( ¢) The terms 'packing materials ' and 'packing containers' mean any external or internal containers, holders, wrappings or supports other than transport devices (e:g . transport containers), tarpaulins, tackle or ancillary transport equipment . The term 'packing containers' does not cover the containers referred to in general rule 5 (a). 2 . 10. 89 Official Journal of the European Communities 13 7 . The symbol 'AD S/Z' or 'AD F/M' in column 4 in Chapters 17 to 19 and 21 indicates that the maximum rate of duty consists of an ad valorem duty plus an additional duty for certain forms of sugar or for flour. This additional duty is fixed in accordance with the rules concerning trade in certain processed agricultural products . 8 . The symbol 'AD S/Z' in column 4 in Chapters 8 and 20 indicates that the Community reserves the right to charge, over and above the bound duty, an additional duty on sugar corresponding to the duty payable on imported sugar and applicable to the quantity of various sugars contained in this product in excess of the percentage by weight laid down in the additional note to Chapter 8 and in additional notes 3 and 5 to Chapter 20, or, in respect of products falling within heading Nos 0811 and 2006 to 2008 which exceed 13 % by weight. 9 . In heading No 2008, column 4, the symbol '2 AD S/Z' indicates that the applicable rate of the additional duty on sugar is fixed at a standard rate of 2 % of the customs value of the goods . C. General rules applicable both to nomenclature and to duties 1 . Unless provided otherwise, the provisions relating to customs value shall be applied to determine, in addition to the value for the assessment of ad valorem customs duties, the values by reference to which the scope of certain headings or subheadings is defined. 2 . The dutiable weight, in the case of goods chargeable by weight, and the weights by reference to which the scope of certain headings or subheadings is defined, shall be taken to be : (a) in the case of a reference to 'gross weight', the aggregate weight of the goods and of all the packing materials and packing containers ; (b) in the case of a reference to 'net weight' or simply to 'weight' without qualification, the weight of the goods themselves without packing materials and packing containers of any kind. 3 . Pursuant to the first subparagraph of Article 2 (2) of Regulation (EEC) No 2779/78 (*), the equivalent in national currencies of the ecu by reference to which certain specific customs duties are expressed, or which is used as a criterion limiting the scope of certain subheadings, shall be that obtaining on the first working day of October 1989 to be published in the 'C' series of the Official Journal of the European Communities. However, where a change in the bilateral central rate of one or more national currencies occurs the provisions of Article 2 (3) of the abovementioned Regulation shall apply. SECTION II SPECIAL PROVISIONS A. Goods for certain categories of ships, boats and other vessels and for drilling or production platforms 1 . Customs duties shall be suspended in respect of goods intended for incorporation in the ships, boats or other vessels listed in the following schedule, for the purposes of their construction, repair, maintenance or conversion, and in respect of goods intended for fitting to or equipping such ships, boats or other vessels . ( i ) OJ No L 333 , 30 . 11 . 1978, p. 5 . 14 Official Journal of the European Communities 2 . 10. 89 Code number Description 8901 Cruise ships, excursion boats, ferry-boats, cargo ships, barges and similar vessels for the transport of persons or goods : 8901 10  Cruise ships, excursion boats and similar vessels principally designed for the transport of persons ; ferry-boats of all kinds : 8901 10 10   Sea-going 8901 20  Tankers : 8901 20 10   Sea-going 8901 30 - Refrigerated vessels, other than those of subheading 8901 20 : 8901 30 10 Sea-going 8901 90 - Other vessels for the transport of goods and other vessels for the transport of both persons and goods : 8901 90 10   Sea-going 8902 00 Fishing vessels ; factory ships and other vessels for processing or preserving fishery products : - Sea-going : 8902 00 11   Of a gross tonnage exceeding 250 tons (GRT) 8902 00 19   Of a gross tonnage not exceeding 250 tons (GRT) 8903 Yachts and other vessels for pleasure or sports; rowing boats and canoes : - Other 8903 91   Sailboats, with or without auxiliary motor : 8903 91 10 Sea-going 8903 92   Motorboats, other than outboard motorboats : 8903 92 10    Sea-going 8904 00 Tugs and pusher craft : 8904 00 10 - Tugs  Pusher craft : 8904 00 91 -  Sea-going 8905 Light-vessels, fire-floats, dredgers, floating cranes, and other vessels the navigability of which is subsidiary to their main function ; floating docks ; floating or submersible drilling or production platforms : 8905 10 - Dredgers : 8905 10 10  - Sea-going 8905 90 - Other : 8905 90 10   Sea-going 8906 00 Other vessels* including warships and lifeboats other than rowing boats : 8906 00 10  Warships  Other : 8906 00 91 - - Sea-going 2 . 10, 89 Official Journal of the European Communities 15 2 . Customs duties shall be suspended in respect of : (a) goods intended for incorporation in drilling or production platforms : ( 1 ) fixed, subheading ex 8430 49 00 operating in the territorial sea of Member States, (2) or floating or submersible, subheading 8905 20 00, for the purposes of their construction, repair, maintenance or conversion, and in respect of goods intended for equipping the said platforms. Those goods such as motor fuel, lubricants and gas, which are necessary for the operation of machines and apparatus which do not affect permanently, and are not integral parts of the platforms and which are used on board for the construction, repair, maintenance, conversion or equipping of these platforms are regarded also as being used for incorporation in drilling or production platforms; (b) tubes, pipes , cables and their connection pieces, linking these drilling or production platforms to the mainland. 3 . The suspensions shall be subject to conditions laid down in the relevant Community provisions with a view to customs control of the use of such goods. B. Civil aircraft and goods for use in civil aircraft 1 . Relief from customs duty is provided for :  civil aircraft,  certain goods for use in civil aircraft and for incorporation therein in the course of their manufacture, repair, maintenance, rebuilding, modification or conversion,  ground flying-trainers and their parts, for civil use . These goods are covered by subheading (') with a footnote reference in the following terms : Entry under this subheading is subject to conditions laid down in the relevant Community provisions . See also Section II , paragraph B, of the Preliminary Provisions . 2 . For the purposes of paragraph 1 , 'civil aircraft' means aircraft other than aircraft used in military or similar services in the Member States which carry a military or non-civil registration. 3 . For the application of pargraph 1 , second indent, the expression 'for use in civil aircraft' in all relevant subheadings (2) shall include goods for use in ground flying trainers for civil use . ( i ) The subheadings concerned are within the following headings : 3917 21 , 3917 22, 3917 23, 3917 29, 3917 31 , 3917 33 , 3917 39, 3917 40, 3926 90, 4008 29, 4009 50, 4011 30, 4012 10, 4012 20, 4016 10, 4016 93, 4016 99, 4017 00, 450490, 4823 90, 6812 90, 6813 10, 6813 90, 7007 21 , 7304 31 , 7304 39, 7304 41 , 7304 49, 7304 51 , 7304 59, 7304 90, 7306 30, 7306 40, 7306 50, 7306 60, 7312 10, 7312 90, 7322 90, 7324 10, 7324 90, 7326 20, 7413 00, 7608 10, 7608 20, 8108 90, 8302 10, 8302 20, 8302 42, 8302 49, 8302 60, 8307 10, 8307 90, 8407 10, 8408 90, 8409 10, 8411 11 , 8411 12, 8411 21 , 8411 22, 8411 81 , 8411 82, 8411 91 , 8411 99, 8412 10, 8412 21 , 8412 29, 8412 31 , 8412 39, 8412 80, 8412 90, 8413 19, 841320, 8413 30, 8413 50, 8413 60, 8413 70, 8413 81 , 8413 91 , 8414 10, 8414 20, 8414 30, 841451 , 8414 59, 841480, 841490, 841581 , 841582, 841583 , 841590, 8418 10, 841830, 841840, 841861 , 841869, 8419 50, 8419 81 , 841990, 8421 19, 8421 21 , 8421 23, 8421 29, 8421 31 , 8421 39, 8424 10, 8425 11 , 8425 19, 8425 31 , 8425 39, 8425 42, 8425 49, 842699, 8428 10, 8428 20, ,8428 33 , 8428 39, 8428 90, 8471 10, 8471 20, 8471 91 , 8471 92, 8471 93, 8479 89, 8479 90, 8483 10, 8483 30, $483 40, 8483 50, 8483 60, 8483 90, 8484 10, 848490, 8501 20, 8501 31 , 8501 32, 8501 33, 8501 34, 8501 40, 8501 51 , 8501 52, 8501 53 , 8501 61 , 8501 62, 8501 63 , 8502 11 , 8502 12, 8502 13, 8502 20, 8502 30, 8502 40, 8504 10, 8504 31 , 8504 32, 8504 33 , 850440, 8504 50, 8507 10, 8507 20, 8507 30, 8507 40, 8507 80, 8507 90, 8511 10, 8511 20, 851 1 30, 8511 40, 8511 50, 8511 80, 8516 80, 8518 10, 8518 21 , 8518 22, 8518 29, 8518 30, 8518 40, 8518 50, 8520 90, 8521 10, 8522 90, 8525 10, 8525 20, 8526 10, 8526 91 , 8526 92, 8527 90, 8529 10, 8529 90, 8531 10, 8531 20, 8531 80, 8539 10, 8543 80, 8543 90, 8544 30, 8801 10, 8801 90, 8802 1 1 , 8802 12, 8802 20, 8802 30, 8802 40, 8803 10, 8803 20, 8803 30, 8803 90, 8805 20, 9001 90, 9002 90, 9014 10, 9014 20, 9014 90, 9020 00, 9025 11 , 9025 19, 9025 20, 9025 80, 9025 90, 9026 10, 9026 20, 9026 80, 9026 90, 9029 10, 9029 20, 9029 90, 9030 10, 9030 20, 9030 31 , 9030 39, 9030 40, 9030 81 , 9030 89, 9030 90, 9031 80, 9031 90, 9032 10, 9032 20, 9032 81 , 9032 89, 9032 90, 9104 00, 9109 19, 9109 90, 9401 10, 9403 20, 9403 70, 9405 10, 9405 60, 9405 92 and 9405 99 . 16 Official Journal of the European Communities 2 . 10. 89 C. Standard rate of duty 1 . Customs duty shall be charged at the flat rate of 10% ad valorem on goods :  contained in consignments sent by one private individual to another, or  contained in travellers' personal luggage, provided that such importations are not of a commercial nature. This flat rate 10 % customs duty shall apply provided that the value of the goods subject to import duty does not exceed ECU 200 per consignment or per traveller. Such flat rate assessment shall not apply to goods falling within Chapter 24 which are contained in a consignment or in travellers' personal luggage in amounts exceeding those laid down in Article 3 1 or in Article 46 of Regulation (EEC) No 918/83 (l), as last amended by Regulation (EEC) No 1315/88 (2). 2 . Importations shall be treated as not being of a commercial nature if : (a) in the case of goods contained in consignments sent by one private individual to another, such consignments : - are of an occasional nature, - contain goods exclusively for the personal use of the consignee or his family ; which do not by their nature or quantity reflect any commercial interest, - are sent to the consignee by the consignor free of payment of any kind ; (b) in the case of goods contained in travellers' personal luggage, they : - are of an occasional nature, and - consist exclusively of goods for the personal use of the travellers or their families, or of goods intended as presents ; the nature and quantity of such goods must not be such as might indicate that they are being imported for commercial reasons. 3 . The flat rate of customs duty shall not apply to goods imported under the conditions set out in paragraphs 1 and 2 if the person entitled has, before the said flat rate is applied to them, requested that they be subject to the customs duties appropriate to them. All the goods making up the consignment shall then be subject to the import duties which are appropriate to them, without prejudice to the duty-free admission provided for pursuant to Articles 29 to 31 and 45 to 49 of Regulation (EEC) No 918/83 . For the purposes of the first subparagraph, import duties shall mean both customs duties and charges having equivalent effect and agricultural levies and other import charges provided for under the common agricultural policy or under specific arrangements applicable to certain goods resulting from the processing of agricultural products . 4. Member States may round off the amount in national currencies resulting from the conversion of the sum of ECU 200. 5 . Member States may maintain unchanged the equivalent in national currency of the sum of ECU 200 if, at the time of the annual adjustment provided for in the first paragraph of Article 2(2) of Regulation (EEC) No 2779/78, as last amended by Regulation (EEC) No 289/84 (3), the conversion of this amount, before the rounding off provided for in paragraph 4, results in a change of less than 5 % in the equivalent in national currency, or in a reduction thereof. ( i ) OJ No L 105, 23.4. 1983, p. 1 . 0 OJ No L 123, 17 . 5 . 1988, p. 2 . (3) OJ No L 33 , 4. 2 . 1984, p. 2 . 2 . 0. 89 Official Journal of the European Communities 7 D. Containers and packing materials The following provisions are applicable to the containers and packing materials referred to in general interpretative rule 5 (a) and (b) and put into free circulation at the same time as the goods which they contain or with which they are presented : 1 . When the containers and packing materials are classified with the goods in accordance with the provisions of general interpretative rule 5 , they shall be : (a) chargeable at the same rate of customs duty as the goods : - where such goods are subject to an ad valorem customs duty, or - where they are to be included in the dutiable weight of the goods; (b) admitted free of customs duties : - where the goods are free of customs duty, or - where the goods are dutiable otherwise than by reference to weight or value, or - where the weight of the containers and packing materials is not to be included in the dutiable weight of the goods. 2 . Where containers and packing materials covered by the provisions of paragraphs 1 (a) and (b) above contain or are presented with goods of several different tariff descriptions, the weight and value of the containers and packing materials shall, for the purpose of determining their dutiable weight or value, be apportioned between all the goods contained, in proportion to the weight or value of those goods. 18 Official Journal of the European Communities 2 . 10. 89 SIGNS, ABBREVIATIONS AND SYMBOLS  AC AD F/M AD S/Z AGR b/f Kbit kg/br kg/net MAX Mbit MIN MOB Refers to new code numbers Refers to code numbers used the previous year but with differing coverage Alternating current Additional duty on flour Additional duty on sugar Levy Bottle flask .1 024 bits Kilogram, gross Kilogram, net Maximum 1 048 576 bits Minimum Variable component 2 . 10. 89 Official Journal of the European Communities 19 SUPPLEMENTARY UNITS c/k ct/1 g gi F/S BRT 100 p/st kg 90% sdt kg H2O2 kg K2O kg KOH kg N kg NaOH kg P2O5 kg U 1 000 kWh 1 1 ale. 100 % m m2 m3 1 000 m3 p/st pa 1 000 p/st Carats (1 metric carat =2 x 10~4 kg) Carrying capacity in tonnes (l) Gram Gram of fissile isotopes Gross registered ton (2 8316 m3) Hundred items Kilogram of substance 90 % dry Kilogram of hydrogen peroxide Kilogram of potassium oxide Kilogram of potassium hydroxide (caustic potash) Kilogram of nitrogen Kilogram of sodium hydroxide (caustic soda) Kilogram of phosphorus pentoxide (phosphoric anhydride) Kilogram of uranium 1 000 kilowatt hours Litre Litre pure ( 100 %) alcohol Metre Square metre Cubic metre 1 000 cubic metres Number of items Number of pairs Thousand items (!) 'Carrying capacity in tonnes' (ct/1) means the carrying capacity of a vessel expressed in tonnes, not including ships stores (fuel , equipment, food supplies, etc.). Persons carried on board (crew and passengers), and their baggage, are also excluded . class="page"> 2 . 10 . 89 Official Journal of the European Communities 2 PART II SCHEDULE OF CUSTOMS DUTIES class="page"> 2 . 10 . 89 Official Journal of the European Communities 23 SECTION I LIVE ANIMALS ; ANIMAL PRODUCTS Notes 1 . Any reference in this section to a particular genus or species of an animal , except where the context otherwise requires, includes a reference to the young of that genus or species . 2 . Except where the context otherwise requires , throughout the nomenclature any reference to 'dried' products also covers products which have been dehydrated, evaporated or freeze-dried. CHAPTER 1 LIVE ANIMALS Note 1 . This chapter covers all live animals except : (a) fish and crustaceans , molluscs and other aquatic invertebrates, of heading No 0301 , 0306 or 0307 ; (b) cultures of micro-organisms and other products of heading No 3002 ; and (c) animals of heading No 9508 . Rate of duty CN code , Description autonomous (%) or levy (AGR) conventional (%) Supplementary unit 1 2 3 4 5 0101 Live horses, asses, mules and hinnies :  Horses : 01011100 Pure-bred breeding animals (&gt;) . Free Free p/st 0101 19 - - Other : 0101 19 10    For slaughter (*) 11 4 p/st 0101 1990 Other ....... 23 18 p/st 0101 20 - Asses, mules and hinnies : 01012010   Asses . 12  p/st 01012090   Mules and hinnies . . 17  p/st 0102 L&gt;ve bovine animals : 0102 10 00  Pure-bred breeding animals (') Free Free p/st (') Entry under this subheading is subject to conditions laid down in the relevant Community provisions . 24 Official Journal of the European Communities 2 . 10 . 89 Rate of duty CN code Description Supplementaryunit autonomous (%) or levy (AGR) conventional (% 1 2 3 4 5 &gt; 10290 - Other :   Domestic species *. &gt;102 90 10 Of a weight not exceeding 220 kg .... 16 4- AGR (3) (4) p/st (') (2) Of a weight exceeding 220 kg : &gt; 102 90 31   Heifers (female bovines that have never calved) 16 + AGR (3) (4) p/st 0 &gt;10290 33 ' Cows 16 + AGR (3) (4) p/st (2) &gt; 102 90 35 Bulls .. 16 + AGR (") p/st (*) (2) &gt; 102 90 37 Steers (bullocks) . . 16 + AGR  p/st (*) (2) &gt; 102 90 90   Other . . Free  p/st ) I03 Live swine : &gt;1031000 - Pure-bred breeding animals (5) . Free Free p/st - Other : &gt; 103 91 Weighing less than 50 kg : &gt; 1039110 Domestic species 16 (AGR)  p/st &gt; 103 91 90 Other Free  p/st &gt;103 92   Weighing 50 kg or more : Domestic species : &gt; 10392 11 Sows having farrowed at least once, of a weight of not less than 160 kg 16 (AGR)  p/st &gt; 103 92 19 Other 16 (AGR)  p/st &gt; 103 92 90 Other Free  p/st )104 Live sheep and goats : &gt; 104 10 - Sheep : &gt;1041010 Pure-bred breeding animals (5) Free Free p/st &gt; 104 10 90 Other 15 (AGR)  p/st &gt;10420 - Goats : &gt;104 20 10 Pure-bred breeding animals (s) . 5  p/st &gt;104 20 90 - Other 5 (AGR)  p/st (') Subject to certain conditions laid down in Article 13 of Council Regulation (EEC) No 805/68 of 27 June 1968, the levy which was to be applied to young male bovine animals intended for fattening, of a live weight of 300 kg or less, may be totally or partially suspended. (2) Under certain conditions a levy is applicable in addition to the customs duty . (3) A rate of 6% is applicable within the limits of an annual tariff quota, to be granted by the competent Community authorities, of 20 000 heifers and cows (other than for slaughter) of the following mountain breeds : grey, brown, yellow, spotted Simmental and Pinzgau. Qualification for the quota is subject to conditions determined by the competent authorities of the Member State of destination. (*) A rate of 4 % is applicable within the limits of an annual tariff quota, to be granted by the competent Community authorities, of 5 000 bulls,cows and heifers (other than for slaughter) of the following breeds : spotted Simmental, Schwyz and Fribourg. To qualify for the quota, animals of the breeds specified must be covered by the following documents : - bulls : pedigree certificate ; - cows and heifers : pedigree certificate or herd book entry certificate attesting to the purity of the breed. (5) Entry under this subheading is subject to conditions laid down in the relevant Community provisions . 2 . 10 . 89 Official Journal of the European Communities 25 Rate of duty CN I code Description autonomous (%) or levy (AGR) conventional (%) Supplementary unit 1 [ 2 . 3 4 5 » 0105 Live poultry, that is to say, fowls of the species Gallus domesticus, ducks, geese, turkeys and guinea fowls :  Weighing not more than 185 g : 01051100 Fowls of the species Gallus domesticus » 12 (AGR)  p/st 0105 19 Other : 01051910 Geese and turkeys 12 (AGR)  p/st 010519 90 Ducks and guinea fowls 12 (AGR) p/st  Other : 0105 91 00 Fowls of the species Gallus domesticus 12 (AGR)  p/st 0105 99 - - Other : 0105 9910 Ducks 12 (AGR)  p/st 0105 99 20 Geese 12 (AGR)  p/st 0105 99 30 Turkeys 12 (AGR)  p/st 0105 99 50 Guinea fowls 12 (AGR)  p/st 0106 00 Other live animals : 0106 0010  Domestic rabbits 10 6  010600 20 - Pigeons 12 10   Other : 0106 00 91 Primarily for human consumption ... J Free Free  0106 00 99 Other Free Free  26 Official Journal of the European Communities 2 . 10 . 89 CHAPTER 2 MEAT AND EDIBLE MEAT OFFAL Note 1 . This chapter does not cover : (a) products of the kinds described in heading Nos 0201 to 0208 or 0210, unfit or unsuitable for human consumption ; (b) guts, bladders or stomachs of animals (heading No 0504) or animal blood (heading No 051 1 or 3002); or (c) animal fat, other than products of heading No 0209 (Chapter 15). Additional notes 1 . A. The following expressions shall have the meanings hereunder assigned to them : (a) 'Carcases of bovine animals ', for the purposes of subheadings 0201 10 and 0202 10, whole carcases of the slaughtered animals after having been bled, eviscerated and skinned, imported with or without the heads, with or without the feet and with or without the other offals attached. Where carcases are imported without the heads, the latter must have been separated from the carcase at the atloido-occipital joint. When imported without the feet, the latter must have been cut off at the carpo-metacarpal or tarso-metatarsal joints; 'carcase ' shall include the front part of the carcase comprising all the bones and the scrag, neck and shoulder having more than 10 pairs of ribs. (b) 'Half-carcases of bovine animals ', for the purposes of subheadings 0201 10 and 0202 10, the product resulting from the symmetrical division of the whole carcase through the centre of each cervical, dorsal, lumbar and sacral vertebra and through the centre of the sternum and of the ischio-pubeic symphysis; 'half-carcase ' shall include the front part of the half-carcase comprising all the bones and the scrag, neck and shoulder having more than 10 ribs. (c) 'Compensated quarters ', for the purposes of subheadings 0201 20 21 , 0201 20 29 and 0202 20 10 : portions composed of either :  forequarters comprising all the bones and the scrag, neck and shoulder, and cut at the tenth rib; and hindquarters comprising all the bones and the thigh and sirloin , and cut at the third rib, or  forequarters comprising all the bones and the scrag, neck and shoulder, and cut at the fifth rib, with the whole of the flank and breast attached; and hindquarters comprising all the bones and the thigh and sirloin, and cut at the eighth cut rib. The forequarters and the hindquarters constituting 'compensated quarters ' must be imported at the same time and in equal numbers, and the total weight of the forequarters must be the same as that of the hindquarters; however, a difference between the weights of the two parts of the consignment is allowed provided that this does not exceed 5 % of the weight of the heavier part (forequarters or hindquarters). i(d) 'Unseparated forequarters ', for the purposes of subheadings 0201 20 31 , 0201 20 39 and 0202 20 30 : the front part of a carcase comprising all the bones and the scrag, neck and shoulder, with a minimum of four pairs of ribs and a maximum of 10 pairs of ribs (the first four pairs of ribs must be whole, the others may be cut) with or without the thin flank. (e) 'Separated forequarters ', for the purposes of subheadings 0201 20 31 , 0201 20 39 and 0202 20 30 : the front part of a half-carcase comprising all the bones and the scrag, neck and shoulder, with a minimum offour ribs and a maximum of 10 ribs (the first four ribs must be whole, the others may be cut) with or without the thin flank. (f) ' Unseparated hindquarters ', for the purposes of subheadings 0201 20 51 , 0201 20 59 and 0202 20 50 : the rear part of a carcase comprising all the bones and the thigh and sirloin , including the fillet , with a minimum of three pairs of whole or cut ribs, with or without the shank and with or without the thin flank. 2 . 10 . 89 Official Journal of the European Communities 27 (g) 'Separated hindquarters ', for the purposes of subheadings 0201 20 51 , 0201 20 59 and 0202 20 50 : the rear part of a half-carcase comprising all the bones and the thigh and sirloin, including the fillet, with a minimum of three whole or cut ribs, with or without the shank and with or without the thin flank. (h) 11 . 'Crop ' and 'chuck and blade' cuts, for the purposes of subheading 0202 30 50 : the dorsal part of the forequarter, including the upper part of the shoulder, obtained from a forequarter with a minimum offour ribs and a maximum of 10 ribs by a cut along a straight line through the point where the first rib joins the first sternal segment to the point of reflection of the diaphragm on the tenth rib. 22. 'Brisket ' cut, for the purposes of subheading 0202 30 50 : the lower part of the forequarter comprising the brisket navel end and the brisket point end. B. In determining the number of whole or cut ribs referred to in paragraph 1 A, only those attached to the backbone shall be taken into consideration. 2. A . The following expressions shall have the meanings hereunder assigned to them : (a) 'Carcases or half-carcases ', for the purposes of subheadings 0203 11 10 and 0203 21 10 : slaughtered pigs in the form of carcases of domestic swine which have been bled and eviscerated and from which the bristles and hooves have been removed. Half-carcases are derived from whole carcases by division through the centre of each cervical, dorsal, lumbar and sacral vertebra and through the centre of the sternum and the ischio-pubic symphysis. These carcases and half-carcases may be with or without head, feet, flare fat, kidneys, tail or diaphragm. Half-carcases may be with or without spinal cord, brain or tongue. Carcases and half-carcases of sows may be with or without udders (mammary glands). (b) 'Hams ' (legs), for the purposes of subheadings 0203 12 11 , 0203 22 11 , 0210 11 11 and 0210 11 31 : the posterior (caudal) part of the half-carcase including bones, with or without foot, shank, rind or subcutaneous fat. The ham (leg) is separated from the rest of the half-carcase so that it includes, at most, the last lumbar vertebra. (c) 'Fore-ends ', for the purposes of subheadings 0203 19 11 , 0203 29 11 , 0210 19 30 and 0210 19 60 : the anterior (cranial) part of the half-carcase without the head, including bones, with or without foot, shank, rind or subcutaneous fat. The fore-end is separated from the rest of the half-carcase so that it includes, at most, the fifth dorsal vertebra. The upper (dorsal) part of the fore-end, whether or not containing the blade-bone and attached muscles, (neck-end in fresh or collar in salted condition), is considered a cut of the loin, when it is separated from the lower (ventral) part of the fore-end, at most by a cut just below the vertebral column. (d) 'Shoulders ', for the purposes of subheadings 0203 12 19, 0203 22 19, 0210 11 19 and 0210 11 39 : the lower part of the fore-end whether or not containing the blade-bone and attached muscles, including bones, with or without foot, shank, rind or subcutaneous fat. The blade-bone and attached muscles presented separately shall remain classified in this subheading as a part of the shoulder. (e) 'Loins ', for the purposes of subheadings 02031913, 0203 2913, 021019 40 and 0210 19 70 : the upper part of the half-carcase, extending from the first cervical vertebra to -the caudal vertebrae, including bones, with or without the tenderloin, blade-bone, subcutaneous fat or rind. The loin is separated from the lower part of the half-carcase by a cut just below the vertepral column . (f) 'Bellies ', for the purposes of subheadings 02031915, 0203 2915, 02101211 and 0210 12 19 : the lower part of the half-carcase situated between the ham (leg) and the shoulder, commonly known as 'streaky ', with or without bones, but with the rind and the subcutaneous fat. (g) 'Bacon sides ', for the purposes of subheading 0210 19 10 : the pig half-carcase without the head, cheek, chap, feet, tail, flare fat, kidney, tenderloin, blade bone, sternum, vertebral column, pelvic bone and diaphragm. (h) 'Spencers ', for the purposes ofsubheading 0210 19 10 : the bacon side without the ham, whether or not boned. (ij) 'Three-quarter sides ', for the purposes of subheading 0210 19 20 : the bacon side without the fore-end, whether or not boned. 28 Official Journal of the European Communities 2 . 10. 89 (k) 'Middles ', for the purposes of subheading 0210 19 20 : the bacon side without the ham and the fore-end, whether or not boned. The subheading also includes cuts of middles containing tissue of loin and belly in natural proportion to the entire middles. B. The parts of the cuts defined in paragraph 2 (A) (b), (c), (d) and (e) fall within the same subheadings only if they contain muscle tissue and bones in natural proportion to the entire cuts. If the cuts falling within subheadings 0210 11 11 and 0210 11 19 as well as 02101131 , 02101139, 0210 19 30 and 0210 19 60 are derived from a bacon side from which the bones indicated under paragraph 2 (A) (g) have already been removed, the lines of cutting shall follow those defined under paragraph 2 (A) (b), (c) and (d) accordingly; in any case, these cuts or parts thereof shall contain bones. C. Subheadings 0206 30 31 , 0206 49 91 and 0210 90 39, shall include, in particular, heads or halves of heads of domestic swine, with or without the brains, cheeks or tongues, and parts thereof. The head is separated from the rest of the half-carcase by a straight cut parallel to the cranium. The cheeks, snouts and ears as well as the meat attached to the head, particularly to the rear part (including the chaps), are considered parts of heads. The boneless meat of the fore-end (including the jowl) fall within subheading 0203 19 55, 0203 29 55, 0210 19 51 or 0210 19 81 as the case may be. D. For the purposes of subheadings 0209 00 11 and 0209 00 19, 'subcutaneous pig fat ' shall have the meaning of the fatty tissue which accumulates under the rind of the pig and adheres to it, irrespective of the part of the pig from which it comes; in any case, the weight of the fatty tissue shall exceed the weight of the rind. Those subheadings also include subcutaneous pig fat from which the rind has been removed. E. For the purposes of subheadings 021011 31, 0210 11 39, 0210 12 19 and 0210 19 60 to 0210 19 89, products in which the water/protein ratio in the meat (nitrogen content x 6,25) is 2,8 or less shall be considered as 'dried or smoked '. The nitrogen content shall be determined according to ISO method 937-1978. 3. A. For the purposes ofheading No 0204, the following expressions shall have the meanings hereunder assigned to them ; (a) 'Carcases ', for the purposes of subheadings 0204 10, 0204 21 , 0204 30, 0204 41 , 0204 50 11 and 0204 50 51 : whole carcases of the slaughtered animals after having been bled, eviscerated and skinned, imported with or without the heads, with or without the feet and with or without the other offals attached. Where carcases are imported without the heads, the latter must have been separated from the carcase at the atloido-occipital joint. When imported without the feet, the latter must have been cut off at the carpo-metacarpal or tarso-metatarsal joints. (b) 'Half-carcases ', for the purposes of subheadings 0204 10, 0204 21 , 0204 30, 0204 41 , 0204 50 11 and 0204 50 51 : the product resulting from the symmetrical division of the whole carcase through the centre of each cervical, dorsal, lumbar and sacral vertebra and through the centre of the sternum and of the ischio-pubic symphysis . (c) 'Short-forequarters ', for the purposes of the subheadings 0204 22 10, 0204 42 10, 0204 50 13 and 0204 50 53 : the anterior part of the carcase with or without the breast including all the bones and the shoulders, scrag and middle neck, cut at right angles to the backbone with a minimum offive and a maximum ofseven pairs of whole or cut ribs. (d) 'Short-forequarters ', for the purposes of subheadings 0204 22 10, 0204 42 10, 0204 50 13 ans 0204 50 53 : the anterior part of the half-carcase with or without the breast including all the bones and the shoulder, scrag and middle neck, cut at right-angles to the backbone with a minimum offive and a maximum ofseven whole or cut ribs. (e) 'Chines and/or best ends ', for the purposes of subheadings 0204 22 30, 0204 42 30, 0204 50 15 and 0204 50 55 : the remaining part of the carcase after the legs and short forequarters have been removed with or without the kidneys; the chines when separated from the best ends must include a minimum of five lumbar vertebrae; the best ends when separated from the chines must include a minimum offive pairs of whole or cut ribs. (f) 'Chine and/or best end ', for the purposes of subheadings 0204 22 30, 0204 42 30, 0204 50 15 and 0204 50 55 : the remaining part of the half-carcase after the legs and short forequarters have been removed with or without the kidney; the chine when separated from the best end must include a minimum of five lumbar vertebrae; the best end when separatedfrom the chine must include a minimum offive whole or cut ribs. 2, 10 . 89 Official Journal of the European Communities 29 (g) 'Legs ', for the purposes of subheadings 0204 22 50, 0204 42 50, 0204 50 19 and 0204 50 59 : the rear part of the carcase comprising alt the bones and the legs and cut at right-angles to the backbone at the sixth lumbar vertebra just under the ilium or at the fourth sacral vertebra through the ilium anterior to the ischio-pubic symphysis. (h) 'Legs ', for the purposes of subheadings 0204 22 50, 0204 42 50, 0204 50 19 and 0204 50 59 : the rear part of the half-carcase comprising all the bones and the leg cut at right-angles to the backbone at the sixth lumbar vertebra just under the ilium or at the fourth sacral vertebra through the ilium anterior io the ischio-pubic symphysis. B. In determining the number of whole or cut ribs referred to in paragraph 3 A , only those attached to the backbone shall be taken into consideration . 4. For the purposes of subheadings 0207 39 81 and 0207 43 71 , 'goose or duck paletots ' shall be taken to mean geese or ducks plucked and completely drawn, without heads or feet, with carcase bones (breastbone, ribs, backbone and sacrum) removed but with the femurs, tibias and humeri. 5. In accordance with Regulation (EEC) No 3324/80, the import duty applicable to mixtures falling within this chapter shall be calculated as follows : (a) In mixtures where one of the components represents at least 90 % by weight, the rate applicable to that component applies. (b) In other mixtures, the rate applicable shall be that of the component which results in the highest amount of import duty. 6. (a) Uncooked seasoned meats fall within Chapter 16. 'Seasoned meat ' shall be uncooked meat that has been seasoned either in depth or over the whole surface of the product with seasoning either visible to the naked eye or clearly distinguishable by taste. (b) Products falling within heading No 0210 to which seasoning has been added during the process of preparation remain classified therein provided that the addition of seasoning has nof changed their character. 7. (a) For the purposes of subheadings 020739 13 to 0207 39 23, 020739 33 to 020739 45, 020739 57 to 0207 39 77, 0207 41 11 to 0207 41 51 , 0207 42 11 to 0207 42 59 and 0207 43 21 to 0207 43 63, 'poultry cuts, unboned (bone-in)', shall be taken to mean the cuts specified therein, including all bones. (b). Poultry cuts as referred to in (a) which have been partly boned shall fall within subheading 0207 39 25, 020739 47, 0207 39 83, 0207 41 71 , 0207 42 71 or 0207 43 81 . Rate of duty CN code Description autonomous (%) or levy (AGR) conventional (%) Supplementary unit 1 2 3 4 5 ' 0201 Meat of bovine animals, fresh or chilled : 0201 10  Carcases and half-carcases : 0201 10 10   Of a weight not exceeding 136 kg for carcases or of a weight not exceeding 68 kg for half-carcases 20 4- AGR (2)  (') ( ») Under certain conditions a levy is applicable in addition to the customs duty . (2) A rate of 20% shall be applicable for 'high quality' meat, with or without bone, falling within heading Nos or subheadings 0201 , 0202, 0206 10 95 and 0206 29 91 , within the limits of a global annual tariff quota of 34 300 tonnes, without prejudice to the tariff quota for heading No 0202 and subheading 0206 29 91 . Qualification for the quota is subject to conditions laid down in the relevant Community provisions . 30 Official Journal of the European Communities 2 . 10. 89 Rate of duty CN code Description conventional Supplementary unit autonomous (%) or levy (AGR) % 1 2 3 4 5 02011090 Of a weight exceeding 136 kg for carcases or of a weight exceeding 68 kg for ha!f-carcases 20 + AGR (2)  ( 1 ) 0201 20  Other cuts with bone in : 'Compensated' quarters : 0201 20 21 Of a weight not exceeding 68 kg 20 + AGR (2)  O 0201 20 29 Of a weight exceeding 68 kg 20 + AGR (2)  0) Unseparated or separated forequarters : 0201 20 31 Of a weight not exceeding 60 kg for unseparated forequarters or of a weight not exceeding 30 kg for separated forequarters 20 + AGR (2)  (') 0201 20 39 Of a weight exceeding 60 kg for unseparated forequarters or of a weight exceeding 30 kg for separated forequarters 20 + AGR (2)  (')   Unseparated or separated hindquarters : 0201 20 51    Of a weight not exceeding 75 kg for unseparated hindquarters or of a weight not exceeding 40 kg for separated hindquarters 20 + AGR (2)  (') 0201 20 59 Of a weight exceeding 75 kg for unseparated hindquarters or of a weight exceeding 40 kg for separated hindquarters . 20 + AGR (2)  0) 0201 20 90 - - Other 20 + AGR 0  0) 0201 30 00 - Boneless . . . . 20 + AGR &lt;2) ( 1 ) 0202 Meat of bovine animals, frozen : 020210 (H) - Carcases and half-carcases . . . . 20 + AGR (2) 0  0) 0202 20  Other cuts with bone in : 0202 20 10 'Compensated' quarters 20 + AGR (2) (3)  (') 0202 20 30 Unseparated or separated forequarters . . ... . . 20 + AGR (2) (3)  O (4) 0202 20 50 -   Unseparated or separated hindquarters . . 20 + AGR (2) (3)  " (') 0202 20 90 - - Other 20 + AGR (2) (3)  0) (') Under certain conditions a levy is applicable in addition to the customs duty. (2) A rate of 20% shall be applicable for 'high quality' meat, with or without bone, falling within heading Nos or subheadings 0201 , 0202, 0206 10 95 and 0206 29 91 , within the limits of a global annual tariff quota of 34 300 tonnes, without prejudice to the tariff quota for heading No 0202 and subheading 0206 29 § 1 . Qualification for the quota is subject to conditions laid down in the relevant Community provisions. (3) A rate of 20 % shall be applicable within the limits of a global annual tariff quota of 53 000 tonnes (without bone), of which 16 500 tonnes may be subject to the application of monetary compensatory amounts . (4) Subject to certain conditions provided for in Article 14 of Council Regulation (EEC) No 805/68 of 27 June 1968 , the levy on frozen meat intended for processing may be totally or partially suspended . 2 . 0. 89 Official Journal of the European Communities 31 Rate of duty CN code Description Supplementaryunit autonomous (%) or levy (AGR) conventional (%) 1 2 3 4 5 0202 30 - Boneless : 0202 30 10   Forequarters, whole or cut into a maximum of five pieces, each quarter being in a single block; 'compensated' quarters in two blocks, one of which contains the forequarter, whole or cut into a maximum of five pieces, and the other, the hindquarter, excluding the tenderloin, in one piece 20 + AGR (3) (4)  0 ) (2) 0202 30 50   Crop, chuck and blade and brisket cuts (5) 20 + AGR (3) (4)  ( i) (2) 0202 30 90 Other 20 + AGR (*) ( «) (6)  ( ! ) (2) 0203 Meat of swine, fresh, chilled or frozen :  Fresh or chilled : 0203 11 Carcases and half-carcases : 020311 10 Of domestic swine 20 (AGR)   02031190 Other . . . . 7 3  0203 12   Hams, shoulders and cuts thereof, with bone in :  . Of domestic swine : 0203 1211 Hams and cuts thereof 20 (AGR)   0203 12 19     Shoulders and cuts thereof 20 (AGR)   020312 90 - - - Other 7 3  0203 19 Other :    Of domestic swine : 0203 19 11 Fore-ends and cuts thereof 20 (AGR)   0203 19 13     Loins and cuts thereof, with bone in . 20 (AGR)   020319 15 Bellies (streaky) and cuts thereof 20 (AGR)       Other : 020319 55 Boneless 20 (AGR)   0203 19 59 Other . . 20 (AGR)   0203 19 90 Other 7 3  (') Under certain conditions a levy is applicable in addition to the customs duty . (2 ) Subject to certain conditions provided for in Article 14 of Council Regulation (EEC) No 805/68 of 27 June 1968, the levy on frozen meat intended for processing may be totally or partially suspended. (3) A rate of 20 % shall be applicable within the limits of a global annual tariff quota of 53 000 tonnes (without bone), of which 16 500 tonnes may be subject to the application of monetary compensatory amounts . (4) A rate of 20% shall be applicable for 'high quality' meat, with or without bone, falling within heading Nos or subheadings 0201 , 0202, 0206 10 95 and 0206 29 91 , within the limits of a global annual tariff quota of 34 300 tonnes, without prejudice to the tariff quota for heading No 0202 and subheading 0206 29 91 . Qualification for the quota is subject to conditions laid down in the relevant Community provisions . (5 ) Entry under this subheading is subject to the production of a certificate issued in accordance with the conditions laid down by relevant Community provisions . (6) A rate of 20 % for buffalo meat shall be applicable within the limits of an annual tariff quota of 2 250 tonnes (without bone), without prejudice to the tariff quota for heading No 0202 and subheading 0206 29 91 . Qualification for the quota is subject to conditions laid down in the relevant Community provisions . 32 Official Journal of the European Communities 2 . 0. 89 Rate of duty CN code Descnption Supplementary unit autonomous (%) or levy (AGR) conventional (%&gt; 1 2 3 4 5  Frozen : 0203 21   Carcases and half-carcases : D203 2110 Of domestic swine 20 (AGR)   0203 21 90 Other 7 3  0203 22   Hams, shoulders and cuts thereof, with bone in : Of domestic swine : 0203 2211 Hams and cuts thereof 20 (AGR)  0203 22 19 Shoulders and cuts thereof . 20 (AGR)   0203 22 90 --- Other . 7 3  0203 29 Other :    Of domestic swine : 0203 2911 Fore-ends and cuts thereof 20 (AGR)   0203 29 13 Loins and cuts thereof, with bone in 20 (AGR)   0203 29 15 Bellies (streaky) and cuts thereof 20 (AGR)   Other : 0203 29 55 - Boneless 20 (AGR)    0203 29 59 Other 20 (AGR)   0203 29 90 Other 7 3  0204 Meat of sheep or goats, fresh, chilled or frozen : 0204 10 00  Carcases and half-carcases of lamb, fresh or chilled 20 (AGR) 20   Other meat of sheep, fresh or chilled : 0204 2100 Carcases and half-carcases . . . . . 20 (AGR) 20  0204 22 Other cuts with bone in : 0204 2210 Short forequarters 20 (AGR) 20  0204 22 30    Chines and/or best ends . . . 20 (AGR) 20  0204 22 50 Legs 20 (AGR) 20  0204 22 90 Other 20 (AGR) 20  0204 23 00 Boneless 20 (AGR) 20  0204 30 00  Carcases and half-carcases of lamb, frozen 20 (AGR) 20   Other meat of sheep, frozen : 0204 41 00 Carcases and half-carcases 20 (AGR) 20  020442 Other cuts with bone in : 0204 42 10 Short forequarters 20 (AGR) 20  0204 42 30    Chines and/or best ends . 20 (AGR) 20  0204 42 50 - - - Legs 20 (AGR) 20  0204 42 90 - Other 20 (AGR) 20  0204 43 00 Boneless 20 (AGR) 20  /' 2 . 10 . 89 Official Journal of the European Communities 33 Rate of duty I CN code Description autonomous (%) or levy (AGR) conventional (%) Supplementary unit 1 2 3 4 5 9204 50  Meat of goats : Fresh or chilled : 1)204 50 11 Carcases and half-carcases 20 (AGR) 20  1)204 50 13 Short forequarters 20 (AGR) 20  0204 50 15 Chines and/or best ends 20- (AGR) 20  0204 50 19 - - - 'Legs 20 (AGR) 20  Other : 0204 50 31   Cuts with bone in 20 (AGR) 20  0204 50 39 Boneless cuts . 20 (AGR) 20  Frozen : 0204 5051  : Carcases and half-carcases 20 (AGR) 20  0204 50 53 Short forequarters 20 (AGR) ( 20  0204 50 55 Chines and/or best ends 20 (AGR) 20  p204 50 59 Legs 20 (AGR) 20     Other : ' 0204 50 71 Cuts with bone in 20 (AGR) 20  0204 50 79 Boneless cuts 20 (AGR) 20  02050000 Meat of horses, asses, mules or hinnies, fresh, chilled or frozen .... 16 8  0206 Edible offal of bovine animals, swine, sheep, goats, horse?, asses, mules or hinnies, fresh, chilled or frozen : 0206 10  Of bovine animals, fresh or chilled : 0206 10 10   For the manufacture of pharmaceutical products 0 ) Free Free  Other : 0206 1091 Livers . . . . 20 7  0206 10 95    Thick skirt and thin skirt 20 + AGR (3)  (2) 0206 10 99 Other 20 4   Of bovine animals, frozen : 0206 21 00 Tongues 20 4  0206 22   Livers : 0206 22 10 For the manufacture of pharmaceutical products (') Free Free  0206 22 90 Other 20 7  0206 29 Other : 0206 29 10    For the manufacture of pharmaceutical products (') . Free Free  (') Entry under this subheading is subject to conditions laid down in the relevant Community provisions . (2) Under certain conditions a levy is applicable in addition to the customs duty . (3) A rate of 20% shall be applicable for 'high quality' meat, with or without bone, falling within heading Nos or subheadings 0201 , 0202, 0206 10 95 and 0206 29 91 , within the limits of a global annual tariff quota of 34 300 tonnes, without prejudice to the tariff quota for heading No 0202 and subheading 0206 29 91 . Qualification for the quota is subject to conditions laid down in the relevant Community provisions. 34 Official Journal of the European Communities 2 . 10. 89 Rate of duty CN code Description autonomous (%) or levy (AGR) conventional , (%) Supplementary unit 1 2 3 4 5  Other : 0206 2991 Thick skirt and thin skirt 20 + AGR (2) (3)  ( l) 0206 2999 Other 20 4  0206 30  Of swine, fresh or chilled ; 0206 30 10 For the manufacture of pharmaceutical products (4) Free Free  Other : Of domestic swine : 02063021 Livers 20 (AGR) 7  0206 30 31 - Other 20 (AGR) 4  0206 30 90 --- Other 12 3   Of swine, frozen : 0206 41 Livers : 0206 41 10    For the manufacture of pharmaceutical products (4) Free Free  Other : 0206 41 91  Of domestic swine 20 (AGR) 7  0206 41 99 Other 12 3  0206 49 Other : 0206 49 10 For the manufacture of pharmaceutical products (4) Free Free  Other : 02064991  Of domestic swine 20 (AGR) 4  0206 49 99 - Other ............. 12 3  0206 80  Other, fresh or chilled : 0206 80 10 For the manufacture of pharmaceutical products (4) Free Free  Other : 0206 80 91  Of horses, asses , mules and hinnies . . . 16 10  0206 80 99  Of sheep and goats 12 3  0206 90 - Other, frozen : 0206 90 10 For the manufacture of pharmaceutical products (4) .... . Free Free  Other : 0206 90 91    Of horses, asses, mules and hinnies 16 10 :  0206 90 99 Of sheep and goats ... . 12 3  ( 1 ) Under certain conditions a levy is applicable in addition to the customs duty . (2) A rate . of 20% shall be applicable for 'high quality' meat, with or without bone, falling within heading Nos or subheadings 0201 , 0202, 0206 10 95 and 0206 29 91 , within the limits of a global annual tariff quota of 34 300 tonnes, without prejudice to the tariff quota for heading No 0202 and subheading 0206 29 91 . Qualification for the quota is subject to conditions laid down in the relevant Community provisions. (3 )' A rate of 20% shall be applicable within the limits of a global annual tariff quota of 53 000 tonnes (without bone), of which 16 500 tonnes may be subject to the application of monetary compensatory amounts. (4) Entry under this subheading is subject to conditions laid down in the relevant Community provisions. 2 . 0. 89 Official Journal of the European Communities 35 Rate of duty | CN code Description autonomous (%) or levy (AGR) conventional (%) Supplementary unit 1 2 3 4 5 0207 Meat and edible offal, of the poultry of heading No 0105, fresh, chilled or frozen : 0207 10  Poultry not cut in pieces, fresh or chilled : Fowls of the species Gallus domesticus : j 0207 1011  Plucked and gutted, with heads and feet, known as '83 % chickens' . 18 (AGR) .  J  i 0207 10 15 Plucked and drawn, without heads and feet but with necks, hearts, I livers and gizzards, known as '70 % chickens' 18 (AGR)  I  0207 10 19    Plucked and drawn, without heads and feet and without necks, hearts , livers and gizzards, known as '65 % chickens', or otherwise presented . . . ¢ 18 (AGR)   Turkeys : 0207 10 31 Plucked and drawn, without heads and feet but with necks, hearts, livers and gizzards, known as '80 % turkeys' 18 (AGR)   0207 10 39 Plucked and drawn, without heads and feet and without necks, hearts , livers and gizzards, known as '73 % turkeys', or otherwise presented 18 (AGR)   Ducks : 0207 10 51 Plucked, bled, gutted but not drawn, with heads and feet, known as '85% ducks' 18 (AGR)   0207 10 55 Plucked and drawn, without heads and feet but with necks, hearts, livers and gizzards, known as '70 % ducks' 18 (AGR)   0207 10 59 Plucked and drawn, without heads and feet and without necks, hearts, livers and gizzards, known as '63 % ducks', or otherwise presented . . 18 (AGR)   Geese : 020710 71 Plucked, bled, not drawn, with heads and feet, known as '82 % geese' f 18 (AGR)   0207 10 79 Plucked and drawn, without heads and feet, with or without hearts and gizzards, known as '75 % geese', or otherwise presented 18 (AGR)   0207 10 90 Guinea fowls 18 (AGR)    Poultry not cut in pieces, frozen : 0207 21 Fowls of the species Gallus domesticus ; 0207 21 10 Plucked and drawn, without heads and feet but with necks, hearts, livers and gizzards, known as '70 % chickens' . . . 18 (AGR)   0207 2190 Plucked and drawn, without heads and feet and without necks, hearts, livers and gizzards, known as '65 % chickens', or otherwise presented 18 (AGR)   0207 22   Turkeys : 0207 2210 Plucked and drawn, without heads and feet but with necks, hearts, livers and gizzards, known as '80 % turkeys' 18 (AGR)   . 0207 22 90 Plucked and drawn, without heads and feet and without necks, hearts, livers and gizzards, known as '73 % turkeys', or otherwise presented 18 (AGR)   36 Official Journal of the European Communities 2 . 10 . 89 Rate of duty CN code autonomous Description (% conventional Supplementary unit or levy (AGR) (%) 1 2 3 4 5 0207 23 Ducks, geese and guinea fowls : Ducks : 0207 2311 Plucked and drawn, without heads and feet but with necks, hearts, livers and gizzards, known as '70 % ducks' 18 (AGR) -  0207 23 19 Plucked and drawn, without heads and feet and without necks, hearts, livers and gizzards, known as '63 % ducks', or otherwise presented 18 (AGR)   Geese : 0207 23 51 Plucked, bled, not drawn, with heads and feet, known as '82 % geese' 18 (AGR)   0207 23 59 Plucked and drawn, without heads and feet, with or without hearts and gizzards, known as '75 % geese', or otherwise pre ­ sented 18 (AGR)   0207 23 90 - - - Guinea fowls . 18 (AGR)    Poultry cuts and offal (including livers), fresh or chilled : 0207 31 00 Fatty livers of geese or ducks 5 (AGR) 3  0207 39 Other : Of fowls of the species Gallus domesticus : Cuts : 0207 3911 Boneless . 18 (AGR)   With bone in : 0207 39 13 Halves or quarters 18 (AGR)   0207 39 15 Whole wings, with or without tips 18 (AGR)   0207 39 17 Backs, necks, backs with necks attached, rumps and wing tips 18 (AGR),   0207 39 21 Breasts and cuts thereof 18 (AGR)   0207 39 23 Legs and cuts thereof 18 (AGR)   0207 39 25 Other 18 (AGR)   0207 39 27 Offal , other than livers 18 (AGR)  Of turkeys : Cuts : 0207 39 31 Boneless 18 (AGR)     With bone in : 0207 39 33 Halves or quarters . 18 (AGR)   0207 39 35 Whole wings, with or without tips 18 (AGR)   0207 39 37 Backs, necks, backs with necks attached, rumps and wing tips 18 (AGR)   0207 3941 ______ Breasts and cuts thereof 18 (AGR)  , Legs and cuts thereof : 0207 39 43 Drumsticks and cuts of drumsticks 18 (AGR)   0207 39 45 Other 18 (AGR)   0207 3947 Other 18 (AGR)   0207 39 51 Offal , other than livers 18 (AGR)   2 . 10. 89 Official Journal of the European Communities 37 Rate of duty CN code autonomous Supplementary unitDescription (%) conventional or levy (AGR) % 1 .2 3 4 5 Of ducks, geese and guinea fowls : Cuts : Boneless : 02073953 Of geese ... 18 (AGR)   0207 39 55  Of ducks and guinea fowls . 18 (AGR)   With bone in :  - Halves or quarters : 0207 39 57 Of ducks 18 (AGR)   0207 39 61 Of geese 18 (AGR)   0207 39 63 Of guinea fowls 18 (AGR)   0207 39 65 Whole wings, with or without tips 18 (AGR)   0207 39 67 Backs, necks, backs with necks attached, rumps and wing tips 18 (AGR)    Breasts and cuts thereof : 0207 39 71 - Of geese 18 (AGR)   0207 39 73  Of ducks and guinea fowls . 18 (AGR)     Legs and cuts thereof : 0207 39 75 Of geese 18 (AGR)   0207 39 77 Of ducks and guinea fowls 18 (AGR)   0207 39 81 Goose or duck paletots 18 (AGR)   0207 39 83 Other 18 (AGR)   0207 39 85   Offal , other than livers 18 (AGR)   0207 39 90 Poultry livers, other than fatty livers of geese or ducks ........ 16 (AGR) 10   Poultry cuts and offal other than livers, frozen : 0207 41 Of fowls of the species Gallus domesticus :  Cuts : 0207 41 10 - Boneless 18 (AGR)   With bone in : 0207 41 11  Halves or quarters 18 (AGR)   0207 41 21  Whole wings, with or without tips 18 (AGR)   020741 31 Backs, necks, backs with necks attached, rumps and wing tips 18 (AGR)   0207 41 41 Breasts and cuts thereof 18 (AGR)   020741 51  Legs and cuts thereof 18 (AGR)   020741 71 Other . 18 (AGR)   0207 41 90 Offal, other than livers ¢ ¢ ¢ ^ (AGR)   0207 42 - Of turkeys : Cuts : 0207 42 10 Boneless 18 (AGR)   -  With bone in : 0207 4211 Halves or quarters . 18 (AGR)   020742 21 Whole wings, with or without tips 18 (AGR)   38 Official Journal of the European Communities 2 . 10. 89 Rate of duty CN code Description Supplementary unit autonomous (%) ' or levy (AGR) conventional (%) 1 2 3 4 5 0207 42 31    Backs, necks, backs with necks attached, rumps and wing tips 18 (AGR)   0207 42 41 Breasts and cuts thereof 18 (AGR)      Legs and cuts thereof : 0207 42 51 Drumsticks and cuts thereof . 18 (AGR)   0207 42 59 Other 18 (AGR)   0207 42 71 Other .... 18 (AGR)   0207 42 90 Offal, other than livers 18 (AGR)   0207 43   Of ducks, geese or guinea fowls : Cuts :   Boneless : 0207 4311 Of geese . . 18 (AGR)   0207 4315 Of ducks and guinea fowls 18 (AGR)   With bone in : Halves or quarters : 0207 43 21 -  Of ducks 18 (AGR)   0207 43 23 Of geese 18 (AGR)   0207 43 25     Of guinea fowls 18 (AGR)   020743 31 Whole wings, with or without tips 18 (AGR)   0207 4341 Backs, necks, backs with necks attached, rumps and wing tips 18 (AGR)   Breasts and cuts thereof : 0207 43 51 Of geese 18 (AGR)   0207 43 53 _____  Of ducks and guinea fowls 18 (AGR)        Legs and cuts thereof : 0207 43 61 Of geese 18 (AGR)   0207 43 63       Of ducks and guinea fowls 18 (AGR)   0207 43 71    Goose or duck paletots 18 (AGR)   0207 43 81 Other 18 (AGR)   0207 43 90 Offal, other than livers 18 (AGR)   0207 50 - Poultry livers, frozen : 0207 5010 Fatty livers of geese or ducks . . 5 (AGR) 3  0207 50 90 Other .... 16 (AGR) 10  0208 Other meat and edible meat offal, fresh, chilled or frozen : 0208 10  Of rabbits or hares : 0208 10 10  - Of domestic rabbits 13 10  0208 10 90 - - Other 7 3  0208 2000 - Frogs* legs 19 10  0208 90 - Other : 0208 9010   Of domestic pigeons 13 10  0208 90 30   Of game, other than of rabbits or hares 7 3  2 . 10 . 89 Official Journal of the European Communities 39 ll Rate of duty CN code Description autonomous (%) or levy (AGR) conventional (%) Supplementary unit 1 2 3 4 5 0208 90 50 Whale and seal meat 19 10  0208 90 90 Other .... 19 14  0209 00 Pig fat free of lean meat and poultry fat (not rendered), fresh, chilled, frozen, salted, in brine, dried or smoked :  Subcutaneous pig fat : 0209 0011 Fresh, chilled, frozen, salted or in brine . 22 (AGR)   0209 00 19 r Dried or smoked 22 (AGR)   0209 00 30  Pig fat, other than that falling within subheading 0209 00 1 1 or 0209 00 19 22 (AGR)   020900 90 - Poultry fat 22 (AGR)   0210 Meat and edible meat offal, salted, in brine, dried or smoked ; edible flours and meals of meat or meat offal :  Meat of swine : 0210 11 Hams, shoulders and cuts thereof, with bone in : Of domestic swine : Salted or in brine : 02101111 Hams and cuts thereof 25 (AGR)   0210 11 19 Shoulders and cuts thereof 25 (AGR)   _ _ _ _ Dried or smoked : 02101131 Hams and cuts thereof 25 (AGR)   02101139 Shoulders and cuts thereof . . . 25 (AGR)   02101190 Other . . . . . 24   0210 12 Bellies (streaky) and cuts thereof : Of domestic swine : 02101211 Salted or in brine 25 (AGR)   0210 12 19 Dried or smoked 25 (AGR)   02101290 Other 24   0210 19 Other :    Of domestic swine :   Salted or in brine : 0210 19 10 Bacon sides or spencers . 25 (AGR)   0210 19 20 Three-quarter sides or middles 25 (AGR)   0210 19 30 Fore-ends and parts thereof 25 (AGR)   0210 19 40 Loins and cuts thereof 25 (AGR)   Other : 021019 51 Boneless 25 (AGR)   021019 59 Other - 25 (AGR)   ,    Dried or smoked : 0210 19 60 Fore-ends and parts thereof 25 (AGR)  0210 19 70 Loins and cuts thereof 25 (AGR)  40 Official Journal of the European Communities 2 . 0. 89 Rate of duty CN code Description autonomous (%) or levy (AGR) conventional (%) Supplementary unit 1 2 3 4 5 Other : 0210 19 81 Boneless 25 (AGR)   021019 89 Other 25 (AGR)   02101990 Other .1 . . . . 24   0210 20  Meat of bovine animals : 0210 20 10 With bone in 24 + AGR   0) 021020 90 Boneless 24 + AGR   (') 0210 90  Other, including edible flours and meals of meat or meat offal : Meat : 0210 90 10  Horsemeat, salted, in brine or dried 16 10   Of sheep and goats : 02109011 With bone in 24 (AGR)   021090 19 Boneless . . . 24 (AGR)   021090 20 Other 24   Offal :  Of domestic swine : 021090 31 Livers 25 (AGR)   021090 39 Other 25 (AGR)   Of bovine animals : 0210 9041 Thick skirt and thin skirt 24 + AGR   (') 02109049 Other 24 20  0210 90 60 Of sheep and goats 24   Other :  Poultry liver : 0210 90 71 Fatty livers of geese or ducks, salted or in brine 5 (AGR) 3  021090 79 Other .... ¢ 16 (AGR) 10  021090 80 Other 24   0210 90 90 Edible flours and meals of meat or meat offal 24 + AGR   0 ) (') Under certain conditions a levy is applicable in addition to the customs duty. 2 . 10. 89 Official Journal of the European Communities 41 CHAPTER 3 FISH AND CRUSTACEANS, MOLLUSCS AND OTHER AQUATIC INVERTEBRATES Note 1 . This chapter does not cover : (a) marine mammals (heading No 0106) or meat thereof (heading No 0208 or 0210); (b) fish (including livers and roes thereof) or crustaceans, molluscs or other aquatic invertebrates, dead and unfit or unsuitable for human consumption by Teason of either their species or their condition (Chapter 5); flours, meals or pellets of fish or of crustaceans, molluscs or other aquatic invertebrates, unfit for human consumption (heading No 2301); or (c) caviar or caviar substitutes prepared from fish eggs (heading No 1604). \ Rate of duty CN code Description autonomous (%) or levy (AGR) conventional (%) Supplementary unit 1 2 3 4 5 0301 Live fish : 0301 10 - Ornamental fish : 03011010 Freshwater fish 10 Free  030110 90 - - Saltwater fish 15 15   Other live fish : 0301 91 00 Trout (Salmo trutta, Salmo gairdneri, Salmo ciarki, Salmo aguabonita, Salmo gilae) 16 12  0301 92 00 Eels (Anguilla spp.) ...... 10 3  0301 93 00 Carp 10 8  0301 99 Other : Freshwater fish : 0301 9911 Pacific salmon (Oncorhynchus spp.), Atlantic salmon (Salmo salar) and Danube salmon (Hucho hucho) 16 2  0301 99 19 Other 10 8  0301 99 90    Saltwater fish 17 16  0302 Fish, fresh or chilled, excluding fish fillets and other fish meat of heading No 0304 :  Salmonidae, excluding livers and roes : 0302 11 00 Trout (Salmo trutta, Salmo gairdneri, Salmo ciarki, Salmo aguabonita, Salmo gilae) 16 12  0302 12 00  -r Pacific salmon (Oncorhynchus spp.), Atlantic salmon {Salmo salar) and Danube salmon (Hucho hucho) 16 2  0302 19 00 Other ¢ ¢ ¢ ¢ ' 16 8  42 Official Journal of the European Communities 2 . 10. 89 Rate of duty CN code Description Supplementaryunit autonomous (%) or levy (AGR) conventional (%) 1 2 3 4 5  Flat fish (Pleuronectidae, Bothfdae, Cynoglossidae, Soleidae, Scophthalmi ­ dae and Citharidae), excluding livers and roes : 0302 21 Halibut (Reinhardtius hippoglossoides, Hippoglossus hippoglossus, Hip ­ poglossus stenolepis) : 0302 21 10 Lesser or Greenland halibut (Reinhardtius hippoglossoides) . . ... 15 8  0302 21 30  Atlantic halibut (Hippoglossus hippoglossus) 15 8  0302 21 90    Pacific halibut (Hippoglossus stenolepis) . . 15 15  0302 22 00 Plaice (Pleuronectes platessa) . . 15 15  0302 23 00 Sole (Solea spp.) . . . . 15 15  0302 29 -- Other : 0302 29 10 Megrim (Lepidorhombus spp.) 15 15  0302 29 90 Other 15 15   Tunas (of the genus Thunnus), skipjack or stripe-bellied bonito (Euthynnus (Katsuwonus) pelamis), excluding livers and roes : 0302 31 Albacore or longfinned tunas (Thunnus alalunga) : 0302 31 10 For the industrial manufacture of products falling within heading No 1604 ( ¢) 25 (2) 0 22 (2)  0302 31 90 Other 25 (2) 22 (2) (4)  0302 32 Yellowfin tunas (Thunnus albacares) : 0302 32 10    For the industrial manufacture of products failing within heading No 1604 ( i ) . . . 25 (2) (3) 22 (2) (4)  0302 32 90 - Other 25 (2) 22 0 ¢( «)  0302 33   Skipjack or stripe-bellied bonito : 0302 33 10  For the industrial manufacture of products falling within heading No 1604 ( i) . . 25 (2) (3) 22 (2) (4)  0302 33 90 Other . 25 (2) 22 (2) (4)  0302 39 Other : 0302 39 10 For the industrial manufacture of products falling within heading No 1604 0) 25 (2) (3) 22 0 (&lt;)  0302 39 90 Other . . . . . . 25 (2) 22 (2) (4)  0302 40 - Herrings (Clupea harengus, Clupea pallasii), excluding livers and roes : 0302 40 10   From 15 February to 15 June Free Free  0302 40 90 From 16 June to 14 February . . . . . .. 20 (2) 15 (2) (5)  0302 50 - Cod (Gadus morhua, Gadus ogac, Gadus macrocephalus), excluding livers and roes : 0302 5010 Of the species Gadus morhua . . .. . 15 12  (') Entry under this subheading is subject to conditions laid down in the relevant Community provisions. (2) Subject to compliance with the reference price . A countervailing tax is provided for in the case of non-compliance with the reference price. (3 ) Total suspension for an indefinite period . (4) Duty exemption for tuna and fish of the genus Euthynnus falling within headings Nos 0302 and 0303, intended for the canning industry, within the limits of a global annual tariff quota of 17 250 tonnes to be granted by the competent Community authorities and subject to compliance with the reference price. Qualification for this quota is subject to conditions laid down in the relevant Community provisions . (5 ) Duty exemption for herring falling within subheadings 0302 40 90, 0303 50 90, 0304 10 93 , 0304 10 98 and 0304 90 25 within the limits of a global annual tariff quota of 34 000 tonnes to be granted by the competent Community authorities and subject to compliance with the reference price. 2 . 10. 89 Official Journal of the European Communities 43 Rale of duty CN code Description autonomous (%) or levy (AGR) conventional (%) Supplementary unit 1 2 3 4 5 0302 50 90 Other 15 15   Other fish, excluding livers and roes : 0302 61 Sardines (Sardina pilchardus, Sardinops spp.), sardinella (Sardinella spp.), brisling or sprats (Sprattus sprattus) : 0302 61 10 Sardines of the species Sardina pilchardus 25 23  0302 61 30 Sardines of the genus Sardinops; sardinella (Sardinella spp.) .... 15 15  Brisling or sprats (Sprattus sprattus) : 0302 6191 From 15 February to 15 June . . . Free Free  0302 61 99 From 16 June to 14 February . . . 20 13  0302 62 00 Haddock (Melanogrammus aeglefinus) 15 15  0302 63 00 Coalfish (Pollachius virens) 15 15  0302 64 Mackerel (Scomber scombrus, Scomber australasicus, Scomber japon ­ icus) : 0302 64 10 - - - From 15 February to 15 June Free Free  0302 64 90 From 16 June to 14 February . 20 20  0302 65 Dogfish and other sharks : 0302 65 20 Dogfish of the species Squalus acanthias 15 8 (')  0302 65 50 Dogfish of the species Scyliorhinus spp 15 8  0302 65 90 Other 15 8  0302 66 00 Eels (Anguilla spp.) 10 3  0302 69 Other :    Freshwater fish : 0302 6911 Carp ..... .. 10 8  0302 69 19 - Other 10 8  Saltwater fish : Fish of the genus Euthynnus, other than the skipjack or stripe ­ bellied bonitos (Euthynnus (Katsuwonus) pelamis) mentioned in subheading 0302 33 : 0302 69 21 For the ' industrial manufacture of products falling within heading No 1604 (2) 25 (3) (4) 22 (3) (5)  0302 69 25 Other : 25 0 22 (?).(*)  Redfish (Sebastes spp.) : 0302 69 31 Of the species Sebastes marinus 15 8  0302 69 33 Other 15 15  0302 69 35 Fish of the species Boreogadus saida . 15 12  0302 69 41 Whiting (Merlangus merlangus) 15 15  0302 6945 Ling (Molva spp.) 15 15  ( 1 ) Duty rate reduced to 6% for piked dogfish (Squalus acanthias) fallihg within subheadings 0302 65 20 and 0303 75 20 within the limits of a global annual tariff quota of 5 000 tonnes to be granted by the competent Community authorities . (2) Entry under this subheading is subject to conditions laid down in the relevant Community provisions. (3) Subject to compliance with the reference price . A countervailing tax is provided for in the case of non-compliance with the reference price. (4) Total suspension for an indefinite period. (s) Duty exemption for tuna and fish of the genus Euthynnus falling within headings Nos 0302 and 0303, intended for the canning industry, within the limits of a global annual tariff quota of 17 250 tonnes to be granted by the competent Community authorities and subject to compliance with the reference price. Qualification for this quota is subject to conditions laid down"in the relevant Community provisions. 44 Official Journal of the European Communities 2 . 10. 89 Rate of duty CN code Description autonomous (%) or levy (AGR) conventional (ft) Supplementary unit 1 2 3 4 5 9302 6951   Alaska pollack (Theragra chalcogramma) and pollack (Pollachius pollachius) 15 15  9302 69 55 Anchovies (Engraulis spp .) 15 15  9302 69 61 Sea bream (Dentex dentex and Pagellus spp.) 15 15  9302 69 65 Hake (Merluccius spp ., Urophycis spp.) 15 15 (*)  9302 69 75  Ray's bream (Brama spp.) . . . 15 15  9302 69 81  Monkflsh (Lophius spp.) 15 15 9302 69 85  Blue whiting (Micromesistius poutassou or Gadus poutassou) . . 15 15  9302 69 95 - Other .. 15 15  9302 7000  Livers and roes 14 10  8303 Fish, frozen, excluding fish fillets and other fish meat of heading No 0304 : 930310 00 - Pacific salmon (Oncorhynchus spp.), excluding livers and roes . ....... 16 2   Other salmonidae, excluding livers and roes : 9303 21 00 Trout (Salmo trutta, Salmo gairdneri, Salmo clarki, Salmo aguabonita, Salmo gilae) 16 12  9303 22 00   Atlantic salmon (Salmo salar) and Danube salmon (Hucho hucho) .... 16 2  930329 00 Other 16 9  - Flat fish (Pleuronectidae, Bothidae, Cynoglossidae, Soleidae, Scophthalmi ­ dae and Citharidae), excluding livers and roes : 9303 31   Halibut (Reinhardtius hippoglossoides, Hippoglossus hippoglossus, Hip ­ poglossus stenolepis) : 930331 10    Lesser or Greenland halibut (Reinhardtius hippoglossoides) .....' 15 8  93033130 Atlantic halibut (Hippoglossus hippoglossus) 15 8  9303 3190    Pacific halibut (Hippoglossus stenolepis) 15 15  930332 00 Plaice (Pleuronectes platessa) 15 15  930333 00 Sole (Solea spp.) ... 15 15  9303 39 Other : 9303 3910 Flounder (Platichthys flesus) ( 15 15  9303 39 20  Megrim (Lepidorhombus spp.) 15 15  930339 90 Other 15 15  (!) Duty rate reduced to 8 % for silver hake (Merluccius bilinearis) falling within subheadings 0302 69 65, 0303 78 10 and 0304 90 47, within the limits of a global annual tariff quota of 2 000 tonnes to be granted by the competent Community authorities . 2 . 10. 89 Official Journal of the European Communities 45 I Rate of duty CN code Description autonomous (%) or levy (AGR) conventional &lt;%) Supplementary unit 1 2 3 4 5  Tunas (of the genus Thunnus), skipjack or stripe-bellied bonito (Euthynnus (Katsuwonus) pelamis), excluding livers and roes : 0303 41 Albacore or longfinned tunas (Thunnus alalunga) :  For the industrial manufacture of products falling within heading No 1604 ( ¢) : 0303 41 11 Whole 25 (2) (3) 22 (2)  0303 41 13 - - - - Gilled and gutted . . 25 (2) (3) 22 (2) (4)  0303 41 19 Other (for example 'heads off) 25 (2) (3) 22 (2) (4)  03034190 - - - Other 25 (2) 22 (2) (4)  030342 Yellowfin tunas (Thunnus albacares) : For the industrial manufacture of products falling within heading No 1604 ( i) : Whole : 0303 42 12 Weighing more than 10 kg each 25 (2) (3) 20 (2) (4)  0303 42 18 - Other :....... 25 (2) (3) 20 (2) (4)  Gilled and gutted : 0303 42 32 Weighing more than 10 kg each 25 (2) (3) 22 (2) (4)  0303 42 38 Other . 25 (2) (3) 22. (2) (4)    Other (for example 'heads off) : 0303 42 52 Weighing more than 10 kg each 25 (2) 22 (2) (4)  0303 42 58 - Other 25 (2) (3) 22 (2) (4)  0303 42 90 Other 25 (2) 22 (2) (4)  0303 43 Skipjack or stripe-bellied bonito : For the industrial manufacture of products falling within heading No 1604 ('): 0303 4311 Whole 25 (2) (3) 22 (2) (4)  0303 43 13 Gilled and gutted 25 (2) (3) 22 (2) (4)  0303 43 19 Other (for example 'heads off) . 25 (2) (3) 22 (2) (4)  0303 43 90 Other : 25 (2) 22 (2) (4)  0303 49 -- Other : For the industrial manufacture of products falling within heading No 1604 ( ») : 0303 4911 . , Whole . 25 (2) (3) 22 (2) (4)  030349 13 Gilled and gutted . 25 (2) (3) 22 (2) (4)  0303 49 19   Other (for example 'heads off) 25 (2) (3) 22 (2) (4)  0303 49 90 Other 25 (2) 22 (2) (4)  (') Entry under this subheading is subject to conditions laid down in the relevant Community provisions. (2) Subject to compliance with the reference price . A countervailing tax is provided for in the case of non-compliance with the reference price. (3) Total suspension for an indefinite period. (4) Duty exemption for tuna and fish of the genus Euthynnus falling within headings Nos 0302 and 0303, intended for the canning industry, within the limits of a global annual tariff quota of 17 250 tonnes to be granted by the competent Community authorities and subject to compliance with the reference price . Qualification for this quota is subject to conditions laid down in the relevant Community provisions . 46 Official Journal of the European Communities 2 . 10 . 89 Rate of duty CN code Description autonomous (%) or levy (AGR) conventional (%) Supplementary unit 1 2 3 4 5 0303 50  Herrings (Clupea harengus, Clupea pallasii), excluding livers and roes : 0303 5010 From 15 February to , 15 June Free Free  0303 50 90 - - From 16 June to 14 February . 20 ( 1 ) 15 ( «) (2)  0303 60 - Cod (Gadus morhua, Gadus ogac, Gadus macrocephalus), excluding livers and roes : 0303 6011   Of the species Gadus morhua 15 12 (3)  0303 6019 Of the species Gadus ogac 15 15 (3)  0303 60 90   Of the species Gadus macrocephalus . 15 15  - Other fish, excluding livers and roes : 0303 71   Sardines (Sardina pilchardus, Sardinops spp.), sardinella (Sardinella spp.), brisling or sprats (Sprattus sprattus) : 0303 71 10 Sardines of the species Sardina pilchardus 25 23  0303 7130 - Sardines of the genus Sardinops; sardinella (Sardinella spp.) .... 15 15  Brisling or sprats (Sprattus sprattus) : 0303 7191  -   From 15 February to 15 June Free Free  0303 71 99     From 16 June to 14 February 20 13  0303 72 00   Haddock (Melanogrammus aegiefinus) 15 15  0303 73 00 Coalfish (Pollachius virens) 15 15  0303 74 Mackerel (Scomber scombrus, Scomber australasicus, Scomber japon ­ icus) :  Of the species Scomber scombrus and Scomber japonicus : 0303 7411 From 15 February to 15 June Free Free  0303 7419     From 16 June to 14 February 20 20  0303 74 90    Of the species Scomber australasicus 15 15  0303 75 Dogfish and other sharks : 0303 75 20 Dogfish of the species Squalus acanthias 15 -8 (4)  0303 75 50    Dogfish of the species Scyliorhinus spp. 15 8  0303 75 90 - Other 15 8  0303 7600 Eels (Anguilla spp.) 10 3  0303 77 00 - - Sea bass (Dicentrarchus labrax, Dicentrarchus punctatus) . 15 15  0303 78   Hake (Merluccius spp., Urophycis spp.) : 0303 78 10  Hake of the genus Merluccius 15 15 (5)  0303 78 90 Hake of the genus Urophycis 15 15  (') Subject to compliance with the reference price . A countervailing tax is provided for in the case of non-compliance with the reference price. (2) Duty exemption for herring falling within subheadings 0302 40 90, 0303 50 90, 0304 10 93, 0304 10 98 and 0304 90 25 within the limits of a global annual tariff quota of 34 000 tonnes to be granted by the competent Community authorities and subject to compliance with the reference price . (3) Subject to limits and conditions to be determined by the competent authorities . (4) Duty rate reduced to 6 % for piked dogfish (Squalus acanthias) falling within subheadings 0302 65 20 and 0303 75 20 within the limits of a global annual tariff quota of 5 000 tonnes to be granted by the competent Community authorities. (5) Duty rate reduced to 8 % for silver hake (Merluccius bilinearis) falling within subheadings 0302 69 65, 0303 78 10 and 0304 90 47, within the limits of a global annual tariff quota of 2 000 tonnes to be granted by the competent Community authorities. 472 . 0. 89 Official Journal of the European Communities Rate of duty autonomousCN code Description % conventional Supplementary unit (%orlevy (AGR) 1 2 3 4 5 «303 79 Other :  Freshwater fish : 0303 7911 Carp 10 8  0303 79 19 - Other ... 10 8  -r   Saltwater fish :  ; Fish of the genus Euthynnus, other than the skipjack or stripe ­ bellied bonitos (Euthynnus (Katsuwonus) pelamis) mentioned in subheading 0303 43 : For the industrial manufacture of products falling within heading No 1604 (') : 0303 79 21 Whole 25 (2) (3) 22 (2) (4)  0303 79 23 Gilled and gutted . 25 (2) (3) 22 (2) (*)  0303 79 29 Other (for example 'heads off) 25 (2) (3) 22 (2) (4)  0303 79 31 - Other ' ¢' ¢ ¢ ¢. 25 (2) 22 (2) ( «)   Redfish (Sebastes spp .) : 0303 79 35 Of the species Sebastes marinus 15 8  0303 79 37 - Other 15 15  0303 79 41 Fish of the species Boreogadus saida 15 12 (5)  0303 7945     Whiting (Merlangus merlangus) 15 15  0303 79 51 Ling (Molva spp.) 15 15  0303 79 55 Alaska pollack (Theragra chalcogramma) and pollack (Pollachius pollachius) ¢ ¢ ¢ ¢ 15 15 -r   Fish of the species Orcynopsis unicolor : 0303 79 61 _____ From 15 February to 15 June Free Free  0303 79 63  From 16 June to 14 February 20 20  0303 79 65 Anchovies (Engraulis spp.) 15 15  0303 79 71 -- Sea bream (Dentex dentex and Pagellus spp.) 15 15  0303 79 75 Ray's bream (Brama spp.) . ... 15 15  0303 79 81 Monkfish (Lophius spp.) 15 15  0303 79 83     Blue whiting (Micromesistius poutassou or Gadus poutassou) . . 15 15  0303 79 99 Other .... 15 15  0303 80 00  Livers and roes ... . . 14 10  (') Entry under this subheading is subject to conditions laid down in the relevant Community provisions. (2) Subject to compliance with the reference price. A countervailing tax is provided for in the case of non-compliance with the reference price. (3) Total suspension for an indefinite period. &gt; (*) Duty exemption for tuna and fish of the genus Euthynnus falling within headings Nos 0302 and 0303, intended for the canning industry , within the limits of a global annual tariff quota of 17 250 tonnes to be granted by the competent Community authorities and subject to compliance with the reference price. Qualification for this quota is subject to conditions laid down in the relevant Community provisions. (5 ) Subject to limits and conditions to be determined by the competent authorities . 48 Official Journal of the European Communities 2 . 10 . 89 Rate of duty CN code Description autonomous (%) or levy (AGR) conventional (%) Supplementary unit 1 2 3 4 5 9304 Fish fillets and other fish meat (whether or not minced), fresh, chilled or frozen : 9304 10  Fresh or chilled : Fillets :  Of freshwater fish : 9304 10 11 Of trout (Salmo trutta, Salmo gairdneri, Salmo ciarki , Salmo aguabonita, Salmo gilae) 16 12  D304 10 13 Of Pacific salmon (Oncorhynchus spp.), Atlantic salmon (Salmo salar) and Danube salmon (Hucho hucho) 16 2  930410 19   Of other freshwater fish 13 9  . Other : 9304 10 31 Of cod (Gadus morhua, Gadus ogac, Gadus macrocephalus) and of fish of the species Boreogadus saida 18 18  9304 10 39 Other 18 18  i Other fish meat (whether or not minced) : 9304 10 91  Of freshwater fish 8 8  Other : Flaps of herring : 030410 92 From 15 February to 15 June Free Free  030410 93   From 16 June to 14 February . 20 15  030410 98 Other 18 15 ( »)  0304 20  Frozen fillets : Of freshwater fish : 0304 2011  Qf trout (Salmo trutta, Salmo gairdneri, Salmo ciarki , Salmo aguabonita, Salmo gilae) 16 12  0304 20 13  Of Pacific salmon (Oncorhynchus spp,), Atlantic salmon (Salmo salar) and Danube salmon .(Hucho hucho) 16 2  0304 2019 Of other freshwater fish 13 9  Of cod (Gadus morhua, Gadus macrocephalus, Gadus ogac) and of fish of the species Boreogadus saida : 0304 20 21  Of cod of the species Gadus macrocephalus 18 15  0304 20 29 ., Other 18 15 (2) (3)  0304 20 31   Of coalfish (Pollachius virens) ... . . . - 18 15  0304 20 33 Of haddock (Melanogrammus aeglefinus) 18 15  Of redfish (Sebastes spp.) : 0304 20 35  Of the species Sebastes ' marinus 18 12  0304 20 37 Other 18 15  0304 2041   Of whiting (Merlangus merlangus) 18 15  0304 20 43 - - Of ling (Molva spp.) 18 15  (') Duty exemption for herring falling within subheadings 0302 40 90, 0303 50 90, ' 0304 10 93, 0304 10 98 and 0304 90 25 within the limits of a global annual tariff quota of 34 000 tonnes to be granted by the competent Community authorities and subject to compliance with the reference price. (2) Duty rate reduced to 8 % for cod of the species Gadus morhua within the limits of a global annual tariff quota of 10 000 tonnes to be granted by the competent Community authorities. (3) Subject to limits and conditions to be determined by the competent authorities. 2 . 10 . 89 Official Journal of the European Communities 49 I Rate of duty CN code Description autonomous (%) or levy (AGR) conventional &lt;%) Supplementary unit 1 2 3 4 5 0304 20 45 Of tuna (of the genus Thunnus) and of fish of the genus Euthynnus .... 18 18  Of mackerel (Scomber scombrus, Scomber australasicus, Scomber japonicus) and of fish of the species Orcynopsis unicolor : 0304 20 51 Of mackerel of the species Scomber australasicus 18 15  0304 20 53 Other 18 15    Of hake (Merluccius spp., Urophycis spp.): 0304 20 57 Of hake of the genus Merluccius 18 15 (&gt;) (2)  0304 20 59  Of hake of the genus Urophycis 18 15    Of dogfish and other sharks : 0304 20 61 Of dogfish (Squalus acanthias and Scyliorhinus spp.) 18 15  0304 20 69 Of other sharks 18 15  0304 20 71 Of plaice (Pleuronectes platessa) 18 15  0304 20 73   Of flounder (Platichthys flesus) 18 15  0304 20 75 Of herring (Clupea harengus, Clupea pallasii) ' 18 15  0304 20 79   Of megrim (Lepidorhombus spp.) 18 15  0304 20 81   Of Ray's beam (Brama spp.) 18 15  0304 20 83 Of monkfish (Lophius spp.) 18 15  0304 20 85 Of Alaska pollack (Theragra chalcogramma) 18 15  0304 20 98 -- Other ..., 18 15  0304 90 - Other : 0304 90 10   Of freshwater fish 8 8    Other :  Of herring (Clupea harengus, Clupea pallasii) : 0304 90 21     From 15 February to 15 June Free Free  0304 90 25 From 16 June to 14 February 20 (3) 15 (3) (4)  0304 90 31 Of redfish (Sebastes spp.) 15 8     Of cod (Gadus morhua, Gadus ogac, Gadus macrocephalus) and of fish of the species Boreogadus saida : 0304 90 35     Of cod of the species Gadus macrocephalus 15 15  0304 90 38     Of cod of the species Gadus morhua . 15 12 (5)  0304 90 39 Other 15 15 0  0304 90 41 Of coalfish (Pollachius virens) 15 15  0304 90 45 Of haddock (Melanogrammus aeglefinus) 15 15  (') Subject to compliance with the teference price. (2) Duty rate reduced to 10% and subject to compliance with the reference price for frozen fillets presented as industrial blocks, with bones (standard)within the limits of a global annual tarifT quota of 5 000 tonnes, for the period 1 July to 3 1 December, to be granted by the competent Community authorities (3) Subject to compliance with the reference price. A countervailing tax is provided for in the case of non-compliance with the reference price. (4) Duty exemption for herring falling within subheadings 0302 40 90, 0303 50 90, 0304 10 93, 0304 10 98 and 0304 90 25 within the limits of a global annual tarifT quota of 34 000 tonnes to be granted by the competent Community authorities and subject to compliance with the reference price . (5) Subject to limits and conditions to be determined by the competent authorities . 50 Official Journal of the European Communities 2 . 10 . 89 Rate of duty CN code Description autonomous (%&gt; or levy (AGR) conventional (%) Supplementary unit 1 2 3 4 5 Of hake (Merluccius spp., Urophycis spp.) : 9304 90 47     Of hake of the genus Merluccius 15 15 (')  1)304 90 49   Of hake of the genus Urophycis 15 15  9304 9051 Of megrim (Lepidorhombus spp.) 15 15  9304 9055 Of Ray's bream (Brama spp.) - 15 15  9304 90 57    Of monkfish (Lophius spp.) 15 15  9304 9059 Of blue whiting (Micromesistius poutassou or Gadus poutassou) .. 15 15  9304 90 61 Of Alaska pollack (Theragra chalcogramma) 15 15  9304 90 98 Other . 15 15  0305 Fish, dried, salted or in brine ; smoked fish, whether or not cooked before or during the smoking process ; fish meal fit for human consumption : 0305 10 00  Fish meal fit for human consumption 15 13  9305 20 00  Livens and roes, dried, smoked, salted or in brine 15 11  9305 30  Fish fillets, dried, salted or in brine, but not smoked : Of cod (GaduS morhua, Gadus ogac, Gadus macrocephalus) and of fish of the species Boreogadus saida : 0305 30 11 Of cod of the species Gadus macrocephalus 18 16  0305 30 19 Other 20 20  0305 30 30   Of Pacific salmon (Oncorhynchus spp.), Atlantic salmon (Salmo salar), and Danube salmon (Hucho hucho), salted or in brine 18 15  0305 30 50 :   Of lesser or Greenland halibut (Reinhardtius hippoglossoides), salted or in brine 18 , 15  0305 30 90 Other 18 16   Smoked fish, including fillets : 0305 41 00 - - Pacific salmon (Oncorhynchus spp.), Atlantic salmon (Salmo salar) and Danube salmon (Hucho hucho) 16 13  0305 42 00 Herrings (Clupea barengus, Clupea pallasii) 16 10  0305 49 Other : 0305 4910    Lesser or Greenland halibut (Reinhardtius hippoglossoides) 16 15  0305 49 20    Atlantic halibut (Hippoglossus hippoglossus) . 16 16  0305 49 30  Mackerel (Scomber scombrus, Scomber australasicus, Scomber japonicus) 16 14  0305 49 40    Trout (Salmo trutta, Salmo gairdneri , Salmo clarki , Salmo aguabonita, Salmo gilae) 16 14  0305 49 50    Eels (Anguilla spp.) 16 14  0305 49 90 Other 16 14  (') Duty rate reduced to 8 °/o for silver hake (Merluccius bilinearis) falling within subheadings 0302 69 65, 0303 78 10 and 0304 90 47 , within the limits of a global annual tariff quota of 2 000 tonnes to be granted by the competent Community authorities. 2 . 0 . 89 Official Journal of the European Communities 5 l Rate of duty 1 autonomous Supplementary V' conventional unit levy &lt;%&gt; (AGR) CN code Description 1 2 3 4-5  Dried fish, whether or not salted but not smoked : 0305 51 Cod (Gadus morhua, Gadus ogac, Gadus macrocephalus) : 0305 51 10 Dried, unsalted . 13 13 (')  0305 51 90 Dried, salted . . 13 13 (*)  0305 59 -- Other : Fish of the species Boreogadus saida : 0305 5911 Dried, unsalted 13 13 ( »)  0305 59 19 Dried, salted . 13 13 ( »)  0305 59 30 Herrings (Clupea harengus, Clupea pallasii) 12 12 0305 59 50    Anchovies (Engraulis spp.) 15 10  0305 59 60  Lesser or Greenland Halibut (Reinhardtius hippoglossoides), and Pacific Halibut (Hippoglossus stenolepis) 15 12  0305 59 70 Atlantic Halibut (Hippoglossus hippoglossus) 15   0305 59 90 Other 15 12   Fish, salted but not dried or smoked and fish in brine : 0305 61 00   Herrings (Clupea harengus, Clupea pallasii) .... 12 12  0305 62 00 Cod (Gadus morhua, Gadus ogac, Gadus macrocephalus) 13 13 (')  0305 63 00   Anchovies (Engraulis spp.) . . 15 10  0305 69 Other : 0305 69 10 Fish of the species Boreogadus saida 13 13 (')  0305 69 20    Lesser or Greenland Halibut (Reinhardtius hippoglossoides), and Pacific Halibut (Hippoglossus stenolepis) . .15 12  0305 69 30 Atlantic Halibut (Hippoglossus hippoglossus) . 15   0305 69 50    Pacific salmon (Oncorhynchus spp.), Atlantic salmon (Salmo salar) and Danube salmon (Hucho hucho) 15 11  0305 69 90 Other 15 12  0306 Crustaceans, whether in shell or not, live, fresh, chilled, frozen, dried, salted or in brine ; crustaceans, in shell, cooked by steaming or by boiling in water, whether or not chilled, frozen, dried, salted or in brine :  Frozen : 03061100 Rock lobster and other sea crawfish (Falinurus spp., Panulirus spp., Jasus spp.) . . 25 (2)  0306 12   Lobsters (Homarus spp.) : 0306 12 10 Whole 25 8 (3)  0306 12 90 Other . 25 16  0306 13   Shrimps and prawns : 0306 13 10    Of the family pandalidae 18 12  0306 13 30    Shrimps of the genus Crangon 18 18  (') Duty exemption for cod of the species Gadus morhua and Gadus ogae falling within subheadings 0305 51 10, 0305 51 90 and 0305 62 00, and for fish of the species Boreogadus saida falling within subheadings 0305 59 1 1 , 0305 59 19 and 0305 69 10 within the limits of a global annual tariff quota of 25 000 tonnes to be granted by the competent authorities. ( 2) See Annex . (3) Subject to limits and conditions to be determined by the competent authorities . 52 Official Journal of the European Communities 2 . 10 . 89 1 Rate of duty CN code Description autonomous (%) or levy (AGR) conventional (%&gt; Supplementary unit 1 2 3 4 5 0306 13 90 - Other 18 18  0306 14 Crabs : 030614 10 Crabs of the species Paralithodes camchaticus, Chionoecetes spp. and Callinectes sapidus 18 8  0306 14 30  Crabs of the species Cancer pagurus 18 15  030614 90 Other 18 15  0306 19 - - Other : 0306 19 10 Freshwater crayfish 18 15  0306 19 30    Norway lobsters (Nephrops norvegicus) 14 12  0306 19 90 Other 14 12   Not frozen : 0306 21 00   Rock lobster and other sea crawfish (Palinurus spp., Panulirus spp., Jasus spp.) 25 (')  0306 22 Lobsters (Homarus spp.) : 0306 22 10 - - - Live 25 8 (2)   Other : 0306 2291 Whole . 25 8 (2)  0306 22 99 -- Other 25 20  0306 23   Shrimps and prawns : 0306 23 10 Of the family pandalidae 18 12  Shrimps of the genus Crangon : 0306 23 31 Fresh, chilled or cooked by steaming or by boiling in water ... 18 18  0306 23 39 Other 18 18  0306 2390 Other 18 18  0306 24 Crabs : 0306 24 10 Crabs of the species Paralithodes camchaticus, Chionoecetes spp . and Callinectes sapidus 18 8  0306 24 30    Crabs of the species Cancer pagurus 18 15  0306 24 90 Other : 18 15  0306 29 Other : 0306 29 10    Freshwater crayfish . 18 15  0306 29 30    Norway lobsters ( Nephrops norvegicus) 14 12  0306 29 90 Other 14 12  0307 Molluscs, whether in shell or not, live, fresh, chilled, frozen, dried, salted or in brine ; aquatic invertebrates other than crustaceans and molluscs, live, fresh, chilled, frozen, dried, salted or in brine : 0307 10  Oysters : 030710 10 Flat oysters (of the genus Ostrea), live and weighing (shell included) not more than 40 g each Free Free  0307 10 90 Other 18 18  (') See Annex . (2) Subject to limits and conditions to be determined by the competent authorities 2 . 10. 89 Official Journal of the European Communities 53 Rate of duty CN code Description Supplementary unit autonomous (%) or levy (AGR) conventional (%) 1 2 3 4 5 - Scallops, including queen scallops, of the genera Pecten, Chlamys or Placopecten : 0307 21 00 -- Live, fresh or chilled . . 8 8  0307 29 Other : 0307 29 10 Coquilles St Jacques (Pecten maximus), frozen ............ 8 8  0307 29 90 Other 8 8   Mussels (Mytilus spp., Perna spp.) : 0307 31 Live, fresh or chilled : 0307 31 10 Mytilus spp 10 10  0307 3190 Perna spp. 8 8  0307 39 Other : 0307 39 10 Mytilus spp. 10 10  0307 39 90 Perna spp 8 8  - Cuttle fish (Sepia officinalis, Rossia macrosoma, Sepiola spp.) and squid (Ommastrephes spp., Loligo spp., Nototodarus spp., Sepioteuthis spp.) : 0307 41 Live, fresh or chilled : 0307 41 10 Cuttle fish (Sepia officinalis, Rossia macrosoma, Sepiola spp.) ... 8 8  Squid (Ommastrephes spp., Loligo spp., Nototodarus spp., Se ­ pioteuthis spp.) : 0307 41 91 Loligo spp., Ommastrephes sagittatus 8 6 .  0307 41 99 -- Other 8 8  0307 49 Other :    Frozen : Cuttle fish (Sepia officinalis, Rossia macrosoma, Sepiola spp.) : 0307 49 11 Of the genus Sepiola other than Sepiola rondeleti 8 8  0307 4919 Other .. 8 8  Squid (Ommastrephes spp., Loligo spp., Nototodarus spp., Se ­ pioteuthis spp.) : Loligo spp . : 0307 49 31 Loligo vulgaris 8 6  0307 49 33 Loligo pealei 8 6  0307 49 35       Loligo patagonica . . 8 6  0307 49 38 Other 8 6  0307 49 51 Ommastrephes sagittatus 8 6  0307 49 59 Other 8 8  Other : 030749 71   Cuttle fish (Sepia officinalis, Rossia macrosoma, Sepiola spp.) . . 8 8  Squid (Ommastrephes spp., Loligo spp., Nototodarus spp., Se ­ pioteuthis spp.) : 0307 49 91      Loligo spp., Ommastrephes sagittatus 8 6  0307 49 99 Other 8 8  54 Official Journal of the European Communities 2 . 10. 89 Rate of duty CN code Description autonomous (%) or levy (AGR) conventional (%) Supplementary unit I 2 3 4 5  Octopus (Octopus spp.) : 0307 51 00 Live, fresh or chilled . 8 8  0307 59 -- Other : 0307 59 10 Frozen 8 8  0307 59 90 - Other . . . 8 8  0307 60 00  Snails, other than sea snails 6 Free  - Other : 0307 91 00 Live, fresh or chilled ... 11 11  0307 99 Other : Frozen : 0307 9911 Illex spp 8 8  0307 99 13 Striped venus and other species of the family Veneridae 8 8  0307 9919 Other aquatic invertebrates 14 11  0307 99 90 Other 16 11  2 . 10 . 89 Official Journal of the European Communities 55 CHAPTER 4 DAIRY PRODUCE ; BIRDS' EGGS ; NATURAL HONEY ; EDIBLE PRODUCTS OF ANIMAL ORIGIN, NOT ELSEWHERE SPECIFIED OR INCLUDED Notes 1 , The expression 'milk' means full cream milk or partially or completely skimmed milk . 2 . Products obtained by the concentration of whey and with the addition of milk or milkfat are to be classified as cheese in heading No 0406 provided that they have the three following characteristics : (a) a milkfat content, by weight of the dry matter, of 5 % or more; (b) a dry matter content, by weight, of at least 70 % but not exceeding 85 %; and (e) they are moulded or capable of being moulded. Additional notes 1 . For the purposes of calculating the fat content of products falling within subheadings 0402 10 91 , 0402 10 99, 0402 29 15 to 0402 29 99, 0402 99 11 to 0402 99 99, 0403 10 31 to 0403 10 39, 0403 90 31 to 0403 90 39, 0403 90 61 to 0403 90 69 and 0404 90 51 to 0404 90 99, the weight of any added sugar shall be disregarded. 2 . The levy applicable to mixtures falling within this chapter and composed of products classified within subheading 0401 30, heading No 0402, subheading 0403 10 11 to 0403 10 39, 0403 9011 to 0403 90 69, heading No 0404, 0405, 0406, subheading 1702 10 or 2106 90 51 shall be that applicable to the ingredient which involves the higher or highest levy and which also forms at least 10 % by weight of the mixture concerned. Where this method of assessing the levy cannot be applied, the levy to be applied to such mixtures shall be that determined by the tariff classification ofthe mixtures. Rate of duty CN code Descnption conventional Supplementary unit autonomous (%) or . levy (AGR) (%) 1 2 3 , 4 5 9401 Milk and cream, not concentrated nor containing added sugar or other sweetening matter : )401 10  Of a fat content, by weight, not exceeding 1 % : 9401 1010   In immediate packings of a net content not exceeding two litres .... 16 (AGR)   9401 10 90 Other 16 (AGR)   9401 20  Of a fat content, by weight,: exceeding 1 % but not exceeding 6 % : Not exceeding 3 % : 9401 20 11 In immediate packings"of a net content not exceeding two litres ... 16 (AGR)   9401 20 19 Other 16 (AGR)   Exceeding 3 % : 9401 20 91 In immediate packings of a net content not exceeding two litres .. . 16 (AGR)   94012099 - Other . . . 16 (AGR)   56 Official Journal of the European Communities 2 . 10. 89 ll Rate of duty CN code Description autonomous (%) or levy (AGR) conventional (%) Supplementary unit 1 2 3 4 5 0401 30  Of a fat content, by weight* exceeding 6 % : Not exceeding 21 % : 0401 3011 In immediate packings of a net content not exceeding two litres .. . 16 (AGR)  0401 30 19 - - - Other . . . . 16 (AGR)   Exceeding 21 % but not exceeding 45 % : 04013031 In immediate packings of a net content not exceeding two litres .. . 16 (AGR)   0401 30 39 Other 16 (AGR)   Exceeding 45 % : 0401 3091 In immediate packings of a net content not exceeding two litres ... 16 (AGR)   0401 30 99 Other 16 (AGR)   0402 Milk and cream, concentrated or containing added sugar or other sweetening matter : 0402 10  In powder, granules or other solid forms, of a fat content, by weight, not exceeding 1,5 % : Not containing added sugar or other sweetening matter : 0402 10 11 In immediate packings of a net content not exceeding 2,5 kg .... 18 (AGR)   0402 10 19 Other 18 (AGR)   Other : 0402 1091  In immediate packings of a net content not exceeding 2,5 kg ... . 23 (AGR)   0402 10 99 Other 23 (AGR)    In powder, granules or other solid forms, of a fat content, by weight, exceeding 1,5 % : 0402 21 Not containing added sugar or other sweetening matter : Of a fat content, by weight, not exceeding 27 % : 0402 21 11 In immediate packings of a net content not exceeding 2,5 kg . . . 18 (AGR)     Other : 0402 21 17 Of a fat content, by weight, not exceeding 11% 18 (AGR)   0402 21 19 Of a fat content, by weight, exceeding 11 % but not ex ­ ceeding 27 % 18 (AGR)   Of a fat content , by weight, exceeding 27 % : 0402 21 91     In immediate packings of a net content not exceeding 2,5 kg . . . 18 (AGR)   A402 21 99 Other 18 (AGR)   2 . 10 . 89 Official Journal of the European Communities 57 Rate of duty CN code Description autonomous (%) or levy (AGR) conventional (%&gt; Supplementary unit 1 2 3 4 .5 0402 29 Other : Of a fat content, by weight, not exceeding 27 % : 0402 2911     Special milk, for infants, in hermetically sealed containers of a net content not exceeding 500 g of a fat content, by weight, exceeding 10 % 23 (AGR) ( »)   Other : 0402 29 15 In immediate packings of a net content not exceeding 2,5 kg . 23 (AGR)   0402 29 19 Other 23 (AGR)   Of a fat content, by weight, exceeding 27 % : 0402 29 91     In immediate packings of a net content not exceeding 2,5 kg . . . 23 (AGR)   0402 29 99 Other 23 (AGR)    Other : 0402 91 Not containing added sugar or other sweetening matter :  Of a fat content, by weight, not exceeding 8 % : 040291 11 In immediate packings of a net Content not exceeding 2,5 kg . . . 18 (AGR)   0402 91 19 Other 18 (AGR)   Of a fat content, by weight, exceeding 8 % but not exceeding 10 % : 0402 91 31   In immediate packings of a net content not exceeding 2,5 kg . . . 18 (AGR)   040291 39 Other 18 (AGR)      Of a fat content, by weight, exceeding 10 % but not exceeding 45 % : 0402 91 51 In immediate packings of a net content not exceeding 2,5 kg .. . 18 (AGR)   0402 91 59 Other . .. 18 (AGR)      Of a fat content, by weight, exceeding 45 % : 0402 91 91 In immediate packings of a net content not exceeding 2,5 kg . . . 18 (AGR)   0402 91 99 Other 18 (AGR)   0402 99 Other :  Of a fat content, by weight, not exceeding 9,5 % : 0402 99 11 In immediate packings of a net content not exceeding 2,5 kg . . . 23 (AGR)   0402 99 19 - Other ..... 23 (AGR)   Of a fat content, by weight, exceeding 9,5 % but not exceeding 45 % : 0402 99 31 In immediate packings of a net content not exceeding 2,5 kg . 23 (AGR)   0402 99 39 Other 23 (AGR)  '  (') Milk, imported from a third country in the framework of a special arrangement concluded between that country and the ^ Community subject to the production of an IMA 1 certificate delivered in accordance with the conditions laid down in the relevant Community provisions, is subject to a reduced levy . 58 Official Journal of the European Communities 2 . 10. 89 'l Rate of duty CN code Description autonomous (%) or levy (AGR) conventional &lt;%) Supplementary unit I 2 3 4 5 Of a fat content, by weight, exceeding 45 % : 04029991 In immediate packings of a net content not exceeding 2,5 kg . . . 23 (AGR)   0402 99 99 Other 23 (AGR)   0403 Buttermilk, curdled milk and cream, yogurt, kephir and other fermen ­ ted or acidified milk and cream, whether or not concentrated or containing added sugar or other sweetening matter or flavoured or containing added fruit, nuts or cocoa : 0403 10  Yogurt : Not flavoured nor containing added fruit, nuts or cocoa :  ! Not containing added sugar or other sweetening matter, of a fat content, by weight : 04031011 Not exceeding 3 % 18 (AGR)   0403 10 13 - Exceeding 3 % but not exceeding 6 % 18 (AGR)   0403 10 19 Exceeding 6 % 18 (AGR)   Other, of a fat content, by weight ; 0403 10 31 Not exceeding 3 % 23 (AGR)   0403 10 33 Exceeding 3 % but not exceeding 6 % 23 (AGR)   0403 10 39 Exceeding 6 % 23 (AGR)   Flavoured or containing added fruit, nuts or cocoa : In powder, granules or other solid forms, of a milkfat content by weight : 0403 10 51   Not exceeding 1,5% 20,8 + MOB 13 + MOB  040310 53   Exceeding 1 ,5 % but not exceeding 27 % 20,8 + MOB 13 "+ MOB  0403 10 59 Exceeding 27 % 20,8 + MOB 13 + MOB  Other, of a milkfat content, by weight : 0403 10 91  &lt;-  Not exceeding 3 % 20,8 + MOB 13 + MOB  04031093 Exceeding 3 % but not exceeding 6 % 20,8 + MOB 13 + MOB  040310 99 Exceeding 6 % . . 20,8 + MOB 13 + MOB  0403 90 - Other : Not flavoured nor containing added fruit, nuts or cocoa : In powder, granules or other solid forms :   Not containing added sugar or other sweetening matter, with a fat content, by weight : 04039011 Not exceeding 1,5 % ... 18 (AGR)   04039013  Exceeding 1,5 % but not exceeding 27 % 18 (AGR)   0403 90 19  Exceeding 27 % 18 (AGR)   : Other, of a fat content, by weight : 0403 90 31  Not exceeding 1,5% 23 (AGR) r  0403 90 33 Exceeding 1,5 % but not exceeding 27 % 23 (AGR)   0403 90 39 Exceeding 27 % 23 (AGR)   2 . 10 . 89 Official Journal of the European Communities 59 II Rate of duty CN code Description autonomous (%) or levy (AGR) conventional (%) Supplementary unit 1 2 3 4 5 Other : Not containing added sugar or other sweetening matter, of a fat content, by weight : 0403 90 51 Not exceeding 3 % . . 18 (AGR)   0403 90 53 Exceeding 3 % but not exceeding 6 % 18 (AGR)   0403 90 59 Exceeding 6% 18 (AGR)   Other, of a fat content, by weight : 0403 90 61 Not exceeding 3 % 23 (AGR)   040390 63 Exceeding 3 % but not exceeding 6 % 23 (AGR)   0403 90 69 Exceeding 6 % . . . 23 (AGR)   Flavoured or containing added fruit, nuts or cocoa : In powder, granules or other solid forms, of a milkfat content by weight : 0403 90 71 Not exceeding 1,5 % 20,8 + MOB 13 + MOB  0403 90 73 Exceeding 1,5 % but not exceeding 27 % 20,8 -I- MOB 13 .+ MOB  04039079 Exceeding 27% 20,8 + MOB 13 + MOB  Other, of a milkfat content, by weight : 0403 90 91 Not exceeding 3 % 20,8 + MOB 13 + MOB  0403 90 93 Exceeding 3 % but not exceeding 6 % 20,8 + MOB 13 + MOB  0403 90 99 Exceeding 6 % .... 20,8 + MOB 13 + MOB  0404 Whey, whether or not concentrated or containing added sugar or other sweetening matter ; products consisting of natural milk constituents, whether or not containing added sugar or other sweetening matter, not elsewhere specified or included : 0404 10  Whey, whether or not concentrated or containing added sugar or other sweetening matter :   In powder, granules or other solid forms : 0404 1011 Not containing added sugar or other sweetening matter ... . . 18 (AGR)   0404 10 19 Other 23 (AGR)     Other : 0404 10 91    Not containing added sugar or other sweetening matter 18 (AGR)   0404 10 99 Other . 23 (AGR)  '  0404 90 - Other : Not containing added sugar or other sweetening matter, of a protein content (nitrogen content x 6,38), by weight :    N0t exceeding 42 %, and of a fat content, by weight : 0404 9011 Not exceeding 1,5 % ... . . . 18 (AGR)   0404 90 13 Exceeding 1,5 % but not exceeding 27 % 18 (AGR)   0404 90 19 Exceeding 27% 18 (AGR)   Exceeding 42 %, and of a fat content, by weight : 0404 90 31 Not exceeding 1,5 % 18 (AGR)   IUOJ On     pYrfvHino I S % hut nnt (&gt;*rpftHino 97 ° . 18 fAGRl   60 Official Journal of the European Communities 2. 10. 89 \ Rate of duty CN code Description autonomous , (%) or levy (AGR) conventional (%) Supplementary unit 1 2 3 4 5 04049039 - Exceeding 27 % . .. 18 (AGR)   Other, of a protein content (nitrogen content x 6,38), by weight : Not exceeding 42 %, and of a fat content, by weight : 0404 9051 Not exceeding 1,5 % ... . 23 (AGR)   0404 90 53 Exceeding 1,5 % but not exceeding 27 % 23 (AGR)   0404 90 59 Exceeding 27% 23 (AGR)    Exceeding 42 %, and of a fat content, by weight : 0404 90 91 Not exceeding 1,5 % . 23 (AGR)   0404 90 93  Exceeding 1,5 % but not exceeding 27 % 23 (AGR)   0404 90 99 Exceeding 27 % 23 (AGR)   0405 00 Butter and other fats and oils derived from milk : 0405 00 10  Of a fat content, by weight, not exceeding 85 % 24 (AGR)   04050090 - Other 24 (AGR)   0406 Cheese and curd : 0406 10  Fresh cheese (Including whey cheese), not fermented, and curd : 0406 10 10 Of a fat content, by weight, not exceeding 40 % 23 (AGR)   04061090 -- Other 23 (AGR)   0406 20  Grated or powdered cheese, of all kinds : 0406 20 10 Glarus herb cheese (known as Schabziger) made from skimmed milk and mixed with finely ground herbs . . . 23 (AGR) ( ¢) (')  0406 2090 Other . . 23 (AGR)  0406 30  Processed cheese, not grated or powdered : 0406 3010 In the manufacture of which no cheeses other than Emmentaler, Gruyfere and Appenzell have been used and which may contain, as an addition, Glarus herb cheese (known as Schabziger); put up for retail . sale, of a fat content by weight in the dry matter, not exceeding 56 % . 23 (AGR) (2)   Other :   , Of a fat content, by weight, not exceeding 36 % and of a fat content, by weight, in the dry matter : 040630 31 Not exceeding 48 % . . 23 (AGR)   0406 30 39 - Exceeding 48% . .... 23 (AGR)   0406 3090 Of a fat content, by weight, exceeding 36 % 23 (AGR)   04064000  Blue-veined cheese 23 (AGR) (2)   0406 90  Other cheese : 04069011 For processing 23 (AGR) (3)  (') For cheese, imported from a third country in the framework of a special arrangement concluded between that country and the Community subject to the production of an IMA 1 certificate delivered in accordance with the conditions laid down in the relevant Community provisions, the levy foreseen in the autonomous rate of duty column cannot exceed 6 % of the customs value and the conventional duty rate is fixed at 12 %. (2) Cheese, imported from a third country in the framework of a special arrangement concluded between that country and the Community subject to the production of an IMA 1 certificate delivered in accordance with the conditions laid down in the relevant Community provisions, is subject to a reduced levy . (}) See Annex. 2 . 10. 89 Official Journal of the European Communities 6 Rate of duty autonomousCN code Description (%) Supplementaryunitconventional (%)orlevy (AGR) 1 2  « 3 4 5   Other : 040690 13    Emmentaler 23 (AGR) (') (2) 0406 90 15   Gruyere, Sbrinz 23 (AGR) (') (2)  0406 90 17    Bergk&amp;se, Appenzell , Fromage fribourgeois, Vacherin Mont d'Or and TSte de Moine 23 (AGR) (') (2)  0406 90 19  -  Glarus herb cheese (known as Schabziger) made from skimmed milk and mixed with finely ground herbs . 23 (AGR) (3) (3)  0406 90 21 Cheddar . 23 (AGR) ( ») ( «)  0406 90 23 Edam 23 (AGR) ( »)  _ 0406 90 25 - Tilsit 23 (AGR) (')   040690 27 ButterkSse 23 (AGR) ( i )   0406 90 29 Kashkaval 23 (AGR) (')   Feta : 0406 90 31 Of sheep's milk or buffalo milk in containers containing brine, or in sheep or goatskin bottles 23 (AGR) (J )   040690 33 Other . . ... 23 (AGR) (!)   040690 35 Kefalo-Tyri 23 (AGR) ( ¢)   0406 90 37 - - - Finlandia 23 (AGR) (i )   0406 90 39 Jarlsberg 23 (AGR) 0 )    Other : 0406 90 50     Cheese of sheep's milk or buffalo milk in containers containing brine, or in sheep or goatskin bottles . 23 (AGR) (})   Other :   Of a fat content, by weight, not exceeding 40 % and a water content calculated, by weight, of the non-fatty matter :   Not exceeding 47 % : 0406 90 61 Grana Padano, Parmigiano Reggiano 23 (AGR)   0406 90 63 Fiore Sardo, Pecorino . . 23 (AGR)   0406 90 69 Other . 23 (AGR)       Exceeding 47 % but not exceeding 72 % : 0406 90 71     Fresh cheese, fermented 23 (AGR)   040690 73 Provolone 23 (AGR)   0406 90 75    Asiago, Caciocavallo, Montasio, Ragusano 23 (AGR)   0406 90 77   Danbo, Fontal, Fontina, Fyribo, Gouda, Havarti, Ma ­ ribo, Samsoe 23 (AGR)   0406 9079  Esrom, Italico, Kernhem, Saint-Nectaire, Saint-Paulin, Taleggio 23 (AGR)   (') Cheese, imported from a third country in the framework of a special arrangement concluded between that country and the Community subject to the production of an IMA 1 certificate delivered in accordance with the conditions laid down in the relevant Community provisions, is subject to a reduced levy . (2) For cheeses, imported from a third country in the framework of a special arrangement concluded between that country and the Community, and for which an IMA 1 certificate is presented, delivered in accordance with the conditions laid down in the relevant Community provisions, see Annex. (3) For cheese, imported from a third country in the framework of a special arrangement concluded between that country and the Community subject to the production of an IMA 1 certificate delivered in accordance with the conditions laid down in the relevant Community provisions, the levy foreseen in the autonomous rate of duty column cannot exceed 6 % of the customs value and the conventional duty rate is fixed at 12 %. (4) See Annex . 62 Official Journal of the European Communities 2 . 10. 89 Rate of duty CN code Description autonomous (%) or levy (AGR) conventional (%) Supplementary unit 1 2 3 4 5 0406 90 81 Cantal , Cheshire, Wensleydale, Lancashire, Double Gloucester, Blarney, Colby, Monterey 23 (AGR)   0406 90 83 - Riccotta, salted 23 (AGR)   0406 90 85 Kefalograviera, Kasseri 23 (AGR)   0406 90 89 Other . 23 (AGR)        Exceeding 72 % : 0406 90 91 Fresh cheese, fermented ...... 23 (AGR)   0406 90 93 Other .. 23 (AGR)   Other : 0406 90 97 Fresh cheese, fermented 23 (AGR)   04069099 - Other 23 (AGR)   0407 00 Birds' eggs, in shell, fresh, preserved or cooked :  Of poultry : For hatching ( ¢) : 0407 00 11    Of turkeys or geese 12 (AGR)  1 000 p/st 0407 0019 Other 12 (AGR)  1 000 p/st 0407 00 30 -- Other 12 (AGR)  1 000 p/st 0407 00 90 - Other . 12  1 000 p/st 0408 Birds' eggs, not in shell, and egg yolks, fresh, dried, cooked by steaming or by boiling in water, moulded, frozen or otherwise pre ­ served, whether or not containing added sugar or other sweetening matter :  Egg yolks : 0408 11 Dried : 0408 11 10 .    Suitable for human consumption 22 (AGR)  1 04081190 Other (2) Free Free  0408 19 Other :    Suitable for human consumption : 0408 19 11 Liquid 22 (AGR)   04081919 Frozen 22 (AGR)   0408 19 90 Other (2) Free Free   Other : 0408 91 Dried : 0408 91 10 Suitable for human consumption 22 (AGR)   0408 91 90 Other (2) . . ! Free Free  0408 99 Other : 0408 99 10  Suitable for human consumption . 22 (AGR)   0408 99 90 Other ( 2) Free Free  ( 1 ) Only poultry eggs which fulfil the conditions laid down in the relevant Community provisions are eligible for entry under this subheading. ( 2) Entry under this subheading is subject to conditions laid down in the relevant Community provisions. 2 . 10 . 89 Official Journal of the European Communities 63 Rate of duty CN code " Description autonomous (%) or levy (AGR) conventional (%) Supplementary unit 1 2 3 4 5 04090000 Natural honey 30 27  0410 00 00 Edible products of animal origin, not elsewhere specified or included 12   64 Official Journal of the European Communities 2 . 10 . 89 CHAPTER 5 PRODUCTS OF ANIMAL ORIGIN, NOT ELSEWHERE SPECIFIED OR INCLUDED Notes i 1 . This chapter does not cover : (a) edible products (other than guts, bladders and stomachs of animals, whole and pieces thereof, and animal blood, liquid or dried); (b) hides or skins (including furskins) other than goods of heading No 0505 and parings and similar waste of raw hides or skins of heading No 05 1 1 (Chapter 41 or 43); (c) animal textile materials, other than horsehair and horsehair waste (Section XI); or (d) prepared knots or tufts for broom or brush making (heading No 9603). 2 . For the purposes of heading No 0501 , the sorting of hair by length (provided the root ends and tip ends respectively are not arranged together) shall be deemed not to constitute working. 3 . Throughout the nomenclature, elephant, walrus, narwhal and wild boar tusks, rhinoceros horns and the teeth of all animals are regarded as ' ivory'. 4. Throughout the nomenclature, the expression 'horsehair' means hair of the manes or tails of equine or bovine animals . L Rate of duty GN code Description autonomous (%) or levy (AGR) conventional (%) Supplementary unit 1 2 3 4 5 050100 00 Human hair, unworked, whether or not washed or scoured ; waste of human hair Free Free  0502 Pigs', hogs' or boars' bristles and hair ; badger hair and other brush making hair ; waste of such bristles or hair : 0502 10  Pigs', hogs' or boars' bristles and hair and waste thereof : 0502 10 10   Unworked bristles or hair, whether or not washed, degreased or disinfected ; waste Free Free  0502 10 90 Other bristles or hair . Free Free  0502 90 00 - Other Free Free  0503 00 00 Horsehair and horsehair waste, whether or not put up as a layer with or without supporting material Free Free  0504 00 00 Guts, bladders and stomachs of animals (other than fish), whole and pieces thereof Free Free  2 . 10. 89 Official Journal of the European Communities 65 Rate of duty CN code Description Supplementary unit autonomous (%) or levy (AGR) conventional (%) 1 2 3.45 0505 Skins and other parts of birds, with their feathers or down, feathers and parts of feathers (whether or not with trimmed edges) and down, not further worked than cleaned, disinfected or treated for preserva ­ tion ; powder and waste of feathers or parts of feathers : 0505 10  Feathers of a kind used for stuffing; down : 0505 10 10   Raw Free Free  05051090 Other 4 3,5  0505 90 00 - Other . . 3 2  0506 Bones and horn-cores, unworked, defatted, simply prepared (but not cut to shape), treated with acid or degelatinised ; powder and waste of these products : 0506 10 00  Ossein and bones treated with acid ... ; Free Free  050690 00  Other Free Free  0507 Ivory, tortoise-shell, whalebone and whalebone hair, horns, antlers, hooves, nails, claws and beaks, unworked or simply prepared but not cut to shape ; powder and waste of these products : 050710 00  Ivory ; ivory powder and waste Free   0507 90 00  Other Free Free  050800 00 Coral and similar materials, unworked or simply prepared but not otherwise worked ; shells of molluscs, crustaceans or echinoderms and cuttle-bone, unworked or simply prepared but not cut to shape, powder and waste thereof . Free Free  0509 00 Natural sponges of animal origin : 050900 10 - Raw Free   050900 90 - Other 8   0510 00 00 Ambergris, castoreum, civet and musk ; cantharides ; bile, whether or not dried ; glands and other animal products used in the preparation of pharmaceutical products, fresh, chilled, frozen or otherwise provi ­ sionally preserved Free Free  0511 Animal products not elsewhere specified or included ; dead animals of Chapter 1 or 3, unfit for human consumption : 0511 10 00  Bovine semen Free Free   Other : 0511 91 Products of fish or crustaceans, molluscs or other aquatic invertebrates ; dead animals of Chapter 3 : 05119110 Fish waste Free Free  0511 91 90 -, Other Free ( »)  (') See Annex . 66 Official Journal of the European Communities 2 . 10 . 89 Rate of duty autonomous Supplementary conventional unit levy W (AGR) CN code Description 1 2 3 4 5 051199 -- Other : 0511 99 10  Sinews or tendons; parings and similar waste of raw hides or skins . Free Free  051199 90 Other Free Free  2 . 10 . 89 Official Journal of the European Communities 67 SECTION II VEGETABLE PRODUCTS Note 1 . In this section the term 'pellets ' means products which have been agglomerated either directly by compression or by the addition of a binder in a proportion not exceeding 3 % by weight. CHAPTER 6 LIVE TREES AND OTHER PLANTS ; BULBS, ROOTS AND THE LIKE ; CUT FLOWERS AND ORNAMENTAL FOLIAGE Notes 1 . Subject to the second part of heading No 0601 , this chapter covers only live trees and goods (including seedling vegetables) of a kind commonly supplied by nursery gardeners or florists for planting or for ornamental use ; nevertheless it does not include potatoes, onions , shallots, garlic or other products of Chapter 7 . 2 . Any reference in heading No 0603 or 0604 to goods of any kind shall be construed as including a reference to bouquets , floral baskets , wreaths and similar articles made wholly or partly of goods of that kind, account not being taken of accessories of other materials . However, these headings do not include collages or similar decorative plaques of heading No 9701 . Rate of duty CN code Description autonomous (%) or levy (AGR) conventional (%) Supplementary unit 1 2 3 4 5 0601 Bulbs, tubers, tuberous roots, corms, crowns and rhizomes, dormant, in growth or in flower ; chicory plants and roots other than roots of heading No 1212 : 0601 10  Bulbs, tubers, tuberous roots, corms, crowns and rhizomes, dormant : 0601 1010 Hyacinths 10 8 p/st 0601 10 20   Narcissi 10 8 p/st 0601 1030 Tulips 10 8 p/st 0601 1040 Gladioli 10 8 p/st 0601 10 90 -- Other .. . . 10 8  0601 20  Bulbs, tubers, tuberous roots, corms, crowns and rhizomes, in growth or in , flower ; chicory plants and roots : 0601 20 10   Chicory plants and roots 2 2  0601 20 30   Orchids, hyacinths, narcissi and tulips 18 15  0601 20 90 Other . . 15 10  0602 Other live plants (including their roots), cuttings and slips ; mushroom spawn : 0602 10  Unrooted cuttings and slips : 0602 1010   Of vines Free   68 Official Journal of the European Communities 2 . 10 . 89 Rate of duty CN code Description conventional Supplementary unit autonomous (%) or levy (AGR) (%) 1 2 3 4 5 060210 90 Other 12 8  0602 20 - Trees, shrubs and bushes, grafted or not, of kinds which bear edible fruit or nuts : 0602 20 10 Vine slips, grafted or rooted 3     Other : 0602 20 91    Neither budded nor grafted . . . . . 15 13  0602 20 99  Budded or grafted 15 13  0602 30  Rhododendrons and azaleas, grafted or not : 0602 30 10   Rhododendron simsii (Azalea indica) . . . 15 13  0602 30 90 Other 15 13  0602 40  Roses, grafted or not : Neither budded nor grafted : 0602 40 11 With stock of a diameter not exceeding 10 mm 15 13 p/st 0602 40 19 - Other 15 13 p/st 0602 40 90 Budded or grafted 15 13 p/st  Other : 0602 91 00   Mushroom spawn 15 13  0602 99 Other : 0602 99 10    Pineapple plants Free Free    Other : 0602 99 30     Vegetable and strawberry plants 15 13  Other :    Outdoor plants :  Trees, shrubs and bushes : 0602 99 41     Forest trees 15 13   Other : 0602 99 45 Rooted cuttings and young plants . . 15 13  0602 99 49 Other 15 13        Other outdoor plants : 0602 99 51      Perennial plants 15 13  0602 99 59 Other 15 13       Indoor plants : 0602 99 70 Rooted cuttings and young plants, excluding cacti 15 13        Other : 0602 99 91      Flowering plants with buds or flowers, excluding cacti . 15 13  0602 99 99 Other 15 13  2 . 0. 89 Official Journal of the European Communities 69 Rate of duty CN code Description autonomous (%) or levy (AGR) conventional (%) Supplementary unit 1 2 3 4 5 D603 Cut flowers and flower buds of a kind suitable for bouquets or for ornamental purposes, fresh, dried, dyed, bleached, impregnated or otherwise prepared : 0603 10 - Fresh : From 1 June to 31 October : 0603 10 11 Roses 20 24 p/st 0603 10 13  Carnations 20 24 p/st 0603 10 15 Orchids '.. 20 24 p/st 0603 10 21 Gladioli 20 24 p/st 0603 10 25  Chrysanthemums 20 24 p/st 0603 10 29 Other 20 24  From 1 November to 3 1 May : 0603 1051 Rose&amp; 15 17 p/st 0603 10 53  Carnations . . ; 15 17 p/st 0603 10 55 Orchids 15 17 p/st 0603 1061 Gladioli 15 17 p/st 0603 10 65 Chrysanthemums . . . 15 17 p/st 060310 69 Other 15 17  0603 90 00 - Other 20   0604 Foliage, branches and other parts of plants, without flowers or flower buds, and grasses, mosses and lichens, being goods of a kind suitable for bouquets or for ornamental purposes, fresh, dried, dyed, bleached, impregnated or otherwise prepared : 0604 10  Mosses and lichens : 0604 1010   Reindeer moss 10 Free  0604 1090 Other ........ 13 10   Other : 0604 91 -- Fresh : 0604 91 10    Christmas trees and conifer branches 12 10  0604 91 90 --- Other 12 10  060499 Other : 0604 99 10    Not further prepared than dried 10 4  0604 99 90 Other 17   70 Official Journal of the European Communities 2 . 10 . 89 CHAPTER 7 EDIBLE VEGETABLES AND CERTAIN ROOTS AND TUBERS Notes 1 . This chapter does not cover forage products of heading No 1214 . 2 . In heading Nos 0709 to 0712 the word 'vegetables' includes edible mushrooms, truffles, olives, capers, marrows, pumpkins, aubergines, sweet corn (Zea mays var. saccharata), fruits of the genus Capsicum or of the genus Pimenta, fennel , parsley, chervil, tarragon, cress and sweet marjoram (Majorana hortensis or Origanum majorana). 3. Heading No 0712 covers all dried vegetables of the kinds falling within heading Nos 0701 to 071 1 , other than : (a) dried leguminous vegetables, shelled (heading No 0713); (b) sweet corn in the forms specified in heading Nos 1 102 to 1 104 ; (c) flour, meal and flakes of potatoes (heading No 1105); (d), flour and meal of dried leguminous vegetables of heading No 0713 (heading No 1106). 4. However, dried or crushed or ground fruits of the genus Capsicum or of the genus Pimenta are excluded from this chapter (heading No 0904). Additional note 1 . The expression 'cultivated mushrooms ', as used in subheading 0709 51 10 shall be taken to apply only to the following cultivated mushrooms of the Psalliota (Agaricus) species : hortensis , alba or bispora and subedulis . Other species, including those cultivated artificially, (for example Rhodopaxillus nudus and Polypurus tuberaster ), fall within subheading 0709 51 90. CN code Description Rate of duty autonomous ^ conventional levy &lt;%&gt; (AGR) Supplementary unit 1 2 3 4 5 0701 Potatoes, fresh or chilled : 0701 10 00 - Seed ( i ) 10 7  0701 90 - Other : 070 1 90 10  For the manufacture of starch (') 9     Other :    New : 0701 9051   From 1 January to 15 May 15   0701 90 59   From 16 May to 30 June 21   0701 90 90 Other 18   (') Entry under this subheading is subject to conditions laid down in the relevant Community provisions . 2 . 10 . 89 Official Journal of the European Communities 7 Rate of duty CN code Description Supplementary unit autonomous (%) or levy (AGR) conventional (%) 1 2 3 4 5 0702 00 Tomatoes, fresh or chilled : 0702 00 10 - From 1 November to 14 May 11   MIN 2 Ecu/ 100 kg/net 0 07020090 - From 15 May to 31 October 18   MIN 3,5 Ecu/ 100 kg/net (') 0703 Onions, shallots, garlic, leeks and other alliaceous vegetables, fresh or chilled : 0703 10 - Onions and shallots : Onions : 07031011 Sets .... 12 12  0703 10 19 Other 12 12  070310 90 Shallots 12 12  0703 20 00 - Garlic . 12 12  0703 90 00  Leeks and other alliaceous vegetables 13   0704 Cabbages, cauliflowers, kohlrabi, kale and similar edible brassicas, fresh or chilled : 0704 10 - Cauliflowers and headed broccoli : 0704 10 10 From 15 April to 30 November 17   MIN 2 Ecu/ 100 kg/net 0704 10 90 From 1 December to 14 April 12   MIN 1,4 Ecu/ 100 kg/net 0704 20 00  Brussels sprouts . 15   0704 90 - Other : 0704 90 10 White cabbages and red cabbages 15   MIN 0,5 Ecu/ 100 kg/net 0704 90 90 Other .... : 15   0705 Lettuce (Lactuca sativa) and chicory (Cichorium spp.), fresh or chilled : Lettuce : 0705 11 Cabbage lettuce (head lettuce) : 070511 10    From ' 1 April to 30 November . . . 15   MIN 2,5 Ecu/ 100 kg/br 07051190    From 1 December to 3 1 March 13   MIN 1,6 Ecu/ 100 kg/br 0705 19 00 -- Other 13    Chicory : 0705 21 00 Witloof chicory (Cichorium intybus var. foliosum) 13  (') In addition to the customs duty, the application of a countervailing charge is provided for under certain conditions. 72 Official Journal of the European Communities 2 . 10 . 89 Rate of duty CN code Description Supplementary unit autonomous (%) or levy (AGR) conventional (%) 1 2 3,4 5 0705 29 00 -- Other 13   0706 Carrots, turnips, salad beetroot, salsify, celeriac, radishes and similar edible roots, fresh or chilled : 07061000 - Carrots and turnips 17   0706 90 - Other :   Celeriac (rooted celery or German celery) : 0706 9011 From 1 May to 30 September 13   0706 90 19 From 1 October to 30 April 17   0706 90 30 Horse-radish (Coehlearia armoracia) 17 15  0706 90 90 Other 17   0707 00 Cucumbers and gherkins, fresh or chilled :  Cucumbers : 0707 0011 From 1 November to 15 May 16 (')   0707 00 19 From 16 May to 31 October .. 20 ( ») 20  0707 00 90  Gherkins i 16   0708 Leguminous vegetables, shelled or unshelled, fresh or chilled : 0708 10  Peas (Pisum sativum) : 0708 10 10 From 1 September to 31 May ¢ ¢ 12 10  0708 1090 From 1 June to 31 August 17   0708 20  Beans (Yigna spp., Phaseolus spp.) : 0708 2010   From 1 October to 30 June 13   MIN 2 Ecu/ 100 kg/net 0708 20 90 From 1 July to 30 September 17   MIN 2 Ecu/ 100 kg/net 0708 90 00  Other leguminous vegetables . . . 17 14  0709 Other vegetables, fresh or chilled : 070910 00 - Globe artichokes 13   0709 20 00  Asparagus 16 16  0709 30 00  Aubergines (egg-plants) , 16 (')   0709 40 00  Celery other than celeriac 16    Mushrooms and truffles : 0709 51   Mushrooms : 0709 51 10    Cultivated mushrooms 16   0709 51 30 Chantarelles . 10 4  0709 51 50  Flap mushrooms - 10 7 .  0709 5190 Other 10 8  0709 52 00 Truffles , 10 8  (') In addition to the customs duty, the application of a countervailing charge is provided for under certain conditions , 2 . 10. 89 Official Journal of the European Communities 73 Rate of duty CN code Description Supplementary unit autonomous (%&gt; or levy (AGR) conventional (%) 1 2 3 4 5 1709 60  Fruits of the genus Capsicum or of the genus Pimenta : 9709 60 10 Sweet peppers 11 9  Other : D709 60 91 Of the genus Capsicum, for the manufacture of capsicin or Capsi ­ cum oleoresin dyes (') Free Free  9709 60 95 For the industrial manufacture of essential oils or resinoids ( ¢) . .. Free Free  9709 60 99 Other 20 10  9709 70 00  Spinach, New Zealand spinach and orache spinach (garden spinach) .... . 13  9709 90 - Other : 9709 90 10 Salad vegetables, other than lettuce (Lactuca sativa) and chicory (Cichorium spp.) 13   9709 90 20   Chard (or white beet) and cardoons 13   Olives : 9709 90 31    For uses other than the production of oil (&gt;) 7   9709 90 39 Other . . .. 7 (AGR)   9709 90 40 Capers . .., 7   9709 90 50 Fennel 12 10  »709 90 60 -- Sweet corn 9 (AGR)   9709 90 70 Courgettes . 16(2)   0709 90 90 Other 16   0710 Vegetables (uncooked or cooked by steaming or boiling in water), frozen : 07101000 - Potatoes . . . 19 18   Leguminous vegetables, shelled or unshelled : 0710 2100 Peas (Pisum sativum) 19 18  0710 22 00 Beans (Vigna spp., Phaseoius spp.) 19 18  0710 29 00 Other 19 18  0710 30 00 - Spinach, New Zealand spinach and orache spinach (garden spinach) .... . 19 18  0710 40 00 - Sweet corn . 20,8 + MOB 8 + MOB  0710 80  Other vegetables : 071080 10 Olives ...... ... . .19 19  Fruits of the genus Capsicum or of the genus Pimenta : 0710 80 51 Sweet peppers 19 18  0710 80 59 Other 20 10  0710 80 60   Mushrooms . 19 18  0710 80 70 - - Tomatoes . . . . 19 18  0710 8080   Artichokes . 19 18  0710 80 90 Other 19 18  0710 90 00 - Mixtures of vegetables . 19 18 (') Entry under this subheading is subject to conditions laid down in the relevant Community provisions. (2) In addition to the customs duty, the application of a countervailing charge is provided for under certain conditions. 74 Official Journal of the European Communities 2 . 10. 89 Rate of duty CN code Descnption Supplementary unit autonomous (%) or levy (AGR) conventional (%) 1 2 3 4 5 0711 Vegetables provisionally preserved (for example, by sulphur dioxide gas, in brine, in sulphur water or in other preservative solutions), but unsuitable in that state for immediate consumption : 0711 1000 - Onions . . . 9 9  0711 20 - Olives : 0711 20 10   For uses other than the production of oil (') 8   071120 90 - - Other 8 (AGR)   071130 00  Capers 8 6  07114000  Cucumbers and gherkins IS 15  0711 90  Other vegetables ; mixtures of vegetables :   Vegetables : 07119010 Fruits of the genus Capsicum or of the genus Pimenta, excluding sweet peppers 20 10  071190 30 Sweet corn 20,8 + MOB 8 + MOB  071190 50 Mushrooms .". 12   07119070 Other 12   071190 90   Mixtures of vegetables 15   0712 Dried vegetables, whole, cut, sliced, broken or in powder, but not further prepared : 0712 10 00  Potatoes whether or not cut or sliced but not further prepared 16 16  0712 20 00 - Onions 20 (2) 16  0712 30 00  Mushrooms and truffles 16 16  0712 90 - Other vegetables ; mixtures of vegetables :   Sweet corn (Zea mays var. saccharata) : 07129011    Hybrids for sowing ( ¢) Free (3) 4  0712 90 19 Other 9 (AGR)   071290 30 - - Tmnatoes 16 16  0712 90 50 Carrots 16 16  0712 90 90 Other 16 16  0713 Dried leguminous vegetables, shelled, whether or not skinned or split : 0713 10  Peas (Pisum sativum) : ¢   For sowing : 07131011 Forage peas (Pisum arvense L.) 10 3  0713 10 19 Other 10 3  071310 90 Other 10 3  (') Entry under this subheading is subject to conditions laid down in the relevant Community provisions . (2) Duty rate reduced to 10% within the limits of an annual tariff quota of 12 000 tonnes to be granted by the competent Community authorities . This measure is applicable until 31 December 1990. (3) In addition to the customs duty, the application of a countervailing charge is provided for under certain conditions . 2 , 0. 89 Official Journal of the European Communities 75 l Rate of duty CN code Description autonomous (%) or levy (AGR) conventional (%) Supplementary unit 1 2 3 4 5 0713 20  Chickpeas (garbanzos) : 0713 20 10 For sowing 10 3 ^  0713 20 90 Other 10 3   Beans (Vigna spp., Phaseolus spp.) : 071331   Beans of the species . Vigna mungo (L.) Hepper or Vigna radiata (L.) Wilczek ! 0713 31 10 For sowing 10 3  0713 31 90 Other 10 3  0713 32 Small red (Adzuki) beans (Phaseolus or Vigna angularis) : 0713 3210 --- For sowing 10 3  0713 32 90 - Other 10 3  0713 33 Kidney beans, including white pea beans (Phaseolus vulgaris) : 0713 3310 For sowing . 10 3  0713 33 90 Other , 10 3  0713 39 Other : 0713 39 10    For sowing 10 3  0713 39 90 Other 10 3  0713 40  Lentils : 0713 40 10   For sowing 7 2  0713 40 90 Other . 7 2  0713 50  Broad beans (Vicia faba var. major) and- horse beans (Vicia faba var. equina, Vicia faba var. minor) : 0713 50 10   For sowing 7 5  0713 50 90 Other ... 7 5  0713 90 - Other : 071390 10   For sowing . . . . 7 5  0713 90 90 Other 7 5  0714 Manioc, arrowroot, salep, Jerusalem artichokes, sweet potatoes and similar roots and tubers with high starch or inulin content, fresh or dried, whether or not sliced or in the form of pellets ; sago pith : 0714 10  Manioc (cassava) : 0714 10 10   Pellets of flour and meal 28 (AGR)   Other : 0714 10 91    Of a kind used for human consumption , in immediate packings of a net content not exceeding 28 kg, either fresh atid whole or without skin and frozen, whether or not sliced 6 (AGR) . . (')  0714 10 99 Other 6 (AGR) (&gt;)  (') 6 % ad valorem, subject to certain conditions . 76 Official Journal of the European Communities 2 . 10 . 89 Rate of duty CN code Description autonomous (%) or levy (AGR) conventional ' (%) Supplementary unit 1 2 3 4 5 0714 20 - Sweet potatoes : 0714 20 10   Fresh, whole, intended for human consumption (!).... 6 (2) 6  0714 20 90 -- Other . 10 Ecu/ (4)  100 kg/net (3) 0714 90 - Other : Arrowroot, salep and similar roots and tubers with high starch con ­ tent : 0714 90 11    Of a kind used for human consumption, in immediate packings of a net content not exceeding 28 kg, either fresh and whole or without skin and frozen, whether or not sliced 6 (AGR) (5)  0714 90 19 Other 6 (AGR) (5)  0714 90 90 Other ... 6(2) 6  ( ¢) Entry under this subheading is subject to conditions laid down in the relevant Community provisions. (2) Duty rate reduced to 3 % (suspension) for an indefinite period. (3) Duty exemption within the limit of an annual tariff quota of 600 000 tonnes, originating in the People's Republic of China . Qualification for this quota is subject to conditions laid down in the relevant Community provisions (4) Duty exemption within the limit of an annual tariff quota of 5 000 tonnes, originating in third countries other than the People's Republic of China. Qualification for this quota is subject to conditions laid down in the relevant Community provisions. (5) 6 % ad valorem, subject to certain conditions. 2. 10. 89 Official Journal of the European Communities 77 CHAPTER 8 EDIBLE FRUIT AND NUTS ; PEEL OF CITRUS FRUITS OR MELONS Notes 1 . This chapter does not cover inedible nuts or fruits . 2 . Chilled fruits and nuts are to be classified under the same headings as the corresponding fresh fruit and nuts. Additional note 1 . The content of various sugars expressed as sucrose (sugar content) of the products classified within this chapter corresponds to the figure indicated by a refractometer (used in accordance with the method prescribed in the Annex to Regulation (EEC) No 543/86) at a temperature of 20 °C and multiplied by the factor 0,95. Rate of duty CN code Description Supplementary unit autonomous (%) or levy (AGR) conventional %) 1 2 3 4 5 0801 Coconuts, Brazil nuts and cashew nuts, fresh or dried, whether or not shelled or peeled : ¢ 0801 10  Coconuts : . 0801 1010   Desiccated coconut Free 2  080110 90 Other Free 2  0801 20 00 - Brazil nuts . . 5 Free  0801 30 00  Cashew nuts . . 5 Free  0802 Other nuts, fresh or dried, whether or not shelled or peeled :  Almonds : 0802 11 In shell : 08021110 Bitter Free Free  0802 11 90 Other 7 7 ( «)  0802 12 Shelled : 0802 12 10 - Bitter Free Free  0802 12 90 Other 7 7 ( »)   Hazelnuts or filberts (Corylus spp.) : 0802 21 00 In shell .. 4   0802 22 00 Shelled 4    Walnuts : 0802 31 00 In shell 8 8  0802 32 00 Shelled ..... 8 8  (') Duty rate of 2 % within the limits of a global annual tariff quota of 45 000 tonnes to be granted by the competent Community authorities . 78 Official Journal of the European Communities 2 . 10 . 89 Rate of duty autonomous Supplementary unit CN code Description (%) conventional %)orlevy . (AGR) 1 2 3 4 5 0802 40 00  Chestnuts (Castanea spp.) 7   0802 50 00 ,  Pistachios 2   0802 90 - Other : 080290 10   Pecans 4 Free  0802 90 30   Areca (or betel) and cola Free 1 ,5  0802 90 90 Other 2  . " _ 0803 00 Bananas, including plantains, fresh or dried : 0803 00 10 - Fresh 20 ( «) 20  0803 00 90 - Dried 20 ( ») 20  0804 Dates, figs, pineapples, avocados, guavas, mangoes and mangosteens, fresh or dried : 0804 10 00 - Dates . . 12   0804 20 - Figs : 0804 20 10 Fresh . . . 7   0804 20 90 -- Dried 10  0804 30 00  Pineapples 9 9  0804 40  Avocados : 0804 40 10   From 1 December to 31 May 12 (2) 8  0804 40 90 From 1 June to 30 November 12 8  0804 50 00  Guavas, mangoes and mangosteens 4 6  0805 Citrus fruit, fresh or dried : 0805 10  Oranges :   Sweet oranges, fresh :    From 1 to 30 April : 0805 1011   Sanguines and semi-sanguines 1 5 (3) 13 (4)      Other : 08051015      Navels, Navelines, Navelates, Salustianas, Vernas, Valencia lates, Maltese, Shamoutis, Ovalis , Trovita and Hamlins . ... 15 (3 ) 13 (4)  080510 19 Other 15 (3 ) 13 (*)     From 1 to 15 May : 0805 10 21 Sanguines and semi-sanguines 1 5 (3 ) 6    -  Other : 0805 10 25      Navels, Navelines, Navelates, Salustianas, Vernas, Valencia lates, Maltese, Shamoutis, Ovalis , Trovita and Hamlins .... 15 (3) 6  080510 29 Other , 15 (3 ) 6  ( l ) Duty exemption granted in the Federal Republic of Germany within the limits of a tariff quota . (2) Duty rate reduced to 4% until 31 December 1990. (3 ) In addition to the customs duty, the application of a countervailing charge is provided for under certain conditions . (4) Duty rate of 10% for high-quality sweet oranges during the period 1 February to 30 April , within the limits of a tariff quota of 20 000 tonnes to be granted by the competent Community authorities. Qualification for this quota is governed by conditions laid down in the relevant Community provisions . 2 . 10. 89 Official Journal of the European Communities 79 I Rate of duty CN code Description autonomous (%) or levy (AGR) conventional (%) Supplementary unit 1 2 3 4 5 - - - From 16 May to 15 October : 0805 10 31 Sanguines and semi-sanguines 15 (&gt;) 4      Other : 0805 10 35 Navels, Navelines, Navelates, Salustianas, Vernas, Valencia lates, Maltese, Shamoutis, Ovalis, Trovita and Hamlins .... 15 (*) 4  080510 39 Other . 15 ( i ) 4   From 16 October to 31 March : . 0805 1041  Sanguines and semi-sanguines 20 ( l ) (2)      Other : 0805 10 45 Navels, Navelines, Navelates, Salustianas, Vernas, Valencia lates, Maltese, Shamoutis, Ovalis, Trovita and Hamlins .... 20 (') (2)  0805 10 49 Other 20 0) (2)  Other : 0805 10 70 From 1 April to 15 October 15 15  080510 90    From 16 October to 31 March 20   0805 20  Mandarins (including tangerines and satsumas) ; Clementines, wilkings and similar citrus hybrids : 0805 20 10   Clementines 20 (')   0805 20 30 Monreales and satsumas 20 (')   0805 20 50   Mandarins and wilkings 20 (')   0805 20 70 Tangerines 20 (')   0805 20 90 Other 20 (&gt;) (3)  0805 30  Lemons (Citrus limon, Citrus limonum) and limes (Citrus aurantifolia) : 0805 30 10   Lemons (Citrus limon, Citrus limonum) 8 (') (4)  0805 30 90   Limes (Citrus aurantifolia) 16   0805 40 00  Grapefruit 12 3 0  0805 90 00 - Other 16  t ­ 0806 Grapes, fresh or dried : 0806 10 - Fresh : Table grapes :    From 1 November to 14 July : 0806 1011 Of the variety Emperor (Vitis vinifera cv .) from 1 December to 31 January (6) f . .' 18 (*) 10  0806 10 15 Other 18 ( i )   (') In addition to the customs duty, the application of a countervailing charge is provided for under certain conditions . (2) Duty rate of 10 % for high-quality sweet oranges during the period 1 February to 30 April , within the limits of a tariff quota of 20 000 tonnes to be granted by the competent Community authorities . Qualification for this quota is governed by conditions laid down in the relevant Community provisions . (3) Duty rate of 2 % for citrus hybrids known as 'minneolas' during the period 1 February to 30 April, within the limits of a tariff quota of 15 000 tonnes to be granted by the competent Community authorities . Qualification for this quota is governed by conditions laid down in the relevant Community provisions . (4) Duty rate of 6% during the period 15 January to 14 June, within the limits of a tariff quota of 10 000 tonnes to be granted by the competent Community authorities . (5 ) Duty rate of 1,5 % during the period I November to 30 April . (6) Entry under this subheading is subject to conditions laid down in the relevant Community provisions . 80 Official Journal of the European Communities 2 . 10. 89 Rate of duty CN code Description Supplementary unit autonomous (%) or levy (AGR) conventional (%) 1 2 3 4 5 98061019  From 15 July to 31 October . . 22 ( ¢)   Other : 08061091  From I November to 14 July 18 ( l )   080610 99 From 15 July to 31 October 22 ( »)   0806 20 - Dried : In immediate containers of a net capacity not exceeding 2 kg : 0806 2011 Currants 9 ( ») 3  0806 2012 Sultanas .. ... 9 ( ») 3  0806 20 18 Other 9 ( ») 3  \  *- Other : 0806 2091 Currants 9 0 3  0806 20 92 --- Sultanas 9 (&gt;) 3  0806 2098 Other ... 9 (&gt;) 3  0807 Melons (including watermelons) and papaws (papayas), fresh : 0807 10  Melons (including watermelons) : 0807 10 10   Watermelons . 11   080710 90 -- Other 11   0807 20 00  Papaws (papayas) . . ; . . 2 6  0808 Apples, pears and quinces, fresh : 0808 10  Apples : 08081010   Cider apples, in bulk, from 16 September to 15 December . 10 9  MIN 0,5 Ecu/ MIN 0,45 100 kg/net Ecu/ 100 kg/net   Other : 080810 91    From 1 August to 31 December 14 14  MIN 2,4 Ecu/ MIN 2,4 Ecu/ 100 kg/net (') 100 kg/net 0808 10 93    From 1 January to 31 March . . . 10 8  MIN 2,3 Ecu/ MIN 2,3 Ecu/ 100 kg/net (') 100 kg/net 080810 99 From 1 April to 31 July 8 6  MIN 1,4 Ecu/ MIN 1,4 Ecu/ 100 kg/net (*) 100 kg/net 0808 20  Pears and quinces :   Pears : 0808 2010  Perry pears, in bulk, from 1 August to 31 December 13 9  , MIN 2 Ecu/ MIN 0,45 100 kg/net Ecu/ 100 kg/net (') In addition to the' customs duty, the application of a countervailing charge is provided for under certain conditions. 2 . 10 . 89 Official Journal of the European Communities 81 Rate of duty CN code Description Supplementary unit autonomous (%) or levy (AGR) conventional (%) 1 2 3 4 5 Other : 0808 20 31 From 1 January to 31 March 10 10  MIN 1,5 Ecu/ MIN 1,5 Ecu/ 100 kg/net (*) 100 kg/net 0808 20 33 From 1 April to 15 July 10 5  MIN 2 Ecu/ MIN 2 Ecu/ 100 kg/net ( l) 100 kg/net 0808 20 35 From 16 July to 31 July 10 10  MIN 1,5 Ecu/ MIN 1,5 Ecu/ 100 kg/net ( ¢) 100 kg/net 0808 20 39 , From 1 August to 31 December 13 13  MIN 2 Ecu/ MIN 2 Ecu/ 100 kg/net (') 100 kg/net 0808 20 90 Quinces . . 9   0809 Apricots, cherries, peaches (including nectarines), plums and sloes, fresh : 0809 10 00  Apricots . . . 25   0809 20 - Cherries : 0809 20 10 From 1 May to 15 July ...... 15   MIN 3 Ecu/ 100 kg/net (') 0809 20 90 From 16 July to 30 April 15 (&gt;) 15  0809 30 00  Peaches, including nectarines . 22 (')   0809 40  Plums and sloes : Plums : 0809 40 11    From 1 July to 30 September 15   MIN 3 Ecu/ 100 kg/net ( l) 0809 40 19 From 1 October to 30 June . . 10. (*) 8  0809 40 90 Sloes 15   0810 Other fruit, fresh : 0810 10  Strawberries : 08101010 From 1 May to 31 July . . . . . 16   MIN 3 Ecu/ 100 kg/net 0810 10 90   From 1 August to 30 April 16 14  0810 20  Raspberries, blackberries, mulberries and loganberries : 0810 2010   Raspberries 12 11  0810 20 90 - - Other 12   0810 30  Black-, white- or red-currants and gooseberries : 0810 30 10 Black-currants 12 11  0810 30 30 Red-currants 12 11  0810 3090 Other | 12  |  (') In addition to the customs duty, the application of a countervailing charge is provided for under certain conditions . 82 Official Journal of the European Communities 2 . 10. 89 Rate of duty auto" °Fnous Supplementary conventional unit levy &lt;*&gt; (AGR) CN code Description 1 2 3 4 5 0810 40  Cranberries, bilberries and other fruits of the genus Vaccinium : 081040 10 Cowberries, foxberries or mountain cranberries (fruit of the species Vaccinium vitis idaea) . . . . 9 Free  0810 40 30 Fruit of the species Vaccinium myrtillus 9 4  0810 40 50 Fruit of the species Vaccinium macrocarpon and Vaccinium corymbo ­ sum 12  4  0810 40 90 Other 12   0810 90 - Other : 0810 90 10 Kiwifruit (Actinidia chinensis Planch.) 11   081090 30 Tamarinds, cashew-apples, lychees, jackfruit, sapodilk) plums ..... 7,5   0810 90 80 Other 11   0811 Fruit and nuts, uncooked or cooked by steaming or boiling in water, frozen, whether or not containing added sugar or other sweetening matter : 081110  Strawberries : Containing added sugar or other sweetening matter : 08111011  With a sugar content exceeding 13 % by weight . . 26 + AGR 26 + AD S/Z  0811 10 19 Other 26 26  0811 10 90 - - Other 20 18  081120  Raspberries, blackberries, mulberries, loganberries, black-, white- or red ­ currants and gooseberries : Containing added sugar or other sweetening matter : 0811 20-11 With a sugar content exceeding 13 % by weight 26 + AGR 26 + AD S/Z  081120 19 Other . 26 26  Other : 081120 31 Raspberries 20 18  081120 39 Black-currants 20 18  081120 51    Red-currants . . . . 20 15  0811 20 59  ¢   Blackberries and mulberries 20 15  081120 90 Other 20 18  0811 90 - Other : Containing added sugar or other sweetening matter : 08119010    With a sugar content exceeding 1 3 % by weight 26 + AGR 26 + AD S/Z  081190 30 Other 26 26  Other : 081190 50 Fruit of the species Vaccinium myrtillus 20 15  081190 70 Fruit of the species Vaccinium myrtilloides and Vaccinium angus ­ tifolium 20 4  081190 90 Other . -, 20 18  0812 Fruit and nuts, provisionally preserved (for example, by sulphur dioxide gas, in brine, in sulphur water or in other preservative solutions), but unsuitable in that state for immediate consumption : 08121000 - Cherries . 11   2 . 10 . 89 Official Journal of the European Communities 83 I Rate of duty autonomous Supplementary ^ ° ' conventional unit levy &lt;%&gt; (AGR) CN code Description 1 2 3 4 5 0812 20 00  Strawberries 11   0812 90 - Other : 0812 9010 Apricots 16   0812 90 20   Oranges . . 16   0812 90 30 Papaws (papayas) 3 5,5  0812 90 40 Fruit of the species Vaccinium myrtillus 11 8  0812 90 50   Black-currants 11   0812 90 60   Raspberries 11 '   0812 90 90 Other 11   0813 Fruit, dried, other than that of heading Nos 0801 to 0806 ; mixtures of nuts or dried fruits of this chapter : 0813 1000 - Apricots 9 7  0813 20 00 - Prunes 18 12  0813 30 00 - Apples 10 8  0813 40 - Other fruit ; 0813 40 10 Peaches, including nectarines 9 7  0813 40 30 - - Pears . 10 8  0813 40 50   Papaws (papayas) 2 4  0813 40 60   Tamarinds Free 6  0813 40 80 Other 8 6  0813 50  Mixtures of nuts or dried fruits of this chapter :   Fruit salads of dried fruit , other than that of heading Nos 0801 to 0806 : 0813 5011    Not containing prunes . . 9 8  0813 5019 Containing prunes 12 12  0813 50 30   Mixtures exclusively of dried nuts of heading Nos 0801 and 0802 ... 8 8    Other mixtures : 0813 50 91    Not containing prunes or figs 10 10  0813 50 99 Other 12 12  0814 00 00 Peel of citrus fruit or melons (including watermelons), fresh, frozen, dried or provisionally preserved in brine, in sulphur water or in other preservative solutions ... . . ... 2 2  84 Official Journal of the European Communities 2 . 10. 89 CHAPTER 9 COFFEE, TEA, MATfi AND SPICES Notes 1 . Mixtures of the products of heading Nos 0904 to 0910 are to be classified as follows : (a) mixtures of two or more of the products of the same heading are to be classified within that heading; (b) mixtures of two or more of the products of different headings are to be classified within heading No 0910. The addition of other substances to the products of heading Nos 0904 to 0910 (or to the mixtures referred to in paragraph (a) or (b) above) shall not affect their classification provided the resulting mixtures retain the essential character of the goods of those headings . Otherwise such mixtures are not classified within this chapter ; those constituting mixed condiments or mixed seasonings are classified within heading No 2103 . 2 . This chapter does not cover cubeb pepper (Piper cubeba) or other products of heading No 121 1 . Additional note 1 . The rate of duty applicable to mixtures referred to in note 1 (a) above shall be the one applicable to the component having the highest rate. Rate of duty CN code Description autonomous (%) or levy (AGR) conventional (%) Supplementary unit 1 2 3 4 5 0901 Coffee, whether or not roasted or decaffeinated ; coffee husks and skins ; coffee substitutes containing coffee in any proportion : - Coffee, not roasted : 0901 1100 Not decaffeinated . 4 5  0901 12 00   Decaffeinated . ; 10 13   Coffee, roasted : 0901 2100 Not decaffeinated ... 12 15  0901 22 00 Decaffeinated . . . 15 18  0901 30 00 - Coffee husks and skins 7 13  090140 00  Coffee substitutes containing coffee 30 18 0902 Tea : 0902 1000  Green tea (not fermented) in immediate packings of a content not ex ­ ceeding 3 kg . 23 5  0902 20 00  Other green tea (not fermented) 10,8 Free  0902 30 00  Black tea (fermented) and partly fermented tea, in immediate packings of a content not exceeding 3 kg Free 5  0902 40 00  Other black tea (fermented) and other partly fermented tea 10,8 Free  2 . 0 . 89 Official Journal of the European Communities 85 Rate of duty CN code Description autonomous (%) or levy (AGR) conventional (%) Supplementary unit 1 . 2 3 4 5 0903 00 00 Mate 25 Free  0904 Pepper of the genus Piper ; dried or crushed or ground fruits of the genus Capsicum or of the genus Pimenta :  Pepper : 0904 11 Neither crushed nor ground : 0904 II 10  For the industrial manufacture of essential oils or resinoids ( l) . . . Free Free  09041190 Other Free 10  0904 12 00 Crushed or ground 4 12,5  0904 20  Fruits of the genus Capsicum or of the genus Pimenta, dried or crushed or ground : Neither crushed nor ground : 0904 20 10 Sweet peppers 16 12  Other : 0904 20 31 Of the genus Capsicum, for the manufacture of capsicin or Capsicum oleoresin dyes ( ¢) . Free Free  0904 20 35  For the industrial manufacture of essential oils or resinoids (') . Free Free  0904 20 39 Other 5 10  0904 20 90 Crushed or ground '5 12  0905 00 00 Vanilla 11,5 11,5  0906 Cinnamon and cinnamon-tree flowers : 0906 10 00  Neither crushed nor ground Free 8  0906 20 00  Crushed or ground Free 8  0907 00 00 Cloves (whole fruit, cloves and stems) 10 15  0908 Nutmeg, mace and cardamoms : 0908 10  Nutmeg : 0908 10 10 Neither crushed nor ground, for the industrial manufacture of essential oils or resinoids (') Free Free  0908 10 90 Other 5 10  0908 20 - Mace : 0908 20 10 Neither crushed nor ground 20 Free  0908 20 90 Crushed or ground 4 8  0908 30 00  Cardamoms ; 20 Free  0909 Seeds of anise, badian, fennel, coriander, cumin or caraway ; juniper berries : 0909 10  Seeds of anise or badian : 0909 10 10   Seeds of, anise Free 10  0909 10 90 Seeds of badian 10   (&gt;) Entry under this subheading is subject to conditions laid down in the relevant Community provisions. 86 Official Journal of the European Communities 2 . 10. 89 Rate of, duty CN code Description autonomous (%) or levy (AGR) conventional (%) Supplementary unit 1 2 3.4 5 0909 20 00  Seeds of coriander 5 Free  0909 30 - Seeds of cumin :   Neither crushed nor ground : 090930 11  For the industrial manufacture of essential oils or resinoids (') . . . Free   0909 30 19 Other Free   0909 30 90 Crushed or ground Free 10  0909 40  Seeds of caraway :   Neither crushed nor ground : 090940 11    For the industrial manufacture of essential oils or resinoids (') . . . Free   0909 40 19 Other Free   090940 90 Crushed or ground Free 10  0909 50  Seeds of fennel ; juniper berries : Neither crushed nor ground : 0909 50 11 For the industrial manufacture of essential oils or resinoids ( s ) . . . Free   0909 50 19 Other . Free   0909 50 90 Crushed or ground Free 10  0910 Ginger, saffron, turmeric (curcuma), thyme, bay leaves, curry and other spices : 09101000 - Ginger Free 0  0910 20 - Saffron : 0910 2010 Neither crushed nor ground 10   0910 20 90 Crushed or ground . . 10   0910 30 00 - Turmeric (curcuma) Free Free  0910 40  Thyme ; bay leaves : Thyme : Neither crushed nor ground : 0910 40 11 L Wild thyme (Thymus serpyllum) Free   091040 13 Other 7   09104019  Crushed or ground 8,5   0910 40 90 Bay leaves 7   0910 5000 - Curry 25 Free   Other spices : 0910 91   Mixtures referred to in note 1 (b) to this chapter : 0910 91 10 Neither crushed nor ground 12,5 20  0910 91 90 Crushed or ground 12,5 25  0910 99 - - Other : 0910 9910 Fenugreek seed. Free Free  (') Entry under this subheading is subject to conditions laid down in the relevant Community provisions . (2) See Annex. 2 . 10 . 89 Official Journal of the European Communities 87 Rale of duty CN code Description Supplementary unit autonomous (%) or levy (AGR) conventional (%) 1 2 3 4 5  Other : 0910 99 91 Neither crushed nor ground . 12,5 20  0910 99 99  Crushed or ground ... . . 12,5 25  88 Official Journal of the European Communities 2 . 10 . 89 CHAPTER 10 CEREALS Notes 1 . (a) The products specified in the headings of this chapter are to be classified within those headings only if grains are present, whether or not in the ear or on the stalk. (b) The chapter does not cover grains which have been hulled or otherwise worked. However, rice, husked, milled, polished, glazed, parboiled or broken remains classified within heading No 1006 . 2 . Heading No 1005 does not cover sweet corn (Chapter 7). Subheading note 1 . The term 'durum wheat' means wheat of the species Triticum durum and the hybrids derived from the inter-specific crossing of Triticum durum which have the same number (28) of chromosomes as that species . Additional notes 1 . The following terms shall have the meanings hereunder assigned to them : (a) 'round grain rice ' (subheadings 1006 10 21 , 1006 10 92, 1006 2011 , 1006 20 92, 1006 30 21 , 1006 30 42, 1006 30 61 and 1006 30 92) : rice, the grains of which are ofa length not exceeding 5,2 mm and of a length/width ratio of less than 2; (b) 'medium grain rice ' (subheadings 1006 10 23, 1006 10 94, 1006 20 13, 1006 20 94, 1006 30 23, 1006 30 44, 1006 30 63 and 1006 30 94) : rice, the grains of which are of a length exceeding 5,2 mm but not exceeding 6,0 mm and of a length/width ratio of less than 3; (c) 'long grain rice ' (subheadings 1006 10 25, 1006 10 27, 1006 10 96, 1006 10 98, 1006 2015, 1006 20 17, 1006 20 96, 1006 20 98, 1006 30 25, 1006 30 27, 1006 30 46, 1006 30 48, 1006 30 65, 1006 30 67, 1006 30 96 and 1006 30 98) : rice, the grains ofwhich are of a length exceeding 6,0 mm; (d) 'paddy rice ' (subheadings 1006 10 21 , 1006 10 23, 1006 10 25, 1006 10 27, 1006 10 92, 1006 10 94, 1006 1096, 1006 10 98) : rice which has retained its husk after threshing; (e) 'husked rice ' (subheadings 1006 20 11, 1006 20 13, 1006 20 15, 1006 20 17, 1006 20 92, 1006 20 94, 1006 20 96 and 1006 20 98) : rice from which only the husk has been removed. Examples of rice falling within this definition are those with the commercial descriptions 'brown rice ', 'cargo rice ', 'loonzain ' and 'riso sbramato '; (f) 'semi-milled rice ' (subheadings 1006 30 21 , 1006 30 23, 1006 30 25, 1006 30 27, 1006 30 42, 1006 30 44, 1006 30 46 and 1006 30 48) : rice from which the husk, part of the germ and the whole or part of the outer layers of the pericarp, but not the inner layers, have been removed; (g) 'wholly milled rice ' (subheadings 1006 30 61 , 1006 30 63, 1006 30 65, 1006 30 67, 1006 30 92, 1006 30 94, 1006 30 96 and 1006 30 98) : rice from which the husk, the whole of the outer and inner layers of the pericarp, the whole of the germ in the case of long or medium grain rice, and at least part thereof in the case of round grain rice, have been removed, but in which longitudinal white striations may remain on not more than 10 % of the grains; (h) 'broken rice ' (subheading 1006 40 00) : grain fragments the length of which does not exceed three-quarters of the average length of the whole grain . 2 . 10 . 89 Official Journal of the European Communities 89 2. Levies applicable to mixtures of cereals : A. The levy applicable to mixtures composed of two of the cereals falling within heading Nos 1001 to 1005 and 1007 and 1008 shall be that applicable : (a) to the component cereal predominating by weight, when that cereal represents at least 90% of the weight of the mixture; (b) to the component cereal liable to the higher levy, when neither of the two component cereals represents at least 90 % of the weight of the mixture. B. Where a mixture is composed of more than two of the cereals falling within heading Nos 1001 to 1005 and 1007 and 1008, and where several cereals each represent more than 10 % of the weight of the mixture, the levy applicable to the mixture shall be the highest of the levies applicable to such cereals, even when the amount of the levy is the same for two or more of the cereals. Where a single cereal represents more than 10 % of the weight of the mixture, the levy to be applied shall be that applicable to such cereal. C. The levy applicable to mixtures composed of the cereals falling within heading Nos 1001 to 1005, 1007 and 1008 and not governed by the above rules shall be the higher or highest of the levies applicable to the cereals composing the mixture concerned, even when the amount of the levy is the same for two or more of the cereals: D. The levy applicable to mixtures composed of one or more of the cereals falling within heading Nos 1001 to 1005, 1007 and 1008 and of one or more of the products falling within subheadings 1006 10 21 , 1006 10 23, 1006 10 25, 1006 10 27, 1006 10 92, 1006 10 94, 1006 10 96, 1006 10 98, 1006 20, 1006 30 and 1006 40 00 shall be that applicable to the component cereal or product liable to the higher or highest levy. E. The levy applicable to mixtures composed of rice of subheadings 1006 10 21, 1006 10 23, 1006 10 25, 1006 10 27, 1006 10 92, 1006 10 94, 1006 10 96, 1006 10 98, 1006 20 and 1006 30, classifiable under several different processing groups or stages, or of rice classifiable under one or more different processing groups or stages and of broken rice, shall be that applicable : (a) to the component predominating by weight, when that component represents at least 90 % of the weight of the mixture; (b) to the component liable to the higher or highest levy, when no component represents at least 90 % of the weight of thi mixture. F. Where this method of assessing the levy cannot be applied, the levy to be applied to such mixtures shall be that determined by the tariff classification of the mixtures. Rate of duty CN code Description autonomous Supplementary unit(% conventional (%)orlevy (AGR) 1 2 3 4 5 1001 Wheat and meslin : 1001 10 - Durum wheat : 1001 10 10 - - Seed . . . 20 (AGR)   1001 10 90 - - Other 20 (AGR)   1001 90 - Other : 1001 90 10   Spelt for sowing (!) ¢ 20   Other spelt, common wheat and meslin : 1001 90 91    Common wheat and meslin seed 20 (AGR)   1001 90 99 Other 20 (AGR)   (') Entry under this subheading is subject to conditions laid down in the relevant Community provisions. 90 Official Journal of the European Communities 2 . 10. 89 Rate of duty CN code Description Supplementary unit autonomous (%) or levy (AGR) conventional &lt;%) 1 2 3 4 5 1002 00 00 Rye 16 (AGR)   1003 00 Barley : 1003 00 10 - Seed . . . . ; . . , . 13 (AGR)   1003 00 90 - Other 13 (AGR)   1004 00 Oats : 1004 00 10 - Seed ... 13 (AGR)   1004 00 90 - Other 13 (AGR)   1005 Maize (corn) : 100510 - Seed : Hybrid (') : 1005 10 11  Double hybrids and top cross hybrids Free (2) 4  1005 10 13  Three-cross hybrids Free (2) 4  1005 10 15 Simple hybrids . . Free (2) 4  1005 10 19 Other Free (2) 4  1005 10 90 - - Other 9 (AGR)   10059000 - Other 9 (AGR)   1006 Rice : 1006 10  Rice in the husk (paddy or rough) : 1006 10 10 For sowing (') 12  Other : Parboiled : 1006 10 21   Round grain . 12 (AGR)  1006 10 23     Medium grain 12 (AGR)   Long grain : ' 1006 10 25   Of a length/width ratio greater than 2 but less than 3 .... . 12 (AGR)   1006 10 27  Of a length/width ratio equal to or greater than 3 12 (AGR)   Other: : 1006 10 92 Round grain 12 (AGR)   100610 94 Medium grain 12 (AGR)   Long grain : 1006 10 96  Of a length/width ratio greater than 2 but less than 3 ..... 12 (AGR)   1006 10 98 Of a length/width ratio equal to or greater than 3 12 (AGR)   (') Entry under this subheading is subject to conditions laid down in the relevant Community provisions . (2) In addition to the customs duty, the application of a countervailing charge is provided for under certain conditions . 2 . 10 . 89 Official Journal of the European Communities 91 Rate of duty CN code Descnption Supplementaryunit autonomous &lt;%) or levy (AGR) conventional (%) 1 2 3 4 5 1006 20 - Husked (brown) rice : Parboiled : 1006 2011 Round grain 12 (AGR)   1006 2013 Medium grain 12 (AGR)      Long grain : 1006 20 15 Of a length/width ratio greater than 2 but less than 3 12 (AGR) 1006 20 17 ^    Of a length/width ratio equal to or greater than 3 12 (AGR)   Other:: 1006 20 92 Round grain 12 (AGR)   1006 20 94 Medium grain 12 (AGR)      Long grain : 1006 20 96 r Of a length/width ratio greater than 2 but less than 3 12 (AGR)   1006 20 98 Of a length/width ratio equal to or greater than 3 12 (AGR)   1006 30  Semi-milled or wholly milled rice, whether or not polished or glazed :   Semi-milled rice : Parboiled : 1006 30 21  Round grain . . . . . : . 16 (AGR)   1006 30 23   Medium grain 16 (AGR)    Long grain : 1006 30 25 Of a length/width ratio greater than 2 but less than 3 ..... 16 (AGR)   1006 30 27 Of a length/width ratio equal to or greater than 3 16 (AGR)  -    Other : 1006 30 42     Round grain 16 (AGR)   1006 30 44 Medium grain 16 (AGR)    Long grain : 1006 30 46 Of a length/width ratio greater than 2 but less than 3 16 (AGR)   1006 30 48 Of a length/width ratio equal to or greater than 3 16 (AGR)   Wholly milled rice :    Parboiled : 1006 30 61 Round grain . . . 16 (AGR)   1006 30 63 Medium grain .. . 16 (AGR)   Long grain : 1006 30 65 Of a length/width ratio greater than 2 but less than 3 ... . . 16 (AGR)   1006 30 67 Of a length/width ratio equal to or greater than 3 . . . . 16 (AGR)   Other: : 1006 30 92   Round grain . . . .' . 16 (AGR)   \ 92 Official Journal of the European Communities 2 . 10 . 89 Rate of duty CN code Description autonomous (%) or levy (AGR) conventional (%) Supplementary unit 1 2 3 4 5 1006 30 94 Medium grain 16 (AGR)   Long grain : 1006 30 96   Of a length/width ratio greater than 2 but less than 3 . . . 16 (AGR)   1006 30 98 Of a length/width ratio equal to or greater than 3 16 (AGR)   1006 40 00  Broken rice 16 (AGR)   1007 00 Grain sorghum : 1007 00 10  Hybrids for sowing ( ¢) . . 10   1007 00 90 - Other 8 (AGR)   1008 Buckwheat, millet and canary seed ; other cereals : 1008 10 00 - Buckwheat 10 (AGR)   1008 20 00 - Millet 8 (AGR)   1008 30 00  /Canary seed 8 (AGR)   1008 90  Other cereals : 1008 90 10   Triticale 8 (AGR)   100890 90 Other 8 (AGR)   (!) Entry under this subheading is subject to conditions laid down in the relevant Community provisions . 2 . 10 . 89 Official Journal of the European Communities 93 CHAPTER 11 PRODUCTS OF THE MILLING INDUSTRY ; MALT ; STARCHES ; INULIN ; WHEAT GLUTEN Notes 1 . This chapter does not cover : (a) roasted malt put up as coffee substitutes (heading No 0901 or 2101 ); (b) prepared flours, meals or starches of heading No 1901 ; (c) corn flakes and other products of heading No 1904; (d) vegetables , prepared or preserved, of heading No 2001 , 2004 or 2005 ; (e) pharmaceutical products (Chapter 30); or (f) starches having the character of perfumery, cosmetic or toilet preparations (Chapter 33). 2 . (A) Products from the milling of the cereals listed in the table below fall within this chapter if they have, by weight on the dry product : (a) a starch content (determined by the modified Ewers polarimetric method) exceeding that indicated in column (2); and (b) an ash content (after deduction of any added minerals) not exceeding that indicated in column (3). Otherwise, they fall within heading No 2302. However, germ of cereals, whole, rolled, flaked or ground, falls in all cases within heading No 1104. (B) Products falling within this chapter under the above provisions shall be classified within heading No 1101 or 1102 if the percentage passing through a woven metal wire cloth sieve with the aperture indicated in column (4) or (5) is not less, by weight, than that shown against the cereal concerned. Otherwise, they fall within heading No 1103 or 1104. 94 Official Journal of the European Communities 2 . 10 . 89 Cereal Starch content Ash content ­ Rate of passage through a sieve with an aperture of 31 5 micrometres (microns) 500 micrometres (microns) ( I ) (2) (3) (4) (5) Wheat and rye 45 % 2,5 % 80 %  Barley 45% 3 % 80%  Oats 45% 5 % 80%  Maize (corn) and grain 45 % 2 %  90% sorghum Rice 45% 1,6% 80%  Buckwheat 45% 4 % 80%  Other cereals 45% 2 % 50%  3 . For the purposes of heading No 1103 , the terms 'groats' and 'meal' mean products obtained by the fragmentation of cereal grains, of which : (a) in the case of maize (corn) products, at least 95 % by weight passes through a woven metal wire cloth sieve with an aperture of 2 mm ; (b) in the case of other cereal products, at least 95% by weight passes through a woven metal wire cloth sieve with an aperture of 1,25 mm . Additional note /. In accordance with Regulation (EEC) No 3324/80, the import duty applicable to mixtures falling within this chapter shall be calculated as follows : (a) In mixtures where one of the components represents at least 90 % by weight, the rate applicable to that component applies. (b) In other mixtures, the rate applicable shall be that of the component which results in the highest amount of import duty. Rate of duty CN code Description autonomous (%) or levy (AGR) conventional (%) Supplementary unit 1 2 3 4 5 110100 00 Wheat or meslin flour 30 (AGR) ('}   1102 Cereal flours other than of wheat or meslin : 1102 10 00 - Rye flour 8 (AGR)   (') The autonomous duty for flour of meslin (mixed wheat and rye) is 13 %. 2 . 10 . 89 Official Journal of the European Communities 95 Rate of duty CN code Description Supplementary unit autonomous (%) or levy (AGR) conventional (%&gt; 1 2 3 4 5 1102 20  Maize (corn) flour : 1102 20 10 Of a Fat content not exceeding 1,5 % by weight 8 (AGR)   1102 20 90 -- Other . . 8 (AGR)   1102 30 00 - Rice flour . . . . 14 (AGR)   1102 90 - Other : 1102 9010 Barley flour 8 (AGR)   1102 90 30 Oat flour 8 (AGR)   1102 90 90 Other 8 (AGR)  .  1103 Cereal groats, meal and pellets :  Groats and meal : 110311   Of wheat : 1103 11 10  Durum wheat 30 (AGR)   11031190    Common wheat and spelt 30 (AGR)   1103 12 00 Of oats . . 23 (AGR)   1103 13   Of maize (corn) : Of a fat content not exceeding 1,5 % by weight : 11031311  For the brewing industry (') 23 (AGR)   11031319 Other . 23 (AGR)   110313 90 Other . 23 (AGR)   1103 14 00 - - Of rice 23 (AGR)   1103 19   Of other cereals : 1103 19 10 - - - Of rye 25 (AGR)   110319 30 Of barley 23 (AGR)   110319 90 Other 23 (AGR)    Pellets : 1103 2100 Of wheat ..... 30 (AGR)   1103 29   Of other cereals : 1103 2910 : Of rye 25 (AGR)   1103 29 20 Of barley 23 (AGR)   1103 29 30 Of oats 23 (AGR)   1103 29 40 Of maize 23 (AGR)   1103 29 50 Of rice 23 (AGR)   110329 90 Other 23 (AGR)   (') Entry under this subheading is subject to conditions laid down in the relevant Community provisions . 96 Official Journal of the European Communities 2 . 10 . 89 Rate of duty CN code Description autonomous . (%) or levy (AGR) conventional (%) Supplementary unit 1 2 3 4 5 1104 Cereal grains otherwise worked (for example, hulled, rolled, flaked, pearled, sliced or kibbled), except rice of heading No 1006 ; germ of cereals, whole, rolled, flaked or ground :  Rolled or flaked grains : 1104 11   Of barley : 1104 11 10 Rolled 23 (AGR)   11041190 Flaked 28 (AGR)   1104 12 Of oats : 11041210 Rolled 23 (AGR)   1104 12 90 Flaked . 28 (AGR)   1104 19 Of other cereals : 11041910 : Of wheat . 30 (AGR)   1104 19 30 Of rye '25 (AGR)   1104 19 50 Of maize " 23 (AGR)   Other : 1104 19 91 Flaked rice 23 (AGR)   11041999 Other . 23 (AGR)    Other worked grains (for example, hulled, pearled, sliced or kibbled) : 1 104 21 Of barley : 1104 2110    Hulled (shelled or husked) 23 (AGR) -r- ,  1104 21 30    Hulled and sliced or kibbled ('Griitze' or 'grutten') 23 (AGR)  1104 21 50 --- Pearled .. 23 (AGR)   1104 21 90 Not otherwise worked than kibbled 23 (AGR)   1104 22 Of oats : 1104 2210 Hulled (shelled or husked) 23 (AGR)   1104 22 30 Hulled and sliced or kibbled ('Grutze' or 'grutten') 23 (AGR)  -  1104 22 50 Pearled 23 (AGR)  1104 22 90    Not otherwise worked than kibbled . 23 (AGR)   1104 23 Of maize (corn) : 1104 23 10 Hulled (shelled or husked), whether or not sliced or kibbled 23 (AGR)   1104 23 30 Pearled 23 (AGR)   1104 23 90    Not otherwise worked than kibbled 23 (AGR)   1104 29 Of other cereals : Hulled (shelled or husked), whether or not sliced or kibbled : 11A17Q11    - nfu/hcat ............ 25 CAGR1   2 , 10 . 89 Official Journal of the European Communities 97 Rate of duty CN code Description autonomous (%) or levy (AGR) conventional (%) Supplementary unit 1 2 3 4 5 11042915 Of rye 25 (AGR)   1104 29 19 Other ... 25 (AGR)      Pearled : 1104 29 31 Of wheat .. 25 (AGR)   1104 29 35 Of rye 25 (AGR)   1104 29 39 Other 25 (AGR)   Not otherwise worked than kibbled : 1104 29 91 Of wheat 30 (AGR)   1104 29 95 Of rye . . 25 (AGR)   1104 29 99 Other 23 (AGR)   1104 30  Germ of cereals, whole, rolled, flaked or ground : 1104 3010 Of wheat ...' 30 (AGR)   1104 3090 -- Of other cereals 30 (AGR)   1105 Flour, meal and flakes of potatoes : 1105 1000  Flour and meal 19   11052000 - Flakes . .. 19   / 1106 Flour and meal of the dried leguminous vegetables of heading No 0713, of sago or of roots or tubers of heading No 0714 ; flour, meal and powder of the products of Chapter 8 : 110610 00  Flour and meal of the dried leguminous vegetables of heading No 0713 .. . 12 (')  1106 20  Flour and meal of sago, roots or tubers of heading No 0714 : 1106 20 10 Denatured (2) 28 (AGR)   Other : 1106 20 91  For the manufacture of starches (2) 28 (AGR)   11062099 - Other 28 (AGR)   1106 30  Flour, meal and powder of the products of Chapter 8 : 1106 30 10 Of bananas . . . . . 17 17  1106 30 90 Other 13   1107 Malt, whether or not roasted : 1107 10  Not roasted :   Of wheat : 1107 10 11 In the form of flour . . . 20 (AGR)   11071019 Other 20 (AGR)     Other : 110710 91    In the form of flour * 20 (AGR)  1107 10 99 Other 20 (AGR) ...   1107 20 00 - Roasted . 20 (AGR)   (') See Annex . (2) Entry under this subheading is subject to conditions laid down in the relevant Community provisions. 98 Official Journal of the European Communities 2 . 10 . 89 Rate of duty CN code Description Supplementaryunit autonomous (%) or levy (AGR) . conventional (%) 1 2 3 4 5 1108 Starches ; inulin : - Starches : 11081100 Wheat starch 28 (AGR)   11081200 Maize (corn) starch 27 (AGR)   1108 1300 Potato starch 25 (AGR)   110814 00 Manioc (cassava) starch . . . 28 (AGR) (') (2)  1108 19 Other starches : 110819 10  Rice starch . ... . . . . 25 (AGR)   1108 19 90 Other ... 28(AGR)   1108 20 00 - Inulin 30   1109 00 00 Wheat gluten, whether or not dried 27 (AGR)   (&gt;) Duty of ECU 150 per tonne, within the limits of an annual tariff quota of 8 000 tonnes for manioc (cassava) starch intended for the manufacture of : - food preparations put up for retail sale and falling within heading No 1901 , or - tapioca in the form of grains or pearls put up for retail sale and falling within heading No 1903. Qualification for this quota is subject to conditions laid down in the relevant Community provisions. (2) Duty of ECU 150 per tonne within the limits of an annual tariff quota of 2 000 tonnes for manioc (cassava) starch intended for the manufacture of medicaments falling within heading No 3003 or 3004. Qualification for this quota is subject to conditions laid down in the relevant Community provisions . 2 . 10. 89 Official Journal of the European Communities 99 CHAPTER 12 OIL SEEDS AND OLEAGINOUS FRUITS ; MISCELLANEOUS GRAINS, SEEDS AND FRUIT ; INDUSTRIAL OR MEDICINAL PLANTS ; STRAW AND FODDER Notes \ 1 . Heading No 1207 applies inter alia to palm nuts and kernels, cotton seeds, castor oil seeds, sesamum seeds, mustard seeds, safflower seeds, poppy seeds and shea nuts (karite nuts). It does not apply to products of heading No 0801 or 0802 or to olives (Chapter 7 or 20). 2 . Heading No 1208 applies not only to non-defatted flours and meals but also to flours and meals which have been partially defatted or defatted and wholly or partially refatted with their original oils . It does not, however, apply to residues of heading Nos 2304 to 2306. . 3 . For the purposes of heading No 1209, beet seeds, grass and other herbage seeds, seeds of ornamental flowers, vegetable seeds, seeds of. forest trees, seeds of fruit trees, seeds of vetches (other than those of the species Vicia faba) or of lupines are to be regarded as 'seeds of a kind used for sowing'. . Heading No 1209 does not, however, apply to the following even if for sowing : (a) leguminous vegetables or sweet corn (Chapter 7); (b) spices or other products of Chapter 9 ; (c) cereals (Chapter 10); or (d) products of heading Nos 1201 to 1207 or 1211 . 4. Heading No 1211 applies inter alia to the following plants or parts thereof : basil , borage, ginseng, hyssop, liquorice, all species of mint, rosemary, rue, sage and wormwood . Heading No 1211 does not, however, apply to : (a) medicaments of Chapter 30; (b) perfumery, cosmetic or toilet preparations of Chapter 33 ; or (c) insecticides, fungicides, herbicides, disinfectants or similar products of heading No 3808 . 5 . For the purposes of heading No 1212, the term 'seaweeds and other algae' does not include : (a) dead single-cell micro-organisms of heading No 2102 ; i (b) cultures of micro-organisms of heading No 3002; or55 (c) fertilizers of heading No 3101 or 3105 . 100 Official Journal of the European Communities 2 . 10. 89 Rate of duty CN code Description autonomous (%) or levy (AGR) conventional (%) Supplementary unit 1 2 - 3 4 5 1201 00 Soya beans, whether or not broken : / 1201 00 10  For sowing ( ¢) . . . . Free Free  1201 00 90 - Other Free (2) Free  1202 Ground-nuts, not roasted or otherwise cooked, whether or not shelled or broken : 1202 10 - In shell : 12021010   For sowing (*) Free Free  1202 10 90 Other Free (2) Free  1202 20 00 - Shelled, whether or not broken Free (2) Free  1203 00 00 Copra Free (2) Free  1204 00 Linseed, whether or not broken : 1204 00 10 - For sowing { ¢) Free Free  1204 00 90 - Other Free (2) Free  1205 00 Rape or colza seeds, whether or not broken ; 1205 0010 - For sowing 0) Free Free  1205 00 90 - Other . Free (2) Free  1206 00 Sunflower seeds, whether or not broken : 1206 00 10  For sowing (') Free Free  1206 00 90 - Other Free 0 Free  1207 Other oil seeds and oleaginous fruits, whether or not broken : 1207 10  Palm nuts and kernels : 12071010 For sowing 0 ) Free Free  1207 10 90 Other . . Free (2) Free  1207 20  Cotton seeds : 1207 2010 For sowing ( ») Free Free  1207 20 90 Other .. Free (2) Free  1207 30  Castor oil seeds : 1207 30 10 For sowing (!) Free   1207 30 90 Other Free (2)   1207 40  Sesamum seeds : 1207 4010 For sowing ( ¢) Free Free  1207 40 90 -- Other Free (2) Free  1207 50 - Mustard seeds : 1207 5010 For sowing ( i ) Free Free  1207 50 90 Other Free (2) Free  (') Entry . under this subheading is subject to conditions laid down in the relevant Community provisions . (2) In certain conditions , the collection of a compensatory amount is provided for in addition to customs duty . 2 . 10. 89 Official Journal of the European Communities 0 Rate of duty \ CN code Description autonomous (%) or levy (AGR) conventional (%) Supplementary unit 1 2 3 4 5 1207 60  Safflower seeds : 1207 60 10   For sowing (') Free Free  1207 60 90   Other Free (2) Free   Other : 1207 91   Poppy seeds : 12079110    For sowing X 1 ) Free Free  1207 91 90 Other Free (2) Free  1207 92 Shea nuts (karite nuts) : 1207 9210 For sowing (') Free Free  1207 92 90 Other Free (2) Free  1207 99 Other : 1207 99 10  For sowing ( ! ) . . Free Free  Other : 1207 99 91 Hemp seeds Free (2) Free  1207 99 99 Other Free (2) Free  1208 Flours and meals of oil seeds or oleaginous fruits, other than those of mustard : 1208 10 00 t- Of soya beans . 10 (2) 7  1208 90 00 - Other Free (2)   1209 Seeds, fruit and spores, of a kind used for sowing :  Beet seed : 12091100   Sugar beet seed . 15 13  1209 19 00 -- Other 15 13   Seeds of forage plants, other than beet seed : 1209 21 00   Lucerne (alfalfa) seed 10 (3) 5  1209 22 Clover (Trifolium spp.) seed : 1209 2210 Red clover (Trifolium pratense L.) 10 (4) 4  1209 22 30 White clover (Trifolium repens L.) 10 (4) 4  1209 22 90 Other . 10 (4) 4  1209 23 Fescue seed : 1209 2311 Meadow fescue (Festuca pratensis Huds.) seed 10 (4) 4  1209 23 15 Red fescue (Festuca rubra L.) seed 10 (4) 4  1209 23 30    Sheep's fescue (Festuca ovina L.) ; .  10 (3) 5  1209 23 90 Other . . 10 (3) 5  1209 24 00   Kentucky blue grass (Poa pratensis L.) seed . . . ... 10 (4*) 4  1209 25 Rye grass (Lolium multiflorum Lam., Lolium perenne L.) seed : 1209 25 10 Italian ryegrass (including westerwolds) (Lolium multiflorum Lam.) 10 (4) 4  (') Entry under this subheading is subject to conditions laid down in the relevant Community provisions . (2) In certain conditions, the collection of a compensatory amount is. provided for in addition to customs duty. (3) Duty' rate reduced to 2,5 % until 31 December 1990. (4) Duty rate reduced to 2 % until 31 December 1990. 02 Official Journal of the European Communities 2 . 10. 89 I Rate of duty \ CN code Description autonomous (%) or levy (AGR) conventional (%) Supplementary unit 1 2 3 4 5 1209 25 90 Perennial ryegrass (Lolium perenne L.) . . . 10 (') 4  120926 00 Timothy grass seed 10 (') 4  1209 29 Other : Vetch seed : 1209 2911 Of the species Vicia sativa L lO ' O) 4  1209 29 19 Other 10 ( ») 4  1209 29 20 Seeds of the genus Poa (Poa palustris L. , Poa trivialis L.) 10 (') 4  1209 29 30 Cocksfoot grass (Dactylis glomerata L.) . . 10 ( ¢) 4  1209 29 40 Bent grass (Agrostis) 10 (*) 4  1209 29 50 - Lupine seed 10 (2) 5  1209 29 60 Hybrid ryegrass (Lolium x hybridum Hausskn.) 10 (2) 5  1209 29 71 Wood meadowgrass (Poa nemoralis L.) 10 (2) 5  1209 29 75 Tall oatgrass (Arrhenatherum elatius (L.) J. and G. Presl .) ...... 10 (2) 5  1209 29 90 Other . 10 (2) 5  1209 30 00  Seeds of herbaceous plants cultivated principally for their flowers 10 (3) 6  - Other : 1209 91 Vegetable seeds : 12099110 Kohlrabi seeds (Brassica oleracea L. var . caulorapa and gongylodes L.) ..... 10 0 6  1209 9190 Other ..... 10 ( «) 7  1209 99 Other : 1209 99 10 Forest-tree seeds 10 Free  Other : 1209 99 91 Seeds of plants cultivated principally for their flowers, other than those of subheading No 1209 30 10 (3) 6  1209 99 99 Other . . . 10 ( «) 7  1210 Hop cones, fresh or dried, whether or not ground, powdered or in the form of pellets ; lupulin : 1210 10 00 - Hop cones, neither ground nor powdered nor in the form of pellets .... 12 9  1210 20 00  Hop cones, ground, powdered or in the form of pellets ; lnpulin 12 9  1211 Plants and parts of plants (including seeds and fruits), of a kind used primarily in perfumery, in pharmacy or for insecticidal, fungicidal or similar purposes, fresh or dried, whether or not ; cut, crushed or powdered : 1211 10 00  Liquorice roots -, . - 2   (!) Duty rate reduced to 2 % until 3 1 December 1990. (2) Duty rate reduced to 2,5 % until 31 December 1990. (3) Duty rate reduced to 3 % until 3 1 December 1990. (4) Duty rate reduced to 4% until 31 December 1990. 2 . 10. 89 Official Journal of the European Communities 103 Rate of duty \ CN code Description autonomous (%) or levy (AGR) conventional (%) Supplementary unit 1 2 3 4 5 121120 00  Ginseng roots Free Free  121190 - Other : 12119010   Pyrethrum (flowers, leaves, stems, peel and roots) Free 3  12119030   Tonquin beans 3 8  121190 50 Cinchona bark Free Free  121190 90   Other . . Free Free 1212 Locust beans, seaweeds and other algae, sugar beet and sugar cane, fresh or dried, whether or not ground ; fruit stones and kernels and other vegetable products (including unroasted chicory roots of the variety Cichorium intybus sativum ) of a kind used primarily for human consumption, not elsewhere specified or included : 1212 10  Locust beans, including locust bean seeds : 1212 10 10 Locust beans 8     Locust bean seeds : 121210 91  Not decorticated, crushed or ground . . .. 2   1212 10 99 Other 9   1212 20 00  Seaweeds and other algae . . . . . 4 2  1212 30 00  Apricot, peach or plum stones and kernels S 4   Other : ' 1212 91   Sugar beet : 1212 9110 Fresh 12 (AGR)   1212 9190 Dried or powdered 12 (AGR)   1212 92 00 Sugar cane Free (AGR)   1212 99 - - Other : 1212 99 10    Chicory roots 2 2  1212 99 90 Other Free Free  1213 00 00 Cereal straw and husks, unprepared, whether or not chopped, ground, pressed or in the form of pellets Free Free  1214 Swedes, mangolds, fodder roots, hay, lucerne (alfalfa), clover, sain ­ foin, forage kale, lupines, vetches and similar forage products, whether or not in the form of pellets : 121410 00  Lucerne (alfalfa) meal and pellets Free Free  1214 90 - Other : 1214 9010   Mangolds, swedes and other fodder roots 9   1214 90 90 Other Free Free  104 Official Journal of the European Communities 2 . 10 . 89 CHAPTER 13 LAC ; GUMS, RESINS AND OTHER VEGETABLE SAPS AND EXTRACTS Note 1 . Heading No 1302 applies inter alia to liquorice extract and extract of pyrethrum, extract of hops, extract of aloes and opium. t The heading does not apply to : (a) liquorice extract containing more than 10 % by weight of sucrose or put up as confectionery (heading No 1704); (b) malt extract (heading No 1901 ); (c) extracts of coffee, tea or mate (heading No 2101 ); (d) vegetable saps or extracts constituting alcoholic beverages or compound alcoholic preparations of a kind used for the manufacture of beverages (Chapter 22); (e) camphor, glycyrrhizin or other products of heading No 2914 or 2938 ; (f) medicaments of heading No 3003 or 3004 or blood-grouping reagents (heading No 3006); (g) tanning or dyeing extracts (heading No 3201 or 3203); (h) essential oils, concretes, absolutes resinoids or aqueous distillates or aqueous solutions of essential oils (Chapter 33); or '(ij) natural rubber, balata, gutta-percha, guayule, chicle or similar natural gums (heading No 4001 ). Il Rate of duty I CN code Description autonomous (%) or levy (AGR) conventional (%) Supplementary unit 1 2 3 4 5 1301 Lac ; natural gums, resins, gum-resins and balsams : 130110 00  Lac . . ... .... Free Free  1301 20 00  Gum arable . . Free Free  1301 90 00  Other Free Free  1302 Vegetable saps and extracts ; pectic substances, pectinates and pec ­ tates ; agar-agar and other mucilages and thickeners, whether or not modified, derived from vegetable products :  Vegetable saps and extracts : 1302 11 00   Opium . . . Free Free  130212 00 - - Of liquorice 10 5  1302 1300 Of hops 6 5  1302 14 00 Of pyrethrum or of the roots of plants containing rotenone Free 5  1302 19 Other : 1302 19 10    Of Quassia amara; aloes and manna Free Free  2 . 10. 89 Official Journal of the European Communities 105 Rate of duty CN code Description autonomous (%)' or levy (AGR) conventional &lt;%) Supplementary unit 1 2 3 4 5 1302 19 30 Intermixtures of vegetable extracts, for the manufacture of bev ­ erages or of food preparations Free 5     Other : 1302 19 91 Medicinal Free 2,5  1302 19 99 - - - - Other- x Free Free  1302 20  Pectic substances, pectinates and pectates : 1302 20 10 - - Dry . . . . 24 (')  1302 20 90 Other 14   - Mucilages and thickeners, whether or not modified, derived from vegetable products : 1302 31 00   Agar-agar 4 2,5 - 1302 32   Mucilages and thickeners, whether or not modified, derived from locust beans, locust bean seeds or guar seeds : 1302 32 10 Of locust beans or locust bean seeds 6 3  1302 32 90 ' Of guar seeds Free Free  1302 39 00 Other Free Free  (&gt;) See Annex. 106 Official Journal of the European Communities 2 . 10 . 89 CHAPTER 14 VEGETABLE PLAITING MATERIALS ; VEGETABLE PRODUCTS NOT ELSEWHERE SPECIFIED OR INCLUDED Notes 1 . This chapter does not cover the following products which are to be classified within Section XI : vegetable materials or fibres of vegetable materials of a kind used primarily in the manufacture of textiles, however prepared, or other vegetable materials which have undergone treatment so as to render them suitable for use only as textile materials . 2 . Heading No 1401 applies inter alia to bamboos (whether or not split, sawn lengthwise, cut to length , rounded at the ends, bleached, rendered non-inflammable, polished or dyed), split osier, reeds and the like, to rattan cores and to drawn or split rattans . The heading does not apply to chipwood (heading No 4404). 3 . Heading No 1402 does not apply to wood wool (heading No 4405). 4. Heading No 1403 does not apply to prepared knots or tufts for broom or brush making (heading No 9603). Rate of duty CN code Description autonomous (%) or levy (AGR) conventional (%) Supplementary unit 1 2,345 1401 Vegetable materials of a kind used primarily for plaiting (for ex ­ ample, bamboos, rattans, reeds, rushes, osier, raffia, cleaned, bleached or dyed cereal straw, and lime bark) : 140110 00 - Bamboos Free Free  1401 20 00  Rattans . Free Free  140190 00  Other Free Free  1402 Vegetable materials of a kind used primarily as stuffing or as padding (for example, kapok, vegetable hair and eel-grass), whether or not put up as a layer with or without supporting material : 1402 10 00 - Kapok Free ( «)  - Other : 1402 91 00   Vegetable hair Free Free  1402 99 00 Other Free Free  1403 Vegetable materials of a kind used primarily in brooms or in brushes (for example, broomcorn, piassava, couch-grass and istle), whether or not in hanks or bundles : 140310 00  Broomcorn (Sorghum vulgare var. technicum) . Free Free  1403 90 00  Other Free Free  (') See Annex. 2 . 10. 89 Official Journal of the European Communities 107 Rate of duty \ CN code Description autonomous (%) or levy (AGR) conventional (%) Supplementary unit I 2 3 4 5 1404 Vegetable products not elsewhere specified or included : 140410 00  Raw vegetable materials of a kind used primarily in dyeing or tanning ... Free Free  1404 20 00 - Cotton linters Free Free  14049000  Other . .  Free  108 Official Journal of the European Communities 2 . 10. 89 SECTION III ANIMAL OR VEGETABLE FATS AND OILS AND THEIR CLEAVAGE PRODUCTS ; PREPARED EDIBLE FATS ; ANIMAL OR VEGETABLE WAXES CHAPTER 15 ANIMAL OR VEGETABLE FATS AND OILS AND THEIR CLEAVAGE PRODUCTS ; PREPARED EDIBLE FATS ; ANIMAL OR VEGETABLE WAXES Notes &lt; 1 . This chapter does not cover : (a) pig fat or poultry fat of heading No 0209 ; (b) cocoa butter, fat and oil (heading No 1804); (c) edible preparations containing by weight more than 15 % of the products of heading No 0405 (generally Chapter 21 ); (d) greaves (heading No 2301 ) and residues of heading Nos 2304 to 2306; (e) fatty acids in an isolated state, prepared waxes, medicaments, paints , varnishes, soap, perfumery, cosmetic or toilet preparations , sulphonated oils or other goods of Section VI ; or (f) factice derived from oils (heading No 4002). 2 . Heading No 1509 does not apply to oils obtained from olives by solvent extraction (heading No 1510). 3 . Heading No 1518 does not cover fats or oils or their fractions, merely denatured, which are to be classified in the heading appropriate to the corresponding undenatured fats and oils and their fractions . 4 . Soap-stocks , oil foots and dregs, stearin pitch, glycerol pitch and wool grease residues fall within heading No 1522 . Additional notes 1 . For the purposes of subheadings 150710, 1508 10, 1510 00 10, 1511 10, 1512 11 , 1512 21 , 1513 11 , 1513 21 , 1514 10, 1515 11 , 1515 21 , 1515 50 11 , 1515 50 19, 1515 60 10, 1515 90 21 , 1515 90 29,1515 90 40 to 1515 90 59 and 1518 00 31 : (a) Fixed vegetable oils, fluid or solid, obtained by pressure, shall be considered as 'crude ' if they have undergone no other processing than :  decantation within the normal time limits;  centrifugation or filtration , provided that, in order to separate the oils from their solid constituents, only mechanical force, such as gravity, pressure or centrifugal force, has been employed (excluding any adsorption filtering process or any other physical or chemical process). (b) Fixed vegetable oils, fluid or solid, obtained by extraction shall continue to be considered as 'crude ' when they cannot be distinguished, by their colour, odour or taste, nor by recognized special analytical properties, from vegetable oils and fats obtained by pressure. (c) The expression 'crude oils ' shall be taken to extend to de-gummed soya bean oil and to cotton seed oil from which the gossypol has been removed. 2 . 10 . 89 Official Journal of the European Communities 09 2. A. For the purposes of heading Nos 1509 and 1510, 'olive oil ' means oils derived solely from the treatment of olives, excluding re-esterified olive oil and mixtures of olive oil with other oils . B. ' Virgin olive oil ' means oil with characteristics as defined in Sections I and II below. I. For the purposes of subheading 1509 10 10, 'virgin lampante oil ', whatever its acidity, means olive oil :  either having the following characteristics : (a) a K.270 extinction coefficient (') higher than 0,25 and, after treatment of the sample with activated alumina , not higher than 0,11 . Some oils having a free fatty acid content, expressed as oleic acid, of more than 3,3 % may have, after passage through activated alumina , a K270 extinction coefficient higher than 0,11 . If so, after neutralization and decolourization in the laboratory, they must have the following characteristics :  a K270 extinction coefficient not higher than 1,10;  an extinction coefficient variation (2), in the 270 nm region , higher than 0,01 but not higher than 0,16; (b) negative Bellier and modified Vizern reactions; (c) negative soap test;  or having the characteristics under II (a), (b), (c), (d), and (e), but a taste which renders it unsuitable in that state for immediate consumption .  or having the characteristics under II (a), (b), (c), (d), (e) and (f) and a tetrachloroethylene content greater than 0,1 mg/kg. II. For the purposes of subheading 1509 10 90, 'virgin olive oil ' means olive oil obtained exclusively by mechanical processes, including pressure (but does not include mixtures with olive oil obtained otherwise), having the following characteristics : (a) a free fatty acid content, expressed as oleic acid, not greater than 3,3 %; (b) a K270 extinction coefficient (J) not higher than 0,25 and, after treatment of the sample of oil with activated alumina , not higher than 0,11 ; (c) an extinction coefficient variation (2), in the 270 nm region , not higher than 0,01 ; (d) negative Bellier and modified Vizern reactions; (e) a negative soap test; (f) such a taste that it is suitable in that state for immediate consumption; (g) a tetrachloroethylene content not greater than 0,1 mg/kg. C. Subheading 1 509 90 covers olive oil obtained by the treatment of olive oils falling within subheading 15091010 or 1509 10 90, whether or not blended with virgin olive oil, having the following characteristics ': (a) a free fatty acid content, expressed as oleic acid, not exceeding 3 Ho; (b) a positive soap test,  or a K270 extinction coefficient (l) higher than 0,25 but not higher than 1,10 and, after treatment of the sample of oil with activated alumina, higher than 0,11 , and  an extinction coefficient variation (2), in the 270 nm region , higher than 0,01 but not higher than 0,16; (c) negative Bellier and modified Vizern reactions. ( i ) The expression 'K270 extinction coefficient' means absorption under a thickness of 1 cm of solution of 1 g of oil per 100 ml in iso-octane (2,2,4-trimethylpentane) at a wavelength of 270 nm. (2) This variation is defined by : AK = Km - 0,5 (Km -4 + Km * 4) where Km is the extinction coefficient at the wavelength of the maximum of the absorption curve in the 270 nm region and Km-4 and Km+4 are the extinction coefficients at wavelengths 4 nm lower and higher, respectively, than that of Km . 10 Official Journal of the European Communities 2 . 10. 89 D. Subheading 1510 00 10 covers oils, especially, oils from 'olive residues ', having the following characteristics : (a) a free fatty acid content, expressed as oleic acid, higher than 3 %&gt;; (b) positive Bellier and/or modified Vizern reactions; (c) negative soap test. 3. Subheadings 1522 00 31 and 1522 00 39 do not cover : (a) residues resulting from the treatment offatty substances containing oil having an iodine index, determined by the Wijs method, without catalyst, lower than 70 or higher than 100; (b) residues resulting from the treatment offatty substances containing oil having an iodine index not lower than 70 or higher than 100, of which the peak area representing the retention volume of 6-sitosterol, determined in accordance with the provisions in Annex VIII to the Regulation mentioned in additional note 4 below, is less than 93 % of the total sterol peak areas. 4. The analytical methods for the determination of the characteristics of the products referred to above are those laid down in the Annexes to Regulation (EEC) No 1058/77. Il Rate of duty CN code Description autonomous (%) or levy (AGR) conventional (%) Supplementary unit 1 2 3 4 5 1501 00 Lard ; other pig fat and poultry fat, rendered, whether or not pressed or solvent-extracted :  Lard and other pig fat : 1501 00 11   For industrial uses other than the manufacture of foodstuffs for human consumption ( l) . . . . 4 (AGR) 3  1501 0019 Other 20 (AGR)   1501 00 90 - Poultry fat 18 (AGR) 18  150200 Fats of bovine animals, sheep or goats, raw or rendered, whether or not pressed or solvent-extracted : 1502 00 10  For industrial uses other than the manufacture of foodstuffs for human consumption (') 2 Free   Other : 1502 00 91 Of bovine animals 10 5  1502 00 99   Of sheep or goats 10 5  1503 00 Lard stearin, lard oil, oleostearin, oleo-oil and tallow oil, not emulsi ­ fied or mixed or otherwise prepared :  Lard stearin and oleostearin : 1503 0011 For industrial uses ( ¢) Free Free  1503 00 19 - - Other 8 8  1503 00 30  Tallow oil for industrial uses other than the manufacture of foodstuffs for human consumption (') 12 4  1503 00 90 - Other 12 10  (') Entry under this subheading is subject to conditions laid down in the relevant Community provisions. 2 . 10. 89 Official Journal of the European Communities 1 Rate of duty II CN code Description autonomous (%) or levy (AGR) conventional (%) Supplementary unit 1 2 3 4 5 1504 Fats and oils and their fractions, of fish or marine mammals, whether or not refined, hut not chemically modified : 1504 10 - Fish-liver oils and their fractions : 15041010 Of a vitamin A content not exceeding 2 500 IU/g 6 (*) 6  15041090 Other Free ( ») (2)  1504 20  Fats and oils and their fractions, of fish, other than liver oils : 1504 2010 Solid fractions 17 (')   1504 20 90 Other Free (l) Free  1504 30 - Fats and oils and their fractions, of marine mammals : Solid fractions : 1504 30 11 Whale oil and sperm oil 17 (*)   1504 30 19 Other 17 (&gt;)   1504 30 90 Other 2 ( ¢) Free  1505 Wool grease and fatty substances derived therefrom (including lano ­ lin) : 1505 10 00 - Wool grease, crude 6 5  1505 90 00 - Other ....... 10 4  1506 00 00 Other animal fats and oils and their fractions, whether or not refined, but not chemically modified 4 2  1507 Soya-bean oil and its fractions, whether or not refined, but not chemically modified : 1507 10  Crude oil, whether or not degummed : ¢ 1507 10 10   For technical or industrial uses other than the manufacture of food ­ stuffs for human consumption (3) . . .... 5 '(&gt;)   150710 90 Other 10 ( «) 10  1507 90 - Other : 1507 90 10 For technical or industrial uses other than the manufacture of food ­ Stuffs for human consumption (3) ....... 8 C 1 )   1507 90 90 -- Other 15 (&gt;) 15  1508 Ground-nut oil and its fractions, whether or not refined, but not chemically modified : 1508 10  Crude oil : 15081010 For technical or industrial uses other than the manufacture of food ­ stuffs for human consumption (3) 5 . ( ¢) 5  1508 10 90 -- Other 10 ( ») 10  1508 90 - Other : 1508 90 10 For technical or industrial uses other than the manufacture of food ­ stuffs for human consumption (3) ........ i . 8 ( r)   1508 90 90 Other 15 (') 15  (') In certain conditions, the collection of a compensatory amount is provided for in addition to customs duty. (2) See Annex; (3 ) Entry under this subheading is subject to conditions laid down in the relevant Community provisions. 112 Official Journal of the European Communities 2 . 10. 89 Rate of duty I CN code Description autonomous (%) or levy (AGR) conventional (%) Supplementary unit 1 2 3 4 5 1509 Olive oil and its fractions, whether or not refined, but not chemically modified : 1509 10 - Virgin : 1509 10 10   Lampante virgin olive oil 20 (AGR)   150910 90 Other : . . » 20 (AGR)   15099000 - Other .... .... . 20 (AGR)   1510 00 Other oils and their fractions, obtained solely from olives, whether or not refined, but not chemically modified, including blends of these oils or fractions with oils or fractions of heading No 1509 : 151000 10 - Crude oils . 20 (AGR)   1510 00 90 - Other 20 (AGR)   1511 Palm oil and its fractions, whether or not refined, but not chemically modified : 1511 10 - Crude oil : 1511 1010   For technical or industrial uses other than the manufacture of food ­ stuffs for human consumption (') 5 (2) 4  1511 10 90 Other 9 (2) 6  1511 90 - Other :   Solid fractions : 1511 90 11    In immediate packings of a net content of 1 kg or less 20 (2)   15119019 Other 17 0   Other : 151190 91    For technical or industrial uses other than the manufacture of foodstuffs for human consumption (') 8 (2)   151190 99 Other .7 14 0 14  1512 Sunflower-seed, safflower or cotton-seed oil and fractions thereof, whether or not refined, but not chemically modified :  Sunflower-seed or safflower oil and fractions thereof : 1512 11 Crude oil : 1512 1110  For technical or industrial uses other than the manufacture of foodstuffs for human consumption (') 5 (2) (3)     Other : 15121191     Sunflower-seed oil 10 (2) 10 1512 11 99   Safflower oil . 10 (2)   151219 -- Other : 15121910 For technical or industrial uses other than the manufacture of foodstuffs for human consumption ( ! ) 8 (2) (3)  (') Entry under this subheading is subject to conditions laid down in the relevant Community provisions . (2) In certain conditions, the collection of a compensatory amount is provided for in addition to customs duty. (3) See Annex . 2 . 10 . 89 Official Journal of the European Communities 113 Rate of duty CN code Description autonomous (%) or levy (AGR) conventional (%) Supplementary unit 1 2 3 4 5  Other : 15121991 Sunflower-seed oil . 1 5 (') 15  1512 19 99 Saffloweroil 15 ( ») (2)   Cotton-seed oil and its fractions : 1512 21 Crude oil, whether or not gossypol has been removed : 1512 2110 For technical or industrial uses other than the manufacture of foodstuffs for human consumption (3) . . . . 5 ( ¢)   1512 21 90 Other .. . 10 ( »} 10  1512 29 Other : 1512 29 10  For technical or industrial uses other than the manufacture of foodstuffs for human consumption (3) 8 (')   1512 29 90 Other 15 * (") - 15  1513 Coconut (copra), palm kernel or babassu oil and fractions thereof, whether or not refined, but not chemically modified :  Coconut (copra) oil and its fractions : 1513 11 Crude oil : 15131110  -  For technical or industrial uses other than the manufacture of foodstuffs for human consumption (3) 4 5   Other : 15131191 In immediate packings of a net content of 1 kg or less 20 (*)   15131199 Other ..... 10 ( ») 10  1513 19 - - Other ; Solid fractions : 1513 19 11 In immediate packings of a net content of 1 kg or less 20 ( ¢)   15131919 Other 17 ( ¢)    Other : 151319 30 For technical or industrial uses other than the manufacture of foodstuffs for human consumption (3) 8 (')   Other : 151319 91    In immediate packings of a net content of 1 kg or less . . . . ,. 20 (!)   15131999 Other 15 0 )    Palm kernel or babassu oil and fractions thereof : 1513 21 -  Crude oil : For technical or industrial uses other than the manufacture of foodstuffs for human consumption (3) : 1513 2111 Palm kernel oil . 5 ( ¢)   1513 2119 Babassu oil . . . 5 (&gt;) 5  (') In certain conditions, the collection of a compensatory amount is provided for in addition to customs duty . (2) See Annex . (3) Entry under this subheading is subject to conditions laid down in the relevant Community provisions. 114 Official Journal of the European Communities 2 . 10. 89 l \ Rate of duty \ CN code Description autonomous (%) or levy (AGR) conventional (%) Supplementary unit 1 2 3 4 5 Other : 151321 30  In immediate packings of a net content of I kg or less ...... 20 (')   Other : 1513 21 91 Palm kernel oil 10 (')   1513 21 99  Babassu oil 10 ' (')    1513 29 -- Other : Solid fractions : 1513 2911  In immediate packings of a net content of 1 kg or less 20 (')   1513 29 19 Other 17 (&gt;)    Other : - - 1513 29 30  For technical or industrial uses other than the manufacture of foodstuffs for human consumption (2) . . . 8 (*) (3)  Other : 1513 29 50 In immediate packings of a net content of 1 kg or less 20 (!)   Other : 1513 29 91   Palm kernel oil 15 (&gt;)   1513 29 99 Babassu oil 15 ( ») (3)  1514 Rape, colza or mustard oil and fractions thereof, whether or not refined, but not chemically modified : 151410 - Crude oil : 15141010 For technical or industrial uses other than the manufacture of food ­ stuffs for human consumption (2) 5 - (*) (3)  151410 90 Other . 10 ( ») 10  1514 90 - Other : 1514 90 10 For technical or industrial uses other than the manufacture of food ­ stuffs for human consumption (2) 8 (') (3)  1514 90 90 Other 15 ( ») (3)  1515 Other fixed vegetable fats and oils (including jojoba oil) and their fractions, whether or not refined, but not chemically modified :  Linseed oil and its fractions : 1515.11 00 Crude oil . 5 ( ») 5  151519 Other : 15151910    For technical or industrial uses other than the manufacture of foodstuffs for human consumption (2) 8 (') 8  151519 90 Other ... 15 (*) 0  ' (') In certain conditions, the collection of a compensatory amount is provided for in addition to customs duty. (2) Entry under this subheading is subject to conditions laid down in the relevant Community provisions . (3) See Annex. 2.10.89 Official Journal of the European Communities 115 Rate of duty CN code Description autonomous (%) or levy (AGR) conventional (%) Supplementary unit 1 2 3 4 5  Maize (corn) oil and its fractions : 1515 21 Crude oil : 1515 21 10  For technical or industrial uses other than the manufacture of foodstuffs for human consumption ( l ) 5 (2)   1515 21 90 Other 10 (2)   1515 29 Other : 1515 29 10    For technical or industrial uses other than the manufacture of foodstuffs for human consumption (') . ¢ ¢ 8 (2)   1515 29 90 - - - Other . . 15 (2) (3)  1515 30  Castor oil and its fractions : 1515 30 10 For the production of aminoundecanoic acid for use in the manufac ­ ture of synthetic textile fibres or of artificial plastic materials (') ... Free (2) Free  1515 30 90 Other . . .' 8 (2) 8  1515 4000  Tung oil and its fractions 3 (2) 3  1515 50  Sesame oil and its fractions : Crude oil : 1515 5011 For technical or industrial uses other than the manufacture of foodstuffs for human consumption (') . . . 5 (2)   1515 50 19 Other 10 (2)   Other : 151550 91 For technical or industrial uses other than the manufacture of foodstuffs for human consumption (V) 8 (2)   1515 50 99 Other 15 (?) (3)  1515 60  Jojoba oil and its fractions : 1515 6010 Raw oil Free - Free  1515 60 90 Other 8 4  1515 90 - Other : 1515 90 10 Oiticica oils ; myrtle wax and Japan wax; their fractions ... . . 3 (2) (3)  Tobacco - seed oil and its fractions : Crude oil ; 1515 90 21 For technical or industrial uses other than the manufacture of foodstuffs for human consumption ( l) 5 (2) Free  1515 9029 Other . . . 10 (2)  ^  Other : 1515 90 31     For technical or industrial uses other than the manufacture of foodstuffs for human consumption ( l) 8 (2) Free  1515 90 39 Other 15 (2) (3)  (') Entry under this subheading is subject to conditions laid down in the relevant Community provisions. (2) In certain conditions, the collection of a compensatory amount is provided for in addition to customs duty . (3) See Annex. 116 Official Journal of the European Communities 2 . 10 . 89 1 Rate of duty CN code Description autonomous (%) or levy (AGR) conventional (%) Supplementary unit 1 2 3 4 5 Other oils and their fractions : Crude oils : 1515 9040 -    For technical or industrial uses other than the manufacture of foodstuffs for human consumption ( ¢) 5 (2) (3)    Other : 151590 51 Solid, in immediate packings of a net content of 1 kg or less . 20 (2)  1515 90 59 Solid, other; fluid . . . . 10 (2)    Other : 1515 90 60   For technical or industrial uses other than the manufacture of foodstuffs for human consumption ( ¢) 8 (2) (3)  Other : 1515 90 91 Solid, in immediate packings of a net content of 1 kg or less . 20 (2)   1515 90 99 - - Solid, other; fluid 15 (2) (*)  1516 Animal or vegetable fats and oils and their fractions, partly or wholly hydrogenated, inter-esterified, re-esterified or elaidinized, whether or not refined, but not further prepared : 1516 10  Animal fats and oils and their fractions : 1516 10 10 In immediate packings of a net content of 1 kg or less 20 (2)   151610 90  - Other 17 (2) (3)  1516 20  Vegetable fats and oils and their fractions : 1516 2010 Hydrogenated castor oil, so called 'opal-wax' 12 5,3    Other : 1516 20 91    In immediate packings of a net content of 1 kg or less . 20 (2)   1516 20 99 Other 17 (?) (3) _ 1517 Margarine ; edible mixtures or preparations of animal or vegetable fats or oils or of fractions of different fats or oils of this Chapter, other than edible fats or oils or their fractions of heading No 1516 : 1517 10  Margarine, excluding liquid margarine : 15171010 Containing more than 10 % but not more than 15 % by weight of milkfats 20,8 + MOB 13 + MOB  151710 90 Other . 25 (2) 25 ¢  1517 90 - Other : 1517 9010 Containing more than 10 % but not more than 15 % by weight of milkfats 20,8 + MOB 13 + MOB    Other : 1517 90 91  Fixed vegetable oils, fluid, mixed . . 15 (2) 15  (') Entry under this subheading is subject to conditions laid down in the relevant Community provisions. (2) In certain conditions, the collection of a compensatory amount is provided for in addition to customs duty . (3) See Annex . 2. 10. 89 Official Journal of the European Communities 117 Rate of duty CN code . Description autonomous (%) or levy (AGR) conventional &lt;%) Supplementary unit 1 2 3 4 5 1517 90 93    Edible mixtures or preparations of a kind used as mould release preparations . 10 4,6  1517 90 99 Other 25 0 25  1518 00 Animator vegetable fats and oils and their fractions, boiled, oxidized, dehydrated, sulphurized, blown, polymerized by heat in vacuum or in inert gas or otherwise chemically modified, excluding those of heading No 1516 ; inedible mixtures or preparations of animal or vegetable fats or oils or of fractions of different fats or oils of this chapter, not elsewhere specified or included : 1518 00 10 - Linoxyn 20 12   Fixed vegetable oils, fluid, mixed, for technical or industrial uses other than the manufacture of foodstuffs for human consumption (2) : 1518 00 31 Crude 5 (*) 5  1518 00 39 Other .. 8 0 8  1518 00 90 - Other 15 12  1519 Industrial monocarboxylic fatty acids ; acid oils from refining ; indus ­ trial fatty alcohols :  Industrial monocarboxylic fatty acids : 1519 11 00 Stearic acid 12 8  1519 12 00 Oleic acid . 10 7  1519 13 00 - - Tall oil fatty acids 8 4,5  1519 19 00 Other . 8 4,5  151920 00  Acid oils from refining 8 4,5 .  1519 30 00  Industrial fatty alcohols 13 6 1520 Glycerol (glycerine), whether or not pure ; glycerol waters and glycerol lyes : 152010 00  Glycerol (glycerine), crude ; glycerol waters and glycerollyes 3 1,5  1520 90 00  Other, including synthetic glycerol . 10 6  1521 Vegetable waxes (other than triglycerides), beeswax, other insect waxes and spermaceti, whether or not refined or coloured : 1521 10  Vegetable waxes : 1521 1010 Raw . . ; . . Free Free  1521 10 90 Other 3 4 _ 152190 - Other : 1521 90 10 '   Spermaceti , whether or not refined or coloured Free 3,5    Beeswax and other insect waxes, whether or not refined or coloured : 1521 90 91 Raw Free Free  1521 90 99 Other | 2,5 5  (') In certain conditions, the collection of a compensatory amount is provided for in addition to customs duty. (2) Entry under this subheading is subject to conditions laid down in the relevant Community provisions. 118 Official Journal of the European Communities 2 . 10. 89 Rate of duty \ CN code Description autonomous (%) or levy (AGR) conventional (%) Supplementary unit I 2 3 4 5 1522 00 Degras ; residues resulting from the treatment of fatty substances or animal or vegetable waxes : 1522 00 10 - Degras . 9 6  - Residues resulting from the treatment of fatty substances or animal or vegetable waxes :   Containing oil having the characteristics of olive oil : 15220031 Soapstocks 7 (AGR)   152200 39 Other 2 (AGR)   Other : 15220091 Oil foots and dregs ; soapstocks 7 (*) 5  1522 00 99 --- Other 2 0) 2  (') In certain conditions, the collection of a compensatory amount is provided for in addition to customs duty. 2 . 10. 89 Official Journal of the European Communities 119 SECTION IV PREPARED FOODSTUFFS ; BEVERAGES, SPIRITS AND VINEGAR ; TOBACCO AND MANUFACTURED TOBACCO SUBSTITUTES Note 1 . In this section the term 'pellets' means products which have been agglomerated either directly by compression or by the addition of a binder in a proportion not exceeding 3 % by weight . CHAPTER 16 PREPARATIONS OF MEAT, OF FISH OR OF CRUSTACEANS, MOLLUSCS OR OTHER AQUATIC INVERTEBRATES Notes 1 . This chapter does not cover meat, meat offal , fish, crustaceans, molluscs or other aquatic invertebrates, prepared or preserved by the processes specified in Chapter 2 or 3 . 2 . Food preparations fall in this chapter provided that they contain more than 20 % by weight of sausage, meat, meat offal , blood, fish or crustaceans, molluscs or other aquatic invertebrates, or any combination thereof. In cases where the preparation contains two or more of the products mentioned above, it is classified within the heading of Chapter 16 corresponding to the component or components which predominate by weight . These provisions do not apply to the stuffed products of heading No 1902 or to the preparations of heading No 2103 or 2104. Subheading notes 1 . For the purposes of subheading 1602 10, the expression 'homogenized preparations' means preparations of meat, meat offal or blood, finely homogenized, put up for retail sale as infant food or for dietetic purposes, in containers of a net weight 7 content not exceeding 250 g. For the application of this definition no account is to be taken of small quantities of any ingredients which may have been added to the preparation for seasoning, preservation or other purposes. These preparations may contain a small quantity of visible pieces of meat or meat offal . This subheading takes precedence over all other subheadings of heading No 1602 . 2 . The fish and crustaceans specified in the subheadings of heading No 1604 or 1605 under their common names only, are of the same species as those mentioned in Chapter 3 under the same name. Additional notes 1 . For the purposes of subheadings 1602 31 11 , 1602 39 11 , 1602 50 10, 1602 90 61 and 1602 90 71 the term 'uncooked' shall apply to products which have not been subjected to any heat treatment or which have been subjected to a heat treatment insufficient to ensure the coagulation of meat proteins in the whole of the product and which therefore, in the case of subheadings 1602 50 10, 1602 90 61 and 1602 90 71 show traces of a pinkish liquid on the cut surface when the product is cut along a line passing through its thickest part. 2. For the purposes of subheadings 1602 41 10, 1602 42 10 and 1602 49 11 to 1602 49 15 the expression 'parts thereof applies only to prepared or preserved meat which , due to the size and the characteristics of the coherent muscle tissue, is identifiable as having been obtained from hams, shoulders, loins, or collars of domestic swine, as the case may be. 120 Official Journal of the European Communities 2 . 10 . 89 Rate of duty CN code Description autonomous (%) or levy (AGR) conventional (%) Supplementary unit 1 2 3 4 5 160100 Sausages and similar products, of meat, meat offal or blood ; food preparations based on these products : 1601 00 10 - Of liver 24 (AGR) 24   Other (') : 1601 00 91 Sausages, dry or for spreading, uncooked 21 (AGR)   1601 00 99 Other 21 (AGR)  1602 Other prepared or preserved meat, meat offal or blood : 1602 10 00 - Homogenized preparations : 26 (AGR) 26  1602 20  Of liver of any animal : 1602 20 10   Goose or duck liver 20 16  1602 20 90 Other .... 25 (AGR) 25   Of poultry of heading No 0105 : 1602 31 - - Of turkeys : Containing 57 % or more by weight of meat or offal (2) : 1602 3111 Containing exclusively uncooked turkey meat . . 21 (AGR) 17  1602 3119 Other . 21 (AGR) 17  1602 3130 Containing 25 % or more but less than 57 % by weight of meat or offal (2) . .. 21 (AGR) 17  1602 3190 Other 21 (AGR) 17  1602 39 Other : Containing 57 % or more by weight of poultry meat or offal (2) : 1602 3911 Uncooked 21 (AGR)  _ 1602 3919 Other . : 21 (AGR) 17  1602 39 30 Containing 25 % or more but less than 57 % by weight of poultry meat or offal (2) 21 (AGR) 17  1602 39 90 Other 21 (AGR) 17   Of swine : 1602 41 :   Hams and cuts thereof : 1602 4110  Of domestic swine . 26 (AGR)   16024190 Other 21 17  1602 42 Shoulders and cuts thereof : 1602 42 10 Of domestic swine 26 (AGR)   1602 42 90 Other ¢ ........ 21 17  (') The levy applicable to sausages imported in containers which also contain preservative liquid is collected on the net weight , i.e. after deduction of the weight of the liquid . (2) For the purposes of determining the percentage of poultrymeat, the weight of any bones is to be disregarded. 2 . 10. 89 Official Journal of the European Communities 2 Rate of duty CN code Description autonomous (%) or levy (AGR) conventional (%) Supplementary unit 1 2 3 4 5 160249 Other, including mixtures :  Of domestic swine :   Containing by weight 80 % or more of meat or meat offal , of any kind, including fats of any kind or origin : 1602 4911 Loins (excluding collars) and parts thereof, including mixtures of loins or hams 26 (AGR)   1602 49 13 Collars and parts thereof, including mixtures of collars and shoulders . . . 26 (AGR)   1602 49 15 Other mixtures containing hams (legs), shoulders, loins or collars, and parts thereof . . . 26 (AGR)   1602 49 19 Other 26 (AGR)   1602 49 30 Containing by weight 40 % or more but less than 80 % of meat or meat offal, of any kind, including fats of any kind or origin . 26 (AGR)   1602 49 50 Containing by weight less than 40 % of meat or meat offal, of any kind, including fats of any kind or origin 26 (AGR)   1602 49 90 Other 21 17  1602 50 - Of bovine animals : 1602 50 10 Uncooked ; mixtures of cooked meat or offal and uncooked meat or offal 20 + AGR   ( 1 ) 1602 50 90 Other 26 26  1602 90 - Other, including preparations of blood of any animal : 1602 90 10 Preparations of blood of any animal 26 (AGR) 26    Other : 1602 90 31    Of game or rabbit 21 17   Other : 1602 90 51 Containing meat or meat offal of domestic swine 26 (AGR)     Other : Containing bovine meat or offal : 1602 90 61     Uncooked ; mixtures of cooked meat or offal and uncooked meat or offal . . 20 + AGR   (') 1602 90 69 Other 26 26       Other :  Of sheep or goats : 1602 90 71   _   Uncooked ; mixtures of cooked meat or offal and un ­ cooked meat or offal 20 (2)  1602 90 79 Other 20 (2) (') Under certain conditions a levy is applicable in addition to the customs duty. (2) See Annex. 122 Official Journal of the European Communities 2 . 10. 89 Rate of duty \ CN code Description autonomous (%) or levy (AGR) conventional (%) Supplementary unit 1 2 3 4 5 1602 90 99 Other 26 26  1603 00 Extracts and juices of meat, fish or crustaceans, molluscs or other aquatic invertebrates : 1603 00 10  In immediate packings of a net content of 1 kg or less 24 20  16Q3 00 30  In immediate packings of a net content of more than 1 kg but less than 20 kg . . ... 9 4  1603 00 90 - Other . Free Free  1604 Prepared or preserved fish ; caviar and caviar substitutes prepared from fish eggs :  Fish, whole or in pieces, but not minced : 16041100 Salmon .. 20 5,5  1604 12   Herrings : 1604 12 10 Fillets, raw, merely coated with batter or breadcrumbs, whether or ; not prefried in oil , deep frozen 18 15  160412 90 Other . 23 20  1604 13 Sardines, sardinella and brisling or sprats : 1604 1310 Sardines . . 25 25  1604 13 90 Other 25 20  1604 14 Tunas, skipjack and bonito (Sarda spp.) : 1604 14 10  Tunas and skipjack 25 24  1604 14 90    Bonito (Sarda spp.) 25 25  1604 15 Mackerel : 1604 15 10    Of the species Scomber scombrus and Scomber japonicus 25 25  1604 15 90 Of the species Scomber australasicus 25 20  1604 1600   Anchovies - 25   1604 19 Other : 1604 1910 Salmonidae, other than salmon 20 7  1604 19 30 Fish of the genus Euthynnus, other than skipjack (Euthynnus (Katsuwonus) pelamis) 25 24  1604 19 50    Fish of the species Orcynopsis unicolor 25 25  Other : 1604 19 91   Fillets, raw, merely coated with batter or breadcrumbs, whether or not prefried in oil, deep frozen 18 . 15  1604 19 99 Other 25 20  1604 20  Other prepared or preserved fish : 1604 20 10   Of salmon  20 5,5  1604 20 30 Of salmonidae, other than salmon ' ¢ ¢ 20 7  1604 20 40 Of anchovies 25   1604 20 50   Of sardines, bonito, mackerel of the species Scomber scombrus and Scomber japonicus, fish of the species Orcynopsis unicolor 25 25  1604 20 70 Of tunas, skipjack or other fish of the genus Euthynnus 25 24  1604 20 90 Of other fish 25 20  2 . 10. 89 Official Journal of the European Communities 123 Rate of duty CN code Description autonomous (%) or levy (AGR) conventional (%) Supplementary unit 1 2 3 4 5 160430  Caviar and caviar substitutes : 1604 30 10 Caviar (sturgeon roe) 30 30  1604 30 90 Caviar substitutes 30 30  1605 Crustaceans, molluscs and other aquatic invertebrates, prepared or preserved : 1605 10 00 - Crab 20 16  1605 2000 - Shrimps and prawns 20 20  1605 30 00 - Lobster . . 20 20  1605 40 00 - Other crustaceans 20 20 1605 90 - Other : 1605 90 10 -- Molluscs 20 20  1605 90 90 Other aquatic invertebrates 26 26  124 Official Journal of -the European Communities 2. 10. 89 CHAPTER 17 SUGARS AND SUGAR CONFECTIONERY Notes 1 . This chapter does not cover : (a) sugar confectionery containing cocoa (heading No 1806); (b) chemically pure sugars (other than sucrose, lactose, maltose, glucose and fructose) or other products of heading No 2940; or (c) medicaments or other products of Chapter 30. Subheading note 1 . For the purposes of subheadings 1701 11 and 1701 12 , 'raw sugar' means sugar whose content of sucrose by weight, in the dry state, corresponds to a polarimeter reading of less than 99,5 ° , Additional notes 1 . For the purposes of subheadings 1701 11 10, 1701 11 90, 1701 12 10 and 1701 12 90 'raw sugar ' means sugar, not flavoured or coloured or containing any other added substances, containing, in the dry state, less than 99,5 % by weight of sucrose determined by the polarimetric method. 2. For the purposes of subheading 1701 99 10, 'white sugar ' means sugar, not flavoured or coloured or containing any other added substances, containing, in the dry state, 99,5 % or more by weight of sucrose, determined by the polarimetric method. 3. For the purposes of subheadings 1702 30 10, 1702 40 10, 1702 60 10 and 1702 90 30, 'isoglucose ' means the product obtained from glucose or its polymers with a content by weight in the dry state of at least 10 % fructose. 4. When imported in the form of an assortment, goods falling within subheading 1704 90 are subject to a variable component (MOB) fixed according to the average content in milkfats, milk proteins, sucrose, isoglucose, glucose and starch of the assortment as a whole. Rate of duty CN code Description autonomous &lt;%&gt; or levy (AGR) conventional (%) Supplementary unit 1 2 3 4 5 1701 Cane or beet sugar and chemically pure sucrose, in solid form :  Raw sugar not containing added flavouring or colouring matter : 170111   Cane sugar : 17011110 For refining ( i ) 80 (AGR)   1701 1190 I - - - Other 80 (AGR)   (') Entry under this subheading is subject to conditions laid down in the relevant Community provisions. 2 . 10 . 89 Official Journal of the European Communities 125 \ Rate of duty I CN code Description  \ &gt; ' ' autonomous (%) or levy (AGR) conventional (%) Supplementary unit 1 2 3 4 5 1701 12 Beet sugar : 17011210 For refining (!) . 80 (AGR)   17011290 Other ; 80 (AGR)    Other : 1701 91 00 Containing added flavouring or colouring matter . . 80 (AGR)   1701 99 Other : 1701 99 10 White sugar 80 (AGR)   1701 99 90 Other . 80 (AGR)   1702 Other sugars, including chemically pure lactose, maltose, glucose and fructose, in solid form ; sugar syrups not containing added flavouring or colouring matter ; artificial honey, whether or not mixed with natural honey ; caramel : 1702 10  Lactose and lactose syrup : 1702 10 10   Containing, in the dry state, 99 % or more by weight of the pure product (2) 24 (AGR)   1702 10 90 - - Other 24 (AGR)   1702 20  Maple sugar and maple syrup : 1702 20 10   Maple sugar in solid form, containing added flavouring or colouring matter 67 (AGR)   1702 20 90 Other 42 (AGR) 10  1702 30  Glucose and glucose syrup, not containing fructose or containing in the dry state less than 20 % by weight of fructose : 1702 30 10   Isoglucose ....... 80 (AGR)   Other : ¢ Containing in the dry state, 99 % or more by weight of glucose (3) : 1702 30 51 In the form of white crystalline powder, whether or not agglo ­ merated 25 (AGR)   1702 30 59 Other 25 (AGR)   Other : 1702 30 91 In the form of white crystalline powder, whether or not agglo ­ merated 50 (AGR)   1702 30 99 - Other . 50 (AGR)   1702 40  Glucose and glucose syrup, containing in the dry state at least 20 % but less than 50 % by weight of fructose : 1702 40 10 Isoglucose 80 (AGR)   1702 40 90 Other .... 50 (AGR)   1702 50 00  Chemically pure fructose 20   1702 60  Other fructose and fructose syrup, containing in the dry state more than 50 % by weight of fructose : 1702 60 10 -- Isoglucose 80 (AGR)   ( ¢) Entry under this subheading is subject to conditions laid down in the relevant Community provisions . (2) The customs treatment in respect of lactose and lactose syrup of subheading 1702 10 90 : shall also apply to lactose and lactose syrup of subheading 1702 10 10. (3) The customs treatment in respect of glucose and glucose syrup of subheadings 1702 30 91 , 1702 30 99 and 1702 40 90 shall also apply to glucose and glucose syrup of subheadings 1702 30 51 and 1702 30 59 . 126 Official Journal of the European Communities 2 . 10. 89 I Rate of duty CN code Description autonomous (%) or levy (AGR) conventional (%) Supplementary unit 1 2 3 4 5 170260 90 Other 80 (AGR)   1702 90  Other, including invert sugar : 1702 90 10 Chemically pure maltose 20   1702 90 30 Isoglucose 80 (AGR) .   1702 90 50 Maltodextrine and maltodextrine syrup . ... 50 (AGR)  1702 90 60   Artificial honey, whether or not mixed with natural honey 50 (AGR)     Caramel : 1702 90 71    Containing 50 % or more by weight of sucrose in the dry matter - . . 47 (AGR)    Other : 1702 90 75   In the form of powder, whether or not agglomerated 47 (AGR)   1702 90 79 Other .... 47 (AGR)   1702 90 90 Other 80 (AGR)  1703 Molasses resulting from the extraction or refining of sugar : 1703 10 00 - Cane molasses 65 (AGR) (&gt;)   1703 90 00 - Other 65 (AGR) 0)   1704 Sugar confectionery (including white chocolate), not containing cocoa : 1704 10 - Chewing gum, whether or not sugar-coated : Containing less than 60 % by weight of sucrose (including invert sugar expressed as sucrose) : 1704 10 11    Gum in strips 16,5 + MOB 8 + MOB  MAX 23 1704 10 19 Other 16,5 + MOB 8 + MOB  MAX 23   - Containing 60 % or more by weight of sucrose (including invert sugar expressed as sucrose) : 1704 10 91    Gum in strips 16,5 + MOB 8 + MOB  MAX 23 1704 10 99 Other 16,5 + MOB 8 + MOB  MAX 23 1704 90 - Other : 1704 90 10 Liquorice extract containing more than 10 % by weight of sucrose but not containing other added substances 21   1704 90 30 White chocolate 20,7 + MOB 13 + MOB  MAX 27 + ADS/Z (') The autonomous duty is : - free for non-decolorized molasses for the manufacture of forage containing molasses, - 9 % for non-decolorized sugar cane molasses containing less than 63 % by weight of sucrose in the dry matter, for the manufacture of coffee subsitutes, - 19 % for non*decolorized molasses for the manufacture of citric acid, - 67 % for flavoured or coloured molasses . 2 . 10 . 89 Official Journal of the European Communities 27 Rate of duty \ CN code &lt; Description autonomous (%) or levy (AGR) conventional (%) Supplementary unit 1 2 3 4 5 Other : 1704 90 51 Pastes, including marzipan, in immediate packings of a net content of 1 kg or more 20,7 + MOB 13 + MOB  MAX 27 + ADS/Z 1704 90 55 Throat pastilles and cough drops 20,7 + MOB 13 + MOB  MAX 27 + AD S/Z 1704 9061   Sugar coated (panned) goods 20,7 + MOB 13 + MOB  MAX 27 + AD S/Z Other : 1704 90 65 - Gum confectionery and jelly confectionery including fruit pastes in the form of sugar confectionery . . 20,7 + MOB 13 + MOB  MAX 27 + ADS/Z 1704 90 71 Boiled sweets whether or not filled 20,7 + MOB 13 + MOB  MAX 27 + AD S/Z 1704 90 75 Toffees, caramels and similar sweets 20,7 + MOB 13 + MOB  MAX 27 + ADS/Z Other : 1704 90 81 Compressed tablets 20,7 + MOB 13 + MOB  MAX 27 + ADS/Z 1704 90 99 Other 20,7 + MOB 13 + MOB  MAX 27 + AD S/Z 128 Official Journal of the European Communities 2 . 10. 89 CHAPTER 18 COCOA AND COCOA PREPARATIONS Notes 1 . This chapter does not cover the preparations of heading No 0403, 1901 , 1904, 1905, 2105, 2202, 2208, 3003 or 3004 . 2 . Heading No 1806 includes sugar confectionery containing cocoa and, subject to note 1 to this chapter, other food preparations containing cocoa. Additional notes 1 . When imported in the form of an assortment, goods falling within subheadings 1806 20, 1806 31 , 1806 32 and 1806 90 are subject to a variable component (MOB) fixed according to the average content in milkfats, milk proteins, sucrose, isoglucose, glucose and starch of the assortment as a whole. 2. Subheadings 1806 90 11 and 1806 90 19 do not cover chocolates made entirely of one type ofchocolate. Rate of duty CN code Description autonomous (%) or levy (AGR) conventional (%) Supplementary unit I 2 3 4 5 180100 00 Cocoa beans, whole or broken, raw or roasted . 6,7 3  1802 00 00 Cocoa shells, husks, skins and other cocoa waste Free 3  1803 Cocoa paste, whether or not defatted : 180310 00 - Not defatted 12 15  1803 20 00 - Wholly or partly defatted 12 15  1804 00 00 Cocoa butter, fat and oil 9 12  1805(H) 00 Cocoa powder, not containing added sugar or other sweetening matter 12 16  1806 Chocolate and other food preparations containing cocoa : 1806 10  Cocoa powder, containing added sugar OF other sweetening matter : 1806 10 10 Containing no sucrose or containing less than 65 % by weight of sucrose (including invert sugar expressed as sucrose) or isoglucose expressed as sucrose 29,6 + MOB 10 + MOB  ( ») ( ») 180610 30 Containing 65 % or more but less than 80 % by weight of sucrose (including invert sugar expressed as sucrose) or isoglucose expressed as sucrose 29,6 + MOB 10 + MOB  ( l) The variable component (MOB) is not chargeable on the importation of products not containing or containing less than 5% by weight of sucrose (including invert sugar calculated as sucrose) or isoglucose expressed as sucrose. 2 . 10 . 89 Official Journal of the European Communities 129 I Rate of duty CN code Description autonomous (%) or levy (AGR) conventional (%) Supplementary unit 1 2 3 4 5 1806 10 90   Containing 80 % or more by weight of sucrose (including invert sugar expressed as sucrose) or isoglucose expressed as sucrose 29,6 + MOB 10 + MOB  1806 20  Other preparations in blocks, slabs or bars weighing more than 2 kg or in liquid, paste, powder, granular or other bulk form in containers or imme ­ diate packings, of a content exceeding 2 kg : 1806 20 10 Containing 31 % or more by weight of cocoa butter or containing a combined weight of 31 % or more of cocoa butter and milk fat 22,3 + MOB 12 + MOB  MAX 27 + AD S/Z 1806 20 30 Containing a combined weight of 25 % or more, but less than 31 % of cocoa butter and milk fat 22,3 + MOB 12 + MOB  MAX 27 + . AD S/Z Other : 1806 20 50 Containing 18 % or more by weight of cocoa butter . . 22,3 + MOB 12 + MOB  MAX 27 + AD S/Z 1806 20 70 7-   Chocolate milk crumb 22,3 + MOB   O 1806 20 90 Other 22,3 + MOB 12 + MOB  MAX 27 + AD S/Z  Other, in blocks, slabs or bars : 1806 31 00 Filled 22,3 + MOB 12 + MOB  MAX 27 + AD S/Z 1806 32 Not filled : 18063210 With added cereal, fruit or nuts . 22,3 + MOB 12 + MOB  MAX 27 + AD S/Z 1806 32 90 Other 22,3 + MOB 12 + MOB  MAX 27 + AD S/Z 1806 90 - Other : Chocolate and chocolate products : Chocolates, whether or not filled : 18069011     Containing alcohol 22,3 + MOB 12 + MOB  MAX 27 + AD S/Z 1806 90 19 Other 22,3 + MOB 12 + MOB  MAX 27 + AD S/Z    Other : 1806 90 31 : Filled . . . 22,3 + MOB 12 + MOB  MAX 27 + AD S/Z (') Duty suspended to 19 % for an indefinite period . 130 Official Journal of the European Communities 2 . 0 . 89 l Rate of duty I CN code Description autonomous (%) or levy (AGR) conventional (%) Supplementary unit 1 2 3 4 5 1806 90 39 Not filled 22,3 + MOB 12 + MOB  / MAX 27 + ADS/Z 18069050 Sugar confectionery and substitutes therefor made from sugar substitu ­ tion products, containing cocoa . . . 22,3 + MOB 12 + MOB  MAX 27 + AD S/Z 1806 90 60 Spreads containing cocoa 22,3 + MOB 12 + MOB MAX 27 + ADS/Z 1806 9070 Preparations containing cocoa for making beverages 22,3 + MOB 12 + MOB  MAX 27 + AD S/Z 1806 90 90 Other 22,3 + MOB 12 + MOB  MAX 27 + ADS/Z 2 . 10 . 89 Official Journal of the European Communities 131 CHAPTER 19 PREPARATIONS OF CEREALS, FLOUR, STARCH OR MILK ; PASTRYCOOKS' PRODUCTS Notes 1 . This chapter does not cover : (a) except in the case of stuffed products of heading No 1902, food preparations containing more than 20 % toy weight of sausage, meat, meat offal, blood, fish or crustaceans, molluscs or other aquatic invertebrates, or any combination thereof (Chapter 16); (b) biscuits or other articles made from flour or from starch, specially prepared for use in animal feeding (heading No 2309); or (c) medicaments or other products of Chapter 30. 2 . In this chapter the expressions 'flour' and 'meal' mean cereal flour and meal of Chapter 11 and other flour, meal and powder of vegetable origin of any chapter. 3 . Heading No 1904 does not cover preparations containing more than 8% by weight of cocoa powder or coated with chocolate or other food preparations containing cocoa of heading No 1806. 4 . For the purposes of heading No 1904 the expression 'otherwise prepared' means prepared or processed to an extent beyond that provided for in the headings of or notes to Chapter 10 or 11 . Additional notes 1 . Goods of subheadings 1905 30, 1905 40 and 1905 90, presented in the form of an assortment, are subject to a variable component (MOB) fixed according to the average content in milkfats, milk proteins, sucrose, isoglucose, glucose and starch of the assortment as a whole. 2. The expression 'sweet biscuits ' in subheading 1905 30 applies only to products having a water content of not more than 12 % by weight and a fat content of not more than 35 Ho by weight (fillings and coatings are not to be taken into consideration in determining these contents). 3. Subheading 1905 30 does not cover waffles and wafers with a water content of more than 10 % by weight (subheading 1905 90 40). 132 Official Journal of the European Communities 2 . 10 . 89 Rate of duty CN code Description autonomous (%) or levy (AGR) conventional (%&gt; Supplementary unit 1 2 3 4 5 1901 Malt extract ; food preparations of flour, meal, starch or malt extract, not containing cocoa powder or containing cocoa powder in a proportion by weight of less than 50 %, not elsewhere specified or included ; food preparations of goods of headings Nos 0401 to 0404, not containing cocoa powder or containing cocoa powder in a propor ­ tion by weight of less than 10 %, not elsewhere specified or included : 1901 10 00 - Preparations for infant use, put up for retail sale . . . . 19,6 + MOB 11 + MOB  1901 20 00  Mixes and doughs for the preparation of bakers' wares of heading No 1905 19,6 + MOB 1 1 + MOB  1901 90 - Other : Malt extract : 1901 90 11 With a dry extract content of 90 % or more by weight 16,3 + MOB 8 + MOB  1901 90 19 Other 16,3 + MOB 8 + MOB  1901 90 90 Other 19,6 + MOB 11 + MOB  1902 Pasta, whether or not cooked or stuffed (with meat or other sub ­ stances) or otherwise prepared, such as spaghetti, macaroni, noodles, lasagne, gnocchi, ravioli, cannelloni ; couscous, whether or not prepared :  Uncooked pasta, not stuffed or otherwise prepared : 19021100   Containing eggs 17,3 + MOB 12 + MOB  1902 19 Other : 19021910    Containing no common wheat flour or meal 17,3 + MOB 12 + MOB  1902 19 90 Other 17,3 + MOB 12 + MOB 1902 20  Stuffed pasta, whether or not cooked or otherwise prepared : 1902 20 10   Containing more than 20 % by weight of fish, crustaceans, molluscs or other aquatic invertebrates . . 17 17  1902 20 30 Containing more than 20 % by weight of sausages and the like, of meat and meat offal of any kind, including fats of any kind or origin . 26 (AGR)     Other : 1902 20 91 Cooked . 20,8 + MOB 13 + MOB  1902 20 99 Other 20,8 + MOB 13 + MOB  1902 30  Other pasta : 1902 3010 Dried 20,8 + MOB 10 + MOB  1902 30 90 - Other 20,8 + MOB 10 + MOB  1902 40  Couscous : 1902 4010 Unprepared 17,3 + MOB 12 + MOB  1902 40 90 - - Other 20,8 + MOB 10 + MOB  1903 00 00 Tapioca and substitutes therefor prepared from starch, in the form of flakes, grains, pearls, siftings or similar forms 15,4 + MOB 10 + MOB  2 . 10 . 89 Official Journal of the European Communities 133 || Rate of duty CN code Description autonomous (%) or levy (AGR) conventional (%) Supplementary unit 1 2 3 4 5 1904 Prepared foods obtained by the swelling or roasting of cereals or cereal products (for example, corn flakes); cereals, other than maize (corn), in grain form, pre-cooked or otherwise prepared : 1904 10  Prepared foods obtained by the (swelling or roasting of cereals or cereal products : 1904 10 10 Obtained from maize . 14,3 + MOB 6 + MOB  190410 30 Obtained from rice 14,3 + MOB 8 + MOB  1904 1090 Other . . . 14,3 + MOB 8 + MOB  1904 90 - Other : 19049010 - - Rice 20,8 + MOB 13 + MOB  1904 90 90 Other 20,8 + MOB 13 + MOB  1905 Bread, pastry, cakes, biscuits and other bakers' wares, whether or not containing cocoa ; communion wafers, empty cachets of a kind suitable for pharmaceutical use, sealing wafers, rice paper and similar prod ­ ucts : 1905 10 00 - Crispbread 24 + MOB 9 + MOB  MAX 24 + AD F/M 1905 20  Gingerbread and the like : 1905 20 10 Containing by weight of sucrose less than 30 % (including invert sugar expressed as sucrose) 29,2 + MOB 13 + MOB  1905 20 30 Containing by weight of sucrose 30 % or more but less than 50 % (including invert sugar expessed as sucrose 29,2 + MOB 13 + MOB  1905 20 90   Containing by weight of sucrose 50 % or more (including invert sugar expressed as sucrose) 29,2 + MOB 13 + MOB  1905 30  Sweet biscuits ; waffles and wafers : Completely or partially coated or covered with chocolate or other preparations containing cocoa : 1905 3011 In immediate packings of a net content not exceeding 85 g ..... 28,5 + MOB 13 + MOB  MAX 35 + AD S/Z 1905 30 19 Other . 28,5 + MOB 13 + MOB  " MAX 35 + AD S/Z Other : Sweet biscuits : 1905 30 30     Containing 8 % or more by weight of milkfats 28,5 + MOB 13 + MOB  MAX 35 + s AD S/Z Other : 1905 30 51   Sandwich biscuits 28,5 + MOB 13 + MOB  MAX 35 + AD S/Z 1905 30 59 Other 28,5 + MOB 13 + MOB  MAX 35 + AD S/Z 34 Official Journal of the European Communities 2 . 10. 89 Rate of duty I CN code Description autonomous (%) or levy (AGR) conventional (%) Supplementary unit 1 2 3 4 5 Waffles and wafers : 1905 30 91 - Salted, whether or not filled 28,5 + MOB 13 + MOB  MAX 30 + ADF/M 1905 30 99 Other . 28,5 + MOB 13 + MOB  MAX 35 + AD S/Z 1905 40 00 - Rusks, toasted bread and similar toasted products 28,5 + MOB 14 + MOB  1905 90 - Other : 1905 90 10 Matzos 20 + MOB 6 + MOB  MAX 20 + AD F/M 1905 90 20   Communion wafers, empty cachets of a kind suitable for pharmaceuti ­ cal use, sealing wafers, rice paper and similar products 19,5 + MOB 7 + MOB  Other : 1905 90 30 Bread, not containing added honey, eggs, cheese or fruit, and containing by weight in the dry matter state not more than 5 % of sugars and not more than 5 % of fat 28,5 + MOB 14 + MOB  1905 90 40 Waffles and wafers with a water content exceeding 10 % by weight . 28,5 + MOB 13 + MOB  MAX 30 + AD F/M 1905 90 50 Biscuits ; extruded or expanded products, savoury or salted ..... 28,5 + MOB 13 + MOB  MAX 30 + '  ¢ ADF/M Other : 1905 90 60 With added sweetening matter 28,5 + MOB 13 + MOB  MAX 35 + AD S/Z 1905 90 90 Other 28,5 + MOB 13 + MOB  MAX 30 + AD F/M 2 . 10. 89 Official Journal of the European Communities 135 CHAPTER 20 PREPARATIONS OF VEGETABLES, FRUIT, NUTS OR OTHER PARTS OF PLANTS Notes 1 . This chapter does not cover : (a) vegetables, fruit or nuts, prepared or preserved by the processes specified in Chapter 7, 8 or 11 ; (b) food preparations containing more than 20 % by weight of sausage, meat, meat offal, blood, fish or crustaceans, molluscs or other aquatic invertebrates, or any combination thereof (Chapter 16); or (c) homogenized composite food preparations of heading No 2104. 2 . Heading Nos 2007 and 2008 do not apply to fruit jellies, fruit pastes, sugar-coated almonds or the like in the form of sugar confectionery (heading No 1704) or chocolate confectionery (heading No 1806). 3 . Heading Nos 2001 , 2004 and 2005 cover, as the case may be, only those products of Chapter 7 or of heading No 1105 or 1106 (other than flour, meal and powder of the products of Chapter 8), which have been prepared or preserved by processes other than those referred to in note 1 (a). 4 . Tomato juice the dry weight content of which is 7 % or more is to be classified within heading No 2002. 5 . For the purposes of heading No 2009, the expression 'juices, unfermented and not containing added spirit * means juices of an alcoholic strength by volume (see note 2 to Chapter 22) not exceeding 0,5 % vol. Subheading notes 1 . For the purposes of subheading 2005 10, the expression 'homogenized vegetables' means preparations of vegetables, finely homogenized, put up for retail sale as infant food or for dietetic purposes, in containers of a net weight content not exceeding 250 g . For the application of this definition no account is to be taken of small quantities of any ingredients which may have been added to the preparation for seasoning, preservation or other purposes. These preparations may contain a small quantity of visible pieces of vegetables . Subheading 2005 10 takes precedence over all other subheadings of heading No 2005 . 2. For the purposes of subheading 2007 10, the expression 'homogenized preparations' means preparations of fruit, finely homogenized, put up for retail sale as infant food or for dietetic purposes, in containers of a net weight content not exceeding 250 g. For the application of this definition no account is to be taken of small quantities of any ingredients which may have been added to the preparation for seasoning, preservation or other purposes. These preparations may contain a small quantity of visible pieces of fruit . Subheading 2007 10 takes precedence over all other subheadings of heading No 2007 . Additional notes 1 , For the purposes of subheading 2003 10 10, the following species of mushrooms are regarded as 'cultivated mushrooms ' : Agaricus spp., Volvaria esculenta, Lentinus edodes, Flammulina velutipes, Pholiota aegerita, Pholiota nameko, Pleurotus ostreatus, Pleurotus florida, Pleurotus pulmonarius, Pleurotus cornucopiae, Pleurotus abalonae, Pleurotus colombinus, Pleurotus eringii, Stropharia rugoso-annulata, Tremalla fuciformis, Auricularia auricula-judae, Auricularia polytricha, Auricularia porphyria, Coprinus comatus, Rhodopaxillus nudus, Lepiota pudica, Lepiota personata, Agrocyte aegerita and Agrocyte cylindracea. 136 Official Journal of the European Communities 2. 10. 89 2. The content of various sugars expressed as sucrose (sugar content) of the products classified within this chapter corresponds to the figure indicated by a refractometer (used in accordance with the method prescribed in the Annex to Regulation (EEC) No 543/86 at a temperature of20 °C and multiplied by the factor :  0,93 in respect ofproducts ofsubheadings 2008 20 to 2008 80, 2008 92 and 2008 99, or  0,95 in respect ofproducts of the other headings. 3. The products classified under subheadings 2008 20 to 2008 80, 2008 92 and 2008 99 shall be considered as containing added sugar when the 'sugar content ' thereof exceeds by weight the percentages given hereunder, according to the kind of fruit or edible part ofplant concerned :  pineapples and grapes : 13 %,  other fruits, including mixtures offruit, and other edible parts ofplants : 9 %. 4. For the purposes of subheadings 2008 30 11 to 2008 30 39, 2008 40 11 to 2008 40 39, 2008 50 11 to 2008 50 59, 2008 60 11 to 2008 60 39, 2008 7011 to 2008 70 59, 2008 80 11 to 2008 80 39, 2008 9211 to 2008 92 39 and 2008 99 11 to 2008 99 39, the following expressions shall have the meanings hereby assigned to them :  'actual alcoholic strength by mass ' : the number ofkilograms ofpure alcohol contained in 100 kg of the product;  '% mas ' : the symbolfor alcoholic strength by mass. 5. The added sugar content ofproducts classified under heading No 2009 corresponds to the 'sugar content ' less the figures given hereunder, according to the kind ofjuice concerned :  lemon or tomato juice : 3,  apple juice : 11 ,  grape juice : 15,  otherfruit or vegetable juices, including mixtures ofjuices : 13. 6. For the purposes of subheadings 2009 60 51 and 2009 60 71 'concentrated grape juice (including grqpe must)' means grape juice (including grape must) for which the figure indicated by a refractometer (used in accordance with the method prescribed in the Annex to Regulation (EEC) 543/86) at a temperature of 20 °C is not less than 50,9 %. Rate of duty CN code Description autonomous (%) or levy (AGR) conventional (%) Supplementary unit 1 2 3 4 5 2001 Vegetables, fruit, nuts and other edible parts of plants, prepared or preserved by vinegar or acetic acid : 2001 10 00 Cucumbers and gherkins  22 22  2001 20 00 - Onions 22 20  2001 90 - Other : 2001 90 10 Mango chutney t 22 Free  2001 90 20 Fruit of the genus Capsicum other than sweet peppers or pimentos . . 7,5 10  2001 90 30   Sweet corn (Zea mays var. saccharata) . . . 20,8 + MOB 8 + MOB  2 . 10 . 89 Official Journal of the European Communities 137 Rate of duty CN code Description autonomous &lt;%) or levy ¢ (AGR) conventional (%) Supplementary unit 1 2 3 4 5 2001 90 40 Yams, sweet potatoes and similar edible parts of plants containing 5 % or more by weight of starch 20,8 + MOB 13 + MOB  2001 90 50 - - Mushrooms 22 20  2001 90 60 Palm hearts .... 15 20  2001 90 80 Other .... 22 20  2002 Tomatoes prepared or preserved otherwise than by vinegar or acetic acid : 2002 10 - Tomatoes, whole or in pieces : 2002 10 10 Peeled . . . 18 18  2002 10 90 Other 18 18  2002 90 - Other : 2002 90 10 ' With a dry matter content of less than 12 % by weight . ; 18 18  2002 90 30 With a dry matter content of not less than 12 % but not more than 30 % by weight 18 18  2002 90 90 With a dry matter content of more than 30 % by weight 18 18  2003 Mushrooms and truffles, prepared or preserved otherwise than by vinegar or acetic acid : 2003 10  Mushrooms : 2003 10 10 - - Cultivated 23 - (&gt;)   2003 10 90 -- Other 23   2003 20 00 - Truffles 20 18  2004 Other vegetables prepared or preserved otherwise than by vinegar or acetic acid, frozen : 2004 10  Potatoes : 2004 10 10 Cooked, not otherwise prepared 19 18  Other : * 2004 10 91    In the form of flour, meal or flakes 19,6 + MOB 11 + MOB  2004 10 99 - - - Other . . . 24 22  200490  Other vegetables and mixtures - of vegetables : 2004 90 10   Sweet corn (Zea mays var . saccharata) 20,8 + MOB 8 + MOB  2004 90 30 Sauerkraut , capers and olives . 20   2004 90 50 Peas (Pisum sativum) and immature beans of the species Phaseolus spp., in pod 24 24  Other, including mixtures : 2004 90 91 Onions, cooked, not otherwise prepared . . . . . 19 18  2004 90 95 Artichokes - 24 22  2004 90 99 - Other . . 24 22  (') In certain conditions an additional amount is provided for in addition to the customs duty . 138 Official Journal of the European Communities 2 . 10. 89 \ Rate of duty CN code Description autonomous (%) or levy (AGR) conventional (%) Supplementary unit 1 2 3 4 5 2005 Other vegetables prepared or preserved otherwise than by vinegar or acetic acid, not frozen : 2005 10 00  Homogenized vegetables 24 22  2005 20  Potatoes : 2005 20 10 In the form of flour, meal or flakes 19,6 + MOB 11 + MOB  2005 20 90 - - Other 24 22  2005 3000 - Sauerkraut 20   2005 40 00 - Peas (Plsum sativum) 24 24   Beans (Vigna spp., Phaseolus spp.) : 2005 51 00 Beans, shelled 24 22  2005 59 00 Other 24 24  2005 60 00  Asparagus . . 22 22  2005 7000 - Olives 20   2005 80 00  Sweet corn (Zea mays var. saccharata) 20,8 + MOB 8 + MOB  2005 90  Other vegetables and mixtures of vegetables : 2005 90 10 Fruit of the genus Capsicum other than sweet peppers or pimentos 20 10  2005 90 30 Capers 20   2005 90 50 Artichokes ' 24 22  2005 90 90 Other ... 24 22  200600 Fruit, nuts, fruit-peel and other parts of plants, preserved by sugar (drained, glace or crystallized) : 2006 00 10 - Ginger 25 Free   Other : With a sugar content exceeding 13 % by weight : 2006 00 31 Cherries . 25 + AGR 25 + AD S/Z  20060039 Other . . 25 + AGR 25 + AD S/Z  2006 00 90 - - Other 25 25  2007 Jams, fruit jellies, marmalades, fruit or nut puree and fruit or nut pastes, being cooked preparations, whether or not containing added sugar or other sweetening matter : 2007 10  Homogenized preparations : 2007 10 10 With a sugar content exceeding 13 % by weight 30 + AGR 30 + AD S/Z  20071090 Other 30 30   Other : 2007 91 Citrus fruit : 2007 91 10 With a sugar content exceeding 30 % by weight 30 + AGR 25 + AD S/Z  2007 9130  With a sugar content exceeding 13 % but not exceeding 30 % by weight . . 30 + AGR 25 + AD S/Z  2007 91 90 Other 30 27  2 . 10. 89 Official Journal of the European Communities 139 Rate of duty CN code Description autonomous (%) or levy (AGR) conventional (%) Supplementary unit 1 2 3 4 5 2007 99 Other : With a sugar content exceeding 30 % by weight : 2007 99 10 Plum pur&amp;e and plum paste, in immediate packings of a net content exceeding 100 kg, for industrial processing (') 30 28 + AD S/Z  2007 99 20 Chestnut puree and paste 30 + AGR 30 + AD S/Z      Other : 2007 99 31 Of cherries 30 + AGR 30 + AD S/Z  2007 99 33 Of strawberries 30 + AGR 30 + AD S/Z  2007 99 35 Of raspberries 30 + AGR 30 + AD S/Z  2007 99 39 Other . . 30 + AGR 30 + AD S/Z  With a sugar content exceeding 13 % but not exceeding 30 % : 2007 99 51     Chestnut puree &amp;nd paste 30 + AGR 30 + AD S/Z  2007 99 59 Other . . 30 + AGR 30 + AD S/Z  2007 99 90 - Other 30 30  2008 Fruit, nuts and other edible parts of plants, otherwise prepared or preserved, whether or not containing added sugar or other sweetening matter or spirit, not elsewhere specified or included :  Nuts, ground-nuts and other seeds, whether or not mixed together : 2008 11 Ground-nuts : 20081110    Peanut butter 25 20  Other, in immediate packings of a net content : 20081191 Exceeding 1 kg 17 14 (2)  20081199 Not exceeding 1 kg 22 (3) 16 (4)  2008 19   Other, including mixtures : 2008 19 10 In immediate packings of a net content exceeding 1 kg 17 14  2008 19 90  In immediate packings of a net content not exceeding 1 kg 22 (3) 16  2008 20  Pineapples : Containing added spirit : In immediate packings of a net content exceeding 1 kg : 2008 2011 With a sugar content exceeding 17 % by weight 32 + AGR   2008 20 19 Other 32   In immediate packings of a net content not exceeding 1 kg : 2008 20 31 With a sugar content exceeding 19 % by weight 32 + AGR   2008 20 39 Other 32   (') Entry under this subheading is subject.to conditions laid down in the relevant Community provisions. (2) Duty rate of 12 % for roasted ground-nuts. (3) Duty rate reduced to 12 % for roasted nuts until 31 December 1990. (4) Duty rate of 14 % for roasted ground-nuts . 140 Official Journal of the European Communities 2 . 10. 89 I Rate of duty CN code Description autonomous (%) or levy (AGR) conventional (%) Supplementary unit 1 2 3 4 5 Not containing added spirit : Containing added sugar, in immediate packings of a net content exceeding 1 kg : 2008 20 51 With a sugar content exceeding 17 % by weight ..." 23 + AGR 22 + 2  ADS/Z 2008 20 59 Other .... 23 22  Containing added sugar, in immediate packings of a net content not exceeding 1 kg : 2008 20 71 With a sugar content exceeding 19 % by weight . 27 + AGR 24 + 2  AD S/Z 2008 20 79 Other 27 24  Not containing added sugar, in immediate packings of a net content : 2008 2091 Of 4,5 kg or more 23 (')  2008 20 99 Of less than 4,5 kg 25 23  2008 30  Citrus fruit :   Containing added spirit :  With a sugar content exceeding 9 % by weight : 2008 30 11 Of an actual alcoholic strength by mass not exceeding 11,85 % mas 32 + AGR 30 + 2  AD S/Z 2008 30 19 Other ... 32 + AGR   Other : 2008 30 31 Of an actual alcoholic strength by mass not exceeding 11,85 % mas 32 30  2008 30 39 ---- Other 32     Not containing added spirit : Containing added sugar, in immediate packings of a net content exceeding 1 kg : 2008 30 51  Grapefruit segments 23 + AGR 17 + 2  AD S/Z 2008 30 55 Mandarins (including tangerines and satsumas); Clementines, wilkings and other similar citrus hybrids 23 + AGR 21+2  AD S/Z 2008 30 59 Other 23 + AGR 20 + 2  AD S/Z  Containing added sugar, in immediate packings of a net content not exceeding 1 kg : 2008 30 71 Grapefruit segments . . 27 + AGR 17 + 2  ADS/Z 2008 30 75 Mandarins (including tangerines and satsumas); Clementines, wilkings and other similar citrus hybrids 27 + AGR 20 + 2  AD S/Z 2008 30 79 Other . 27 + AGR 24 + 2  AD S/Z (') See Annex. 2 . 10. 89 Official Journal of the European Communities 141 Rate of duty l CN code Description autonomous (%) or levy (AGR) conventional (%) Supplementary unit 1 2 3 4 5 Not containing added sugar, in immediate packings of a net content : 2008 30 91 Of A,5 kg or more . . 23 ( »).,  2008 30 99 -- Of less than 4,5 kg 25 23 -  2008 40 - Pears :   Containing added spirit :    In immediate packings of a net content exceeding 1 kg : With a sugar content exceeding 13 % by weight : 2008 40 11 Of an actual alcoholic strength by mass not exceeding 1 1,85 % mas 32 + AGR 30 + 2  AD S/Z 2008 40 19 Other 32 + AGR    Other : 2008 40 21 Of an actual alcoholic strength by mass not exceeding 1 1,85 % * tnas 32 30  2008 40 29 Other 32      In immediate packings of a net content not exceeding 1 kg : 2008 40 31  With a sugar content exceeding 15 % by weight 32 4- AGR   2008 40 39 -- Other .. 32   Not containing added spirit :  Containing added sugar, in immediate packings of a net content exceeding 1 kg : 2008 40 51 With a sugar content exceeding 13 % by weight 23 + AGR 20 + 2  AD S/Z 2008 40 59 Other 23 20  Containing added sugar, in immediate packings of a net content not exceeding 1 kg : 2008 40 71 With a sugar content exceeding 15 % by weight 27 + AGR 22 + 2  AD S/Z 2008 40 79 Other 27 22  Not containing added sugar, in immediate packings of a net content : 2008 40 91   Of 4,5 kg or more 23 21  200840 99 Of less than 4,5 kg 25 21  2008 50  Apricots :   Containing added spirit : In immediate packings of a net content exceeding 1 kg : With a sugar content exceeding 13 % by weight : 2008 50 11 Of an actual alcoholic strength by mass not exceeding 11,85 % mas 32 + AGR 30 + 2  AD S/Z 2008 50 19 Other . 32 + AGR   (') See Annex . 142 Official Journal of the European Communities 2 . 10 . 89 Rate of duty \ CN code Description autonomous (%) or levy (AGR) conventional (%) Supplementary unit 1 2 3 4 5  Other : 2008 50 31 Of an actual alcoholic strength by mass not exceeding 1 1,85 % mas . . . 32 30  2008 50 39 Other 32   in immediate packings of a net content not exceeding 1 kg : 2008 50 51 With a sugar content exceeding 15 % by weight . 32 + AGR   2008 50 59 Other . 32   Not containing added spirit : Containing added sugar, in immediate packings of a net content exceeding 1 kg : 2008 50 61 With a sugar content exceeding 13 % by weight 23 + AGR 22 + 2  ADS/Z 2008 50 69 Other . 23 22   Containing added sugar, in immediate packings of a net content not exceeding 1 kg : , 2008 50 71 With a sugar content exceeding 15 % by weight 27 + AGR 24 + 2  ADS/Z 2008 50 79 Other . 27 24  Not containing added sugar, in immediate packings of a net content : 2008 50 91 Of 4,5 kg or more 17 ( ¢)  2008 50 99 Of less than 4,5 kg ... 25 23  2008 60 - Cherries : Containing added spirit : With a sugar content exceeding 9 % by weight : 2008 6011 Of an actual alcoholic strength by mass not exceeding 11,85 % mas 32 + AGR 30 + 2  AD S/Z 2008 60 19 Other .. 32 + AGR   Other : 2008 60 31 Of an actual alcoholic strength by mass not exceeding 11,85 % mas 32 30  2008 60 39 Other ..... 32   Not containing added spirit : Containing added sugar, in immediate packings of a net content exceeding 1 kg : 2008 60 51 Sour cherries (Prunus cerasus) . 23 + AGR 20 + 2  AD S/Z 2008 60 59 Other 23 + AGR 20 + 2  AD S/Z Containing added sugar, in immediate packings of a net content not exceeding 1 kg : 2008 6061     Sour cherries (Prunus cerasus) ... . 27 + AGR 24 + 2  AD S/Z (') See Annex . 2 . 10 . 89 Official Journal of the European Communities 143 Rate of duty I CN code Description autonomous (%) or levy (AGR) conventional &lt;%) Supplementary unit 1 2 3 4 5 2008 60 69 Other 27 + AGR 24 + 2  AD S/Z Not containing added sugar, in immediate packings of a net content :  Of 4,5 kg or more : 2008 60 71 Sour cherries (Prunus cerasus) . . . . . . . . 23 (')  2008 60 79 - Other 23 ( »)  Of less than 4,5 kg : 2008 60 91 Sour cherries (Prunus cerasus) 25 23  2008 60 99 Other 25 23  2008 70 - Peaches : Containing added spirit :  In immediate packings of a net content exceeding 1 kg : With a sugar content exceeding 13 % by weight : 2008 70 11 Of an actual alcoholic strength by mass not exceeding 11,85 % mas ... . 32 + AGR 30 + 2  AD S/Z 2008 70 19 : - Other 32 + AGR   Other : 2008 70 31 Of an actual alcoholic strength by mass not exceeding 11,85 % mas 32 30  2008 70 39 Other .. 32   In immediate packings of a net content not exceeding 1 kg : 2008 70 51   With a sugar content exceeding 1 5 % by weight . 32 + AGR   2008 70 59 Other . 32   Not containing added spirit : Containing added sugar, in immediate packings of a net content exceeding 1 kg : 2008 70 61 With a sugar content exceeding 13 % by weight 23 + AGR 22 + 2  AD S/Z 2008 70 69 - Other 23 22  Containing added sugar, in immediate packings of a net content not exceeding 1 kg : 2008 70 71 With a sugar content exceeding 15 % by weight 27 + AGR 22 + 2  AD S/Z 2008 70 79 Other . . . 27 22  Not containing added sugar, in immediate packings of a net content : 2008 70 91 - Of 4,5 kg or more 19 (&gt;)  2008 70 99 Of less than 4,5 kg ... . 25 23  ( ¢) See Annex. 44 Official Journal of the European Communities 2 . 10 . 89 Rate of duty I CN code Description autonomous (%) or levy (AGR) conventional (%) Supplementary unit 1 2 3 4 5 2008 80  Strawberries : Containing added spirit :  With a sugar content exceeding 9 % by weight : 2008 8011  Of an actual alcoholic strength by mass not exceeding 11,85 % mas 32 + AGR 30 + 2  AD S/Z 2008 80 19 Other . 32 + AGR      Other : 2008 80 31   Of an actual alcoholic strength by mass not exceeding 11,85 % mas 32 30  2008 80 39 - - - - Other 32   Not containing added spirit : 2008 80 50 Containing added sugar, in immediate packings of a net content exceeding 1 kg 23 + AGR 20 + 2  AD S/Z '2008 80 70 Containing added sugar, in immediate packings of a net Content not exceeding 1 kg . 27 + AGR 24 + 2  ' AD S/Z Not containing added sugar, in immediate packings of a net content : 2008 80 91 Of 4,5 kg or more 23 (')  2008 80 99 Of less than 4,5 kg 25 23   Other, including mixtures other than those of subheading 2008 19 : 2008 91 00 Palm hearts 16 20  2008 92 Mixtures : Containing added spirit : With a sugar content exceeding 9 % by weight : 2008 92 11 &lt; Of an actual alcoholic strength by mass not exceeding 11,85 % mas 32 + AGR 30 + 2  AD S/Z 20089219 Other . . . 32 + AGR    Other : 2008 92 31  Of an actual alcoholic strength by mass not exceeding 11,85 % mas . .., . ... .. 32 30  2008 92 39 Other . 32    Not containing added spirit : Containing added sugar : 2008 92 50   In immediate packings of a net content exceeding 1 kg .... 23 + AGR 20 + 2  AD S/Z Other : 200892 71    Mixtures of fruit in which no single fruit exceeds 50 % of the total weight of the fruits 27 + AGR 15 + 2  AD S/Z (') See Annex . 2 . 10 . 89 Official Journal of the European Communities 145 \ Rate of duty CN code Description autonomous (%) or levy (AGR) conventional (%) Supplementary unit 1 2 3 4.5 2008 92 79 Other 27 + AGR 22 + 2  ADS/Z Not containing added sugar, in immediate packings of a net content : 2008 92 91 Of 4,5 kg or more . -, 23 (&lt;)  2008 92 99 Of less than 4,5 kg 25 23  2008 99 - - Other :    Containing added spirit : Ginger : 2008 9911 Of an actual alcoholic strength by mass not exceeding 1 1,85 % mas 16 20  2008 99 19 Other ¢ ¢ ¢ ¢ 24   Grapes : 2008 99 21    With a sugar content exceeding 13 % by weight 32 + AGR   2008 99 23 Other .. 32    Other : , _ _ with k sugar content exceeding 9 % by weight : Of an actual alcoholic strength by mass not exceeding 11,85 %mas : 2008 99 25 Passionfruit and guavas 20 + 2 30 + 2  AD S/Z AD S/Z 2008 99 27 Other 32 + AGR 30 + 2  AD S/Z     Other : 2008 99 32 Passionfruit and guavas 20 + AGR   2008 9934 - Other 32 + AGR    Other : 2008 99 35  Of an actual alcoholic strength by mass not ex ­ ceeding 11,85% mas ¢ 32 30  2008 99 39 Other 32   Not containing added spirit : ,  _ Containing added sugar, in immediate packings of a net content , exceeding 1 kg : 2008 99 41 Ginger . . . 23 Free  2008 99 43 Grapes 23 + AGR 22 + 2  ADS/Z 2008 99 45 Plums 23 + AGR 2 ° + 2  ADS/Z Other : 2008 99 46 Passionfruit, guavas and tamarinds 10 + 2 22. "t ~  ADS/Z ADS/Z 2008 99 48 Other .. 23 + AGR 20 + T  AD S/Z (') See Annex . 146 Official Journal of the European Communities 2. 10 . 89 I Rate of duty CN code Description autonomous (%) or levy (AGR) conventional &lt;%) Supplementary unit 1 2 3 4 5  Containing added sugar, in immediate packings of a net content not exceeding 1 kg : 2008 99 51 Ginger 27 Free  2008 99 53 - Grapes 27 + AGR 24 + 2  AD S/Z 2008 99 55 Plums 27 + AGR 24 + 2  AD S/Z      Other : 2008 99 61 Passionfruit and guavas 12 + 2 24 + 2  AD S/Z AD S/Z 2008 99 69 Other 27 + AGR 24 + 2  AD S/Z Not containing added sugar :   Plums, in immediate packings of a net content : 2008 99 71 Of 4,5 kg or more 19 (&gt;)  2008 99 79 Of less than 4,5 kg 25 23  2008 99 85  Maize (corn), other than sweet corn (Zea mays var. saccha ­ rata) 20,8 + MOB 8 + MOB  2008 99 91 Yams, sweet potatoes and similar edible parts of plants, containing 5 % or more by weight of starch 20,8 + MOB 13 + MOB  2008 9999 - Other . 23 (')  2009 Fruit juices (including grape must) and vegetable juices, unfermented and not containing added spirit, whether or not containing added sugar or other sweetening matter :  Orange juice : 2009 11 Frozen :  Of a density exceeding 1,33 g/cm3 at 20 °C : 2009 11 11 Of a value not exceeding ECU 30 per 100 kg net weight 42 + AGR   20091119 Other 42   Of a density not exceeding 1,33 g/cm3 at 20 °C : 2009 11 91 Of a value not exceeding ECU 30 per 100 kg net weight and with an added sugar content exceeding 30 % by weight 21 + AGR 19 + AD S/Z  20091199 Other 21 19 + AD S/Z  (2) 2009 19 Other : Of a density exceeding 1,33 g/cm3 at 20 °C : 2009 19 11 Of a value not exceeding ECU 30 per 100 kg net weight ..... 42 + AGR   2009 1919 Other 42   (') See Annex . (2) Duty rate of 13% for frozen concentrated orange juice, without added sugar, having a degree of concentration of up to 50 °Brix , in containers of two litres or less containing blood orange concentrate, within the limits of an annual tariff quota of 1 500 tonnes to be granted by the competent authorities . Qualification for this, is governed by, conditions laid down in the relevant Community provisions. 2 . 10. 89 Official Journal of the European Communities 47 I Rate of duty l CN code Description autonomous (%) or levy (AGR) conventional (%) Supplementary unit 1 2 3 4 5 Of a density not exceeding 1,33 g/cm3 at 20 °C : 2009 19 91 Of a value not exceeding ECU 30 per 100 kg net weight and with an added sugar content exceeding 30 % by weight ......... 21 + AGR 19 '+ AD S/Z  2009 19 99 Other 21 19 + AD S/Z  2009 20  Grapefruit juice : Of a density exceeding 1,33 g/cm3 at 20 °C : 2009 20 11 Of a value not exceeding ECU 30 per 100 kg net weight 42 + AGR   2009 2019 Other . . . . 42   Of a density not exceeding 1,33 g/cm3 at 20 °C : 2009 20 91  Of a value not exceeding ECU 30 per 100 kg net weight and with an added sugar content exceeding 30 % by weight 21 + AGR 15 + AD S/Z  2009 20 99 Other 21 (&gt;) 15 + AD S/Z  2009 30  Juice of any other single citrus fruit : Of a density exceeding 1,33 g/cm3 at 20 °C : 2009 30 11  Of a value not exceeding ECU 30 per 100 kg net weight . 42 + AGR   2009 30 19 Other 42   Of a density not exceeding 1,33 g/cm3 at 20 °C :    Of a value exceeding ECU 30 per 100 kg net weight : 2009 30 31 Containing added sugar . 21 18 + AD S/Z  2009 30 39 Other 21 19  Of a value not exceeding ECU 30 per 100 kg net weight :     Lemon juice : 2009 30 51 With an added sugar content exceeding 30 % by weight .... 21 + AGR 18 + AD S/Z '  2009 30 55 With an added sugar content not exceeding 30 % by weight . . 21 18 + AD S/Z  2009 30 59  Not containing added sugar 21 19    Other citrus fruit juices : 2009 30 91  With an added sugar content exceeding 30 % by weight .... 21 + AGR 18 + AD S/Z  2009 30 95 With an added sugar content not exceeding 30 % by weight . . 21 18 + AD S/Z  2009 30 99   Not containing added sugar 21 19  2009 40  Pineapple juice : Of a density exceeding 1,33 g/cm3 at 20 °C : 200940 11 Of a value not exceeding ECU 30 per 100 kg net weight 42 + AGR   2009 40 19 Other . . . . . 42   Of a density not exceeding 1,33 g/cm3 at 20 °C : 2009 40 30 Of a value exceeding ECU 30 per 100 kg net weight, containing added sugar 22 19 + AD S/Z  (') Duty rate reduced to 12 % until 31 December 1990. 148 Official Journal of the European Communities 2 . 10 . 89 Rate of duty CN code Description autonomous (%) or levy (AGR) conventional (%) Supplementary unit 1 2 3 4 5 Other : 2009 40 91   With an added sugar content exceeding 30 % by weight 22 + AGR 19 + AD S/Z  200940 93     With an added sugar content not exceeding 30 % by weight ... 22 19 + AD S/Z  2009 40 99 ; Not containing added sugar 22 20  2009 50  Tomato juice : 2009 50 10   Containing added sugar 21 20 + AD S/Z  200950 90 . Other .. 21 21  2009 60  Grape juice (including grape must) : Of a density exceeding 1,33 g/cm3 at 20 °C : 2009 60 11  Of a value not exceeding ECU 22 per 100 kg net weight 50 + AGR   2009 6019 Other . 50 (&lt;)   L Of a density not exceeding 1,33 g/cm3 at 20 °C : Of a value exceeding ECU 18 per 100 kg net weight : 200960 51 Concentrated 28 ( ¢) 28 + AD S/Z  2009 60 59 Other 28 ( ») 28 + AD S/Z  Of a value not exceeding ECU 18 per 100 kg net weight : with an added sugar content exceeding 30 % by weight : 2009 60 71  Concentrated 28 + AGR 28 + AD S/Z  0) 20096079 Other . . 28 + AGR 28 + AD S/Z  (') 2009 60 90 Other 28 ( ») 28 + AD S/Z  2009 70  Apple juice : Of a density exceeding 1,33 g/cmJ at 20 °C : 2009 70 11    Of a value not exceeding ECU 22 per 100 kg net weight . 42 + AGR   (2) 200970 19 Other 42 0   Of a density not exceeding 1,33 g/cm3 at 20 °C : 2009 70 30  Of a value exceeding ECU 18 per 100 kg net weight, containing added sugar 25 (3) 24 + AD S/Z  Other : 2009 70 91  With an added sugar content exceeding 30 % by weight ...... 25 + AGR 24 + AD S/Z  (3) 2009 70 93  With an added sugar content not exceeding 30 % by weight ... 25 (3) 24 + AD S/Z  2009 70 99 Not containing added sugar 25 (3) 25 ( ¢) In addition to the customs duty, the application of a countervailing charge is provided for under certain conditions. (2) Duty rate reduced to 30% until 31 December 1990. (3) Duty rate reduced to 18 % until 31 December 1990. 2 . 10. 89 Official Journal of the European Communities 149 Rate of duty \ CN code Description autonomous (%) or levy (AGR) conventional (%) Supplementary unit 1 2 3 4 5 2009 80  Juice of any other single fruit or vegetable : Of a density exceeding 1,33 g/cm3 at 20 °C : pear ju|ce : 2009 80 11 Of a value not exceeding ECU 22 per 100 kg net weight 42 + AGR   20098019 Other .. 42 _ _ Other : Of a value not exceeding ECU 30 per 100 kg net weight : 2009 80 32 Juices of passionfruit and guavas 21 + AGR   2009 80 34 - -  Other . . . . 42 + AGR   2009 80 39 Other 42   Of a density not exceeding 1,33 g/cm3 at 20 °C : pear juice ; 2009 80 50 Of a value exceeding ECU 18 per 100 kg net weight, containing added sugar . . . . 25 24 + AD S/Z  Other : 2009 80 61 With an added sugar content exceeding 30 % by weight 25 4- AGR 24 + AD S/Z  2009 80 63 With an added sugar content not exceeding 30 % by weight . . 25 24 + AD S/Z  2009 80 69 Not containing added sugar 25 25  Other : 2009 80 80 Of a value exceeding ECU 30 per 100 kg net weight, containing added sugar .. 24 21 + AD S/Z   Other : With an added sugar content exceeding 30 % by weight : 2009 80 83  Juices of passionfruit and guavas . . . 15 + AGR 21 + AD S/Z  2009 80 85 Other . . . . 24 + AGR 21 + AD S/Z  2009 80 93  : With an added sugar content not exceeding 30 % by weight . . 24 21 + AD S/Z  Not containing added sugar : 2009 80 95 Juice of fruit of the species Vaccinium macrocarpon .... 24 (') 22  2009 80 99 Other 24 22  2009 90  Mixtures of juices : Of a density exceeding 1,33 g/cm3 at 20 °C : Mixtures of apple and pear juice : 2009 90 11 Of a value not exceeding ECU 22 per 100 kg net weight ..... 42 + AGR   2009 90 19 Other . . . . 42   Other : 2009 90 21 Of a value not exceeding ECU 30 per 100 kg net weight 42 + AGR  (') Duty rate reduced to 14% until 31 December 1990. 150 Official Journal of the European Communities 2 . 10. 89 \ Rate of duty CN code Description autonomous (%) or levy (AGR) conventional (%) Supplementary unit 1 2 3 4 5 2009 90 29 -- Other .... 42   Of a density not exceeding 1,33 g/cm3 at 20 °C : Mixtures of apple and pear juice : 2009 90 31 Of a value not exceeding ECU 18 per 100 kg net weight and with an added sugar content exceeding 30 % by weight 25 + AGR   200990 39 Other 25   Other : Of a value exceeding ECU 30 per 100 kg net weight : Mixtures of citrus fruit juices and pineapple juice : 2009 90 41 - Containing added sugar 22 19 + AD S/Z  2009 90 49 Other 22 20  Other : 2009 90 51 Containing added sugar 24 21 + AD S/Z  2009 90 59 Other 24 22  Of a value not exceeding ECU 30 per 100 kg net weight :  Mixtures of citrus fruit juices and pineapple juice : 2009 90 71 With an added sugar content exceeding 30 % by weight 22 + AGR 19 + AD S/Z  2009 90 73 With an added sugar content not exceeding 30 % by weight 22 19 + AD S/Z  2009 90 79 Not containing added sugar . 22 20  Other : 2009 9091 With an added sugar content exceeding 30 % by weight .. 24 + AGR 21 + AD S/Z  2009 90 93  With an added sugar content not exceeding 30 % by weight 24 21 + AD S/Z  2009 90 99 Not containing added sugar . 24 22  2 . 10. 89 Official Journal of the European Communities 151 CHAPTER 21 MISCELLANEOUS EDIBLE PREPARATIONS Notes 1 . This chapter does not cover : (a) mixed vegetables of heading No 0712 ; (b) roasted coffee substitutes containing coffee in any proportion (heading No 0901 ); (c) spices or other products of heading Nos 0904 to 0910; (d) food preparations, other than the products described in heading No 2103 or 2104, containing more than 20 % by weight of sausage, meat, meat offal, blood, fish or crustaceans, molluscs or other aquatic invertebrates, or any combination thereof (Chapter 16); (e) compound alcoholic preparations of a kind used for the manufacture of beverages, of an alcoholic strength by volume (see note 2 to Chapter 22) exceeding 0,5 % vol (heading No 2208); (f) yeast put up as a medicament or other products of heading No 3003 or 3004; or (g) prepared enzymes of heading No 3507 . 2 . Extracts of the substitutes referred to in note 1 (b) above are to be classified within heading No 2101 . 3 . For the purposes of heading No 2104, the expression 'homogenized composite food preparations' means preparations consisting of a finely homogenized mixture of two or more basic ingredients such as meat, fish, vegetables or fruit, put up for retail sale as infant food or for dietetic purposes, in containers of a net weight content not exceeding 250 grams . For the application of this definition, no account is to be taken of small quantities of any ingredients which may be added to the mixture for seasoning, preservation or other purposes . Such preparations may contain a small quantity of visible pieces of ingredients . Additional notes 1 . For the purposes of subheading 2106 90 10, the term 'cheese fondues ' shall be taken to mean preparations containing 12 % or more but less than 18 % of milkfats and made from melted cheese (Emmentaler and Gruyere exclusively) with the addition of white wine, kirsch , starch and spices and put up in immediate packings of a net capacity of 1 kg or less. Entry under the aforementioned subheading is furthermore subject to the production of a certificate issued in accordance with the conditions laid down in the relevant Community provisions. 2. For the purposes of subheading 2106 90 30, 'isoglucose ' means the product obtained from glucose or its polymers with a content by weight in the dry state of at least 10% fructose. 152 Official Journal of the European Communities 2 . 10 . 89 Rate of duty CN code Description autonomous (%) or levy (AGR) conventional (%) Supplementary ynit 1 2 3 4 5 2101 Extracts, essences and concentrates, of coffee, tea or mate and preparations with a basis of these products or with a basis of coffee, tea or mate ; roasted chicory and other roasted coffee substitutes, and extracts, essences and concentrates thereof : 2101 10  Extracts, essences and Concentrates, of coffee, and preparations with a basis of these extracts, essences or concentrates or with a basis of coffee : Extracts, essences or concentrates : 21011011  With a coffee-based dry matter content of 95 % or more by weight . 30 18  2101 10 19 Other 30 18  Preparations : 2101 10 91  Containing no milkfats, milk proteins, sucrose, isoglucose, glucose or starch or containing less than 1,5 % milkfat, 2,5 % milk proteins, 5 % sucrose or isoglucose, 5 % glucose or starch 30 18  2101 10 99 - Other 20,8 13 + MOB  2101 20  Extracts, essences and concentrates, of tea or mate, and preparations with a basis of these extracts, essences or concentrates, or with a basis of tea or mate : 2101 20 10 Containing no milkfats, milk proteins, sucrose, isoglucose, glucose or starch or containing less than 1,5 % milkfat, 2,5 % milk proteins, 5 % sucrose or isoglucose, 5 % glucose or starch 6 12  2101 20 90 - - Other . . 20,8 13 + MOB  2101 30  Roasted chicory and other roasted coffee substitutes, and extracts, essences and concentrates thereof : Roasted chicory and other roasted coffee substitutes : 21013011  Roasted chicory 18   2101 30 19 Other 16,9 + MOB 8 + MOB  Extracts, essences and concentrates of roasted chicory and other roasted coffee substitutes : , 2101 30 91 Of roasted chicory . . . . 22   2101 30 99 Other 16,9 + MOB   0 ) 2102 Yeasts (active or inactive); other single-cell micro-organisms, dead (but not including vaccines of heading No 3002); prepared baking powders : 2102 10  Active yeasts : 21021010   Culture yeast ... 23 17    Bakers' yeast : 210210 31 Dried 22,1 + MOB 15 + MOB 2102 10 39 Other 22,1 + MOB 15 + MOB  (') Duty suspended to 14 % for an indefinite period. 2 . 10 . 89 Official Journal of the European Communities 153 Rate of duty CN code Description autonomous (%) or . levy (AGR) conventional (%) Supplementary unit 1 2 3 4 5 2102 10 90 Other . ... 31 23  2102 20  Inactive yeasts ; other single-cell micro-organisms, dead :   Inactive yeasts : 2102 20 11 In tablet, cube or similar form, or in immediate packings of a net content not exceeding 1 kg 17 13  2102 20 19 Other 10 8  2102 20 90 - - Other '. 4 2  2102 30 00 - Prepared baking powders 19 9,5  2103 Sauces and preparations therefor ; mixed condiments and mixed seaso ­ nings ; mustard flour and meal and prepared mustard : 2103 10 00 - Soya sauce . 20 12  2103 20 00 - Tomato ketchup and other tomato sauces 20 16  2103 30 - Mustard flour and meal and prepared mustard : 2103 3010 Mystard flour 5 4  2103 30 90 Prepared mustard . . . . 17 14  2103 90 - Other : 2103 90 10 Mango chutney, liquid - 20 Free  2103 90 90 -- Other . 20 , 12  2104 Soups and broths and preparations therefor ; homogenized composite food preparations : 2104 10 00  Soups and broths and preparations therefor . . . 22 18  2104 20 00  Homogenized composite food preparations 24 22  2105 00 Ice cream and other edible ice, whether or not containing cocoa : 2105 00 10  Containing no milkfats or containing less than 3 % by weight of such fats 22 + MOB 12 + MOB  MAX 27 + AD S/Z  Containing by weight of milkfats : 2105 00 91   3 % or more but less than 7 % . . . 22 + MOB 12 .+ MOB  MAX 27 + AD S/Z 210500 99   7 % or more 22 + MOB 12 + MOB  MAX 27 + AD S/Z 2106 Food preparations not elsewhere specified or included : 2106 10  Protein concentrates and textured protein substances : 210610 10 - - Containing no milkfats , milk proteins, sucrose, isoglucose, glucose or starch or containing less than 1,5 % milkfat, 2,5 % milk proteins, 5 % sucrose or isoglucose, 5 % glucose or starch ; .... : 25 20 2106 10 90 Other . . 20,8 + MOB 13 + MOB  154 Official Journal of the European Communities 2 . 10 . 89 Rate of duty \ CN code Description autonomous (%) or levy (AGR) conventional (%) Supplementary unit 1 2 3 4 5 210690 - Other : 210690 10 Cheese fondues 20,8 + MOB 13 + MOB  MAX 35 Ecu/ 100 kg/net   Flavoured or coloured sugar syrups : 2106 90 30 Isoglucose syrups 67 (AGR)   Other : 2106 90 51 Lactose syrup 67 (AGR)  "  2106 90 55 Glucose syrup and maltodextrine syrup 67 (AGR)   210690 59 Other 67 (AGR)   Other : 210690 91  Containing no milkfats, milk proteins, sucrose, isoglucose, glucose or starch or containing less than 1,5 % milkfat, 2,5 % milk proteins, 5 % sucrose or isoglucose, 5 % glucose or starch 25 20  1 2106 90 99 - - - Other 20,8 + MOB 13 + MOB  2 . 10. 89 Official Journal of the European Communities 155 CHAPTER 22 BEVERAGES, SPIRITS AND VINEGAR Notes 1 . This chapter does not cover : (a) sea water (heading No 2501 ); (b) distilled or conductivity water or water of similar purity (heading No 2851 ); (c) acetic acid of a concentration exceeding 10 % by weight of acetic acid (heading No 2915); (d) medicaments of heading No 3003 or 3004; or (e) perfumery or toilet preparations (Chapter 33). 2 . For the purposes of this chapter and of Chapters 20 and 21 , the alcoholic strength by volume shall be determined at a temperature of 20 °C . 3 . For the purposes of heading No 2202, the term 'non-alcoholic beverages' means beverages of an alcoholic strength by volume not exceeding 0,5 % vol . Alcoholic beverages are classified within heading Nos 2203 to 2206 or heading No 2208 as appropriate . Subheading note 1 . For the purposes of subheading 2204 10, the expression 'sparkling wine' means wine which, when kept at a temperature of 20 °C in closed containers, has an excess pressure of not less than 3 bar. Additional notes /. For the purposes ofheading Nos 2204 and 2205 and subheading 2206 00 10 : (a) 'actual alcoholic strength by volume ' means the number of volumes ofpure alcohol contained at a temperature of 20 °C in 100 volumes of the product at that temperature; (b) 'potential alcoholic strength by volume ' means the number of volumes ofpure alcohol at a temperature of 20 °C capable of being produced by totalfermentation of the sugars contained in 100 volumes of the product at that temperature; (c) 'total alcoholic strength by volume ' means the sum of the actual and potential alcoholic strengths; (d) 'natural alcoholic strength by volume ' means the total alcoholic strength by volume of a product before any enrichment; (e) '%&gt; vol ' is the symbolfor alcoholic strength by volume. 2. For the purposes of subheading 2204 30 10, 'grape must in fermentation ' means the product derived from the fermentation of grape must, having an actual alcoholic strength by volume of more than 1 % vol and less than three-fifths of its total alcoholic strength by volume. 156 Official Journal of the European Communities 2 . 10. 89 3. For the purposes of subheadings 2204 21 and 2204 29 : A. 'Total dry extract ' means the content in grams per litre of all the substances in a product which, under given physical conditions, do not volatilize. The total dry extract must be determined with the densimeter at 20 °C. B. (a) The presence in the products falling within subheadings 2204 21 21 to 2204 21 90 and 2204 29 21 to 2204 29 90 of the quantities of total dry extract per litre indicated in I, II, III and IV below does not affect their classification : I. Products of an actual alcoholic strength by volume ofnot more than 13 % vol : 90 g or less of total extract per litre; II. Products of an actual alcoholic strength by volume of more than 13% vol but not more than 15 % vol : 130 g or less of total dry extract per litre; HI. Products of an actual alcoholic strength by volume of more than 15 % vol but not more than 18 % vol : 130 g or less of total dry extract per litre; IV. Products of an actual alcoholic strength by volume of more than 18 % vol but not more than 22 % vol : 330 g or less of total dry extract per litre. Products with a total dry extract exceeding the maximum quantity shown above in each category are to be classified in the next following category, except that if the total dry extract exceeds 330 g/l the products are to be classified in subheadings 2204 21 90 and 2204 29 90. (b) The above rules do not apply to products falling within subheadings 2204 21 41 , 2204 21 51 , 2204 29 41 , 2204 29 45, 2204 29 51 and 2204 29 55. 4. Subheadings 2204 21 21 to 2204 21 90 and 2204 29 21 to 2204 29 90 shall be taken to include : (a) grape must with fermentation arrested by the addition of alcohol, that is to say a product :  having an actual alcoholic strength by volume of not less than 12 % vol but less than 15 % vol, and  obtained by the addition to unfermented grape must having a natural alcoholic strength by volume of not less than 8,5 % vol of a product derived from the distillation of wine; (b) wine fortified for distillation, that is to say a product :  having an actual alcoholic strength by volume ofnot less than 18 % vol but not more than 24 % vol,  obtained exclusively by the addition to wine containing no residual sugar of an unrectified product derived from the distillation of wine and having a maximum actual alcoholic strength by volume of86 % vol, and  having a maximum volatile acidity of 1,5 g/l, expressed as acetic acid; (c) liqueur wine, that , is to say a product :  having a total alcoholic strength by volume of not less than 17,5 % vol and an actual alcoholic strength by volume of not less than 15 % vol but not more than 22 % vol, and  obtained from grape must or wine, which must come from vine varieties approved in the third country of origin for the production of liqueur wine and have a minimum natural alcoholic strength by volume of 12 % vol,  by freezing, or  by the addition during or afterfermentation :  of a product derived from the distillation of wine, or  of concentrated grape must or, in the case of certain quality liqueur wines appearing on a list to be adopted of wines for which such practice is traditional, of grape must concentrated by direct heat, which, apart from this operation , corresponds to the definition of concentrated grape must, or 2 . 10 . 89 Official Journal of the European Communities 157  of a mixture of these products. However, certain quality liqueur wines appearing on a list to be adopted may be obtained from unfermented fresh grape must which does not need to have a minimum natural alcoholic strength by volume of 12 % vol. 5. For the purposes of subheading 2206 00 10, the expression 'piquette ' means the product obtained by the fermentation of untreated grape marc macerated in water or by the extraction offermented grape marc with water. 6. For the purposes of subheading 2206 00 91 , the following are regarded as 'sparkling' :  fermented beverages in bottles with 'mushroom ' stoppers held in place by ties orfastenings,  fermented beverages otherwise put up, with an excess pressure of not less than 1,5 bar, measured at a temperature of 20 °C. 7. For the purposes of subheadings 2209 00 11 and 2209 00 19, the expression 'wine vinegar ' means vinegar obtained exclusively by acetous fermentation of wine and having a total acidity ofnot less than 60 g/l, expressed as acetic acid. 8. For the purposes of subheadings 2204 21 21 , 2204 21 23, 2204 21 31 , 2204 21 33, 2204 29 21 , 2204 29 23, 2204 29 31 and 2204 29 33, 'quality wines produced in specified regions ' are wines produced in the European Economic Community which comply with the provisions of Council Regulation (EEC) No 823/87 of 16 March 1987 laying down special provisions relating to quality wines produced in specified regions (OJ No L 84, 27. 3. 1987, p. 59) and the provisions adopted in implementation of the aforesaid Regulation and defined in national regulations. Rate of duty \ CN code Description autonomous (%) or levy (AGR) conventional (%) Supplementary unit 1 2 3 4 5 2201 Waters, including natural or artificial mineral waters and aerated waters, not containing added sugar or other sweetening matter nor flavoured ; ice and snow : 220110 00  Mineral waters and aerated waters . 8 4  2201 90 00 - Other Free Free 2202 Waters, including mineral waters and aerated waters, containing added sugar or other sweetening matter or flavoured, and other non-alcoholic beverages, not including fruit or vegetable juices of heading No 2009 : 2202 10 00 - Waters, including mineral waters and aerated waters, containing added sugar or other sweetening matter or flavoured . . . 20 15 1 2202 90 - Other : 2202 90 10 Not containing products of heading Nos 0401 to 0404 or fat obtained from products of heading Nos 0401 to 0404 20 15 1   Other, containing by weight of fat obtained from the products of heading Nos 0401 to 0404 : 2202 90 91 Less than 0,2 % ¢ ¢ ¢ 12,7 + MOB 8 + MOB 1 2202 90 95 0,2 % or more but less than 2 % 12,7 4- MOB 8 + MOB 1 2202 9099 2 % or more . 12,7 + MOB 8 + MOB 1 2203 00 Beer made from malt : 2203 00 10 - In containers holding more than 10 litres 30 24 1 158 Official Journal of the European Communities 2 . 10. 89 Rate of duty \ CN code Description autonomous (%) or levy (AGR) conventional (%) Supplementary unit 1 2 3 4 5 2203 00 90  In containers holding not more than 10 litres 30 24 1 2204 Wine of fresh grapes, including fortified wines ; grape must other than that of heading No 2009 : 2204 10  Sparkling wine : Of an actual alcoholic strength by volume of not less than 8,5 % vol : 2204 1011 Champagne . . 40 Ecu/hi  1 2204 1019 Other , .... 40 Ecu/hi  l 22041090 - - Other 40 Ecu/hi  1  Other wine ; grape must with fermentation prevented or arrested by the addition of alcohol : 2204 21 In containers holding 2 litres or less : 2204 21 10 Wine other than that referred to in subheading 2204 10 in bottles with 'mushroom' stoppers held in place by ties or fastenings ; wine otherwise put up with an excess pressure due to carbon dioxide in solution of not less than 1 bar but less than 3 bar, measured at a temperature of 20 °C 40 Ecu/hi  1  Other : Of an actual alcoholic strength by volume not exceeding 13 % vol : Quality wines produced in specified regions : 2204 2121 White 14,5 Ecu/hi  1 ( i ) (2) 2204 2123 Other . . . . 14,5 Ecu/hi  1 (') (2)  Other : 2204 2125 White 14,5 Ecu/hi  1 (') (2) 2204 2129 , Other 14,5 Ecu/hi  1 ( l ) (2) Of an actual alcoholic strength by volume exceeding 13 % vol , but not exceeding 15 % vol : - ¢      Quality wines produced in specified regions : 2204 2131 White 16,9 Ecu/hi  1 (') (2) 2204 2133 Other .. 16,9 Ecu/hi  1 (&gt;) (2) Other : 2204 21 35 White 16,9 Ecu/hi  1 (') (2) 2204 21 39 Other ... 16,9 Ecu/hi  1 ( ») (2) (') The exchange rate to be applied in converting into national currencies the unit of account in which the customs duty is expressed shall, notwithstanding general rule C 3 contained in Part I , Section I (CN), be the representative rate if such rate is fixed for the purposes of the common agricultural policy. (2) In addition to the customs duty, the application of a countervailing charge is provided for under certain conditions. 2 . 10 . 89 Official Journal of the European Communities 159 \ Rate of duty I CN code Description autonomous (%) or levy (AGR) conventional (%) Supplementary unit 1 2 3 4 5 Of an actual alcoholic strength by volume exceeding 15 % vol but not exceeding 18 % vol : 2204 21 41 Port, Madeira, sherry, Tokay (Aszu and Szamorodni) and Setubal muscatel (&gt;) 18,1 Ecu/hi 16,3 Ecu/hi 1 (2) (2) 2204 21 49 Other 20,6 Ecu/hi  1 (2) (3) Of an actual alcoholic strength by volume exceeding 18 % vol but not exceeding 22 % vol : 2204 21 51 Port, Madeira, sherry, Tokay (Aszu and Szamorodni) and Setubal ' muscatel ( ¢) 19,3 Ecu/hi 17,5 Ecu/hi 1 (2) (2) 2204 21 59 - Other 23 Ecu/hi (*) 23 Ecu/hi 0 1 (3) 2204 21 90 Of an actual alcoholic strength by volume exceeding 22 % vol . . 1,93 Ecu/  1 % vol/hl + 12,1 Ecu/hi (2) (3) 2204 29 Other : 2204 29 10 Wine other than that referred to in subheading 2204 10 in bottles with 'mushroom' stoppers held in place by ties or fastenings ; wine otherwise put up with an excess pressure due to carbon dioxide in solution of not less than 1 bar but less than 3 bar, measured at a temperature of 20 °C 40 Ecu/hi  1 Other : Of an actual alcoholic strength by volume not exceeding 13 % vol : Quality wines produced in specified regions : 2204 29 21 White 10,9 Ecu/hi 10,9 Ecu/hi 1 (2) (3) &lt;2) 2204 29 23 Other 10,9 Ecu/hi 10,9 Ecu/hi 1 (2) (3) (2) Other : 2204 29 25 White 10,9 Ecu/hi 10,9 Ecu/hi 1 (2) (3) (2) 2204 29 29 Other 10,9 Ecu/hi 10,9 Ecu/hi 1 (2) (3) (2) Of an actual alcoholic strength by volume exceeding 13 % vol but not exceeding 15 % vol : Quality wines produced in specified regions : 2204 29 31 White 13,3 Ecu/hi 13,3 Ecu/hi 1 &lt;2) (3) (2) 2204 29 33 Other » 13,3 Ecu/hi 13,3 Ecu/hi 1 (2) (3) (2) (') Entry under this subheading is subject to conditions laid down in the relevant Community provisions .: (2) The exchange rate to be applied in converting into national currencies the unit of account in which the customs duty is expressed shall , notwithstanding general rule C 3 contained in Part I , Section I (CN), be the representative rate if such rate is fixed for the purposes of the common agricultural policy. (3) In addition to the customs duty, the application of a countervailing charge is provided for under certain conditions. 160 Official Journal of the European Communities 2. 10. 89 Rate of duty CN code Description autonomous (%) or levy (AGR) conventional (%) Supplementary unit 1 2 3 4 5 Other : 2204 29 35 White 13,3 Ecu/hi 13,3 Ecu/hi 1 0) (2) 0 ) 2204 29 39 Other 13,3 Ecu/hi 13,3 Ecu/hi 1 ( 1 ) (2) 0) _ Of an actual alcoholic strength by volume exceeding 15 % vol but not exceeding 18 % vol : 2204 29 41  Port, Madeira, sherry and Setubal muscatel (3) 14,5 Ecu/hi 13,3 Ecu/hi 1 (')' ( »&gt; 2204 29 45 Tokay (Aszu and Szamorodni) (3) 14,5 Ecu/hi  1 ( ») 2204 29 49 Other 16,9 Ecu/hi  1 (') (2) Of an actual alcoholic strength by volume exceeding 18 % vol but not exceeding 22 % vol : 2204 2951 r Port, Madeira, sherry and Setubal muscatel (3) . . 15,7 Ecu/hi 14,5 Ecu/hi 1 (') (') 2204 29 55 Tokay (Aszu and Szamorodni) (3) 15,7 Ecu/hi  1 (') 2204 29 59 Other 23 Ecu/hi ( ») 23 Ecu/hi ( ») 1 (2&gt; 2204 29 90 Of an actual alcoholic strength by volume exceeding 22 % vol .. 1,93 Ecu/  1 % vol/hl ( i ) (2) 2204 30  Other grape must : 2204 30 10 In fermentation or with fermentation arrested otherwise than by the addition of alcohol 40 (2) 1 Other : 2204 30 91 Of a density of 1,33 g/cm3 or less at 20 °C and of an actual alcoholic strength by volume not exceeding 1 % vol 28 (2) 28 + AD S/Z 1 2204 30 99 Other 50 + AGR  1 (2) 2205 Vermouth and other wine of fresh grapes flavoured with plants or aromatic substances : 2205 10  In containers holding 2 litres or less : 2205 10 10 Of an actual alcoholic strength by volume of 18 % vol or less 17 Ecu/hi  1 220510 90 Of an actual alcoholic strength by volume exceeding 18 % vol . . ... 1,4 Ecu/  1 % vol/hl + 10 Ecu/hi 2205 90 - Other : 2205 90 10   Of an actual alcoholic strength by volume of 18 % vol or less 14 Ecu/hi  1 2205 90 90   Of an actual alcoholic strength by volume exceeding 18 % vol 1,4 Ecu/  1 % vol/hl (') The exchange rate to be applied in converting into national currencies the unit of account in which the customs duty is expressed shall, notwithstanding general rule C 3 contained in Part I , Section I (CN), be the representative rate if such rate is fixed for the purposes of the common agricultural policy . (2) In addition to the customs duty, the application of a countervailing charge is provided for under certain conditions. (3) Entry under this subheading is subject to conditions laid down in the relevant Community provisions . 2 . 0 . 89 Official Journal of the European Communities 161 Rate of duty CN code / Description autonomous (%) or levy ( AGR) conventional (%) Supplementary unit 1 2 3 4 I 5 2206 00 Other fermented beverages (for example, cider, perry, mead) : 2206 0010  Piquette ' 1,6 Ecu/  1 % vol/hl MIN 9 Ecu/hi 0 )  Other : 220600 91 Sparkling 30 Ecu/hi  1   Still , in containers holding : 2206 00 93    2 litres or less . 12 Ecu/hi  1 2206 00 99 More than 2 litres 9 Ecu/hi  1 2207 Undenatured ethyl alcohol of an alcoholic strength by volume of 80 % vol or higher ; ethyl alcohol and other spirits, denatured, of any strength : 2207 10 00  Undenatured ethyl alcohol of an alcoholic strength by volume of 80 % vol or higher 30 Ecu/hi  1 2207 20 00  Ethyl alcohol and other spirits, denatured, of any strength . 16 Ecu/hi  1 2208 Undenatured ethyl alcohol of an alcoholic strength by volume of less than 80 % vol ; spirits, liqueurs and other spirituous beverages ; compound alcoholic preparations of a kind used for the manufacture of beverages : 2208 10  Compound alcoholic preparations of a kind used for the manufacture of beverages : 2208 10 10 Aromatic bitters of an alcoholic strength by volume of 44,2 to 49,2 % vol containing from 1,5 to 6 % by weight of gentian , spices and various ingredients and from 4 to 10 % of sugar, in containers holding 0,5 litres or less . . . . 30 Free 1 ale . 100 % MIN 1,6 Ecu/ % vol/hl 2208 10 90 Other 30 27 1 ale . 100% MIN 1,6 Ecu/ MIN 1,6 Ecu/ % vol/hl % vol /hl 2208 20  Spirits obtained by distilling grape wine or grape marc : 2208 20 10   In containers holding 2 litres or less . . . 1,6 Ecu/  1 ale . 100 % % vol/hl + 10 Ecu/hi 2208 20 90   In containers holding more than 2 litres 1,6 Ecu/  laic. 100% % vol /hl 2208 30  Whiskies :   Bourbon whiskey, in containers holding : 2208 3011 2 litres or less 0 1,2 Ecu/ 0,4 Ecu/ I ale . 100% % vol /hl + 10 ...% vol /hl + 3 I Ecu/hi (3) | Ecu/hi (') In addition to the customs duty , the application of a countervailing charge is provided for under certain conditions . (2) Entry under this subheading is subject to conditions laid down in the relevant Community provisions . (3 ) Duty rate reduced to ECU 0,20 per hi per % vol of alcohol + ECU 1,50 per hi until 31 December 1990 . 162 Official Journal of the European Communities 2 . 10 . 89 Rate of duty CN code Description autonomous (%) or levy (AGR) conventional (%) - Supplementary unit 1 2 3 4 5 2208 30 19 More than 2 litres 0) 1,2 Ecu/ 0,4 Ecu/ I ale . 100 % % vol/hl (2) % vol/hl Other, in containers holding : 2208 30 91  2 litres or less 1,2 Ecu/ 0,4 Ecu/ 1 ale . 100 % % vol/hl + 10 % vol/hl +3 Ecu/hi Ecu/hi 2208 30 99    More than 2 litres 1,2 Ecu/ 0,4 Ecu/ 1 ale . 100 % % vol/hl % vol/hl 2208 40  Rum and taffia : , 2208 40 10 In containers holding 2 litres or less . . . . . 1,1 Ecu/ 1 Ecu/ 1 ale . 100 % % vol/hl + 10 % vol/hl +5 ' Ecu/hi Ecu/hi 2208 40 90   In containers holding more than 2 litres 1,1 Ecu/ 1 Ecu/ 1 alc . 100% % vol/hl % vol/hl 2208 50  Gin and Geneva : Gin, in containers holding : 220850 11    2 litres or less 1,2 Ecu/ 1 Ecu/ 1 ale . 100 % % vol/hl + 10 % vol/hl +5 Ecu/hi Ecu/hi 2208 50 19 More than 2 litres 1 . 1,2 Ecu/ 1 Ecu/ 1 ale . 100 % % vol/hl % vol/hl Geneva, in containers holding : 2208 50 91 2 litres or less 1,6 Ecu/ 0 1 ale . 100 % % vol/hl + 10 Ecu/hi 2208 50 99 More than 2 litres 1,6 Ecu/ (3) 1 alc. 100% % vol/hl 2208 90 - Other :   Arrack, in containers holding : 2208 90 11 2 litres or less 1,1 ' Ecu/ 1 Ecu/ % vol/hl + 10 % vol/hl + 5 Ecu/hi Ecu/hi 220890 19 More than 2 litres 1,1 Ecu/ 1 Ecu/ 1 ale . 100 % % vol/hl % vol/hl Vodka of an alcoholic strength by volume of 45,4% vol or less and plum, pear or cherry spirit (excluding liqueurs), in containers holding : '    2 litres or less : 220890 31 Vodka 1,6 Ecu/ 1,3 Ecu/ I ale . 100% % vol/hl + 10 % vol/hl + 5 Ecu/hi Ecu/hi 2208 90 33  Plum, pear or cherry spirit (excluding liqueurs) l r6 Ecu/ 1,3 Ecu/ I ale . 100 % % vol/hl + 10 = % vol/hl + 5 Ecu/hi Ecu/hi 2208 90 39 More than 2 litres 1,6 Ecu/ 1,3 Ecu/ 1 alc . 100% % vol/hl % vol/hl (') Entry under this subheading is subject to conditions laid down in the relevant Community provisions . (2) Duty rate reduced to ECU 0,20 per hi per % vol of alcohol until 31 December 1990. (3) See Annex . 2 . 10. 89 Official Journal of the European Communities 163 Rate of duty CN code Description autonomous (%) or levy (AGR) conventional (%) Supplementary unit 1 2 3 .4 5 Other spirits, liqueurs and other spirituous beverages, in containers holding : 2 litres or less : : Spirits (excluding liqueurs) : 2208 90 51 Distilled from fruit 1,6 Ecu/ (&gt;) 1 ale . 100 % % vol/hl + 10 Ecu/hi 2208 90 53 Other 1,6 Ecu/ ( ») 1 ale . 100% % vol/hl + 10 Ecu/hi 2208 90 55 Liqueurs 1,6 Ecu/ (&gt;) 1 ale . 100 % % vol/hl + 10 Ecu/hi 220890 59  Other spirituous beverages 1,6 Ecu/  1 ale . 100 % % vol/hl + 10 Ecu/hi More than 2 litres : Spirits (excluding liqueurs) : 2208 90 71 Distilled from fruit 1,6 Ecu/ (') laic . 100% % vol/hl 2208 90 73 Other 1,6 Ecu/ ( ») 1 ale . 100 % % vol/hl 2208 90 79 Liqueurs and other spirituous beverages 1,6 Ecu/ (&gt;) 1 ale . 100 % % vol/hl * Undenatured ethyl alcohol of an alcoholic strength by volume of less than 80 % vol, in containers holding : 2208 90 91 2 litres or less 1,6 Ecu/ ( ») 1 ale . 100 % % vol/hl + 10 Ecu/hi 2208 90 99    More than 2 litres . . 1,6 Ecu/ (') laic. 100% % vol/hl 2209 00 Vinegar and substitutes for vinegar obtained from acetic acid :  Wine vinegar, in containers holding : 2209 0011 2 litres or less . 8 Ecu/hi (2)  1 2209 00 19 More than 2 litres 6 Ecu/hi (2)  1  Other, in containers holding : 2209 00 91   2 litres or less 8 Ecu/hi  1 2209 00 99 More than 2 litres .. 6 Ecu/hi  1 ( «) See Annex. (2) In addition to the customs duty, the application of a countervailing charge is provided for under certain conditions. 164 Official Journal of the European Communities 2 . 10. 8 ! CHAPTER 23 RESIDUES AND WASTE FROM THE FOOD INDUSTRIES ; PREPARED ANIMAL FODDER Note 1 . Heading No 2309 includes products of a kind used in animal feeding, not elsewhere specified or included, obtained by processing vegetable or animal materials to such an extent that they have lost the essential characteristics of the origina material, other than vegetable waste, vegetable residues and by-products of such processing . Additional notes 1 . For the purposes of subheadings 2307 00 11 , 2307 00 19, 2308 90 11 and 2308 90 19, the following expressions shall have th meanings hereby assigned to them :  'actual alcoholic strength by mass ' : the number ofkilograms ofpure alcohol contained in 100 kg of the product,  'potential alcoholic strength by mass ' : the number of kilograms of pure alcohol capable of being produced by tota fermentation of the sugars contained in 100 kg of the product,  'total alcoholic strength by mass ' : the sum of the actual and potential alcoholic strengths by mass,  '% mas ' : the symbolfor alcoholic strength by mass. 2. For the purposes of subheadings 2309 10 11 to 2309 10 70 and 2309 90 31 to 2309 90 70, the expression 'milk products ' mean, the products falling within heading Nos 0401 , 0402, 0404, 0405, 0406 and within subheadings 04031011 to 040310 39 0403 90 1 1 to 0403 90 69, 1702 10 and 2106 90 51 . \ Rate of duty CN code Description autonomous (%) °r levy (AGR) conventional (%) Supplementary unit 1 2 3 4 5 2301 Flours, meals and pellets, of meat or meat offal, of fish or of crustaceans, molluscs or other aquatic invertebrates, unfit for human consumption ; greaves : 2301 10 00  Flours, meals and pellets, of meat or meat offal ; greaves 4 Free  ' ' / 23012000  Flours, meals and pellets, of fish or of crustaceans, molluscs or other aquatic Invertebrates . 5 2  2302 Bran, sharps and other residues, whether or not in the form of pellets derived from the sifting, milling or other working of cereals or of leguminous plants : 2302 10 - Of maize (corn) : 2302 10 10 With a starch content not exceeding 35 % by weight 21 (AGR)   2302 10 90 - - Other . 21 (AGR)   2 , 10. 89 Official Journal of the European Communities 165 - Rate of duty \ CN code Description autonomous (%) or levy (AGR) conventional (%) Supplementary unit 1 , 2 3 4 5 2302 20 - Of rice : 2302 20 10   With a starch content not exceeding 35 % by weight 21 (AGR)   2302 20 90 - - Other . 21 (AGR)   2302 30 - Of wheat : 2302 30 10 »  Of which the starch content does not exceed 28 % by weight, and of which the proportion that passes through a sieve with an aperture of 0,2 mm does not exceed 10 % by weight or alternatively the proportion that passes through the sieve has an ash content, calculated on the dry product, equal to or more than 1,5 % by weight 21 (AGR) (')  2302 30 90 - - Other 21 (AGR) ( »)  2302 40 - Of other cereals : 2302 40 10 Of which the starch content does not exceed 28 % by weight, and of which the proportion that passes through a sieve with an aperture of 0,2 mm does not exceed 10 % by weight or alternatively the proportion that passes through the sieve has an ash content, calculated on the dry product, equal to or more than 1,5 % by weight 21 (AGR) (')  2302 40 90 Other 21 (AGR) ( »)  2302 50 00 - Of leguminous plants . . 8   2303 Residues of starch manufacture and similar residues, beet-pulp, ba ­ gasse and other waste of sugar manufacture, brewing or distilling dregs and waste, whether or not in the form of pellets : 2303 10 - Residues of starch manufacture and similar residues : Residues from the manufacture of starch from maize (excluding concentrated steeping liquors), of a protein content, calculated on the dry product : 2303 10 11 Exceeding 40 % by weight . . 27 (AGR)   2303 10 19 Not exceeding 40 % by weight . Free Free  2303 10 90 Other Free Free  2303 20  Beet-pulp, bagasse and other waste of sugar manufacture : Beet-pulp having a dry matter content of : 23032011  Not less than 87 % by weight Free Free  2303 20 13 Not less than 18 % but less than 87 % by weight Free Free  ... 2303 20 19 Less than 18 % by weight Free ' Free  2303 20 90 Other Free Free  2303 30 00  Brewing or distilling dregs and waste Free Free  2304 00 00 Oil-cake and other solid residues, whether or not ground or in the form of pellets, resulting from the extraction of soya-bean oil . .... Free Free  230500 00 Oil-cake and other solid residues, whether or not ground or in the form of pellets, resulting from the extraction of ground-nut oil . . . .[ Free Free  (') A reduced levy shall be applicable within the limits of an annual tariff quota of 550 000 tonnes, the conditions for the grant of which are laid down in the relevant Community provisions . 166 Official Journal of the European Communities 2 . 10. 89 ¢ Rate of duty &lt; \ CN code Description autonomous (%) or levy (AGR) conventional (%) Supplementary unit 1 2 3 4 5 2306 Oil-cake and other solid residues, whether or not ground or in the form of pellets, resulting from the extraction of vegetable fats or oils, other than those of heading No 2304 or 2305 : 2306 10 00  Of cotton seeds . Free Free  2306 2000 - Of linseed .. Free Free  2306 3000 - Of sunflower seeds Free Free  23064000 - Of rape or colza seeds Free Free  2306 5000  Of coconut or copra Free Free 2306 60 00  Of palm nuts or kernels Free Free  2306 90 - Other : Oil-cake and other residues resulting from the extraction of olive oil : 2306 9011 Containing 3 % or less by weight of olive oil Free   2306 90 19 Containing more than 3 % by weight of olive oil Free (AGR)   Other : 2306 90 91    Of germ of maize . Free Free  2306 90 93    Of sesame seeds . Free Free  2306 90 99    Other Free Free  2307 00 Wine lees ; argol :  Wine lees : 2307 00 11   Having a total alcoholic strength by mass not exceeding 7,9 % mas and a dry matter content not less than 25 % by weight . . . Free   00 19 Other 2,03 Ecu/   kg/tot/alc. 2307 00 90 - Argol Free   2308 Vegetable materials and vegetable waste, vegetable residues and by ­ products, whether or not in the form of pellets, of a kind used in animal feeding, not elsewhere specified or included : 2308 10 00  Acorns and horse-chestnuts . . . . - Free Free  2308 90 - Other : Grape marc : 2308 90 11  Having a total alcoholic strength by mass not exceeding 4,3 % mas and a dry matter content not less than 40 % by weight ........ Free Free  2308 90 19 Other ' 2,03 Ecu/   kg/tot/alc . 2308 90 30  - Pomace or marc of fruit, other than grapes Free Free  2308 90 90 Other 4 2  2. 10. 89 Official Journal of the European Communities 67 \ Rate of duty \ CN code Description autonomous (%) or levy (AGR) conventional (%) Supplementary unit 1 2 3 4 5 2309 Preparations of a kind used in animal feeding : 2309 10  Dog or cat food, put up for retail sale :   Containing starch, glucose, glucose syrup, maltodextrine or maltodex ­ trine syrup falling within subheadings 1702 30 51 to 1702 30 99, 1702 40 90, 1702 90 50 and 2106 90 55 or milk products : ¢    Containing starch, glucose, glucose syrup, maltodextrine or malto ­ dextrine syrup :     Containing no starch or containing 10 % or less by weight of starch : 2309 10 11  : Containing no milk products or containing less than 10 % by weight of such products 15 (AGR)   2309 10 13 Containing not less than 10 % but less than 50 % by weight of milk products 15 (AGR)   2309 10 15  Containing not less than 50 % but less than 75 % by weight of milk products 15 (AGR)   2309 10 19  Containing not less than 75 % by weight of milk products ... 15 (AGR)       Containing more than 10 % but not more than 30 % by weight of starch : 2309 10 31      Containing no milk products or containing less than 10 % by weight of such products 15 (AGR)   2309 10 33      Containing not less than 10 % but less than 50 % by weight of milk products 15 (AGR)   2309 10 39 Containing not less than 50 % by weight of milk products ... 15 (AGR)   Containing more than 30 % by weight of starch : 2309 10 51 Containing no milk products or containing less than 10 % by weight of such products 15 (AGR)   2309 10 53      Containing not less than 10 % but less than 50 % by weight of milk products 15 (AGR)   2309 10 59 Containing not less than 50 % by weight of milk products . . . 15 (AGR)   2309 10 70    Containing no starch, glucose, glucose syrup, maltodextrine or maltodextrine syrup but containing milk products 15 (AGR)   230910 90 -- Other 15   2309 90 - Other : 2309 90 10   Fish or marine mammal solubles . .96    Other : %    Containing starch, glucose, glucose syrup, maltodextrine or malto ­ dextrine syrup falling within subheadings 1702 30 51 to 1702 30 99, 1702 40 90, 1702 90 50 and 2106 90 55 or milk products : Cpntaining starch, glucose, glucose syrup, maltodextrine or mal ­ todextrin syrup :    Containing no starch or containing 10 % or less by weight of starch : 2309 90 31       Containing no milk products or containing less than 10 % by weight of such products - 15 (AGR) ,   168 Official Journal of the European Communities 2 . 10. 89 I I Rate of duty CN code Description autonomous (%) or levy (AGR) conventional (%) Supplementary unit 1 2 3 4 5 2309 90 33 - Containing not less than 10 % but less than 50 % by weight of milk products 15 (AGR)   2309 90 35       Containing not less than 50 % but less than 75 % by weight of milk products 15 (AGR)   2309 90 39  Containing not less than 75 % by weight of milk products . 15 (AGR)   Containing more than 10 % but not more than 30 % by weight of starch : *  2309 90 41 Containing no milk products or containing less than 10 % by weight of such products 15 (AGR)   2309 90 43 Containing not less than 10 % but less than 50 % by weight of milk products - 15 (AGR)   2309 90 49 Containing not less than 50 % by weight of milk products . 15 (AGR)   _____ Containing more than 30 % by weight of starch : * 2309 90 51    Containing no milk products or containing less than 10 % by weight of such products 15 (AGR)   2309 90 53 Containing not less than 10 % but less than 50 % by weight of milk products 15 (AGR)   2309 90 59 Containing not less than 50 % by weight of milk products . 1 5 (AGR)   2309 90 70     Containing no starch , glucose, glucose syrup, maltodextrine or maltodextrine syrup but containing milk products 15 (AGR)      Other : 2309 90 91     Beet-pulp with added molasses 15   2309 90 99 Other 15   2. 10. 89 Official Journal of the European Communities 69 CHAPTER 24 TOBACCO AND MANUFACTURED TOBACCO SUBSTITUTES Note 1 . This chapter does not cover medicinal cigarettes (Chapter 30). Rate of duty CN code Description autonomous (%) or levy (AGR) conventional (%) Supplementary unit 1 2 3 4 5 2401 Unmanufactured tobacco ; tobacco refuse : 2401 10  Tobacco, not stemmed/stripped : Flue-cured Virginia type and light air-cured Burley type tobacco (including Burley hybrids); light air-cured Maryland type and fire ­ cured tobacco ('): 2401 10 10 Flue-cured Virginia type 30 23  MIN 29 Ecu MIN 28 Ecu MAX 70 Ecu/ MAX 30 Ecu/ 100 kg/net 100 kg/net 2401 10 20 Light air-cured Burley type (including Burley hybrids) 30 23  MIN 29 Ecu MIN 28 Ecu MAX 70 Ecu/ MAX 30 Ecu/ 100 kg/net 100 kg/net 2401 10 30    Light air-cured Maryland type . . 30 23  MIN 29 Ecu MIN 28 Ecu MAX 70 Ecu/ MAX 30 Ecu/ 100 kg/net 100 kg/net    Fire-cured tobacco : 2401 10 41 Kentucky type 30 23  MIN 29 Ecu MIN 28 Ecu MAX 70 Ecu/ MAX 30 Ecu/ 100. kg/net 100 kg/net 2401 10 49 Other ..... 30 23  MIN 29 Ecu MIN 28 Ecu MAX 70 Ecu/ MAX 30 Ecu/ 100 kg/net 100 kg/net Other : 2401 10 50    Light air-cured tobacco 30 14  MIN 29 Ecu MIN 28 Ecu MAX 70 Ecu/ MAX 70 Ecu/ 100 kg/net 100 kg/net 2401 10 60    Sun-cured Oriental type tobacco . . . . 30 , 14  MIN 29 Ecu MIN 28 Ecu MAX 70 Ecu/ MAX 70 Ecu/ 100 kg/net 100 kg/net 2401 10 70 Dark air-cured tobacco 30 14 MIN 29 Ecu MIN 28 Ecu MAX 70 Ecu/ MAX 70 Ecu/ 100 kg/net 100 kg/net (') Entry under this subheading is subject to conditions laid down in the relevant Community provisions . 170 Official Journal of the European Communities 2 . 10 . 89 Rate of duty CN code Description autonomous (%) or levy (AGR) conventional (%) Supplementary unit 1 2 3 4 5 2401 10 80    Flue-cured tobacco 30 14   MIN 29 Ecu MIN 28 Ecu MAX 70 Ecu/ MAX 70 Ecu/ 100 kg/net 100 kg/net 2401 10 90    Other tobacco . 30 14  MIN 29 Ecu MIN 28 Ecu MAX 70 Ecu/ MAX 70 Ecu/ 100 kg/net 100 kg/net 2401 20  Tobacco, partly or wholly stemmed/stripped :   Flue-cured Virginia type and light air-cured Burley type tobacco (including Burley hybrids); light air-cured Maryland type and fire ­ cured tobacco (') : 2401 20 10  Flue-cured Virginia type ; 30 23  MIN 29 Ecu MIN 28 Ecu MAX 70 Ecu/ MAX 30 Ecu/ 100 kg/net 100 kg/net 2401 20 20  Light air-cured Burley type (including Burley hybrids) 30 23  MIN 29 Ecu MIN 28 Ecu MAX 70 Ecu/ MAX 30 Ecu/ 100 kg/net 100 kg/net 2401 20 30 Light air-cured Maryland type 30 23  MIN 29 Ecu MIN 28 Ecu MAX 70 Ecu/ MAX 30 Ecu/ 100 kg/net 100 kg/net Fire-cured tobacco : 2401 20 41     Kentucky type 30 23  MIN 29 Ecu MIN 28 Ecu MAX 70 Ecu/ MAX 30 Ecu/ 100 kg/net 100 kg/net 24012049 Other . . 30 23  MIN 29 Ecu MIN 28 Ecu MAX 70 Ecu/ MAX 30 Ecu/ - 100 kg/net 100 kg/net   Other : 240120 50    Light air-cured tobacco . . 30 14  MIN 29 Ecu MIN 28 Ecu MAX 70 Ecu/ MAX 70 Ecu/ 100 kg/net 100 kg/net 240120 60 Sun-cured Oriental type tobacco 30 14  MIN 29 Ecu MIN 28 Ecu MAX 70 Ecu/ MAX 70 Ecu/ 100 kg/net 100 kg/net 240120 70    Dark air-cured tobacco . 30 14  MIN 29 Ecu MIN 28 Ecu MAX 70 Ecu/ MAX 70 Ecu/ 100 kg/net 100 kg/net 240120 80    Flue-cured tobacco 30 14  MIN 29 Ecu MIN 28 Ecu MAX 70 Ecu/ MAX 70 Ecu/ 100 kg/net 100 kg/net 240120 90 Other tobacco . . . . 30 14  MIN 29 Ecu MIN 28 Ecu MAX 70 Ecu/ MAX 70 Ecu/ 100 kg/net 100 kg/net (') Entry under this subheading is subject to conditions laid down in the relevant Community provisions . 2 . 10. 89 Official Journal of the European Communities 171  Rate of duty CN code Description autonomous (%) or levy (AGR) conventional (%) Supplementary unit l 2 3,4 5 2401 30 00  Tobacco refuse 30 14  MIN 29 Ecu MIN 28 Ecu MAX 70 Ecu/ MAX 70 Ecu/ 100 kg/net 100 kg/net 2402 Cigars, cheroots, cigarillos and cigarettes, of tobacco or of tobacco substitutes : 2402 10 00  Cigars, cheroots and cigarillos, containing tobacco 80 (') 52 lOOp/st 2402 20 00  Cigarettes containing tobacco 180 90 1 000 p/st 2402 90 00 - Other 180 90  2403 Other manufactured tobacco and manufactured tobacco substitutes ; 'homogenized' or 'reconstituted' tobacco ; tobacco extracts and essen ­ ces : 2403 10 00 - Smoking tobacco, whether or not containing tobacco substitutes in any proportion 180 117   Other : 2403 91 00 'Homogenized' or 'reconstituted' tobacco 40 26  2403 99 - - Other : 24039910  Chewing tobacco and snuff 100 65  1240399 90 Other 40 26  (!) Duty rate reduced to 43 % until 31 December 1990. 72 Official Journal of the European Communities 2 . 10. 89 SECTION V MINERAL PRODUCTS CHAPTER 25 SALT; SULPHUR ; EARTHS AND STONE ; PLASTERING MATERIALS, LIME AND CEMENT Notes 1 . Except where their context or note 4 to this chapter otherwise requires, the headings of this chapter cover only products which are in the crude state or which have been washed (even with chemical substances eliminating the impurities without changing the structure of the product), crushed, ground, powdered, levigated, sifted, screened, concentrated by flotation, magnetic separation or other mechanical or physical processes (except crystallization), but not products which have been roasted, calcined, obtained by mixing or subjected to processing beyond that mentioned in each heading. The products of this chapter may contain an added anti-dusting agent, provided that such addition does not render the product particularly suitable for specific use rather than for general use. 2 . This chapter does not cover : (a) sublimed sulphur, precipitated sulphur or colloidal sulphur (heading No 2802); (b) earth colours containing 70 % or more by weight of combined iron evaluated as Fe203 (heading No 2821 ); (c) medicaments or other products of Chapter 30 ; (d) perfumery, cosmetic or toilet preparations (Chapter 33); (e) setts, curbstones or flagstones (heading No 6801 ); mosaic cubes or the like (heading No 6802); roofing, facing or damp course slates (heading No 6803); (0 precious or semi-precious stones (heading No 7102 or 7103); (g) cultured crystals (other than optical elements) weighing not less than 2,5 g each, of sodium chloride or of magnesium oxide, of heading No 3823 ; optical elements of sodium chloride or of magnesium oxide (headirig No 9001 ); (h) billiard chalks (heading No 9504); or (ij) writing or drawing chalks or tailors' chalks (heading No 9609). 3 . Any products classifiable within heading No 2517 and any other heading of the chapter are to be classified within heading No 2517 . 4. Heading No 2530 applies inter alia to : vermiculite, perlite and chlorites, unexpanded ; earth colours, whether or not calcined or mixed together ; natural micaceous iron oxides ; meerschaum (whether or not in polished pieces); amber; agglomerated meerschaum and agglomerated amber, in plates, rods, sticks or similar forms, not worked after moulding; jet ; strontianite (whether or not calcined), other than strontium oxide; broken pottery . &gt; 10. 89 Official Journal of the European Communities 173 \ Rate of duty CN code Description autonomous (%) conventional (%) Supplementary unit l 2 3 4 5 2501 00 Salt (including table salt and denatured salt) and pure sodium chloride, whether or not in aqueous solution ; sea water : 250100 10 - Sea water and salt liquors Free Free   Common salt (including table salt and denatured salt) and pure sodium chloride, whether or not in aqueous solution : 250100 31 For chemical transformation (separation of Na from CI) for the manufacture of other products (l ) 1 Ecu/   ' 1 000 kg/net   Other : 2501 00 51 Denatured or for industrial uses (including refining) other than the preservation or preparation of foodstuffs for human or animal consumption ( ») 5 Ecu/ 2,5 Ecu/  1 000 kg/net 1 000 kg/net Other : 2501 00 91 Salt suitable for human consumption 16 Ecu/ . 5,2 Ecu/  1 000 kg/net 1 000 kg/net 2501 00 99 Other 16 Ecu/ 5,2 Ecu/  1 000 kg/net 1 000 kg/net 2502 00 00 Unroasted iron pyrites Free Free  2503 Sulphur of all kinds, other than sublimed sulphur, precipitated sulphur and colloidal sulphur : 2503 10 00  Crude or unrefined sulphur Free Free  2503 90 00 - Other 10 3,2  2504 Natural graphite : \ , ... 250410 00  In powder or in flakes . . . . Free Free  2504 90 00 - Other . . . - Free Free  2505 Natural sands of all kinds, whether or not coloured, other than metal-bearing sands of Chapter 26 : 250510 00  Silica sands and quartz sands Free Free  2505 90 00 - Other Free Free  2506 Quartz (other than natural sands); quartzite, whether or not roughly trimmed or merely cut, by sawing or otherwise, into blocks or slabs of a rectangular (including square) shape : 250610 00  Quartz 1 Free   Quartzite : 2506 2100 Crude or roughly trimmed .. 1 Free 2506 29 00 Otlier 1 Free  (') Entry under this subheading is subject to conditions laid down in the relevant Community provisions. 174 Official Journal of the European Communities 2. 10. 89 ' Rate of duty ll CN code Description autonomous (%) conventional (%) Supplementary unit 1 2 3 4 5 2507 00 Kaolin and other kaolinic clays, whether or not calcined : 2507 00 10  Crude . Free Free  2507 0090 - Other Free Free  2508 Other clays (not including expanded clays of heading No 6806), andalusite, kyanite and sillimanite, whether or not calcined ; mullite ; chamotte or dinas earths : 250810 00  Bentonite . . . . Free Free  2508 20 00  Decolourizing earths and fuller's earth Free Free  2508 30 00  Fire-clay Free Free  2508 40 00  Other clays Free Free  250850 00  Andalusite, kyanite and sillimanite Free Free  2508 60 00  Mullite Free Free  2508 70 00  Chamotte or dinas earths Free Free  2509 00 00 Chalk Free Free  2510 Natural calcium phosphates, natural aluminium calcium phosphates and phosphatic chalk : 251010 00 - Unground Free Free  2510 20 00  Ground Free Free  2511 Natural barium sulphate (barytes); natural barium carbonate (with ­ erite), whether or not calcined, other than barium oxide of heading No 2816 : 2511 10 00  Natural barium sulphate (barytes) . Free Free  2511 20 00  Natural barium carbonate (witherite) 3 1  2512 00 00 Siliceous fossil meals (for example, kieselguhr, tripolite and dia ­ tomite) and similar siliceous earths, whether or not calcined, of an apparent specific gravity of 1 or less Free 0,5  2513 Pumice stone ; emery ; natural corundum, natural garnet and other natural abrasives, whether or not heat-treated :  Pumice stone : 2513 11 00 Crude or in irregular pieces, including crushed pumice ('bimskies') .... Free Free  25131900 Other , ... 3 0,9   Emery, natural corundum, natural garnet and other natural - abrasives : 2513 2100   Crude or in irregular pieces ; Free Free  2513 29 00 Other 3 0,9  2 . 10 . 89 Official Journal of the European Communities 75 Rate of duty CN code Description autonomous (%) conventional (%) Supplementary unit 1 2 3 4 5 2514 00 00 Slate, whether or not roughly trimmed or merely cut, by sawing or otherwise, into blocks or slabs of a rectangular (including square) shape .... . Free Free  2515 Marble, travertine, ecaussine and other calcareous monumental or building stone of an apparent specific gravity of 2,5 or more, and alabaster, whether or not roughly trimmed or merely cut, by sawing or Otherwise, into blocks or slabs of a rectangular (including square) shape :  Marble and travertine : 25151100 Crude or roughly trirr.med . . Free Free  2515 12 00   Merely cut, by sawing or otherwise, into blocks or slabs of a rectangular (including square) shape Free Free  2515 20 00  Ecaussine and other calcareous monumental or building stone ; alabaster . . Free Free  2516 Granite, porphyry, basalt, sandstone and other monumental or build ­ ing stone, whether or not roughly trimmed or merely cut, by sawing or otherwise, into blocks or slabs of a rectangular (including square) shape :  Granite : 2516 11 00 Crude or roughly trimmed Free Free  2516 12   Merely cut, by sawing or otherwise, into blocks or slabs of a rectangular (including square) shape : 2516 12 10 Of a thickness not exceeding 25 cm . 7 3,5  251612 90 Other Free Free   Sandstone : 2516 2100   Crude or roughly trimmed . Free Free  2516 22   Merely cut, by sawing or otherwise, into blocks or slabs of a rectangular (including square) shape : ' 2516 22 10    Of a thickness not exceeding 25 cm 7 3,5  2516 22 90 Other Free Free  2516 90 - Other monumental or building stone : 2516 9010   Porphyry, syenite, lava, basalt, gneiss, trachyte and other similar hard rocks, merely cut, by sawing or otherwise, into blocks or slabs of a rectangular (including square) shape, : of a thickness not exceeding 25 cm 7 3,5  Other : 2516 90 91    Porphyry and basalt Free Free  2516 90 99 - - - Other i ¢ ¢ Free Free  176 Official journal of the European Communities 2 . 10 . 89 Rate of duty \ CN code Description autonomous (%) conventional (%) Supplementary unit 1 . 2 3 4 5 2517 Pebbles, gravel, broken or crushed stone, of a kind commonly used for concrete aggregates, for road metalling or for railway or other ballast, shingle and flint, whether or not heat-treated ; macadam of slag, dross or similar industrial waste, whether or not incorporating the materials cited in the first part of the heading ; tarred macadam ; granules, chippings and powder, of stones of heading No 2515 or 2516, whether or not heat-treated : 2517 10  Pebbles, gravel, broken or crushed stone, of a kind commonly used for concrete aggregates, for road metalling or for railway or other ballast, shingle and flint, whether or not heat-treated : 2517 10 10   Pebbles, gravel , shingle and flint Free Free  2517 10 90   Other . . Free Free  2517 20 00  Macadam of slag, dross or similar industrial waste, whether or not incorporating the materials cited in subheading 2517 10 Free Free  2517 30 00  Tarred macadam Free Free   Granules, chippings and powder, of stones of heading No 2515 or 2516, whether or not heat-treated : 2517 4100   Of marble Free Free  2517 49 00   Other . Free Free  2518 Dolomite, whether or not calcined ; dolomite, roughly trimmed or merely cut, by sawing or otherwise, into blocks or slabs of a rectangular (including square) shape ; agglomerated dolomite (includ ­ ing tarred dolomite) : 251810 00  Dolomite not calcined . Free Free  2518 2000  Calcined dolomite . . 4 1,8  2518 30 00  Agglomerated dolomite (including tarred dolomite) 5 2,2  2519 Natural magnesium carbonate (magnesite); fused magnesia ; dead ­ burned (sintered) magnesia, whether or not containing small quantities of other oxides added before sintering ; other magnesium oxide, whether or not pure : 2519 10 00  Natural magnesium carbonate (magnesite) Free Free  2519 90 - Other : 2519 90 10   Magnesium oxide, other than calcined natural magnesium carbonate . 9 4,1  2519 90 30   Dead-burned (sintered) magnesia Free Free  2519 90 90 Other Free Free  2520 Gypsum ; anhydrite ; plasters (consisting of calcined gypsum or cal ­ cium sulphate) whether or not coloured, with or without small quanti ­ ties of accelerators or retarders : 252010 00  Gypsum ; anhydrite Free Free  2520 20  Plasters : 2520 20 10   Building Free Free  2520 20 90 Other Free Free  2 . 10 . 89 Official Journal of the European Communities 177 I Rate of duty \ CN code Description autonomous (%) conventional (%) Supplementary unit 12 3 4 5 2521 00 00 Limestone flux ; limestone and other calcareous stone, of a kind used for the manufacture of lime or cement . Free Free  2522 Quicklime, slaked lime and hydraulic lime, other than calcium oxide and hydroxide of heading No 2825 : 2522 10 00  Quicklime 4 3,5  2522 20 00 - Slaked lime 4 3,5  2522 30 00  Hydraulic lime 4 3,5  2523 Portland cement, aluminous cement, slag cement, supersulphate ce ­ ment and similar hydraulic cements, whether or not coloured or in the form of clinkers : 2523 10 00  Cement clinkers 8 3,2   Portland cement : 2523 21 00 White cement, whether or not artificially coloured 8 3,2  2523 29 00 - - Other .... ; 8 3,2  2523 30 00  Aluminous cement . . 8 3,2  k 2523 90  Other hydraulic cements : 2523 90 10 Blast furnace cement . . . . 8 3,2  2523 90 30   Pozzolanic cement 8 3,2  2523 90 90 Other 8 3,2  2524 00 Asbestos : 2524 0010  Crude, in rock form, including concentrates . Free Free  2524 00 30  Fibres, flakes or powder Free Free  2524 00 90 - Other . . . Free Free  2525 Mica, including splittings ; mica waste : 2525 10 00 - Crude mica and mica rifted into sheets or splittings Free Free  2525 20 00 - Mica powder Free Free  2525 30 00 - Mica waste Free Free  2526 Natural steatite, whether or not roughly trimmed or merely cut, by sawing or otherwise, into blocks or slabs of a rectangular (including square) shape ; talc : 252610 00 - Not crushed, not powdered . '. Free Free  2526 20 00 - Crushed or powdered 3 0,9  252700 00 Natural cryolite ; natural chiolite Free Free  2528 Natural borates and concentrates thereof (whether or not calcined), but not including borates separated from natural brine ; natural boric acid containing not more than 85 % of H3BO3 calculated on the dry weight : 2528 10 00 - Natural sodium borates Free Free  2528 90 00 - Other Free Free  178 Official Journal of the European Communities 2 . 10 . 89 l Rate of duty CN code Description autonomous (%) conventional (%) Supplementary unit 1 2 3 4 5 2529 Felspar ; leucite ; nepheline and nepheline syenite ; fluorspar : 2529 10 00 - Felspar Free Free   Fluorspar : 2529 21 00   Containing by weight 97 % or less of calcium fluoride 3 Free  2529 22 00   Containing by weight more than 97 % of calcium fluoride . . 3 Free  2529 30 00  Leucite ; nepheline and nepheline syenite Free Free  2530 Mineral substances not elsewhere specified or included : 2530 10 00 - Vermiculite, perlite and chlorites, unexpanded Free Free  2530 20 00  Kieserite, epsomite (natural magnesium sulphates) Free Free  2530 30 00  Earth colours . Free Free  2530 40 00  Natural micaceous iron oxides , . 3 1,8  2530 9000 - Other Free Free  2 . 10. 89 Official Journal of the European Communities 179 CHAPTER 26 ORES, SLAG AND ASH Notes 1 . This chapter does not cover : (a) slag or similar industrial waste prepared as macadam (heading No 2517); (b) natural magnesium carbonate (magnesite), whether or not calcined (heading No 2519); (c) basic slag of Chapter 3 1 ; (d) slag wool, rock wool or similar mineral wools (heading No 6806); (e) waste or scrap of precious metal or of metal clad with precious metal (heading No 7112); or (f) copper, nickel or cobalt mattes produced by any process of smelting (Section XV). 2 . For the purposes of heading Nos 2601 to 2617, the term 'ores' means minerals of mineralogical species actually used in the metallurgical industry for the extraction of mercury, of the metals of heading No 2844 or of the metals of Section XIV or XV, even if the are intended for non-metallurgical purposes . Heading Nos 2601 to 2617 do not, however, include minerals which have been submitted to processes not normal to the metallurgical industry. 3 . Heading No 2620 applies only to ash and residues of a kind used in industry either for the extraction of metals or as a basis for the manufacture of chemical compounds of metals . Rate of duty CN code Description autonomous (%) conventional (%) Supplementary unit 12 3 4 5 2601 Iron ores and concentrates, including roasted iron pyrites :  Iron ores and concentrates, other than roasted iron pyrites : 26011100 -  Non-agglomerated (ECSC) Free  260112 00   Agglomerated (ECSC) Free  2601 20 00  Roasted iron pyrites . . ... Free Free  2602 00 00 Manganese ores and concentrates, including manganiferous iron ores and concentrates with a manganese content of 20 % or more, calcu ­ lated on the dry weight (ECSC) Free  2603 00 00 Copper ores and concentrates Free Free  2604 00 00 Nickel ores and concentrates .... . Free Free  2605 00 00 Cobalt ores and concentrates Free Free  2606 00 00 Aluminium ores and concentrates . Free Free  180 Official Journal of the European Communities 2 . 10. 89 \ Rate of duty \ CN code Description autonomous (%) conventional (%) Supplementary unit 1 2 3 4 5 26070000 Lead ores and concentrates Free Free - 260800 00 Zinc ores and concentrates . . . Free Free 26090000 Tin ores and concentrates Free Free  2610 00 00 Chromium ores and concentrates Free Free  26110000 Tungsten ores and concentrates Free Free  2612 Uranium or thorium ores and concentrates : 2612 10  Uranium ores and concentrates : 2612 10 10 Uranium ores and pitchblende, and concentrates thereof, with a uranium content of more than 5 % by weight (Euratom) Free Free  2612 10 90 Other Free Free  2612 20 - Thorium ores and concentrates : 2612 2010 - - Monazite; urano-thorianite and other thorium ores and concentrates, with a thorium content of more than 20 % by weight (Euratom) .... Free Free  2612 20 90 Other Free Free  2613 Molybdenum ores and concentrates : 26131000 - Roasted Free Free  2613 90 00 - Other . Free Free  2614 00 Titanium ores and concentrates : 26140010 - Ilmenite and concentrates thereof Free Free  2614 0090 - Other Free Free  2615 Niobium, tantalum, vanadium or zirconium ores and concentrates : 2615 10 00  Zirconium ores and concentrates Free Free  2615 90 - Other : ~ 2615 90 10   Niobium and tantalum ores and concentrates Free Free  2615 90 90 Vanadium ores and concentrates Free Free  2616 Precious metal ores and concentrates : 261610 00  Silver ores and concentrates Free Free  261690 00 - Other Free Free  2617 Other ores and concentrates : 2617 10 00  Antimony ores and concentrates Free Free  26179000 - Other Free Free  2618 00 00 Granulated slag (slag sand) from the manufacture of iron or steel . . Free Free  l 10. 89 Official Journal of the European Communities 181 Rate of duty CN code Description autonomous (%) conventional ¢ (%) Supplementary unit 1 2 3 4 5 261900 Slag, dross (other than granulated slag), scalings and other waste from the manufacture of iron or steel : 2619 00 10  Blast-furnace dust (ECSC) . Free   Other : 2619 0091   Waste suitable for the recovery of iron or manganese Free Free  2619 00 93 Slag suitable for the extraction of titanium oxide Free Free  2619 00 95 Waste suitable for the extraction of vanadium . . . Free Free  2619 00 99 Other Free Free  2620 Ash and residues (other than from the manufacture of iron or steel), containing metals or metal compounds : - Containing mainly zinc : 26201100 Hard zinc spelter Free Free  2620 19 00 Other Free Free  2620 20 00 - Containing mainly lead Free Free  2620 30 00  Containing mainly copper Free Free  2620 40 00  Containing mainly aluminium Free Free  2620 50 00  Containing mainly vanadium Free Free  2620 90 - Other : 2620 90 10 Containing mainly nickel Free Free  2620 90 20 Containing mainly niobium and tantalum Free Free  2620 90 30 Containing mainly tungsten Free Free  2620 90 40 Containing mainly tin Free Free  2620 90 50 Containing mainly molybdenum . . . . Free Free  2620 90 60 Containing mainly titanium Free Free  2620 90 70 Containing mainly antimony Free Free  2620 90 80 Containing mainly cobalt . Free Free  2620 90 91 -  Containing mainly zirconium Free Free  2620 90 99 Other . Free Free  2621 00 00 Other slag and ash, including seaweed ash (kelp) . . . Free Free  182 Official Journal of the European Communities 2 . 10. 8&lt; CHAPTER 27 MINERAL FUELS, MINERAL OILS AND PRODUCTS OF THEIR DISTILLATION ; BITUMINOUS SUBSTANCES ; MINERAL WAXES Notes 1 . This chapter does not cover : (a) separate chemically defined organic compounds, other than pure methane and propane which are to be classified withir heading No 2711 ; (b) medicaments of heading No 3003 or 3004; or (c) mixed unsaturated hydrocarbons of heading No 3301 , 3302 or 3805 . 2 . References in heading No 2710 to 'petroleum oils and oils obtained from bituminous minerals' include not only petroleuir oils and oils obtained from bituminous minerals but also similar oils, as well as those consisting mainly of mixec unsaturated hydrocarbons, obtained by any process, provided that the weight of the non-aromatic constituents exceeds thai of the aromatic constituents. However, the references do not include liquid synthetic polyoleflns of which less than 60% by volume distils at 300 °C, aftei conversion to 1 013 mbar when a reduced-pressure distillation method is used (Chapter 39). Subheading notes 1 . For the purposes of subheading 2701 11 , 'anthracite' means coal having a volatile matter limit (on a dry, mineral ­ matter-free basis) not exceeding 14%. 2 . For the purposes of subheading 2701 12, 'bituminous coal ' means coal having a volatile matter limit (on a dry, mineral-matter-free basis) exceeding 14% and a calorific value limit (on a moist, mineral-matter-free basis) equal to oi greater than 5 833 kcal/kg. 3 . For the purposes of subheadings 2707 10, 2707 20, 2707 30, 2707 40 and 2707 60, the terms 'benzole', 'toluole', 'xylole'. 'naphthalene' and 'phenols' apply to products which contain more than 50 % by weight of benzene, toluene, xylene, naphthalene or phenols, respectively. Additional notes (') 1 . For the purposes ofheading No 2710 : (a) 'light oils ' (subheadings 2710 00 11 to 2710 00 39) means oils and preparations of which 90% or more by volume (including losses) distils at 210 °C (ASTM D 86 method); (b) 'special spirits ' (subheadings 2710 00 21 and 2710 0025) means light oils as defined in paragraph (a) above, not containing any anti-knock preparations, and with a difference of not more than 60 °C between the temperatures at which 5 % and 90 °A by volume (including losses) distil; (c) 'white spirit ' (subheading 2710 00 21) means special spirits as defined in paragraph (b) above with a flash-point higher that 21 °C by the Abel-Pensky method (2); (') Unless otherwise stated, the term 'ASTM method' means the methods laid down by the American Society for Testing and Materials in the 1976 edition of standard definitions and specifications for petroleum and lubricating products. (2) The term 'Abel-Pensky method' means method DIN (Deutsche Industrienorm) 51755  Marz 1974 published by the DNA (Deutsche NormenausschuB), Berlin 15 . 2 . 10 ; 89 Official Journal of the European Communities 183 (d) 'medium oils ' (subheadings 2710 00 41 to 2710 00 59) means oils and preparations of which less than 90% by volume (including losses) distils at 210 °C and 65 % or more by volume (including losses) distils at 250 °C (ASTM D 86 method); (e) 'heavy oils ' (subheadings 2710 00 61 to 2710 00 99) means oils and preparations of which less than 65 % by volume (including losses) distils at 250 °C by the ASTM D 86 method or of which the distillation percentage at 250 °C cannot be determined by that method; (f) 'gas oils ' (subheadings 2710 00 61 to 2710 00 69) means heavy oils as defined in paragraph (e) above of which 85 % or more by volume (including losses) distils at 350 °C (ASTM D 86 method); (g) fuel oils ' (subheadings 2710 00 71 to 2710 00 79) means heavy oils as defined in paragraph (e) above (other than gas oils as defined in paragraph (f) above) which , for a corresponding diluted colour C, have a viscosity V :  not exceeding that shown in line I of the following table when the sulphated ashes content is less than 1 % by the ASTM D 874 method and the saponification index is less than 4 by the ASTM D 939-54 method,  exceeding that shown in line II when the pour point is not less than 10 °C by the ASTM D 97 method,  exceeding that shown in line I but not exceeding that shown in line II when 25 % or more by volume distils at 300 °C by the ASTM D 86 method or, if less than 25 % by volume distils at 300 °C, when the pour point is higher than 10 °C below zero by the ASTM D 97 method. These provisions apply only to oils having a diluted colour C of less than 2. Diluted colour C/Viscosity V concordance table Colour C Viscosity V 0 0,5 1 1,5 2 2,5 3 3,5 4 4,5 5 5,5 6 6,5 7 I 4 4 4 5,4 9 15,1 25,3 42,4 71,1 119 200 335 562 943 1 580 II 7 7 7 7 9 15,1 25,3 42,4 71,1 119 200 335 562 943 1 580 7,5 and above 2 650 2 650 The term 'viscosity V means the kinematic viscosity at 50 °C expressed in 10~6 m2 s~ ' by the ASTM D 445 method. The term 'diluted colour C' means the colour of a product, as determined by the ASTM D 1500 method, after one part of such product has been mixed with 99 parts by volume of carbon tetrachloride. The colour must be determined immediately after dilution . This subheading covers only fuel oils of natural colour. Subheadings 2710 00 71 to 2710 00 79 do not cover heavy oils defined in paragraph (e) above for which it is not possible to determine :  the distillation percentage at 250 °C by the ASTM D 86 method (zero shall be deemed to be a percentage),  the kinematic viscosity at SO °C by the ASTM D 445 method,  or the diluted colour C by the ASTM D 1500 method. Such products fall within subheadings 2710 00 91 to 2710 00 99. 2. For the purposes of heading No 2712, the expression 'crude petroleum jelly ' (subheading 2712 10 10) shall be taken to apply \o petroleum jelly of a natural colour higher than 4,5 by the ASTM D 1500 method. 3. For the purposes of subheadings 2712 90 31 to 2712 90 39), the term 'crude ' shall be taken to apply to products : (a) with an oil content of 3,5 or higher by the ASTM D 721 method, if their viscosity at 100 °C is lower than 9x 10~6 m2 s~ ' by the ASTM D 445 method; or 184 Official Journal of the European Communities 2 . 10. 89 (b) of a natural colour higher than 3 by the ASTM D 1500 method, if their viscosity at 100 °C is 9x 10~6 m2 s~ l or higher by the ASTM D 445 method. 4. For the purposes of heading Nos 2710, 2711 and 2712, the term 'specific process ' shall be taken to apply to the following operations : (a) vacuum distillation; (b) redistillation by a very thorough fractionation process; (c) cracking; (d) reforming; (e) extraction by means of selective solvents; (f) the process comprising all the following operations : processing with concentrated sulphuric acid, oleum or sulphuric anhydride; neutralization with alkaline agents; decolorization and purification with naturally active earth , activated earth, activated charcoal or bauxite; (g) polymerization; (h) alkylation; (ij) isomerization; fk) (in respect of products of subheadings 2710 00 61 to 2710 00 99 only) desulphurization with hydrogen resulting in a reduction of at least 85 % of the sulphur content of the products processed (ASTM D 1266-59 T method); (I) (in respect ofproducts of heading No 2710 only) deparaffining by a process other than filtering; * (m) (in respect ofproducts of subheadings 2710 00 61 to 2710 00 99 only) treatment with hydrogen at a pressure of more than 20 bar and a temperature of more than 250 °C with the use of a catalyst, other than to effect desulphurization , when the hydrogen constitutes an active element in a chemical reaction . The further treatment with hydrogen of lubricating oils of subheadings 271000 91 to 2710 00 99 (e.g. hydrofinishing or decolorization) in order, more especially, to improve colour or stability shall not, however, be deemed to be a specific process; (n) (in respect ofproducts of subheadings 2710 00 71 to 2710 00 79 only) atmospheric distillation , on condition that less than 30 % of these products distils, by volume, including losses, at 300 °C by the ASTM D 86 method. If 30% or more by volume, including losses, of such products distils at 300 °C by the ASTM D 86 method, the quantities of products which may be obtained during the atmospheric distillation and which fall within subheadings 2710 0011 to 2710 00 39 or 271000 41 to 2710 00 59 shall be dutiable at the same rates as those provided for under subheading 2710 00 79 according to the kind and value of the products used and on the net weight of the products obtained. This rule shall not apply to products so obtained which , within a period of six months and subject to such other conditions as may be determined by the competent authorities, are to undergo a specific process or chemical transformation by a process not being a specific process; (o) (in respect of products of subheadings 2710 00 91 to 2710 00 99 only) treatment by means of a high-frequency electrical brush-discharge. Should any preparatory treatment prior to the abovementioned treatments be necessary by reason of technical requirements, the customs exemption shall apply only to the quantities of the products intended for and actually subjected to such abovementioned treatments; any waste products arising during preparatory treatment shall also be exempt from customs duty. 5. The quantities ofproducts which may be obtained during chemical transformation , or during preparatory treatment which may be necessary by reason of technical requirements, and which fall within heading -Nos or subheadings 2707 10 10, 2707 20 10, 270730 10, 2707 50 10, 2710, 2711 , 2712 10, 2712 20, 2712 90 31 to 2712 90 90, 2713 90, 2901 10 10, 2902 20 10, 2902 30 10 and 2902 44 10 shall be dutiable at the same rates as those provided for in respect ofproducts for other purposes ', according to 2 . 10 . 89 Official Journal of the European Communities 185 the kind and value of the products used and on the net weight of the products obtained. This rule shall not apply to such products falling within heading Nos 2710 to 2712 which, within a period of six months and subject to such other conditions as may be determined by the competent authorities, are to undergo a specific process or further chemical transformation . 6. Subheading 2710 00 95 covers only oils to be mixed with other oils, with the products ofheading No 3811 or with thickeners in order to produce oils , greases or lubricating preparations, by enterprises which , because of the plant with which they are equipped, cannot claim exemption from customs duty under the terms of additional note 5 above relating to heading No 2710, and which process such oils for resale in plants equipped with all the following :  at least two storage tanks for the basic oils in bulk,  at least one mixing tank, with power-driven mixing equipment, with or without heating equipment, and with provision for the incorporation of additives, and  packaging equipment. These last three requirements concerning plant equipment are also applicable when the mixing is carried out in rented plants or by a subcontractor. Rate of duty \ CN code . Description autonomous (%) conventional (%) Supplementary unit 1 2 3 4 5 2701 Coal ; briquettes, ovoids and similar solid fuels manufactured from coal :  Coal, whether or not pulverized, but not agglomerated : 2701 11 - - Anthracite (ECSC) : 2701 11 10  Having a volatile matter limit (on a dry, mineral-matter-free basis) not exceeding 10 % Federal Republic of Germany : 6 DM/ 1 000 kg/net other : Free 2701 11 90 Other Federal  Republic of Germany : 6 DM/ 1 000 kg/net other : Free 2701 12   Bituminous coal (ECSC) : 2701 12 10 --- Coking coal Federal  Republic of Germany : 6 DM/ 1 000 kg/net other : Free 2701 12 90 Other Federal  Republic of Germany : 6 DM/ 1 000 kg/net other : Free 186 Official Journal of the European Communities 2 . 10. 89 Rate of duty 1 CN code Description autonomous (%) conventional (%) Supplementary unit 1 2 3 4 5 2701 1900 Other coal (ECSC) . . . . . . . . Federal  Republic of Germany : 6 DM/ 1 000 kg/net other : Free 2701 20 00 - Briquettes, ovoids and similar solid fuels manufactured from coal (ECSC) . Italy : 1,8  Federal Republic of Germany : 6 DM/ 1 000 kg/net other : Free 2702 Lignite, whether or not agglomerated, excluding jet : 2702 10 00  Lignite, whether or not pulverized, but not agglomerated (ECSC) Greece : 5  France : 2,2 other : Free 2702 20 00  Agglomerated lignite (ECSC) Greece : 5  Italy : 1,8 France : 2,2 other : Free 270300 00 Peat (including peat litter), whether or not agglomerated Free Free  2704 00 Coke and semi-coke of coal, of lignite or of peat, whether or not agglomerated ; retort carbon :  Coke and semi-coke of coal : 2704 0011   For the manufacture of electrodes 3 1,4  2704 00 19 Other (ECSC) Italy : 3,8  other : Free 2704 00 30  Coke and semi-coke of lignite (ECSC) Italy : 3,8  other : Free 2704 00 90 - Other 3 1,4  ¢ I ' 2705 00 00 Coal gas, water gas, producer gas and similar gases, other than petroleum gases and other gaseous hydrocarbons . Free 1 Free 1 000 m 3 270600 00 Tar distilled from coal, from lignite or from peat, and other mineral tars, whether or not dehydrated or partially distilled, including recon ­ stituted tars... . Free Free  2707 Oils and other products of the distillation of high temperature coal tar ; similar products in which the weight of the aromatic constituents exceeds that of the non-aromatic constituents : 2707 10  Benzole : 2707 10 10   For use as a power or heating fuel 10 5  !. 10 . 89 Official Journal of the European Communities 187 I Rate of duty I CN code Description autonomous (%) conventional (%) Supplementary unit 1 2 3 4 5 2707 1090 For other purposes (}) Free Free  270720 - Toluole : 2707 20 10 For use as a power or heating fuel 10 5  2707 20 90 For other purposes (') . . . Free Free  2707 30 - Xylole : 2707 30 10 For use as a power or heating fuel 10 5  2707 30 90 ¢ For other purposes (') Free Free  2707 40 00 - Naphthalene Free 1,5  2707 50  Other aromatic hydrocarbon mixtures of which 65 % or more by volume (including losses) distils at 250 °C by the ASTM D 86 method ; 2707 50 10 For use as power or heating fuels 10 5  For other purposes (1) : 2707 50 91 Solvent naphtha Free Free  2707 5099 --- Other Free Free  2707 60 - Phenols : 2707 6010 Cresols 3 2,5  2707 60 30 Xylenols 3 2,5  2707 60 90 Other, including mixtures of phenols 3 2,5   Other : 2707 91 00 Creosote oils . 5 3,5  2707 99 -- Other ;  Crude oils : 2707 9911 Crude light oils of which 90 % or more by volume distils at temperatures of up to 200 °C 10 3,2  2707 9919 - Other 2 1  2707 99 30 Sulphuretted toppings Free Free  2707 99 50 Basic products . 6 3  2707 99 70 Anthracene Free Free  Other : 2707 99 91 For the manufacture of the products of heading No 2803 (') . . Free 2,9  2707 99 99 - Other 5 3,5  2708 Pitch and pitch coke, obtained from coal tar or from other mineral tars : 27081000 - Pitch . Free Free  2708 20 00 - Pitch coke Free Free  S709 00 Petroleum oils and oils obtained from bituminous minerals, crude : !709 00 10  Natural gas condensates . Free Free  ) Entry under this subheading is subject to conditions laid down in the relevant Community provisions. 188 Official Journal of the European Communities 2 , 10 . 8 Rate of duty CN code Description autonomous (%) conventional (%) Supplementary unit 1 2 3 4 5 2709 00 90 - Other . . -... Free Free  2710 00 Petroleum oils an&lt;| oils obtained from bituminous minerals, other than crude ; preparations not elsewhere specified or included, containing by weight 70 % or more of petroleum oils or of oils obtained from bituminous minerals, these oils being the basic constituents of the preparations :  Light oils : 27100011 For undergoing a specific process (') , . . . 14 (2) 7  2710 00 15 For undergoing chemical transformation by a process other than those specified in respect of subheading 2710 00 11 (&lt;) . . ... 14 (2) (3) 7 (3)  For other purposes : Special spirits : 2710 00 21 ---- White spirit 14 (&lt;) 7  2710 00 25 Other . . 14 ( «) 7  Other : Motor spirit : 2710 00 31 Aviation spirit 14 (4) 7  Other, with a lead . content : 2710 00 33 Not exceeding 0,013 g per litre 14 (4) 7  2710 00 35  Exceeding 0,013 g per litre 14 (4) 7  2710 00 37 Spirit type jet fuel 14 ( «) 7  2710 00 39 Other light oils 14 ( «) 7  Medium oils : 2710 00 41 For undergoing a specific process (') 14 (2) 7  2710 00 45 For undergoing chemical transformation by a process other than those specified in respect of subheading 2710 00 41 (!) . 14 (2) (3) 7 (3)  For other purposes : Kerosene : 27100051 Jet fuel .... 14 ( «) 7  271000 55 Other 14 (*) 7  2710 00 59 Other 14 (4) 7   Heavy oils :   Gas oils : 2710 00 61  For undergoing a specific process (*) 10 =(2) 5 - 2710 00 65 For undergoing chemical transformation by a process other than those specified in respect of subheading 2710 00 61 (') 10 (2) 5 (3) 271000 69 For other purposes 10 (5) 5  (') Entry under this subheading is subject to conditions laid down in the relevant Community provisions. 0 Total suspension for an indefinite period. (3) See additional note 5 (CN). (4) Duty rate reduced to 6 % (suspension) for an indefinite period . (5) Duty rate reduced to 3,5 % (suspension) for an indefinite period. 2 . 10. 89 Official Journal of the European Communities 189 Rate of duty CN code Description . autonomous (%) conventional (%) Supplementary unit 1 2 3 4 5 Fuel oils : 2710 00 71 For undergoing a specific process ( ¢) . . 10 (2) 5  2710 00 75 For undergoing chemical transformation by a process other than those specified in respect of subheading 2710 00 71 (V) ....... 10 (2) (3) 5 (3)  2710 00 79   For other purposes . 10 (4) 5   - Lubricating oils ; other oils : 2710 00 91 For undergoing a specific process (') ................. 12 (2) 6  2710 00 93 For undergoing chemical transformation by a process other than those specified in respect of subheading 2710 00 91 ( ¢) 12 (2) (3) 6 (3)  2710 00 95 To be mixed in accordance with the terms of additional note 6 (CN) to this chapter ( l) . 12 (s) 6  2710 00 99 For other purposes 12 (6) 6  2711 Petroleum gases and other gaseous hydrocarbons :  Liquefied : 2711 1100 Natural gas . &lt;. 3,5 0 1,5  2711 12   Propane : Propane of a purity not less than 99 % : 2711 12 11 For use as a power or heating fuel 25 16  2711 12 19 , For other purposes (') Free Free  Other : 2711 12 91 For undergoing a specific process (l) 3,5 (2) 1,5  2711 12 93 - For undergoing chemical transformation by a process other than those specified in respect of subheading 2711 12 91 ( ¢) 3,5 (2) (3) 1,5 (3)  2711 12 99  For other purposes 3,5 1,5  2711 13   Butanes : 27111310 For undergoing a specific process (') 3,5 (?) 1,5  2711 13 30 For undergoing chemical transformation by a process other than those specified in respect of subheading 2711 13 10 (') 3,5 (2) (3) 1,5 (3)  2711 13 90 For other purposes 3,5 1,5  271114 00 Ethylene, propylene, butylene and butadiene 3,5 (2) 1,5  271119 00 -- Other . 3,5 (2) 1,5   In gaseous state : 27112100 Natural gas . 3,5 (?) 1,5  271129 00 Other 3,5 (2) 1,5  ( 1 ) Entry under this subheading is subject to conditions laid down in the relevant Community provisions. (2) Total suspension for an indefinite period . (3) See additional note 5 (CN). (4) Duty rate reduced to 3,5 % (suspension) for an indefinite period. (5) Duty rate reduced to 4 % , (suspension) for an indefinite period. (6) Duty rate reduced to 7 % (suspension) for an indefinite period. 190 Official Journal of the European Communities 2 . 10. 89 Rate of duty CN code Description autonomous (%) conventional (%) Supplementary unit 1 2 3 4 5 2712 Petroleum jelly ; paraffin wax, microcrystalline petroleum wax, slack wax, ozokerite, lignite wax, peat wax, other mineral waxes, and similar products obtained by synthesis or by other processes, whether or not coloured : 271210 - Petroleum jelly : 27121010 - - Crude 2,5 ( ») (2) 1,8 ( »)  2712 10 90 Other 10 4,9  2712 20 00  Paraffin wax containing by weight less than 0,75 % of oil 10 4,4  2712 90 - Other : Ozokerite, lignite wax or peat wax (natural products) : 27129011 Crude 3 1,5  27129019 Other 10 3,8  Other : Crude : 2712 90 31  For undergoing a specific process (3) 2,5 (2) 1,8  2712 90 33 For undergoing chemical transformation by a process other than those specified in respect of subheading 2712 90 3 1 (3) 2,5 ( ¢) (2) 1,8 (')  2712 90 39  For other purposes 2,5 1,8  2712 90 90 Other 10 4,4  2713 Petroleum coke, petroleum bitumen and other residues of petroleum oils or of oils obtained from bituminous minerals :  Petroleum coke : 27131100 Not calcined Free Free  271312 00 Calcined Free Free  2713 20 00 - Petroleum bitumen Free Free  271390 - Other residues of petroleum oils or of oils obtained from bituminous minerals : 2713 90 10 For the manufacture of the products of heading No 2803 (3) . . Free 1,8  2713 90 90 Other 4 1,8  2714 Bitumen and asphalt, natural ; bituminous or oil shale and tar sands ; asphaltites and asphaltic rocks : 2714 10 00 - Bituminous or oil shale and tar /un0s . Free Free  2714 90 00 - Other Free Free  2715 00 00 Bituminous mixtures based on natural asphalt, on natural bitumen, on petroleum bitumen, on mineral tar or on mineral tar pitch (for example, bituminous mastics, cut-backs) 0,9 (4)  2716 00 00 Electrical energy .... Free Free 1 000 kWh ( 1 ) See additional note 5 (CN). (2) Total suspension for an indefinite period . (3) Entry under this subheading is subject to conditions laid down in the relevant Community provisions. (4) See Annex. 2 . 10 . 89 Official Journal of the European Communities 191 SECTION VI PRODUCTS OF THE CHEMICAL OR ALLIED INDUSTRIES Notes 1 . (a) Goods (other than radioactive ores) answering to a description in heading No 2844 or 2845 are to be classified within those headings and within no other heading of the nomenclature . (b) Subject to paragraph (a) above, goods answering to a description in heading No 2843 or 2846 are to be classified within those headings and within no other heading of this section . 2 . Subject to note 1 above, goods classifiable within heading No 3004, 3005 , 3006, 3212, 3303 , 3304, 3305, 3306, 3307, 3506, 3707 or 3808 by reason of being put up in measured doses or for retail sale are to be classified within those headings and within no other heading of the nomenclature . 3 . Goods put up in sets consisting of two or more separate constituents , some or all of which fall in this section and are intended to be mixed together to obtain a product of Section VI or VII , are to be classified within the heading appropriate to that product, provided that the constituents are : (a) having regard to the manner in which they are put up, clearly identifiable as being intended to be used together without first being repacked; (b) presented together ; and (c) identifiable, whether by their nature or by the relative proportions in which they are present, as being complementary one to another. CHAPTER 28 INORGANIC CHEMICALS : ORGANIC OR INORGANIC COMPOUNDS OF PRECIOUS METALS, OF RARE-EARTH METALS, OF RADIOACTIVE ELEMENTS OR OF ISOTOPES Notes 1 . Except where the context otherwise requires, the headings of this chapter apply only to : (a) separate chemical elements and separate chemically defined compounds, whether or not containing impurities ; (b) the products mentioned in (a) above dissolved in water ; (c) the products mentioned in (a) above dissolved in other solvents provided that the solution constitutes a normal and necessary method of putting up these products adopted solely for reasons of safety or for transport and that the solvent does not render the product particularly suitable for specific use rather than for general use ; (d) the products mentioned in (a), (b) or (c) above with an added stabilizer necessary for their preservation or transport ; (e) the products mentioned in (a), (b), (c) or (d) above with an added anti-dusting agent or a colouring substance added to facilitate their identification or for safety reasons, provided that the additions do not render the product particularly suitable for specific use rather than for general use . 2 . In addition to dithionites and sulphoxylates, stabilized with organic substances (heading No 2831 ), carbonates and peroxocarbonates of inorganic bases (heading No 2836), cyanides, cyanide oxides and complex cyanides of inorganic bases (heading No 2837), fulminates, cyanates and thiocyanates, of inorganic bases (heading No 2838), organic products included in heading Nos 2843 to 2846 and carbides (heading No 2849), only the following compounds of carbon are to be classified 192 Official Journal of the European Communities 2 . 10 . 89 in this chapter : (a) oxides of carbon, hydrogen cyanide and fulminic, isocyanic, thiocyanic and other simple or complex cyanogen acids (heading No 2811 ); (b) halide oxides of carbon (heading No 2812); (c) carbon disulphide (heading No 2813); (d) thiocarbonates, selenocarbonates, tellurocarbonates, selenocyanates , tellurocyanates, tetrathiocyanatodiamminochromates (reineckates) and other complex cyanates, of inorganic bases (heading No 2842); (e) hydrogen peroxide, solidified with urea (heading No 2847), carbon oxysulphide, thiocarbonyl halides , cyanogen, cyanogen halides and cyanamide and its metal derivatives (heading No 2851 ) other than calcium cyanamide, whether or not pure (Chapter 31 ). 3 . Subject to the provisions of note 1 to Section VI, this chapter does not cover : (a) sodium chloride or magnesium oxide, whether or not pure, or other products of Section V; (b) organo-inorganic compounds other than those mentioned in note 2 above ; (c) products mentioned in note 2, 3 , 4 or 5 to Chapter 31 ; i (d) inorganic products of a kind used as luminophores, of heading No 3206 ; (e) artificial graphite (heading No 3801 ); products put up as charges for fire-extinguishers or put up in fire-extinguishing grenades, of heading No 3813 ; ink removers put up in packings for retail sale, of heading No 3823 ; cultured crystals (other than optical elements) weighing not less than 2,5 g each, of the halides of the alkali or alkaline-earth metals, of heading No 3823 ; (f) precious or semi-precious stones (natural , synthetic or reconstructed) or dust or powder of such stones (heading Nos 7102 to 7105), or precious metals or precious metal alloys of Chapter 71 ; (g) the metals, whether or not pure, or metal alloys of Section XV; or (h) optical elements, for example, of the halides of the alkali or alkaline-earth metals (heading No 9001 ). 4 . Chemically defined complex acids consisting of a non-metal acid of sub-chapter II and a metal acid of sub-chapter IV are to be classified in heading No 281 1 . 5 . Heading Nos 2826 to 2842 apply only to metal or ammonium salts or peroxysalts . Except where the context otherwise requires, double or complex salts are to be classified in heading No 2842 . 6 . Heading No 2844 applies only to : 1 ' ' (a) technetium (atomic No 43), promethium (atomic No 61 ), polonium (atomic No 84) and all elements with an atomic number greater than 84; (b) natural or artificial radioactive isotopes (including those of the precious metals or of the base metals of Sections XIV and XV), whether or not mixed together; (c) compounds, inorganic or organic, of these elements or isotopes, whether or not chemically defined , whether or not mixed together; (d) alloys, dispersions (including cermets), ceramic products and mixtures containing these elements or isotopes or inorganic or organic compounds thereof and having a specific radioactivity exceeding 74 Bq/g (0,002 jxCi/g); (e) spent (irradiated) fuel elements (cartridges) of nuclear reactors ; 2 . 10 . 89 Official Journal of the Europe&amp;n Communities 193 (f) radioactive residues whether or not usable. The term 'isotopes', for the purposes of this note and of the wording of heading Nos 2844 and 2845, refers to :  individual nuclides, excluding, however, those existing in nature in the monoisotopic state ;  mixtures of isotopes of one and the same element, enriched in one or several of the said isotopes, that is, elements of which the natural isotopic composition has been artificially modified. 7 . Heading No 2848 includes copper phosphide (phosphor copper) containing more than 15 % by weight of phosphorus . 8 . Chemical elements (for example, silicon and selenium) doped for use in electronics are to be classified within this chapter, provided that they are in forms unworked as drawn, or in the form of cylinders or rods . When cut in the form of discs, wafers or similar forms, they fairwithin heading No 3818 . Additional note 1 . Unless provided otherwise, the salts specified in subheadings include acid salts and basic salts. l Rate of duty CN code Description autonomous (%) conventional (%) Supplementary unit 1 2 3 4 5 I. CHEMICAL ELEMENTS 2801 Fluorine, chlorine, bromine and iodine : 2801 10 00 - Chlorine . . 14 11  2801 20 00  Iodine Free Free  2801 30  Fluorine ; bromine : 28013010 Fluorine 9 5  28013090 Bromine . . . 15 ( ») 9  2802 00 00 Sulphur, sublimed or precipitated ; colloidal sulphur 10 4,6  2803 00 Carbon (carbon blacks and other forms of carbon not elsewhere specified or included) : 2803 00 10  Methane black 5 Free  28030030  Acetylene black 5 Free  2803 00 90 - Other 5 Free  2804 Hydrogen, rare gases and other non-metals : 2804 10 00 - Hydrogen 7 3,7 nv* (*)  Rare gases : 2804 2100 Argon 11 5 (2) 2804 29 00 - - Other 11 5 m* (2) 2804 30 00 - Nitrogen . . 8 6 m* 0 (') Duty rate reduced to 4,5 % until 31 December 1990. (2) At a pressure of 1 013 mbar and at a temperature of 15 °C. 194 Official Journal of the European Communities 2 . 10 . 89 Rate of duty CN code Description autonomous (%) conventional (%) Supplementary unit 1 2 3 4 5 28044000 - Oxygen ... 9 5 m 3 (') 2804 50  Boron ; tellurium : 2804 50 10 Boron 8 6  2804 50 90 Tellurium 4 2,1   Silicon : 2804 61 00 Containing by weight not less than 99,99 % of silicon ........... 8 6  2804 69 00 Other  8 6  2804 70 00 - Phosphorus 15 6  2804 8000 - Arsenic . 4 2,1  2804 90 00  Selenium . . » Free Free  2805 Alkali or alkaline-earth metals ; rare-earth metals, scandium and yttrium, whether or not intermixed or interalloyed ; mercury :  Alkali metals : 28051100 Sodium ... 7 5  2805 19 00 -- Other 9 4,1   Alkaline-earth metals : 2805 21 00 Calcium 11 5,7  2805 22 00   Strontium and barium 11 5,7  2805 30  Rare-earth metals, scandium and yttrium, whether or not intermixed or interalloyed : 2805 30 10   Intermixtures or interalloys . . 18 12  2805 30 90 -- Other .. 5 2,7  2805 40  Mercury : 2805 40 10 In flasks of a net content of 34,5 kg (standard weight), of a fob value, per flask, not exceeding ECU 224 8,4 Ecu b/f 6,72 Ecu b/f  2805 40 90 Other Free Free  II. INORGANIC ACIDS AND INORGANIC OXYGEN COM ­ POUNDS OF NON-METALS 2806 Hydrogen chloride (hydrochloric acid); chlorosulphuric acid : 280610 00  Hydrogen chloride (hydrochloric acid) 12 6 2806 20 00  Chlorosulphuric acid . 12 6  2807 00 Sulphuric acid ; oleum : 2807 00 10  Sulphuric acid ; 4 3  2807 00 90 - Oleum 4 3  2808 00(H) Nitric acid ; sulphonitric acids . 15 6  ( ¢) At a pressure of 1 013 mbar and at a temperature of 15 °C. 2 . 10. 89 Official Journal of the European Communities 195 I Rate of duty CN code Description autonomous (%) conventional (%) Supplementary unit 1 2 3 4 5 2809 Diphosphorus pentaoxide ; phosphoric acid and polyphosphoric acids : 2809 10 00  Diphosphorus pentaoxide 14 11 kg P2O5 2809 20 00  Phosphoric acid and polyphosphoric acids 14 11 kg P20$ 2810 00 00 Oxides of boron ; boric adds . 8 3,7  2811 Other inorganic acids and other inorganic oxygen compounds of non-metals :  Other inorganic acids : 2811 1100   Hydrogen fluoride (hydrofluoric acid) 13 7  2811 19 00 Other ..... 12 5,3   Other inorganic oxygen compounds of non-metals : 28112100 Carbon dioxide . . . . . 15 8  281122 00   Silicon dioxide 10 4,6  281123 00   Sulphur dioxide 15 12  2811 29 - - Other : 28112910  Sulphur trioxide (sulphuric anhydride); diarsenic trioxide ¢ 8 4,6  281129 30 Nitrogen oxides 11 5  281129 90 Other . 12 5,3  III. HALOGEN OR SULPHUR COMPOUNDS OF NON-MET ­ ALS 2812 Halides and halide oxides of non-metals : 281210 - Chlorides and chloride oxides : Of phosphorus : 28121011 Phosphorus trichloride oxide (phosphoryl trichloride) 12 6  28121015  Phosphorus trichloride 12 6  28121019 Other 12 6  2812 10 90 Other 12 6  2812 90 00 - Other .... 14 5,7  2813 Sulphides of non-metals ; commercial phosphorus trisulphide : 2813 10 00  Carbon disulphide 8 6  2813 90 - Other : 281390 10 Phosphorus sulphides, commercial phosphorus trisulphide . 13 5,3  2813 90 90 Other 8 3,7  IV. INORGANIC BASES AND OXIDES, HYDROXIDES AND PEROXIDES OF METALS 2814 Ammonia, anhydrous or in aqueous solution : 281410 00  Anhydrous ammonia 15 11  196 Official Journal of the European Communities 2 . 10 . 89 Rate of duty CN code Description autonomous (%) conventional (%) Supplementary unit 1 2 3 4 5 2814 20 00  Ammonia in aqueous solution . . . 15 11 2815 Sodium hydroxide (caustic soda); potassium hydroxide (caustic po ­ tash); peroxides of sodium or potassium :  Sodium hydroxide (caustic soda) : 28151100 Solid 14 12  2815 12 00 In aqueous solution (soda lye or liquid soda) 14 12 kg NaOH 2815 20 - Potassium hydroxide (caustic potash) : 2815 2010 Solid . 13 11  2815 20 90 In aqueous solution (potassium lye or liquid potassium) 13 11 kg KOH 2815 30 00  Peroxides of sodium or potassium * 13 8  2816 Hydroxide and peroxide of magnesium ; oxides, hydroxides and per ­ oxides, of strontium or barium : 281610 00 - Hydroxide and peroxide of magnesium 9 4,1  2816 20 00 - Oxide, hydroxide and peroxide of strontium 12 6  2816 30 00 - Oxide, hydroxide and peroxide of barium 11 8,8  2817 00 00 Zinc oxide ; zinc peroxide 14 11  2818 Aluminium oxide (including artificial corundum); aluminium hy ­ droxide : 281810 00  Artificial corundum . . . . . 10 5,2  2818 20 00 - Other aluminium oxide . . 11 (') 5,7  2818 30 00 - Aluminium hydroxide 11 (') 5,7  2819 Chromium oxides and hydroxides : 281910 00  Chromium trioxide . 15 13,4  2819 90 00 - Other .. 15 13,4  2820 Manganese oxides : 282010 00  Manganese dioxide 12 5,3  2820 90 00 - Other 15 6,9  2821 Iron oxides and hydroxides ; earth colours containing 70 % or moire by weight of combined iron evaluated as Fe203 : 2821 10 00  Iron oxides and hydroxides 10 4,6  2821 20 00  Earth colours . . . . 10 4,6  2822 00 00 Cobalt oxides and hydroxides ; commercial cobalt oxides . 10 4,6  2823 00 00 Titanium oxides 15 6 |  (') Duty rate reduced to 5,5 % (suspension) for an indefinite period . 2 . 10 . 89 Official Journal of the European Communities 197 Rate of duty CN code Description autonomous (%) conventional (%) Supplementary unit 1 2 3 4 5 2824 Lead oxides ; red lead and orange lead : 2824 1000  Lead monoxide (litharge, massicot) 13 10,5  2824 2000 - Red lead and orange lead 13 10,5  2824 90 00 - Other 13 10,5  2825 Hydrazine and hydroxylamine and their inorganic salts ; other inorga ­ nic bases ; other metal oxides, hydroxides and peroxides : 2825 1000  Hydrazine and hydroxylamine and their inorganic salts .. ... 15 6  2825 20(H) - Lithium oxide and hydroxide 13 5,3  2825 3000  Vanadium oxides and hydroxides 9 5,5  2825 40 00  Nickel oxides and hydroxides . . . Free Free  2825 50 00  Copper oxides and hydroxides 5 3,2  2825 60  Germanium oxides and zirconium dioxide : 2825 60 10   Germanium oxides 10 7  2825 60 90   Zirconium dioxide 10 7  2825 70 00  Molybdenum oxides and hydroxides . . . . . 13 5,3  2825 80 00  Antimony oxides . - 14 11  2825 90 - Other : 2825 90 10 Calcium oxide, hydroxide and peroxide 10 4,6  2825 90 20   Beryllium oxide and hydroxide . 10 5,3  2825 90 30 Tin oxides 11 5,7  2825 90 40   Tungsten oxides and hydroxides 8 4,6  2825 90 50   Mercury oxides 7 4,1  28259090 -- Other ......... 14 11  V. SALTS AND PEROXYSALTS, OF INORGANIC ACIDS AND METALS 2826 Fluorides ; fluorosilicates, fluoroaluminates and other complex fluorine salts : ' .  Fluorides : 28261100   Of ammonium or of sodium 14 10  28261200 =-  Of aluminium 12 5,3  282619 00 -- Other 12 5,3  2826 20 00  Fluorosilicates of sodium or of potassium 15 12  2826 30 00  Sodium hexafluoroaluminate (synthetic cryolite) 11 8  282690 - Other : 2826 90 10 Dipotassium hexafluorozirconate . . . . 9 5 .  2826 90 90 Other 13 8  2827 Chlorides, chloride oxides and chloride hydroxides ; bromides and bromide oxides ; iodides and iodide oxides : 2827 10 00  Ammonium chloride ¢. ¢ ¢ ¢' 14 6,6  2827 20 00 - Calcium chloride . . .' 10 4,6  198 Official Journal of the European Communities 2 . 10. 89 Rate of duty 1 CN code Description autonomous (%) conventional (%) Supplementary unit 1 2 3 4 5  Other chlorides : 2827 31 00 Of magnesium 10 4,6  2827 32 00   Of aluminium 14 6,6  2827 33 00 Of iron 3 2,1  2827 34 00 - - Of cobalt 13 10,4  2827 35 00 Of nickel 13 10,4  2827 36 00 Of zinc . . . . 12 6  28273700 Of tin ......... 9 4,1  2827 38 00 Of barium . . . 11 5,7  2827 39 00 Other 12 6   Chloride oxides and chloride hydroxides : 282741 00 -- Of copper 5 3,2  2827 49 Other : 2827 4910 Of lead : 5 3,2  2827 49 90 - - - Other 12 5,3   Bromides and bromide oxides : 2827 5100 Bromides of sodium or of potassium 15 6,9  2827 59 00 Other ... 15 6,9  2827 60 00  Iodides and iodide oxides . 15 ' 6,9  2828 Hypochlorites ; commercial calcium hypochlorite ; chlorites ; hypobro ­ mites : 2828 10 - Commercial calcium hypochlorite and other calcium hypochlorites : 2828 10 10 Commercial calcium hypochlorite ; 15 6,9  2828 10 90 Other 15 6,9  2828 90 00 - Other 14 6,6  2829 Chlorates and perchlorates ; bromates and perbromates ; iodates and periodates : ,  Chlorates : 28291100 Of sodium 10 8  2829 19 00 Other 10 8  2829 90 - Other : 2829 9010 Perchlorates ¢ ¢ - - . 7 4,8  2829 90 90 Other 15 6,9  \ 2830 Sulphides ; polysulphides : 2830 10 00  Sodium sulphides 15 6,9  2830 20 00 - Zinc sulphide 15 6,9  2830 30 00  Cadmium sulphide 15 6,9  2830 90 - Other : Sulphides : / 2830 9011 Of calcium ; of antimony; of iron 8 4,6  2830 90 19 Other . 15 6,9  2 . 10. 89 Official Journal of the European Communities 199 \ Rate of duty 1 CN code Description autonomous (%) . conventional (%) Supplementary unit 1 2 3 4 5 2830 90 90   Polysulphides 15 6,9  2831 Dithionites and sulphoxylates : 2831 10 00 - Of sodium 15 12  2831 90 00 - Other 15 12  2832 Sulphites ; thiosulphates : 283210 00 - Sodium sulphites . . 12 8  2832 20 00  Other sulphites 12 8  2832 30 00  Thiosulphates . . . . 12 8  2833 Sulphates ; alums ; peroxosulphates (persulphates) :  Sodium sulphates : 28331100 Disodium sulphate 11 7,2  2833 19 00 Other 11 7,2   Other sulphates : 283321 00   Of magnesium . .... 15 9  2833 22 00 Of aluminium 15 9  2833 23 00 Of chromium . 15 9  2833 24 00 Of nickel . ... 9 5  2833 25 00 Of copper . . 5 3,2  2833 2600 Of zinc ; 14 9  2833 2700 Of barium .... 14 9  2833 29 Other : 2833 29 10 Of cadmium . . 11 7,2  2833 29 30    Of cobalt ; of titanium . . . 10 5,3  2833 29 50 Of iron . . . 9 5  2833 29 70 Of mercury ; of lead 8 4,6  2833 29 90 Other . . . 13 5,3  2833 30  Alums : 2833 30 10   Aluminium ammonium bis(sulphate) 12 6  2833 30 90 - - Other 13 10  2833 40 00  Peroxosulphates (persulphates) 13 6,3 ,  2834 Nitrites ; nitrates : 283410 00 - Nitrites 12 7   Nitrates : 2834 2100 -- Of potassium 10 8  2834 22 00 - - Of bismuth 14 3  2834 29 - - Other : 2834 29 10 Of barium; of beryllium ; of cadmium; of cobalt ; of nickel 11 8  2834 29 30    Of copper; of mercury 8 4,6  2834 29 50 Of lead 15 6,9  200 2 . 10 . 89Official Journal of the European Communities Rate of duty CN code Description Supplementary unitautonomous (%) conventional (%) 1 2 3 4 5 ­ 2834 29 90 Other 14 3  2835 Phosphinates (hypophosphites), phosphonates (phosphites), phosphates and polyphosphates : 2835 10 00  Phosphinates (hypophosphites) and phosphonates (phosphites) 15 6   Phosphates : 2835 2100 Of triammonium 12 5,3  2835 22   Of mono- or disodium : 2835 22 10 Of monosodium 15 10  2835 22 90 --- Of disodium 15 10  2835 23 00 Of trisodium 15 10  2835 24 00 Of potassium ... . 15 10  2835 25 Calcium hydrogenorthophosphate fdicalcium phosphate') : 2835 25 10 With a fluorine content of less than 0,005 % by weight on the dry anhydrous product 15 10  2835 25 90 With a fluorine content of 0,005 % or more but less than 0,2 % by weight on the dry anhydrous product . . . . 1$ 10  2835 26 Other phosphates of calcium : 2835 26 10 With a fluorine content of less than 0,005 % by weight on the dry anhydrous product 15 10  2835 26 90  With a fluorine content of 0,005 % or more by weight on the dry anhydrous product 15 10  2835 29 00 Other 15 10   Polyphosphates : 2835 31 00  Sodium triphosphate (sodium tripolyphosphate) 15 10  2835 39 Other : 2835 3910 Of ammonium 15 6,6  2835 39 30 Of sodium 15 10  2835 39 50 Of potassium 15 10  2835 39 80 - - - Other . 15 10  2836 Carbonates ; peroxocarbonates (percarbonates); commercial ammon ­ ium carbonate containing ammonium carbamate : 2836 10 00  Commercial ammonium carbonate and other ammonium carbonates .... . 12 6  2836 20 00  Disodium carbonate . . . . . . 13 10  2836 30 00  Sodium hydrogencarbonate (sodium bicarbonate) 13 10  2836 40 00  Potassium carbonates . . . ...... 14 8  2836 50 00  Calcium carbonate 9 5  2836 60 00  Barium carbonate 14 8  2836 70 00 - Lead carbonate 14 8   Other : 2836 9100 Lithium carbonates * . . 14 6,2  2836 92 00   Strontium carbonate ¢ 14 8  2836 93 00   Bismuth carbonate 10 8  2 . 10. 89 Official Journal of the European Communities 201 Rate of duty CN code Description Supplementary unitautonomous (%) conventional (%) 1 2 3 4 5 2836 99 Other : Carbonates : 2836 99 11 Of magnesium ; of copper 6 3,7  28369919 Other ... 10 8  2836 99 90 Peroxocarbonates (percarbonates) 14 6,6  2837 Cyanides, cyanide oxides and complex cyanides :  Cyanides and cyanide oxides : 28371100 Of sodium 15 6,9  2837 19 00 -- Other 13 6,2  2837 20 00 - Complex cyanides 15 12  2838 00 00 Fulminates, cyanates and thiocyanates 12 6,3  2839 Silicates ; commercial alkali metal silicates :  Of sodium : 28391100 Sodium metasilicates . . . , 15 5  2839 19 00 Other 15 5  2839 20 00  Of potassium 15 5  2839 90 - Other : 2839 90 10 -- Of lead .. .. 15 5  2839 90 90 Other .. 15 5  2840 Borates ; peroxoborates (perborates) :  Disodium tetraborate (refined borax) : 28401100   Anhydrous ...... 7 3,7  2840 19 00 Other 12 5,3  2840 20  Other borates : 2840 20 10   Borates of sodium, anhydrous . 7 3,7  2840 20 90 Other . 12 5,3  2840 30 00  Peroxoborates (perborates) ... . 15 6,9  2841 Salts of oxometallic or peroxometallic acids : 2841 10 00 - Aluminates 15 6,9  2841 20 00  Chromates of zinc or of lead 15 13  2841 30 00  Sodium dichromate . . ¢ 14 12,4  2841 40 00  Potassium dichromate 14 12,4  2841 50 00  Other chromates and dichromates ; peroxochromates 15 13  2841 60 00 - Manganites, manganates and permanganates 15 6,9  2841 70 00 - Molybdates 14 6,6  2841 80 00  Tungstates (wolframates) 13 6,3 2841 90 - Other : 2841 90 10 Antimonates 14 6,6 2841 90 30   Zincates and vanadates | 10 4,6 202 Official Journal of the European Communities 2 . 10 . 89 Rate of duty CN code Description autonomous (%) conventional (%) Supplementary unit 1 2 3 4 5 2841 90 90 Other 13 6,3  2842 Other salts pf inorganic acids or peroxoacids, excluding azides : 2842 10 00  Double or complex silicates . . ... 14 6  2842 90 - Other : 2842 90 10 Salts, double salts or complex salts of selenium or tellurium acids ... 10 5,3  2842 90 90 -- Other 12 6,2  VI. MISCELLANEOUS 2843 Colloidal precious metals ; inorganic or organic compounds of pre ­ cious metals, whether or not chemically defined ; amalgams of pre ­ cious metals : 2843 10  Colloidal precious metals : 2843 10 10 Silver 10 5,3  284310 90 Other 8 3,7   Silver compounds i 2843 2100 Silver nitrate 12 6  2843 29 00 -- Other .......... 12 6  2843 3000  Gold compounds 5 3 g 2843 90  Other compounds ; amalgams : 2843 90 10 Amalgams 12 5,3  2843 90 90 Other 5 3 g 2844 Radioactive chemical elements and radioactive isotopes (including the fissile or fertile chemical elements and isotopes) ,and their compounds ; mixtures and residues containing these products : 2844 1000  Natural uranium and its compounds ; alloys, dispersions (including cermets), ceramic products and mixtures containing natural uranium or natural uranium compounds (Euratom) . Free (') kg U 2844 20 - Uranium enriched in U 235 and its compounds ; plutonium and its com ­ pounds ; alloys, dispersions (including cermets), ceramic products and mix ­ tures containing uranium enriched in U 235, plutonium or compounds of these products fEuratom) : Uranium enriched in U 235 and its compounds ; alloys, dispersions (including cermets), ceramic products and mixtures containing uran ­ ium enriched in U 235 or compounds of these products, of a U 235 content of : 2844 2011 Less than 20 % by weight Free (') gi F/S 2844 20 19 20 % or more by weight Free (') gi F/S Plutonium and its compounds; alloys, dispersions (including cermets), ceramic products and mixtures containing plutonium or compounds of these products : 2844 20 91  Mixtures of uranium and plutonium Free (') gi F/S \ » 0 ) See Annex . 2 . 10. 89 Official Journal of the European Communities 203 Rate of duty \ CN code Description autonomous (%) conventional (%) Supplementary unit 1 2 3 4 5 2844 20 99 Other Free (&gt;) gi F/S 2844 30  Uranium depleted in U 235 and its compounds ; thorium and its compounds ; alloys, dispersions (including cermets), ceramic products and mixtures containing uranium depleted in U 235, thorium or compounds of these products : Uranium depleted in U 235 ; alloys, dispersions (including cermets), ceramic products and mixtures containing uranium depleted in U 235 or compounds of this product : 2844 3011 Cermets . 12 7,5 2844 30 19 Other . 7 2,9  Thorium ; alloys, dispersions (including cermets), ceramic products and , mixtures containing thorium or compounds of this product : 2844 30 51    Cermets 12 7,5  2844 30 59    Other (Euratom) . . Free (')  2844 30 90 Compounds of uranium depleted in U 235 or of thorium, whether or not mixed together (Euratom) Free (')  2844 40 00  Radioactive elements and isotopes and compounds other than those of subheading No 2844,10, 2844,20 or 2844,30 ; alloys, dispersions (including cermets), ceramic products and mixtures containing these elements, isotopes or compounds ; radioactive residues (2) Free (')  2844 50 00  Spent (irradiated) fuel elements (cartridges) of nuclear reactors (Euratom) . Free  gi F/S 2845 Isotopes other than those of heading No 2844 ; compounds, inorganic or organic, of such isotopes, whether or not chemically defined : 2845 10 00  Heavy water (deuterium oxide) (Euratom) 10   2845 90 - Other : 284590 10 Deuterium and compounds thereof; hydrogen and compounds thereof, enriched in deuterium ; mixtures and solutions containing these prod ­ ucts (Euratom) 10   284590 90 Other 15 6  2846 Compounds, inorganic or organic, of rare-earth metals, of yttrium or of scandium or of mixtures of these metals : 2846 10 00  Cerium compounds : . . 6 3,2  2846 90 00 - Other . 6 3,2  2847 00 00 Hydrogen peroxide, whether or not solidified with urea ........ 15 6,9 kg H2O2 2848 Phosphides, whether or not chemically defined, excluding ferrophos ­ phorus : 2848 10 00  Of copper (phosphor copper), containing more than 15 % by weight of phosphorus 14 6,6  2848 90 00 ^ Of other metals or of non-metals 14 6,6  (') See Annex . f2) Ex 2844 40 00 : Artificial radioactive isotopes and their compounds (Euratom). 204 Official Journal of the European Communities 2 . 10. 89 Rate of duty CN code Description Supplementaryunitautonomous conventional (%) (%) 12 3 4 5 2849 Carbides, whether or not chemically defined : 2849 10 00 - Of calcium 15 14  2849 20 00  Of silicon .....; 9 8  2849 90 - Other : 2849 90 10 Of boron 7 4,1  2849 90 30   Of tungsten . . 12 8  2849 90 50 Of aluminium; of chromium ; of molybdenum ; of vanadium ; of tanta ­ lum ; of titanium . 12 8  2849 90 90 Other 13 5,3  2850 00 Hydrides, nitrides, azides, silicides and borides, whether or not chem ­ ically defined : 2850 00 10 - Hydrides 10 4,6  2850 00 30 - Nitrides 10 4,6  2850 00 50 - Azides 13 6,3  2850 00 70 - Silicides 11 8,8  2850 00 90 - Borides 13 5,3  2851 00 Other inorganic compounds (including distilled or conductivity water and water of similar purity); liquid air (whether or not rare gases have been removed); compressed air ; amalgams, other than amalgams of precious metals : 2851 00 10  Distilled and conductivity water and water of similar purity 4 2,7  2851 00 30 - Liquid air (whether or not rare gases have been removed); compressed air 7 4,1  ?jki no on  nthor n * 2 . 10 . 89 Official Journal of the European Communities 205 CHAPTER 29 ORGANIC CHEMICALS Notes 1 . Except where the context otherwise requires, the headings of this chapter apply only to : (a) separate chemically defined organic compounds, whether or not containing impurities ; (b) mixtures of two or more isomers of the same organic compound (whether or not containing impurities), except mixtures of acyclic hydrocarbon isomers (other than stereoisomers), whether or not saturated (Chapter 27); (c) the products of heading Nos 2936 to 2939 or the sugar ethers and sugar esters, and their salts, of heading No 2940, or the products of heading No 2941 , whether or not chemically defined ; (d) the products mentioned in (a), (b) or (c) above dissolved in water; (e) the products mentioned in (a), (b) or (c) above dissolved in other solvents provided that the solution constitutes a normal and necessary method of putting up these products adopted solely for reasons of safety or for transport and that the solvent does not render the product particularly suitable for a specific use rather than for general use ; (f) the products mentioned in (a), (b), (c), (d) or (e) above with an added stabilizer necessary for their preservation or transport ; (g) the products mentioned in (a), (b), (c), (d), (e) or (f) above with an added anti-dusting agent or a colouring or odoriferous substance added to facilitate their identification or for safety reasons, provided that the additions do not render the product particularly suitable for a specific use rather than for general use ; (h) the following products , diluted to standard strengths , for the production of azo dyes ; diazonium salts, couplers used for these salts and diazotizable amines and their salts . 2 . This chapter does not cover : (a) goods of heading No 1504 or glycerol (heading No 1520); (b) ethyl alcohol (heading No 2207 or 2208); (c) methane or propane (heading No 271 1 ); (d) the compounds of carbon mentioned in note 2 to Chapter 28 ; (e) urea (heading No 3102 or 3105); (f) colouring matter of vegetable or animal origin (heading No 3203), synthetic organic colouring matter, synthetic organic products of a kind used as fluorescent brightening agents or as luminophores (heading No 3204) or dyes or other colouring matter put up in forms or packings for retail sale (heading No 3212); (g) enzymes (heading No 3507); (h) metaldehyde, hexamethylenetetramine or similar substances, put up in forms (for example, tablets, sticks or similar forms) for use as fuels, or liquid or liquefied-gas fuels in containers of a kind used for filling or refilling cigarette or similar lighters and of a capacity not exceeding 300 cm3 (heading No 3606); (ij) products put up as charges for fire-extinguishers or put up in fire-extinguishing grenades , of heading No 3813 ; ink removers put up in packings for retail sale, of heading No 3823 ; or 206 Official Journal of the European Communities 2 . 0 . 89 (k) optical elements, for example, of ethylenediamine tartrate (heading No 9001 ). 3 . Goods which could be included in two or more of the headings of this chapter are to be classified in that one of those headings which occurs last in numerical order. 4 . In heading Nos 2904 to 2906, 2908 to 2911 and 2913 to 2920, any reference to halogenated, sulphonated, nitrated or nitrosated derivatives includes a reference to compound derivatives, such as sulphohalogenated,. nitrohalogenated, nitro ­ sulphonated or nitrosulphohalogenated derivatives . Nitro or nitroso groups are not to be taken as 'nitrogen-functions' for the purposes of heading No 2929. For the purposes of heading Nos 2911 , 2912, 2914, 2918 and 2922, 'oxygen-function' is to be restricted to the functions (the characteristic organic oxygen-containing groups) referred to in heading Nos 2905 to 2920. 5 . (a) The esters of acid-function organic compounds of sub-chapters I to VII with organic compounds of these sub-chapters are to be classified with that compound which is classified within the heading which occurs last in numerical order in these sub-chapters . (b) Esters of ethyl alcohol or glycerol with acid-function organic compounds of sub-chapters I to VII are to be classified within the same heading as the corresponding acid-function compounds . (c) Subject to note 1 to Section VI and note 2 to Chapter 28 : ( 1 ) inorganic salts of organic compounds such as acid-, phenol- or enol-function compounds or organic bases, of sub-chapters I to X or heading No 2942, are to be classified within the heading appropriate to the organic compound; and (2) salts formed between organic compounds of sub-chapters I to X or heading No 2942 are to be classified within the heading appropriate to the base or to the acid (including phenol- or enol-function compounds) from which they are formed, whichever occurs last in numerical order in the chapter. (d) Metal alcoholates are to be classified within the same heading as the corresponding alcohols except in the case of ethanol and glycerol (heading No 2905). (e) Halides of carboxylic acids are to be classified within the same heading as the corresponding acids . 6 . The compounds of heading Nos 2930 and 2931 are organic compounds the molecules of which contain, in addition to atoms of hydrogen, oxygen or nitrogen, atoms of other non-metals or of metals (such as sulphur, arsenic, mercury or lead) directly linked to carbon atoms. Heading No 2930 (organo-sulphur compounds) and heading No 2931 (other organo-inorganic compounds) do not include sulphonated or halogenated derivatives (including compound derivatives) which, apart from hydrogen, oxygen and nitrogen, only have directly linked to carbon the atoms of sulphur or of a halogen which give them their nature of sulphonated or halogenated derivatives (or compound derivatives). 7 . Heading Nos 2932, 2933 and 2934 do not include epoxides with a three-membered ring, ketone peroxides, cyclic polymers of aldehydes or of thioaldehydes, anhydrides of polybasic carboxylic acids, cyclic esters of polyhydric alcohols or phenols with polybasic acids, or imides of polybasic acids . These provisions apply only when the ring-position hetero-atoms are those resulting solely from the cyclizing function or functions here listed . Subheading note 1 . Within any one heading of this chapter, derivatives of a chemical compound (or group of chemical compounds) are to be classified in the same subheading as that compound (or group of compounds) provided that they are not more specifically covered by any other subheading and that there is no residual subheading named 'other' in the series of subheadings concerned. 2 . 10 . 89 Official Journal of the European Communities 207 Rate of duty CN code Description Supplementary unitautonomous conventional (%) (%) 1 2 3 4 5 I. HYDROCARBONS AND THEIR HALOGENAXED ? SULPH ­ ONATED, NITRATED OR NITROSATED DERIVATIVES 2901 Acyclic hydrocarbons : 2901 10  Saturated : 2901 10 10   For use as power or heating fuels 25 12  2901 10 90   For other purposes ( ¢) Free Free   Unsaturated : 2901 21 00 Ethylene Free 0  290122 00   Propene (propylene) . Free (2)  2901 23 00   Butene (butylene) and isomers thereof Free (2)  2901 24 00 Buta-l,3-diene and isoprene Free (2)  2901 29 Other : 2901 29 10 Buta-l,2-diene ; 3-methylbuta-l,2-diene Free (2)  290129 90 Other ¢ ¢ ¢ Free (2)  2902 Cyclic hydrocarbons :  Cyclanes, cyclenes and cycloterpenes : 29021100 Cyclohexane Free (2)  2902 19 Other : 29021910    Cycloterpenes 13 6  290219 30 Azulene and its alkyi derivatives 16 7,1  2902 19 90 Other Free (2)  2902 20 - Benzene : 2902 20 10   For use as a power or heating fuel 25 8  2902 20 90 For other purposes 0) Free Free  2902 30 - Toluene : 2902 30 10 For use as a power or heating fuel . 25 8  2902 30 90   For other purposes (!) Free Free   Xylenes : 290241 00 o-Xylene Free Free  2902 42 00 m-Xylene . . . Free Free  2902 43 00 --^Xylene Free Free  2902 44   Mixed xylene isomers : 2902 44 10  For use as power or heating fuels 25 8  2902 44 90 For other purposes ( ¢) Free Free  2902 50 00 - Styrene 8 6  2902 60 00  Ethylbenzene 8 4,6 (') Entry under this subheading is subject to conditions laid down in the relevant Community provisions . 0 See Annex. 208 Official Journal of the European Communities 2 . 10. 89 Rate of duty l CN code Description autonomous (%) conventional (%) Supplementary unit 1 2 3 4 5 2902 70 00  Cumene 8 8  2902 90 - Other : 2902 90 10   Naphthalene and anthracene Free 2,5  2902 90 30   Biphenyl and terphenyls 15 6,9  . 2902 90 9ft -- Other 16 6,3  2903 Halogenated derivatives of hydrocarbons :  Saturated chlorinated derivatives of acyclic hydrocarbons : 29031100 Chloromethane (methyl chloride) and chloroethane (ethyl chloride) . ... 18 12  2903 12 00   Dichloromethane (methylene chloride) 16 12  2903 1300 Chloroform (trichloromethane) 16 12  2903 14 00 Carbon tetrachloride . 16 12  290315 00 1,2-Dichloroethane (ethylene dichloride) 16 12  290316 00   1,2-Dichloropropane (propylene dichloride) and dichlorobutanes 16 12  290319 00 Other 16 12   Unsaturated chlorinated derivatives of acyclic hydrocarbons : 2903 2100 Vinyl chloride (chloroethylene) 19 12  2903 22 00   Trichloroethylene . 19 12  2903 23 00 Tetrachloroethylene (perchloroethylene) 19 12  2903 2900 Other 19 12  2903 30  Fluorinated, brominated or iodinated derivatives of acyclic hydrocarbons : 2903 30 10 Fluorides 18 7,6  Bromides : 2903 30 31    Dibromoethane and vinyl bromide . . 23 ( ¢) 8,6  2903 30 39 Other 23 8,6  2903 30 90   Iodides 25 8,4  2903 40  Halogenated derivatives of acyclic hydrocarbons containing two or more different halogens : Only fluorinated and chlorinated: : 290340 10    Trichlorofiuoromethane 17 7,4  2903 40 20 Dichlorodifluoromethane . . 17 7,4  2903 40 30 -  Trichlorotrifluoroethane . 17 7,4  2903 40 40    Dichlorotetrafiuoroethane 17 7,4 2903 40 50 Chloropentafluoroethane 17 7,4  2903 40 60 Other 17 7,4   - Other: : 2903 40 70 Bromotrifluoromethane ... . . . 17 7,4  2903 40 80 Dibromotetrafluoroethane 17 7,4 290340 91 Bromochlorodifluoromethane . . 17 7,4  2903 40 99 --- Other 17 7,4  (') Duty rate reduced to 3 % until 31 December 1990 . 2 . 10. 89 Official Journal of the European Communities 209 Rate of duty CN code Description Supplementary unitautonomous conventional (%) (%) 1 2 3 4 5 - Halogenated derivatives of cyclanic, cyclenic or cycloterpenic hydrocarbons : 2903 51 00 1 ,2,3,4,5,6-Hexachlorocyclohexane 17 7,4  2903 59 00 Other 17 7,4   Halogenated derivatives of aromatic hydrocarbons : 2903 61 00 Chlorobenzene, o-dichlorobenzene and p-dichlorobenzene . . . 18 7,6  2903 62 00 Hexachlorobenzene and DDT (l,l,l-trichloro-2,2-bis(p-chlorophenyl)et ­ hane) 18 7,6  2903 69 00 Other 18 7,6  2904 Sulphonated, nitrated or nitrosated derivatives of hydrocarbons, whether or not halogenated : 2904 10 00 - Derivatives containing only sulpho groups, their salts and ethyl esters .... 16 7,1  2904 20  Derivatives containing only nitro or only nitroso groups : 2904 20 10 Trinitrotoluenes and dinitronaphthalenes 10 8  2904 20 90 Other 16 7,1  2904 90 - Other : 2904 90 10 Sulphohalogenated derivatives 14 6,6  2904 90 90 -- Other 16 11  II. ALCOHOLS AND THEIR HALOGENATED, SULPH ­ ONATED, NITRATED OR NITROSATED DERIVATIVES 2905 Acyclic alcohols and their halogenated, sulphonated, nitrated or nitro ­ sated derivatives : - Saturated monohydric alcohols ; 29051100 Methanol (methyl alcohol) 18 13  2905 12 00 Propan-1-ol (propyl alcohol) and propan-2-ol (isopropyl alcohol) .... . 15 6,9  2905 13 00   Butan-1-ol (n-butyl alcohol) 14 6,6  2905 14 Other butanols : 2905 14 10 2-Methylpropan-2-ol (tert-butyl alcohol) : 8 4,6  2905 14 90 Other 14 6,6  2905 15 00 Pentanol (amyl alcohol) and isomers thereof 20 8  2905 16   Octanol (octyl alcohol) and isomers thereof : 29051610 2-Ethylhexan-l-ol 18 7,9  2905 16 90 Other 18 7,9  2905 17 00   Dodecan-1-ol (lauryl alcohol), hexadecan-1-ol (cetyl alcohol) and octade ­ can-1-ol (stearyl alcohol) 18 7,9  2905 19 Other : 2905 19 10 Metal alcoholates 20 10  2905 1990 Other 18 7,9   Unsaturated monohydric alcohols : 2905 2100 Ally! alcohol . 14 6,6  2905 22 ; Acyclic terpene alcohols : 2905 22 10  Geraniol, citronellol , linalol , rhodinol and nerol 16 6,9  210 Official Journal of the European Communities 2 . 10. 89 Rate of duty CN code Description Supplementary unitautonomous conventional (%) (%) 1 2 3 4 5 2905 22 90 Other 16 6,9  2905 2900 - - Other 16 6,9   Diols : 29Q5 31 00 Ethylene glycol (ethanediol) 19 13  2905 32(H) Propylene glycol (propane-l,2-diol) 19 13  2905 39 Other : 2905 3910  2rMethylpentane-2,4-diol (hexylene glycol) 19 13  2905 3990 Other 19 13   Other polyhydric alcohols : 2905 41 00   2-Ethyl-2-(hydroxymethyl)propane-l,3-diol (trimethylolpropane) . .... 19 13  2905 42 00 - - Pentaerythritol . . 19 13  2905 43 00 Mannitol 12 + MOB   2905 44 D-giucitol (sorbitol) : In aqueous solution : 2905 44 11     Containing 2 % or less by weight of mannitol , calculated on the D-glucitol content 12 + MOB   2905 44 19 Other . 12 + MOB   ( ») Other : 2905 44 91  Containing 2 % or less by weight of mannitol, calculated on the D-glucitol content 12 + MOB   2905 44 99 Other .... 12 + MOB   (') 2905 49 Other : 2905 4910 Triols ; tetraols 19 13  2905 49 90 Other 14 6,6  2905 50  Halogenated, sulphonated, nitrated or nitrosated derivatives of acyclic alcohols : 2905 5010 Of saturated monohydric alcohols 18 7,9  2905 50 30 Of unsaturated monohydric alcohols 16 6,9  2905 50 90 Of polyhydric alcohols 18 7,6  2906 Cyclic alcohols and their halogenated, sulphonated, nitrated or nitro ­ sated derivatives :  Cyclanic, cyclenic or cycloterpenic : 29061100 Menthol . . 11 8,5  290612 00  , ^ Cyclohexanol, methylcyclohexanols and dimethylcyclohexanols 20 8  2906 13 00 Sterols and inositols 14 6,6  290614 00   Terpineols . 16 7,1  290619 00 Other . 16 7,1   Aromatic : 2906 2100 Benzyl alcohol 17 7,4  (') Duty rate reduced to 9 % (suspension) for an indefinite period. 2 . 0. 89 Official Journal of the European Communities 211 L Rate of duty CN code Description autonomous (%) conventional (%) Supplementary unit 1 2 3 4 5 2906 29 Other : 2906 29 10 Cinnamyl alcohol . . . . 13 6,3  2906 29 90 Other 17 7,4  III. PHENOLS, PHENOL-ALCOHOLS, AND THEIR HALOGENATED, SULPHONATED, NITRATED OR NITRO ­ SATED DERIVATIVES 2907 Phenols ; phenol-alcohols :  Monophenols : 2907 11 00 Phenol (hydroxybenzene) and its salts . 4 3  2907 12 00 Cresols and their salts 3 2,1  2907 13 00 Octylphenol, nonylphenol and their, isomers ; salts thereof 17 7,4  2907 14 00 Xylenols and their salts 3 2,1  2907 15 00 Naphthols and their salts 18 14  2907 19 Other : 2907 19 10 ^-tert-Butylphenol 17 7,4  2907 19 90 Other . 17 7,4   Polyphenols : 2907 2100 Resorcinol and its salts 17 7,4  2907 22  - Hydroquinone (quinol) and its salts : 2907 2210 - Hydroquinone (quinol) 18 7,6  2907 22 90 Other . 15 6,9  2907 23   4,4'-Isopropylidenediphenol (bisphenol A, diphenylolpropane) and its salts : 2907 23 10    4,4'-Isopropylidenediphenol (bisphenol A, diphenylolpropane) ... 15 6  2907 23 90 Other 15 6,9  2907 29 Other : 2907 29 10    Dihydroxynaphthalenes and their salts 17 7,4  2907 29 90 - Other 15 6,9  2907 30 00  Phenol-alcohols . , 18 7,6  2908 Halogenated, sulphonated, nitrated or nitrosated derivatives of phen ­ ols or phenol-alcohols : 2908 10  Derivatives containing only halogen substituents and their salts : 2908 10 10   Brominated derivatives 15 0) 6,9 2908 10 90 Other : 15 6,9  2908 20 00  Derivatives containing only sulpho groups, their salts and esters 18 7,6 2908 90 - Other : 29089010 Dinoseb (ISO) . , !8 7 &gt;6  29089090 Other - ¢ ¢ ¢ 18 7 -6  (*) Duty rate reduced to 3 % until 31 December 1990 . 212 Official Journal of the European Communities 2 . 10 . 89 Rate of duty CN code Description Supplementary unitautonomous conventional (%) (%) 1 2 .345 IV. ETHERS, ALCOHOL PEROXIDES, ETHER PEROXIDES, KETONE PEROXIDES, EPOXIDES WITH A THREE-MEM ­ BERED RING, ACETALS AND HEMIACETALS, AND THEIR HALOGENATED, SULPHONATED, NITRATED OR NITRO ­ SATED DERIVATIVES 2909 Ethers, ether-alcohols, ether-phenols, ether-alcohol-phenols, alcohol peroxides, ether peroxides, ketone peroxides (whether or not chem ­ ically defined), and their halogenated, sulphonated, nitrated or nitro ­ sated derivatives : - Acyclic ethers and their halogenated, sulphonated, nitrated or nitrosated derivatives : 29091100 Diethyl ether 25 8,4  290919 00 Other .. 17 7,4  2909 20 00 - Cyclanic, cyclenic or cycloterpenic ethers and their halogenated, sulph ­ onated, nitrated or nitrosated derivatives .. 17 7,4  2909 30  Aromatic ethers and their halogenated, sulphonated, nitrated or nitrosated derivatives : 2909 30 10 Diphenyl ether 17 12  2909 30 30 Brominated derivatives 16 (&gt;) 7.1  2909 30 90 Other . 16 7,1   Ether-alcohols and their halogenated, sulphonated, nitrated or nitrosated derivatives : 2909 41 00   2,2'-Oxydiethanol (diethylene glycol, digol) . . . . 20 8  290942 00 Monomethyl ethers of ethylene glycol or of diethylene glycol 20 8  2909 43 00   Monobutyl ethers of ethylene glycol or of diethylene glycol . 20 8  290944 00   Other monoalkylethers of ethylene glycol or of diethylene glycol 20 8  2909 49 Other : 2909 4910 Acyclic . . . . . 20 8  290949 90 Cyclic 14 6,6  2909 50  Ether-phenols, ether-alcohol-phenols and their halogenated, sulphonated, nitrated or nitrosated derivatives : 2909 50 10  - Guaiacol and guaiacolsuphonates of potassium . 19 11  2909 50 90 Other 15 6,9  2909 60  Alcohol peroxides, ether peroxides, ketone peroxides and their halogenated, sulphonated, nitrated or nitrosated derivatives : 2909 60 10   Dicumyl peroxide 17 6,6 .  2909 60 90 Other 17 6,6  2910 Epoxides, epoxyalcohols, epoxyphenols and epoxyethers, with a three ­ membered ring, and their halogenated, sulphonated, nitrated or nitro ­ sated derivatives : 2910 10 00  Oxirane (ethylene oxide) . &lt; . 18 7,9  2910 20 00  Methyloxirane (propylene oxide) 18 7,9  2910 30 00 - l-Ch!oro-2,3-epoxypropane (epichlorohydrin) 18 12  (') Duty rate reduced to 3 % until 31 December 1990. 2 . 10 . 89 Official Journal of the European Communities 213 Rate of duty CN code Description Supplementary unitautonomous conventional (%) (%) 1 2 3 4 5 29109000 - Other 18 : 7,9  2911 00 00 Acetals and hemiacetals, whether or not with other oxygen function, and their halogenated, sulphonated, nitrated or nitrosated derivatives . 18 5  V. ALDEHYDE-FUNCTION COMPOUNDS 2912 Aldehydes, whether or not with other oxygen function ; cyclic polymers of aldehydes ; paraformaldehyde :  Acyclic aldehydes without other oxygen function : 29121100 Methanal (formaldehyde) 18 7,6  291212 00 Ethanal (acetaldehyde) 24 19,2  2912 13 00 Butanal (butyraldehyde, normal isomer) 19 7,8  2912 1900 Other 16 7,1   Cyclic aldehydes without other oxygen function : 2912 2100 Benzaldehyde . . . 16 7,1  291229 00 -- Other .... 16 7,1  2912 30 00 - Aldehyde-alcohols 16 7,1   Aldehyde-ethers, aldehyde-phenols and aldehydes with other oxygen func ­ tion : 2912 41 00 Vanillin (4-hydroxy-3-methoxybenzaldehyde) 20 8  2912 42 00 Ethylvanillin (3-ethoxy-4-hydroxybenzaldehyde) . . 20 8 2912 49 00 Other 17 6,9  2912 50 00  Cyclic polymers of aldehydes 17 7,4  2912 60 00  Paraformaldehyde . . " 18 7,6  291300 00 Halogenated, sulphonated, nitrated or nitrosated derivatives of prod ­ ucts of heading No 2912 16 7,1  VI. KETONE-FUNCTION COMPOUNDS AND QUINONE ­ FUNCTION COMPOUNDS 2914 Ketones and quinones, whether or not with other oxygen function, and their halogenated, sulphonated, nitrated or nitrosated derivatives :  Acyclic ketones without other oxygen function : 29141100 Acetone 15 6,6 291412 00 Butanone (methyl ethyl ketone) 15 6,6  291413 00 4-Methylpentan-2-one (methyl isobutyl ketone) 15 6,6  2914 19 00 Other 15 6,6   Cyclanic, cyclenic or cycloterpenic ketones without other oxygen function : 2914 2100 Camphor . 16 7,1  2914 22 00 Cyclohexanone and methylcyclohexanones 15 6,9  2914 23 00 Ienones and methylionones 15 6,9  2914 29 00 Other . 15 6,9  2914 30 00  Aromatic ketones without other oxygen function 18 7,6  214 Official Journal of the European Communities 2 . 10. 89 Rate of duty CN code Description Supplementaryunit| autonomous conventional (%) (%) I 2 3 4 5  Ketone-alcohols and ketone-aldehydes : 2914 41 00 4-Hydroxy-4-methylpentan-2-one (diacetone alcohol) 14 7  2914 49 00 Other . 14 3  2914 50 00  Ketone-phenols and ketones with other oxygen function 18 7,6   Quinones : * 2914 6100   Anthraquinone 17 7,4  2914 6900 Other .. 17 7,4  2914 70  Halogenated, sulphonated, nitrated or nitrosated derivatives : 2914 70 10 4?-tert-Butyl-2\6'-dimethyl-3\5'-dinitroacetophenone (musk ketone) .. 14 11,2  2914 70 90 Other / 16 7,1  VII. CARBOXYLIC ACIDS AND THEIR ANHYDRIDES, HA ­ LIDES, PEROXIDES AND PEROXYACIDS AND THEIR HALOGENATED, SULPHONATED, NITRATED OR NITRO ­ SATED DERIVATIVES 2915 Saturated acyclic monocarboxylic acids and their anhydrides, halides, peroxides and peroxyacids ; their halogenated, sulphonated, nitrated or nitrosated derivatives :  Formic acid, its sate and esters : 29151100 Formic acid 19 7,8  2915 12 00 Salts of formic acid . 19 7,8  2915 13 00 Esters of formic acid ........ 19 7,8   Acetic acid and its salts ; acetic anhydride : 2915 2100 Acetic acid 21 16,8  2915 2200   Sodium acetate - 19 15,2  2915 2300   Cobalt acetates 14 11  2915 2400   Acetic anhydride 20 8  2915 2900 Other .... 17 7,4   Esters of acetic acid : 2915 3100 Ethyl acetate 20 11,5  2915 3200 - - Vinyl acetate . . 20 11,5  2915 3300 -- n-Butyl acetate ... 19 7,8  2915 3400 Isobutyl acetate . . .. 19 7,8  2915 35 00   2-Ethoxyethyl acetate 17 7,4  2915 39 Other : 2915 39 10  - Propyl acetate and isopropyl afietate 20 11,5 2915 39 30    Methyl acetate, pentyl acetate (amyl acetate), isopentyl acetate (isoamyl acetate) and glycerol acetates 19 7,8  2915 39 50 p-Tolyl acetate, phenylpropyl acetates, benzyl acetate, rhodinyl acetate, santalyl acetate and the acetates of phenylethane- 1 ,2-diol . .13 10  29153990 Other 17 7,4  2915 40 00  Mono-, di- or trichloroacetic acids, their salts and esters 16 7,1  2915 5000 Propionic acid, its salts and esters 14 1 4,2  2 . 10. 89 Official Journal of the European Communities 215 Rate of duty CN code Description Supplementary unitautonomous conventional (%) (%) 1 2 3 4 5 2915 60  Butyric acids, valeric acids, their salts and esters : 2915 60 10   Butyric acid and isobutyric aeid and their salts and esters 15 6,9  2915 60 90 Valeric acid and its isomers and their salts and esters 13 6,3  2915 70 - Palmitic acid, stearic acid, their salts and esters : 2915 7010   Palmitic acid, its salts and eaiers 13 6,5  2915 70 30 Salts of stearic acid 13 6,5  2915 70 90 Other 13 6  2915 90 - Other : 2915 90 10 Laurie acid . . . 1 . . 16 7,1  2915 90 90 - - Other 16 7,1  2916 Unsaturated acyclic monocarboxylic acids, cyclic monocarboxylic acids, their anhydrides, halides, peroxides and peroxyacids ; their halogenated, sulphonated, nitrated or nitrosated derivatives :  Unsaturated acyclic monocarboxylic acids, their anhydrides, halides, per ­ oxides, peroxyacids and their derivatives : 2916 11 Acrylic acid and its salts : 29161110 ACrylic acid 15 8  29161190    Salts of acrylic acid 15 10  291612 00 Esters of acrylic acid 15 10  291613 00   Methacrylic acid and its salts 17 7,4  29161400 Esters of methacrylic acid ...... . 17 7,4  291615 00   Oleic, linoleic or linolenic acids, their salts and esters . 15 10  2916 19 Other : 29161910 Undecenoic acids and their salts and esters . . . 15 5,9  291619 30 Hexa-2,4-dienoic acid (sorbic acid) 15 8  29161990 Other . 15 10   , I 2916 20 00 - Cyclanic, cyclenic or cycloterpenic monocarboxylic acids, their anhydrides, halides, peroxides, peroxyacids and their derivatives 17 7,4 - Aromatic monocarboxylic acids, their anhydrides, halides, peroxides, pe ­ roxyacids and their derivatives : 2916 31 00 Benzoic acid, its salts and esters 17 7,4 2916 32   Benzoyl peroxide and benzoyl chloride : 2916 3210 Benzoyl peroxide . 16 7,1 2916 32 90 =- Benzoyl chloride 18 7,6 2916 33 00 Phenylacetic acid, its salts and esters . 19 7,8 2916 39 00 Other . &gt;6 7,1  216 Official Journal of the European Communities 2 . 10 . 89 Rate of duty Description Supplementaryunit CN code autonomous conventional (%) (%) 1 2 3 4 5 2917 Polycarboxylic acids, their anhydrides, halides, peroxides and peroxy ­ acids ; their halogenated, sulphonated, nitrated or nitrosated deriva ­ tives :  Acyclic polycarboxylic acids, their anhydrides, halides, peroxides, peroxy ­ acids and their derivatives : 29171100   Oxalic acid, its salts and esters 19 7,8  2917 12 Adipic acid, its salts and esters : 29171210 Adipic acid and its salts 17 13  291712 90 Esters of adipic acid 17 13  2917 1300   Azelaic acid, sebacic acid, their salts and esters 14 6  2917 1400 Maleic anhydride 15 6,9  2917 19 - - Other : 29171910 Malonic acid, its salts and esters 17 13  291719 90 Other . . 16 6,3  2917 20 00  Cyclanic, cyclenic or cycloterpenic polycarboxylic acids, their anhydrides, halides, peroxides, peroxyacids and their derivatives 1 ... 17 6   Aromatic polycarboxylic acids, their anhydrides, halides, peroxides, peroxy ­ acids and their derivatives : 2917 3100 Dibutyl orthophthalates 18 13  2917 32 00 Dioctyl orthophthalates 18 13  2917 3300 Dinonyl or didecyl orthophthalates 18 13  2917 34 Other esters of orthophthalic add : 2917 3410 Diisooctyl, diisononyl and diisodecyl orthophthalates 18 13  2917 34 90 Other . 18 13  2917 35 00 Phthalic anhydride 18 13  2917 3600   Terephthalic acid and its salts . . 18 10  2917 37 00   Dimethyl terephthalate . . . . 18 10  2917 39 Other : 2917 3910 Brominated derivatives . 18 (') 13  2917 39 90 Other .. 18 13  2918 Carboxylic acids with additional oxygen function and their anhydrides, halides, peroxides and peroxyacids ; their halogenated, sulphonated, nitrated or nitrosated derivatives :  Carboxylic acids with alcohol function but without other oxygen function, their anhydrides, halides, peroxides, peroxyacids and their derivatives : 29181100 Lactic acid, its salts and esters 6,5  2918 1200 Tartaric acid . . 18 7,6  291813 00 Salts and esters of tartaric acid 18 7,6  2918 1400 Citric acid 19 13  2918 15 00 Salts and esters of citric acid 20 8  29181600 Gluconic acid, its salts and esters . . 23 8,6  ( ¢) Duty rate reduced to 8% until 31 December 1990 . 2 . 10 . 89 Official Journal of the European Communities 217 Rate of duty Description Supplementaryunit CN . code autonomous conventional (%) (%) 1 2 3 4 5 2918 17 00 Phenylglycolic acid (mandelic acid), its salts and esters . . . 20 8  2918 19 Other : 29181910 Malic acid, its salts and esters . 15 6,5  2918 19 30 Cholic acid, 3-alpha,12-alpha-dihydroxy-5-beta-cholan-24-oic acid (deoxycholic acid), their salts and esters 13 6,3  291819 90 Other 15 6,9  - Carboxylic acids with phenol function but without other oxygen function, their anhydrides, halides* peroxides, peroxyacids and their derivatives : 291821 00 Salicylic acid and its salts 21 8,2  2918 22 00 O-Acetylsalicylic acid, its salts and esters 21 12  2918 23 Other esters of salicylic acid and their salts : 2918 23 10 Methyl salicylate and phenyl salicylate (salol) 22 17,6  2918 23 90 Other 18 7,6  2918 29 Other : 2918 2910  Sulphosalicylic acids, hydroxynaphthoic acids; their salts and esters 18 7,6  2918 2930 4-Hydroxybenzoic acid, its salts and esters 16 7,1  2918 29 50 Gallic acid, its salts and esters 14 6,6  2918 29 90 Other 17 7,4  2918 30 00 - Carboxylic acids with aldehyde or ketone function but without other oxygen function, their anhydrides, halides, peroxides, peroxyacids and their deriva ­ tives . ¢ 19 7,4  2918 90 00 - Other 17 7,4  VIII. ESTERS OF INORGANIC ACIDS AND THEIR SALTS, AND THEIR HALOGENATED, SULPHONATED, NITRATED OR NITROSATED DERIVATIVES 2919 00 Phosphoric esters and their salts, including lactophosphates ; their halogenated , sulphonated, nitrated or nitrosated derivatives : - Tributyl phosphates, triphenyl phosphate, tritolyl phosphates, trixylyl phosphates, and tris(2-chloroethyl) phosphate : 2919 0011   Tritolyl phosphates . ¢ ¢ ¢ ^ ^,6 .  2919 0019 Tributyl phosphates, triphenyl phosphate, trixylyl phosphates and tris(2-chloroethyl) phosphate ¢ . 15 6,6  - Other : . 2919 00 91   Glycerophosphoric acids and glycerophosphates ; o-methoxyphenyl phosphate (guaiacol phosphate) 17 7,4  2919 00 99 Other . 17 7,4  2920 Esters of other inorganic acids (excluding esters of hydrogen halides) and their salts ; their halogenated, sulphonated, nitrated or nitrosated derivatives : 2920 10 00  Thiophosphoric esters (phosphorothioates) and their salts ; their halogenated, sulphonated, nitrated or nitrosated derivatives 17 7,4 218 Official Journal of the European Communities . 2 . 10 . 89 Rate of duty CN code Description Supplementaryunitautonomous conventional (%) (%) 1 2 3 4 5 2920 90 - Other : 2920 90 10   Sulphuric esters and carbonic asters and their salts, and their halogen ­ ated, sulphonated, nitrated or nitrosated derivatives 18 7,6  2920 90 20   Dimethyl phosphonate (dimethyl phosphite) 17 7,4  2920 90 30   Trimethyl phosphite (trimethoxyphosphine) 17 7,4  2920 90 80   Other products 17 7,4  IX. NITROGEN-FUNCTION COMPOUNDS 2921 Amine-function compounds :  Acyclic monoamines and their derivatives ; salts thereof : 2921 11 Methylamine, di- or trimethylamine and their salts :    Methylamine, di- or trimethylamine : 2921 1111 In aqueous solution . 16 12  2921 11 19 - Other . 16 12  2921 1190 Salts 16 12  2921 12 00 Diethylamine and its salts 11 5,7  2921 19 - - Other : 292119 10  Triethylamine and its salts 14 6,6  2921 19 30 Isopropylamine and its salts 14 6,6  2921 1990 Other 14 6,6   Acyclic polyamines and their derivatives ; salts thereof : 29212100   Ethylenediamine and its salts 15 6  29212200 Hexamethylenediamine and its salts 16 7,1  292129 00 Other 15 6 .  292130  Cyclanic, cyclenic or cycloterpenic mono- or polyamines, and their deriva ­ tives ; salts thereof : 2921 30 10   Cyclohexylamine and cyclohexyldimethylamine, and their salts 13 6,3  292130 90 -- Other 16 7,1   Aromatic monoamines and their derivatives ; salts thereof : 29214100   Aniline and its salts 16 . 12  2921 42 Aniline derivatives and their salts : 2921 42 10 Halogenated, sulphonated, nitrated and nitrosated derivatives and their salts ¢ ¢ 16 12  29214290 Other . 16 7,1  2921 43 Toluidines and their derivatives ; salts thereof : 29214310    Toluidines and their salts 16 - 7,1  29214390 Other ¢ ¢ ¢ ¢ 16  292144 00 Diphenylamine and its derivatives ; salts thereof 16 7,1  2921 45 00   1-Naphthylamine (alpha-naphthylamine), 2-naphthylamine (beta-naphthy ­ lamine) and their derivatives ; salts thereof 16 7,1  2 . 10 . 89 Official Journal of the European Communities 219 Rate of duty CN code Description Supplementary unitautonomous conventional (%) 1 (%) 1 2 3 4 5 2921 49 - - Other : 29214910    Xylidines and their derivatives; salts thereof 15 6,9  292149 90 Other 16 7,1   Aromatic polyamines and their derivatives ; salts thereof : 292151 9-, m-, ^Phenylenediamine, diaminotoiuenes, and their derivatives ; salts thereof : 2921 51 10 o-, m-, p-Phenylenediamine, diaminotoiuenes and their halogen ­ ated, sulphonated, nitrated and nitrosated derivatives; salts thereof . 14 6,6  2921 51 90 --- Other ... , . 16 10  292159 00 Other 16 10  2922 Oxygen-function amino-compounds :  Amino-alcohols, their ethers and esters, other than those containing more than one kind of oxygen function ; salts thereof : 29221100 Monoethanolamine and its salts 14 6,6  29221200 Diethanolamine and its salts 16 7,1  2922 1300   Triethanolamine and its salts 16 7,1  2922 1900 -- Other .. 16 7,1   Amino-naphthols and other amino-phenols, their ethers and esters, other than those containing more than one kind of oxygen function ; salts thereof : 2922 21 00 Aminohydroxynaphthalenesulphonic acids and their salts ¢ ¢ ¢ 16 10  2922 22 00 Anisidines, dianisidines, phenetidines, and their salts 18 7,6  2922 29 00 Other ..... 16 10  2922 30 00 - Amino-aldehydes, amino-ketones and amino-quinones, other than those containing more than one kind of oxygen function ; salts thereof . 16 7,1   Amino-acids and their esters, other than those containing more than one kind of oxygen function ; salts thereof : 2922 41 00 Lysine and its esters ; salts thereof 13 6,3  2922 42 00 Glutamic acid and its salts 19 15  2922 49 Other : 29224910 Glycine 17 6,6  2922 49 30  4-Aminobenzoic acid (/&gt;-aminobenzoic acid) and its salts and esters . 17 7,4  2922 49 90 - Other . 17 7,4  2922 50 00  Amino-alcohol-phenols, amino-acid-phenols and other amino-compounds with oxygen function 17 7,4  2923 Quaternary ammonium salts and hydroxides ; lecithins and other phosphoaminolipids : 2923 10 - Choline and its salts : 2923 10 10 Choline chloride 17 7 »4 2923 10 90 Other . » 7 7 »4 ~ 2923 20 00 - Lecithins and other phosphoaminolipids . . . 14 5,7 Official Journal of the European Communities220 2 . 10. 89 Rate of duty CN code Description Supplementary unitautonomous conventional (%) ( »/,) 1 2 3 4 5 2923 90 00 - Other 17 7,4  2924 Carboxyamide-function compounds ; amide-function compounds of carbonic acid : 2924 10 00  Acyclic amides (including acyclic carbamates) and their derivatives ; salts thereof 18 7,6   Cyclic amides (including cyclic carbamates) and their derivatives ; salts thereof : 2924 2100 Ureines and their derivatives ; salts thereof . 15 6,9  292429 Other : 2924 2910 Lidocaine (INN) 17 12  2924 29 30 Paracetamol (INN) 17 7,4  2924 29 90 Other 17 7,4  2925 Carboxyimide-function compounds (including saccharin and its salts) and imine-function compounds : \  Imides and their derivatives ; salts thereof : 29251100 -  Saccharin aihd its salts . 15 6,9  2925 19 Other : 2925 19 10    3,3',4,4',5,5',6,6'-Octabromo-N,N'-ethylenediphthalimide 17 (l ) 7  292519 90 Other 17 7  2925 20  Imines and their derivatives ; salts thereof : 2925 2010 Guanidine and its salts 17 7,4  29252090 -- Other 17 7,4  2926 Nitrile-function compounds : 2926 10 00 - Acrylonitrile . . . . 17 13  2926 20 00  1-Cyanoguanidine (dicyandiamide) 17 13  292690 - Other : 29269010   2-Hydroxy-2-methylpropiononitrile (acetone cyanohydrin) 17 13  2926 90 90 - - Other . . . 17 13  - 2927 00 00 Diazo-, azo- or azoxy-compounds 16 7,1  2928 00 00 Organic derivatives of hydrazine or of hydroxylamine . . 17 7,4  2929 Compounds with other nitrogen function : 292910 00 - Isocyanates 17 13  29299000 - Other ..... 17 13  (') Duty rate reduced to 3 % until 31 December 1990. Official Journal of the European Communities2 . 10 . 89 221 Rate of duty CN code Description Supplementary unitautonomous conventional (%) (%) 1 2 3 4 5 X. ORGANO-INORGANIC COMPOUNDS, HETEROCYCLIC COMPOUNDS, NUCLEIC ACIDS AND THEIR SALTS, AND SULPHONAMIDES 2930 Organo-sulphur compounds : 2930 10 00 - Dithiocarbonates (xanthates) 14 6,6  2930 20 00  Thiocarbamates and dithiocarbamates 18 7,6  2930 30 00 - Thiuram mono-, dl- or tetrasulphides 18 7,6  2930 40 00  Methionine 18 7,6  2930 90 - Other : 2930 9010   Cysteine, cystine and their derivatives 18 7,6  2930 90 20 Thiodiglycol ( INN) (2,2'-thiodiethanol) 18 7,6  2930 90 80 Other 18 7,6  2931 00 Other organo-inorganic compounds : 2931 00 10 - Dimethyl methylphosphonate . 18 7,6  2931 00 20  Methylphosphonoyl difluoride (methylphosphonic difluoride) 18 7,6  2931 00 30 - Methylphosphonoyl dichloride (methylphosphonic dichloride) 18 7,6  2931 00 90 - Other 18 7,6  2932 Heterocyclic compounds with oxygen hetero-atom(s) only :  Compounds containing an unfused furan ring (whether or not hydrogenated) in the structure : 2932 1100   Tetrahydrofuran ¢ 16 8  2932 12 00 2-Furaldehyde (furfuraldehyde) 14 " 6,6  2932 13 00 Furfuryl alcohol and tetrahydrofurfuryl alcohol 17 7,4  2932 19 00 - - Other ... 16 8   Lactones : 2932 2100 Coumarin, methylcoumarins and ethylcoumarins 18 7,6  2932 29 Other lactones : 2932 2910 Phenolphthalein 18 14 2932 29 90 Other 16 8  2932 90 - Other : 2932 9010 Benzofuran (coumarone) 14 6,6 2932 90 30 -- Internal ethers 17 7,4  2932 90 50  - Epoxides with a four-membered ring 18 7,9 2932 9070   Cyclic acetals and internal hemiacetals , whether or not with other oxygen functions, and their halogenated, sulphonated, nitrated or nitrosated derivatives 17 6,9 2932 90 90 - - Other ¢ ¢ ¢ 16 8 ~~ Official Journal of the European Communities222 2 . 10. 89 Rate of duty CN code Description Supplementary unitautonomous conventional (%) (%) 1 2 3 4 5 2933 Heterocyclic compounds with nitrogen hetero-atom(s) only ; nucleic acids and their salts :  Compounds containing an unfused pyrazole ring (whether or not hydro ­ genated) in the structure : 2933 11 Phenazone (antipyrin) and its derivatives : 293311 10  Propyphenazone (INN) 15 10  29331190 Other . 25 17  2933 19 Other : 2933 1910 Phenylbutazone (INN) 16 5,5  293319 90 Other ... ¢ 16 8   Compounds containing an unfused imidazole ring (whether or not hydro ­ genated) in the structure : 2933 21 00 Hydantoin and its derivatives 17 7,4  293329 Other : 2933 29 10  Naphazoline hydrochloride (INNM) and naphazoline nitrate (INNM); phentolamine (INN); tolazoline hydrochloride (INNM) . 16 5,5  2933 29 90 Other 16 8   Compounds containing an unfused pyridine ring (whether or not hydro ­ genated) in the structure : 2933 31 00 Pyridine and its salts 10 5,3  2933 39 Other : 2933 39 10  Iproniazid (INN); ketobemidone hydrochloride (INNM); pyridos ­ tigmine bromide (INN) 16 5,5  2933 39 90 Other 16 8  293340  Compounds containing a quinoline or isoquinoiine ring-system (whether or not hydrogenated), not further fused : 2933 40 10   Halogen derivatives of quinoline; quinolinecarboxylic acid derivatives . 16 5,5  293340 90 -- Other 16 8   Compounds containing a pyrimidine ring (whether or not hydrogenated) or piperazine ring in the structure ; nucleic acids and their salts : 2933 51 Malonylurea (barbituric acid) and its derivatives ; salts thereof : 2933 5110 Phenobarbital (INN) and its salts 22 17,5  2933 51 30 Barbital (INN) and its salts 19 15,2  2933 5190 Other 17 7,4  2933 59 Other : 2933 5910 Diazinon (ISO) . 16 5,5  2933 5990 Other .. 18 7,6   Compounds containing an unfused triazine ring (whether or not hydro ­ genated) in the structure : 2933 6100 Melamine 16 8  2933 69 Other : 2933 69 10  Atrazine (ISO); propazine (ISO); simazine (ISO); hexahydro ­ l,3,5-trinitro-l,3,5-triazine (hexogen, trimethylenetrinitramine) ... 16 5,5  2933 6990 Other 16 8  2 . 10. 89 Official Journal of the European Communities 223 Rate of duty CN code Description Supplementary unitautonomous conventional (%) (%) 1 2 3 4 5  Lactams : 2933 71 00 6-Hexanelactam (epsilon-caprolactam) . . . 16 8  2933 79 00 Other lactams 16 8  293390 - Other : 2933 90 10 Methenamine (INN) (hexamethylenetetramine); benzimidazole-2-thiol (mercaptobenzimidazole) ... 18 14  2933 90 30  Indole, 3-methylindole (skatole), 6-allyl-6,7-dihydro-5H-dibenz[c,e]aze ­ pine (azapetine), chlordiazepoxide (INN), dextromethorphan (INN), phenindamine (INN) and their salts ; imipramine hydrochloride (INNM) 16 5,5  2933 90 50 Monoazepines 16 8  2933 90 60   Diazepines 16 8  2933 90 70 Azocines, whether or not hydrogenated 16 8  2933 90 90 Other 16 8  2934 Other heterocyclic compounds : 2934 10 00 - Compounds containing an unfused thiazole ring (whether or not hydro ­ genated) in the structure 16 8  2934 20  Compounds containing a benzothiazole ring-system (whether or not hydro ­ genated), not further fused : 2934 20 10 Di(benzothiazol-2-yl)disulphide . . . 18 14  2934 20 30 Benzothiazole-2-thiol (mercaptobenzothiazole) and its salts 18 14  2934 20 50   Benzothiazole-2-thiol (mercaptobenzothiazole) derivatives (other than salts) 16 8  2934 20 90 Other 16 8  2934 30  Compounds containing a phenothiazine ring-system (whether or not hydro ­ genated), not further fused : 2934 30 10   Thiethylperazine (INN); thioridazine (INN) and its salts 16 5,5  2934 30 90 Other . 16 8  2934 90 - Other : 2934 90 10 T- - Thiophene 14 6,6  2934 90 30 Chlorpothixene (INN); thenalidine (INN) and its tartrates and ma ­ leates . 16 5,5 - 2934 90 40   Furazolidone (INN) . 16 8  293490 50   Monothiamonoazepines, whether or not hydrogenated 16 8  2934 90 60   Monothioles, whether or not hydrogenated 16 8  2934 90 70 Monooxamonoazines, whether or not hydrogenated 16 8  2934 90 80 Monothiins , 16 8 2934 90 90 Other 16 8  2935 00 00 Sulphonamides 18 6,6  224 Official Journal of the European Communities 2 . 10. 89 Rate of duty CN code Description Supplementary " unitautonomous conventional (%) (%) 1 2 3 4 5 XI. PROVITAMINS, VITAMINS AND HORMONES 2936 Provitamins and vitamins, natural or reproduced by synthesis (includ ­ ing natural concentrates), derivatives thereof used primarily as vita ­ mins, and intermixtures of the foregoing, whether or not in any solvent : 293610 00  Provitamins, unmixed 14 4,9  - Vitamins and their derivatives, unmixed : 2936 21 00  - Vitamins A and their derivatives 9 3,5  29362200   Vitamin Bi and its derivatives 14 5  2936 23 00 Vitamin B2 and its derivatives 9 4,3  2936 24 00 D- or DL-Pantothenic acid (vitamin B3 or vitamin Bs) and its derivatives 9 4,3  2936 25 00 Vitamin B6 and its derivatives 9 4,3  2936 26 00 Vitamin B12 and its derivatives . . 9 4,3  2936 27 00   Vitamin C and its derivatives 12 4  2936 2800 Vitamin E and its derivatives 14 5  2936 29   Other vitamins and their derivatives : 2936 2910    Vitamin B9 and its derivatives 18 7,6  2936 29 30 Vitamin H and its derivatives . 9 4,3  29362990 Other 14 5  2936 90  Other, including natural concentrates : Natural concentrates of vitamins : 2936 9011    Natural concentrates of vitamins A + D 9 4,1  2936 9019 Other 14 6,6  29369090 Intermixtures, whether or not in any solvent 18 6,8  2937 Hormones, natural or reproduced by synthesis ; derivatives thereof, used primarily as hormones ; other steroids used primarily as hor ­ mones : 2937 10  Pituitary (anterior) or similar hormones, and their derivatives : 29371010   Gonadotrophs hormones . 11 5,7 g 2937 10 90 Other 15 6,9 g - Adrenal cortical hormones and their derivatives : 2937 2100 Cortisone, hydrocortisone, prednisone (dehydrocortisone) and predni ­ solone (dehydrohydrocortisone) 11 5,7 g 2937 22 00   Halogenated derivatives of adrenal cortical hormones 14 6,6 g 2937 29 - - Other : 2937 2910 Acetates of cortisone or hydrocortisone 11 5,7 g 2937 29 90 Other 14 6,6 g - Other hormones and their derivatives^ other steroids used primarily as hormones : 2937 91 00   Insulin and its salts 16 6,5 g 2937 92 00 -  Oestrogens and progestogens 14 6,6 g 2 . 10. 89 Official Journal of the European Communities 225 Rate of duty CN code Description Supplementary unitautonomous conventional (%) (%) 1 2 3 4 5 2937 99 00 Other 14 6,6 g XII. GLYCOSIDES AND VEGETABLE ALKALOIDS, NATURAL OR REPRODUCED BY SYNTHESIS, AND THEIR SALTS, ETHERS, ESTERS AND OTHER DERIVATIVES 2938 Glycosides, natural or reproduced by synthesis, and their salts, ethers, esters and other derivatives : 2938 10 00  Rutoside (rutin) and its derivatives 18 7,6 2938 90 - Other : 2938 90 10   Digitalis glycosides 12 6  2938 90 30   Glycyrrhizic acid and glycyrrhizates 11 5,7  2938 90 90 Other 14 6,6  2939 Vegetable alkaloids, natural or reproduced by synthesis, and their salts, ethers, esters and other derivatives : 2939 10 00  Alkaloids of opium and their derivatives ; salts thereof 17 7,4 g  Alkaloids of cinchona and their derivatives ; salts thereof : 2939 21   Quinine and its salts : 2939 21 10 Quinine and quinine sulphate 9 4  2939 21 90 Other 12 9,6  2939 29 00 Other ... 12 9,6  2939 30 00  Caffeine and its salts 13 10,4  2939 40 00  Ephedrines and their salts 16 7,1  2939 50  Theophylline and aminophylline (theophylline-ethylenediamine) and their derivatives ; salts thereof : 2939 50 10   Theophylline and aminophylline (theophylline-ethylenediamine); salts thereof . 17 13,6  2939 50 90 - - Other 13 8  2939 60 00  Alkaloids of rye ergot and their derivatives ; salts thereof . 13 8  2939 70 00  Nicotine and its salts 13 8  2939 90 - Other :   Cocaine and its salts : 2939 90 11    Crude cocaine 5 Free g 2939 90 19 Other 17 6,6 g 2939 90 30   Emetine and its salts 10 5,3  2939 90 90 -- Other 13 8  XIII. OTHER ORGANIC COMPOUNDS 2940 00 Sugars, chemically pure, other than sucrose, lactose, maltose, glucose and fructose ; sugar others and sugar esters, and their salts, other than products of heading No 2937, 2938 or 2939 : 2940 0010  Rhamnose, raffinose and mannose 15   226 Official Journal of the European Communities 2 . 10. 89 Rate of duty I CN code Description autonomous (%) conventional (%) Supplementary unit ' 1 2 3 4 5 29400090 - Other 20   2941 Antibiotics : 294110 00  Penicillins and their derivatives with a penicillanic acid structure ; salts thereof . . 21 8,2 2941 20  Streptomycins and their derivatives ; salts thereof : 2941 20 10 Dihydrostreptomycin 9 5,3  2941 20 90 Other 9 5,3  294130 00  Tetracyclines and their derivatives ; salts thereof 9 5,3  2941 40 00  Chloramphenicol and its derivatives ; salts thereof ; 13 10 2941 50 00  Erythromycin and its derivatives ; salts thereof 9 5,3  2941 90 00 - Other 9 5,3  2942 00 00 Other organic compounds 20 10  2 . 10 . 89 Official Journal of the European Communities 227 CHAPTER 30 PHARMACEUTICAL PRODUCTS Notes 1 . This chapter does not cover : (a) foods or beverages (such as dietetic, diabetic or fortified foods, food supplements, tonic beverages and mineral waters) (Section IV); (b) plasters specially calcined or finely ground for use in dentistry (heading No 2520); (c) aqueous distillates or aqueous solutions of essential oils, suitable for medicinal uses (heading No 3301 ); (d) preparations of heading Nos 3303 to 3307, even if they have therapeutic or prophylactic properties ; (e) soap or other products of heading No 3401 containing added medicaments ; (f) preparations with a basis of plaster for use in dentistry (heading No 3407); or (g) blood albumin not prepared for therapeutic or prophylactic uses (heading No 3502). 2 . For the purposes of heading Nos 3003 and 3004 and of note 3 (d) to this chapter, the following are to be treated : (a) as unmixed products : ( 1 ) unmixed products dissolved in water; (2) all goods of Chapter 28 or 29 ; and (3) simple vegetable extracts of heading No 1302, merely standardized or dissolved in any solvent ; (b) as products which have been mixed : ( 1 ) colloidal solutions and suspensions (other than colloidal sulphur); (2) vegetable extracts obtained by the treatment of mixtures of vegetable materials ; and (3) salts and concentrates obtained by evaporating natural mineral waters . 3 . Heading No 3006 applies only to the following, which are to be classified in that heading and in no other heading of the nomenclature : (a) sterile surgical catgut, similar sterile suture materials and sterile tissue adhesives for surgical wound closure ; (b) sterile laminaria and sterile laminaria tents ; (c) sterile absorbable surgical or dental haemostatics ; (d) opacifying preparations for ,X-ray examinations and diagnostic reagents designed to be administered to the patient, being unmixed products put up in measured doses or products consisting of two or more ingredients which have been mixed together for such uses ; (e) blood-grouping reagents ; (f) dental cements and other dental fillings ; bone reconstruction cements ; (g) first-aid boxes and kits ; and (h) chemical contraceptive preparations based on hormones or spermicides. 228 Official Journal of the European Communities 2 . 10 . 89 Rate of duty CN code Description autonomous conventional (%) (%) Supplementary unit 1 2 3 4 5 3001 Glands and other organs for organo-therapeutic uses, dried, whether or not powdered ; extracts of glands or other organs or of their secretions for organo-therapeutic uses ; heparin and its salts ; other human or animal substances prepared for therapeutic or prophylactic uses, not elsewhere specified or included : 3001 10  Glands and other organs, dried, whether or not . powdered : 3001 1010 Powdered 10 ' 5,3  3001 10 90 Other 8 4,6  3001 20 - Extracts of glands or other organs or of their secretions : 3001 20 10 Of human origin Free 5,7  3001 20 90 Other 11 5,7  3001 90 - Other : 3001 90 10 Of human origin Free 5,7  Other : 3001 90 91    Heparin and its salts 20 12  3001 90 99 Other 11 5,7  3002 Human blood ; animal blood prepared for therapeutic, prophylactic or diagnostic uses ; antisera and other blood fractions ; vaccines, toxins, cultures of micro-organisms (excluding yeasts) and similar products : 3002 10  Antisera and other blood fractions : 3002 10 10 Antisera 15 6  Other blood fractions : 300210 91 Haemoglobin, blood globulins and serum globulins 12 5,3  Other : 300210 95 Of human origin . . Free 5,7  300210 99 Other . 11 5,7  3002 20 00  Vaccines for human medicine 15 6   Vaccines for veterinary medicine : 3002 31 00   Vaccines against foot-and-mouth disease 15 6  3002 39 00 Other 15 6  3002 90 - Other : 3002 90 10 Human blood Free 5,7  3002 90 30 Animal blood prepared for therapeutic, prophylactic or diagnostic uses 11 5,7  3002 90 50 Cultures of micro-organisms 17 7  3002 90 90 Other 14 6,6  2 . 10. 89 Official Journal of the European Communities 229 Rate of duty CN code Description autonomous conventional &lt;%) (%) Supplementary unit 1 2 3 4 5 3003 Medicaments (excluding goods of heading No 3002, 3005 or 3006) consisting of two or more constituents which have been mixed together for therapeutic or prophylactic uses, not put up in measured doses or in forms or packings for retail sale : 3003 10 00 - Containing penicillins or derivatives thereof, with a penicillanic acid st ­ ructure, or streptomycins or their derivatives 17 6,3  3003 20 00  Containing other antibiotics . . . . IS 5,2   Containing hormones or other products of heading No 2937 but not containing antibiotics : 3003 31 00 Containing insulin 15 5,2  3003 39 00 Other .. 15 5,2  3003 40 00 - Containing alkaloids or derivatives thereof but not containing hormones or other products of heading No 2937 or antibiotics 15 5,2  3003 90 - Other : 3003 90 10 Containing iodine or iodine compounds 29 8,9  3003 90 90 Other 15 5,2  3004 Medicaments (excluding goods of heading No 3002, 3005 or 3006) consisting of mixed or unmixed products for therapeutic or prophy ­ lactic uses, put up in measured doses or in forms or packings for retail sale : 3004 10  Containing penicillins or derivatives thereof, with a penicillanic acid st ­ ructure, or streptomycins or their derivatives : 3004 10 10   Containing, as active substances, only penicillins or derivatives thereof with a penicillanic acid structure ....... 17 6,3  3004 10 90 Other 17 6,3  3004 20  Containing other antibiotics : 3004 20 10 Put up in forms or in packings of a kind sold by retail 20 6,3  3004 20 90 Other ... 15 5,2   Containing hormones or other products of heading No 2937 but not containing antibiotics : 3004 31   Containing insulin : 3004 31 10    Put up in forms or in packings of a kind sold by retail 20 6,3  3004 3190 Other 15 5,2  3004 32 Containing adrenal cortical hormones : 3004 32 10 Put up in forms or in packings of a kind sold by retail . 20 6,3  3004 32 90 Other ... 15 5,2  3004 39 Other : 3004 39 10 Put up in forms or in packings of a kind sold by retail 20 6,3  3004 39 90 Other . 15 5,2  3004 40  Containing alkaloids or derivatives thereof but not containing hormones, other products of heading No 2937 or antibiotics : 3004 40 10   Put up in forms or in packings of a kind sold by retail . 20 6,3  30044090 Other 15 5,2  3004 50  Other medicaments containing vitamins or other products of heading No 2936 : 3004 50 10   Put up in forms or in packings of a kind sold by retail 20 6,3  230 Official Journal of the European Communities 2 . 10. 89 Rate of duty CN code Description autonomous conventional &lt;%) (%) Supplementary unit 1 2 3 4 5 3004 50 90 Other 15 5,2  3004 90 - Other : Put up in forms or in packings of a kind sold by retail : 3004 9011  Containing iodine or iodine compounds 34 9,6  3004 90 19 Other 20 6,3  -  Other : 3004 90 91 Containing iodine or iodine compounds . 29 8,9  3004 90 99 Other 15 5,2  3005 Wadding, gauze, bandages and similar articles (for example, dress ­ ings, adhesive plasters, poultices), impregnated or coated with pharma ­ ceutical substances or put up in forms or packings for retail sale for medical, surgical, dental or veterinary purposes : 3005 10 00 - Adhesive dressings and other articles having an adhesive layer ........ 17 6,6.  3005 90 - Other :   Wadding and articles of wadding : 3005 9011 Of viscose or of absorbent cotton 17 6,6  3005 90 19 Other 17 6,6    Other : Of textile materials : 3005 90 31 : Gauze and articles of gauze 17 6,6  Other : 3005 90 51 Of nonwoven fabrics 17 6,6  3005 90 55 Other ' 17 6,6  3005 90 99 Other . . . 17 6,6  3006 Pharmaceutical goods specified in note 3 to this chapter : 300610 - Sterile surgical catgut, similar sterile suture materials and sterile tissue adhesives for surgical wound closure ; sterile laminaria and sterile laminaria tents ; sterile absorbable surgical or dental haemostatics : 300610 10   Sterile surgical catgut . 15 6,9  3006 10 90 Other 15 6,9  3006 20 00  Blood-grouping reagents . 15 6,9  3006 30 00  Opacifying preparations for X-ray examinations ; diagnostic reagents desig ­ ned to be administered to the patient  15 6,9  3006 40 00  Dental cements and other dental fillings ; bone reconstruction cements ... 15 6,9  3006 50 00  First-aid boxes and kits 15 6,9  3006 60  Chemical contraceptive preparations based on hormones or sipermicides : Based on hormones : 3006 60 11 Put up in forms or in packings of a kind sold by retail 20 6,3  3006 60 19 Other 15 5,2  2 . 10. 89 Official Journal of the European Communities 231 Rate of duty \ CN \ code Description autonomous (%) conventional (%) Supplementary unit l 2 , 3 4 5 3006 60 90   Based on spermicides 18 7,6  232 Official Journal of the European Communities 2 . 10 . 89 CHAPTER 31 FERTILIZERS Notes 1 . This chapter does not cover : (a) animal blood of heading No 05 1 1 ; (b) separate chemically defined compounds (other than those answering to the descriptions in note 2 (A), 3 (A), 4 (A) or 5 below); or (c) cultured potassium chloride crystals (other than optical elements) weighing not (ess than 2,5 g each, of heading No 3823 ; optical elements of potassium chloride (heading No 9001 ). 2 . Heading No 3102 applies only to the following goods, provided that they are not put up in the forms or packages described in heading No 3105 : i (A) goods which answer to one or other of the descriptions given below : (i) sodium nitrate, whether or not pure ; (ii) ammonium nitrate, whether or not pure; (iii) double salts, whether or not pure, of ammonium sulphate and ammonium nitrate; (iv) ammonium sulphate, whether or not pure; (v) double salts (whether or not pure) or mixtures of calcium nitrate and ammonium nitrate ; (vi) double salts (whether or not pure) or mixtures of calcium nitrate and magnesium nitrate ; (vii) calcium cyanamide, whether or not pure or treated with oil ; (viii) urea, whether or not pure . . (B) fertilizers consisting of any of the goods described in (A) above mixed together. (C) fertilizers consisting of ammonium chloride or of any of the goods described in (A) or (B) above mixed with chalk , gypsum or other inorganic non-fertilizing substances . (D) liquid fertilizers consisting of the goods of subparagraph (A) (ii) or (viii) above, or of mixtures of those goods, in an aqueous or ammoniacal solution. 3 . Heading No 3103 applies only to the following goods, provided that they are not put up in the forms or packages described in heading No 3105 : (A) goods which answer to one or other of the descriptions given below : (i) basic slag; (ii) natural phosphates of heading No 2510, calcined or further heat-treated than for the removal of impurities ; (iii) superphosphates (single, double or triple); (iv) calcium hydrogenorthophosphate containing not less than 0,2 % by weight of fluorine calculated on the dry anhydrous product . (B) fertilizers consisting of any of the goods described in (A) above mixed together, but with no account being taken of the fluorine content limit. 2 . 10 . 89 Official Journal of the European Communities 233 (C) fertilizers consisting of any of the goods described in (A) or (B) above, but with no account being taken of the fluorine content limit, mixed with chalk, gypsum or other inorganic non-fertilizing substances . 4. Heading No 3104 applies only to the following goods, provided that they are not put up in the forms or packages described in heading No 3105 : (A) goods which answer to one or other of the descriptions given below : (i) crude natural potassium salts (for example, carnallite, kainite and sylvite); (ii) potassium chloride, whether or not pure, except as provided in note 1 (c) above; (iii) potassium sulphate, whether or not pure; (iv) magnesium potassium sulphate, whether or not pure. (B) fertilizers consisting of any of the goods described in (A) above mixed together . 5 . Ammonium dihydrogenorthophosphate (monoammonium phosphate) and diammonium hydrogenorthophosphate (diammo ­ nium phosphate), whether or not pure, and intermixtures thereof, are to be classified within heading No 3105 . 6 . For the purposes of heading No 3105 , the term 'other fertilizers ' applies only to products of a kind used as fertilizers and ' containing, as an essential constituent, at least one of the fertilizing elements nitrogen, phosphorus or potassium . l Rate of duty \ CN code Description autonomous (%) conventional (%) Supplementary unit 1 2 3 4 5 3101 00 00 Animal or vegetable fertilizers, whether or not mixed together or chemically treated ; fertilizers produced by the mixing or chemical treatment of animal or vegetable products Free Free  3102 Mineral or chemical fertilizers, nitrogenous : 3102 10  Urea, whether or not in aqueous solution : 31021010 Urea containing more than 45 % by weight of nitrogen on the dry anhydrous product 16 11 kg N Other : 3102 10 91   In aqueous solution .... : 10 8 kg N 310210 99 Other 10 8 kg N  Ammonium sulphate ; double salts and mixtures of ammonium sulphate and ammonium nitrate : 3102 2100  - Ammonium sulphate . . . . . . . 10 8 kg N 3102 29 Other : 3102 29 10 Ammonium sulphate-nitrate 10 8 kg N 3102 29 90 Other 10 . 8 kg N 3102 30  Ammonium nitrate, whether or not in aqueous solution : 3102 30 10   In aqueous solution ....... v 10 8 kg N 3102 30 90 Other 10 8 kg N 3102 40  Mixtures of ammonium nitrate with calcium carbonate or other inorganic non-fertilizing substances : 3102 40 10 With a nitrogen content not exceeding 28 % by weight 10 8 kg N 3102 40 90 With a nitrogen content exceeding 28 % by weight 10 8 kg N 234 Official Journal of the European Communities 2 . 10. 89 Rate of duty CN code Description Supplementary unitautonomous conventional (%) (%) 1 2 3 4 5 3102 50  Sodium nitrate : 3102 5010 Natural sodium nitrate (') Free Free  3102 5090 -- Other ... 10 8 kg N 3102 60 00  Double salts and mixtures of calcium nitrate and ammonium nitrate .... 10 8 kg N 3102 70 00  Calcium cyanamide ... . 10 8 kg N 3102 80 00  Mixtures of urea and ammonium nitrate in aqueous or ammoniacal solution 10 8 kg N 3102 90 00  Other, including mixtures not specified in the foregoing subheadings .... 10 8 kg N 3103 Mineral or chemical fertilizers, phosphatic : 3103 10 00  Superphosphates 6 4,8 kg P2O5 3103 20 00  Basic slag Free Free kg P2O5 3103 90 00 - Other . Free Free kg P2O5 3104 Mineral or chemical fertilizers, potassic : 3104 10 00  CarnalUte, sylvite and other crude natural potassium salts Free Free kg K2O 3104 20  Potassium chloride : 3104 2010 With a K2O content, by weight, not exceeding 40 % on the dry anhydrous product Free Free kg K2O 3104 20 50 With a K2O content, by weight, exceeding 40 % but not exceeding 62 % on the dry anhydrous product Free Free kg K2O 3104 20 90 With a K2O content, by weight, exceeding 62 % on the dry anhydrous product . . . Free Free kg K2O 3104 30 00  Potassium sulphate ........ Free Free kg K2O 3104 90 00 - Other . Free Free kg K2O 3105 Mineral or chemical fertilizers containing two or three of the fertili ­ zing elements nitrogen, phosphorus and potassium ; other fertilizers ; goods of this chapter in tablets or similar forms or in packages of a gross weight not exceeding 10 kg : 3105 10 00  Goods of this chapter in tablets or similar forms or in packages of a gross weight not exceeding 10 kg 11 8,8  3105 20 - Mineral or chemical fertilizers containing the three fertilizing elements nitrogen, phosphorus and potassium : 3105 20 10   With a nitrogen content exceeding 10 % by weight on the dry anhydrous product 7 6,6  3105 20 90 Other 7 6,6  3105 30 00  Diammonium hydrogenorthophosphate (diammonium phosphate) ... . 7 6,6  3105 40 00 - Ammonium dihydrogenorthophosphate (monoammonium phosphate) and mixtures thereof with diammonium hydrogenorthophosphate (diammonium phosphate) 7 6^6   Other mineral or chemical fertilizers containing the two fertilizing elements nitrogen and phosphorus : 3105 51 00 Containing nitrates and phosphates 7 6,6  3105 59 00 Other . 10 8  (') Entry under this subheading is subject to conditions laid down in the relevant Community provisions . 2 . 0 . 89 Official Journal of the European Communities 235 Rate of duty I CN code Description autonomous (%) conventional (%) Supplementary unit 1 2 3 4 5 3105 60  Mineral or chemical fertilizers containing the two fertilizing elements phosphorus and potassium : 3105 60 10   Potassic superphosphates 4 3,2  3105 60 90 Other 4 3,2  3105 90 - Other : 3105 90 10   Natural potassic sodium nitrate^ consisting of a natural mixture of sodium nitrate and potassium nitrate (the proportion of potassium nitrate may be as high as 44 %), of a total nitrogen content not exceeding 16,3 % by weight on the dry anhydrous product ( ¢) 10 Free  - - Other : 3105 90 91 With a nitrogen content exceeding 10 % by weight on the dry anhydrous product 10 8  3105 90 99 Other 4 3,2  (') Entry under this subheading is subject to conditions laid down in the relevant Community provisions . 236 Official Journal of the European Communities 2 . 10 . 89 CHAPTER 32 TANNING OR DYEING EXTRACTS ; TANNINS AND THEIR DERIVATIVES ; DYES, PIGMENTS AND OTHER COLOURING MATTER ; PAINTS AND VARNISHES ; PUTTY AND OTHER MASTICS ; INKS Notes 1 . This chapter does not cover : (a) separate chemically defined elements or compounds (except those of heading No 3203 or 3204, inorganic products of a kind used as luminophores (heading No 3206), glass obtained from fused quartz or other fused silica in the forms provided for in heading No 3207, and also dyes and other colouring matter put up in forms or packings for retail sale of heading No 3212); (b) tannates or other tannin derivatives of products of heading Nos 2936 to 2939, 2941 or 3501 to 3504; or (c) mastics of asphalt or other .bituminous mastics (heading No 2715). 2 . Heading No 3204 includes mixtures of stabilised diazonium salts and couplers for the production of azo dyes . 3 . Heading Nos 3203 to 3206 apply also to preparations based on colouring matter (including, in the case of heading No 3206, colouring pigments of heading No 2530 or Chapter 28 , metal flakes and metal powders), of a kind used for colouring any material or used as ingredients in the manufacture of colouring preparations . The headings do not apply, however, to pigments dispersed in non-aqueous media, in liquid or paste form, of a kind used in the manufacture of paints, including enamels (heading No 3212), or to other preparations of heading Nos 3207, 3208, 3209, 3210, 3212, 3213 and 3215 . 4. Heading No 3208 includes solutions (other than collodions) consisting of any of the products specified in heading Nos 3901 to 3913 in volatile organic solvents when the weight of the solvent exceeds 50 % of the weight of the solution . 5 . The expression 'colouring matter' in this chapter does not include products of a kind used as extenders in oil paints, whether or not they are also suitable for colouring distempers . 6 . The expression 'stamping foils' in heading No 3212 applies only to thin sheets of a kind used for printing, for example, ' book covers or hat bands, and consisting of : (a) metallic powder (including powder of precious metal) or pigment, agglomerated with glue, gelatin or other binder; or (b) metal (including precious metal) or pigment, deposited on a supporting sheet of any material . Rate of duty CN code Description autonomous ( °/o) conventional (%) Supplementary unit I 2 3 4 5 3201 Tanning extracts of vegetable origin ; tannins and their salts, ethers, esters and other derivatives : J201 10 00  Quebracho extract Free Free  2 . 10 . 89 Official Journal of the European Communities 237 Rate of duty , CN code Description autonomous conventional (%) (%) Supplementary unit 1 2 3 4 5 (201 20 00 - Wattle extract . . . 10 (') 9  (201 30 00  Oak or chestnut extract 9 5,8  »201 90 - Other : (201 90 10   Sumach extract , vallonia extract ... ... 9 5,8 .  (20190 90 Other 9 5,3 0  $202 Synthetic organic tanning substances ; inorganic tanning substances ; tanning preparations, whether or not containing natural tanning sub ­ stances ; enzymatic preparations for pre-tanning ; (20210 00  Synthetic organic tanning substances 10 5,3  (202 90 00  Other 10 5,3  $203 00 Colouring matter of vegetable or animal origin (including dyeing extracts but excluding animal black), whether or not chemically defined ; preparations as specified in note 3 to this chapter based on colouring matter of vegetable or animal origin :  Colouring matter of vegetable origin and preparations based thereon : (2030011   Black cutch (Acacia catechu) Free Free  $203 00 19 Other Free 4,1  $203 00 90  Colouring matter of animal origin and preparations based thereon .... 2,5 5,3  3204 Synthetic organic colouring matter, whether or not chemically de ­ fined ; preparations as specified in note 3 to this chapter based on synthetic organic colouring matter ; synthetic organic products of a kind used as fluorescent brightening agents or as luminophores, whether or not chemically defined :  Synthetic organic colouring matter and preparations . based thereon as specified in note 3 to this chapter : $204 1100 Disperse dyes and preparations based thereon 17 10  $204 12 00 Acid dyes, whether or not premetallised, and preparations based thereon ; mordant dyes and preparations based thereon 17 10  320413 00 Basic dyes and preparations based thereon 17 10  3204 14 00   Direct dyes and preparations based thereon ' . . . 17 10  3204 15 00 Vat dyes (including those usable in that state as pigments) and prepara ­ tions based thereon 17 10  3204 16 00 Reactive dyes and preparations based thereon 17 10  3204 17 00 Pigments and preparations based thereon . 17 10 3204 19 00   Other, including mixtures of colouring matter of two or more of the subheadings 3204 11 to 3204 19 17 10  (') Duty rate reduced to 3 % (suspension) for an indefinite period . ( 2 ) Duty rate reduced to 3,2 % in respect of eucalyptus tanning extracts , within the limits of an annual tariff quota of 250 tonnes to be granted by the competent Community authorities . 238 Official Journal of the European Communities 2.-10. 89 Rate of duty CN code Description autonomous conventional (%) (%) Supplementary unit 1 2 3 4 5 3204 20 00  Synthetic organic products of a kind used as fluorescent brightening agents .17 6  3204 90 00 - Other 19 10  3205 00 00 Colour lakes ; preparations as specified in note 3 to this chapter based on colour lakes 16 10  3206 Other colouring matter ; preparations as specified in note 3 to this chapter, other than those of heading No 3203, 3204 or 3205 ; inorganic products of a kind used as luminophores, whether or not chemically defined : 3206 10 - Pigments and preparations based on titanium dioxide : 32061010   Containing not less than 80 % by weight of titanium dioxide 15 6  3206 10 90 -- Other 16 6,9  3206 20 - Pigments and preparations based on chromium compounds : 3206 20 10   Containing not less than 85 % by weight of lead chromates 15 6,9  3206 20 90 Other . 15 6,9  3206 30 00  Pigments and preparations based on cadmium compounds . 15 6,9   Other colouring matter and other preparations : 3206 41 00   Ultramarine and preparations based thereon 15 6,9  3206 42 00   Lithopone and other pigments and preparations based on zinc sulphide . . 15 6,9  3206 43 00 Pigments and preparations based on hexacyanoferrates (ferrocyanides and ferricyanides) 15 6,9  3206 49 Other : 3206 49 10 Magnetite Free 4,9  3206 49 90 Other . . . 15 6,9  3206 50 00  Inorganic products of a kind used as luminophores . . . 12 5,3  3207 Prepared pigments, prepared opacifiers and prepared colours, verifi ­ able enamels and glazes, engobes (slips), liquid lustres and similar preparations, of a kind used in the ceramic, enamelling or glass industry ; glass frit and other glass, in the form of powder, granules or flakes : 3207 10 - Prepared pigments, prepared opacifiers, prepared colours and similar prepa ­ rations : 3207 10 10 Containing precious metals or compounds thereof . . . 15 6,9  3207 1090 Other 15 6,9  3207 20  Vitrifiable enamels and glazes, engobes (slips) and similar preparations : 3207 20 10   Engobes (slips) . 13 5,3  3207 20 90 ' Other 16 6,3  3207 30 00 - Liquid lustres and similar preparations 13 5,3  3207 40  Glass frit and other glass, in the form of powder, granules or flakes : . 3207 40 10   Glass of the variety known as 'enamel' glass 8 3,7  3207 40 90 Other 8 3,7  2 . 10 . 89 Qfficial Journal of the European Communities 239 Rate of duty CN code Description Supplementary unitautonomous conventional (%) (%) 1 2 3 4 5 3208 Paints and varnishes (including enamels and lacquers) based on synthetic polymers or chemically modified natural polymers, dispersed or dissolved in a non-aqueous medium ; solutions as defined in note 4 to this chapter : 3208 10  Based on polyesters : 320810 10 Solutions as defined in note 4 to this chapter 19 10  320810 90 Other .. 19 10  3208 20 - Based on acrylic or vinyl polymers : 3208 20 10 Solutions as defined in note 4 to this chapter . 19 10  3208 20 90 -- Other 19 10  3208 90 - Other : 3208 90 10   Solutions as defined in note 4 to this chapter 19 10  Other : 3208 90 91 Based on synthetic polymers 19 10  3208 90 99    Based on chemically modified natural polymers . 19 - 10  3209 Paints and varnishes (including enamels and lacquers) based on synthetic polymers or chemically modified natural polymers, dispersed or dissolved in an aqueous medium : 320910 (H) - Based on acrylic or vinyl polymers . ¢ ¢ ¢ ¢ ¢ ^ ^  3209 90 00 - Other 19 10  3210 00 Other paints and varnishes (including enamels, lacquers and distem ­ pers); prepared water pigments of a kind used for finishing leather : 3210 0010  Oil paints and varnishes (including enamels and lacquers) 19 10  3210 00 90 - Other 19 10  321100 00 Prepared driers 17 6,6 3212 Pigments (including metallic powders and flakes) dispersed in non ­ aqueous media, in liquid or paste form, of a kind used in the manufacture of paints (including enamels); stamping foils ; dyes and other colouring matter put up in forms or packings for retail sale : 321210  Stamping foils : 3212 1010 With a basis of base metal 17 6,6  321210 90 Other . . 17 6,6  3212 90 - Other :   Pigments (including metallic powders and flakes) dispersed in non ­ aqueous media, in liquid or paste form, of a kind used in the manufacture of paints (including enamels) : 3212 9010 Pearl essence 16 7,1   Other : 3212 90 31 With a basis of aluminium powder 19 10 3212 90 39 Other 19 10  3212 90 90 Dyes and other colouring matter put up in forms or packings for retail sale 16 7,1  240 Official Journal of the European Communities 2 . 10. 89 Rate of duty CN code Description Supplementaryunitautonomous conventional (%) (%) 1 2 3 4 5 3213 Artists', students' or signboard painters' colours, modifying tints, amusement colours and the like, in tablets, tubes, jars, bottles, pans or in similar forms or packings : 3213 10 00 - Colours in sets 22 7,6  3213 90 00 - Other ..... . 22 7,6  3214 Glaziers' putty, grafting putty, resin cements, caulking compounds and other mastics ; painters' fillings ; non-refractory surfacing prepa ­ rations for facades, indoor walls, floors, ceilings or the like : 3214 10  Mastics ; painters' fillings 32141010 Mastics 11 5  3214 10 90 Painters ' fillings 11 5  3214 90 00 - Other . 11 5  3215 Printing ink, writing or drawing ink and other inks, whether or not concentrated or solid : - Printing ink : 32151100 Black 18 6,6  3215 19 00 Other ... 18 6,6  3215 90 - Other : 3215 90 10 Writing or drawing ink 15 6,9  3215 90 80 Other . . 16 7,1  2 . 10 . 89 Official Journal of the European Communities 24 CHAPTER 33 ESSENTIAL OILS AND RESINOIDS ; PERFUMERY, COSMETIC OR TOILET PREPARATIONS Notes 1 . This chapter does not cover : (a) compound alcoholic preparations of a kind used for the manufacture of beverages, of heading No 2208 ; (b) soap or other products of heading No 3401 ; or (c) gum, wood or sulphate turpentine or other products of heading No 3805 . 2 . Heading Nos 3303 to 3307 - apply .. inter alia to products, whether or not mixed (other than aqueous distillates and aqueous solutions of essential oils), suitable for use as goods of these headings and put up in packings of a kind sold by retail for such use . 3 . The expression 'perfumery, cosmetic or toilet preparations' in heading No 3307 applies inter alia to the following products : scented sachets ; odoriferous preparations which operate by burning; perfumed papers and papers impregnated or coated with cosmetics ; contact lens or artificial eye solutions; wadding, felt and nonwovens, impregnated, coated or covered with perfume or cosmetics ; animal toilet preparations . Rate of duty CN code Description autonomous (%) conventional (%) Supplementary unit 1 2 3 4 5 3301 Essential oils (terpeneless or not), including concretes and absolutes ; resinoids ; concentrates of essential oils in fats, in fixed oils, in waxes or the like, obtained by enfleurage or maceration ; terpenic by-prod ­ ucts of the deterpenation of essential oils ; aqueous distillates and aqueous solutions of essential oils :  Essential oils of citrus fruit : 3301 II   Of bergamot : 3301 11 10  Not deterpenated 12 11  3301 11 90    Deterpenated 12 6,9  3301 12 Of orange : 330112 10 Not deterpenated 12 11  3301 1290 Deterpenated 12 6,9  3301 13 Of lemon : 3301 1310 Not deterpenated . . 12 11  3301 13 90 Deterpenated 12 6,9  3301 14 Of lime : 3301 14 10    Not deterpenated 12 11  242 Official Journal of the European Communities 2 . 10 . 89 Rate of duty CN code Description autonomous conventional (%) (%) Supplementary unit 1 2 3 4 5 3301 14 90  Deterpenated . . 12 6,9  3301 19 Other : 33011910 Not deterpenated 12 11  3301 19 90    Deterpenated 12 6,9   Essential oils other than those of citrus fruit : 3301 21 Of geranium : 3301 21 10  Not deterpenated Free 2,7  3301 2190    Deterpenated . 2,3 4,6  3301 22 Of jasmin : 3301 2210 Not deterpenated . . Free Free  3301 22 90  Deterpenated 2,3 4,6  3301 23   Of lavender or of lavandin : 3301 23 10 Not deterpenated Free Free  3301 23 90  Deterpenated . ! 10 4,6  3301 24    Of peppermint (Mentha piperita) : 3301 24. 10   Not deterpenated Free Free  3301 24 90 Deterpenated 10 4,6  3301 25 - - Of other mints : 3301 2510  Not deterpenated Free Free  3301 25 90    Deterpenated 10 4,6  3301 26 Of vetiver : 3301 26 10 Not deterpenated Free Free  3301 26 90 Deterpenated 2,3 4,6  330129 Other :    Of clove, niaouli and ylang-ylang : 3301 2911  Not deterpenated Free 2,7  3301 29 31 ' - - Deterpenated 2,3 4,6     Other :   Not deterpenated : 3301 29 51 Of citronella .... Free Free  3301 29 53 Of eucalyptus Free Free  3301 29 55 Of rose Free Free  3301 29 57      Of pine needle Free Free  3301 29 59 Other Free Free  3301 29 91 Deterpenated 2,3 4,6  3301 30 00 - Resinoids 2 4,1  3301 90 - Other : 3301 90 10   Terpenic by-products of the deterpenation of essential oils 2,3 4,6  3301 90 90 Other 3 6  2 . 10. 89 Official Journal of the European Communities 243 Rate of duty CN code Description autonomous conventional (%) (%) Supplementary unit 1 2 3 4 5 3302 Mixtures of odoriferous substances and mixtures (including alcoholic solutions) with a basis of one or more of these substances, of a kind used as raw materials in industry : 33021000  Of a kind used in the food or drink industries ... » 10 5,3  3302 90 00 - Other ... . 10 5,3  3303 00 Perfumes and toilet waters : 3303 00 10 - Perfumes 18 6,6  3303 00 90 - Toilet waters 18 6,6  3304 Beauty or make-up preparations and preparations for the care of the skin (other than medicaments), including sunscreen or sun tan prepa ­ rations ; manicure or pedicure preparations : 3304 10 00 - Lip make-up preparations 18 6,6  3304 20 00  Eye make-up preparations . : 18 6,6  3304 30 00  Manicure or pedicure preparations 18 6,6  - Other : 33049100 Powders, whether or not compressed - ¢ 18 6,6  3304 99 00 Other 18 6,6  3305 Preparations for use on the hair : 330510 00 - Shampoos 18 6,6  3305 20 00  Preparations for permanent waving or straightening 18 6,6  3305 30 00  Hair lacquers 18 6,6  3305 90 - Other : 3305 90 10 Hair lotions 18 6,6  3305 90 90 Other . . 18 6,6  3306 Preparations for oral or dental hygiene, including denture fixative pastes and powders : 3306 10 00 - Dentifrices 18 6,6  3306 90 00 - Other 18 , 6,6  3307 Pre-shave, shaving or after-shave preparations, personal deodorants, bath preparations, depilatories and other perfumery, cosmetic or toilet preparations, not elsewhere specified or included ; prepared room deodorizers, whether or not perfumed or having disinfectant proper ­ ties : 3307 10 00  Pre-shave, shaving or after-shave preparations . . 18 6,6 3307 20 00 - Personal deodorants and antiperspirants 18 6,6 3307 30 00  Perfumed bath salts and other bath preparations 18 6,6 - Preparations for perfuming or deodorizing rooms, including odoriferous preparations used during religious rites : 3307 41 00   'Agarbatti ' and other odoriferous preparations which operate by burning . 18 6,6 244 Official Journal of the European Communities 2 . 10 . 89 Rate of duty \ CN code Description autonomous (%) conventional (%) Supplementary unit 1 2 3 4 5 3307 49 00 -- Other 18 6,6  3307 90 00 - Other . 18 6,6  2 . 10. 89 Official Journal of the European Communities 245 CHAPTER 34 SOAP, ORGANIC SURFACE-ACTIVE AGENTS, WASHING PREPARATIONS, LUBRICATING PREPARATIONS, ARTIFICIAL WAXES, PREPARED WAXES, POLISHING OR SCOURING PREPARATIONS, CANDLES AND SIMILAR ARTICLES, MODELLING PASTES, 'DENTAL WAXES' AND DENTAL PREPARATIONS WITH A BASIS OF PLASTER Notes 1 . This chapter does not cover : (a) edible mixtures or preparations of animalor vegetable fats or oils of a kind used as mould release preparations (heading No 1517); (b) separate chemically defined compounds ; or (c) shampoos, dentifrices, shaving creams and foams, or bath preparations, containing soap or other organic surface-active agents (heading No 3305, 3306 or 3307). 2 . For the purposes of heading No 3401 , the expression 'soap' applies only to soap soluble in water. Soap and the other products of heading No 3401 may contain added substances (for example, disinfectants, abrasive powders, fillers or medicaments). Products containing abrasive powders remain classified within heading No 3401 only if in the form of bars, cakes or moulded pieces or shapes . In other forms they are to be classified within heading No 3405 as 'scouring powders and similar preparations'. 3 . For the purposes of heading No 3402, 'organic surface-active agents' are products which when mixed with water at a concentration of 0,5 % at 20 °C and left to stand for one hour at the same temperature : (a) give a transparent or translucent liquid or stable emulsion without separation of insoluble matter ; and (b) reduce the surface tension of water to 4,5 x 10-2 N/m (45 dyn/cm) or less . 4 . In heading No 3403 the expression 'petroleum oils and oils obtained from bituminous minerals' applies to the products , defined in note 2 to Chapter 27 . 5 . In heading No 3404, subject to the exclusions provided below, the expression 'artificial waxes and prepared waxes' applies only to : (A) chemically produced organic products of a waxy character, whether or not water-soluble ; (B) products obtained by mixing different waxes ; (C) products of a waxy character with a basis of one or more waxes and containing fats, resins, mineral substances or other materials. The heading does , not apply to : (a) products of heading No 1516, 1519 or 3402, even if having a waxy character; (b) unmixed animal waxes or unmixed vegetable waxes, whether or not coloured, of heading No 1521 ; (c) mineral waxes or similar products of heading No 2712, whether or not intermixed or merely coloured ; or (d) waxes mixed with, dispersed in or dissolved in a liquid medium (heading Nos 3405 , 3809, etc .). 246 Official Journal of the European Communities 2 . 10 . 89 Rate of duty CN code Description Supplementaryunitautonomous conventional (%) (%) 1 2 3 4 5 3401 Soap ; organic surface-active products and preparations for use as soap, in the form of bars, cakes, moulded pieces or shapes, whether or not containing soap ; paper, wadding, felt and nonwovens, impreg ­ nated, coated or covered with soap or detergent :  Soap and organic surface-active products and preparations, in the form of bars, cakes, moulded pieces or shapes, and paper, wadding, felt and nonwovens, impregnated, coated or covered with soap or detergent : 3401 1100 For toilet use (including medicated products) 19 6,9  340119 00 Other 19 6,9  3401 20 - Soap in other forms : 3401 20 10 Flakes, wafers, granules or powders 19 6,9  3401 20 90 Other 19 6,9  3402 Organic surface-active agents (other than soap); surface-active prepa ­ rations, washing preparations {including auxiliary washing prepara ­ tions) and cleaning preparations, whether or not containing soap, other than those of heading No 3401 :  Organic surface-active agents, whether or not put up for retail sale : 3402 11 00 Anionic . . . 17 6,9  3402 12 00 Cationic 17 6,9  3402 1300 Non-ionic .. 17 6,9  3402 19 00 Other . . 17 6,9  3402 20  Preparations put up for retail sale : 3402 20 10   Surface-active preparations 17 6,9 1  3402 20 90   Washing preparations and cleaning preparations 17 6,9  3402 90 - Other : 3402 90 10 Surface-active preparations 17 6,9  3402 90 90 Washing preparations and cleaning preparations 17 6,9  3403 Lubricating preparations (including cutting-oil preparations, bolt or nut release preparations, anti-rust or anti-corrosion preparations and mould release preparations, based on lubricants) and preparations of a kind used for the oil or grease treatment of textile materials, leather, furskins or other materials, but excluding preparations containing, as basjc constituents, 70 % or more by weight of petroleum oils or of oils obtained from bituminous minerals :  Containing petroleum oils or oils obtained from bituminous minerals : 34031100 Preparations for the treatment of textile materials, leather, furskins or other materials 10 4,6  3403 19 Other : 3403 19 10 Containing 70 % or more by weight of petroleum oils or of oils obtained from bituminous minerals but not as the basic constituent .18 7,6  2 . 10 . 89 Official Journal of the European Communities 247 Rate of duty CN code Description Supplementary unitautonomous conventional (%) (%) 1 2 3 4 5 Other : 340319 91 Preparations for lubricating machines, appliances and vehicles . . 10 4,6  340319 99 Other . . 10 4,6   Other : 3403 9100   Preparations for the treatment of textile materials, leather, furskins or other materials 10 4,6  3403 99 Other : 3403 99 10    Preparations for lubricating machines, appliances and vehicles ... 10 4,6  3403 99 90 Other ; 10 4,6  3404 Artificial waxes and prepared waxes : 3404 10 00  Of chemically modified lignite 12 5,3  3404 20 00  Of polyethylene glycol i. 12 5,3  3404 90 - Other : 3404 90 10 Prepared waxes, including sealing waxes 12 5,3  3404 90 90 Othet 12 . 5,3  3405 Polishes and creams, for footwear, furniture, floors, coachwork, glass or metal , scouring pastes and powders and similar preparations (whether or not in the form of paper, wadding, felt, nonwovens, cellular plastics or cellular rubber, impregnated, coated or covered with such preparations), excluding waxes of heading No 3404 : 3405 10 00  Polishes, creams and similar preparations, for footwear or leather 15 6  3405 20(H)  Polishes, creams and similar preparations, for the maintenance of wooden furniture, floors or other woodwork 15 6 3405 30 00  Polishes and similar preparations for coachwork, other than metal polishes . 15 6 3405 40 00  Scouring pastes and powders and other scouring preparations 15 6  3405 90 - Other : 3405 9010   Metal polishes . . . 15 6  3405 90 90 -- Other ... 15 6  3406 00 Candles, tapers and the like :  Candles : 34060011   Plain, not perfumed 16 7,1  3406 0019 -- Other 16 7,1  3406 00 90 - Other 16 7,1  3407(H) 00 Modelling pastes, including those put up for children's amusement ; preparations known as 'dental wax' or as 'dental impression com ­ pounds', put up in sets, in packings for retail sale or in plates, horseshoe shapes, sticks or similar forms ; other preparations for use in dentistry, with a basis of plaster (of calcined gypsum or calcium sulphate) 16 6,9  248 Official Journal of the European Communities 2 . 10. 89 CHAPTER 35 ALBUMINOIDAL SUBSTANCES ; MODIFIED STARCHES ; GLUES ; ENZYMES Notes 1 . This chapter does not cover : (a) yeasts (heading No 2102); (b) blood fractions (other than blood albumin not prepared for therapeutic or prophylactic uses), medicaments or other products of Chapter 30; (c) enzymatic preparations for pre-tanning (heading No 3202); (d) enzymatic soaking or washing preparations and other products of Chapter 34; (e) hardened proteins (heading No 3913); or (f) gelatin products of the printing industry (Chapter 49). 2 . For the purposes of heading No 3505, the term 'dextrins' means starch degradation products with a reducing sugar content, expressed as dextrose on the dry substance, not exceeding 10 %. Such products with a reducing sugar content exceeding 10% fall within heading No 1702 . Rate of duty CN code Description Supplementary unitautonomous conventional (%) (%) 1 .2 3 4 5 3501 Casein, caseinates and other casein derivatives ; casein glues : 3501 10  Casein : 3501 10 10 For the manufacture of regenerated textile fibres (')... 2 2  3501 10 50   For industrial uses other than the manufacture of foodstuffs or fodder (') 6 5 - 3501 10 90 Other . . 14   3501 90 - Other : 3501 90 10 - - Casein glues . . . 13   350190 90 -- Other 10 10  3502 Albumins, albuminates and other albumin derivatives : 3502 10  Egg albumin : 3502 10 10 Unfit , or to be rendered unfit, for human consumption (2) Free Free (') Entry under this subheading is subject to conditions laid down in the relevant Community provisions. (2) Entry under this subheading of albumins to be rendered unfit for human consumption is subject to conditions laid down in the relevant Community provisions . 2 . 10 . 89 Official Journal of the European Communities 249 Rate of duty CN code Description Supplementary unitautonomous conventional (%) . (%) 1 2 3 4 5 Other : 150210 91    Dried (for example, in sheets, scales, flakes, powder) 10 (*)   3502 1099 Other 10 ( »)   1502 90 - Other : Albumins, other than egg albumin : 1502 90 10 Unfit, or to be rendered unfit, for human consumption (2) Free Free     Other : Milk albumin (lactalbumin) : 3502 90 51 Dried (for example, in sheets, scales, flakes, powder) 10 (')   1502 90 59 - Other 10 (' »)   5502 90 70 Other 10   *502 90 90 Albuminates and other albumin derivatives .. 12 12  3503 00 Gelatin (including gelatin in rectangular (including square) sheets, whether or not surface-worked or coloured) and gelatin derivatives ; isinglass ; other glues of animal origin, excluding casein glues of heading No 3501 : 3503 00 10  Gelatin and derivatives thereof 15 12  350300 50  Bone glues 15 12  3503 00 90 - Other 15 ' 12  3504 00 00 Peptones and their derivatives ; other protein substances and their derivatives, not elsewhere specified or included ; hide powder, whether or not chromed 12 5,3 3505 Dextrins and other modified starches (for example, pregelatinized or esterified starches); glues based on starches, or on dextrins or other modified starches : 3505 10  Dextrins and other modified starches : / 3505 10 10 Dextrins .... 23,9 + MOB 14 + MOB  Other modified starches : 3505 10 50 Starches, esterified or etherified 20 12  3505 10 90 - - - Other 23,9 + MOB 14 + MOB  3505 20 - Glues : 3505 20 10 Containing, by weight, less than 25 % of starches or dextrins or other modified starches 16,3 + MOB 13 + MOB  ^ MAX 18 3505 20 30   Containing, by weight, 25 % or more but less than 55 % of starches or dextrins or other modified starches 16,3 + MOB 13 + MOB  MAX 18 ( ¢) The ad valorem duty is substituted by a specific tax established in accordance with the provisions of Council Regulation (EEC) No 2783/75 . (2) Entry under this subheading of albumins to be rendered unfit for human consumption is subject to conditions laid down in the relevant Community provisions . 250 Official Journal of the European Communities 2 . 10. 89 Rate of duty CN code Description autonomous conventional (%\ m Supplementary unit 1 2 3 4 5 3505 20 50 Containing, by weight, 55 % or more but less than 80 % of starches or dextrins or other modified starches 16,3 + MOB 13 + MOB  MAX 18 3505 20 90 .   Containing by weight 80 % or more of starches or dextrins or other modified starches ¢ 16,3 + MOB 13 + MOB  MAX 18 3506 Prepared glues and other prepared adhesives, not elsewhere specified or included ; products suitable for use as glues or adhesives, put up for retail sale as glues or adhesives, not exceeding a net weight of 1 kg : 3506 10  Products suitable for use as glues or adhesives, put up for retail sale as glues or adhesives, not exceeding a net weight of 1 kg : 350610 10 -- Cellulose-based glues 19 7,8  350610 90 Other 19 7,8   Other : 3506 91 00 Adhesives based on rubber or plastics (including artificial resins) 16 7,1  3506 99 Other : 3506 99 10    Based on natural resins 16 7  3506 99 90 - - - Other 16 7  3507 Enzymes ; prepared enzymes not elsewhere specified or included : 3507 10 00  Rennet and concentrates thereof 13 6,3  3507 90 00 - Other 13 6,3  2 . 10. 89 Official Journal of the European Communities 251 CHAPTER 36 EXPLOSIVES ; PYROTECHNIC PRODUCTS ; MATCHES ; PYROPHORIC ALLOYS ; CERTAIN COMBUSTIBLE PREPARATIONS Notes 1 . This chapter does not cover separate chemically defined compounds other than those described in note 2 (a) or (b) below. 2 . The expression 'articles of combustible materials' in heading No 3606 applies only to : (a) metaldehyde, hexamethylenetetramine and similar substances, put up in forms (for example, tablets, sticks or similar forms) for use as fuels ; fuels with a basis of alcohol, and similar prepared fuels, in solid or semi-solid form ; (b) liquid or liquefied-gas fuels in containers of a kind used for filling or refilling cigarette or similar lighters and of a capacity not exceeding 300 cm3 ; and (c) resin torches, firelighters and the like. Rate of duty CN code Description Supplementary unitautonomous conventional (%) (%) 1 2 ' 3 4 5 3601 00 00 Propellent powders 11 5,7  3602 00 00 Prepared explosives, other than propellent powders 16 7,1  3603 00 Safety fuses ; detonating fuses ; percussion or detonating caps ; igni ­ ters ; electric detonators : 3603 00 10  Safety fuses ; detonating fuses . 15 6  3603 00 90 - Other 24 8,7  3604 Fireworks, signalling flares, rain rockets, fog signals and other pyrotechnic articles : 3604 10 00  Fireworks 18 6*6  3604 90 00 - Other 18 6,6  3605 00 00 Matches, other than pyrotechnic articles of heading No 3604 14 10  3606 Ferro-cerium and other pyrophoric alloys in all forms ; articles of combustible materials as specified In note 2 to this chapter : 3606 10 00  Liquid or liquefied-gas fuels in containers of a kind used for filling or refilling cigarette or similar lighters and of a capacity not exceeding 300 cm3 19 7,8  3606 90  Other : 3606 90 10   Ferro-cerium and other pyrophoric alloys in all forms 15 6  3606 90 90 Other 19 7,8  252 Official Journal of the European Communities 2 . 10. 89 CHAPTER 37 PHOTOGRAPHIC OR CINEMATOGRAPHIC GOODS Notes lv This chapter does not cover waste or scrap materials . 2 . In this chapter the word 'photographic' relates to a process which permits the formation of visible images directly or indirectly by the action of light or other forms of radiation on sensitive surfaces . Additional notes 1 . In the case of sound films imported in two bands (the band bearing only the images and the band used for recording the sound), each band is to be classified in its appropriate heading. 2. The expression 'newsreels ' (subheading 3706 90 51) shall be taken to apply to films of length of less than 330 m , and depicting current events of a political, sporting, military, scientific,literary, folkloric, touristic, society, etc., nature. Rate of duly CN code Description Supplementary unitautonomous conventional (%) (%) 1 2 3 4 5 3701 Photographic plates and film in the flat, sensitized, unexposed, of any material other than paper, paperboard or textiles ; instant print film in the flat, sensitized, unexposed, whether or not in packs : 3701 10 - For X-ray : 3701 10 10 For medical , dental or veterinary use 21 7,4 m2 3701 1090 -- Other 21 7,4 m2 3701 20 00  Instant print film . . 23 7,6 p/st 3701 30 00  Other plates and film, with any side exceeding 255 mm ¢ ¢ ¢ ¢ 21 7,4 m2  Other : r 3701 91 00   For colour photography (polychrome) 21 7,4  3701 99 00 Other . , 21 7,4  3702 Photographic film in rolls, sensitized, unexposed, of any material Other than paper, paperboard or textiles ; instant print film in rolls, sensitized, unexposed : 3702 10 00 - For X-ray 20 7,1 m2 3702 20 00  Instant print film 20 7,1 p/st  Other film, without sprocket holes, of a width not exceeding 105 mm : 3702 31 For colour photography (polychrome) : 3702 31 10 Of a length not exceeding 30 m 20 7,1 p/st 3702 31 90    Of a length exceeding 30 m 20 7,1 m 2 . 10 . 89 Official Journal of the European Communities 253 Rate of duty CN code Description Supplementary unitautonomous conventional (%) (%) 1 2 3 4 5 3702 32 Other, with silver halide emulsion : Of a width not exceeding 35 mm : 3702 32 11     Microfilm ; film for the graphic arts 20 7,1  3702 3219 Other . 20 5,3  Of a width exceeding 35 mm : 3702 32 31 - Microfilm 20 7, 1 '  3702 32 51   Film for the graphic arts 20 7,1  Other, of a length : 3702 32 91 Not exceeding 30 m 20 7,1 p/st 3702 32 99 Exceeding 30 m 20 7,1 m 3702 39 00 Other ... 20 7,1   Other film, without sprocket holes, of a width exceeding 105 mm : 3702 4100   Of a width exceeding 610 mm and of a length exceeding 200 m, for colour photography (polychrome) 20 7,1 m 2 3702 42 00 Of a width exceeding 610 mm and of a length exceeding 200 m, other than for colour photography 20 7,1 m2 3702 43 00 Of a width exceeding 610 mm and of a length not exceeding 200 m ... 20 7,1 m 2 3702 44 00   Of a width exceeding 105 mm but not exceeding 610 mm ...  ¢  20 7,1 m 2  Other film, for colour photography (polychrome) : 3702 51 Of a width not exceeding 16 mm and of a length not exceeding 14 m : 370251 10 Of a length not exceeding 5 m 20 5,3 p/st 3702 51 90    Of a length exceeding 5m . 20 5,3 p/st 3702 52 Of a width not exceeding 16 mm and of a length exceeding 14 m : 3702 52 10 Of a length not exceeding 30 m 20 5,3 p/st 370252 90 Of a length exceeding 30 m 20 5,3 m 3702 53 00   Of a width exceeding 16 mm but not exceeding 35 mm and of a length not exceeding 30 m, for slides . . 20 5,3 p/st 370254 00 Of a width exceeding 16 mm but not exceeding 35 mm and of a length not exceeding 30 m, other than for slides 20 5,3 p/st 3702 55 00 Of a width exceeding 16 mm but not exceeding 35 mm and of a length exceeding 30 m . . 20 5,3 m 3702 56   Of a width exceeding 35 mm : 3702 5610  Of a length not exceeding 30 m 20 7,1 p/st 3702 56 90 Of a length exceeding 30 m .  20 7,1 m  Other : 3702 91 Of a width not exceeding 16 mm and of a length not exceeding 14 m : 3702 91 10    Film for the graphic arts 20 7,1  3702 9190 Other 20 5,3 p/st 370292 Of a width not exceeding 16 mm and of a length exceeding 14 m : 3702 92 10 -   Film for the graphic arts 20 7,1  3702 92 90 Other 20 5,3 | m 254 Official Journal of the EuroDean Communities 2 . 10. 89 Rate of duty CN code Description Supplementaryunitlutonomous conventional (%) (%) 1 2 3 4 5 3702 93 Of a width exceeding 16 mm but not exceeding 35 mm and of a length not exceeding 30 m : 3702 9310    Microfilm ; film for the graphic arts . . 20 7,1  3702 93 90 Other 20 5,3 p/st 3702 94   Of a width exceeding 16 mm but not exceeding 35 mm and of a length exceeding 30 m : 3702 94 10 Microfilm; film for the graphic arts 20 7,1  3702 94 90 Other 20 5,3 m 3702 95 00 Of a width exceeding 35 mm . . 20 7,1  3703 Photographic paper, paperboard and textiles, sensitized, unexposed : 3703 10 00  In rolls of a width exceeding 610 mm 23 7,6  3703 20  Other, for colour photography (polychrome) : 3703 20 10 For photographs obtained from reversal type film 23 7,6  3703 20 90 Other 23 7,6  3703 90 - Other : 3703 90 10 Sensitized with silver or platinum salts . . . 23 7,6  3703 90 90 Other 23 7,6  3704 00 Photographic plates, film, paper, paperboard and textiles, exposed but not developed : 3704 00 10 - Plates and film Free Free  3704 00 90 - Other 23 7,6  3705 Photographic plates and film, exposed and developed, other than cinematographic film : 370510 00  For offset reproduction . . 12 5,3  3705 20 00  Microfilms . . 5 3,2  3705 90 - Other : 3705 90 10 For the graphic arts 12 5,3  370590 90 Other 12 5,3  3706 Cinematographic film, exposed and developed, whether or not incorpo ­ rating sound track or consisting only of sound track : 3706 10 - Of a width of 35 mm or more : 3706 10 10 Consisting only of sound track Free (') m Other : 370610 91 Negatives; intermediate positives . . Free Free m 37061099 Other positives 5 Ecu/ 1,9 Ecu/ m 100 m 100 m 3706 90 - Other : 370690 10   Consisting only of sound track . . Free (') m [') See Annex . 2 . 10 . 89 Official Journal of the European Communities 255 Rate of duty CN code Description Supplementary unitlutonomous conventional (%) (%)  1 2 3 4 5 Other : 3706 90 31    Negatives ; intermediate positives Free Free m Other positives : 3706 90 51 Newsreels . . 2,25 Ecu/ 1,07 Ecu/ m 100 m 100 m Other, of a width of : 3706 90 91 Less than 10 mm 0,5 Ecu/ 0,28 Ecu/ m 100 m 100 m 3706 90 99   10 mm or more ... 3,5 Ecu/ 1,6 Ecu/ m 100 m 100 m 3707 Chemical preparations for photographic uses (other than varnishes, glues, adhesives and similar preparations); unmixed products for photographic uses, put up in measured portions or put up for retail sale in a form ready for use : 3707 10 00  Sensitized emulsions 15 6  3707 90 - Other :   Developers and fixers : For colour photography (polychrome) : 3707 9011     For photographic film and plates 15 6  3707 9019 Other 15 6  3707 90 30 Other 15 6  3707 90 90 Other 15 6  256 Official Journal of the European Communities 2 . 10. 89 CHAPTER 38 MISCELLANEOUS CHEMICAL PRODUCTS Notes 1 . This chapter does not cover : (a) separate chemically defined elements or compounds with the exception of the following : (!) artificial graphite (heading No 3801 ); (2) insecticides, rodenticides, fungicides, herbicides, anti-sprouting products and plant-growth regulators, disinfectants and similar products, put up as described in heading No 3808 ; (3) products put up as charges for fire-extinguishers or put up in fire-extinguishing grenades (heading No 3813); (4) products specified in note 2 (a) or 2 (c) below; (b) mixtures of chemicals with foodstuffs or other substances with nutritive value, of a kind used in the preparation of human foodstuffs (generally heading No 2106); (c) medicaments (heading No 3003 or 3004). 2 . Heading No 3823 includes the following goods which are not to be classified in any other heading of the nomenclature : (a) cultured crystals (other than optical elements) weighing not less than 2,5 g each, of magnesium oxide or of the halides of the alkali or alkaline-earth metals ; (b) fusel oil ; Dippel 's oil ; (c) ink removers put up in packings for retail sale ; (d) stencil correctors and other correcting fluids put up in packings for retail sale ; and (e) ceramic firing testers, fusible (for example, Seger cones). Rate of duty \ CN code Description autonomous (0/0) conventional (%) Supplementary unit 1 2 3 4 5 3801 Artificial graphite ; colloidal or semi-colloidal graphite ; preparations based on graphite or other carbon in the form of pastes, blocks, plates or other semi-manufactures : 3801 10 00  Artificial graphite .... 6 3,6  3801 20  Colloidal or semi-colloidal graphite : 3801 20 10   Colloidal graphite in suspension in oil ; semi-colloidal : graphite 18 7,6  380120 90 Other . 9 4,1  3801 30 00 - Carbonaceous pastes for electrodes and similar pastes for furnace linings . . 10 5,3  3801 90 00 - Other 6 3,7  2 . 10. 89 Official Journal of the European Communities 257 Rate of duty CN code Description Supplementary unitautonomous conventional (%&gt; (%) 1 2 3 4 5 3802 Activated carbon ; activated natural mineral products ; animal black, including spent animal black : 3802 10 00  Activated carbon 5 6,3  3802 90 00 - Other 14 5,7   3803 00 Tall oil, whether or not refined : 3803 00 10  Crude 4 Free  3803 00 90 - Other 7 4,1  3804 00 Residual lyes from the manufacture of wood pulp, whether or not concentrated, desugared or chemically treated, including lignin sulpho ­ nates, but excluding tall oil of heading No 3803 : 3804 00 10  Concentrated sulphite lye 9 5  3804 00 90 - Other 18 7,6  3805 Gum, wood or sulphate turpentine and other terpenic oils produced by the distillation or other treatment of coniferous woods ; crude dipen ­ tene ; sulphite turpentine and other crude para-cymene ; pine oil containing alpha-terpineol as the main constituent : 3805 10  Gum, wood or sulphate turpentine oils : 3805 10 10   Gum turpentine 5 4  3805 10 30 Wood turpentine 7 3,7  380510 90 -=  Sulphate turpentine 7 3,2  3805 20 00 - Pine oil 7 3,7  3805 90 00 - Other 7 3,4  3806 Rosin and resin acids, and derivatives thereof ; rosin spirit and rosin oils ; run gums : 3806 10 - Rosin : 3806 10 '10   Obtained from fresh oleoresins 6 5  38061090 Other 6 5  3806 20 00  Salts of rosin or of resin acids ¢ 10 4,6  3806 30 00  Ester gums . 17 6,6  3806 90 00 - Other ¢ ¢ ¢ 10 4'6  3807 00 Wood tar ; wood tar oils ; wood creosote ; wood naphtha ; vegetable pitch ; brewers' pitch and similar preparations based on rosin, resin acids or on vegetable pitch : 3807 00 10 - Wood tar 4 2,1  3807 00 90 - Other . 6 4,6  258 Official Journal of the European Communities 2 . 10. 89 Rate of duty CN code Description Supplementary unitautonomous . conventional (%) (%) 1 2 - 3 4 5 3808 Insecticides, rodenticides, fungicides, herbicides, anti-sprouting prod ­ ucts and plant-growth regulators, disinfectants and similar products, put up in forms or packings for retail sale or as preparations or articles (for example, sulphur-treated bands, wicks and candles, and fly-papers) : 3808 10 00  Insecticides 15 6  3808 20  Fungicides : 3808 20 10 Preparations based on copper compounds 8 4,6  3808 20 90 -- Other 15 6  3808 30  Herbicides, anti-sprouting products and plant-growth regulators : 3808 30 10 - - Herbicides 15 6  3808 30 30 Anti-sprouting products 15 6  3808 30 90 Plant-growth regulators 18 7,6  3808 40 00  Disinfectants 15 6  3808 90 00 - Other ^... 15 6  3809 Finishing agents, dye carriers to accelerate the dyeing or fixing of dyestuffs and other products and preparations (for example, dressings and mordants), of a kind used in the textile, paper, leather or like industries, not elsewhere specified or included : 3809 10  With a basis of amylaceous substances : 3809 10 10   Containing by weight of such substances less than 55 % 18,8 + MOB 13 + MOB  MAX 20 380910 30   Containing by weight of such substances 55 % or more but less than 70% 18,8 + MOB 13 + MOB  MAX 20 3809 10 50   Containing by weight of such substances 70 % or more but less than 83 % 18,8 + MOB 13 + MOB  MAX 20 380910 90   Containing by weight of such substances 83 % or more 18,8 + MOB 13 + MOB  MAX 20  Other : 3809 91 00 Of a kind used in the textile industry 16 6,3  3809 92 00   Of a kind used in the paper industry 16 6,3  3809 99 00 Other 16 6,3  3810 Pickling preparations for metal surfaces ; fluxes and other auxiliary preparations for soldering, brazing or welding ; soldering, brazing or welding powders and pastes consisting of metal and other materials ; preparations of a kind used as cores or coatings for welding electrodes or rods : 381010 00  Pickling preparations for metal surfaces ; soldering, brazing or welding powders and pastes consisting of metal and other materials 14 6,6  2 . 10. 89 Official Journal of the European Communities 259 Rate of duty CN code Description Supplementaryunitautonomous conventional (%) (%) 1 2 3 4 5 381 « 90 - Other : 3810 90 10 Preparations of a kind used as cores or coatings for welding electrodes and rods . 9 4,1    Other : 3810 90 91 Fluxes for soldering, brazing or welding 9 5  3810 90 99  Other auxiliary preparations for soldering, brazing or welding ... 9 5  3811 Anti-knock preparations, oxidation inhibitors, gum inhibitors, viscosity improvers, anti-corrosive preparations and other prepared additives, for mineral oils (including gasoline) or for other liquids used for the same purposes as mineral oils :  Anti-knock preparations : 3811 11 Based on lead compounds : 3811 11 10 Based on tetraethyl-lead 19 ( ! ) 7,2  3811 1190 Other . 17 5,8  381119 00 Other 17 (*) 5,8   Additives for lubricating oils : 3811 21 00 Containing petroleum oils or oils obtained from bituminous minerals ... 13 5,3  381129 00 Other 16 5,8  381190 00 - Other 17 5,8  3812 Prepared rubber accelerators ; compound plasticisers for rubber or plastics, not elsewhere specified or included ; anti-oxidising prepara ­ tions and other compound stabilisers for rubber or plastics : 3812 10 00  Prepared rubber accelerators . . . 16 6,3  3812 20 00  Compound plasticisers for rubber or plastics 18 7,6  3812 30  Anti-oxidising preparations and other compound stabilisers for rubber or plastics : 3812 30 20 Anti-oxidising preparations 18 7,6  3812 30 80 Other . 18 7,6  3813 00 00 Preparations and charges for fire-extinguishers ; charged fire-extin ­ guishing grenades * 15 6,9  3814 00 Organic composite solvents and thinners, not elsewhere specified or included ; prepared paint or varnish removers : 3814 00 10 - Based on butyl acetate 18 6,6  3814 00 90 - Other 18 6,6  (') Total suspension until 31 December 1990. 260 Official Journal of the European Communities 2 . 10 . 89 Rate of duty CN code Description Supplementary unitautonomous conventional (%) (%) 1 2 3 4 5 3815 Reaction initiators, reaction accelerators and catalytic preparations, not elsewhere specified or included :  Supported catalysts : 3815 11 00 With nickel or nickel compounds as the active substance 14 6,6  3815 12 00   With precious metal or precious metal compounds as the active substance 14 6,6  3815 19 00 Other .. 14 6,6  3815 90 00 - Other 14 6,6  3816 00 00 Refractory cements, mortars, concretes and similar compositions, other than products of heading No 3801 4 2,7  3817 Mixed alkylbenzenes and mixed alkylnaphthalenes, other than those of heading No 2707 or 2902 : 3817 10  Mixed alkylbenzenes : 3817 10 10 Dodecylbenzene 13 6,3  3817 10 50   Linear alkylbenzene 13 6,3  38171080 Other 13 6,3  3817 20 00  Mixed alkylnaphthalenes 13 6,3  3818 00 Chemical elements doped for use in electronics, in the form of discs, wafers or similar forms ; chemical compounds doped for use in electronics : 3818 00 10  Doped silicon 9 (!) 7,6  3818 00 90 - Other 9 7,6  3819 00 00 Hydraulic brake fluids and other prepared liquids for hydraulic transmission, not containing or containing less than 70 % by weight of petroleum oils or oils obtained from bituminous minerals 18 7,1  3820 00 00 Ailti-freezing preparations and prepared de-icing fluids 18 7,6  3821 00 00 Prepared culture media for development of micro-organisms 11 5  3822 00 00 Composite diagnostic or laboratory reagents, other than those of heading No 3002 or 3006 . 18 7,6  3823 Prepared binders for foundry moulds or cores ; chemical products and preparations of the chemical or allied industries (including those consisting of mixtures of natural products), not elsewhere specified or included ; residual products of the chemical or allied industries, not elsewhere specified or included : 3823 10 00  Prepared binders for foundry moulds or cores 18 7,6 ;  3823 20 00  Naphthenic acids, their water-insoluble salts and their esters 6 3,2  (') Duty rate reduced to 5 % until 31 December 1990. 2 . 10-. 89 Official Journal of the European Communities 261 Rate of duty CN code Description Supplementary unitautonomous conventional (%) (%) 1 2 3 4 5 3823 30 00 - Non-agglomerated metal carbides mixed together or with metallic binders . 12 5,3  3823 40 00  Prepared additives for cements, mortars or concretes ... 18 7,6  3823 50  Non-refractory mortars and concretes : 3823 50 10 Concrete ready to pour . 18 7,6  3823 50 90 Other ....! 18 7,6  3823 60  Sorbitol other than that of subheading 2905 44 : In aqueous solution : 3823 60 11    Containing 2 % or less by weight of D-mannitol , calculated on the D-glucitol content 12 + MOB   3823 60 19 Other 12 + MOB   ( 1 ) Other : 3823 60 91 Containing 2 % or less by weight of D-mannitol, calculated on the D-glucitol content 12 + MOB   3823 60 99 Other 12 + MOB   ( 1 ) 3823 90 - Other : 3823 90 10 Petroleum sulphonates, excluding petroleum sulphonates of alkali metals, of ammonium or of ethanolamines ; thiophenated sulphonic acids of oils obtained from bituminous minerals, and their salts .... 14 5,7  3823 90 20 Ion exchangers . 12 6,6  3823 90 30 Getters for vacuum tubes 12 6  3823 90 40 Pyrolignites (for example, of calcium); crude calcium tartrate ; crude calcium citrate . 7 . 5,1  382390 50 Alkaline iron oxide for the purification of gas 9 5  3823 90 60 Anti-rust preparations containing amines as active constituents 18 7,1  3823 90 70 Inorganic composite solvents and thinners for varnishes and similar products 18 6,6  Other : 3823 90 81 Anti-scaling and similar compounds 18 7,6  3823 90 83 Preparations for electroplating 18 7,6  3823 90 85 Liquid polychlorobiphenyls, liquid chloroparaffins;mixed polyeth ­ ylene glycols 18 7,6  3823 90 87 Mixtures of mono-, di- and tri-, fatty acid esters of glycerol (emulsifiers for fats) 18 " 7,6  3823 90 91 Products and preparations for pharmaceutical and surgical uses ... 18 7,6  3823 90 93    Auxiliary products for foundries (other than those falling within subheading 3823 10 00) 18 7,6  3823 90 95    Fire-proofing, water-proofing and similar protective preparations used in the building industry 18 7,6  ') Duty rate reduced to 9 % (suspension) for an indefinite period . 262 Official Journal of the European Communities 2 . 10. 89 Rate of duty CN code Description Supplementaryunitautonomous conventional (%) (%) 1 2 3 4 5 Mixtures comprising halogenated derivatives of acyclic hydrocar ­ bons containing two or more different halogens : 3823 90 96 Only fluorinated and chlorinated 18 7,6  3823 90 97 -- Other 18 7,6  3823 90 98 Other . . ... 18 7,6 2 . 10. 89 Official Journal of the European Communities 263 SECTION VII PLASTICS AND ARTICLES THEREOF; RUBBER AND ARTICLES THEREOF Notes 1 . Goods put up in sets consisting of two or more separate constituents, some or all of which fall in this section and are intended to be mixed together to obtain a product of Section VI or VII , are to be classified in the heading appropriate to that product, provided that the constituents are : (a) having regard to the manner in which they are put up, clearly identifiable as being intended to be used together without first being repacked; (b) presented together; and (c) identifiable, whether by their nature or by the relative proportions in which they are present, as being complementary one to another. 2 . Except for the goods of heading No 3918 or 3919, plastics, rubber, and articles thereof, printed with motifs, characters or pictorial representations, which are not merely incidental to the primary use of the goods, fall within Chapter 49 . CHAPTER 39 PLASTICS AND ARTICLES THEREOF Notes 1 . Throughout the nomenclature the expression 'plastics' means those materials of heading Nos 3901 to 3914 which are or have been capable, either at the moment of polymerization or at some subsequent stage, of being formed under external influence (usually heat and pressure, if necessary with a solvent or plasticizer) by moulding, casting, extruding, rolling or other process into shapes which are retained on the removal of the external influence. Throughout the nomenclature any reference to 'plastics' also includes vulcanized fibre. The expression, however, does not apply to materials regarded as textile materials of Section XI . 2 . This chapter does not cover : (a) waxes of heading No 2712 or 3404; (b) separate chemically defined organic compounds (Chapter 29); (c) heparin or its salts (heading No 3001); (d) stamping foils of heading No 3212 ; (e) organic surface-active agents or preparations of heading No 3402; (f) run gums or ester gums (heading No 3806); (g) synthetic rubber, as defined for the purposes of Chapter 40, or articles thereof; (h) saddlery or harness (heading No 4201 ) or trunks, suitcases, handbags or other containers of heading No 4202 ; (ij) plaits , wickerwork or other articles of Chapter 46 ; (k) wall coverings of heading No 4814; 264 Official Journal of the European Communities 2 . 10. 89 (1) goods of Section XI (textiles and textile articles); (m) articles of Section XII (for example,. footwear, headgear, umbrellas, sun umbrellas, walking-sticks, whips, riding-crops or parts thereof); (n) imitation jewellery of heading No 71 17 ; (o) articles of Section XVI (machines and mechanical or electrical appliances); (p) parts of aircraft or vehicles of Section XVII ; (q) articles of Chapter 90 (for example, optical elements, spectacle frames, drawing instruments); (r) articles of Chapter 91 (for example, clock or watch cases); (s) articles of Chapter 92 (for example, musical instruments or parts thereof); (t) articles of Chapter 94 (for example, furniture, lamps and lighting fittings, illuminated signs, prefabricated buildings); (u) articles of Chapter 95 (for example, toys, games, sports requisites); or (v) articles of Chapter 96 (for example, brushes, buttons, slide fasteners, combs, mouthpieces or stems for smoking pipes, cigarette-holders or the like, parts of vacuum flasks or the like, pens, propelling pencils). 3 . Heading Nos 3901 to 3911 apply only to goods of a kind produced by chemical synthesis, falling in the following categories : (a) liquid synthetic polyolefins of which less than 60% by volume distils at 300 °C, after conversion to 1 013 mbar when a reduced-pressure distillation method is used (heading Nos 3901 and 3902); (b) resins, not highly polymerized, of the coumarone-indene type (heading No 3911 ); (c) other synthetic polymers with an average of at least five monomer units ; (dj silicones (heading No 3910); (e) resols (heading No 3909) and other prepolymers . 4. For the purposes of this chapter, except where the context otherwise requires, copolymers (including co-polycondensates, co-polyaddition products, block copolymers and graft copolymers) and polymer blends are to be classified in the heading covering polymers of that comonomer which predominates by weight over every other single ' comonomer, comonomers whose polymers fall in the same heading being regarded as constituting a single comonomer. If no single comonomer predominates, copolymers or polymer blends, as the case may be, are to be classified in the heading which occurs last in numerical order among those which equally merit consideration . The expression 'copolymers' covers all polymers in which no single monomer contributes 95% or more by weight to the total polymer content. 5 . Chemically modified polymers , that is those in which only appendages to the main polymer chain have been changed by chemical reaction, are to be classified in the heading appropriate to the unmodified polymer. This provision does not apply to graft copolymers . 6 . In heading Nos 3901 to 3914, the expression 'primary forms' applies only to the following forms : (a) liquids and pastes, including dispersions (emulsions and suspensions) and solutions ; (b) blocks of irregular shape, lumps, powders (including moulding powders), granules, flakes and similar bulk forms . 2 . 10. 89 Official Journal of the European Communities 265 7 . Heading No 3915 does not apply to waste, parings and scrap of a single thermoplastic material, transformed into primary forms (heading Nos 3901 to 3914). 8 . For the purposes of heading No 3917, the expression 'tubes, pipes and hoses' means hollow products, whether semi-manufactured or finished products, of a kind generally used for conveying, conducting or distributing gases or liquids (for example, ribbed garden hose, perforated tubes). This expression also includes sausage casings and other lay-flat tubing. However, except for the last mentioned, those having an internal cross-section other than round, oval, rectangular (in which the length does not exceed one-and-a-half times the width) or in the shape of a regular polygon are not to be regarded as tubes, pipes and hoses but as profile shapes . 9 . For the purposes of heading No 3918, the expression 'wall or ceiling coverings of plastics' applies to products in rolls, of a width not less than 45 cm, suitable for wall or ceiling decoration, consisting of plastics fixed permanently on a backing of any material 6ther than paper, the layer of plastics (on the face side) being grained, embossed, coloured, design-printed or otherwise decorated. 10. In heading Nos 3920 and 3921 , the expression 'plates, sheets, film, foil and strip' applies only to plates, sheets, film, foil and strip (other than those of Chapter 54) and to blocks of regular geometric shape, whether or not printed or otherwise surface-worked, uncut or cut into rectangles (including squares) but not further worked (even if when so cut they become articles ready for use). 11 . Heading No 3925 applies only to the following articles, not being products covered by any of the earlier headings of sub-chapter II : (a) reservoirs, tanks (including septic tanks), vats and similar containers, of a capacity exceeding 300 litres ; (b) structural elements used, for example, in floors, walls or partitions, ceilings or roofs ; (c) gutters and fittings therefor; (d) doors, windows and their frames and thresholds for doors ; (e) balconies, balustrades, fencing, gates and similar barriers ; (f) shutters, blinds (including Venetian blinds) and similar articles and parts and fittings thereof; (g) large-scale shelving for assembly and permanent installation, for example, in shops, workshops, warehouses ; (h) ornamental architectural features, for example, flutings, cupolas, dovecotes ; (ij) fittings and mountings intended for permanent installation in or on doors, windows, staircases, walls or other parts of buildings, for example, knobs, handles, hooks, brackets, towel rails, switch-plates and other protective plates. Subheading note 1 . Within any one heading of this chapter, copolymers (including co-polycondensates, co-polyaddition products , block copolymers and graft copolymers) are to be classified in the same subheading as homopolymers of the predominant comonomer and chemically modified polymers of the kind specified in chapter note 5 are to be classified in the same subheading as the unmodified polymer, provided that such copolymers or chemically modified polymers are not more specifically covered by any other subheading and that there is no residual subheading named 'Other' in the series of subheadings concerned. Polymer blends are to be classified in the same subheading as copolymers (or homopolymers, as the case may be) of the same monomers in the same proportions . Official Journal of the European Communities 2 . 10 . 89266 CN code Description Rate of duty autonomous &lt;%) conventional (%) Supplementary unit 1 2 3 4 5 I. PRIMARY FORMS 3901 Polymers of ethylene, in primary forms : 390110  Polyethylene having a specific gravity of less thin 0,94 : 3901 10 10 Linear polyethylene 20 12,5  3901 1090 Other 20 12,5  3901 20 00  Polyethylene having a specific gravity of 0,94 or more . 20 12,5  3901 30 00  Ethylene-vinyl acetate copolymers 21 12,5  3901 90 00 - Other .. 21 12,5  3902 Polymers of propylene or of other olefins, in primary forms : 3902 1000  Polypropylene 23 12,5  3902 20 00  Polyisobutylene 23 12,5  3902 30 00 - Propylene copolymers 21 12,5  3902 90 00 - Other 21 12,5  3903 Polymers of styrene, in primary forms :  Polystyrene : 39031100 Expansible 20 12,5  3903 19 00 - - Other 20 12,5  3903 20 00  Styrene-acrylonitrile (SAN) copolymers 20 12,5  3903 30 00  Acrylonitrile-butadiene-styrene (ABS) copolymers 20 12,5  3903 90 00 - Other 20 12,5  3904 Polymers of vinyl chloride or of other halogenated olefins, in primary forms : 3904 1000  Polyvinyl chloride, not mixed with any other substances 20 12,5   Other polyvinyl chloride : 3904 21 00 Non-plasticized . . . . . 20 12,5  3904 22 00 Plasticized 20 12,5  3904 30 00  Vinyl chloride-vinyl acetate copolymers 21 12,5  3904 40 00  Other vinyl chloride copolymers 20 12,5  3904 50 00 - Vinylidene chloride polymers 20 12,5   Fluoro-polymers : 3904 6100 Polytetrafluoroethylene 23 12,5  3904 69 00 - - Other . 22 12,5  3904 90 00 - Other 22 12,5  3905 Polymers of vinyl acetate or of other vinyl esters, in primary forms ; other vinyl polymers in primary forms :  Polymers of vinyl acetate : 39051100  In aqueous dispersion 20 12  3905 19 00 Other 20 12  3905 20 00 - Polyvinyl alcohols, whether or not containing unhydrolyzed acetate groups . 21 12,5  2 . 10. 89 Official Journal of the European Communities 267 Rate of duty CN code Description autonomous conventional (%) (%) Supplementary unit 1 2 3 4 5 3905 90 00 - Other 21 12,5  3906 Acrylic polymers in primary forms : 39061000  Polymethylmethacrylate 21 12,5  3906 90 00 - Other . 21 12,5  3907 Polyacetals, other polyethers and epoxide resins, in primary forms ; polycarbonates, alkyd resins, polyallyl esters and other polyesters, in primary forms : 390710 00 - Polyacetals 20 (&gt;) 7,6  3907 20 - Other polyethers : Polyether alcohols : 3907 20 11 Polyethylene glycols . 20 7,6  3907 20 19 Other ... 20 ( ») 7,6  3907 20 90 Other 20 ( ») 7,6  3907 30 00  Epoxide resins . . . 20 7,6  3907 40 00 - Polycarbonates 20 8  3907 50 00 - Alkyd resins 20 8  3907 60 00 - Polyethylene terephthalate 20 8  - Other polyesters : 3907 91 Unsaturated : 3907 9110    Liquid . 20 8  3907 91 90 - Other 20 8  3907 99 00 Other 20 8  3908 Polyamides in primary forms : 3908 10 00 - Polyamide -6, -11, -12, -6,6, -6,9, -6,10 or -6,12 22 8  3908 90 00 - Other . . 22 8  3909 Amino-resins, phenolic resins and polyurethanes, in primary forms : 3909 10 00  Urea resins ; thiourea resins 15 6,9  3909 20 00  Melamine resins 15 6,9  3909 30 00  Other amino-resins 15 6,9  3909 40 00  Phenolic resins 15 6,9 3909 50 00  Polyurethanes 22 8,4  3910 00 00 Silicones in primary forms .  . 20 8,4  ') Duty rate reduced to 6,5 % until 31 December 1990. 268 Official Journal of the European Communities 2 . 10. 89 Rate of duty CN code Description autonomous conventional - (%) (%) Supplementary unit 1 2 3 4 5 3911 Petroleum resins, coumarone-indene resins, polyterpenes, poly ­ sulphides, polysulphones and other products specified in note 3 to this chapter, not elsewhere specified or included, in primary forms : 3911 10 00  Petroleum resins, coumarone, indene or coumarone-indene resins and poly ­ terpenes . v 20 12,5 391190 - Other : 391190 10 Condensation or rearrangement polymerization products whether or not chemically modified 20 (') 7,6  391190 90 Other . 21 12,5  3912 Cellulose and its chemical derivatives, not elsewhere specified or included, in primary forms :  Cellulose acetates : 39121100 Non-plasticized . . 19 7,8  3912 12 00 Plasticized 16 7  3912 20 - Cellulose nitrates (including collodions) :   Non-plasticized : 3912 2011  Collodions and celloidin 20 16  3912 2019 Other 12 6  3912 20 90 Plasticized 17 7,4   Cellulose ethers : 3912 31 00   Carboxymethylcellulose and its salts ... 19 7,8  3912 39 Other : 3912 39 10 Ethylcellulose . 15 6,9  3912 39 90 Other . 19 7,8  3912 90 - Other : 3912 90 10 Cellulose esters ; 16 6,4  3912 90 90 Other [ ? 19 7,8  3913 Natural polymers (for example, alginic acid) and modified natural polymers (for . example, hardened proteins, chemical derivatives of natural rubber), not elsewhere specified or included, in primary forms : 3913 10 00  Alginic acid, its salts and esters  . 11 5  3913 90 - Other : 3913 90 10 Chemical derivatives of natural rubber . 17 6,6  3913 90 90 Other 20 12  3914 00 00 Ion-exchangers based on polymers of headings Nos 3901 to 3913, in primary forms . w ...... 22 7,6  (') Duty rate reduced to 6,5 % until 31 December 1990 . 2 . 10 . 89 Official Journal of the European Communities 269 Rate of duty CN code Description autonomous conventional (%) (%) Supplementary unit 1 2 3 4 5 II. WASTE, PARINGS AND SCRAP ; SEMI-MANUFACTURES ; ARTICLES 3915 Waste, parings and scrap, of plastics : 3915 10 00  Of polymers of ethylene . . . . 23 12,5  3915 20 00  Of polymers of styrene . . 23 12,5  3915 30 00  Of polymers of vinyl chloride 23 12,5  3915 90 - Of other plastics : Of addition polymerization products : 3915 90 11 - Of polymers of propylene 23 12,5  3915 90 13    Of acrylic polymers . 23 12,5  3915 90 19 Other 23 12,5  Other : 3915 90 91    Of epoxide resins 14 0 ) 6,6  3915 90 93  Of cellulose and its chemical derivatives 14 6,6  3915 90 99 Other 14 6,6  3916 Monofilament of which any cross-sectional dimension exceeds 1 mm, rods, sticks and profile shapes, whether or not surface-wbrked but not otherwise worked, of plastics : 3916 10 00  Of polymers of ethylene 23 12,5  3916 20 00  Of polymers of vinyl chloride 23 12,5  3916 90  Of other plastics :   Of condensation or rearrangement polymerization products, whether or not chemically modified : 3916 9011 Of polyesters 20 8  3916 90 13 Of polyamides 20 8  3916 90 15 Of epoxide resins 20 (') 8  3916 90 19 Other . 20 8  Of addition polymerization products : 3916 90 51    Of polymers of propylene 21 12,5  391690 59 Other . . 21 12,5  391690 90 Other 16 7  3917 Tubes, pipes and hoses, and fittings therefor (for example, joints, elbows, flanges), of plastics : 391710 - Artificial guts (sausage casings) of hardened protein or of cellulosic materials : 3917 10 10 . Of hardened protein ¢ ¢ 10 5,3 391710 90 Of cellulosic materials 21 8,6 (') Duty rate reduced to 6,5 % until 31 December 1990 . 270 Official Journal of the European Communities 2 . 10 . 89 Rale of duty CN code Description autonomous conventional (%) (%) Supplementary unit 1 2 3 4 5  Tubes, pipes and hoses, rigid : 3917 21 Of polymers of ethylene : 3917 2110 Seamless and of a length exceeding the maximum cross-sectional dimension, whether or not surface-worked, but not otherwise wor ­ ked 23 12,5  Other : 3917 21 91 With fittings attached, for use in civil aircraft (!) 22 Free  3917 21 99 Other 22 8,4  3917 22  - Of polymers of propylene : 3917 22 10  Seamless and of a length exceeding the maximum cross-sectional dimension, whether or not surface-worked, but not otherwise wor ­ ked 23 12,5  Other : 3917 22 91 With fittings attached, for use in civil aircraft (*)'.. 22 Free  3917 22 99 Other .... 22 8,4  3917 23 Of polymers of vinyl chloride : 3917 2310 Seamless and of a length exceeding the maximum cross-sectional dimension, whether or not surface-worked, but not otherwise wor ­ ked 23 12,5  Other : 3917 23 91 With fittings attached, for use in civil aircraft ( ¢) 22 Free  3917 23 99 Other .. ... 22 8,4  3917 29 Of other plastics :    Seamless and of a length exceeding the maximum cross-sectional dimension, whether or not surface-worked, but not otherwise wor ­ ked : Of condensation or rearrangement polymerization products, whether or not chemically modified : 3917 2911 Of epoxide resins 20 (2) 8  3917 29.13 Other 20 8  3917 29 15 Of addition polymerization products . . . .' 21 12,5  3917 2919 Other 16 7     Other : 3917 29 91 With fittings attached, for use in civil aircraft (!) 22 Free  3917 29 99 Other 22 8,4   Other tubes, pipes and hoses : 3917 31 Flexible tubes, pipes and hoses, having a minimum burst pressure of 27,6 MPa : 3917 31 10 With fittings attached, for use in civil aircraft (1 ) 22 Free (') Entry under this subheading is subject to conditions laid down in the relevant Community provisions . See also Section II , paragraph B, of the preliminary provisions . (2) Duty rate reduced to 6,5 % until 31 December 1990 . 2 . 10 . 89 Official Journal of the European Communities 271 Rate of duty CN code Description autonomous conventional (%) (%) Supplementary unit t 2 3 4 5 3917 31 90 Other 22 8  3917 32 Other, not reinforced or otherwise combined with other materials, with ­ out fittings :    Seamless and of a . length exceeding the maximum cross-sectional dimension, whether or not surface-worked, but not otherwise wor ­ ked :  Of condensation or rearrangement polymerization products, whether or not chemically modified : 3917 32 11 Of epoxide resins ... . . 20 ( l) 8  3917 3219 - Other ... 20 8    Of addition polymerization products : 3917 32 31 Of polymers of ethylene 21 12,5  3917 32 35      Of polymers of vinyl chloride 21 12,5  39173239 -- Other 21 12,5  3917 32 51 Other 16 7     Other : 3917 32 91     Artificial sausage casings . , 22 8,4  3917 32 99 Other 22 8,4  3917 33   Other, not reinforced or otherwise combined with other materials, with fittings : 3917 3310 With fittings attached, for use in civil aircraft (2) 22 Free  3917 33 90 Other ' 22 8,4  3917 39 Other : Seamless and of a length exceeding the maximum cross-sectional dimension, whether or not surface-worked, but not otherwise wor ­ ked : Of condensation or rearrangement polymerization products, whether or not chemically modified : 3917 3911 _____ Of epoxide resins i 20 ( l ) 8  3917 39 13 Other 20 8  3917 3915  Of addition polymerization products .... ... 21 12,5  3917 3919 Other 16 7   Other : 3917 39 91 With fittings attached, for use in civil aircraft (2) 22 Free  3917 39 99 - Other 22 8,4  3917 40  Fittings : 3917 4010 For use in civil aircraft (2) . . . 22 Free  3917 40 90 Other . . 22 8,4  (') Duty rate reduced to 6,5% until 31 December 1990. (2) Entry under this subheading is subject to conditions laid down in the relevant Community provisions. See also Section II , paragraph B, of the preliminary provisions . 272 Official Journal of the European Communities 2 . 10. 89 Rate of duty CN code Description autonomous conventional (%) (%) Supplementary unit 1 2 3 4 5 3918 Floor coverings of plastics, whether or not self-adhesive, in rolls or in the form of tiles ; wall or ceiling coverings of plastics, as defined in note 9 to this chapter : 391810 - Of polymers of vinyl chloride : 3918 10 10 Consisting of a support impregnated, coated or covered with polyvinyl chloride 23 12,5 m 2 391810 90 Other . 23 12,5 m2 3918 90 00 - Of other plastics . . . 23 12,5 m 2 3919 Self-adhesive plates, sheets, film, foil, tape, strip and other flat shapes, of plastics, whether or not in rolls : 3919 10  In rolls of a width not exceeding 20 cm : 3919 10 10 Strips, the coating of which consists of unvulcanized natural or synthetic rubber 16 6,3  Other : Of condensation or rearrangement polymerization products, whether or not chemically modified : 3919 10 31 Of polyesters 20 13  3919 10 35 Of epoxide resins 20 (*) 8  3919 10 39 Other 20 8  .  Of addition polymerization products : 3919 10 51 Of polymers of vinyl chloride 21 12,5  3919 10 59 Other 21 12,5  3919 10 90 Other 16 7  3919 90 - Other : 3919 9010 Further worked than surface-worked, or cut to shapes other than rectangular (including square) . 22 8,4    Other : Of condensation or rearrangement polymerization products, whether or not chemically modified : 3919 90 31   Of polycarbonates, alkyd resins, polyallyl esters or other polyes ­ ters 20 13  3919 90 35 Of epoxide resins . . . . 20 (') 8  3919 90 39 - Other . 20 8  3919 90 50 Of addition polymerization products 21 12,5  3919 90 90 - Other 16 7  3920 Other plates, sheets, film, foil and strip, of plastics, non-cellular and not reinforced, laminated, supported or similarly combined with other materials : 3920 10  Of polymers of ethylene : Of a thickness not exceeding 0,10 mm and of a specific gravity of : 3920 1011 , Less than 0,94 ... 23 12,5  39201019 --- 0,94 or more 23 12,5  (') Duty rate reduced to 6,5 % until 31 December 1990. 2 . 10 . 89 Official Journal of the European Communities 273 Rate of duty CN code Description autonomous conventional (%) (%) Supplementary unit 1 2 3 4 5 3920 1090 Of a thickness exceeding 0,10 mm .. 23 12,5  3920 20  Of polymers of propylene : 3920 20 10 Of a thickness of less than 0,05 mm 23 12,5  3920 20 50 Of a thickness of 0,05 mm to 0,10 mm 23 12,5  Of a thickness exceeding 0,10 mm : Strip of a width exceeding 5 mm but not exceeding 20 mm of the kind used for packaging : 3920 20 71 Decorative strip 23 12,5  3920 20 79 - Other ... 23 12,5  3920 20 90 Other . . 23 12,5  3920 30 00  Of polymers of styrene 23 12,5   Of polymers of vinyl chloride : 3920 41 Rigid : Non-plasticized, of a thickness : 392041 11 Not exceeding 1 mm 23 12,5  392041 19 Exceeding 1 mm 23 12,5  Plasticized, of a thickness : 3920 41 91 Not exceeding 1 mm 23 12,5  3920 41 99 Exceeding 1 mm 23 12,5  3920 42 Flexible : Non-plasticized, of a thickness : 3920 42 11 Not exceeding 1 mm 23 12,5  3920 4219 Exceeding 1 mm . 23 12,5  Plasticized, of a thickness : 3920 42 91 Not exceeding 1 mm .... 23 12,5  3920 42 99 Exceeding 1 mm 23 12,5   Of acrylic polymers : 3920 5100 Of polymethyl methacrylate 21 12,5  3920 59 00 -- Other .... 21 12,5   Of polycarbonates, alkyd resins, polyallyl esters or other polyesters : 3920 6100 ...  Of polycarbonates . . . ¢ ¢ ¢ 20 13  3920 62 00 Of polyethylene terephthalate . 20 13  3920 63 00 Of unsaturated polyesters 20 13  3920 69 00   Of other polyesters 20 13   Of cellulose or its chemical derivatives : 3920 71 Of regenerated cellulose :    Sheets, film or strip, coiled or not, of a thickness of less than 0,75 mm : 3920 71 11 Not printed 23 13  392071 19 - Printed 23 13  3920 71 90 Other 19 6,9  3920 72 00 Of vulcanized fibre 14 5,7  21A Official Journal of the European Communities 2 . 10. 89 Rate of duty CN code Description autonomous conventional (%) (%) Supplementary unit 1 2 3 4 5 3920 73 .  Of cellulose acetate : 3920 73 10 Film in rolls or in strips, for cinematography or photography . ... 13 6,3  3920 73 50 Sheets, film or strip, coiled or not, of a thickness of less than 0,75 mm 19 13  3920 73 90 Other 17 7,4  3920 79 00 Of other cellulose derivatives 16 7,1   Of other plastics : 3920 9100 Of polyvinyl butyral . . . . . 23 12,5  3920 92 00 - - Of polyamides . . . 22 8  3920 93 00 Of amino-resins . . . 17 7,4  3920 94 00 -- Of phenolic resins 17 7,1  3920 99   Of other plastics :  Of condensation or rearrangement polymerization products, whether or not chemically modified : 3920 99 11 Of epoxide resins 20 (') 8  3920 99 19 Other 20 8  3920 9950  Of addition polymerization products . . 21 12,5  3920 9990 Other 16 7  3921 Other plates, sheets, film, foil and strip, of plastics :  Cellular : 3921 1100   Of polymers of styrene 23 12,5  392112 00 Of polymers of vinyl chloride . 23 12,5  392113(H)   Of polyurethanes 22 8,4  3921 14 00   Of regenerated cellulose 22 8,4  3921 19   Of other plastics : 3921 1910 Of epoxide resins . . . . 21 (') 12,5  3921 1990 Other 21 12,5  3921 90 - Other :   Of condensation or rearrangement polymerization products, whether or not chemically modified : Of polyesters : 39219011  Corrugated sheet and plates 20 13  3921 90 19 - Other . . 20 13  392190 20 Of epoxide resins 20 (') 8  392190 30 Of phenolic resins . 20 8  Of amino-resins :   Laminated : 392190 41  " High pressure laminates with a decorative surface on one or both sides \ . . . . 20 8  3921 9043 Other 20 8  (') Duty rate reduced to 6,5 % until 31 December 1990. 2 . 10. 89 Official Journal of the European Communities 275 Rate of duty CN code Description autonomous conventional (%) (%) Supplementary unit 1 2 3 4 5 39219049  Other 20 8  3921 90 50 Other . 20 8  3921 90 60 Of addition polymerization products ... 21 12,5  3921 90 90 Other 16 7  3922 Baths, shower-baths, wash-basins, bidets, lavatory pans, seats and covers, flushing cisterns and similar sanitary ware, of plastics : 3922 10 00  Baths, shower-baths and wash-basins . 22 8,4  3922 20 00 - Lavatory seats and covers  22 8,4  3922 90 00 - Other 22 8,4  3923 Articles for the conveyance or packing of goods, of plastics ; stoppers, lids, caps and other closures, of plastics : 3923 10 00 - Boxes, cases, crates and similar articles . . . 22 8,4   Sacks and bags (including cones) : 3923 2100 Of polymers of ethylene 22 8,4  3923 29 Of other plastics : 3923 29 10    Of polyvinyl chloride 22 8,4  3923 29 90 Other 22 8,4  3923 30  Carboys, bottles, flasks and similar articles : 3923 30 10 Of a capacity not exceeding two litres 22 8,4  3923 30 90 Of a capacity exceeding two litres 22 8,4  3923 40  Spools, cops, bobbins and similar supports : 3923 40 10 Spools, reels and similar supports for photographic and cinemato ­ graphic film or for tapes, films and the like falling within heading Nos 8523 and 8524 . . 16 5,3  3923 40 90 Other 22 8,4  3923 50 - Stoppers, lids, caps and other closures : 3923 50 10 Caps and capsules for bottles 22 8,4  3923 50 90 Other 22 8,4  3923 90 - Other : 3923 90 10 Netting extruded in tubular form - 22 8,4  3923 90 90 Other 22 8,4  3924 Tableware, kitchenware, other household articles and toilet articles, of plastics : 3924 10 00 - Tableware and kitchenware . . . 22 8,4 3924 90 - Other : Of regenerated cellulose : 3924 9011 --- Sponges 23 8,6  3924 90 19 Other 23 8,6  3924 90 90 -- Other 22 8,4  276 Official Journal of the European Communities 2 . 10. 89 Rate of duty CN code Description autonomous conventional (%) (%) Supplementary unit 1 2 3 4 5 3925 Builders' ware of plastics, not elsewhere specified or included : 3925 10 00 - Reservoirs, tanks, vats and similar containers, of a capacity exceeding 300 litres . . 22 8,4  3925 20 00  Doors, windows and their frames and thresholds for doors 22 8,4  3925 30.00  Shutters, blinds (including Venetian blinds) and similar articles and parts thereof 22 8,4  3925 90 - Other : 3925 90 10   Fittings and mountings intended for permanent installation in or on doors, windows, staircases, walls or other parts of buildings 22 8,4  3925 90 90 Other 22 8,4  3926 Other articles of plastics and articles of other materials of heading Nos 3901 to 3914 : 3926 10 00  Office or school supplies 22 8,4  3926 20 00  Articles of apparel and clothing accessories (including gloves) 22 8,4  3926 30 00 - Fittings for furniture, coachwork or the like 22 8,4  3926 40 00  Statuettes and other ornamental articles 22 8,4  3926 90 - Other : 3926 90 10 For technical uses, for use in civil aircraft (') 22 Free  Other : 3926 90 50  Perforated buckets and similar articles used to filter water at the entrance to drains . 22 8,4   Other : 3926 90 91   Made from sheet 22 8,4  3926 90 99 Other . 22 8,4  (') Entry under this subheading is subject to conditions laid down in the relevant Community provisions . See also Section II , paragraph B, of the preliminary provisions . 2 . 10. 89 Official Journal of the European Communities 277 CHAPTER 40 RUBBER AND ARTICLES THEREOF Notes 1 . Except where the context otherwise requires, throughout the nomenclature the expression 'rubber' means the following , products , whether or not vulcanized or hard : natural rubber, balata, gutta-percha, guayule, chicle and similar natural gums, synthetic rubber, factice derived from oils, and such substances reclaimed. 2 . This chapter does not cover : (a) goods of Section XI (textiles and textile articles); (b) footwear or parts thereof of Chapter 64; (c) headgear or parts thereof (including bathing caps) of Chapter 65 ; (d) mechanical or electrical appliances or parts thereof of Section XVI (including electrical goods of all kinds), of hard rubber; (e) articles of Chapter 90, 92, 94 or 96 ; or (f). articles of Chapter 95 (other than sports gloves and articles of heading Nos 401 1 to 4013). 3 . In heading Nos 4001 to 4003 and 4005 , the expression 'primary forms' applies only to the following forms : (a) liquids and pastes (including latex, whether or not pre-vulcanized, and other dispersions and solutions); (b) blocks of irregular shape, lumps, bales, powders, granules, crumbs and similar bulk forms . 4 . In note 1 to this chapter and in heading No 4002, the expression 'synthetic rubber' applies to : (a) unsaturated synthetic substances which can be irreversibly transformed by vulcanization with sulphur into non-thermo ­ plastic substances which, at a temperature between 18 and 29 °C, will nc&gt;t break on being extended to three times their original length and will return, after being extended to twice their original length, within a period of five minutes, to a length not greater than one-and-a-half times their original length . For the purposes of this test, substances necessary for the cross-linking, such as vulcanizing activators or accelerators, may be added; the presence of substances as provided for by note 5 (b) (ii) and (iii) is also permitted . However, the presence of. any substances not necessary for the cross-linking, such as extenders, plasticizers and fillers, is not permitted ; (b) thioplasts (TM); and (c) natural rubber modified by grafting or mixing with plastics, depolymerized natural rubber, mixtures of unsaturated synthetic substances with saturated synthetic high polymers provided that all the abovementioned products comply with the requirements concerning vulcanization, elongation and recovery in (a) above . 5 . (a) Heading Nos 4001 and 4002 do not apply to any rubber or mixture of rubbers which has been compounded, before or after coagulation, with : (i) vulcanizing agents , accelerators, retarders or activators (other than those added for the preparation of pre-vulcan ­ ized rubber latex); (ii) pigments or other colouring matter, other than those added solely for the purpose of identification ; 278 Official Journal of the European Communities 2 . 10 . 89 (111) plasticizers or extenders (except mineral oil in the case of oil-extended rubber), fillers, reinforcing agents, organic solvents or any other substances, except those permitted under (b); (b) The presence of the following substances in any rubber or mixture of rubbers shall not affect its classification in heading No 4001 or 4002, as the case may be, provided that such rubber or mixture of rubbers retains its essential character as a raw material : (i) emulsifiers or anti-tack agents; (ii) small amounts of breakdown products of emulsifiers ; (iii) very small amounts of the following : heat-sensitive agents (generally for obtaining thermosensitive rubber latexes), cationic surface-active agents (generally for obtaining electro-positive rubber latexes), antioxidants, coagulants, crumbling agents, freeze-resisting agents, peptizers, preservatives, stabilizers, viscosity-control agents, or similar special-purpose additives . 6 . For the purposes of heading No 4004, the expression 'waste, parings and scrap' means rubber waste, parings and scrap from the manufacture or working of rubber and rubber goods definitely not usable as such because of cutting-up, wear or other reasons . 7 . Thread wholly of vulcanized rubber, of which any cross-sectional dimension exceeds 5 mm, is to be classified as strip, rods or profile shapes, of heading No 4008 . 8. Heading No 4010 includes conveyor or transmission belts or belting of textile fabric impregnated, coated, covered or laminated with rubber or made from textile yarn or cord impregnated, coated, covered or sheathed with rubber. 9 . In heading Nos 4001 , 4002, 4003, 4005 and 4008, the expressions 'plates', 'sheets' and 'strip' apply only to plates, sheets and strip and to blocks of regular geometric shape, uncut or simply cut to rectangular (including square) shape, whether or not having the character of articles and whether or not printed or otherwise surface-worked, but not otherwise cut to shape or further worked. In heading No 4008 the expressions 'rods' and 'profile shapes' apply only to such products, whether or not cut to length or surface-worked but not otherwise worked. l Rate of duty CN code Description autonomous (%) conventional (%) Supplementary unit 1 2 3 4 5 4001 Natural rubber, balata, gutta-percha, guayule, chicle and similar natural gums, in primary forms or in plates, sheets or strip : 4001 10 00  Natural rubber latex, whether or not prevulcauized . Free Free  -  Natural rubber in other forms : 4001 21 00 Smoked sheets Free Free  4001 22 00 Technically specified natural rubber (TSNR) Free Free  4001 29 Other : 4001 2910 Crepe Free Free  4001 29 90 Other ... Free Free  4001 30 00  Balata, gutta-percha, guayule, chicle and similar natural sums . Free Free  2 . 10. 89 Official Journal of the European Communities 279 Rate of duty CN code Description Supplementary unitautonomous conventional ( «/,) (%) 1 2 3 4 5 4002 Synthetic rubber and factice derived from oils, in primary forms or in plates, sheets or strip ; mixtures of any product of heading No 4001 with any product of this heading, in primary forms or in plates, sheets or strip :  Styrene-butadiene rubber (SBR); carboxylated styrene-butadiene rubber (XSBR) : 4002 11 00 Latex Free Free  4002 19 00 -- Other Free Free  4002 20 00  Butadiene rubber (BR) Free Free   Isobutene-isoprene (butyl) rubber (IIR); halo-isobutene-isoprene rubber (CIIR or BIIR) : 4002 31 00 Isobutene-isoprene (butyl) rubber (IIR) Free Free  4002 39 00 Other . . Free Free   Chloroprene (chlorobutadiene) rubber (CR) : 4002 41 00 Latex Free Free  400249(H) Other . .. Free Free   Acrylonitrile-butadiene rubber (NBR) : 4002 51 00 Latex Free Free  4002 59 00 Other Free Free  4002 60 00 - Isoprene rubber (IR) . . Free Free  4002 70 00  Ethylene-propylene-non-conjugated diene rubber (EPDM) Free Free  4002 80 00  Mixtures of any product of heading No 4001 with any product of this heading Free Free   Other : 4002 91 00 -- Latex . Free Free  4002 99 Other : 4002 99 10 Products modified by the incorporation of plastics 10 3,8  4002 99 90 Other Free Free  4003 00 00 Reclaimed rubber in primary forms or in plates, sheets or strip .... Free 1  4004 00 00 Waste, parings and scrap of rubber (other than hard rubber) and powders and granules obtained therefrom Free Free  4005 Compounded rubber, unvulcanized, in primary forms or in plates, sheets or strip : 4005 10 00  Compounded with carbon black or silica 6,5 2,5  4005 20 00  Solutions ; dispersions other than those of subheading No 4005 10 18 2,5   Other : 4005 91 00 Plates, sheets and strip 10 2,5  4005 99 00 Other Free Free  280 Qfficial Journal of the European Communities 2 . 10 . 89 Rate of duty CN code Description Supplementaryunitautonomous conventional (%) (%) 1 2 3 4 5 40Q6 Other forms (for example, rods, tubes and profile shapes) and articles (for example, dises and rings), of unvulcanized rubber : 4006 1000 - 'Camel-back' strips for retreading rubber tyres . . . . . 14 2,5  4006 90 00 - Other 14 2,5  4007 00 00 Vulcanized rubber thread and cord 4 6,2  4008 Plates, sheets, strip, rods and profile shapes, of vulcanized rubber other than hard rubber : [  Of cellular rubber : 40081100 Plates, sheets and strip 18 5,8  4008 19 00 - - Other . 15 4,4   Of non-cellular rubber : 4008 21 Plates, sheets and strip : 4008 211,0  Floor coverings and mats . . . . 17 4,9 m2 4008 2190 Other .. 17 4,9  4008 29 Other : 4008 29 10 Profile shapes, cut to size, for use in civil aircraft (') 15 Free  4008 2990 Other 15 4,4  4009 Tubes, pipes and hoses, of vulcanized rubber other than hard rubber, with or without their fittings (for example, joints, elbows, flanges) : 4009 1000  Not reinforced or otherwise combined with other materials, without fittings . 18 4,9  4009 20 00  Reinforced or otherwise combined only with metal, without fittings 18 4,9  4009 30 00  Reinforced or otherwise combined only with textile materials, without fittings . . . . . . 18 4,9  4009 40 00  Reinforced or otherwise combined with other materials, without fittings . . . 18 4,9  4009 50  With fittings : 4009 50 10   Suitable for conducting gases or liquids, for use in civil aircraft (') . . 18 Free  Other : 4009 50 91 With metal reinforcement 18 4,9  4009 50 99 Other '. . . 18 4,9  4010 Conveyor or transmission belts or belting, of vulcanized rubber : 401010 00  Of trapezoidal cross-section (V-belts and V-belting) 15 10   Other : 4010 9100 Of a width exceeding 20 cm ........ 15 10  4010 99 00 Other 15 10  (') Entry under this subheading is subject to conditions laid down in the relevant Community provisions . See also Section II , paragraph B, of the preliminary provisions. 2 . 10. 89 Official Journal of the European Communities 281 Rate of duty CN code Description autonomous conventional (%) (%) Supplementary unit 1 2 3 4 5 4011 New pneumatic tyres, of rubber : 401110 00 - Of a kind used on motor cars (including station wagons and racing cars) . . 22 5,8 p/st 4011 20 00 - Of a kind used on buses or lorries  22 5,8 p/st 401130 - Of a kind used on aircraft : 4011 30 10 For use on civil aircraft ( ¢) 22 Free p/st 401130 90 Other 22 5,8 p/st 401140 00 - Of a kind used on motorcycles . . 22 5,8 p/st 4011 50  Of a kind used on bicycles : 401150 10 Tyre cases with sewn-in inner tubes . . 22 5,8 p/st 40115090 Other 22 5,8 p/st - Other : 40119100 - - Having a 'herring-bone' or similar tread 22 5,8 p/st 40119900 -- Other 22 5,8 p/st 4012 Retreaded or used pneumatic tyres of rubber ; solid or cushion tyres, interchangeable tyre treads and tyre flaps, of rubber : 4012 10 - Retreaded tyres : 40121010 For use on civil aircraft (') 22 Free  4012 10 90 Other 22 5,8  4012 20 - Used pneumatic tyres : 4012 2010 For use on civil aircraft 0) 22 Free  4012 20 90 Other 22 5,8  4012 90 - Other : 4012 9010 Solid or cushion tyres and interchangeable tyre treads .. . 19 5,1  4012 90 90   Tyre flaps . 22 5,8  4013 . Inner tubes, of rubber : 4013 10 - Of a kind used on motor cars (including station wagons and racing cars), buses or lorries : 4013 10 10 Of the kind used on motor cars (including station wagons and racing cars) . . 22 5,8 p/st 4013 10 90 Of the kind used on buses or lorries 22 5,8 p/st 4013 20 00.  Of a kind used on bicycles 22 5,8 p/st 4013 90 - Other : 4013 90 10 Of a kind used on motorcycles .. 22 5,8 p/st 4013 90 90 Other ... 22 5,8 p/st (') Entry under this subheading is subject to conditions laid down in the relevant Community provisions . See also Section II, paragraph B, of the preliminary provisions. 282 Official Journal of the European Communities 2 . 10. 89 Rate of duty CN code Description autonomous conventional (%) (%) Supplementary unit 1 2 3 4 5 4014 Hygienic or pharmaceutical articles (including teats), of vulcanized rubber other than hard rubber, with or without fittings of hard rubber : 40141000  Sheath contraceptives Free 3  401490 - Other : 4014 90 10 Teats, nipple shields, and similar articles for babies Free 3  4014 90 90   Other Free 3  4015 Articles of apparel and clothing accessories (including gloves), for all purposes, of vulcanized rubber other than hard rubber :  Gloves : 4015 11 00 - - Surgical . 2,7 5,3 pa 4015 19 Other : 40151910 Household gloves 2,7 5,3 pa 401519 90 Other 2,7 5,3 pa 4015 90 00 - Other . .' 5 6,2  4016 Other articles of vulcanized rubber other than hard rubber : 4016 10  Of cellular rubber ; 4016 10 10   For technical uses, for use in civil aircraft (') 20 Free  401610 90 Other 20 (2) 5,3   Other : 4016 9100   Floor coverings and mats . 1 5 (3) 4,4  4016 92 00 Erasers .. . 15 0 4,4  4016 93   Gaskets, washers and other seals : 4016 9310  For technical uses, for use in civil aircraft 20 Free  401693 90 - - - Other . 15 (3) 4,4  4016 94 00 Boat or dock fenders, whether or not inflatable . . 15 (3) 4,4  4016 95 00 Other inflatable articles 15 (3) 4,4  401699 -- Other : 4016 9910    For technical uses, for use in civil aircraft (') 20 Free  4016 9990 Other . . 15 (3) 4,4  4017 00 Hard rubber (for example, ebonite) in all forms, including waste and scrap ; articles of hard rubber :  Hard rubber (for example, ebonite) in any form, scrap and waste included : 4017 00 11 In bulk or blocks, in plates, sheets or strip, in rods, profile shapes or tubes 10 3,2  4017 00 19   Scrap, waste and powder, of hardened rubber Free Free  (') Entry under this subheading is subject to conditions, laid &lt;iown in the relevant Community provisions. See also Section II , paragraph B, of the preliminary provisions. : (2) Duty rate of 4,5 %, subject to certain conditions . (3) Duty rate of 3,5 %, subject to certain conditions . 2 . 0 . 89 Official Journal of the European Communities 283 CN code Description Rate of duty Supplementary unitautonomous ' (%) conventional (%) 1 2 3 4 5 - Articles of hard rubber : 4017 00 91 Piping and tubing, with fittings attached, suitable for conducting gases or liquids, for use in civil aircraft (') 19 Free  40170099 Other 19 2,5  ( ¢) Entry under this subheading is subject to conditions laid down in the relevant Community provisions. See also Section II , paragraph B, of the preliminary Drovisions. 284 Official Journal of the European Communities 2 . 10. 89 SECTION VIII RAW HIDES AND SKINS, LEATHER, FURSKINS AND ARTICLES THEREOF; SADDLERY AND HARNESS ; TRAVEL GOODS, HANDBAGS AND SIMILAR CONTAINERS ; ARTICLES OF ANIMAL GUT (OTHER THAN SILKWORM GUT) CHAPTER 41 RAW HIDES AND SKINS (OTHER THAN FURSKINS) AND LEATHER Notes 1 . This chapter does not cover : (a) parings or similar waste, of raw hides or skins (heading No 0511 ); (b) birdskins or parts of birdskins, with their feathers or down, of heading No 0505 or 6701 ; or (c) hides or skins, with the hair or wool on, raw, tanned or dressed (Chapter 43); the following are, however, to be classified in Chapter 41 , namely, raw hides and skins with the hair or wool on, of bovine animals (including buffalo), of equine animals, of sheep or lambs (except Astrakhan, Broadtail, Caracul , Persian or similar lambs, Indian, Chinese, Mongolian or Tibetan lambs), of goats or kids (except Yemen, Mongolian or Tibetan goats and kids), of swine (including peccary), of chamois, of gazelle, of reindeer, of elk, of deer, of roebucks or of dogs . 2 . Throughout the nomenclature the expression 'composition leather' means only substances of the kind referred to in heading No 41 11 . Rate of duty CN code Description Supplementary unitautonomous conventional (%) (%) 1 2 3 4 5 4101 Raw hides and skins of bovine or equine animals (fresh, or salted, dried, limed, pickled or otherwise preserved, but not tanned, parch ­ ment-dressed or further prepared), whether or not dehaired or split : 4101 10  Whole hides and skins of bovine animals, of a weight per skin not exceeding 8 kg when simply dried, 10 kg when dry-salted, or 14 kg when fresh, wet-salted or otherwise preserved : 4101 10 10   Fresh or wet-salted Free Free  41011090 Other .. Free Free   Other hides and skins of bovine animals, fresh or wet-salted : 41012100 \VhoIe Free Free  4101 22 00   Butts and bends Free Free  410129 00 Other Free Free  4101 30  Other hides and, skins of bovine animals, otherwise preserved : 410130 10   Dried or dry-salted Free Free  4101 30 90 - - Other Free Free  4101 40 00  Hides and skins of equine animals Free Free  2 . 10 . 89 Official Journal of the European Communities 285 Rate of duty CN code Description Supplementary unitautonomous conventional (%) (%) 1 2 3 4 5 4102 ' Raw skins of sheep or lambs (fresh, or salted, dried, limed, pickled or otherwise preserved, but not tanned, parchment-dressed or further prepared), whether or not with wool on or split, other than those excluded by note 1 (c) to this chapter : 410210  With wool on : 41021010 Of lambs Free Free p/st 410210 90 Other Free Free p/st  Without wool on : 4102 21(H) -  Pickled Free Free p/st 4102 29 00 Other . . . Free Free p/st 4103 Other raw hides and skins (fresh, or salted, dried, limed, pickled or otherwise preserved, but not tanned, parchment-dressed or further prepared), whether or not dehaired or split, other than those excluded by note 1 (b) or 1 (c) to this chapter : 4103 10  Of goats or kids : 41031010 Fresh, salted or dried Free Free p/st 4103 10 90 Other . . Free Free p/st 4103 20 00 - Of reptiles . Free Free  4103 90 00 - Other . . Free Free  4104 Leather of bovine or equine animals, without hair on, other than leather of heading No 4108 or 4109 : 4104 10 - Whole bovine skin leather, of a unit surface area not exceeding 28 square feet (2,6 m2) : 4104 10 10   East India kip, whole, whether or not the heads and legs have been removed, each of a net weight of not more than 4,5 kg, not further prepared than vegetable tanned, whether or not having undergone certain treatments, but obviously unsuitable for immediate use for the manufacture of leather articles Free Free  4104 10 30 Other skin leather not further prepared than chrome-tanned, in the wet-blue state 9 Free  Other : 4104 10 91 Not further prepared than tanned 9 7     Otherwise prepared : 4104 10 95 Boxcalf 9 7 m * , 4104 1099 Other 9 7 m*  Other bovine leather and equine leather, tanned or retanned but not further prepared, whether or not split : 4104 21 00   Bovine leather, vegetable pre-tanned . 9 7  4104 22 Bovine leather, otherwise pre-tanned : 4104 22 10    Not further prepared than chrome-tanned in the wet-blue state ... 9 Free  4104 22 90 Other 9 7  4104 29 00 Other . ¢ 9 7  286 Official Journal of the European Communities 2 . 10 . 89 Rate of duty CN code Description Supplementaryunitautonomous conventional (%) (%) 1 2 3 4 5  Other bovine leather and equine leather, parchment-dressed or prepared after tanning : 4104 31   Full grains and grain splits : Bovine leather :  pun grains : 4104 31 11  Sole leather 9 7  4104 3119 Other .. 9 7  4104 31 30  Grain splits .. ... 9 7 m2 4104 31 90 Equine leather 9 7 m2 4104 39 Other : 4104 39 10  Bovine leather 9 7 m2 4104 39 90  Equine leather 9 7 m2 4105 Sheep or lamb skin leather, without wool on, other than leather of heading No 4108 or 4109 :  Tanned or retanned but not further prepared, whether or not split : 4105 11 Vegetable pre-tanned : 41051110    Of Indian hair sheep , whether or not having undergone certain treatments, but obviously unsuitable for immediate use for the manufacture of leather articles Free Free   Other : 4105 11 91 Not split 6 2,5  41051199 Split . . . . 6 2,5  4105 12   Otherwise pre-tanned : 41051210 Not split 6 2,5  4105 12 90 Split 6 2,5  4105 19 Other : 41051910 Not split . 6 2,5  4105 19 90 Split ... 6 2,5  4105 20 00  Parchment-dressed or prepared after tanning 10 3,8 m2 4106 Goat or kid skin leather, without hair on, other than leather of heading No 4108 or 4109 :  Tanned or retanned but not further prepared, whether or not split : 4106 11 -  Vegetable pre-tanned : 410611 10 Of Indian goat or kid, whether or not having undergone certain treatments, but obviously unsuitable for immediate use for the manufacture of leather articles Free Free  41061190 Other 7 2,9  410612 00 -  Otherwise pre-tanned ; . . . 7 2,9  4106 19 00 -- Other 7 2,9  4106 20 00 - Parchment-dressed or prepared after tanning 10 3,8 m 2 2 . 10. 89 Official Journal of the European Communities 287 Rate of duty CN code Description Supplementaryunitautonomous conventional (%) (%) 1 2 3 4 5 4107 Leather of other animals, without hair on, other than leather of i heading No 4108 or 4109 : 4107 10  Of swine : 41071010   Not further prepared than tanned 8 3,2  4107 10 90 Other : 9 3,5 m *  Of reptiles : 4107 2100 Vegetable pre-tanned . Free Free  4107 29 Other : 4107 2910 Not further prepared than tanned 8 3,2  4107 29 90 Other 9 3,5  4107 90  Of other animals : 4107 90 10 Not further prepared than tanned 8 3,2  41079090 Other 9 3,5 m * 4108 00 Chamois (including combination chamois) leather : 4108 0010  Of sheep and lambs . . . 10 3,8  4108 00 90  Of other "animals 10 3,8  4109 00 00 Patent leather and patent laminated leather ; metallized leather .... 12 3,8 m2 4110 00 00 Parings and other waste of leather or of composition leather, not suitable for the manufacture of leather articles ; leather dust, powder and flour . Free Free  411100 00 Composition leather with a basis of leather or leather fibre, in slabs, sheets or strip, whether or not in rolls 10 3,8  288 Official Journal of the European Communities 2 . 10. 89 CHAPTER 42 ARTICLES OF LEATHER ; SADDLERY AND HARNESS ; TRAVEL GOODS, HANDBAGS AND SIMILAR CONTAINERS ; ARTICLES OF ANIMAL GUT (OTHER THAN SILKWORM GUT) Notes 1 . This chapter does not cover : (a) sterile surgical catgut or similar sterile suture materials (heading No 3006); (b) articles of apparel and clothing accessories (except gloves), lined with furskin or artificial fur or to which furskin or artificial fur is attached on the outside except as mere trimming (heading No 4303 or 4304); (c) made-up articles of netting (heading No 5608); (d) articles of Chapter 64 ; 1 (e) headgear or parts thereof of Chapter 65 ; (f) whips, riding-crops or other articles of heading No 6602; (g) cuff-links, bracelets or other imitation jewellery (heading No 71 17); (h) fittings or trimmings for harness, such as stirrups, bits, horse brasses and buckles, separately presented (generally in Section XV); (ij) strings, skins for drums or the like, or other parts of musical instruments (heading No 9209); (k) articles of Chapter 94 (for example, furniture, lamps and lighting fittings); (1) articles of Chapter 95 (for example, toys, games, sports requisites); or (m) buttons, press-fasteners, snap-fasteners, press-studs, button moulds or other parts of these articles, button blanks, of heading No 9606. 2 . In addition to the provisions of note 1 above, heading No 4202 does not cover : (a) bags made of sheeting of plastics, whether or not printed, with handles, not designed for prolonged use (heading No 3923); (b) articles of plaiting materials (heading No 4602); (c) articles of precious metal, of metal clad with precious metal , of natural or cultured pearls or of precious or semi-precious stones (natural , synthetic or reconstructed) (Chapter 71 ). 3 . For the purposes of heading No 4203 , the expression 'articles of apparel and clothing accessories' applies inter alia to gloves (including sports gloves), aprons and other protective clothing, braces, belts, bandoliers and wrist straps, but excluding watch straps (heading No 91 13). 2 . 10. 89 Official Journal of the European Communities 289 Rate of duty CN code Description Supplementaryunitautonomous conventional (%) (%) 1 2 3 4 5 4201 00 00 Saddlery and harness for any animal (including traces, leads, knee pads, muzzles, saddle cloths, saddle bags, dog coats and the like), of any material . . 18 5,8  4202 Trunks, suit-cases, vanity-cases, executive-cases, brief-cases, school satchels, spectacle cases, binocular cases, camera cases, musical instrument cases, gun cases, holsters and similar containers ; travel ­ ling-bags, toilet bags, rucksacks, handbags, shopping-bags, wallets, purses, map-cases, cigarette-cases, tobacco-pouches, tool bags, sports bags, bottle-cases, jewellery boxes, powder-boxes, cutlery cases and similar containers, of leather or of composition leather, of sheeting of plastics, of textile materials, of vulcanized fibre or of paperboard, or wholly or mainly covered with such materials :  Trunks, suit-cases, vanity cases, executive-cases, brief-cases, school satchels and similar containers : 4202 11 With outer surface of leather, of composition leather or of patent leather : 420211 10 Executive-cases, brief-cases, school satchels and similar containers . 19 5,1 p/st 42021190 Other .......... 19 5,1  4202 12 With outer surface of plastics or of textile materials : In the form of plastic sheeting : 42021211    - Executive-cases, brief-cases, school satchels and similar con ­ tainers 21 12 p/st 4202 12 19 Other . . . 21 12  420212 50  Of moulded plastic material 22 8,4     Of other materials, including vulcanised fibre : 4202 12 91 Executive-cases, brief-cases, school satchels and similar con ­ tainers 19 5,1 p/st 4202 12 99 Other . 19 5,1  4202 19 - - Other : 4202 19 10  -  Of aluminium 19 7     Of other materials : 4202 19 91 Executive-cases, brief-cases, school satchels and similar con ­ tainers . 19 5,1 p/st 420219 99 Other 19 5,1   Handbags, whether or not with shoulder strap, including those without handle : 4202 2100 With outer surface of leather, of composition leather or of patent leather 19 5,1 p/st 4202 22   With outer surface of plastic sheeting or of textile materials : 42022210 Of plastic sheeting 21 12 p/st 4202 22 90 Of textile materials 19 5,1 p/st 4202 29 00 Other .; 19 5,1 p/st  Articles of a kind normally carried in the pocket or in the handbag : 4202 31 00   With outer surface of leather, of composition leather or of patent leather 19 5,1  290 Official Journal of the European Communities 2 . 10 . 89 Rate of duty CN code Description Supplementary unitautonomous conventional (%) (%) 1 2 3 4 5 4202 32 With outer surface of plastic sheeting or of textile materials : 4202 3210 Of plastic sheeting . 21 12  42023290 Of textile materials . . . 19 5,1  4202 39 00 Other 19 5,1   Other : 4202 91 With outer surface of leather, of composition leather or of patent leather : 4202 91 10 Travelling-bags, toilet bags, rucksacks and sports bags 19 5,1  4202 9150 Musical instrument cases . 19 5,1  4202 9190  Other 19 5,1  4202 92 With outer surface of plastic sheeting or of textile materials : Of plastic sheeting : 42029211  Travelling-bags, toilet bags, rucksacks and sports bags 21 12  4202 9215 Musical instrument cases 21 12  42029219 Other 21 12  Of textile materials : 4202 92 91  Travelling-bags, toilet bags, rucksacks and sports bags 19 5,1  4202 92 95 Musical instrument cases 19 5,1  4202 92 99 Other 19 5,1  4202 99 -- Other : 4202 99 10    Musical instrument cases 19 6  4202 99 90 Other 19 6  4203 Articles of apparel and clothing accessories, of leather or of composi ­ tion leather : 4203 10 00 - Articles of apparel . . . 20 7   Gloves, mittens and mitts : 4203 21 00 Specially designed for use in sports 19 10 pa 4203 29 Other : 4203 29 10 Protective for all trades 17 10 pa  Other : 4203 29 91 Men's and boys' . 19 10 pa 42032999 Other . 19 10 Pa 4203 30 00 - Belts and bandoliers 19 7 42034000;  Other clothing accessories . . 19 7 4204 00 Articles of leather, or of composition leather, of a kind used in machinery or mechanical appliances or for other technical uses : 4204 00 10  Conveyor or transmission belts or belting 10 3,8 4204 00 90  Other 13 5,3  2 . 10. 89 Official Journal of the European Communities 291 Rate of duty CN code Description Supplementary unitautonomous conventional (%) (%) 1 2 3 4 5 4205 00 00 Other articles of leather or of composition leather . 17 4  4206 Articles of gut (other than silkworm gut), of goldbeater's skin, of bladders or of tendons : 42061000 - Catgut . . . . . . . . . . . 8 4,4  42069000 - Other . .... 8 4,4  292 Official Journal of the European Communities 2 . 10. 89 CHAPTER 43 FURSKINS AND ARTIFICIAL FUR; MANUFACTURES THEREOF Notes 1 . Throughout the nomenclature references to 'furskins', other than to raw furskins of heading No 4301 , apply to hides or skins of all animals which have been tanned or dressed with the hair on. 2 . This chapter does not cover : (a) birdskins or parts of birdskins, with their feathers or down (heading No 0505 or 6701 ); (b) raw hides or skins, with the hair on, of Chapter 41 (see note 1 (c) to that chapter); (c) gloves consisting of leather and furskin or of leather and artificial fur (heading No 4203) : (d) articles of Chapter 64; (e) headgear or parts thereof of Chapter 65 ; or (f) articles of Chapter 95 (for example, toys, games, sports requisites). 3 . Heading No 4303 includes furskins and parts thereof, assembled with the addition of other materials, and furskins and parts thereof, sewn together in the form of garments or parts or accessories of garments or in the form of other articles. 4. Articles of apparel and clothing accessories (except those excluded by Note 2) lined with furskin or artificial fur or to which furskin or artificial fur is attached on the outside except as mere trimming are to be classified within heading No 4303 or 4304 as the case may be. 5 . Throughout the nomenclature the expression 'artificial fur' means any imitation of furskin consisting of wool, hair or other fibres gummed or sewn on to leather, woven fabric or other materials, but does not include imitation furskins obtained by weaving or knitting (generally, heading No 5801 or 6001 ). l Rate of duty CN code Description autonomous (%) conventional (%) Supplementary unit 1 2 3 4 5 4301 Raw furskins (including heads, tails, paws and other pieces or cuttings, suitable for furriers' use), other than raw hides and skins of heading No 4101, 4102 or 4103 : 430110 00  Of mink, whole, with or without head, tail or paws . Free Free p/st 430120 00  Of rabbit or hare, whole, with or without head, tail or paws ... Free Free p/st 4301 30 00  Of lamb, the following : Astrakhan, Broadtail, Caracul, Persian and similar Iamb, Indian, Chinese, Mongolian or Tibetan Iamb, whole, with or without head, tail or paws Free Free p/st 4301 40 00  Of beaver, whole, with or without head, tail or paws . Free Free p/st 4301 50 00  Of musk-rat, whole, with or without head, tail or paws Free Free p/st 2932 . 10. 89 Official Journal of the European Communities Rate of duty CN code Description Supplementary unitautonomous . conventional (%) (%) 1 2 3 4 5 43016000 - Of fox, whole, with or without head, tail or paws Free Free p/st 4301 70  Of seal, whole, with or without head, tail or paws : 4301 7010 Of whitecoat pups of harp seals and of pups of hooded seals (blue-backs) Free Free p/st 4301 70 90 Other Free Free p/st 4301 80  Other furskins, whole, with or without head, tail or paws : 4301 80 10 Of sea-otters or of nutria (coypu) Free Free p/st 4301 80 30 Of marmots . ... Free Free p/st 4301 80 50 Of wild felines Free Free p/st 4301 80 90 Other . Free Free  4301 90 00  Heads, tails, paws and other pieces or cuttings, suitable for furriers' use . . Free Free  4302 Tanned or dressed furskins (including heads, tails, paws and other pieces or cuttings), unassembled, or assembled (without the addition of other materials) other than those of heading No 4303 :  Whole skins, with or without head, tail or paws, not assembled : 43021100 Of mink 9 3,5 p/st 4302 1200 Of rabbit or hare 9 3,5 p/st 4302 13 00 Of lamb, the following : Astrakhan, Broadtail, Caracul, Persian and similar lamb, Indian, Chinese, Mongolian or Tibetan Iamb 9 3,5 p/st 4302 19 Other : 430219 10 Of beaver 9 3,5 p/st 4302 19 20 Of musk-rat 9 3,5 p/st 4302 19 30 Of fox 9 3,5 p/st Of seal : 4302 1941  Of whitecoat pups of harp seals and of pups of hooded seals (blue-backs) 9 3,5 p/st 430219 49 Other 9 3,5 p/st 4302 19 50 Of sea-otters or of nutria (coypu) 9 3,5 p/st 430219 60 Of marmots ... . 9 3,5 p/st 4302 19 70 Of wild felines : ... 9 3,5 p/st 4302 1990 Other 9 3,5  4302 20 00  Heads, tails, paws and other pieces or cuttings, not assembled Free 2,9  4302 30 - Whole skins and pieces or cuttings thereof, assembled : 4302 30 10  'Dropped' furskins 24 6  Other : ' , 4302 30 21 Of mink . . 9 3,5 p/st 4302 30 25 Of rabbit or hare 9 3,5 p/st 4302 30 31    Of lamb , the following: Astrakhan, Broadtail , Caracul, Persian and similar lamb, Indian, Chinese, Mongolian or Tibetan lamb | 9 3,5 p/st 294 Official Journal of the European Communities 2 . 10. 89 Rate of duty CN code Description Supplementary unitautonomous conventional (%) &lt;%) 1 2 3.4 5 13023035  Of beaver . 9 3,5 p/st 1302 30 41 Of musk-rat 9 3,5 p/st 4302 3045 Of fox . .. 9 3,5 p/st Of seal : 4302 30 51 Of whitecoat pups of harp seals and of pups of hooded seals (blue-backs) 9 3,5 p/st 4302 30 55 Other 9 3,5 p/st 4302 30 61 Of sea-otters or of nutria (coypu) 9 3,5 p/st 4302 30 65 Of marmots 9 3,5 p/st 4302 30 71 --- Of wild felines 9 3,5 p/st 4302 30 75 Other 9 3,5  4303 Articles of apparel, clothing accessories and other articles of furskin : 4303 10 - Articles of apparel and clothing accessories : 4303 10 10 Of furskins of whitecoat pups of harp seals and of pups of hooded seals (blue-backs) . 24 6  4303 10 90 Other 24 6  4303 90 00 - Other 24 6  4304 00 00 Artificial fur and articles thereof . 22 5,8  2 . 10 . 89 Official Journal of the European Communities 295 SECTION IX WOOD AND ARTICLES OF WOOD ; WOOD CHARCOAL; CORK AND ARTICLES OF CORK ; MANUFACTURES OF STRAW, OF ESPARTO OR OF OTHER PLAITING MATERIALS ; BASKETWARE AND WICKERWORK CHAPTER 44 WOOD AND ARTICLES OF WOOD ; WOOD CHARCOAL Notes 1 . This chapter does not cover : (a) wood, in chips, in shavings, crushed, ground or powdered, of a kind used primarily in perfumery, in pharmacy, or for insecticidal, fungicidal or similar purposes (heading No 1211); (b) bamboos or other plaiting materials of heading No 1401 ; (c) wood, in chips, in shavings, ground or powdered, of a kind used primarily in dyeing or in tanning (heading No 1404); (d) activated charcoal (heading No 3802); (e) articles of heading No 4202; (f) goods of Chapter 46 ; (g) footwear or parts thereof of Chapter 64; (h) goods of Chapter 66 (for example, umbrellas and walking-sticks and parts thereof); (ij) goods of heading No 6808 ; (k) imitation jewellery of heading No 7117; (1) goods of Section XVI or Section XVII (for example, machine parts, cases, covers, cabinets for machines and apparatus and wheelwrights' wares); (m) goods of Section XVIII (for example, clock cases and musical instruments and parts thereof); (n) parts of firearms (heading No 9305); (o) articles of Chapter 94 (for example, furniture, lamps and lighting fittings, prefabricated buildings); (p) articles of Chapter 95 (for example, toys, games, sports requisites); (q) articles of Chapter 96 (for example, smoking pipes and parts thereof, buttons, pencils) excluding bodies and handles, of ' wood, for articles of heading No 9603 ; or (r) articles of Chapter 97 (for example, works of art). 2 . In this chapter, the expression 'densifled wood' means wood which has been subjected to chemical or physical treatment (being, in the case of layers bonded together, treatment in excess of that needed to ensure a good bond), and which has thereby acquired increased density or hardness together with improved mechanical strength or resistance to chemical or electrical agencies . 296 Official Journal of the European Communities 2 . 10 . 89 3 . Heading Nos 4414 to 4421 apply to articles of the respective descriptions of particle board or similar board, fibreboard, laminated wood or densified wood as they apply to such articles of wood . 4 . Products of heading No 4410, 4411 or 4412 may be worked to form the shapes provided for in respect of the goods of heading No 4409, curved, corrugated, perforated, cut or formed to shapes other than square or rectangular or submitted to any other operation provided it does not give them the character of articles of other headings . 5 . Heading No 4417 does not apply to tools in which the blade, working edge, working surface or other working part is formed by any of the materials specified in note 1 to Chapter 82. 6. For the purposes of this chapter and subject to notes 1 (b) and 1 (f) above, any reference to 'wood' applies also to bamboo and other materials of a woody nature . Additional notes 1 . For the purposes of heading No 4405, 'wood flour ' means wood powder of which not more than 8 % by weight is retained by a sieve with an aperture of 0,63 mm. 2. For the purposes of subheadings 4414 00 10, 4418 20 10, 4419 0010, 4420 1011 , 4420 9011 and 4420 90 91 , 'tropical wood ' means the following tropical woods : okoume, obeche, sapelli, sipo, acajou d'Afrique, makori, iroko, tiama, mansonia, ilomba, dibetou, limba, azobe, dark red meranti, light red meranti, meranti bakau, white lauan, white meranti, white seraya , yellow meranti, alan, keruing, ramin, kapur, teak, jongkong, merbau, jelutong, kempas, baboen, mahogany (Swietenia spp.), imbuia , balsa, palissandre du Brdsil and bois de rose femelle. Rate of duty CN code Description autonomous (%) conventional (%) Supplementary unit 1 2 3 4 5 4401 Fuel wood, in logs, in billets, in twigs, in faggots or in similar forms ; wood in chips or particles ; sawdust and wood waste and scrap, whether or not agglomerated in logs, briquettes, pellets or similar forms : 4401 10 00  Fuel wood, in logs, in billets, in twigs, in faggots or in similar forms .... Free Free   Wood in chips or particles : 4401 21 00 Coniferous Free 3,2  4401 22 00 Non-coniferous Free 3,2  4401 30 - Sawdust and wood waste and scrap, whether or not agglomerated in logs, briquettes, pellets or similar forms : 44013010 Sawdust . . Free Free  4401 30 90 Other Free Free  4402 00 00 Wood charcoal (including shell or nut charcoal), whether or not agglomerated 13 Free  4403 Wood in the rough, whether or not stripped of bark or sapwood, or roughly squared : 4403 10 - Treated with paint, stains, creosote or other preservatives : 4403 10 10 Poles of coniferous wood, injected or otherwise impregnated to any degree, not less than 6 m nor more than 18 m in length and with a circumference at the butt end of more than 45 cm but not more than 90 cm 8 2,5 m3 2 . 10 . 89 Official Journal of the European Communities 297 Rate of duty CN code Description Supplementary unitautonomous conventional (%) (%) 1 2 3 4 5 Other : 440310 91    Coniferous wood Free Free m3 4403 10 99  Other Free Free m3 4403 20 00  Other, coniferous Free Free m3 - Other, of the following tropical woods : 4403 31 00 Dark red meranti, light red meranti and meranti bakau Free Ftee m3 4403 32 00 ; White lauan, white meranti, white seraya, yellow meranti and alan ... . Free Free m3 4403 33 00 Keruihg, ramin, kapur, teak, jongkong, merbau, jelutong and kempas . . Free Free m 3 4403 34 Okoume, oheche, sapelli, sipo, acajou d'Afrique, makore and iroko : 4403 34 10    Okoume Free Free m3 4403 34 30 Obeche . Free Free m3 4403 3450 Sipo ; Free Free m3 4403 34 70 Makore Free Free m3 4403 34 90  Other Free Free m3 4403 35   Tiama, mansonia, ilomba, dibetou, limba and azobe : 4403 35 10 Limba Free Free m3 4403 35 90 Other Free Free m3  Other : 4403 91 00   Of oak (Quercus spp.) Free Free m3 4403 92 00   Of beech (Fagus spp.) . Free Free m3 4403 99 Other : 4403 99 10  Of poplar Free Free m3 4403 99 90 Other Free Free m3 4404 Hoopwood ; split poles ; piles, pickets and stakes of wood, pointed but not sawn lengthwise ; wooden sticks, roughly trimmed but not turned, bent or otherwise worked, suitable for the manufacture of walking ­ sticks, umbrellas, tool handles or the like ; chipwood and the like : 4404 10 00 - Coniferous 7 2,9  4404 2000  Non-coniferous 7 2,9  4405 00 00 Wood wool ; wood flour 10 3,8  4406 Railway or tramway sleepers (cross-ties) of wood : 4406 10 00  Not impregnated 8 2,7 m3 4406 90 00 - Other 10 3,8 m3 4407 Wood sawn or chipped lengthwise, sliced or peeled, whether or not planed, sanded or finger-jointed, of a thickness exceeding 6 mm : 4407 10  Coniferous : 4407 10 10 Finger-jointed, whether or not planed or sanded 14 4,9  298 Official Journal of the European Communities 2 . 10 . 89 Rate of duty CN code Description Supplementary unitautonomous conventional (%) ¢ (%) 1 2 3 4 5 Other : 44071030 Planed 10 4  44071050 Sanded 14 4,9  Other : 4407 1071  , Small boards for the manufacture of pencils C1) . . . . Free Free m 3 4407 10 79 Wood of a length of 125 cm or less and of a thickness of less than 12,5 mm 13 3,8 m3   Other : 4407 1091 Spruce of the kind 'Picea abies Karst.' or silver fir (Abies alba Mill .) , Free Free m 3 4407 1093  Pine of the kind of 'Pinus sylvestris L. ' Free Free m 3 44071099 Other Free Free m3  Of the following tropical woods : 4407 21 Dark red meranti, light red meranti, meranti bakau, white lauan, white meranti, white seraya, yellow meranti, alan, keruing, ramin, kapur, teak, jongkong, merbau, jelutong and kempas : 4407 2110 Finger-jointed, whether or not planed or sanded 2,5 4,9  Other :   Planed : 4407 21 31 : : Blocks, strips and friezes for parquet or wood block flooring, not assembled 2 4 m 2 4407 21 39 Other 2 4  4407 2150 Sanded ..... 2,5 4,9  4407 2190 Other . . . Free Free m3 4407 22 Okoume, obeche, sapelli, sipo, acajou d'Afrique, makore, iroko, tiama, mansonia, ilomba, dibetou, limba and azobe : 4407 2210 Finger-jointed, whether or not planed or sanded . 2,5 4,9  Other : Planed : 4407 22 31    Blocks, strips and friezes for parquet or wood block flooring, not assembled . . . . 2 4 m 2 4407 22 39 Other . 2 4  4407 22 50 Sanded ... 2,5 4,9  4407 22 90 Other Free Free m 3 4407 23 Baboen, mahogany (Swietenia spp.), imbuia and balsa : 4407 23 10 Finger-jointed, whether or not planed or sanded 2,5 4,9     Other : 4407 23 30 Planed 2 4  4407 23 50 Sanded 2,5 4,9  4407 23 90 Other Free Free m 3 (&gt;) Entry under this subheading is subject to conditions laid down in the relevant Community provisions . 2 . 10 . 89 299Official Journal of the European Communities Rate of duty CN code Description Supplementary unitautonomous conventional (%) (%) 1 2 3 4 5  Other : 4407 91 Of oak (Quercus spp.) : 4407 91 10  Finger-jointed, whether or not planed or sanded ........... 14 4,9  Other : Planed : 4407 91 31 Blocks, strips and friezes for parquet or wood block flooring, not assembled . 10 4 m2 4407 91 39 Other ... ... . . 10 4  440791 50 Sanded 14 4,9  4407 9190 Other . . Free Free m3 4407 92 - - Of beech (Fagus spp.) : 4407 92 10 ,  Finger-jointed, whether or not planed or sanded 14 4,9  Other : 4407 92 30 Planed .... ; 10 4  4407 92 50 Sanded ¢ ¢ ¢ 14 4,9  4407 9290 Other Free Free m3 4407 99 Other : Finger-jointed, whether or not -planed or sanded : r 4407 99 11     Of palissandre du Bresil or bois de rose femelle . 2,5 4,9  t 4407 99 19 - Other 14 4,9   Other : Planed : t 440799 31 Of palissandre du Bresil or bois de rose femelle 2 4  k- 440799 39 - Other 10 4   Sanded : t 4407 99 51 Of palissandre du Bresil or bois de rose femelle 2,5 4,9  4407 99 59 Other 14 4,9  Other : 4407 99 91 Of poplar Free Free m3 44079993 Of walnut Free Free m 3 4407 99 99 Other Free Free m 3 4408 Veneer sheets and sheets for plywood (whether or not spliced) and other wood sawn lengthwise, sliced or peeled, whether or not planed, sanded or finger-jointed, of a thickness not exceeding 6 mm : 4408 10  Coniferous : 4408 1010 Finger-jointed, whether or not planed or sanded 14 4,9    Other : 4408 10 30 Planed 10 4  300 Official Journal of the European Communities 2. 10. 89 Rate of duty CN code Description autonomous (%) conventional (%) Supplementary unit 1 2 3 4 5 44081050 --- Sanded . 14 4,9  Other : 44081091 Small boards for the manufacture of pencils (!) Free Free Other : 440810 93 Of a thickness not exceeding 1 mm 10 6 m3 440810 99 Of a thickness exceeding 1 mm 10 6 m3 4408 20  Of the following tropical woods : dark red meraiiti, light red meranti, white lauan, sipo, limba, okoumÃ ©, obeche, acajou d'Afrique, sapelli, baboen, mahogany (Swietenia spp.), palissandre du BrÃ ©sil and bois de rose femelle : 4408 20 10 Finger-jointed, whether or not planed or sanded 14 4,9    Other : 4408 20 30 Planed 10 4 ,  4408 20 50 Sanded 14 4,9  Other : 4408 20 91  Of a thickness not exceeding 1 mm 10 6 m3 4408 20 99 Of a thickness exceeding 1 mm 10 6 m3 4408 90 - Other : 4408 9010 Finger-jointed, whether or not planed or sanded . . 14 4,9  Other : 4408 90 30 Planed 10 4  4408 90 50 Sanded 14 4,9  Other : 4408 90 91 Small boards for the manufacture of pencils (*) . . . Free Free  Other : 4408 90 93 Of a thickness not exceeding 1 mm 10 6 m3 4408 90 99 Of a thickness exceeding 1 mm 10 6 m3 4409 Wood (including strips and friezes for parquet flooring, not assemb ­ led) continuously shaped (tongued, grooved, rebated, chamfered, V ­ jointed, beaded, moulded, rounded or the like) along any of its edges or faces, whether or not planed, sanded or finger-jointed : 4409 10  Coniferous : 4409 10 10 Beadings and mouldings including moulded skirting and other moulded boards . . . 15 3  4409 10 90 - - Other 10 4  4409 20  Non-coniferous : 4409 20 10 Beadings and mouldings including moulded skirting and other moulded boards 2,5 3  Other : 4409 20 91 Blocks, strips and friezes for parquet or wood block flooring, not assembled . 3 4 m2 (') Entry under this subheading is subject to conditions laid down in the relevant Community provisions . 2 . 10 . 89 Official Journal of the European Communities 301 Rate of duty II CN code Description autonomous (%) conventional (%) Supplementary unit 1 2 3 4 5 44092099 Other 3 4  4410 Particle board and similar board of wood or other ligneous materials, whether or not agglomerated with resins or other organic binding substances : 4410 10  Of wood : 44101010 Unworked or not further worked than sanded 13 10 m3 4410 10 30 Surfaced with high pressure decorative laminates 13 10 m3 4410 10 SO -- Surfaced with melamine resin impregnated paper 13 10 m3 441010 90 Other 13 10 m3 4410 90  Of other ligneous materials : 44109010 - - Flaxboard 13 10 m3 441090 90 Other 13 10 m3 4411 Fibreboard of wood or other ligneous materials, whether or not bonded with resins or other organic substances :  Fibreboard of a density exceeding 0,8 g/cm3 : 44111100 Not mechanically worked or surface covered 15 10 m2 4411 19 00 Other 15 10 m2  Fibreboard of a density exceeding 0,5 g/cm3 but not exceeding 0,8 g/cm3 : 44112100 Not mechanically worked or surface covered 15 10 m2 441129 00 -- Other 15 10 m2  Fibreboard of a density exceeding 0,35 g/cm3 but not exceeding 0,5 g/cm3 : 44113100 Not mechanically worked or surface covered 15 10 m2 44113900 Other ... 15 10 m2  Other : 44119100   Not mechanically worked or surface covered 15 10 m 2 441199 00 Other 15 10 m 2 4412 Plywood, veneered panels and similar laminated wood :  Plywood consisting solely of sheets of wood, each ply not exceeding 6 mm thickness : 44121100 With at least one outer ply of the following tropical woods : dark red meranti, light red meranti, white lauan, sipo, limba, okoumÃ ©, obeche, acajou d'Afrique, sapelli, baboen, mahogany (Swietenia spp.), palissandre du BrÃ ©sil or bois de rose femelle 15 10 m3 4412 12 00 Other, with at least one outer ply of non-coniferous wood 15 10 m3 302 Official Journal of the European Communities 2 . 10 . 89 Rate of duty \ CN code Description autonomous (%) conventional (%) Supplementary unit 1 2 '34 5 4412 19 00 Other . . . .... 15 ( ¢) 10 0 m 3  Other, with at least one outer ply of non-coniferous wood : 4412 21 00 Containing at least one layer of particle board . IS 10 m3 4412 29 Other : 4412 2910 Blockboard, laminboard and battenboard . .. 15 10 m 3 4412 29 90 - Other .... 15 10 m3 - Other : 4412 91 00 - - Containing at least one layer of particle board . 15 10 m3 4412 99 Other : 4412 99 10  Blockboard, laminboard and battenboard 15 10 m3 4412 99 90 Other 15 ( ») 10 (2) m3 4413 00 00 Densified wood, in blocks, plates, strips or profile shapes 10 3 4414 00 Wooden frames for paintings, photographs, mirrors or similar ob ­ jects : 4414 00 10  Of tropical wood, as specified in additional note 2 to this chapter 2,5 5,1  4414 00 90 - Of other wood 15 5,1  4415 Packing cases, boxes, crates, drums and similar packings, of wood ; cable-drums of wood ; pallets, box pallets and other load boards, of wood : 4415 10  Cases, boxes, crates, drums and similar packings ; cable-drums : 44151010 Cases, boxes, crates, drums and similar packings . . 13 7,5  4415 10 90 Cable-drums 14 4,9  4415 20  Pallets, box pallets and other load boards : 4415 2010 Flat pallets 14 4,9  4415 20 90 - - Other 13 7,5  4416 00 Casks, barrels, vats, tubs and other coopers' products and parts thereof, of wood, including staves : 4416 00 10  Riven staves of wood, not further prepared than sawn on one principal surface; sawn staves of wood, of which at least one principal surface has been cylindrically sawn, not further prepared than sawn 7 2,9  441600 90 - Other 14 4,1 (') Exemption from the payment of duty within the limits of an additional annual tariff quota of 50 000 m3 of plywood of coniferous species, without the addition of other substances : - of which the faces are not further prepared than the peeling process, of a thickness greater than 8,5 mm, or - sanded, of a thickness greater than 18,5 mm . This measure is applicable until 3 1 December 1990. (2) Exemption from the payment of duty within the limits of an annual tariff quota of 600 000 m3 of plywood of coniferous species, without the addition of other substances : - of which the faces are not further prepared than the peeling process, of a thickness greater than 8,5 mm, or - sanded, of a thickness greater than 18,5 mm . 2 . 10. 89 Official Journal of the European Communities 303 Rate of duty \ CN code Description autonomous (%) conventional (%) Supplementary unit 1 2 3 4 5 4417 00 Tools, tool bodies, tool handles, broom or brush bodies and handles, of wood ; boot or shoe lasts and trees, of wood : 4417 00 10 - Handles for articles of cutlery, forks and spoons; brush bodies 16 4,6  4417 00 90 - Other 12 6  4418 Builders' joinery and carpentry of wood, including cellular wood panels, assembled parquet panels, shingles and shakes : 4418 10 00 - Windows, frenchwindows and their frames 14 6  4418 20  Doors and their frames and thresholds : 4418 2010 Of tropical wood, as specified in additional note 2 to this chapter ... 3 6  4418 20 90 Of other wood . 14 6  4418 30  Parquet panels : 4418 3010 For mosaic floors 14 6 m2 4418 30 90 -- Other ... 14 6 m* 4418 40 00  Shuttering for concrete constructional work 14 4,1  4418 50 00  Shingles and shakes 14 4,9  441890 00 - Other 14 6  441900 Tableware and kitchenware, of wood : 4419 00 10  Of tropical wood, as specified in additional note 2 to this chapter ..... Free 3  4419 0090 - Of other wood 15 3  4420 Wood marquetry and inlaid wood ; caskets and cases for jewellery or cutlery, and similar articles, of wood ; statuettes and other ornaments, of wood ; wooden articles of furniture not falling in Chapter 94 : 4420 10  Statuettes and other ornaments, of wood : 4420 1011   Of tropical wood, as specified in additional note 2 to this chapter .... 3 6  ¢ 4420 10 19   Of other wood 18 6  4420 90 - Other :   Wood marquetry and inlaid wood : 4420 90 11    Of tropical wood, as specified in additional note 2 to this chapter 5 10  4420 90 19 Of other wood 15 10    Other : 4420 90 91 Of tropical wood, as specified in additional note 2 to this chapter .3 6  AA1(\ on QQ OHier 18 6  304 Official Journal of the European Communities 2 . 10. 89 Rate of duty CN code Description autonomous (%) conventional (%) Supplementary unit 1 2 3 4 5 4421 Other articles of wood : 4421 10 00  Clothes hangers 2,4 4,9 p/st 4421 90 - Other : 4421 90 10 Spools, cops, bobbins, sewing thread reels and the like, of turned wood Free 2,5  4421 90 30 Blind rollers, whether or not fitted with springs Free 4,6  4421 90 50 Match splints; wooden pegs or pins for footwear Free 4,4  Other : 4421 90 91 Of fibreboard . 5 7,5  44219099 Other Free 4,9  2 . 0. 89 Official Journal of the European Communities 305 CHAPTER 45 CORK AND ARTICLES OF CORK Note 1 . This chapter does not cover : (a) footwear or parts of footwear of Chapter 64; (b) headgear or parts of headgear of Chapter 65 ; or (c) articles of Chapter 95 (for example, toys, games, sports requisites). Rate of duty \ CN code Description autonomous (%) conventional (%) Supplementary unit 1 2 3 4 5 4501 Natural cork, raw or simply prepared ; waste cork ; crushed, granu ­ lated or ground cork : 450110 00  Natural cork, raw or simply prepared 7 2,5  450190 00 - Other 7 2,5  4502 00 00 Natural cork, dehacked or roughly squared, or in rectangular (includ ­ ing square) blocks, plates, sheets or strip (including sharp-edged blanks for corks or stoppers) . . 12 5,3  4503 Articles of natural cork : 4503 10 00  Corks and stoppers . . . 20 8  45039000 - Other . . 20 8  4504 Agglomerated cork (with or without a binding substance) and articles of agglomerated cork : 4504 10 00  Blocks, plates, sheets and strip ; tiles of any shape ; solid cylinders, including discs 20 8  4504 90 - Other : 4504 90 10   Gaskets, washers and other seals , for use in civil aircraft ( ¢) 20 Free  4504 90 90 Other . . 20 8  (') Entry under this subheading is subject to conditions laid down in the relevant Community provisions. See also Section II , paragraph B, of the preliminary provisions . 306 Official Journal of the European Communities 2 . 10. 89 CHAPTER 46 MANUFACTURES OF STRAW, OF ESPARTO OR OF OTHER PLAITING MATERIALS ; BASKETWARE AND WICKERWORK Notes 1 . In this chapter the expression 'plaiting materials' means materials in a state or form suitable for plaiting, interlacing or similar processes ; it includes straw, osier or willow, bamboos, rushes, reeds , strips of wood, strips of other vegetable material (for example, raffia,narrow leaves or strips cut from broad leaves) or bark, unspun natural textile fibres, monofilament and strip and the like of plastics and strips of paper, but not strips of leather or composition leather or of felt or nonwovens, human hair, horsehair, textile rovings or yarns, or monofilament and strip and the like of Chapter 54. 2 . This chapter does not cover : (a) wall coverings of heading No 4814; (b) twine, cordage, ropes or cables, plaited or not (heading No 5607); (c) footwear or headgear or parts thereof of Chapter 64 or 65 ; (d) vehicles or bodies for vehicles of basketware (Chapter 87); or (e) articles of Chapter 94 (for example, furniture, lamps and lighting fittings). 3 . For the purposes of heading No 4601 , the expression 'plaiting materials , plaits and similar products of plaiting materials, bound together in parallel strands' means plaiting materials, plaits and similar products of plaiting materials , placed side by side and bound together, in the form of sheets, whether or not the binding materials are of spun textile materials . l Rate of duty I CN code Description autonomous (%) conventional (%) Supplementary unit 1 2 3 4 5 4601 Plaits and similar products of plaiting materials, whether or not assembled into strips ; plaiting materials, plaits and similar products of plaiting materials, bound together in parallel strands or woven, in sheet form, whether or not being finished articles (for example, mats, matting, screens) : 4601 10  Plaits and similar products of plaiting materials, whether or not assembled into strips : 4601 10 10   Of unspun vegetable materials ...... . 3 Free  46011090 Other 3 4,6  4601 20 .Mats, matting and screens of vegetable materials : 4601 20 10   Of plaits or similar products of subheading 4601 10 4,5 6,2  4601 20 90 Other 3 4,1  2 . 10. 89 Official Journal of the European Communities 307 \ Rate of duty CN code Description autonomous (%) conventional (%) Supplementary unit 1 2 3 4 5  Other : 4601 91 Of vegetable materials : 4601 91 10  ¢   Of plaits or similar products of subheading 4601 10 4,5 6,2  4601 91 90 Other 3 4,1  4601 99 Other : 4601 99 10    Of plaits or similar products of subheading 4601 10 18 6,2  4601 99 90 Other 9 4,1  4602 Basketwork, wickerwork and other articles, made directly to shape from plaiting materials or made up from goods of heading No 4601 ; articles of loofah : 4602 10  Of vegetable materials : 4602 10 10 Straw envelopes for bottles 3 3,8  Other : 4602 10 91, Basketwork, wickerwork and other articles, made directly to shape from plaiting materials 4,5 6,2  4602 10 99 Other 4,5 6,2  4602 90 - Other : 4602 90 10 Basketwork, wickerwork and other articles, made directly to shape from plaiting materials 18 6,2  4602 90 90 Other 18 6,2  308 Official Journal of the European Communities 2. 10. 89 SECTION X PULP OF WOOD OR OF OTHER FIBROUS CELLULOSIC MATERIAL ; WASTE AND SCRAP OF PAPER OR PAPERBOARD ; PAPER AND PAPERBOARD AND ARTICLES THEREOF CHAPTER 47 PULP OF WOOD OR OF OTHER FIBROUS CELLULOSIC MATERIAL; WASTE AND SCRAP OF PAPER OR PAPERBOARD Note 1 . For the purposes of heading No 4702, the expression 'chemical wood pulp, dissolving grades' means chemicalwood pulp having by weight an insoluble fraction of 92 % or more for soda or sulphate wood pulp or of 88 % or more for sulphite wood pulp after one hour in a caustic soda solution containing 18 % sodium hydroxide (NaOH) at 20 °C, and for sulphite wood pulp an ash content that does not exceed 0,15 % by weight. \ Rate of duty l CN code Description autonomous (%) conventional (%) Supplementary . unit 1 2 3 4 5 4701 00 Mechanical wood pulp : 4701 00 10  Thermo-mechanical wood pulp Free Free kg 90% sdt 4701 00 90  Other Free Free kg 90 % sdt 4702 00 00 Chemical wood pulp, dissolving grades Free Free kg 90% sdt 4703 Chemical wood pulp, soda or sulphate, other than dissolving grades : . - Unbleached : 47031100   Coniferous . Free Free kg 90% sdt 470319 00 Non-coniferous . Free Free kg 90% sdt  Semi-bleached or bleached : 4703 2100 Coniferous . Free Free kg 90% sdt ' 4703 29 00 Non-coniferous Free Free kg 90 % sdt 4704 Chemical wood pulp, sulphite, other than dissolving grades :  Unbleached : 4704 11 00 Coniferous Free Free kg 90 % sdt 470419 00 Non-coniferous % Free Free kg 90% sdt  Semi-bleached or bleached : 470421 00 Coniferous Free Free kg 90% sdt 4704 2900 Non-coniferous . Free Free kg 90% sdt 4705 00 00 Semi-chemical wood pulp Free Free kg 90 % sdt 2 . 0. 89 Official Journal of the European Communities 309 Rate of duty \ CN code Description autonomous (%) conventional (%) Supplementary unit 1 2 3 4 5 4706 Pulps of other fibrous cellulosic material : 47061000 - Cotton linters pulp Free Free  - Other : 4706 9100 Mechanical Free Free kg90%sdt 470692 -- Chemical : 47069210 Unbleached . Free Free kg90%sdt 4706 92 90 Semi-bleached or bleached Free Free kg 90 % sdt 47069300 Semi-chemical Free Free kg90%sdt 4707 Waste and scrap of paper or paperboard : 4707 10 00 - Of unbleached kraft paper or paperboard or of corrugated paper or paperboard Free Free  4707 20 00  Of other paper or paperboard made mainly of bleached chemical pulp, not coloured in the mass Free Free  4707 30  Of paper or paperboard made mainly of mechanical pulp (for example, newspapers, journals and similar printed matter) : 4707 30 10 Old and unsold newspapers and magazines, telephone directories, brochures and printed advertising material Free Free  4707 30 90 - - Other . Free Free  4707 90 - Other, including unsorted waste and scrap : 4707 90 10 -- Unsorted Free Free  4707 90 90 Sorted Free Free  310 Official Journal of the European Communities 2 . 10 . 89 CHAPTER 48 PAPER AND PAPERBOARD ; ARTICLES OF PAPER PULP, OF PAPER OR OF PAPERBOARD Notes 1 . This chapter does not cover : (a) articles of Chapter 30; (b) stamping foils of heading No 3212; (c) perfumed papers or papers impregnated or coated with cosmetics (Chapter 33); (d) paper or cellulose wadding impregnated, coated or covered with soap or detergent (heading No 3401 ), or with polishes, creams or similar preparations (heading No 3405); (e) sensitized paper or paperboard of heading Nos 3701 to 3704; (f) paper-reinforced stratified sheeting of plasties, or one layer of paper or paperboard coated or covered with a layer of plastics, the latter constituting more than half the total thickness, or articles of such materials, other than wall coverings of heading No 4814 (Chapter 39); (g) articles of heading No 4202 (for example, travel goods); (h) articles of Chapter 46 (manufactures of plaiting material); (ij) paper yarn or textile articles of paper yarn (Section XI); (k) articles of Chapter 64 or 65 ; (1) abrasive paper or paperboard (heading No 6805) or paper- or paperboard-backed mica (heading No 6814) (paper and paperboard coated with mica powder are, however, to be classified in this chapter); (m) metal foil backed with paper or paperboard (Section XV); ~ (n) articles of heading No 9209; or (o) articles of Chapter 95 (for example, toys, games, sports requisites) or Chapter 96 (for example, buttons). 2 . Subject to the provisions of note 6, heading Nos 4801 to 4805 include paper and paperboard which have been subjected to calendering, super-calendering, glazing or similar finishing, false water-marking or surface sizing, and also paper, paperboard, cellulose wadding and webs of cellulose fibres, coloured or marbled throughout the mass by any method. Except where heading No 4803 otherwise requires, these headings do not apply to paper, paperboard, cellulose wadding or webs of cellulose fibres which have been otherwise processed, for example, by coating or impregnation. 3 . In this chapter, the expression 'newsprint' means uncoated paper of a kind used for the printing of newspapers, of which not less than 65 % by weight of the total fibre content consists of wood fibres obtained by a mechanical process, unsized or very lightly sized, having a smoothness on each side not exceeding 200 seconds Bekk, weighing not less than 40 g/m2 and not more than 57 g/m2 and having an ash content by weight not exceeding 8 %. 2 . 10 . 89 Official Journal of the European Communities 3 4 . In addition to hand-made paper and paperboard, heading No 4802 covers only paper and paperboard made mainly from bleached pulp or from pulp obtained by a mechanical process and satisfying any of the following criteria :  For paper or paperboard weighing not more than 150 g/m2 : (a) containing 10 % or more of fibres obtained by a mechanical process, and : 1 . weighing not more than 80 g/m2 ; or 2 . coloured throughout the mass ; or (b) containing more than 8 % ash, and : 1 . weighing not more than 80 g/m2 ; or 2 . coloured throughout the mar. or (c) containing more than 3 % ash and having a brightness of 60 % or more 0; or (d) containing more than 3% but not more than 8% ash, having a brightness less than 60 % ('), and a burst index equal to or less than 2,5 kPa/g/m2 ; or (e) containing 3 % ash or less, having a brightness of 60 % or more 0, and a burst index equal to or less than 2,5 kPa/g/m2 .  For paper or paperboard weighing more than 150 g/m2 : (a) coloured throughout the mass ; or (b) having a brightness of 60% or more over ^), and 1 . a caliper of 225 jim (microns) or less ; or 2 . a caliper more than 225 jim (microns) but not more than 508 jim (microns) and an ash content more than 3 % ; or (c) having a brightness of less than 60 % ( ! ), a caliper of 254 |xm (microns) or less and an ash content more than 8 % . Heading No 4802 does not, however, cover filter paper or paperboard (including tea-bag paper) or felt paper or paperboard . 5 . In this chapter, 'kraft. paper and paperboard' means paper and paperboard of which not less than 80% by weight of the total fibre content consists of fibres obtained by the chemical sulphate or soda processes . 6 . Paper, paperboard, cellulose wadding and webs of cellulose fibres answering to a description in two or more of the heading Nos 4801 to 481 1 are to be classified under that one of such headings which occurs last in numerical order in the nomenclature . 7 . Heading Nos 4801 , 4802, 4804 to 4808, 4810 and 4811 apply only to paper, paperboard, cellulose wadding and webs of cellulose fibres : (a) in strips or rolls of a width exceeding 15 cm ; or (b) in rectangular (including square) sheets with one side exceeding 36 cm and the other side exceeding 15 cm in the unfolded state. (') Brightness is to be measured by the Elrepho, GE or any equivalent internationally recognized brightness testing method. 312 Official Journal of the European Communities 2 . 10. 89 Except that hand-made paper and paperboard in any size or shape as made directly and having all its edges deckled remains classified, subject to the provisions of note 6, in heading No 4802. 8 . For the purposes of heading No 4814, the expression 'wallpaper and similar wall coverings' applies only to : (a) paper in rolls, of a width of not less than 45 cm and not more than 160 cm, suitable for wall or ceiling decoration : (i) grained, embossed, surface-coloured, design-printed or otherwise surface-decorated (e.g. with textile flock), whether or not coated or covered with transparent protective plastics ; (ii) with an uneven surface resulting from the incorporation of particles of wood; straw, etc.; (iii) coated or covered on the face side with plastics, the layer of plastics being grained, embossed, coloured, design-printed or otherwise decorated ; or (iv) covered on the face side with plaiting material , whether or not bound together iri parallel strands or woven ; (b) borders and friezes, of paper, treated as above, whether or not in rolls, suitable for wall or ceiling decoration ; (c) wall coverings of paper made up of several panels, in rolls or sheets, printed so as to make up a scene, design or motif when applied to a wall . Products on a base of paper or paperboard, suitable for use both as floor coverings and wall coverings are to be classified within heading No 4815 . 9 . Heading No 4820 does not cover loose sheets or cards, cut to size, whether or not printed, embossed or perforated . 10 . Heading No 4823 applies inter alia to perforated paper or paperboard cards for Jacquard or similar machines and paper lace. 11 . Except for the goods of heading No 4814 or 4821 , paper, paperboard, cellulose wadding and articles thereof, printed with motifs, characters or pictorial representations, which are not merely incidental to the primary use of the goods fall within Chapter 49 . Subheading notes 1 . For the purposes of subheadings 4804 11 and 4804 19, 'kraftliner' means machine-finished or machine-glazed paper and paperboard, of which not less than 80% by weight of the total fibre content consists of wood fibres obtained by the chemical sulphate or soda processes, in rolls, weighing more than 115 g/m2 and having a minimum Mullen bursting strength as indicated in the following table or the linearly interpolated or extrapolated equivalent for any other weight. Weight Minimum Mullen bursting strength (g/m2) (kPa) 115 393 125 417 ' 200 637 300 824 400 961 2 . 10. 89 Official Journal of the European Communities 313 2 . For the purposes of subheadings 4804 21 and 4804 29, 'sack kraft paper' means machine-finished paper, of which not less than 80 % by weight of the total fibre content consists of fibres obtained by the chemical sulphate or soda processes, in rolls, weighing not less than 60 g/m2 but not more than 1 15 g/m2 and meeting one of the following sets of specifications : (a) having a Mullen burst index of not less than 38 and a stretch factor of more than 4,5 % in the cross direction and of more than 2 % in the machine direction ; (b) having minima for tear and tensile as indicated in the following table or the linearly interpolated equivalent for any other weight : Weight (g/m2) Minimum tear (mN) Minimum tensile (kN/m) Machine direction Machine direction plus cross direction Cross direction Machine direction plus cross direction 60 700 1 510 1,9 6 70 830 1 790 2,3 7,2 % 80 965 2 070 2,8 8,3 100 1 230 2 635 , 3,7 10,6 115 1 425 3 060 4,4 12,3 3 . For the purposes of subheading 4805 10, 'semi-chemical fluting paper' means paper, in rolls, of which not less than 65 % by weight of the total fibre content consists of unbleached hardwood fibres obtained by a semi-chemical pulping process , and having a CMT 60 (Concora medium test with 60 minutes of conditioning) crush resistance exceeding 20 kgf at 50 % relative humidity, at 23 °C. 4 . For the purposes of subheading 4805 30, 'sulphite wrapping paper' means machine-glazed paper, of which more than 40 % by weight of the total fibre content consists of wood fibres obtained by the chemical sulphite process, having an ash content not exceeding 8 % and having a Mullen burst index of not less than 15 . 5 . For the purposes of subheading 4810 21 , ' light-weight coated paper' means paper, coated on both sides, of a total weight not exceeding 72 g/m2, with a coating weight not exceeding 15 g/m2 per side, on a base of which not less than 50 % by weight of the total fibre content consists of wood fibres obtained by a mechanical process . Additional note 1 . For the purposes of subheading 4801 00 10, the expression 'newsprint ' shall be taken to apply to white paper or to paper which has been slightly coloured in the pulp, the mechanical pulp content of which represents at least 70 % of the total fibre content , glazed to an extent not exceeding 130 seconds Bekk, unsized, weighing not less than 40 g/m 2 and not more than 57 g/m 2, with watermarks not less than 4 cm but not more than 10 cm apart, in reels of a width of not less than 31 cm, containing 8% or less by weight offillers, and intended for the printing of daily newspapers, weekly papers or other periodicals of heading No 4902 , published at least 10 times per year. 314 Official Journal of the European Communities 2 . 10. 89 Rate of duty CN code Description autonomous (%) conventional (%) Supplementary unit 1 2 3 4 5 4801 00 Newsprint, in rolls or sheets : 48010010 - Mentioned in the additional note 1 to this chapter (') 7 4,9 (2)  480100 90 - Other 18 9  4802 Uncoated paper and paperboard, of a kind used for writing, printing or other graphic purposes, and punch card stock and punch tape paper, in rolls or sheets, other than paper of heading No 4801 or 4803 ; hand-made paper and paperboard : 4802 10 00  Hand-made paper and paperboard ... 15 5,1  4802 20 00  Paper and paperboard of a kind used as a base for photo-sensitive, heat-sensitive or electro-sensitive paper or paperboard 18 " 9  4802 30 00  Carbonising base paper 18 9  4802 40  Wallpaper base : 4802 4010   Not containing fibres obtained by a mechanical process or of which not more than 10 % by weight of the total fibre content consists of such fibres 18 9  4802 40 90 Other 18 9   Other paper and paperboard, not containing fibres obtained by a mechanical process or of Which not more than 10 % by weight of the total fibre content consists of such fibres : 4802 51 Weighing less than 40 g/m2 : 4802 51 10    Paper weighing not more than 15 g/m 2 for use in stencil making ( ») 6 3,8 - 4802 51 90 Other 18 9  4802 52 00   Weighing 40 g/m2 or more but not more than 150 g/m2 18 9  4802 53 Weighing more than 150 g/m2 :    For punch card stock : 4802 5311     Kraft paper and paperboard 18 9  4802 53 19 Other 18 9  4802 53 90 Other 18 9  4802 60 - Other paper and paperboard, of which more than 10 % by weight of the total fibre content consists of fibres obtained by a mechanical process : 4802 60 10   Weighing less than 72 g/m 2 and of which more than 50 % by weight of the total fibre content consists of fibres obtained by a mechanical process . 18 9  4802 609ft Other . . 18 9  (') (2) Entry under this subheading is subject to conditions laid down in the relevant Community provisions . Exemption from the payment of duty within the limits of a tariff quota 2 . 10. 89 315Official Journal of the European Communities Rate of duty CN code Description autonomous (%) conventional (%) Supplementary unit 1 l i 4 5 1803 00 Toilet or facial tissue stock, towel or napkin stock and similar paper of a kind used for household or sanitary purposes, cellulose wadding and, webs of cellulose fibres, whether or not creped, crinkled, embos ­ sed, perforated, surface-coloured, surface-decorated or printed, in rolls of a width exceeding 36 cm or in rectangular (including square) sheets with at least one side exceeding 36 cm in unfolded state : 18030010 - Cellulose wadding 18 9   Creped paper and webs of cellulose fibres (tissues), weighing, per ply : 1803 00 31 Not more than 25 g/m* . 18 9  180300 39 -- More than 25 g/m2 .. 18 9  «803 00 90 - Other . . . 18 9  4804 Uncoated kraft paper and paperboard, in rolls or sheets, other than that of heading No 4802 or 4803 :  Kraftliner : 1804 11 - - Unbleached : Of which not less than 80 % by weight of the total fibre content consists of coniferous fibres obtained by the chemical sulphate or soda process : 480411 11  Weighing less than 150 g/m2 18 6  4804 11 15 Weighing 150 g/m2 or more but less than 175 g/m2 18 6  4804 11 19  Weighing 175 g/m2 or more 18 6  48041190 Other . 18 9  4804 19 Other : Of which not less than 80 % by weight of the total fibre content consists of coniferous fibres obtained by the chemical sulphate or soda process :   Composed of one or more layers unbleached and an outside layer bleached, semi-bleached or coloured, weighing per m2 : 4804 1911 Less than 150 g . . . . . 18 6  4804 19 15  150 g or more but less than 175 g 18 6  48041919 175 g or more . . 18 6   ^ Other, weighing per m2 : 4804 19 31 Less than 150 g 18 6  4804 19 35 150 g or more but less than 175 g 18 6  4804 19 39 175 g or more 18 6  4804 19 90 Other . 18 9   Sack kraft paper : 480421 Unbleached : 4804 21 10  Of which not less than 80 % by weight of the total fibre content consists of coniferous fibres obtained by the chemical sulphate or soda process 18 8 4804 21 90 Other 18 9  316 2 . 10. 89Official Journal of the European Communities Rate of duty CN code Description autonomous (%) conventional (%) Supplementary unit 1 2 3 4 5 4804 29 - - Other : 4804 29 10    Of which not less than 80 % by weight of the total fibre content consists of coniferous fibres obtained by the chemical sulphate or soda process 18 8  4804 29 90 Other 18 9   Other kraft paper and paperboard weighing 150 g/m2 or less : 4804 31 Unbleached : 4804 31 10 For the manufacture of paper yarn of heading No 5308 or of paper . yarn reinforced with metal of heading No 5607 (! ) 6 2,5  Other : Of which not less than 80 % by weight of the total fibre content consists of coniferous fibres obtained by the chemical sulphate or soda process : 4804 31 51 Kraft electro-technical insulating paper 18 6  4804 31 59 Other 18 6  48043190 Other 18 9  4804 39 Other : 4804 39 10  For the manufacture of paper yarn of heading No 5308 or of paper yarn reinforced with metal of heading No 5607 ( ¢) 6 2,5  Other : Of which not less than 80 % by weight of the total fibre content consists of coniferous fibres obtained by the chemical sulphate or soda process : 4804 39 51 Bleached uniformly throughout the mass 18 6  4804 39 59 Other 18 6  4804 39 90 Other . . 18 9   Other kraft paper and paperboard weighing more than 150 g/m2 but less than 225 g/m2 : 4804 41 Unbleached : 480441 10 Of which not less than 80 % by weight of the total fibre content consists of coniferous fibres obtained by the chemical sulphate or soda process . 18 6     Other : 48044191 Saturating kraft .. 18 9  4804 41 99 Other 18 9  4804 42 Bleached uniformly throughout the mass and of which more than 95 % by weight of the total fibre content consists of wood fibres obtained by a chemical process : 480442 10 Of which not less than 80 % by weight of the total fibre content consists of coniferous fibres obtained by the chemical sulphate or soda process - . - 18 6  4804 42 90 Other 18 9  (') Entry under this subheading is subject to conditions laid down in the relevant Community provisions. 2 . 10. 89 Official Journal of the European Communities 317 Rate of duty CN code * Description autonomous &lt;%) conventional (%) Supplementary unit 1 . 2 3 4 5 1804 49 -- Other : 1804 49 10 Of which not less than 80 % by weight of the total fibre content consists of coniferous fibres obtained by the chemical sulphate or soda process 18 6  4804 49 90 Other 18 9   Other kraft paper and paperboard weighing 225 g/m2 or more : 4804 51 - - Unbleached : 4804 51 10 Of which not less than 80 % by weight of the total fibre content consists of coniferous fibres obtained by the chemical sulphate or soda process 18 6  4804 5190 Other 18 9  4804 52   Bleached uniformly throughout the mass and of which more than 95 % by weight of the total fibre content consists of wood fibres obtained by a chemical process : , 4804 52 10 Of which not less than 80 % by weight of the total fibre content consists of coniferous fibres obtained by the chemical sulphate or soda process 18 6  4804 52 90 Other 18 9  4804 59 -- Other : 4804 59 10 Of which not less than 80 % by weight of the total fibre content consists of coniferous fibres obtained by the chemical sulphate or soda process . . . 18 6  4804 59 90 Other . ' 18 9  4805 Other uncoated paper and paperboard, in rolls or sheets : 4805 10 00 - Semi-chemical fluting paper (corrugating medium) 18 9   Multi-ply paper and paperboard : 4805 21 00   Each layer bleached 18 9  4805 22 With only one outer layer bleached : 4805 2210 Testliner 18 9  4805 22 90 Other .. 18 9  4805 23 00 Having three or more layers, of which only the two outer layers are bleached . . . . . 18 9  4805 29 Other : 4805 29 10 Testliner 18 9  4805 29 90 Other 18 9  4805 30 - Sulphite wrapping paper : 4805 30 10 Weighing less than 30 g/m2 . . . 18 9 -  4805 30 90 Weighing 30 g/m2 or more 18 9  4805 40 00  Filter paper and paperboard . . . 18 9 4805 50 00  Felt paper and paperboard 18 9  4805 60  Other paper and paperboard, weighing 150 g/m2 or less : 4805 60 10 Strawpaper and strawboard IS 9 -  4805 60 30   Paper and paperboard for corrugated paper and paperboard 18 9  ^anctfian   n*h »r 18 9  318 Official Journal of the European Communities 2 . 10 . 89 Rate of duty CN code . Description autonomous (%) conventional (%) Supplementary unit 1 2 3 4 5 4805 70 - Other paper and paperboard, weighing more than 150 g/m2 but less than 225 g/m2 : Paper and paperboard for corrugated paper and paperboard : 4805 7011    Testliner 18 9  4805 70 19 Other 18 9  4805 70 90 Other 18 9  4805 80  Other paper and paperboard, weighing 225 g/m2 Or more :   Made from wastepaper : 4805 8011 Testliner 18 9  4805 80 19 Other 18 9  4805 80 90 Other 18 9  4806 Vegetable parchment, greaseproof papers, tracing papers and glassine and other glazed transparent or translucent papers, in rolls or sheets : 4806 1000  Vegetable parchment 18 10  4806 20 00  Greaseproof papers 18 10  4806 30 00  Tracing papers 18 10  4806 40  Glassine and other glazed transparent or translucent papers : 4806 40 10   Glassine papers 18 10  480640 90 Other . .... 18 10  4807 Composite paper and paperboard (made by sticking flat layers of paper or paperboard together with an adhesive), not surface-coated or impregnated, whether or not internally reinforced, in rolls or sheets : 480710(H)  Paper and paperboard, laminated internally with bitumen, tar or asphalt . . 18 10  - Other : 4807 9100 Straw paper and paperboard, whether or not covered with paper other than straw paper . . . 18 10  4807 99 Other : Made from wastepaper, whether or not covered with paper : 4807 9911   Composed of two or more layers of different nature 18 10  4807 99 19 Other 18 10  4807 99 90 - - - Other . . . 18 10  4808 Paper and paperboard, corrugated (with or without glued flat surface sheets), creped, crinkled, embossed or perforated, in rolls or sheets, other than that of heading No 4803 or 4818 : 4808 10  Corrugated paper and paperboard, whether or not perforated : 4808 10 10 On which paper or paperboard has been glued on one side 21 11  480810 90 Other 21 11  4808 20 00  Sack kraft paper, creped or crinkled, whether or not embossed or perforated 18 10  2 . 10 . 89 Official Journal of the European Communities 319 Rate of duty CN code Description autonomous (%) conventional (%) Supplementary unit 1 2 3 4 5 4808 30 00  Other kraft paper, creped or crinkled, whether or not embossed or perfor ­ ated . . . . . 18 10  4808 90 00 - Other 18 10 ~~ 4809 Carbon paper, self-copy paper and other copying or transfer papers (including coated or impregnated paper for duplicator stencils or offset plates), whether or not printed, in rolls of a width exceeding 36 cm or in rectangular (including square) sheets with at least one side exceeding 36 cm in unfolded state : 480910 00  Carbon or similar copying papers . . . 19 9  4809 20 00  Self-copy paper . . 19 9 4809 90 00 - Other 19 9  4810 Paper and paperboard, coated on one or both sides with kaolin (china clay) or other inorganic substances, with or without a binder, and with no other coating, whether or not surface-coloured, surface-decorated or printed, in rolls or sheets :  Paper and paperboard of a kind used for writing, printing or other graphic purposes, not containing fibres obtained by a mechanical process or of which not more than 10 % by weight of the total fibre content consists of such fibres : 4810 11   Weighing not more than 150 g/m2 : 4810 11 10  Paper and paperboard of a kind used as a base for photo-sensitive, heat-sensitive or electro-sensitive paper or paperboard . 19 9  48101190 Other 19 9  4810,12 00 Weighing more than 150 g/m2 19 9   Paper and paperboard of a kind used for writing, printing Or other graphic purposes, of which more than 10 % by weight of the total fibre content consists of fibres obtained by a mechanical process ; 4810 21 00 Light-weight coated paper 19 9  4810 29 Other : 4810 2910 In rolls . . . 19 9  4810 29 90    In sheets 19 9   Kraft paper and paperboard, other than that of a kind used for writing, printing or other graphic purposes : 4810 31 00   Bleached uniformly throughout the mass and of which more than 95 % by weight of the total fibre content consists of wood fibres obtained by a chemical process, and weighing 150 g/m2 or less 19 9  4810 32   Bleached uniformly throughout the mass and of which more than 95 % by weight of the total fibre content consists of wood fibres obtained by a chemical process, and weighing more than 150 g/m2 : 4810 32 10 Coated with kaolin 19 8  4810 32 90 Other 19 9  4810 39 00 - - Other 19 9   Other paper and paperboard : 4810 91 Multi-ply : 4R1A 01 10    Rn&lt;4i laver hleached 19 9  320 Official Journal of the European Communities 2 . 10 . 89 Rate of duty CN code Description autonomous (%) conventional (%) Supplementary unit 1 2 3 4 5 4810 9130 With only one outer layer bleached 19 9  48109190 Other 19 9  4810 99 Other : 4810 9910 Bleached paper and paperboard, coated with kaolin . 19 8  4810 99 30  Coated with mica powder 15 7  4810 99 90 Other . 19 9  4811 Paper, paperboard, cellulose wadding and webs of cellulose fibres, coated, impregnated, covered, surface-coloured, surface-decorated or printed, in rolls or sheets, other than goods of heading No 4803, 4809, 4810 or 4818 : 4811 10 00  Tarred, bituminized or asphalted paper and paperboard 19 9   Gummed or adhesive paper and paperboard : 481121 00 Self-adhesive 19 9  481129 00 Other 19 9   Paper and paperboard coated, impregnated or covered with plastics (exclu ­ ding adhesives) : 481131 00   Bleached, weighing more than 150 g/m2 19 8 .  481139 00 Other 19 9  481140 00  Paper and paperboard, coated, impregnated or covered with wax, paraffin wax, stearin, oil or glycerol . 19 9  4811 90  Other paper, paperboard, qellulose wadding and webs of soft cellulose : 481190 10 -  Continuous forms 19 9  481190 90 Other ... 19 9  4812 00 00 Filter blocks, slabs and plates, of paper pulp . 17 10  4813 Cigarette paper, whether or not cut to size or in the form of booklets or tubes : 4813 10 00  In the form of booklets or tubes 15 5,1  4813 20 00  In rolls of a width not exceeding 5 cm .... 15 5,1  4813 90 - Other : 4813 90 10   Not impregnated, in rolls of a width exceeding 15 cm, or in rectangu ­ lar (including square) sheets with one side exceeding 36 cm 14 4,9  4813 90 90 Other 19 9  4814 Wallpaper and similar wall coverings ; window transparencies of paper : 48141000  'Ingrain' paper . 19 7  4814 20 00  Wallpaper and similar wall coverings, consisting of paper coated or covered, on the face side, with a grained, embossed, coloured, design-printed or otherwise decorated layer of plastics ... . 23 12,5  4814 30 00  Wallpaper and similar wall coverings, consisting of paper covered, on the face side, with plaiting material, whether or not bound together in parallel strands or woven 14 4,1  2 . 10. 89 321Official Journal of the European Communities Rate of duty CN code Description autonomous (%) conventional (%) Supplementary unit 1 2 3 4 5 481490 - Other : 4814 90 10 Wallpaper and similar wall coverings, consisting of grained, embossed, surface-coloured, design-printed or otherwise surface-decorated paper, coated or covered with transparent protective plastics 19 7   481490 90 Other . 19 7  4815 00 00 Floor coverings on a base of paper or of paperboard, whether or not cut to size . 19 11 m2 4816 Carbon paper, self-copy paper and other copying or transfer papers (other than those of heading No 4809), duplicator stencils and offset plates, of paper, whether or not put up in boxes : 48161000 - Carbon or similar copying papers 19 9  4816 2000  Self-copy paper 19 9  4816 30 00  Duplicator stencils 19 9  4816 90 00 - Other ... , . 19 9  4817 Envelopes, letter cards, plain postcards and correspondence cards, of paper or paperboard ; boxes, pouches, wallets and writing compen ­ diums, of paper or paperboard, containing an assortment of paper stationery : 48171000 - Envelopes 20 12  4817 20 00  Letter cards, plain postcards and correspondence cards .. . 20 12  4817 30 00  Boxes, pouches, wallets and writing compendiums, of paper or paperboard, containing an assortment of paper stationery 20 12  4818 Toilet paper, handkerchiefs, cleansing tissues, towels, tablecloths, serviettes, napkins for babies, tampons, bed sheets and similar house ­ hold, sanitary or hospital articles, articles of apparel and clothing accessories, of paper pulp, paper, cellulose wadding or webs of cellulose fibres : 4818 10  Toilet paper : 4818 10 10   Weighing, per ply, 25 g/m2 or less 19 9  4818 10 90 Weighing, per ply, more than 25 g/m2 . 19 9  4818 20  Handkerchiefs, cleansing or facial tissues and towels : 4818 20 10 - Handkerchiefs and cleansing or facial tissues 19 11    Hand towels ¢ 4818 20 91 In rolls 19 11  4818 20 99 Other . 19 11  4818 30 00  Tablecloths and serviettes 19 11  122 2 . 10 . 89Official Journal of the European Communities Rate of duty CN code Description autonomous (%) conventional (%) Supplementary unit 1 2 3 4 5 4818 40 - Sanitary towels and tampons, napkins and napkin liners for babies and similar sanitary articles : Sanitary towels, tampons and similar articles : 4818 4011  Sanitary towels . . 19 10  4818 40 13    Tampons 19 10  4818 4019 Other 19 10    Napkins and napkin liners for babies and similar sanitary articles : 4818 40 91 Not put up for retail sale 19 10  4818 40 99 Other 19 7  4818 50 00  Articles of apparel and clothing accessories 19 11  4818 90 - Other : 4818 90 10 Articles of a kind used for surgical , medical or hygienic purposes, not put up for retail sale 19 10  4818 90 90 Other ... 19 11  4819 Cartons, boxes, cases, bags and other packing containers, of paper, paperboard , cellulose wadding or webs of cellulose fibres ; box files, letter trays, and similar articles, of paper or paperboard of a kind used in offices, shops or the like : 48191000  Cartons, boxes and cases, of corrugated paper or paperboard 20 12  4819 20  Folding cartons, boxes and cases, of non-corrugated paper or paperboard : 4819 20 10 With a weight of the paper or the paperboard of less than 600 g/m2 . ..... 20 12  4819 2090   With a weight of the paper or the paperboard of 600 g/m 2 or more . . 20 12  4819 30 00  Sacks and bags, having a base of a width of 40 cm or more 20 12  4819 40 00  Other sacks and bags, including cones 20 12  4819 50 00  Other packing containers, including record sleeves 20 12  4819 60 00  Box files, letter trays, storage boxes and similar articles, of a kind used in offices, shops or the like . 20 11  4820 Registers, account books, note books, order books, receipt books, letter pads, memorandum pads, diaries and similar articles, exercise ­ books, blotting-pads, binders (loose-leaf or other), folders, file covers, manifold business forms, interleaved carbon sets and other articles of stationery, of paper or paperboard ; albums for samples or for collections and book covers, of paper or paperboard : 4820 10 .  Registers, account books, note books, order books, receipt books, letter pads, memorandum pads, diaries and similar articles : 4820 10 10 Registers, account books, order books and receipt books 21 12  482010 30 Note books, letter pads and memorandum pads 21 12  4820 10 50   Diaries . 21 12  in on   Other 21 12  2 . 10. 89 323Official Journal of the European Communities Rate of duty , CN code Description autonomous (%) conventional &lt;%) Supplementary unit 1 2 3 4 5 4820 20 00  Exercise books . . 21 12  4820 30 00  Binders, folders and file covers 21 12  4820 40  Manifold business forms and interleaved carbon sets : 4820 40 10 Continuous forms , 21 12  4820 40 90 Other 21 12  4820 50 00  Albums for samples or for collections 21 12  48209000 - Other . 21 12  4821 Paper or paperboard labels of all kinds, whether or not printed : 4821 10  Printed : 4821 10 10 Self-adhesive 20 10  4821 10 90 Other 20 10  4821 90 - Other : 482190 10 Self-adhesive . . . 20 10  482190 90 Other . 20 10  4822 Bobbins, spools, cops and similar supports of paper pulp, paper or paperboard (whether or not perforated or hardened) : 482210(H)  Of a kind used for winding textile yarn 19 11  4822 90 00 - Other . . . 19 11  4823 Other paper, paperboard, cellulose wadding and webs of cellulose fibres, cut to size or shape ; other articles of paper pulp, paper, paperboard, cellulose wadding or webs of cellulose fibres :  Gummed or adhesive paper, in strips or rolls : 4823 11 Self-adhesive : 4823 11 10 Strips of a width not exceeding 10 cm, the coating of which consists of unvulcanized natural or synthetic rubber 16 . 4,6  4823 11 90 Other 19 9  4823 19 00 Other 19 9  4823 20 00 - Filter paper and paperboard 19 9  4823 30 00 - Cards, not punched, for punch card machines, whether or not in strips ... 19 11  4823 40 00  Rolls, sheets and dials, printed for self-recording apparatus 19 11   Other paper and paperboard, of a kind used for writing, printing or other graphic purposes : 4823 51 Printed, embossed or perforated : 4823 51 10 Continuous forms 19 9  4823 5190 Other 19 9  4823 59 Other : 4823 59 10 In strips or rolls for office machines and the like 19 9  4823 59 90 Other 19 9  324 2 . 10. 89Official Journal of the European Communities Rate of duty CN code Description autonomous (%) conventional (%) Supplementary unit 1 2 3 4 5 4823 60  Trays, dishes, plates, cups and the like, of paper or paperboard : 4823 6010 Trays, dishes and plates 19 11  4823 60 90 Other 19 11  4823 70 - Moulded or pressed articles of paper pulp : 48237010 Moulded trays and boxes for packing eggs 19 11  48237090 Other ....... . 19 11  4823 90 - Other : 4823 90 10 Gaskets, washers and other seals, for use in civil aircraft (') 19 Free  Other : 4823 90 20 Perforated paper and paperboard for Jacquard and similar ma ­ chines 13 4,6  4823 90 30    Fans and hand screens; frames therefor and parts of such frames . . 21 5,6  Other :     Cut to size or shape : 4823 90 51 Condenser paper . . 19 9  Other : 4823 90 71 ______ Gummed or adhesive paper 19 9  4823 90 79 t- - Other 19 9  4823 90 90 - Other ....... 19 11  (') Entry under this subheading is subject to conditions laid down in the relevant Community provisions . See also Section II , paragraph B , of the preliminary provisions . 2. 10 . 89 Official Journal of the European Communities 325 CHAPTER 49 PRINTED BOOKS, NEWSPAPERS, PICTURES AND OTHER PRODUCTS OF THE PRINTING INDUSTRY ; MANUSCRIPTS, TYPESCRIPTS AND PLANS Notes 1 . This chapter does not cover : (a) photographic negatives or positives on transparent bases (Chapter 37); (b) maps, plans or globes, in relief, whether or not printed (heading No 9023); (c) playing cards or other goods of Chapter 95 ; or (d) original engravings , prints or lithographs (heading No 9702), postage or revenue stamps, stamp-postmarks, first-day covers, postal stationery or the like of heading No 9704, antiques of an age exceeding 100 years ot other articles of Chapter 97 . 2 . For the purposes of Chapter 49, the term 'printed' also means reproduced by means of a duplicating machine, produced under the control of a computer, embossed, photographed, photocopied, thermocopied or typewritten . 3 . Newspapers, journals and periodicals which are bound otherwise than in paper, and sets of newspapers, journals or periodicals comprising more than one number under a single cover are to be classified in heading No 4901 , whether or not containing advertising material . 4 . Heading No 4901 also covers : (a) a collection of printed reproductions of, for example, works of art or drawings, with a relative text, put up with numbered pages in a form suitable for binding into one or more volumes; (b) a pictorial supplement accompanying, and subsidiary to, a bound volume ; and (c) printed parts of books or booklets, in the form of assembled or separate sheets or signatures, constituting the whole or a part of a complete work and designed for binding. However, printed pictures or illustrations not bearing a text, whether in the form of signatures or separate sheets, fall in heading No 4911 . 5 . Subject to note 3 to this chapter, heading No 4901 does not cover publications which are essentially devoted to advertising (for example, brochures, pamphlets, leaflets, trade catalogues, year books published by trade associations, tourist propaganda). Such publications are to be classified in heading No 4911 . 6 . For the purposes of heading No 4903, the expression 'children's picture books' means books for children in which the pictures form the brincipal interest and the text is subsidiary. Il Rate of duty I CN code Description autonomous (%) conventional (%) Supplementary unit : 1 2 3 4 5 4901 Printed books, brochures, leaflets and similar printed matter, whether or not in single sheets : 4901 10 00  In sinele sheets, whether or not folded Free Free  326 Official Journal of the European Communities 2 . 10 . 89 I Rate of duty CN code Description autonomous (%) conventional (%) Supplementary unit 1 2 3 4 5  Other : 4901 91 00 Dictionaries and encyclopaedias, and serial instalments thereof Free Free  490199 00 Other Free Free  4902 Newspapers, journals and periodicals, whether or not illustrated or containing advertising material : 4902 10 00  Appearing at least four times a week . . . . Free Free  4902 90 00  Other Free Free  4903 00 00 Children's picture, drawing or colouring books 15 7,2  4904 00 00 Music, printed or in manuscript, whether or not bound or illustrated . Free Free  4905 Maps and hydrographic or similar charts of all kinds, including atlases, wall maps, topographical plans and globes, printed : 4905 10 00 - Globes 16 4,6   Other : 4905 91 00 In book form Free Free  4905 99 00 Other Free Free  4906 00 00 Plans and drawings for architectural, engineering, industrial, commer ­ cial, topographical or similar purposes, being originals drawn by hand ; hand-written texts ; photographic reproductions on sensitized paper and carbon copies of the foregoing Free Free  4907 00 Unused postage, revenue or similar stamps of current or new issue in the country to which they are destined ; stamp-impressed paper ; banknotes ; cheque forms ; stock, share or bond certificates and similar documents of title : 4907 0010  Postage, revenue and similar stamps 6 2,5  4907 00 30  Banknotes Free Free   Other : 4907 00 91   Signed and numbered Free Free  4907 00 99 Other . 15 5,1  4908 Transfers (decalcomanias) : 4908 10 00  Transfers (decalcomanias), verifiable 13 5,3  4908 90 00 - Other 13 5,3  4909 00 00 Printed or illustrated postcards ; printed cards bearing personal greetings, messages or announcements, whether or not illustrated, with or without envelopes or trimmings . 15 6,5  4910 00 00 Calendars of any kind, printed, including calendar blocks 19 6  Dfficial Journal of the European Communities 327&gt;. 10 . 89 \ Rate of duty CN code Description autonomous (%) conventional (%) Supplementary unit 1 .2 3 4 5 1911 Other printed matter, including printed pictures and photographs : 1911 10 00  Trade advertising material, commercial catalogues and the like 16 5,8   Other : ¦911 91 Pictures, designs and photographs : 191191 10 Sheets (not being trade advertising material), not folded, merely with illustratidns or pictures not bearing a text or caption, for editions of books or periodicals which are published in different countries in one or more languages ( ¢) Free Free  19119180 Other 16 5,8  1911 99 fl|p Other 16 5,8  ()) Entry under this subheading is subject to conditions laid down in the relevant Community provisions. 328 Official Journal of the European Communities 2 . 10. 89 SECTION XI TEXTILES AND TEXTILE ARTICLES Notes 1 . This section does not cover : (a) animal brush-making bristles or hair (heading No 0502); horsehair or horsehair waste (heading No 0503); (b) human hair or articles of human hair (heading No 0501 , 6703 or 6704), except straining cloth of a kind commonly used in oil presses or the like (heading No 59.1 1 ); (c) cotton linters or other vegetable materials of Chapter 14; (d) asbestos of heading No 2524 or articles of asbestos or other products of heading No 6812 or 6813 ; (e) articles of heading No 3005 or 3006 (for example, wadding, gauze, bandages and similar articles for medical , surgical, dental or veterinary purposes, sterile surgical suture materials); (f) sensitized textiles of heading Nos 3701 to 3704; (g) monofilament of which any cross-sectional dimension exceeds 1 mm or strip or the like (for example, artificial straw) of an apparent width exceeding 5 mm, of plastics (Chapter 39), or plaits or fabrics or other basketware or wickerwork of such monofilament or strip (Chapter 46); (h) woven, knitted or crocheted fabrics, felt or nonwovens, impregnated, coated, covered or laminated with plastics, or articles thereof, of Chapter 39 ; (ij) woven, knitted or crocheted fabrics, felt or nonwovens, impregnated, coated, covered or laminated with rubber, or articles thereof, of Chapter 40; (k) hides or skins with their hair or wool on (Chapter 41 or 43) or articles of furskin, artificial fur or articles thereof, of heading No 4303 or 4304; (1) articles of textile materials of heading No 4201 or 4202 ; (m) products or articles of Chapter 48 (for example, cellulose wadding); (n) footwear or parts of footwear, gaiters or leggings or similar articles of Chapter 64; (o) hair nets or other headgear or parts thereof of Chapter 65 ; (p) goods of Chapter 67 ; (q) abrasive-coated textile material (heading No 6805) and also carbon fibres or articles of carbon fibres of heading No 68 15 ; (r) glass fibres or articles of glass fibres, other than embroidery with glass thread on a visible ground of fabric (Chapter 70); (s) articles of Chapter 94 (for example, furniture, bedding, lamps and lighting fittings); or (t) articles of Chapter 95 (for example, toys , games, sports requisites and nets). 2 . (A) Goods classifiable in Chapters 50 to 55 or in heading No 5809 or 5902 and of a mixture of two or more textile materials are to be classified as if consisting wholly of that one textile material which predominates by weight over any other single textile material . 2 . 10 . 89 Official Journal of the European Communities 329 (B) For the purposes of the above rule : (a) Gimped horsehair yarn (heading No 5110) and metallized yarn (heading No 5605) are to be treated as a single textile material the weight of which is to be taken as the aggregate of the weights of its components ; for the classification of woven fabrics, metal thread is to be regarded as a textile material . (b) The choice of appropriate heading shall be effected by determining first the chapter and then the applicable heading within that chapter, disregarding any materials not classified in that chapter. (c) When both Chapters 54 and 55 are involved with any other chapter, Chapters 54 and 55 are to be treated as a single chapter. (d) Where a chapter or a heading refers to goods of different textile materials, such materials are to be treated as a single textile material . (C) The provisions of paragraphs (A) and (B) above apply also to the yarns referred to in notes 3 , 4, 5 or 6 below. 3 . (A) For the purposes of this section, and subject to the exceptions in paragraph (B) below, yarns (single, multiple (folded) or cabled) of the following descriptions are to be treated as 'twine, cordage, ropes and cables' : (a) of silk or waste silk, measuring more than 20 000 decitex; (b) of man-made fibres (including yarn of two or more monofilaments of Chapter 54), measuring more than 10 000 decitex ; (c) of true hemp or flax : (i) Polished or glazed, measuring 1 429 decitex or more; or (ii) Not polished or glazed, measuring more than 20 000 decitex ; (d) of coir, consisting of three or more plies ; (e) of other vegetable fibres, measuring more than 20 000 decitex ; or (f) reinforced with metal thread. (B) Exceptions : (a) yarn of wool or other animal hair and paper yarn, other than yarn reinforced with metal thread ; (b) man-made filament tow of Chapter 55 and multifilament yarn without twist or with a twist of less than five turns per metre of Chapter 54; (c) silkworm gut of heading No 5006, and monofilaments of Chapter 54; (d) metallized yarn of heading No 5605 ; yarn reinforced with metal thread is subject to paragraph (A) (f) above; and (e) chenille yarn, gimped yarn and loop wale-yarn of heading No 5606. 4 . (A) For the purposes of Chapters 50, 51 , 52, 54 and 55, the expression 'put up for retail sale' in relation to yarn means, subject to the exceptions in paragraph (B) below, yarn (single, multiple (folded) or cabled) put up : (a) on cards, reels , tubes or similar supports, of a weight (including support) not exceeding : ( i) 85 g in the case of silk, waste silk or man-made filament yarn ; or (ii) 125 g in other cases; (b) in balls, hanks or skeins of a weight not exceeding : (i) 85 g in the case of man-made filament yarn of less than 3 000 decitex, silk or silk waste ; 330 Official Journal of the European Communities 2 . 10 . 89 (u) 125 g in the case of all other yarns of less than 2 000 decitex; or (iii) 500 g in other cases; (c) in hanks or skeins comprising several smaller hanks or skeins separated by dividing threads which render them independent one of the other, each of uniform weight not exceeding : (i) 85 g in the case of silk, waste silk or man-made filament yarn; or (ii) 125 g in other cases . (B) Exceptions :. (a) single yarn of any textile material , except : (i) single yarn of wool or fine animal hair, unbleached; and (ii) single yarn of wool or fine animal hair, bleached, dyed or printed, measuring more than 5 000 decitex ; (b) multiple (folded) or cabled yarn, unbleached : (i) of silk or waste silk, however put up; or (ii) of other textile material except wool or fine animal hair, in hanks or skeins ; (c) multiple (folded) or cabled yarn of silk or waste silk, bleached, dyed or printed, measuring 133 decitex or less; and (d) single, multiple (folded) or cabled yarn of any textile material : (i) in cross-reeled hanks or skeins; or (ii) put up on supports or in some other manner indicating its use in the textile industry (for example, on cops, twisting mill tubes, pirns, conical bobbins or spindles, or reeled in the form of cocoons for embroidery looms). 5 . For the purposes of heading Nos 5204, 5401 and 5508, the expression 'sewing thread' means multiple (folded) or cabled yarn : (a) put up on supports (for example, reels, tubes) of a weight (including support) not exceeding 1 000 grams; (b) dressed; and (c) with a final 'Z' twist . 6 . For the purposes of this section, the expression 'high tenacity yarn' means yarn having a tenacity , expressed in cN/tex (centinewtons per tex), greater than the following :  single yarn of nylon or other polyamides, or of polyesters : 60 cN/tex,  multiple (folded) or cabled yarn of nylon or other polyamides, or of polyesters : 53 cN/tex,  single, multiple (folded) or cabled yarn of viscose rayon : 27 cN/tex . 7 . For the purposes of this section, the expression 'made up' means : (a) cut otherwise than into squares or rectangles; (b) produced in the finished state, ready for use (or merely needing separation by cutting dividing threads) without sewing or other working (for example, certain dusters, towels, table cloths, scarf squares, blankets); 2 . 10. 89 Official Journal of the European Communities 33 (c) hemmed or with rolled edges, or with a knotted fringe at any of the edges, but excluding fabrics the cut edges of which have been prevented from unravelling by whipping or by other simple means; (d) cut to size and having undergone a process of drawn thread work ; (e) assembled by sewing, gumming or otherwise (other than piece goods consisting of two or more lengths of identical material joined end to end and piece goods composed of two or more textiles assembled in layers, whether or not padded); (f) knitted or crocheted to shape, presented in the form of a number of items in the length . 8 . Chapters 50 to 55 and, except where the context otherwise requires, Chapters 56 to 60, do not apply to goods made up within the meaning of note 7 above. Chapters 50 to 55 do not apply to goods of Chapters 56 to 59 . 9 . The woven fabrics of Chapters 50 to 55 include fabrics consisting of layers of parallel textile yarns superimposed on each other at acute or right angles . These layers are bonded at the intersections of the yarns by an adhesive or by thermal bonding. 10. Elastic products consisting of textile materials combined with rubber threads are classified in this section . 11 . For the purposes of this section, the expression 'impregnated' includes 'dipped'. 12 . For the purposes of this section, the expression 'polyamides' includes 'aramids'. 13 . Unless the context otherwise requires, textile garments of different headings are to be classified in their own headings even if put up in sets for retail sale . Subheading notes 1 . In this section and, where applicable, throughout the nomenclature, the following expressions have the meanings hereby assigned to them : (a) 'Elastomeric yarn ' : Filament yarn, including monofilament, of synthetic textile material, other than textured yarn, which does not break on being extended to three times its original length and which returns, after being extended to twice its original length, within a period of five minutes, to a length not greater than one-and-a-half times its original length . (b) 'Unbleached yarn ' : Yarn which : (i) has the natural colour of its constituent fibres and has not been bleached, dyed (whether or not in the mass) or printed ; or (ii) is of indeterminate colour (grey yarn), manufactured from garnetted stock . Such yarn may have been treated with a colourless dressing or fugitive dye (which disappears after simple washing with soap) and, in the case of man-made fibres, treated in the mass with delustring agents (for example, titanium dioxide). (c) 'Bleached yarn ' : Yarn which : (i) has undergone a bleaching process, is made of bleached fibres or, unless the context otherwise requires , has been dyed white (whether or not in the mass) or treated with a white dressing ; 332 Official Journal of the European Communities 2 . 10. 89 (ii) consists of a mixture of unbleached and bleached fibres; or (iii) is multiple (folded) or cabled and consists of unbleached and bleached yarns. (d) 'Coloured (dyed or printed) yarn ' : Yarn which : (i) is dyed (whether or not in the mass) other than white or in a fugitive colour or printed, or made from dyed or printed fibres ; (ii) consists of a mixture of dyed fibres of different colours or of a mixture of unbleached or bleached fibres with coloured fibres (marl or mixture yarns), or is printed in one or more colours at intervals to give the impression of dots ; (iii) is obtained from slivers or rovings which have been printed ; or (iv) is multiple (folded) or cabled and consists of unbleached or bleached yarn and coloured yarn . The above definitions also apply mutatis mutandis to monofilament and to strip or the like of Chapter 54. (e) 'Unbleached woven fabric ' : Woven fabric made from unbleached yarn and which has not been bleached, dyed or printed . Such fabric may have been treated with a colourless dressing or a fugitive dye . (f) 'Bleached woven fabric ' : Woven fabric which : (i) has been bleached or, unless the context otherwise requires, dyed white or treated with a white dressing, in the piece ; (ii) consists of bleached yarn ; or (iii) consists of unbleached and bleached yarn. (g) 'Dyed woven fabric ' : Woven fabric which : (i) is dyed a single uniform colour other than white (unless the context otherwise requires) or has been treated with a coloured finish other then white (unless the context otherwise requires), in the piece; or (ii) consists of coloured yarn of a single uniform colour. (h) ' Woven fabric ofyarns ofdifferent colours ' : / Woven fabric (other than printed woven fabric) which : (i) consists of yarns of different colours or yarns of different shades of the same colour (other than the natural colour of the constituent fibres); (ii) consists of unbleached or bleached yarn and coloured yarn ; or (iii) consists of marl or mixture yarns . (In all cases , the yarn used in selvedges and piece ends is not taken into consideration .) 2 . 10. 89 Official Journal of the European Communities 333 (IJ) 'Printed woven fabric * : Woven fabric which has been printed in the piece, whether or not made from yarns of different colours . (The following are also regarded as printed woven fabrics : woven fabrics bearing designs made, for example, with a brush or spray gun, by means of transfer paper, by flocking or by the batik process.) The process of mercerization does not affect the classification of yarns or fabrics within the above categories . (k) 'Plain weave ' :  .  A fabric construction in which each yarn of the weft passes alternately over and under successive yarns of the warp and each yarn of the warp passes alternately over and under successive yarns of the weft . 2. (A) Products of Chapters 56 to 63 containing two or more textile materials are to be regarded as consisting wholly of that textile material which would be selected under note 2 to this section for the classification of a product of Chapters 50 to 55 consisting of the same textile materials. (B) For the application of this rule : (a) where appropriate, only the part which determines the classification under interpretative rule 3 shall be taken into account ; (b) in the case of textile products consisting of a ground fabric and a pile or looped surface no account shall be taken of the ground fabric; (c) in the case of embroidery of heading No 5810 only the ground fabric shall be taken into account. However, embroidery without visible ground shall be classified with reference to the embroidering threads alone . Additional note 1 . For the application ofnote 13 to this section, the term 'textile garments ' means garments of heading Nos 6101 to 6114 and 6201 to 6211 . CHAPTER 50 SILK Rate of duty CN code Description autonomous (%) conventional (%) Supplementary unit I 2 3 4 5 5001 00 00 Silkworm cocoons suitable for reeling . . . . .. 2 1  500200 00 Raw silk (not thrown)  10 3,8  5003 Silk waste (including cocoons unsuitable for reeling, yarn waste and garnetted stock) : 5003 10 00  Not carded or combed . Free Free  5003 90 00 - Other . Free Free  5004 00 Silk yarn (other than yarn spun from silk waste) not put up for retail sale : 5004 00 10  Unbleached, scoured or bleached 12 4,9  334 Official Journal of the European Communities 2. 10 . 89 Rate of duty CN code Description autonomous &lt;%) conventional (%) Supplementary unit 1 2 3 4 5 5004 00 90 - Other .., 12 4,9  5005 00 Yarn spun from silk waste, not put up for retail sale : 5005 00 10  Unbleached, scoured or bleached 7 2,9  5005 00 90 - Other 7 2,9  500600 Silk yarn and yarn spun from silk waste, put up for retail sale ; silkworm gut : 5006 00 10 - Silk yarn 13 6,2  5006 00 90  Yarn spun from noil or other silk waste; silkworm gut . 7 2,9  5007 Woven fabrics of silk or of silk waste : 5007 10 00 - Fabrics of noil silk .' 17 3  5007 20 - Other fabrics, containing 85 % or more by weight of silk or of silk waste other than noil silk : 5007 20 10 Crdpes . . . 17 6,9  Pongee, habutai, honan, shantung, corah and similar Far Eastern fabrics, wholly of silk (not mixed with noil or other silk waste or with other textile materials) : 5007 20 21 Plain-woven, unbleached or not further processed than scoured .. . 16 5,3  Other : 5007 20 31 Plain-woven 17 7,5  5007 20 39 Other . . 17 7,5    Other : 5007 2041 Diaphanous fabrics (open weave) ... 17 7,2  Other : 5007 20 51 Unbleached, scoured or bleached 17 7,2  5007 20 59 Dyed .. 17 7 {2  Of yarns of different colours : 5007 20 61 Of a width exceeding 57 cm but not exceeding 75 cm ..... 17 7,2  5007 20 69 Other 17 7,2  5007 20 71 Printed ... ....... .... 17 7,2  5007 90  Other fabrics : 5007 9010   Unbleached, scoured or bleached 17 6,9  5007 90 30 Dyed 17 6,9  5007 90 50   Of yarns of different colours 17 6,9  5007 90 90 -- Printed 17 6,9  2 . 10. 89 Official Journal of the European Communities 335 CHAPTER 51 WOOL, FINE OR COARSE ANIMAL HAIR ; HORSEHAIR YARN AND WOVEN FABRIC Note 1 . Throughout the nomenclature : (a) 'wool ' means the natural fibre grown by sheep or lambs; (b) ' fine animal hair' means the hair of alpaca, llama, vicuna, camel, yak, Angora, Tibetan, Kashmir or similar goats (but not common goats), rabbit {including Angora rabbit), hare, beaver, nutria or musk-rat ; (c) 'coarse animal hair' means the hair of animals not mentioned above, excluding brush-making hair and bristles (heading No 0502) and horsehair (heading No 0503). Rate of duty \ CN code Description autonomous (%) conventional (%) Supplementary unit 1 2 . 3 4 5 5101 Wool, not carded or combed :  Greasy, including fleece-washed wool : 5101 1100 Shorn wool . Free Free  5101 19 00 Other .... Free Free   Degreased, not carbonized : 51012100 Shorn wool Free Free  510129 00 Other . Free Free  5101 30 00 - Carbonized . . Free Free  5102 Fine or coarse animal hair, not carded or combed : 5102 10  Fine animal hair : 5102 10 10   Of Angora rabbit . . Free Free  510210 30 Of alpaca, llama or vicuna Free Free  5102 10 50   Of camel or yak, or of Angora, Tibetan, Kashmir or similar goats . . . Free Free  5102 10 90 Of rabbit (other than Angora rabbit), hare, beaver, nutria or musk-rat . Free Free  5102 20 00  Coarse animal hair Free Free  5103 Waste of wool or of fine or coarse animal hair, including yarn waste but excluding garnetted stock : 5103 10 - Noils of wool or of fine animal hair : 5103 10 10 -- Not carbonized Free Free  Simmon rat-honied Free Free  336 Official Journal of the European Communities 2 . 10. 89 Rate of duty 1 CN code Description autonomous (%) conventional (%) Supplementary unit 1 2 3 4 5 5103 20  Other waste of wopl or of fine animal hair : 5103 20 10   Yarn waste . Free Free  Other : 5103 20 91 Not carbonized . Free Free  5103 20 99 Carbonized . . . Free Free  5103 30 00  Waste of coarse animal hair . Free Free  § 104 00 00 Garnetted stock of wool or of fine or coarse animal hak . ....... Free Free  5105 Wool and fine or coarse animal hair, carded or combed (including combed wool in fragments) : 5105 10 00 Carded wool . . 3 2,5   Wool tops and other combed wool : 5105 21 00 Combed wool in fragments - 3 2,5  5105 29 00 Other 3 2,5  5105 30  Fine animal hair, carded or combed : 5105 30 10 -- Carded 3 2,5  5105 30 90 - - Combed 3 2,5  5105 40 00  Coarse animal hair, carded or combed 3 2,5  5106 Yarn of carded wool, not put up for retail sale : 5106 10  Containing 85 % or more by weight of wool : 51061010 Unbleached . 3,8 3,8  510610 90 Other 3,8 3,8  5106 20  Containing less than 85 % by weight of wool :   Containing 85 % or more by weight of wool and fine animal hair : 5106 2011 - Unbleached ... 3,8 5,3  5106 2019 Other 3,8 5,3    Other : 5106 20 91 Unbleached 10 5,3  5106 20 99 Other . ... 10 5,3  5107 Yarn of combed wool, not put up for retail sale : 5107 10  Containing 85 % or more by weight of wool : 51071010 Unbleached 5 3,8  51071090 Other 5 3,8  5107 20  Containing less than 85 % by weight of wool :   Containing 85 % or more by weight of wool and fine animal hair : 5107 20 10 Unbleached '5 6,2  5107 20 30 Other 5 6,2  2 . 10. 89 Official Journal of the European Communities 337 Rate of duty CN code Description autonomous (%) conventional (%) Supplementary unit 1 2 3 4 5 Other : Mixed solely or mainly with synthetic staple fibres : 5107 20 51 Unbleached 10 6,2  5107 20 59 Other .. 10 6,2  Otherwise mixed : 5107 20 91 Unbleached 10 6,2  5107 20 99 Other . . 10 ' 6,2  §108 Yarn of fine animal hair (cc.rded or combed), not put up for retail sale : 5108 10 - Carded : 51081010 Unbleached 5 3,2  51081090 Other 5 3,2  5108 20 - Combed : 5108 20 10 Unbleached 5 3,2  5108 20 90 - - Other . 5 3,2  5109 Yarn of wool or of fine animal hair, put up for retail sale : 5109 10  Containing 85 % or more by weight of wool or of fine animal hair : 51091010   In balls , hanks or skeins, of a weight exceeding 125 g but not exceeding 500 g ... . 4,6 3,8  510910 90 Other . 11 6,5  5109 90 - Other : 5109 9010 In balls , hanks or skeins, of a weight exceeding 125 g but not exceeding . 500 g 10 5,3  5109 90 90 Other v 11 6,5  5110 00 00 Yarn of coarse animal hair or of horsehair (including gimped hor ­ sehair yarn), whether or not put up for retail sale ...... ..... ... 10 3,5  5111 Woven fabrics of carded wool or of carded fine animal hair :  Containing 85 % or more by weight of wool or of fine animal hair : 5111 11 00 Of a weight not exceeding 300 g/m 2 13 (')  5111 19 Other : 51111910  Of a weight exceeding 300 g/m2 but not exceeding 450 g/m2 .... 13 (')  5111 19 90    Of a weight exceeding 450 g/m2 13 (')  511120 00 - Other, mixed mainly or solely with man-made filaments 18 17  5111 30  Other, mixed mainly or solely with man-made staple fibres : 51113010 Of a weight not exceeding 300 g/m2 '. 1 18 17  511130 30   Of a weight exceeding 300 g/m 2 but not exceeding 450 g/rtr2 . ..... 18 17  (') See Annex . 338 Official Journal of the European Communities 2 . 10. 89 \ Rate of duty CN code Description autonomous (%) conventional (%&gt; Supplementary unit 1 2 3 4 5 511130 90 Of a weight exceeding 450 g/m2 . . 18 17  5111 90 - Other : 5111 90 10 Containing a total of more than 10 % by weight of textile materials of Chapter 50 . . 17 7,2  Other : 51119091 Of a weight not exceeding 300 g/m2 18 17  5111 90 93 Of a weight exceeding 300 g/m2 but not exceeding 450 g/m2 .... 18 17  511190 99  Of a weight exceeding 450 g/m2 18 17  5112 Woven fabrics of combed wool or of combed fine animal hair :  Containing 85 % or more by weight of wool or of fine animal hair : 51121100 Of a weight not exceeding 200 g/m2 13 (')  5112 19 - - Other : 51121910 Of a weight exceeding 200 g/m2 but not exceeding 375 g/m2 .... 13 (')  5112 19 90    Of a weight exceeding 375 g/m2 13 (')  5112 20 00  Other, mixed mainly or solely with man-made filaments 18 17  5112 30  Other, mixed mainly or solely with man-made staple fibres : 5112 30 10 Of a weight not exceeding 200 g/m2 18 17  5112 30 30 Of a weight exceeding 200 g/m2 but not exceeding 375 g/m2 18 17  5112 30 90 Of a weight exceeding 375 g/m2 18 17  5112 90 - Other : 5112 90 10 Containing a total of more than 10 % by weight of textile materials of Chapter 50 17 7,2  Other : 5112 90 91  Of a weight not exceeding 200 g/m2 18 17  5112 90 93 Of a weight exceeding 200 g/m2 but not exceeding 375 g/m 2 .... 18 17  511290 99 Of a weight exceeding 375 g/m2 18 17  5113 00 00 Woven fabrics of coarse animal hair or of horsehair . . 16 5,3  (') See Annex. 2 . 10. 89 Official Journal of the European Communities 339 CHAPTER 52 COTTON Subheading note 1 . For the purposes of subheadings 5209 42 and 5211 42, the expression 'denim' means fabrics of three-thread or four-thread twill , including broken twill , warp faced, the warp yarns of which are dyed blue and the weft yarns of which are unbleached, bleached, dyed grey or coloured a lighter shade of blue than that of the warp yarns . Rate of duty \ CN code Description autonomous (%) conventional (%) Supplementary unit 1 .2 3 4 5 5201 00 Cotton, not carded or combed : 5201 00 10  Rendered absorbent or bleached Free Free  5201 00 90 - Other . Free Free  5202 Cotton waste (including yarn waste and garnetted stock) : 5202 10 00  Yarn waste (including thread waste) Free Free   Other : 5202 9100 Garnetted stock . Free Free  5202 99 00 -- Other Free Free  5203 00 00 Cotton, carded or combed 3 1,4  5204 Cotton sewing thread, whether or not put up for retail sale :  Not put up for retail sale : 52041100 Containing 85 % or more by weight of cotton 10 6  5204 19 00 -- Other ... 10 6  5204 20 00  Put up for retail sale 16 9  5205 Cotton yarn (other than sewing thread), containing 85 % or more by weight of cotton, not put up for retail sale :  Single yarn, of uncombed fibres : 5205 11 00 Measuring 714,29 decitex or more (not exceeding 14 metric number) ... 10 6  520512 00   Measuring less than 714,29 decitex but not less than 232,56 decitex (exceeding 14 metric number but not exceeding 43 metric number) .... 10 6  52051300 Measuring less than 232,56 decitex but not less than 192,31 decitex (exceeding 43 metric number but not exceeding 52 metric number) .... 10 6  5205 14 00 Measuring less than 192,31 decitex but not less than 125 decitex (exceeding 52 metric number but not exceeding 80 metric number) .... 10 6  340 Official Journal of the European Communities 2. 10. 89 Rate of duty CN code Description autonomous (%) conventional (%) Supplementary unit 1 2 3 4 5 5205 15   Measuring less than 125 decitex (exceeding 80 metric number) : 5205 15 10    Measuring less than 125 decitex but not less than 83,33 decitex (exceeding 80 metric number but not exceeding 120 metric number) 10 6  f 5205 15 90  Measuring less than 83,33 decitex (exceeding 120 metric number) . . 10 4   Single yarn, of combed fibres : 5205 2100 Measuring 714,29 decitex or more (not exceeding 14 metric number) .. . 10 6  5205 22 00 Measuring less than 714,29 decitex but not less than 232,56 decitex (exceeding 14 metric number but not exceeding 43 metric number) . ... 10 6  5205 23 00 Measuring less than 232,56 decitex but not less than 192,31 decitex (exceeding 43 metric number but not exceeding 52 metric number) .... 10 6  5205 24 00   Measuring less than 192,31 decitex but not less than 125 decitex (exceeding 52 metric number but not exceeding 80 metric number) .... 10 6  5205 25   Measuring less than 125 decitex (exceeding 80 metric number) : 5205 2510    Measuring less than 125 decitex but not less than 106,38 decitex (exceeding 80 metric number but not exceeding 94 metric number) . 10 6  5205 25 30    Measuring less than 106,38 decitex but not less than 83,33 decitex (exceeding 94 metric number but not exceeding 120 metric number) 10 6  5205 25 90    Measuring less than 83,33 decitex (exceeding 120 metric number) . .10 4   Multiple (folded) or cabled yarn, of uncombed fibres : 5205 31 00   Measuring per single yarn 714,29 decitex or more (not exceeding 14 me ­ tric number per single yarn) 10 6  5205 32 00   Measuring per single yarn less than 714,29 decitex but not' less than 232,56 decitex (exceeding 14 metric number but not exceeding 43 metric number per single yarn) 10 6  5205 33 00   Measuring per single yarn less than 232,56 decitex but not less than 192,31 decitex (exceeding 43 metric number but not exceeding 52 metric number per single yarn) . 10 6  5205 34(H)   Measuring per single yarn less than 192,31 decitex but not less than 125 decitex (exceeding 52 metric number but not exceeding 80 metric number per single yarn) 10 6  5205 35   Measuring per single yarn less than 125 decitex (exceeding 80 metric number per single yarn) : 5205 35 10  Measuring per single yarn less than 125 decitex but not less than 83,33 decitex (exceeding 80 metric number but not exceeding 120 metric number per single yarn) ............. 10 6  5205 35 90    Measuring per single yarn : less than 83,33 decitex (exceeding 120 metric number per single yarn) 10 6   Multiple (folded) or cabled yarn, of combed fibres : 5205 41 00 Measuring per single yarn 714,29 decitex or more (not exceeding 14 me ­ tric number per single yarn) 10 6  5205 42 00 Measuring per single yarn less than 714,29 decitex but not less than 232,56 decitex (exceeding 14 metric number but not exceeding 43 metric number per single yarn) 10 6  2 . 10 . 89 Official Journal of the European Communities 341 I Rate of duty CN code Description autonomous (%) conventional (%) Supplementary unit 1 2 3 4 5 5205 43 00 Measuring per single yarn less than 232,56 decitex but not less than 192,31 decitex (exceeding 43 metric number but not exceeding 52 metric number per single yarn) 10 6  5205 44 00   Measuring per single yarn less than 192,31 decitex hut not less than 125 decitex (exceeding 52 metric number but not exceeding 80 metric number per single yarn) 10 6  5205 45 Measuring per single yarn less than 125 decitex (exceeding 80 metric number per single yarn) : 5205 45 10 Measuring per single yarn less than 125 decitex but not less than 106,38 decitex (exceeding 80 metric number but not exceeding 94 metric number per single yarn) 10 6  5205 45 30 Measuring per single yarn less than 106,38 decitex but not less than 83,33 decitex (exceeding 94 metric number but not exceeding 120 metric number per single yarn) 10 6  5205 45 90    Measuring per single yarn less than 83,33 decitex (exceeding 120 metric number per single yam) 10 6  5206 . Cotton yarn (other than sewing thread), containing less than 85 % by weight of cotton, not put up for retail sale :  Single yarn, of uncombed fibres : 52061100 Measuring 714,29 decitex or more (not exceeding 14 metric number) . . . 10 6  5206 12 00 Measuring less than 714,29 decitex but not less than 232,56 decitex (exceeding 14 metric number but not exceeding 43 metric number) ... . 10 6  5206 13 00 Measuring less than 232,56 decitex but not less than 192,31 decitex (exceeding 43 metric number but not exceeding 52 metric number) ... . 10 6  5206 14 00 Measuring less than 192,31 decitex but not less than 125 decitex (exceeding 52 metric number but not exceeding 80 metric number) .... 10 6  5206 15   Measuring less than 125 decitex (exceeding 80 metric number) : 5206 15 10 Measuring less than 125 decitex but not less than 83,33 decitex (exceeding 80 metric number but not exceeding 120 metric number) 10 6  5206 15 90  Measuring less than 83,33 decitex (exceeding 120 metric number) . . 10 4   Single yarn, of combed fibres : 5206 21 00   Measuring 714,29 decitex or more (not exceeding 14 metric number) .. . 10 6  5206 22 00 Measuring less than 714,29 decitex but not less than 232,56 decitex (exceeding 14 metric number but not exceeding 43 metric number) ... . 10 6  5206 23 00 Measuring less than 232,56 decitex but not less than 192,31 decitex (exceeding 43 metric number but not exceeding 52 metric number) .... 10 6  5206 24 00 Measuring less than 192,31 decitex but not less than 125 decitex (exceeding 52 metric number but not exceeding 80 metric number) .... 10 6  5206 25 Measuring less than 125 decitex (exceeding 80 metric number) : 5206 2510    Measuring less than 125 decitex but not less than 83,33 decitex (exceeding 80 metric number but not exceeding 120 metric number) 10 6  342 Otricial Journal of the European Communities 2 . - JO. 89 Rate of duty CN code Description autonomous (%) conventional (%) Supplementary unit ' 2 3 4 5 ' 5206 25 90  Measuring less than 83,33 decitex (exceeding 120 metric number) . . 10 4   Multiple (folded) or cabled yarn, of uncombed fibres : 5206 31 00   Measuring per single yarn 714,29 decitex or more (not exceeding 14 me ­ tric number per single yarn) 10 6  5206 32 00 Measuring per single yarn less than 714,29 decitex but not less than 232,56 decitex (exceeding 14 metric number but not exceeding 43 metric number per single yarn) 10 6  5206 33 00 Measuring per single yarn less than 232,56 decitex but not less than 192,31 decitex (exceeding 43 metric number but not exceeding 52 metric number per single yarn) 10 6  5206 34 00 Measuring per single yarn less than 192,31 decitex but not less than 125 decitex (exceeding 52 metric number but not exceeding 80 metric number per single yarn) 10 6  5206 35 Measuring per single yarn less than 125 decitex (exceeding 80 metric number per single yarn) : 5206 35 10 Measuring per single yarn less than 125 decitex but not less than 83,33 decitex (exceeding 80 metric number but not exceeding 120 metric number per single yarn) 10 6  5206 35 90 Measuring per single yarn less than 83,33 decitex (exceeding 120 metric number per single yarn) 10 6   Multiple (folded) or cabled yarn, of combed fibres : 5206 41 00   Measuring per single yarn 714,29 decitex or more (not exceeding 14 me ­ tric number per single yarn) 10 6  5206 42 00  r- Measuring per single yarn less than 714,29 decitex but not less than 232,56 decitex (exceeding 14 metric number but not exceeding 43 metric number per single yarn) 10 6  5206 43 00 Measuring per single yarn less than 232,56 decitex hut not less than 192,31 decitex (exceeding 43 metric number but not exceeding 52 metric number per single yarn) . 10 6  5206 44 00 Measuring per single yarn less than 192,31 decitex but not Iras than 125 decitex (exceeding 52 metric number but not exceeding 80 metric number per single yarn) 10 6  520645 Measuring per single yarn less than 125 decitex (exceeding 80 metric number . per single yarn) : 5206 45 10  Measuring per single yarn less than 125 decitex but not less than 83,33 decitex (exceeding 80 metric number but not exceeding 120 metric number per single yarn) 10 6  520645 90    Measuring per single yam less than 83 »33 decitex (exceeding 120 metric number per single yarn) 10 6  5207 Cotton yarn (other than sewing thread) put up for retail sale : 5207 1000  Containing 85 % or more by weight of cotton 16 9  5207 90 00 - Other 16 9  5208 Woven fabrics of cotton, containing 85 % or more by weight of cotton, weighing not more than 200 g/m 2 :  Unbleached : 5208 11 Plain weave, weighing not more than 100 g/m2 : 520811 10 Fabrics for the manufacture of bandages, dressings and medical gauzes 17 10  52081190 - Other 17 10  2 . 10 . 89 Official Journal of the European Communities 343 I Rate of duty ' CN code Description autonomous (%) conventional (%) ' Supplementary unit 1 2 3 4 5 \ 5298 12 Plain weave, weighing more than 100 g/m2 : Plain weave, weighing more than 100 g/m2 but not more than 130 g/m2 and of a width : 52081211   Not exceeding 115 cm 17 10  5208 12 13     Exceeding 1 15 cm but not exceeding 145 cm 17 10  52081215     Exceeding 145 cm but not exceeding 165 cm . 17 10  520812 19 Exceeding 165 cm 17 10     Plain weave, weighing more than 130 g/m2 and of a width : 5208 12 91 Not exceeding 115 cm ............ . 17 10 :  5208 12 93     Exceeding 115 cm but not exceeding 145 cm 17 10  5208 12 95     Exceeding 145 cm but not exceeding 165 cm 17 10  5208 12 99 Exceeding 165 cm ... . 17 10  5208 13 00 3-thread or 4-thread twill, including cross twill 17 10  5208 19 00 Other fabrics 17 10   Bleached : 5208 21 Plain weave, weighing not more than 100 g/m2 : 5208 21 10    Fabrics for the manufacture of bandages , dressings -and medical gauzes 17 10  5208 2190 Other . . . 17 10  5208 22 Plain weave, weighing more than 100 g/m2 :    Plain weave, weighing more than 100 g/m2 but not more than 130 g/m2 and of a width : 5208 2211 Not exceeding 1 15 cm 17 10  5208 22 13     Exceeding 115 cm but not exceeding 145 cm 17 10  5208 22 15 Exceeding 145 cm but not exceeding 165 cm . . 17 10  5208 22 19 Exceeding 165 cm . 17 10  Plain weave, weighing more than 130 g/m2 and of a width : 5208 22 91  Not exceeding 1 15 cm 17 10  5208 22 93     Exceeding 115 cm but not exceeding 145 cm 17 10  5208 22 95 Exceeding 145 cm but not exceeding 165 cm 17 10  5208 22 99 Exceeding 165 cm . . 17 10  520823 00 3-thread or 4-thread twill , including cross twill 17 10  5208 29 00 Other fabrics . 17 10   Dyed : 5208 31 00   Plain weave, weighing not more than 100 g/m2 . 17 10  5208 32   Plain weave, weighing more than 100 g/m2 :    Plain weave, weighing more than 100 g/m2 but not more than 130 g/m2 and of a width : 5208 32 11 Not exceeding 115 cm 17 10  5208 32 13  Exceeding 115 cm but not exceeding 145 cm 17 10  344 Official Journal of the European Communities 2 . 10. 89 Rate of duty CN code Description autonomous (%) conventional (%) Supplementary unit 1 2 3 4 5 5208 3215   Exceeding 145 cm but not exceeding 165 cm 17 10  5208 3219  Exceeding 165 cm . 17 10  Plain weave, weighing more than 130 g/m2 and of a width : 5208 32 91 Not exceeding 115 cm 17 10  520832 93 Exceeding ! 15 cm but not exceeding 145 cm 17 10  52083295 Exceeding 145 cm but not exceeding 165 cm 17 10  5208 32 99     Exceeding 165 cm 17 10  5208 33 00 3-thread or 4-thread twill, including cross twill 17 10  52083900 Other fabrics 17 10   Of yarns of different colours : 5208 41 00 Plain weave, weighing not more than 100 g/m? . . . 17 10  520842 00 Plain weave, weighing more than 100 g/m2 17 10  5208 43 00   3-thread or 4-thread twill, including cross twill 17 10  5208 49 00 Other fabrics . 17 . 10   Printed : 5208 51 00 Plain weave, weighing not more than 100 g/m2 . . . 17 10  5208 52   Plain weave, weighing more than 100 g/m2 : 5208 52 10  Plain weave, weighing more than 100 g/m2 but not more than 130 g/m2 , 17 10  5208 52 90 Plain weave, weighing more than 130 g/m2 17 10  5208 53 00 3-thread or 4-thread twill, including cross twill ... 17 10  5208 59 00 Other fabrics 17 10  5209 Woven fabrics of cotton, containing 85 % or more by weight of cotton, weighing more than 200 g/m2 :  Unbleached : 52091100   Plain weave 17 10  5209 12 00 3-thread or 4-thread twill , including cross twill . . 17 10  5209 19 00 Other fabrics 17 10   Bleached : 5209 2100 Plain weave . . - 17 10  5209 22 00 3-thread or 4-thread twill, including cross twill . 17 10  5209 29 00 Other fabrics 17 10   Dyed : 5209 3100 Plain weave . 17 10  5209 32 00 3-thread or 4-thread twill, including cross twill 17 10  5209 39 00 Other fabrics 17 10   Of yarns of different colours ;  52094100   Plain weave 17 10  1 . 1U. w umciai journal ot tne European communities 345 Rate of duty \ CN code Description autonomous (%) conventional (%) Supplementary unit 1 2 3 4  5 5209 42 00 Denim 17 10  5209 43 00 Other fabrics of 3-thread or 4-thread twill, including cross twill 17 10  5209 49   Other fabrics : 52094910 Jacquard fabrics of a width of more than 115 cm but less than 140 cm 17 10  5209 49 90 Other 17 10  - Printed : 5209 51 00 Plain weave . . . 17 10  5209 52 00 3-thread or 4-thread twill, including cross twill . . . 17 10  5209 59 00 Other fabrics 17 10  5210 Woven fabrics of cotton, containing less than 85 % by weight of cotton, mixed mainly or solely with man-made fibres, weighing not more than 200 g/m2 : - Unbleached : 521011 Plain weave : 5210 11 10 Of a width not exceeding 165 cm . . 19 10  5210 11 90 Of a width exceeding 165 cm . . i 19 10  5210 12 00 3-thread or 4-thread twill, including cross twill . . 19 10  5210 19 00   Other fabrics 19 10  . - Bleached : 5210 21 Plain weave : 5210 21 10 Of a width not exceeding 165 cm 19 10  5210 2190    Of a width exceeding 165 cm 19 10  5210 22 00 3-thread or 4-thread twill, including cross twill 19 10  5210 29 00 Other fabrics 19 10  - Dyed : 5210 31 Plain weave : 5210 31 10 Of a width not exceeding 165 cm 19 10  5210 3190 Of a width exceeding 165 cm 19 10  5210 32 00 3-thread or 4-thread twill, including cross twill 19 10  521039 00 Other fabrics 19 10 - Of yarns of different colours : 5210 41 00 Plain weave . .... 19 10 5210 42 00 3-thread or 4-thread twill, including cross twill 19 10 521049 00 Other fabrics 19 10 i  Printed : 5210 5100 Plain weave 19 10  5210 52 00 3-thread or 4-thread twill, including cross twill . 19 10 346 Official Journal of the European Community 2 . 10. 89 \ Rate of duty CN code Description autonomous (%) conventional (%) Supplementary unit 1 2 3 4 5 5210 59 00 Other fabrics . 19 10  5211 Woven fabrics of cotton, containing less than 85 % by weight of cotton, mixed mainly or solely with man-made fibres, weighing more than 200 g/m2 :  Unbleached : 5211 11 00   Plain weave . . . . . 19 10  5211 12 00   3-thread or 4-thread twill, including cross twill 19 10  5211 19 00 - - Other fabrics . . . . 19 10   Bleached : 5211 21 00   Plain weave 19 10  5211 22 00 3-thread or 4-thread twill, including cross twill 19 10  5211 29 00 Other fabrics 19 10   Dyed : 52113100 Plain weave . ... 19 10  521132 00   3-thread or 4-thread twill , including cross twill . . 19 10  521139 00 Other fabrics . 19 10   Of yarns of different colours : 52114100 Plain weave 19 10  521142 00 Denim 19 10  521143 00 Other fabrics of 3-thread or 4-thread twill, including cross twill .... . 19 10  521149   Other fabrics : Jacquard fabrics ; 52114911 Mattress tickings 19 10  5211 49 19 Other 19 10  521149 90 Other 19 10   Printed : 5211 51 00 Plain weave . : 19 10  5211 52 00   3-thread or 4-thread twill, including cross twill 19 10  521159 00 Other fabrics .. . 19 10  5212 Other woven fabrics of cotton :  Weighing not more than 200 g/m2 : 5212 11 Unbleached : 52121110 Mixed mainly or solely with flax . 19 10  5212 1190 Otherwise mixed 19 10  521212 Bleached : 5212 12 10    Mixed mainly or solely with flax 19 10  5212 12 90    Otherwise mixed 19 10  &gt;. 10 . 89 Official Journal of the European Communities 347 Rate of duty I CN code Description autonomous (%) conventional (%) Supplementary unit 1 2 3 4 5 5212 13 Dyed : 5212 13 10 Mixed mainly or solely with flax 19 10  5212 13 90 Otherwise mixed 19 10  5212 14 Of yarns of different colours : 5212 14 10 Mixed mainly or solely with flax 19 10  5212 14 90 Otherwise mixed 19 10  5212 15 Printed : 52121510 Mixed mainly or solely with flax 19 10  521215 90 Otherwise mixed 19 10   Weighing more than 200 g/m2 : 5212 21 - - Unbleached : 5212 21 10 Mixed mainly or solely with flax 19 10  5212 21 90 --- Otherwise mixed 19 10  5212 22 Bleached : 5212 22 10 Mixed mainly or solely with flax 19 10  5212 22 90 Otherwise mixed 19 10  5212 23 - - Dyed : 5212 23 10 Mixed mainly or solely with flax 19 10  5212 23 90 Otherwise mixed 19 10  5212 24 Of yarns of different colours : 5212 2410 Mixed mainly or solely with flax 19 10  5212 24 90 Otherwise mixed ..... 19 10  5212 25 Printed : 5212 2510 Mixed mainly or solely with flax ................... 19 10  5212 25 90 Otherwise mixed 19 10  348 Official Journal of the European Communities 2 . 10. 89 CHAPTER 53 OTHER VEGETABLE TEXTILE FIBRES ; PAPER YARN AND WOVEN FABRICS OF PAPER YARN Additional note 1 . (A) For the purposes of subheadings 5306 10 90, 5306 20 90 and 5308 20 90, the expression 'put up for retail sale ' in relation to yarn (single, multiple or cabled) means, subject to the exceptions in paragraph (B) below, yam put up : (a) in balls or on cards, reels, tubes or similar supports, ofa weight (including support) not exceeding 200 grams; (b) in hanks or skeins of a weight not exceeding 125 grams; (c) in hanks or skeins comprising several smaller hanks or skeins separated by dividing threads which render them independent one of the other, each of uniform weight not exceeding 125 grams. (B) Exceptions : (a) multiple or cabled yarn, unbleached, in hanks or skeins; (b) multiple or cabled yarn, put up : (i) in cross-reeled hanks or skeins; or (ii) put up on supports or in some other manner indicating its use in the textile industry (for example, on cops, twisting mill tubes, pirns, conical bobbins or spindles, or reeled in the form of cocoons for embroidery looms). Rate of duty CN , code Description autonomous (%) conventional (%) Supplementary unit 1 2 3 4 5 5301 Flax, raw or processed but not spun ; flax tow and waste (including yarn waste and garnetted stock) : S301 10 00  Flax, raw or retted Free    Flax, broken, scutched, hackled or otherwise processed, but not spun : 5301 21 00 Broken or scutched . . . . Free   5301 29 00 Other Free  5301 30  Flax tow and waste : 5301 30 10   Tow Free   5301 30 90 Flax waste .. Free   5302 True hemp (Cannabis sativa L.), raw or processed but not spun ; tow and waste of true hemp (including yarn waste and garnetted stock) : 5302 10 00 - True hemp, raw or retted Free   5302 90 00 - Other Free   2 . 10. 89 Official Journal of the European Communities 349 Rate of duty CN code Description autonomous (%) conventional (%) Supplementary unit 1 2 3 4 5 5303 Jute and other textile bast fibres (excluding flax, true hemp and ramie), raw or processed but not spun ; tow and waste of these fibres (including yarn waste and garnetted stock) : 5303 10 00  Jute and other textile bast fibres, raw or retted Free Free  5303 90 00  Other ... ; Free Free  5304 Sisal and other textile fibres of the genus Agave, raw or processed but not spun ; tow and waste of these fibres (including yarn waste and garnetted stock) ; 5304 10 00  Sisal and other textile fibres of the genus Agave, raw Free Free  5304 90 00 - Other Free Free  5305 Coconut, abaca (Manila hemp or Musa textilis Nee), ramie and other vegetable textile fibres, not elsewhere specified or included, raw or processed but not spun ; tow, noils and waste of these fibres (including yarn waste and garnetted stock) :  Of coconut (coir) : 5305 11 00 Raw Free Free  5305 19 00 Other Free Free   Of abaca : 5305 21 00 - - Raw . .... . . . . . Free Free  5305 29 00 Other . . Free Free   Other : 5305 91 00 Raw Free Free  5305 99 00 Other Free Free  5306 Flax yarn : 5306 10  Single :   Not put up for retail sale : Measuring 833,3 decitex or more (not exceeding 12 metric number) : 53061011 -- Unbleached 10 4,6 (')  53061019 Other 10 4,6     Measuring less than 833,3 decitex but not less than 277,8 decitex (exceeding 12 metric number but not exceeding 36 metric number): 5306 10 31 Unbleached 10 4,6 (&gt;)  5306 10 39 -- Other 10 4,6  5306 10 50 Measuring less than 277,8 decitex (exceeding 36 metric number) .. 10 3,8  (') Duty reduced to 1,8 % in respect of unbleached flax yarn (other than tow yarn) measuring 333,3 decitex or more (not exceeding 30 metric number), intended for the manufacture of multiple or cabled yarn for the footwear industry or for whipping cables, within the limits of an annual quota of 400 tonnes to be granted by the competent Community authorities . The granting of such quotas shall, moreover, be subject to conditions laid down in the relevant Community provisions . Official Journal of the Eurooean Communities350 2 . 10. 89 Rate of duty CN code Description autonomous (%) conventional (%) Supplementary unit 1 2 3 4 5 530610 90   Put up for retail sale 17 5,9  5306 20  Multiple (folded) or cabled : Not put up for retail sale : 5306 2011    Unbleached 10 5  5306 2019 Other 10 5  5306 20 90   Put up for retail sale 17 5,9  5307 Yarn of jute or of other textile bast fibres of heading No 5303 : 5307 10 - Single : 5307 10 10 Measuring 1 000 decitex or less ( 10 metric number or more) Free 5,3  5307 1090   Measuring more than 1 000 decitex (less than 10 metric number) .... Free 5,3  5307 2000  Multiple (folded) or cabled Free 5,3  5308 Yarn of other vegetable textile fibres ; paper yarn : 53081000 - Coir yarn Free Free  5308 20  True hemp yarn : 5308 2010   Not put up for retail sale 10 3  5308 20 90   Put up for retail sale 16 4,9  53083000 - Paper yarn . . i . . . . 10 5,3  5308 90 - Other :    Ramie yarn : 5308 9011    Measuring 833,3 deeitex or more (not exceeding 12 metric number) . 10 4,6  530890 13  Measuring less than 833,3 decitex but not less than 277,8 decitex (exceeding 12 metric number but not exceeding 36 metric number) . 10 4,6  530890 19 Measuring less than 277,8 decitex (exceeding 36 metric number) ..10 3,8  5308 9090 -- Other 10 3,8  5309 Woven fabrics of flax :  Containing 85 % or more by weight of flax : 530911 Unbleached or bleached :    Unbleached, of a weight : 530911 11 Not exceeding 400 g/m2 21 14  530911 19  -   Exceeding 400 g/m2 21 14  53091190 Bleached 21 14  5309 19 Other : 5309 1910  Dyed or of yarns of different colours 21 14  530919 90 - Printed 21 14   Containing less than 85 % by weight of flax : 5309 21   Unbleached or bleached : 5309 21 10 - Unbleached 21 14  2 . 10. 89 Dfficial Journal of the European Communities 351 Rate of duty CN code Description autonomous (%) conventional (%) Supplementary unit 1 2 3 4 5 5309 21 90 Bleached 21 14  5309 29 - - Other : 5309 29 10 Dyed or of yarns of different colours 21 14  5309 29 90 Printed 21 14  5310 Woven fabrics of jute or of other textile bast fibres of heading No 5303 : 5310 10 - Unbleached : 5310 10 10 Of a width not exceeding 150 cm 4 8,6  5310 10 90 Of a width exceeding 150 cm 4 9,3  5310 90 00 - Other . 4 8,6  5311 00 Woven fabrics of other vegetable textile fibres ; woven fabrics of paper yarn : 531100 10 - Of ramie 21 14  531100 90 - Other 19 5,8  352 Official Journal of the European Communities 2 . 10 . 89 CHAPTER 54 MAN-MADE FILAMENTS Notes 1 . Throughout the nomenclature, the term 'man-made fibres' means staple fibres and filaments of organic polymers produced by manufacturing processes, either : (a) by polymerization of organic monomers, such as polyamides, polyesters, polyurethanes or polyvinyl derivatives ; or (b) by chemical transformation of natural organic polymers (for example, cellulose, casein, proteins or algae), such as viscose rayon, cellulose acetate, cupro or alginates . The terms 'synthetic' and 'artificial', used in relation to fibres, mean : synthetic : fibres as defined at (a); artificial : fibres as defined, at (b). The terms 'man-made', 'synthetic' and 'artificial' shall have the same meanings when used in relation to 'textile materials'. 2 . Heading Nos 5402 and 5403 do not apply to synthetic or artificial filament tow of Chapter 55 . Rate of duty ll CN code Description autonomous (%) conventional (%) Supplementary unit 1 2 3 4 5 5401 Sewing thread of man-made filaments, whether or not put up for retail sale : 5401 10 - Of synthetic filaments :   Not put up for retail sale : 5401 1011 Core yam . 15 9  5401 10 19 Other 15 9  5401 10 90   Put up for retail sale 19 6  5401 20 .  Of artificial filaments : 5401 20 10   Not put up for retail sale 15 9,5  5401 20 90   Put up for retail sale . 18 5,8  5402 Synthetic filament yarn (other than sewing thread), not put up for retail sale, including synthetic monofilament of less than 67 decitex : 5402 10  High tenacity yarn of nylon or other polyamides : 54021010 Ofaramids . 15 9  5402 10 90 - - Other 15 9  5402 20 00  High tenacity yarn of polyesters 15 9   Textured yarn : 5402 31 Of nylon or other polyamides, measuring per single yarn not more than 50 tex : 5402 31 10 Measuring, per single yarn, not more than 5 tex 15 9  5402 31 30    Measuring, per single yarn, more than 5 tex but not more than 33 tex - 15 9  2 . 10 . 89 Official Journal of the European Communities 353 Rate of duty CN code Description autonomous (%) conventional (%) Supplementary unit 1 2 3 4 5 5402 31 90    Measuring, per single yarn, more than 33 tex but not more than 50 tex 15 9  5402 32 00 Of nylon or other polyamides, measuring per single yarn more than 50 tex 15 9  5402 33 Of polyesters : 5402 33 10 - Measuring, per single yarn, not more than 14 tex 15 9  5402 33 90 Measuring, per single yarn, more than 14 tex 15 9  5402 39 Other : 5402 39 10 Of polypropylene . . . 15 9  5402 39 90 Other 15 9   Other yarn, single, untwisted or with a twist not exceeding 50 turns per metre : 5402 41   Of nylon or other polyamides : 5402 41 10 Measuring, per single yarn, not more than 7 tex 15 9  5402 41 30 Measuring, per single yarn, more than 7 tex but not more than 33 tex 15 9  5402 41 90 Measuring, per single yarn, more than 33 tex . 15 9  5402 42 00 Of polyesters, partially oriented . 15 9  5402 43 Of polyesters, other : 5402 43 10    Measuring, per single yarn, not more than 14 tex 15 9  5402 43 90    Measuring, per single yarn, more than 14 tex 15 9  5402 49 Other : 5402 49 10 Elastomeric 15 9  Other : 5402 49 91     Of polypropylene 15 9  5402 49 99 Other 15 9   Other yarn, single, with a twist exceeding 50 turns per metre : 5402 51   Of nylon or other polyamides : 5402 51 10 -   Measuring, per single yarn, not more than 7 tex 15 9  5402 51 30 Measuring, per single yarn, more than 7 tex but not more than 33 tex 15 9  5402 51 90 Measuring, per single yarn, more than 33 tex 15 9  5402 52 Of polyesters : 5402 5210  Measuring, per single yarn, not more than 14 tex . 15 9  5402 52 90    Measuring, per single yarn, more than 14 tex . . 15 9  5402 59 Other : 5402 591&amp;  Of polypropylene 15 9  5402 59 90 Other - 15 9   Other yarn, multiple (folded) or cabled : 5402 61 - Of nylon or other polyamides : 5402 61 10 Measuring, per single yarn, not more than 7 tex 15 9  5402 61 30    Measuring, per single yarn, more than 7 tex but not more than . 33 tex 15 9  5402 6190 Measuring, per single yarn, more than 33 tex 15 9  354 2 . 10 . 89Official Journal of the European Communities Rate of duty CN code Description autonomous (%) . ¢ conventional (%) Supplementary unit 1 2 3 4 5 5402 62 Of polyesters : 5402 6210 Measuring, per single yarn, not more than 14 tex 15 9  5402 62 90    Measuring, per single yarn, more than 14 tex . 15 9  5402 69 - - Other : 5402 6910 Of polypropylene . . . 15 9  5402 69 90 : Other 15 9  5403 Artificial filament yarn (other than sewing thread), not put up for retail sale, including artificial monofilament of less than 67 decitex : 5403 10 00  High tenacity yarn of viscose rayon 15 9,5  5403 20  Textured yarn : 5403 2010   Of cellulose acetate 15 9,5  5403 20 90 Other 15 9,5   Other yarn, single : 5403 31 00   Of viscose rayon, untwisted or with a twist not exceeding 120 turns per metre 15 9,5  5403 32 00   Of viscose rayon, with a twist exceeding 120 turns per metre 15 9,5  5403 33 Of cellulose acetate : 5403 33 10 Single, untwisted or with a twist not exceeding 250 turns per metre . 15 9,5  5403 33 90 Other . % 15 9,5  5403 39 00 Other . 15 9,5   Other yarn, multiple (folded) or cabled : 5403 41 00   Of viscose rayon 15 9,5  5403 42 00   Of cellulose acetate . 15 9,5  5403 49 00 Other 15 9,5  5404 Synthetic monofilament of 67 decitex or more and of which no cross-sectional dimension exceeds 1 mm ; strip and the like (for example, artificial straw) of synthetic textile materials of an apparent width not exceeding 5 mm : 5404 10  Monofilament : 5404 10 10 Elastomeric . . . 13 5,8  5404 10 90 - - Other 13 5,8  5404 90  Other :   Of polypropylene : 5404 9011    Decorative strip of the kind used for packaging 14 6,3  5404 90 19 Other 14 6,3  5404 90 90   Other 14 6,3  , 5405 00 00 Artificial monofilament of 67 decitex or more and of which no cross-sectional dimension exceeds 1 mm ; strip and the like (for example, artificial straw) of artificial textile materials of an apparent width not exceeding 5 mm 10 3,8  2 . 10 . 89 355Official Journal of the European Communities Rate of duty CN code Description autonomous (%) conventional (%) Supplementary unit 1 2 3 4 5 5406 Man-made filament yarn (other than sewing thread), put up for retail sale : 540610 00  Synthetic filament yarn 19 6  5406 20 00  Artificial filament yarn 18 5,8  5407 Woven fabrics of synthetic filament yarn, including woven fabrics obtained from materials of heading No 5404 : 5407 10 00  Woven fabrics obtained from high tenacity yarn of nylon or other poly ­ amides or of polyesters 21 11  5407 20  Woven fabrics obtained from strip or the like : Of polyethylene or polypropylene, of a width of : 5407 20 11    Less than 3 m 21 11  5407 2019    3 m or more 21 11  5407 20 90 -- Other 21 11  5407 30 00  Fabrics specified in note 9 to Section XI . 21 11   Other woven fabrics, containing 85 % or more by weight of filaments of nylon or other polyamides : 5407 41 00   Unbleached or bleached . . . 21 11  5407 42 Dyed : 5407 42 10 Of a width not exceeding 57 cm 21 11  5407 42 90    Of a width exceeding 57 cm 21 11  5407 43 00   Of yarns of different colours 21 11  5407 44   Printed : 5407 44 10  Of a width not exceeding 57 cm 21 11  5407 44 90    Of a width exceeding 57 cm . 21 11  Other woven fabrics, containing 85 % or more by weight of textured polyester filaments : 5407 5100 Unbleached or bleached 21 11  5407 52 00 Dyed ......... 21 11  5407 53   Of yarns of different colours : 5407 5310    Of a width exceeding 57 cm but not exceeding 75 cm 21 11  5407 53 90 - - - Other 21 11  5407 5400 Printed .... 21 11  5407 60  Other woven fabrics, containing 85 % or more by weight of non-textured polyester filaments : 5407 60 10   Unbleached or bleached 21 11  5407 60 30 -- Dyed 21 11    Of yarns of different colours : 5407 60 51    Of a width exceeding 57 cm but not exceeding 75 cm . . 21 11  5407 60 59 Other 21 11  5407 60 90 Printed 21 11   Other woven fabrics, containing 85 % or more by weight of synthetic filaments : 5407 7100   Unbleached or bleached « 21 11  356 2 . 10 . 89Official Journal of the European Communities Rate of duty CN code Description autonomous &lt;%) conventional (%) Supplementary unit 1 2 3 4 . 5 54077200 Dyed 21 11  5407 73 Of yarns of different colours : 5407 73 10    Jacquard fabrics of a width of more than 115 cm but less than 140 cm , of a weight exceeding 250 g/m2 21 11     Other : 5407 73 91     Of a width exceeding 57 cm but not exceeding 75 cm 21 11  5407 73 99 Other .... 21 11  540774 00 -- Printed 21 11   Other woven fabrics, containing less than 85 % by weight of synthetic filaments, mixed mainly or solely with cotton : 5407 81 00 Unbleached or bleached 21 ¢ 11  5407 82 00 Dyed 21 11  5407 83 Of yarns of different colours : 5407 83 10 Jacquard fabrics of a width of more than 1 1 5 cm but less than 140 cm , of a weight exceeding 250 g/m2 21  11  5407 83 90 Other 21 11  5407 84 00 Printed 21 11   Other woven fabrics : 5407 9100 Unbleached or bleached 21 11  54079200 -- Dyed 21 II  5407 93   Of yarns of different colours : 5407 93 10    Jacquard fabrics of a width of more than 115 cm but less than 140 cm, of a weight exceeding 250 g/m2 21 11  5407 93 90 Other 21 11  5407 94 00 -- Printed . 21 11  5408 Woven fabrics of artificial filament yarn, including woven fabrics obtained from materials of heading No 5405 : 540810 00  Woven fabrics obtained from high tenacity yarn, of viscose rayon 20 11   Other woven fabrics, containing 85 % or more by weight of artificial filament or strip or the like : 5408 21 00   Unbleached or bleached . ; 20 1 1  5408 22 Dyed : 5408 2210 Of a width exceeding 135 cm but not exceeding 155 cm , plain weave, twill weave, cross twill weave or satin weave 20 11  5408 22 90 Other 20 11  5408 23 -  Of yarns of different colours : 5408 2310 Jacquard fabrics of a width of more than 115 cm but less than 140 cm, of a weight exceeding 250 g/m2 20 11  5408 23 90 Other 20 11  5408 24 00 Printed .......... 20 11   Other woven fabrics : 5408 31 00 Unbleached or bleached 20 11  2 . 10 . 89 357Official Journal of the European Communities I Rate of duty GN code Description autonomous (%) conventional (%) Supplementary unit 1 2 3 4 5 5408 32 00 - - Dyed 20 11  5408 3300 Of yarns of different colours 20 11  5408 34 00 -- Printed ... 20 11  358 Official Journal pf the European Communities 2 . 10 . 89 CHAPTER 55 MAN-MADE STAPLE FIBRES Note 1 . Heading Nos 5501 and 5502 apply only to man-made filament tow, consisting of parallel filaments of a uniform length equal to the length of the tow, meeting the following specifications : (a) length of tow exceeding 2 m ; (b) twist less than five turns per metre ; (c) measuring per filament less than 67 decitex; (d) synthetic filament tow only : the tow must be drawn, that is to say, be incapable of being stretched by more than 100 % of its length ; (e) total measurement of tow more than 20 000 decitex . Tow of a length not exceeding 2 m is to be classified within heading No 5503 or 5504. Rate of duty CN code Description autonomous (%&gt; conventional (%) Supplementary unit 1 2 3 4 5 5501 Synthetic filament tow : 55011000  Of nylon or other polyamides 14 7,5  5501 20 00  Of polyesters - 14 7,5 5501 30 00  Acrylic or modacrylic . 14 7,5  5501 90 00 - Other 14 7,5  5502 00 Artificial filament tow : 5502 00 10  Of viscose rayon 12 7,5  5502 00 90 - Other 12 7,5  5503 Synthetic staple fibres, not carded, combed or otherwise processed for spinning : 5503 10 - Of nylon or other polyamides : Of aramids : 55031011 High tenacity 14 7,5  550310 19 Other 14 7,5  5503 10 90 Other 14 7,5  5503 20 00 - Of polyesters ¢ 14 7,5  5503 30 00  Acrylic or modacrylic . 14 7,5  5503 40 00 - Of polypropylene . ... . . 14 7,5  5503 90 - Other : 5503 90 10 - - Chlorofibres 14 7,5  2 . 10 . 89 Official Journal of the European Communities 359 Rate of duty autonomous conventional (%) (%) CN code Description Supplementary unit 1 2 3 4 5 5503 90 90 -- Other 14 7,5  5504 Artificial staple fibres, not carded, combed or otherwise processed for spinning : 5504 10 00  Of viscose 12 8  55049000 - Other . . 12 8  5505 Waste (including noils, yarn waste and garnetted stock) of man-made fibres : 5505 10  Of synthetic fibres : 5505 10 10   Of nylon or other polyamides . 14 7  5505 10 30 - Of polyesters . 14 7  5505 10 50   Acrylic or modacrylic 14 7  550510 70   Of polypropylene 14 7  5505 10 90 Other . 14 7  5505 20 00  Of artificial fibres . . 12 8  5506 Synthetic staple fibres, carded, combed or otherwise processed for spinning : 5506 10 00 - Of nylon or other polyamides 14 8  5506 20 00 - Of polyesters 14 8  5506 30 00  Acrylic or modacrylic . . 14 8  5506 90 - Other : 55069010 - - Chlorofibres 14 8    Other : 5506 90 91 Of polypropylene 14 ,8  550690 99 Other 14 8  5507 00 00 Artificial staple fibres, carded, combed or otherwise processed for spinning . . . . 13 10  5508 Sewing thread of man-made staple fibres, whether or not put up for retail sale : 5508 10  Of Synthetic staple fibres :   Not put up for retail sale : 5508 1011 Of polyesters 17 9  5508 10 19 Other 17 9  5508 10 90 - - Put up for retail sale 17 9 5508 20 - Of artificial staple fibres : 5508 20 10 Not put up for retail sale 17 9 5508 20 00   Put up for retail sale 17 9 360 Official Journal of the European Communities 2 . 10. 89 Rate of duty autonomous conventional (%) (%) CN code Description Supplementary unit 1 2 3 4 5 5509 Yarn (other than sewing thread) of synthetic staple fibres, not put up for retail sale :  Containing 85 % or more by weight of staple fibres of nylon or other polyamides : 55091100 Single yarn . ' 15 9  550912 00 Multiple (folded) or cabled yarn 15 9   Containing 85 % or more by weight of polyester staple fibres : 5509 21 Single yarn : 5509 21 10 Unbleached or bleached 15 9  5509 21 90 Other 15 9  5509 22 Multiple (folded) or cabled yarn : 5509 2210 Unbleached or bleached 15 9  5509 22 90 Other 15 9   Containing 85 % or more by weight of acrylic or modacrylic staple fibres : 5509 31 Single yarn : 5509 3110    Unbleached or bleached 15 9  5509 31 90 Other ... 15 9  5509 32 Multiple (folded) or cabled yarn : 5509 32 10 Unbleached or bleached 15 9  5509 32 90 Other 15 9   Other yarn, containing 85 % or more by weight of synthetic staple fibres : 5509 41 Single yarn : 5509 41 10 Unbleached or bleached 15 9  5509 41 90 Other 15 9  5509 42   Multiple (folded) or cabled yarn : 5509 4210    Unbleached or bleached . 15 9  5509 42 90 Other 15 9   Other yarn, of polyester staple fibres : 5509 5100   Mixed mainly or solely with artificial staple fibres 15 9  5509 52   Mixed mainly or solely with wool or fine animal hair : 5509 5210  Unbleached or bleached 15 9  5509 52 90 Other . 15 9  5509 53 00 Mixed mainly or solely with cotton 15 9  5509 59 00 Other . 15 9   Other yarn, of acrylic or modacrylic staple fibres : 5509 61   Mixed mainly or solely with wool or fine animal hair : 5509 61 10    Unbleached or bleached . 15 9  5509 6190 Other 15 9  5509 62 00   Mixed mainly or solely with cotton 15 9  2 . 10. 89 Official Journal of the European Communities 361 Rate of duty autonomous conventional ( °/o) (%) \ CN code Description Supplementaryunit 1 2 3 4 5 5509 69 00 Other , 15 9   Other yarn : 5509 91   Mixed mainly or solely with wool or fine animal hair : 5509 91 10    Unbleached or bleached 15 9  5509 91 90 Other 15 9  5509 92 00   Mixed mainly or solely with cotton 15 9  5509 99 00 Other 15 9  5510 Yarn (other than sewing thread) of artificial staple fibres, not put up for retail sale :  Containing 85 % or more by weight of artificial staple fibres : 55101100 Single yarn . . 14 9  5510 12 00  - Multiple (folded) or cabled yarn 14 9  5510 20 00  Other yarn, mixed mainly or solely with wool or fine animal hair 14 9  5510 30(H)  Other yarn, mixed mainly or solely with cotton 14 9  5510 90 00 - Other yarn . . . . . . 14 9  5511 Yarn (other than sewing thread) of man-made staple fibres, put up for retail sale : 5511 10 00  Of synthetic staple fibres, containing 85 % or more by weight of such fibres 19 9  551120 00  Of synthetic staple fibres, containing less than 85 % by weight of such fibres 19 9  551130 00 - Of artificial staple fibres 19 9  5512 Woven fabrics of synthetic staple fibres, containing 85 % or more by weight of synthetic staple fibres :  Containing 85 % or more by weight of polyester staple fibres : 55121100 Unbleached or bleached 21 11  5512 19 Other : 55121910 Printed 21 11  551219 90 Other . . .... 21 11   Containing 85 % or more by weight of acrylic or modacrylic staple fibres : 5512 21 00 Unbleached or bleached 21 11  5512 29 - - Other : 5512 2910 ^ Printed .......... 21 11  5512 29 90 Other 21 11   Other : 5512 91 00   Unbleached or bleached 21 11 551299 Other : 5512 9910 Printed 21 11  5512 99 90 Other 21 11  362 Official Journal of the European Communities 2 . 10 . 89 Rate of duty autonomous conventional (%) (%) 1 CN code Description Supplementary unit l 2 3 4 5 5513 Woven fabrics of synthetic staple fibres, containing less than 85 % by weight of such fibres, mixed mainly or solely with cotton, of a weight not exceeding 170 g/m2 :  Unbleached or bleached : 551311   Of polyester staple fibres, plain weave : 55131110 Of a width of 135 cm or less . 21 11 55131130 Of a width of more than 135 cm but not more than 165 cm 21 11  5513 11 90 Of a width of more than 165 cm 21 11  5513 12 00 3-thread or 4-thread twill, including cross twill, of polyester staple fibres 21 11  5513 1300   Other woven fabrics of polyester staple fibres 21 11  5513 19 00 Other woven fabrics . . 21 II   Dyed : 5513 21 Of polyester staple fibres, plain weave : 5513 21 10    Of a width of 135 cm or less 21 11  5513 21 30 Of a width of more than 135 cm but not more than 165 cm 21 11  5513 21 90    Of a width of more than 165 cm 21 11  5513 22 00 3-thread or 4-thread twill, including cross twill, of polyester staple fibres 21 11  5513 23 00   Other woven fabrics of polyester staple fibres 21 11  5513 29 00   Other woven fabrics 21 11   Of yarns of different colours : 551331 00   Of polyester staple fibres, plain weave .... . 21 11  5513 32 00 3-thread or 4-thread twill, including cross twill, of polyester staple fibres 21 11  5513 33 00 Other woven fabrics of polyester staple fibres . 21 11 5513 39 00 Other woven fabrics . 21 11   Printed : 5513 41 00   Of polyester staple fibres, plain weave 21 11  5513 42 00   3-thread or 4-thread twill, including cross twill , of polyester staple fibres 21 11  5513 4300   Other woven fabrics of polyester staple fibres 21 11  5513 49 00 Other woven fabrics 21 11  5514 Woven fabrics of synthetic staple fibres, containing less than 85 % by weight of such fibres, mixed mainly or solely with cotton, of a weight exceeding 170 g/m2 :  Unbleached or bleached : 55141100 Of polyester staple fibres, plain weave 21 11  5514 12 00 3-thread or 4-thread twill , including cross twill, of polyester staple fibres 21 11  5514 13 00   Other woven fabrics of polyester staple fibres 21 11  i 2 . 10 . 89 Official Journal of the European Communities 363 Rate of duty autonomous conventional (%) (%) CN code Description Supplementary unit 1 2 3 4 5 ' 5514 19 00 Other woven fabrics 21 11   Dyed : 5514 2100   Of polyester staple fibres, plain weave 21 11  5514 22 00 3-thread or 4-thread twill, including cross twill, of polyester staple fibres 21 11  5514 23 00 .   Other woven fabrics of polyester staple fibres 21 11  5514 29 00 Other woven fabrics 21 11   Of yarns of different colours : 5514 3100 Of polyester staple fibres, plain weave 21 11  5514 32 00 3-thread or 4-thread twill, including cross twill, of polyester staple fibres 21 11  5514 3300 Other woven fabrics of polyester staple fibres 21 11  5514 39 00 Other woven fabrics 21 11   Printed : 5514 41 00   Of polyester staple fibres, plain weave 21 11  5514 42 00 3-thread or 4-thread twill, including cross twill, of polyester staple fibres 21 11  5514 43 00   Other woven fabrics of polyester staple fibres . 21 11  5514 49 00   Other woven fabrics 21 11  5515 Other woven fabrics of synthetic staple fibres :  Of polyester staple fibres : 5515 11 Mixed mainly or solely with viscose rayon staple fibres : 55151110  Unbleached or bleached 21 11  55151130 Printed 21 11  55151190 - Other 21 11  551512   Mixed mainly or solely with man-made filaments : 55151210 Unbleached or bleached . 21 11  551512 30 Printed .. . 21 11  55151290 - ; Other 21 11  5515 13 Mixed mainly or solely with wool or fine animal hair :    Mixed mainly or solely with carded wool or fine animal hair (woollen) : 55151311  Unbleached or bleached 21 11  5515 1319 Other . 21 11   Mixed mainly or solely with combed wool or fine animal hair (worsted) ; 551513 91 Unbleached or bleached ......? 21 11  55151399 . Other . . ... 21 11  5515 19 -- Other : 55151910 Unbleached or bleached 21 11 5515 19 30 Printed . . . 21 11  364 Official Journal of the European Communities 2 . 10. 89 ¢ Rate of duty autonomous conventional (%) (%) CN code Description Supplementaryunit 1 2 3 4 5 55151990 Other . 21 11   Of acrylic or modacrylic staple fibres : 5515 21   Mixed mainly or solely with man-made filaments : 5515 21 10 Unbleached or bleached . . 21 11  5515 2130 Printed 21 11  5515 2190 Other 21 11  5515 22 .   Mixed mainly or solely with wool or fine animal hair : Mixed mainly or solely with carded wool or fine animal hair (woollen) : 5515 22 11     Unbleached or bleached 21 11  5515 22 19 Other 21 11  Mixed mainly or solely with combed wool or fine animal hair (worsted) : 5515 22 91 Unbleached or bleached 21 11  5515 22 99 Other 21 11  5515 29 Other : 55152910 Unbleached or bleached 21 11  5515 29 30 Printed 21 11  5515 29 90 - Other 21 11   Other woven fabrics : 551591   Mixed mainly or solely with man-made filaments : 5515 91 10 Unbleached or bleached 21 11  5515 91 30 Printed 21 11  5515 9190 Other . . . 21 11  5515 92 Mixed mainly or solely with wool or fine animal hair :    Mixed mainly or solely with carded wool or fine animal hair (woollen) : 5515 9211     Unbleached or bleached 2 ! 11  5515 9219 Other 21 11     Mixed mainly or solely with combed wool or fine animal hair (worsted): 5515 92 91     Unbleached or bleached 21 11  5515 92 99 Other 21 11  551599 Other : 5515 9910    Unbleached or bleached - 21 11  5515 99 30 Printed . 21 11  551599 90 Other 21 11  5516 Woven fabrics of artificial staple fibres :  Containing 85 % or more by weight of artificial staple fibres : 55161100   Unbleached or bleached 19 11  2 . 10. 89 Official Journal of the European Communities 365 I Rate of duty autonomous conventional (%) (%) CN code Description Supplementary unit 1 2 3.45 5516 12D0 Dyed 19 11  551613 00  - Of yarns of different colours 19 11  5516 14 00 Printed . . ., 19 11   Containing less than 85 % by weight of artificial staple fibres, mixed mainly or solely with man-made filaments : 5516 2100   Unbleached or bleached 19 11  5516 22 00 Dyed 19 11  5516 23   Of yarns of different colours : 5516 23 10    Jacquard fabrics of a width of 140 cm or more (mattress tickings) . . 19 11  5516 23 90 Other 19 11  5516 24 00 Printed 19 11   Containing less than 85 % by weight of artificial staple fibres, mixed mainly or solely with wool or fine animal hair : 5516 3100 Unbleached or bleached . . . . 19 11  55163200 Dyed 19 11  5516 33 00 Of yarns of different colours 19 11  5516 34 00   Printed 19 11   Containing less than 85 % by weight of artificial staple fibres, mixed mainly or solely with cotton : 55164100   Unbleached or bleached 19 11  551642 00 t&gt;yed 19 11  5516 43 00  -r Of yarns of different colours 19 11  551644 00 -- Printed .. 19 11   Other : 5516 9100   Unbleached or bleached . 19 11  551692 00 Dyed 19 11  5516 93 00 Of yarns of different colours 19 11  5516 94 00 Printed 19 11  366 Official Journal of the European Communities 2 . 10. 89 CHAPTER 56 WADDING, FELT AND NONWOVENS ; SPECIAL YARNS ; TWINE, CORDAGE, ROPES AND CABLES AND ARTICLES THEREOF Notes 1 . This chapter does not cover : (a) wadding, felt or nonwovens, impregnated, coated or covered with substances or preparations (for example, perfumes or cosmetics of Chapter 33 , soaps or detergents of heading No 3401 , polishes, creams or similar preparations of heading No 3405, fabric softeners of heading No 3809) where the textile material is present merely as a carrying medium ; (b) textile products of heading No 5811 ; (c) natural or artificial abrasive powder or grain, on a backing of felt or nonwovens (heading No 6805); (d) agglomerated or reconstituted mica, on a backing of felt or nonwovens (heading No 6814); or (e) metal foil on a backing of felt or nonwovens (Section XV) 2 . The term 'felt' includes needleloom felt and fabrics consisting of a web of textile fibres the cohesion of which has been enhanced by a stitch-bonding process using fibres from the web itself. 3 . Heading Nos 5602 and 5603 cover respectively felt and nonwovens, impregnated, coated, covered or laminated with plastics or rubber whatever the nature of these materials (compact or cellular). Heading No 5603 also includes nonwovens in which plastics or rubber forms the bonding substance . Heading Nos 5602 and 5603 do not, however, cover : (a) felt impregnated, coated, covered or laminated with plastics or rubber, containing 50 % or less by weight of textile material of felt completely embedded in plastics or rubber (Chapter 39 or 40); (b) nonwovens,. either completely embedded in plastics or rubber, or entirely coated or covered on both sides with such materials, provided that such coating or covering can be seen with the naked eye with no account being taken of any resulting change of colour (Chapter 39 or 40); or (c) plates, sheets or strip of cellular plastics or cellular rubber combined with felt or nonwovens, where the textile material is present merely for reinforcing purposes (Chapter 39 or 40). 4. Heading No 5604 does not cover textile yarn, or strip or the like of heading No 5404 or 5405, in which the impregnation; coating or covering cannot be seen with the naked eye (usually Chapters 50 to 55); for the purpose of this provision , no account should be taken of any resulting change of colour. 2 . 10 . 89 Official Journal of the European Communities 367 Rate of duty CN code Description autonomous (%) conventional (%) Supplementary unit 1 -2 3 4 5 5601 Wadding of textile materials and articles thereof ; textile fibres, not exceeding 5 mm in length (flock), textile dust and mill neps : 5601 10  Sanitary towels and tampons, napkins and napkin liners for babies and similar sanitary articles, of wadding : 5601 10 10   Of man-made fibres 10 5,3  5601 10 90 Of other textile materials 10 3,8   Wadding; other articles of wadding : 560121 Of cotton : 5601 21 10    Absorbent . 10 3,8  5601 21 90 Other 10 3,8  5601 22 Of man-made fibres : 5601 22 10  Rolls of a diameter not exceeding 8 mm 10 3,8  Other : 5601 22 91     Of synthetic fibres 10 5,3  5601 22 99     Of artificial fibres . 10 5,3  5601 29 00 Other .. 10 3,8  5601 30 00  Textile flock and dust and mill neps 8 3,2  §602 Felt, whether or not impregnated, coated, covered or laminated : 5602 10  Needleloom felt and stitch-bonded fibre fabrics :   Not impregnated, coated, covered or laminated :    Needleloom felt : 5602 10 11 Of jute or other textile bast fibres of heading No 5303 16 6,7  56021019     Of other textile materials . . . . 16 6,7     Stitch-bonded fibre fabrics : 560210 31     Of wool or fine animal hair '. . 16 6,7  5602 10 35     Of coarse animal hair 16 6,1  560210 39 Of other textile materials . . 16 6,7  560210 90   Impregnated, coated, covered or laminated 16 6,7   Other felt, not impregnated, coated, covered or laminated : 5602 21 00 Of wool or fine animal hair 16 6,7  5602 29   Of other textile materials : 5602 29 10    Of coarse animal hair 16 6,7  5602 29 90 Of other textile materials . 16 6,7  5602 90 00 - Other 16 6,7  5603 00 Nonwovens, whether or not impregnated, coated, covered or lam- : . inated : 5603 00 10  Coated or covered 18 6,9 i 368 Official Journal of the European Communitiej 2 . 10 . 89 Rate of duty CN code Description autonomous (%) conventional (%) Supplementary unit 1 2 3 4 5  Other, of a weight per square metre of : 5603 00 91 25 g or less 18 6,9  5603 00 93   More than 25 g but not exceeding 70 g 18 6,9  560300 95 More than 70 g but not exceeding 1 50 g 18 6,9  560300 99 More than 150 g 18 6,9  5604 Rubber thread and cord, textile covered ; textile yarn, and strip and the like of heading No 5404 or 5405, impregnated, coated, covered or sheathed with rubber or plastics : 560410 00  Rubber thread and cord, textile covered 15 6,2  5604 20 00  High tenacity yarn of polyesters, of nylon or other polyamides or of viscose rayon, impregnated or coated 15 9  5604 90 00 - Other 10 6  5605 00 00 Metallised yarn, whether or not gimped, being textile yarn, or strip or the like of heading No 5404 or 5405, combined with metal in the form of thread, strip or powder or covered with metal 10 4,9  * 5606 00 Gimped yarn, and strip and the like of heading No 5404 or 5405, gimped (other than those of heading No 5605 and gimped horsehair yarn); chenille yarn (including flock chenille yarn); loop wale-yarn : 5606 00 10  Loop wale-yarn 18 12   Other : 5606 0091 Gimped yarn 16 5,3  5606 00 99 Other 16 5,3  5607 Twine, cordage, ropes and cables, whether or not plaited or braided and whether or not impregnated, coated, covered or sheathed with rubber or plastics : 5607 10 00  Of jute or other textile bast fibres of heading No 5303 ...... 6 12   Of sisal or other textile fibres of the genus Agave : 5607 21 00   Binder or baler twine . 16 12  5607 29 Other : 5607 29 10 1 Measuring more than 100 000 decitex ( 10 g/m) 16 12  5607 29 90  Measuring 100 000 decitex ( 10 g/m) or less . . . 16 12 r 5607 30 00  Of abaca (Manila hemp or Musa textilis Nee) or other hard (leaf) fibres . . . 10 12   Of polyethylene or polypropylene : 5607 4100 Binder or baler twine . . . ... . . . 16 12  5607 49 Other :  Measuring more than 50 000 decitex (5 g/m) : 5607 49 11 Plaited 16 . 12  5607 49 19 Other 16 12  I. 10. 89 Dfficial Journal of the European Communities 369 Rate of duty \ CN code Description autonomous (%) conventional (%) Supplementary unit 1 2 3,4 5 5607 49 90 Measuring 50 000 decitex (5 g/m) or less 16 12  5607 50  Of other synthetic fibres : Of nylon or other polyamides or of polyesters : Measuring more than 50 000 decitex (5 g/m): : 5607 5011 Plaited 16 12  5607 5019 - Other . 16 12  5607 50 30 Measuring 50 000 decitex (5 g/m) or less . . . 16 12  5607 50 90 -- Of other synthetic fibres 16 12  5607 90 00 - Other 16 12  5608 Knotted netting of twine, cordage or rope ; made up fishing nets and other made up nets, of textile materials : /  Of man-made textile materials : 560811 Made up fishing nets : Of nylon or other polyamides : 56081111 Of twine, cordage, rope or cables 19 11  560811 19 Other 19 11  Other : 5608 11 91 Of twine, cordage, rope or cables 19 11  56081199 Other 19 11  5608 19 Other :  : Made up nets : . Of nylon or other polyamides : ' 560819 11 Of twine, cordage, rope or cables 19 11  5608 19 19 Other 19 11  Other : 560819 31 Of twine, cordage, rope or cables 19 11  5608 19 39 Other ........... 19 11     Other : 5608 19 91     Of nylon or other polyamides 19 11  5608 19 99 - Other 19 11  5608 90 00 - Other 19 11  5609 00 00 Articles of yarn, strip or the like of heading No 5404 or 5405, twine, cordage, rope or cables, not elsewhere specified or included 18 5,8  370 Official Journal of the European Communities 2 . 10. 89 CHAPTER 57 CARPETS AND OTHER TEXTILE FLOOR COVERINGS Notes 1 . For the purposes of this chapter, the term 'carpets and other textile floor coverings' means floor coverings in which textile materials serve as the exposed surface of the article when in use and includes articles having the characteristics of textile floor coverings but intended for use for other purposes . 2 . This chapter does not cover floor covering underlays . Additional note 1 . For the purposes of applying the maximum rate of duty provided for in respect of carpets, carpeting and rugs falling within subheadings 5701 10 91 to 5701 10 99, the dutiable surface shall not include the heading, the selvedges and the fringes. Rate of duty CN code Description autonomous (%) conventional (%) Supplementary unit 1 2 3 4 5 5701 Carpets and other textile floor coverings, knotted, whether or not made up : 5701 10  Of wool or fine animal hair : 5701 10 10   Containing a total of more than 10 % by weight of silk or of waste silk other than noil . . 40 8,9 m 2 Other : 5701 10 91    Comprising not more than 350 knots per metre of warp . 32 9,6 m 2 ¢MAX 5 Ecu/ MAX 2,8 Ecu/ m2 m 2 5701 10 93 Comprising more than 350 but not more than 500 knots per metre of warp 32 9,6 m 2 MAX 5 Ecu/ MAX 2,8 Ecu/ m 2 m 2 5701 10 99    Comprising more than 500 knots per metre of warp 32 9,6 m2 MAX 5 Ecu/ MAX 2,8 Ecu/ m2 m2 5701 90  Of other textile materials : 5701 90 10 Of silk, of waste silk other than noil , of synthetic fibres, of yarn falling within heading No 5605 or of textile materials containing metal threads 40 8,9 m 2 5701 90 90   Of other textile materials 24 6,9 m2 5702 Carpets and other textile floor coverings, woven, not tufted or flocked, whether or not made up, including 'Kelem', 'Schumacks', 'Karamanie' and similar hand-woven rugs : 5702 10 00  'Kelem', 'Schumacks', 'Karamanie' and similar hand-woven rugs 21 6,3  2 . 10 . 89 Official Journal of the European Communities 371 Rate of duty CN code Description autonomous (%) conventional (%) Supplementary unit 1 2 '3 4 5 5702 20 00  Floor coverings of coconut fibres (coir) 4 8 m2  Other, of pile construction, not made up : 5702 31   Of wool or fine animal hair : 5702 31 10 - - - Axminster 23 8,9 m2 5702 31 30 - - - Wilton . . 23 8,9 m2 5702 31 90 Other 23 8,9 m* 5702 32 Of man-made textile materials : 5702 3210 Axminster 23 8,9 m2 5702 32 90 Other 23 8,9 m2 5702 39 Of other textile materials : 5702 3910 Of cotton 23 8,9 m2 5702 39 90 Other .. .. 23 8,9 m2  Other, of pile construction, made up : 5702 41 Of wool or fine animal hair : 5702 41 10 Axminster 23 8,9 m2 5702 41 90 Other 23 8,9 m2 5702 42 Of man-made textile materials : 5702 42 10 Axminster 23 8,9 m2 5702 42 90 Other 23 8,9 m2 5702 49 Of other textile materials : 5702 4910 Of cotton .... 23 8,9 m2 5702 49 90 Other ...... 23 8,9 m2  Other, not of pile construction, not made up : 5702 5100   Of wool or fine animal hair . 23 . 8,9 m2 5702 52 00 Of man-made textile materials . 23 8,9 m2 5702 59 00   Of other textile materials . . . . . . 23 8,9 m2  Other, not of pile construction, made up : 5702 91 00   Of wool or fine animal hair 23 8,9 m2 5702 92 00 Of man-made textile materials ... 23 8,9 m2 5702 99 00   Of other textile materials . 23 8,9 m2 5703 Carpets and other textile floor coverings, tufted, whether or not made up : 5703 10  Of wool or fine animal hair : 5703 10 10 Printed tufted ¢ ¢ ¢ ¢ 23 14 0,2 5703 10 90 Other ..... 23 14 m2 5703 20 - Of nylon or other polyamides :   Printed tufted : 5703 2011 Tiles, having a maximum surface area of 0,3 m2 23 14 m2 57032019 - Other 23 14 m2   Other : 5703 20 91    Tiles, having a maximum surface area of 0,3 m2 23 14 m2 5703 20 99 Other 23 14 m2 372 2 . 10 . 89Official Journal of the European Communities Rate of duty CN code Description autonomous (%) conventional (%) Supplementary unit 1 2 3 " 4 5 5703 30  Of other man-made textile materials : Of polypropylene : 5703 3011 Tiles, having a maximum surface area of 0,3 m2 23 14 m 2 5703 3019 Other 23 14 m 2 Other :  Printed tufted : 5703 30 51 Tiles , having a maximum surface area of 0,3 m2 23 14 m 2 5703 30 59 Other ... 23 14 m 2  Other : 5703 3091   Tiles , having a maximum surface area of 0,3 m2 23 14 m 2 5703 30 99 Other 23 14 m 2 5703 90  Of other textile materials : 5703 90 10   Tiles, having a maximum surface area of 0,3 m2 23 14 m 2 5703 90 90 Other 23 14 m 2 5704 Carpets and other textile floor coverings, of felt, not tufted or flocked, whether or not made up : 5704 10 00 - Tiles, having a maximum surface area of 0,3 m2 16 6,7 m 2 5704 90 00 - - Other . . 16 6,7 m 2 5705 00 Other carpets and other textile floor coverings, whether or not made up : 5705 00 10 - Of wool or fine animal hair 23 8,9 m 2  Of man-made textile materials : 5705 00 31   Tiles, having a maximum surface area of 0,3 m2 23 8,9 m 2 5705 00 39 Other 23 8,9 m 2 5705 00 90  Of other textile materials 23 8,9 m 2 2 . 10 . 89 Official Journal of the European Communities 373 CHAPTER 58 SPECIAL WOVEN FABRICS ; TUFTED TEXTILE FABRICS ; LACE ; TAPESTRIES ; TRIMMINGS ; EMBROIDERY Notes 1 . This chapter does not apply to textile fabrics referred to in note 1 to Chapter 59, impregnated, coated, covered or laminated, or to other goods of Chapter 59 . 2 . Heading No 5801 also includes woven weft pile fabrics which have not yet had the floats cut, at which stage they have no pile standing up. 3 . For the purposes of heading No 5803 , 'gauze' means a fabric with a warp composed wholly or in part of standing or ground threads and crossing or doup threads which cross the standing or ground threads making a half turn, a complete turn or more to form loops through which weft threads pass . 4 . Heading No 5804 does not apply to knotted net fabrics of twine, cordage or rope, of heading No 5608 . 5 . For the purposes of heading No 5806, the expression 'narrow woven fabrics' means : (a) woven fabrics of a width not exceeding 30 cm, whether woven as such or cut from wider pieces, provided with selvedges (woven, gummed or otherwise made) on both edges ; (b) tubular woven fabrics of a flattened width not exceeding 30 cm ; and (c) bias binding with folded edges, of a width when unfolded not exceeding 30 cm. Narrow woven fabrics with woven fringes are to be classified in heading No 5808 . 6 . In heading No 5810, the expression 'embroidery' means inter alia embroidery with metal or glass thread on a visible ground of textile fabric, and sewn applique work of sequins, beads or ornamental motifs of textile or other materials . The heading does not apply to needlework tapestry (heading No 5805). 7 . In addition to the products of heading No 5809, this chapter also includes articles made of metal thread and of a kind used in apparel , as furnishing fabrics or for similar purposes . Rate of duty l CN code Description autonomous (%) conventional (%) Supplementary unit 1 2 3 4 5 5801 Woven pile fabrics and chenille fabrics, other than fabrics of heading No 5802 or 5806 : 5801 10 00  Of wool or fine animal hair 19 15   Of cotton : 5801 21 00   Uncut weft pile fabrics 18 10  5801 22 00 Cut corduroy 19 15  374 Official Journal of the European Communities 2 . 10. 89 Rate of duty CN code Description autonomous (%) conventional (%) Supplementary unit 1 2 3 4 5 5801 2300 T-  Other weft pile fabrics . 19 15  5801 24 00 Warp pile fabrics, epingle (uncut) . 19 15  5801 25 00 Warp pile fabrics, cut 19 15  5801 2600 Chenille fabrics 19 15  - Of man-made fibres : 5801 3100 Uncut weft pile fabrics 21 11  5801 32 00 Cut corduroy 19 15 58013300 - - Other weft pile fabrics . 19 15  5801 34 00 Warp pile fabrics, epingle (uncut) 19 15  5801 35 00 Warp pile fabrics, cut 19 15  5801 36 00 Chenille fabrics 19 15  5801 90  Of other textile materials : 58019010 - - Of flax 19 15  5801 90 90 Other 19 15  5802 Terry towelling and similar woven terry fabrics, other than narrow fabrics oif heading No 5806 ; tufted textile fabrics, other than products of heading No 5703 : - Terry towelling and similar woven terry fabrics, of cotton : 5802 11 00 Unbleached . . . . 18 10  580219 00 Other ... 18 .10  5802 20 00 - Terry towelling aqd similar woven terry fabrics, of other textile materials . . 19 15  5802 30 00 - Tufted textile fabrics 19 15  5803 Gauze, other than narrow fabrics of heading No 5806 : 58031000 - Of cotton 15 5,8  580390  Of other textile materials : 5803 90 10 Of silk or silk waste . . 17 7,2  580390 30   Of synthetic fibres . . 21 11  5803 90 50 Of artificial fibres 19 11  5803 90 90 Other 21 14  5804 Tulles and other net fabrics, not including woven, knitted or crocheted fabrics ; lace in the piece, in strips or in motifs : 5804 10  Tulles and other net fabrics : Plain : 5804 10 11 Knotted net fabrics 22 6,5  5804 10 19 Other 22 6,5  5804 10 90 Other 22 13  - Mechanically made lace : 5804 21   Of man-made fibres : 5804 2110  Made on mechanical bobbin machines 23 11,5  5804 2190 Other 23 11,5  Official Journal of the European , Communities 3752 . 10 . 89 \ Rate of duty CN code Description autonomous (%) conventional (%) Supplementary unit 1 2 3 4 5 5804 29 Of other textile materials : 5804 29 10 Made on mechanical bobbin machines 23 11,5  5804 29 90 Other 23 11,5  5804 30(H)  Hand-made lace : 20 13  5805 00 00 Hand-woven tapestries of the type Gobelins, Flanders, Aubusson, Beauvais and the like, and needle-worked tapestries (for example, petit point, cross stitch), whether or not made up 21 . 5,6  5806 Narrow woven fabrics, other than goods of heading No 5807 ; narrow fabrics consisting of warp without weft assembled by means of an adhesive (bolducs) : 5806 10 00  Woven pile fabrics (including terry towelling and similar terry fabrics) and chenille fabrics 21 6,3  5806 20 00  Other woven fabrics, containing by weight 5 % or more of elastomeric yarn or rubber thread 18 7,5   Other woven fabrics : 5806 31   Of cotton : 5806 31 10    With real selvedges 18 7,5  5806 3190 Other 18 7,5  5806 32 Of man-made fibres : 5806 32 10 With real selvedges 18 7,5  5806 32 90 Other 18 7,5  5806 39 00   Of other textile materials 18 7,5  5806 40 00  Fabrics consisting of warp without weft assembled by means of an adhesive (bolducs) 16 6,2  5807 Labels, badges and similar articles of textile materials, in the piece, in strips or cut to shape or size, not embroidered : 5807 10 - Woven : 5807 10 10   With woven inscription 20 6,2  5807 10 90 Other . 20 6,2  5807 90 - Other : 5807 9010   Of felt or nonwovens - .... 18 6,3  5807 90 90 ^ - Other 19 12  5808 Braids in the piece ; ornamental trimmings in the piece, without embroidery, other than knitted or Crocheted ; tassels, pompons and similar articles : 5808 10 00  Braids, in the piece . 15 5  5808 90 00 - Other 16 5,3  5809 00 00 Woven fabrics of metal thread and woven fabrics of metallized yarn of heading No 5605, of a kind used in apparel, as furnishing fabrics or for similar purposes, not elsewhere specified or included 17 5,6 |  Official Journal of the European Communities 2 . 10 . 89376 \ Rate of duty CN code Description autonomous (%) conventiona &lt;%)- Supplementary unit ! 2 3 4 5 5810 Embroidery in the piece, in strips or in motifs : 5810 10  Embroidery without visible ground : 58101010 Of a value exceeding 35 ECU/kg (net weight) 17 5,8  581010 90 Other 17 13  - Other embroidery : 5810 91 Of cotton : 581091 10 Of a value exceeding 17,50 ECU/kg (net weight) 17 5,8  581091 90 Other 17 7,2  5810 92 Of man-made fibres : 5810 92 10 Of a value exceeding 17,50 ECU/kg (net weight) . . . 17 5,8  5810 92 90 Other 17 7,2  5810 99 Of other textile materials : 5810 99 10 Of a value exceeding 17,50 ECU/kg (net weight) 17 5,8  5810 99 90 Other 17 7,2  5811 00 00 Quilted textile products in the piece, composed of one or more layers of textile materials assembled with padding by stitching or otherwise, other than embroidery of heading No 5810 20 11  2 . 10 . 89 Official Journal of the European Communities 377 CHAPTER 59 IMPREGNATED, COATED, COVERED OR LAMINATED TEXTILE FABRICS ; TEXTILE ARTICLES OF A KIND SUITABLE FOR INDUSTRIAL USE Notes 1 . Except where the context otherwise requires, for the purposes of this chapter, the expression 'textile fabrics' applies only to the woven fabrics of Chapters 50 to 55 and heading Nos 5803 and 5806, the braids and ornamental trimmings in the piece of heading No 5808 and the knitted or crocheted fabrics of heading No 6002. 2 . Heading No 5903 applies to : (a) textile fabrics, impregnated, coated, covered or laminated with plastics, whatever the weight j&gt;er square metre and whatever the nature of the plastic material (compact or cellular), other than : ( 1 ) fabrics in which the impregnation, coating or covering cannot be seen with the naked eye (usually Chapters 50 to 55 , 58 or 60); for the purpose of this provision, no account should be taken of any resulting change of colour; (2) products which cannot, without fracturing, be bent manually around a cylinder of a diameter of 7 mm, at a temperature between 15 and 30 °C (usually Chapter 39); (3) products in which the textile fabric is either completely embedded in plastics or entirely coated or covered on both sides with such material , provided that such coating or covering can be seen with the naked eye with no account being taken of any resulting change of colour (Chapter 39); (4) fabrics partially coated or partially covered with plastics and bearing designs resulting from these treatments (usually Chapters 50 to 55, 58 or 60); (5) plates, sheets or strip of cellular plastics, combined with textile fabric, where the textile fabric is present merely for reinforcing purposes (Chapter 39); or (6) textile products of heading No 5811 ; (b) fabrics made from yarn, strip or the like, impregnated, coated, covered or sheathed with plastics, of heading No 5604.\ ^ 3 . For the purposes of heading No 5905 , the expression 'textile wall coverings' applies to products in rolls, of a width of not less than 45 cm, suitable for wall or ceiling decoration, consisting of a textile surface which has been fixed on a backing or has been treated on the back (impregnated or coated to permit pasting). This heading does not, however, apply to wall coverings consisting of textile flock or dust fixed directly on a backing of paper (heading No 4814) or on a textile backing (generally heading No 5907). 4. For the purposes of heading No 5906, the expression 'rubberized textile fabrics' means : (a) textile fabrics impregnated, coated, covered or laminated with rubber : (i) weighing not more than 1 500 g/m2 ; or (ii) weighing more than I 500 g/m2 and containing more than 50 % by weight of texti^ material ; (b) fabrics made from yarn, strip or the like, impregnated, coated, covered or sheathed with rubber, of heading No 5604; (c) fabrics composed of parallel textile yarns agglomerated with rubber, irrespective of their weight per square metre ; and 378 Official Journal of the European Communities 2 . 10 . 89 (a) plates , sheets or strip of cellular rubber, combined with textile fabric, where the textile fabric is more than mere reinforcement, other than textile products of heading No 581 1 . 5 . Heading No 5907 does not apply to : (a) fabrics in which the impregnation, coating or covering cannot be seen with the naked eye (usually Chapters 50 to 55 , 58 or 60); for the purpose of this provision, no account should be taken of any resulting change of colour ; (b) fabrics painted with designs (other than painted canvas being theatrical scenery, studio back-cloths or the like); (c) fabrics partially covered with flock, dust, powdered cork or the like and bearing designs resulting from these treatments . However, imitation pile fabrics remain classified in this heading; (d) fabrics finished with normal dressings having a basis of amylaceous or similar substances ; (e) wood veneered on a backing of textile fabrics (heading No 4408); (f) natural or artificial abrasive powder or grain, on a backing of textile fabrics (heading No 6805); (g) agglomerated or reconstituted mica, on a backing of textile fabrics (heading No 6814); or (h) metal foil on a backing of textile fabrics (Section XV). 6 . Heading No 5910 does not apply to : (a) transmission or conveyor belting, of textile material , of a thickness of less than 3 mm ; or (b) transmission or conveyor belts or belting of textile fabric impregnated, coated, covered or laminated with rubber or made from textile yarn or cord impregnated, coated, covered or sheathed with rubber (heading No 4010). 7 . Heading No 5911 applies to the following goods, which do not fall in any other heading of Section XI : (a) textile products in the piece, cut to length or simply cut to rectangular (including square) shape (other than those having the character of the products of heading Nos 5908 to 5910), the following only : (i) textile fabrics, felt and felt-lined woven fabrics, coated, covered or laminated with rubber, leather or other material , of a kind used for card clothing, and similar fabrics of a kind used for other technical purposes ; (ii) bolting clothi ; (iii) straining cloth of a kind used in oil presses or the like, of textile material or of human hair; (iv) flat woven textile fabrics with multiple warp or weft, whether or not felted , impregnated or coated, of a kind used in machinery or for other technical purposes ; (v) textile fabrics reinforced with metal , of a kind used for technical purposes ; (vi) cords, braids and the like, whether or not coated, impregnated or reinforced with metal, of a kind used in industry as packing or lubricating materials ; (b) textile articles (other than those of heading Nos 5908 to 5910) of a kind used for technical purposes (for example, textile fabrics and felts, endless or fitted with linking devices, of a kind used in paper-making or similar machines (for example, for pulp or asbestos-cement), gaskets, washers, polishing discs and other machinery parts). 2. 10 . 89 Official Journal of the European Communities 379 I Rate of duty CN code Description autonomous (%) conventional (%) Supplementary unit 1 2 3 4 5 5901 Textile fabrics coated with gum or amylaceous substances, of a kind used for the outer covers of books or the like ; tracing cloth ; prepared painting canvas ; buckram and similar stiffened textile fabrics of a kind used for hat foundations : 5901 1000  Textile fabrics coated with gum or amylaceous substances, of a kind used for the outer covers of books or the like . . 18 6,5  5901 90 00 - Other 18 6,5  5902 Tyre cord fabric of high tenacity yarn of nylon or other polyamides, polyesters or viscose rayon : 5902 10  Of nylon or other polyamides : 5902 10 10 Impregnated with rubber 18 5,6  59021090 Other 20 11 .  5902 20  Of polyesters : 5902 20 10 Impregnated with rubber 18 5,6  5902 20 90 Other 20 11  5902 90 - Other : 5902 90 10 - Impregnated with rubber 18 5,6  5902 90 90 Other 20 11  5903 Textile fabrics impregnated, coated, covered or laminated with plas ­ tics, other than those of heading No 5902 : 5903 10 - With polyvinyl chloride : 59031010 Impregnated 18 12  590310 90 Coated, covered or laminated . . 18 12  5903 20  With polyurethane : 5903 20 10 Impregnated 18 12  5903 20 90   Coated, covered or laminated 18 12  5903 90 - Other : 5903 9010 Impregnated 18 12  Coated, covered or laminated : 5903 90 91    With cellulose derivatives or other plastics, with the fabric forming the right side 18 12  5903 90 99 Other 18 . 12  5904 Linoleum, whether or not cut to shape ; floor coverings consisting of a coating or covering applied on a textile backing, whether or not cut to shape : 5904 10 00  Linoleum * 20 5,3 m2 - Other : 5904 91 With a base consisting of needleloom felt or nonwovens : 5904 91 10    With a base consisting of needleloom felt 20 5,3 m 2 5904 91 90 With a base consisting of nonwovens 20 5,3 m 2 Official Journal of the European Communities 2 . 10 . 89380 \ Rate o ' duty CN code Description autonomous (%) conventional (%) Supplementary unit 1 , 2 3 4 5 5904 92 00   With other textile base . . 20 5,3 m2 5905 00 Textile wall coverings : 5905 00 10  Consisting of parallel yarns, fixed on a backing of any material 18 5,8   Other : Of flax : 5905 00 31 Unbleached 21 14  5905 00 39 Other 21 14  5905 00 50 Of jute . . . 4 8,8  5905 00 70 Of man-made fibres 20 11  5905 00 90 Other 16 6  5906 Rubberized textile fabrics, other than those of heading No 5902 : 5906 10  Adhesive tape of. a width not exceeding 20 cm : 590610 10   Of a width not exceeding 10 cm 16 4,6  5906 10 90 Of a width exceeding 10 cm but not exceeding 20 cm 16 4,6   Other : 5906 91 00 Knitted or crocheted 18 6,5  5906 99 -- Other : 5906 99 10 Fabrics mentioned in note 4 (c) to this chapter . . 15 12  5906 99 90 Other 18 5,6  5907 00 00 Textile fabrics otherwise impregnated, coated or covered ; painted canvas being theatrical scenery, studio back-cloths or the like 4,9 (&gt;)  5908 00 00 Textile wicks, woven, plaited or knitted, for lamps, stoves, lighters, candles or the like ; incandescent gas mantles and tubular knitted gas mantle fabric therefor, whether or not impregnated 17 5,6  5909 00 Textile hosepiping and similar textile tubing, with or without lining, armour or accessories of other materials : 5909 00 10  Of synthetic fibres . 19 6,5  5909 00 90  Of other textile materials 19 6,5  5910 00 00 ' Transmission or conveyor belts or belting* of textile material, whether or not reinforced with metal or other material 14 5,1  5911 Textile products and articles, for technical uses, specified in note 7 to this chapter : 5911 10 00  Textile fabrics, felt and felt-lined woven fabrics, coated, covered or lam ­ inated with rubber, leather or other material , of a kind used for card clothing, and similar fabrics of a kind used for other technical purposes .. 13 5,3  (') See Annex . 2 . 10 . 89 Official Journal of the European Communities 381 Rate o F duty \ CN code Description autonomous (%) conventional (%) Supplementary unit 1 2 3 4 5 5911 20 00  Bolting cloth, whether or not made up (!) 16 4,6   Textile fabrics and felts, endless or fitted with linking devices, of a kind used in paper-making or similar machines (for example, for pulp or asbestos-cement) : 5911 31 Weighing less than 650 g/m2 :    Of silk or man-made fibres : 5911 31 11 Woven fabrics, felted or not, of synthetic fibres, of a kind used in paper-making machines . . . . 15 5,8 m2 591131 19 - Other . .... . . 15 5,8  59113190    Of other textile materials 15 4,4  5911 32 Weighing 650 g/m2 or more : 59113210    Of silk or man-made fibres 15 5,8  591132 90    Of other textile materials 15 4,4  5911 40 00  Straining cloth of a kind used in oil presses or the like, including that of human hair 16 6  591190 - Other : 59119010 Of felt . . 16 6  591190 90 Other 16 6  (') Entry under this subheading of bolting cloth , not made up, is subject to conditions laid down in the relevant Community provisions. 382 Official Journal of the European Communities 2 . 10. 89 CHAPTER 60 KNITTED OR CROCHETED FABRICS Notes 1 . This chapter does not cover : (a) crochet lace of heading No 5804; (b) labels, badges and similar articles, knitted or crocheted, of heading No 5807 ; or (c) knitted or crocheted fabrics, impregnated, coated, covered or laminated of Chapter 59. However, knitted or crocheted pile fabrics, impregnated, coated, covered or laminated, remain classified in heading No 6001 . 2 . This chapter also includes fabrics made of metal thread and of a kind used in apparel, as furnishing fabrics or for similar purposes . 3 . Throughout the nomenclature any reference to 'knitted goods' includes a reference to stitch-bonded goods in which the chain stitches are formed of textile yarn . Rate c f duty CN code Description autonomous . (%) conventional (%) Supplementary unit 1 2 3 4 5 6001 Pile fabrics, including 'long pile* fabrics and terry fabrics, knitted or crocheted : 6001 10 00 - 'Long pile' fabrics .. ... 20 12   Looped pile fabrics : 60012100 Of cotton . 19 12   ¬00122 00   Of man-made fibres . . . 20 12  6001 29   Of other textile materials : 6001 29 10  Of wool or fine animal hair . ¢ 16 12  6001 29 90 Other 19 12   Other : 6001 91 Of cotton : 6001 91 10 Unbleached or bleached 19 12  6001 91 30 Dyed . 19 12  6001 9150  Of yarns of different colours 19 12  6001 91 90 --- Printed 19 12  6001 92 Of man-made fibres : 6001 92 10 Unbleached or bleached . . . . 20 12  6001 92 30 Dyed 20 12  6001 92 50 Of yarns of different colours 20 12  6001 92 90 Printed 20 12  6001 99   Of other textile materials : 6001 99 10    Of wool or fine animal hair . 16 12  2 . 0. 89 Official Journal of the European Communities 383 Rate c&gt;f duty CN code Descriptionr autonomous (%) conventional (%) Supplementary unit 1 2 3 4 5 6001 99 90 Other 19 12  6002 Other knitted or crocheted fabrics : 6002 10  Of a width not exceeding 30 cm, containing by weight 5 % or more of elastomeric yarn or rubber thread : 6002 10 10 Containing by weight 5 % or more of elastomeric yarn, but not containing rubber thread 20 12  6002 1090 Other 18 6,5  6002 20  Other, of a width not exceeding 30 cm : 6002 20 10 Of wool or fine animal hair ...... 16 12  Of synthetic fibres : 6002 20 31 Raschel lace 20 12  6002 20 39 Other 20 12  6002 20 50   Of artificial fibres 20 12  6002 20 70 Of cotton 19 12  6002 20 90 Other 19 12  6002 30  Of a width exceeding 30 cm, containing by weight 5 % or more of elastomeric yarn or rubber thread : 6002 30 10   Containing by weight 5 % or more of elastomeric yarnj but not containing rubber thread 20 12  6002 30 90 Other 18 6,5   Other fabrics, warp knit (including those made on galloon knitting ma ­ chines) : 6002 4100   Of wool or fine animal hair . 16 12  6002 42 Of cotton : 6002 4210    Unbleached or bleached 19 12  600242 30 Dyed 19 12  6002 42 50 Of yarns of different colours 19 12  6002 42 90 Printed . . . . 19 12  6002 43   Of man-made fibres :    Of synthetic fibres : 6002 4311   For curtains, including net curtain fabric 20 12  6002 43 19     Raschel lace . 20 12      Other : 6002 43 31      Unbleached or bleached 20 12 ¢  6002 43 33 Dyed 20 12  6002 43 35    Of yarns of different colours 20 12  6002 43 39 Printed 20 12  .    Of artificial fibres : 6002 43 50 For curtains, including net curtain fabric . 20 12      Other : 6002 43 91      Unbleached or bleached 20 12  6002 43 93 Dyed 20 12  Jo4 Otticial Journal ot the European Communities 2 . 10 . 89 Rate c f duty CN code Description autonomous (%) conventional (%) Supplementary unit 1 2 3 4 5 6002 43 95 Of yarns of different colours 20 12  6002 43 99 Printed 20 12 .  6002 49 00 Other .... 19 12  - Other : 6002 91 00 Of wool or fine animal hair . 16 12  6002 92   Of cotton : 6002 92 10 Unbleached or bleached 19 12  6002 92 30 Dyed 19 12  6002 92 50 Of yarns of different colours 19 12  6002 92 90 Printed 19 12  6002 93 Of man-made fibres :    Of synthetic fibres : 6002 93 10     For curtains, including net curtain fabric . 20 12  Other : 6002 93 31 Unbleached or bleached 20 12  6002 93 33 Dyed 20 12  6002 93 35  Of yarns of different colours 20 12  6002 93 39 --- Printed 20 12  : Of artificial fibres : 6002 93 91 For curtains, including net curtain fabric 20 12  6002 93 99 Other .... 20 12  6002 99 00 Other 19 12  2 . 10 . 89 Official Journal of the European Communities 385 CHAPTER 61 ARTICLES OF APPAREL AND CLOTHING ACCESSORIES, KNITTED OR CROCHETED Notes 1 . This chapter applies only to made up knitted or crocheted articles . 2 . This chapter does not cover : (a) goods of heading No 6212 ; (b) worn clothing or other worn articles of heading No 6309 ; or (c) orthopaedic appliances, surgical belts, trusses or the like (heading No 9021 ). 3 . For the purposes of heading Nos 6103 and 6104 : (a) The term 'suit' means a set of garments composed of two or three pieces made up in identical fabric and comprising :  one garment designed to cover the lower part of the body and consisting of trousers, breeches or shorts (other than swimwear), a skirt or a divided skirt, having neither braces nor bibs, and  one suit coat or jacket the outer shell of which, exclusive of sleeves, consists of four or more panels, designed to cover the upper part of the body, possibly with a tailored waistcoat in addition . All of the components of a suit must be of the same fabric construction, style, colour and composition ; they must also be of corresponding or compatible size. If several separate components to cover the lower part of the body are presented together (for example trousers and shorts, or a skirt or divided skirt and trousers), the constituent lower part shall be the trousers, or, in the case of women's or girls' suits, the skirt or divided skirt, the other garments being considered separately . The term 'suit ' includes the following sets of garments, whether or not they fulfil all the above conditions :  morning dress, comprising a plain jacket (cutaway) with rounded tails hanging well down at the back and striped trousers,  evening dress (tailcoat), generally made of black fabric, the jacket of which is relatively short at the front, does not close and has narrow skirts cut in at the hips and hanging down behind,  dinner jacket suits, in which the jacket is similar in style to an ordinary jacket (though perhaps revealing more of the shirt front), but has shiny silk or imitation silk lapels; (b) The term 'ensemble' means a set of garments (other than suits and articles of heading No 6107, 6108 or 6109), composed of several pieces made up in identical fabric, put up for retail sale, and comprising :  one garment designed to cover the upper part of the body, with the exception of pullovers which may form a second upper garment in the sole context of twin sets, and of waistcoats which may also form a second upper garment, and  one or two different garments, designed to cover the lower part of the body and consisting of trousers, bib and brace overalls , breeches, shorts (other than swimwear), a skirt or a divided skirt . All of the components of an ensemble must be of the same fabric construction, style, colour and composition ; they also must be of corresponding or compatible size. The term 'ensemble' does not apply to track suits or ski suits, of heading No 6112. 386 Official Journal of the European Communities 2 . 10. 89 4. Heading Nos 6105 and 6106 do not cover garments with pockets below the waist, with a ribbed waistband or other means of tightening at the bottom of the garment, or garments having an average of less than 10 stitches per linear centimetre in each direction counted on an area measuring at least 10 cmx 10 cm . Heading No 6105 does not cover sleeveless garments . 5 . For the purposes of heading No 61 1 1 : (a) The expression 'babies' garments and clothing accessories' means articles for young children of a body height not exceeding 86 cm ; it also covers babies' napkins ; (b) Articles which are prima facie classifiable both within heading No 6111 and within other headings of this chapter are to be classified within heading No 61 1 1 . 6. For the purposes of heading No 6112 'ski suits' means garments or sets of garments which, by their general appearance and texture, are identifiable as intended to be worn principally for skiing (cross-country or alpine). They consist either of : (a) a 'ski overall ', that is, a one-piece garment designed to cover the upper and the lower parts of the body ; in addition to sleeves and a collar the ski overall may have pockets or footstraps ; or (b) a 'ski ensemble', that is, a set of garments composed of two or three pieces, put up for retail sale and comprising :  one garment such as an anorak, wind-cheater, wind-jacket or similar article, closed by a slide fastener (zipper), possibly with a waistcoat in addition, and  one pair of trousers whether or not extending above waist level, one pair of breeches or one bib and brace overall . The 'ski ensemble' may also consist of an overall similar to the one mentioned in paragraph (a) above and a type of padded, sleeveless jacket worn over the overall . All the components of a 'ski ensemble' must be made up in a fabric of the same texture, style and composition whether or not of the same colour ; they also must be of corresponding or compatible size . 7 . Garments which are prima facie classifiable both within heading No 6113 and within other headings of this chapter, excluding heading No 6111 , are to be classified within heading No 6113. 8 . Articles of this chapter which cannot be identified as either men's or boys' garments or as women's or girls' garments are to be classified within the headings covering women 's or girls ' garments . 9 . Articles of this chapter may be made of metal thread. Additional note 1 . For the purposes of heading No 6109, the terms 'singlets ' and 'other vests ' include garments, even if of a fancy design , worn next to the body, without collar, with or without sleeves, including those with shoulder straps. These garments, which are intended to cover the upper part of the body, often possess many characteristics in common with those of T-shirts or with more traditional kinds of singlets and other vests of heading No 6109. However, garments having a drawstring, ribbed waistband or other means of tightening at the bottom are excluded from heading No 6109. 2 . 10. 89 Official Journal of the European Communities 387 Rate of duty CN code Description autonomous (%) conventional &lt;%) Supplementary unit 1 2 3 4 5 6101 Men's or boys' overcoats, car-coats, capes, cloaks, anoraks (including ski-jackets), wind-cheaters, wind-jackets and similar articles, knitted or crocheted, other than those of heading No 6103 : 6101 10  Of wool or fine animal hair : 6101 10 10 Overcoats* car-coats, capes, cloaks and similar articles 21 14 p/st 61011090 Anoraks (including ski-jackets), wind-cheaters, wind-jackets and sim ­ ilar articles . 21 14 = p/st 610120  Of cotton : 61012010 Overcoats, car-coats, capes, cloaks and similar articles . . . . 21 14 p/st 6101 20 90 Anoraks (including ski-jackets), wind-cheaters, wind-jackets and sim ­ ilar articles . . 21 14 p/st 6101 30  Of man-made fibres : 6101 30 10   Overcoats, car-coats, capes, cloaks a/id similar articles 21 14 p/st 6101 30 90   Anoraks (including ski-jackets), wind-cheaters, wind-jackets and sim ­ ilar articles 21 14 p/st 6101 90  Of other textile materials : 61019010   Overcoats, car-coats, capes, cloaks and similar articles ......... 21 14 p/st 6101 90 90   Anoraks (including ski-jackets), wind-cheaters, wind-jackets and sim ­ ilar articles 21 14 p/st 6102 Women's or girls' overcoats, car-coats, capes, cloaks, anoraks (includ ­ ing ski-jackets), wind-cheaters, wind-jackets and similar articles, knit ­ ted or crocheted, other than those of heading No 6104 : 6102 10  Of wool or fine animal hair : 61021010 Overcoats, car-coats , capes, cloaks and similar articles 21 14 p/st 6102 10 90 Anoraks (including ski-jackets), wind-cheaters, wind-jackets and sim ­ ilar articles . . 21 14 p/st 6102 20  Of cotton : 6102 2010 Overcoats, car-coats, capes, cloaks and similar articles 21 14 p/st 6102 20 90 Anoraks (including ski-jackets), wind-cheaters, wind-jackets and sim ­ ilar articles 21 14 p/st 6102 30  Of man-made fibres : 6102 30 10 Overcoats, car-coats, capes, cloaks and similar articles 21 14 p/st 6102 30 90 -  Anoraks (including ski-jackets), wind-cheaters, wind-jackets and sim ­ ilar articles . 21 14 p/st 6102 90  Of other textile materials : 6102 90 10 Overcoats, car-coats, capes, cloaks and similar articles 21 14 p/st 6102 90 90 Anoraks (including ski-jackets), wind-cheaters, wind-jackets and sim ­ ilar articles 21 14 p/st 6103 Men's or boys' suits, ensembles, jackets, blazers, trousers, bib and brace overalls, breeches and shorts (other than swimwear), knitted or crocheted :  Suits : 6103 11 00   Of wool or fine animal hair 21 14 p/st 6103 12 00 Of synthetic fibres 21 14 p/st 610319 00 Of other textile materials 21 14 p/st 388 Official Journal of the European Communities 2 . 10 . 89 I Rate of duty CN code 1 Description autonomous (%) ' conventional (%) Supplementary unit 1 2 3 4 5  Ensembles : 6103 21 00 -- Of wool or fine animal hair . ........ 21 14 p/st 6103 22 00 Of cotton 21 14 p/st 6103 23 00 Of synthetic fibres 21 14 p/st 6103 29 00 Of other textile materials . . 21 14 p/st  Jackets and blazers : 6103 31 00   Of wool or fine animal hair 21 14 p/st 610332 00 Of cotton . 21 14 p/st 6103 33 00   Of synthetic fibres 21 14 p/st 6103 39 00   Of other textile materials t . . 21 14 p/st  Trousers, bib and brace overalls, breeches and shorts : 6103 41   Of wool or fine animal hair : 6103 41 10 Trousers and breeches 21 14 p/st 6103 41 90 Other 21 14 p/st 6103 42 Of cotton : 6103 4210    Trousers and breeches 21 14 p/st 6103 42 90 Other 21 14 p/st 6103 43 Of synthetic fibres : 6103 4310    Trousers and breeches 21 14 p/st 6103 43 90 Other 21 14 p/st 6103 49   Of other textile materials : 6103 49 10    Trousers and breeches 21 14 p/st    Other : 6103 49 91 - Of artificial fibres . 21 14 p/st 6103 49 99 - Other 21 14 p/st 6104 Women's or girls' suits, ensembles, jackets, blazers, dresses, skirts, divided skirts, trousers, bib and brace overalls, breeches and shorts (other than swimwear), knitted or crocheted : Suits : 61041100   Of wool or fine animal hair 21 14 p/st 6104 12 00 Of cotton 21 14 p/st 6104 13 00 Of synthetic fibres 21 14 p/st 6104 19 00   Of other textile materials 21 14 p/st  Ensembles : 6104 21 00  Of wool or fine ,animal hair 21 14 p/st 6104 22 00 Of cotton 21 14 p/st 6104 23 00   Of synthetic fibres . 21 14 p/st 6104 29 00   Of other textile materials 21 14 p/st  Jackets and blazers : 6104 31 00   Of wool or fine animal hair 21 14 p/st 6104 32 00 Of cotton . . . : . 21 14 p/st 2 . 10. 89 Official Journal of the European Communities 389 1 Rate of duty ¢ CN code Description autonomous (%) conventional (%) Supplementary unit 1 2 3 4 5 6104 33 00   Of synthetic fibres . . 21 14 p/st 6104 39 00 Of other textile materials . . . . 21 14 p/st  Dresses : 61044100 Of wool or fine animal hair 21 14 p/st 6104 42 00 Of cotton . 21 14 p/st 61044300 Of synthetic fibres . . 21 14 p/st 6104 44 00 - - Of artificial fibres 21 14 p/st 6104 49 00 Of other textile materials 21 14 p/st  Skirts and divided skirts : 6104 51 00   Of wool or fine animal hair 21 14 p/st 6104 52 00 -- Of cotton 21 14 p/st 6104 53 00 Of synthetic fibres 21 14 p/st 610459 00 Of other textile materials 21 14 p/st  Trousers, bib and brace overalls, breeches and shorts : 6104 61 Of wool or fine animal hair : 6104 61 10  Trousers and breeches . . . 21 14 p/st 6104 61 90 Other 21 14 p/st 6104 62 Of cotton : 6104 6210 Trousers and breeches 21 14 p/st 6104 62 90 Other . . . . 21 14 p/st 6104 63 Of synthetic fibres : 6104 63 10 Trousers and breeches 21 14 p/st 6104 63 90 Other 21 14 p/st 6104 69   Of other textile materials : 6104 69 10  Trousers and breeches 21 14 p/st Other : 6104 69 91 Of artificial fibres 21 14 p/st 6104 69 99 Of other textile materials 21 14 p/st 6105 Men's or boys' shirts, knitted or crocheted : 610510 00 - Of cotton . 21 13 p/st 6105 20  Of man-made fibres : 6105 20 10   Of synthetic fibres . . 21 13 p/st 6105 20 90   Of artificial fibres . . 21 13 p/st 6105 90  Of other textile materials : 6105 90 10   Of wool or fine animal hair . . 21 13 p/st 6105 90 90   Of other textile materials . 21 13 p/st 6106 Women's or girls' blouses, shirts and shirt-blouses, knitted or cro ­ cheted : 610610 00 - Of cotton 21 14 p/st 6106 20 00  Of man-made fibres 21 14 p/st 390 Official Journal of the European Communities 2 . 10. 89 l l Rate of duty CN code Description autonomous (%) conventional (%) Supplementary unit 1 2 3 , 4 5 6106 90  Of other textile materials : 6106 90 10 Of wool or fine animal hair 21 14 p/st 6106 90 30 Of silk or silk waste 21 14 p/st 6106 90 50 Of flax or of ramie . 21 14 p/st 6106 90 90   Of other textile materials 21 14 p/st 6107 Men's or boys' underpants, briefs, nightshirts, pyjamas, bathrobes, dressing gowns and similar articles, knitted or crocheted :  Underpants and briefs : 61071100 -- Of cotton 21 13 p/st 6107 12 00 Of man-made fibres 21 13 p/st 61071900 Of other textile materials 21 13 p/st  Nightshirts and pyjamas : 6107 21 00 Of cotton 21 13 p/st 6107 22 00 Of man-made fibres 21 13 p/st 6107 29 00 Of other textile materials . . . . 21 13 p/st  Other : 6107 91 00 -- Of cotton 1 21 14 p/st 6107 92 00 Of man-made fibres 21 14 p/st 6107 99 00 Of other textile materials 21 14 p/st 6108 Women's or girls' slips, petticoats, briefs, panties, nightdresses, py ­ jamas, negliges, bathrobes, dressing gowns and similar articles, knit ­ ted or crocheted :  Slips and petticoats : 6108 11 Of man-made fibres : 61081110 Of synthetic fibres 21 13 p/st 61081190 Of artificial fibres 21 13 p/st 6108 19   Of other textile materials : 61081910 Of cotton 21 13 p/st 6108 19 90 Of other textile materials 21 13 p/st  Briefs and panties : 6108 21 00 Of cotton . . . . 21 13 p/st 6108 22 00 Of man-made fibres ¢ ¢ 21 13 p/st 6108 29 00 Of other textile materials 21 13 p/st  Nightdresses and pyjamas : 6108 31 Of cotton : 6108 3110 Nightdresses . . 21 13 p/st 6108 3190 Pyjamas . . 21 13 p/st 6108 32   Of man-made fibres : Of synthetic fibres : 6108 32 11 Nightdresses 21 13 p/st 2 . 10. 8&lt; Official Journal of the European Communities 391 \ I Rate of duty \ CN code Description autonomous (%) conventional (%) Supplementary unit 1 2 3 4 5 6108 3219   Pyjamas 21 13 p/st 6108 32 90    Of artificial fibres 21 13 p/st 6108 3900 Of other textile materials 21 13 p/st  Other : 6108 9100 -- Of cotton . 21 14 p/st 6108 92 00   Of man-made fibres 21 14 p/st 6108 99   Of other textile materials : 6108 99 10 Of wool or fine animal hair 21 14 p/st 6108 99 90    Of other textile materials 21 14 p/st 6109 T-shirts, singlets and other vests, knitted or crocheted : 610910 00 - Of cotton 21 13 p/st 6109 90  Of other textile materials : 6109 90 10 Of wool or fine animal hair 21 13 p/st 6109 90 30 -  Of man-made fibres 21 13 p/st 6109 90 90 Other . . . . 21 13 p/st 6110 Jerseys, pullovers, cardigans, waistcoats and similar articles, knitted or crocheted : 6110 10  Of wool or fine animal hair : ' 6110 10 10 Jerseys and pullovers, containing at least 50 % by weight of wool arid weighing 600 g or more per article 21 10,5 p/st Other : Men's or boys' : 61101031 Of wool 21 14 p/St 6110 10 39 Of fine animal hair . . . 21 14 p/st  : Women's or girls' : 61101091 Of wool 21 14 p/st 6110 10 99     Of fine animal hair 21 14 p/st 6110 20  Of cotton : ¢ 6110 20 10 Lightweight fine knit roll , polo or turtle neck jumpers and pullovers . . 21 13 p/st Other : 6110 20 91 Men's or boys' 21 14 p/st 6110 20 99    Women's or girls' 21 14 p/st 6110 30  Of man-made fibres : 6110 30 10 Lightweight fine knit roll , polo or turtle neck jumpers and pullovers . . 21 13 p/st Other : 6110 30 91 Men's or boys' 21 14 p/st 6110 30 99 Women's or girls' 21 14 p/st 611090  Of other textile materials : 6110 90 10   Of flax or ramie 21 14 p/st 6110 90 90 Other . | 21 14 p/st 392 Official Journal of the European Communities 2 . 10 . 89 I I Rate of duty CN code Description autonomous (%) conventional (%) Supplementary unit 1 2 3 4 5 6111 Babies' garments and clothing accessories, knitted or crocheted : 6111 10  Of wool or fine animal hair : 61111010   Gloves, mittens and mitts . 23 8,9 pa 611110 90 -- Other 21 13,4  611120'  Of cotton : 61112010   Gloves, mittens and mitts . 23 8,9 pa 611120 90 Other .... 21 13,4  6111 30  Of synthetic fibres : 6111 30 10   Gloves, mittens and mitts 23 8,9 pa 611130 90 Other 21 ¢ 13,4  611190 00  Of other textile materials 21 13,4  6112 Tracksuits, skisuits and swimwear, knitted or crocheted :  Tracksuits : 61121100 Of cotton . ... 21 14 p/st 611212(H) Of synthetic fibres 21 14 p/st 6112 19 00 Of other textile materials 21 14 p/st 6112 20 00 - Skisuits . . 21 14   Men's or boys' swimwear : 6112 31 Of synthetic fibres : 6112 31 10 Containing by weight 5 % or more of rubber thread 20 8 p/st 6112 31 90 Other 21 14 p/st 6112 39 Of other textile materials : 6112 39 10    Containing by weight 5 % or more of rubber thread 20 8 p/st 6112 39 90 Other 21 14 p/st  Women's or girls' swimwear : 6112 41   Of synthetic fibres : 6112 4110 Containing by weight 5 % or more of rubber thread 20 8 p/st 6112 41 90 Other 21 14 p/st 6112 49 Of other textile materials : 6112 49 10 Containing by weight 5 % or more of rubber thread 20 8 p/st . 6112 49 90 Other 21 14 p/st 6113 00 Garments, made up of knitted or crocheted fabrics of heading No 5903, 5906, or 5907 : 6113 00 10  Of knitted or crocheted fabrics of heading No 5906 20 . 8  6113 00 90 - Other 21 14  6114 Other garments, knitted or crocheted : 6114 10 00  Of wool or fine animal hair 21 14  2 . 10 . 89 Official Journal of the European Communities 393 I Rate of duty l CN code Description autonomous (%) conventional (%) Supplementary unit 1 2 3 4 5 6114 20 00 - Of cotton 21 14  6114 30 00  Of man-made fibres 21 14  6114 90 00 - Of other textile materials 21 14  6115 Panty hose, tights, stockings, socks and other hosiery, including stockings for varicose veins and footwear without applied soles, knitted or crocheted :  Panty hose and tights : 6115 11 00 Of synthetic fibres, measuring per single yarn less than 67 decitex .... 21 13 p/st 611512 00   Of synthetic fibres, measuring per single yarn 67 decitex or more .... 21 13 p/st 6115 19 Of other textile materials : 611519 10  Of wool or fine animal hair 21 13 p/st 6115 19 90 Other 21 13 p/st 6115 20 - Women's full-length or knee-length hosiery, measuring per single yarn less than 67 decitex : Of synthetic fibres : 6115 2011 Knee-length stockings 22 13 pa 6115 2019 Other 22 13 pa 6115 20 90   Of other textile materials 22 13 pa  Other : 6115 91 00 Of wool or fine animal hair 22 13 pa 6115 92 00 Of cotton ... i ..... 22 13 pa 6115 93 Of synthetic fibres : 6115 93 10  Stockings for varicose veins 20 8 pa 6115 93 30    Knee-length stockings (other than stockings for varicose veins) ... 22 13 pa Other : 6115 93 91     Women's stockings 22 13 pa 6115 93 99 Other . 22 13 pa 6115 99 00   Of other textile materials 22 13 pa 6116 Gloves, mittens and mitts, knitted or crocheted : 6116 10  Gloves impregnated, coated or covered with plastics or rubber : 61161010 With plastics .. 23 8,9 pa 611610 90 With rubber 20 8 pa  Other : I 6116 9100 Of wool or fine animal hair 23 8,9 pa 6116 92 00 Of cotton . *. 23 8,9 pa 6116 93 00 Of synthetic fibres 23 8,9 pa 6116 99 00 Of other textile materials 23 8,9 pa 394 Official Journal of the European Communities 2 . 10 . 89 I Rate of duty CN code Description autonomous (%) conventional (%) Supplementary unit i 2 3 4 5 6117 Other made up clothing accessories, knitted or crocheted ; knitted or crocheted parts of garments or of clothing accessories : 6117 1000 - Shawls, scarves, mufflers, mantillas, veils and the like 21 14  61172000 - Ties, bow ties and cravats . . . . . 2 ! 14  6117 80  Other accessories : 6117 80 10 Knitted or crocheted, elasticated or rubberised 20 8  61178090 Other . ... 21 14  6117 90 00 - Parts ...... 21 14  2 . 10 . 89 Official Journal of the European Communities 395 CHAPTER 62 ARTICLES OF APPAREL AND CLOTHING ACCESSORIES, NOT KNITTED OR CROCHETED Notes 1 . This chapter applies only to made-up articles of any textile fabric other than wadding, excluding knitted or crocheted articles (other than those of heading No 6212). 2 . This chapter does not cover : (a) worn clothing or other worn articles of heading No 6309; or (b) orthopaedic appliances, surgical belts, trusses or the like (heading No 9021 ). 3 . For the purposes of heading Nos 6203 and 6204 : (a) The term 'suit ' means a set of garments composed of two or three pieces made up in identical fabric and comprising :  one garment designed to cover the lower part of the body and consisting of trousers, breeches or shorts (other than swimwear), a skirt or a divided skirt, having neither braces nor bibs, and  one suit coat or jacket the outer shell of which, exclusive of sleeves, consists of four or more panels, designed to cover the upper part of the body, possibly with a tailored waistcoat in addition . All of the components of a suit must be of the same fabric construction, style, colour and composition ; they must also be of corresponding or compatible size . If several separate components to cover the lower part of the body are presented together (for example, trousers and shorts, or a skirt or divided skirt and trousers), the constituent lower part shall be the trousers, or, in the case of women's or girls' suits, the skirt or divided skirt, the other garments being considered separately . The term 'suit ' includes the following sets of garments, whether or not they fulfil all the above conditions :  morning dress, comprising a plain jacket (cutaway) with rounded tails hanging well down at the back and striped trousers,  evening dress (tailcoat), generally made of black cloth, the jacket of which is relatively short at the front, does not close and has narrow skirts cut in at the hips and hanging down behind,  dinner jacket suits, in which the jacket is similar in style to an ordinary jacket (though perhaps revealing more of the shirt front), but has shiny silk or imitation silk lapels . (b) The term 'ensemble' means a set of garments (other than suits and articles of heading No 6207 or 6208) composed of several pieces made up in identical fabric, put up for retail sale, and comprising ;  one garment designed to cover the upper part of the body, with the exception of waistcoats which may also form a second upper garment, and  one or two different garments, designed to cover the lower part of the body and consisting of trousers, bib and brace overalls, breeches, shorts (other than swimwear), a skirt or a divided skirt . All of the components of an ensemble must be of the same fabric construction, style, colour and composition ; they also must be of corresponding or compatible size. The term 'ensemble' does not apply to track suits or ski suits, of heading No 6211 . 396 Official Journal of the European Communities 2 . 10 . 89 4. For the purposes of heading No 6209 : (a) The expression 'babies' garments and clothing accessories' means articles for young children of a body height not exceeding 86 cm ; it also covers babies' napkins ; (b) Articles which are prima facie classifiable both within heading No 6209 and within other headings of this chapter are to be classified within heading No 6209 . 5 . Garments which are prima facie classifiable both within heading No 6210 and within other headings of this chapter, excluding heading No 6209, are to be classified within heading No 6210. 6 . For the purposes of heading No 621 1 , 'ski suits' means garments or sets of garments which, by their general appearance and texture, are identifiable as intended to be worn principally for skiing (cross-country or alpine). They consist either of : (a) a 'ski overall', that is , a one-piece garment designed to cover the upper and the lower parts of the body ; in addition to sleeves and a collar the ski overall may have pockets or footstraps ; or (b) a 'ski ensemble', that is, a set of garments composed of two or three pieces, put up for retail sale and comprising :  one garment such as an anorak, wind-cheater, wind-jacket or similar article, closed by a slide fastener (zipper), possibly with a waistcoat in addition, and  one pair of trousers whether or not extending above waist level , one pair of breeches or one bib and brace overall . The 'ski ensemble' may also consist of an overall similar to the one mentioned in paragraph (a) above and a type of padded, sleeveless jacket worn over the overall . All the components of a 'ski ensemble' must be made up in a fabric of the same texture, style and composition whether or not of the same colour ; they also must be of corresponding or compatible size . 7 . Scarves and articles of the scarf type, square or approximately square, of which no side exceeds 60 cm, are to be classified as handkerchiefs (heading No 6213). Handkerchiefs of which any side exceeds 60 cm are to be classified within heading No 6214. 8 . Articles of this chapter which cannot be identified as either men's or boys ' garments or as women's or girls' garments are to be classified within the headings covering women's or girls' garments . 9 . Articles of this chapter may be made of metal thread . Rate of duty CN code Description autonomous (%) conventional (%) Supplementary unit 1 2 , 3 4 5 6201 Men's or boys' overcoats, car-coats, capes, cloaks, anoraks (including ski-jackets), wind-cheaters, wind-jackets and similar articles, other than those of heading No. 6203 :  Overcoats, raincoats, car-coats, capes, cloaks and similar articles : 6201 11 00  - Of wool or fine animal hair . . . 20 14 p/st 6201 12 - - Of cotton : 6201 12 10 Of a weight , per garment, not exceeding 1 kg 20 14 p/st 6201 12 90  Of a weight , per garment, exceeding 1 kg 20 14 p/st 6201 13   Of man-made fibres : 6201 13 10 Of a weight , per garment, not exceeding 1 kg , ¢ ¢ ¢ ¢' 20 14 p/st 2 . 10. 89 Official Journal of the European Communities 397 Rate af duty l CN code Description autonomous (%) conventional (%) Supplementary unit 1 2 3 4 . 5 6201 13 90 Of a weight, per garment, exceeding 1 kg 20 14 p/st 6201 19 00 Of other textile materials 20 14 p/st  Other : 62019100   Of wool or fine animal hair . . . . 20 14 p/st 620192 00   Of cotton 20 14 p/st 620193 00   Of man-made fibres . . . 20 14 p/st 620199 00   Of other textile materials . 20 14 p/st 6202 Women's or girls' overcoats, car-coats, capes, cloaks, anoraks (includ ­ ing ski-jackets), wind-cheaters, wind-jackets and similar articles, other than those of heading No 6204 :  Overcoats, raincoats, car-coats, capes, cloaks and similar articles : 6202 11 00   Of wool or fine animal hair . . . . ¢ 20 14 p/st 6202 12 Of cotton : 6202 12 10  Of a weight, per garment, not exceeding 1 kg 20 14 p/st 6202 12 90  Of a weight, per garment, exceeding 1 kg 20 14 p/st 6202 13 Of man-made fibres : 62021310 Of a weight, per garment, not exceeding 1 kg 20 14 p/st 6202 13 90 Of a weight, per garment, exceeding 1 kg 20 14 p/st 6202 19 00   Of other textile materials . 20 14 p/st  Other : 6202 9100   Of wool or fine animal hair 20 14 p/st 6202 92 00 Of cotton . . . .. . 20 14 p/st 6202 93 00   Of man-made fibres . 20 14 p/st 6202 99 00   Of other textile materials 20 14 p/st 6203 Men's or boys' suits, ensembles, jackets, blazers, trousers, bib and brace overalls, breeches and shorts (other than swimwear) :  Suits : 62031100 Of wool or fine animal hair .. 20 14 p/st 620312 00 Of synthetic fibres ... . 20 14 p/st 6203 19 Of other textile materials : 6203 19 10 --- Of cotton 20 14 p/st 620319 30 Of artificial fibres 20 14 p/st 6203 19 90 Other 20 14 p/st  Ensembles : 6203 21 00   Of wool or fine animal hair 20 14 p/st 6203 22   Of cotton : 6203 22 10    Industrial and occupational . 20 14 p/st 6203 22 90 Other 20 14 p/st 6203 23 .   Of synthetic fibres : 6203 23 10 Industrial and occupational 20 14 p/st 6203 23 90 Other 20 14 p/st 398 Official Journal of the European Communities 2 . 10. 89 Rate &gt;f duty \ CN code Description autonomous (%) conventional (%) Supplementary unit 1 2 3 4 5 6203 29 Of other textile materials : Of artificial fibres : 6203 2911 Industrial and occupational 20 14 p/st 6203 2919 Other . 20 14 p/st 6203 29 90 - - - Other ...... 20 14 p/st  Jackets and blazers : 6203 31 00   Of wool or fine animal hair 20 14 p/st 6203 32   Of cotton : 6203 32 10    Industrial and occupational 20 14 p/st 6203 32 90 Other 20 14 p/st 6203 33 Of synthetic fibres : 6203 3310 Industrial and occupational 20 14 p/st 6203 33 90 Other 20 14 p/st 6203 39 Of other textile materials : Of artificial fibres : 6203 3911 Industrial and occupational 20 14 p/st 62033919 Other 20 14 p/st 6203 39 90 Other 20 14 p/st  Trousers, bib and brace overalls, breeches and shorts : 620341   Of wool or fine animal hair : 620341 10 Trousers and breeches . .... 20 14 p/st 6203 41 30  Bib and brace overalls 20 14 p/st 6203 41 90 Other 20 14 p/st 6203 42 Of cotton : Trousers and breeches : 6203 42 11     Industrial and occupational 20 14 p/st     Other : 6203 42 31 Of denim 20 14 p/st 6203 42 33 Of cut corduroy 20 14 p/st 6203 42 35 Other 20 14 p/st Bib and brace overalls : 620342 51     Industrial an&lt;toccupational . . 20 14 p/st 6203 4259 Other 20 14 p/st 6203 42 90 Other 20 14 p/st 6203 43   Of synthetic fibres : Trousers and breeches : 6203 4311     Industrial and occupational 20 14 p/st 6203 43 19 Other 20 14 p/st Bib and brace overalls : 6203 43 31 Industrial and occupational 20 14 p/st 620343 39 Other . 20 14 p/st 2 . 10 . 89 Official Journal of the European Communities . 399 Rate )f duty CNi code . Description autonomous (%) conventional (%) Supplementary unit 1 2 3 4 5 620343 90 Other 20 14 p/st 6203 49 Of other textile materials : \ -    Of artificial fibres : Trousers and breeches : 6203 4911 Industrial and occupational 20 14 p/st 6203 49 19 - Other 20 14 p/st  Bib and brace overalls : 6203 49 31  -  Industrial and occupational . 20 14 p/st 6203 49 39 Other 20 14 p/st 6203 49 50 Other . . . 20 14 p/st 6203 49 90 Other 20 14 p/st 6204 Women's or girls' suits, ensembles, jackets, blazers, dresses, skirts, divided skirts, trousers, bib and brace overalls, breeches and shorts (other than swimwear) :  Suits : 62041100 Of wool or fine animal hair 20 14 p/st 620412 00 Of cotton . 20 14 p/st 6204 13 00 Of synthetic fibres 20 14 p/st 6204 19   Of other textile materials : 6204 19 10 Of artificial fibres 20 14 p/st 6204 19 90 Other 20 14 p/st  Ensembles : 6204 21 00 Of wool or fine animal hair "... 20 14 p/st 6204 22 Of cotton : 6204 2210 Industrial and occupational . . 20 14 p/st 6204 22 90 Other . . . . 20 14 p/st 6204 23   Of synthetic fibres : 6204 23 10 . Industrial and occupational 20 14 p/st 6204 23 90 Other 20 14 p/st 6204 29   Of other textile materials :  Of artificial fibres : 6204 2911  Industrial and occupational 20 14 p/st 6204 29 19 Other . 20 14 p/st 6204 29 90 Other 20 14 p/st  Jackets and blazers : 6204 31 00 Of wool or fine animal hair * . . . 20 14 p/st 6204 32   Of cotton : 6204 3210 Industrial and occupational . . 20 14 p/st 6204 32 90 - Other 20 14 p/st 6204 33   Of synthetic fibres : 6204 33 10    Industrial and occuoational 20 14 p/st Official Journal of the European Communities 2 . 10. 89400 Rate of duty CN code Description autonomous (%) conventional (%) Supplementary unit 1 2 3 4 5 6204 33 90 Other 20 14 p/st 6204 39 Of other textile materials : Of artificial fibres : 6204 3911     Industrial and occupational ... 20 14 p/st 6204 39 19 Other ... 20 14 p/st 6204 39 90 Other 20 14 p/st  Dresses : 620441 00 Of wool or fine animal hair 20 14 p/st 6204 42 00 Of cotton ...... . . 20 14 p/st 6204 43 00   Of synthetic fibres 20 14 p/st 6204 44 00 Of artificial fibres 20 14 p/st 6204 49 Of other textile materials : 6204 49 10 Of silk or silk waste 20 14 p/st 6204 49 90 Other 20 14 p/st  Skirts and divided skirts : 6204 51 00 Of wool or fine animal hair 20 14 p/st 6204 52 00 Of cotton 20 14 p/st 6204 53 00   Of synthetic fibres 20 14 p/st 6204 59 Of other textile materials : 6204 5910 Of artificial fibres 20 14 p/st 6204 59 90 Other 20 14 p/st  Trousers, bib and brace overalls, breeches and shorts : 6204 61   Of wool or fine animal hair : 6204 61 10    Trousers and breeches 20 14 p/st 6204 6180 Bib and brace overalls 20 14 , p/st 62046190 Other ... . . .... 20 14 p/st 6204 62   Of cotton :    Trousers and breeches : 6204 6211 Industrial and occupational 20 14 p/st    _ Other : 6204 62 31 Of denim . . 20 14 p/st 6204 62 33 _____ Of cut corduroy : . 20 14 p/st 6204 62 35 Other 20 14 p/st  Bib and brace overalls : 6204 62 51 « Industrial and occupational 20 14 p/st 6204 62 59 Other 20 14 p/st 6204 62 90 Other . . ... 20 14 p/st 6204 63 Of synthetic fibres : Trousers and breeches : 6204 6311 Industrial and occupational 20 14 p/st 6204 63 19 Other 20 14 p/st 2 . 10. 89 Official Journal of the European Communities 401 Rate of duty CN code Description autonomous (%) conventional (%) Supplementary unit 1 2 3 4 5  Bib and brace overalls : 6204 63 31 Industrial and occupational 20 14 p/st 6204 63 39 Other 20 14 p/st 6204 63 90 Other ........ 20 14 p/st 6204 69   Of other textile materials : Of artificial fibres : Trousers and breeches : 6204 6911    Industrial and occupational 20 14 p/st 6204 69 19 Other . 20 14 p/st Bib and brace overalls : 6204 69 31 Industrial and occupational 20 14 p/st 6204 69 39 Other 20 14 p/st 6204 69 50 Other 20 14 p/st 6204 69 90 Other 20 14 p/st 6205 Men's or boys' shirts : 6205 10 00  Of wool or fine animal hair 20 13 p/st 6205 20 00 - Of cotton . . . . . . . , 20 13 p/st 6205 30 00 - Of man-made fibres 20 13 p/st 6205 90  Of other textile materials : 6205 90 10   Of flax or ramie 20 13 p/st 6205 90 90 Other 20 13 p/st 6206 Women's or girls' blouses, shirts and shirt-blouses : 6206 10 00  Of silk or silk waste 20 14 p/st 6206 20 00  Of wool or fine animal hair 20 14 p/st 6206 30 00 - Of cotton . 20 14 p/st 6206 40 00  Of man-made fibres 20 14 p/st 6206 90  Of other textile materials : 6206 90 10 -- Of flax or ramie 20 14 p/st 6206 90 90 - - Other 20 14 p/st 6207 Men's or boys' singlets and other vests, underpants, briefs, nightshirts, pyjamas, bathrobes, dressing gowns and similar articles :  Underpants and briefs : 6207 1100 -- Of cotton ; 20 13 p/st 620719 00 Of other textile materials 20 13 p/st  Nightshirts and pyjamas : 6207 21 00 Of cotton 20 13 p/st 6207 22 00   Of man-made fibres 20 13 p/st 6207 29 00 Of other textile materials 20 13 p/st 402 Official Journal of the European Communities 2 . 10 . 89 Rate of duty | CN code Description autonomous (%) conventional (%) Supplementary unit 1 2 3 4 5 - Other : 6207 9100 Of cotton . . 20 14  6207 92 00   Of man-made fibres 20 14  6207 99 00 Of other textile materials . 20 14  6208 Women's or girls' singlets and other vests, slips, petticoats, briefs, panties, nightdresses, pyjamas, negliges, bathrobes, dressing gowns and similar articles : - Slips and petticoats : 62081100   Of man-made fibres 22 13 p/st 6208 19 Of other textile materials : 6208 19 10  Of cotton 22 13 p/st 6208 19 90 Other . 22 13 p/st - Nightdresses and pyjamas : 6208 2100 Of cotton .... 22 13 p/st 6208 22 00 Of man-made fibres 22 13 p/st 6208 29 00   Of other textile materials . 22 13 p/st - Other : 6208 91 Of cotton : 6208 91 10    Negliges, bathrobes, dressing gowns and similar articles 20 14  6208 9190 Other 20 14  6208 92 Of man-made fibres : 6208 92 10    Negliges,. bathrobes, dressing gowns and similar articles 20 14  6208 92 90 Other . . . . 20 14  6208 99 00 Of other textile materials 20 14  6209 Babies' garments and clothing accessories : 620910 00  Of wool or fine animal hair 22 10,5  6209 2000  Of cotton 22 10,5  6209 30 00  Of synthetic fibres 22 10,5  6209 90 00  Of other textile materials . 22 10,5  6210 Garments, made up of fabrics of heading No 5602, 5603, 5903, 5906 or 5907 : 6210 10  Of fabrics of heading No 5602 or 5603 : 62101010   Of fabrics of heading No 5602 20 14  Of fabrics of heading No 5603 : 621010 91  In sterile packs 20 14  6210 10 99 Other 20 14  6210 20 00  Other garments, of the type described in subheadings 6201 11 to 6201 19 . . 20 14 p/st 6210 30 00  Other garments, of the type described in subheadings 6202 11 to 6202 19 . . 20 14 p/st 2 . 10. 89 Official Journal of the European Communities 403 Rate of duty CN code Description autonomous (%) conventional (%) Supplementary unit 1 2 3 4 5 6210 40 00  Other men's or boys' garments 20 14  6210 50 00  Other women's or girls' garments 20 14  6211 Track suits, ski suits and swimwear ; other garments :  Swimwear : 6211 1100   Men's or boys' 20 14 p/st 6211 12 00   Women's or girls' 20 14 p/st 621120 00 - Ski suits . . . 20 14 p/st  Other garments, men's or boys' : 6211 31 00   Of wool or fine animal hair 20 14  6211 32   Of cotton : 6211 32 10 Industrial and occupational clothing 20 14  621132 90 Other 20 14  6211 33 Of man-made fibres : 62113310 Industrial and occupational clothing 20 14  62113390 Other . 20 14  62113900 Of other textile materials . . . 20 14   Other garments, women's or girls' : 62114100 Of wool or fine animal hair 20 14  621142   Of cotton : 621142 10    Aprons, overalls, smock-overalls and other industrial and occupa ­ tional clothing (whether or not also suitable for domestic use) . ... 20 14  621142 90 - - - Other . . 20 14  621143   Of man-made fibres : 621143 10   Aprons, overalls, smock-overalls and other industrial and occupa ­ tional clothing (whether or not also suitable for domestic use) . ... 20 14  621143 90 - - - Other ¢  20 14  621149 00   Of other textile materials 20 14  6212 Brassieres, girdles, corsets, braces, suspenders, garters and similar articles and parts thereof, whether or not knitted or crocheted : 6212 10 00  Brassieres 21 6,5 p/st 6212 20 00  Girdles and panty-girdles . . 21 6,5 p/st 6212 30 00  Corselettes . . 21 6,5 p/st 62129000 - Other ./...... 21 6,5  6213 Handkerchiefs : 6213 10 00  Of silk or silk waste , . 20 10 p/st 6213 20 00 - Of cotton 20 10 p/st 6213 90 00  Of other textile materials . 20 10 p/st 6214 Shawls, scarves, mufflers, mantillas, veils and the like : 6214 10 00 - Of silk or silk waste , 21 8 p/st 6214 20 00  Of wool or fine animal hair 21 8 p/st 404 Official Journal of the European Communities 2 . 10 . 89 \ Rate of duty CN code Description autonomous (%) conventional (%) Supplementary unit 1 2 3 4 5 6214 3000 - Of synthetic fibres . . 21 8 p/st 6214 40 00 - Of artificial fibres ... 21 8 p/st 6214 90  Of other textile materials : 6214 90 10   Of cotton 21 8 p/st 6214 90 90 Other 21 8 p/st 6215 Ties, bow ties and cravats :  , ' 6215 10 00  Of silk or silk waste . . . . 21 6,3 p/st 6215 20 00 - Of man-made fibres 21 6,3 p/st 6215 90 00  Of other textile materials 21 6,3 p/st 6216 00 00 Gloves, mittens and mitts . 21 7,6  6217 Other made up clothing accessories ;parts of garments or of clothing accessories, other than those of heading No 6212 : 6217 10 00  Accessories . 21 6,3  621790 00 - Parts ... 20 14  2 . 10, 89 Official Journal of the European Communities 405 CHAPTER 63 OTHER MADE-UP TEXTILE ARTICLES ; SETS ; WORN CLOTHING AND WORN TEXTILE ARTICLES ; RAGS Notes 1 . Sub-chapter I applies only to made-up articles, of any textile fabric . 2 . Sub-chapter I does not cover : (a) goods of Chapters 56 to 62 ; or (b) worn clothing or other worn articles of heading No 6309. 3 . Heading No 6309 applies only to the following goods : (a) articles of textile materials :  clothing and clothing accessories, and parts thereof;  blankets and travelling rugs ;  bed linen, table linen, toilet linen and kitchen linen ;  furnishing articles , other than carpets of heading Nos 5701 to 5705 and tapestries of heading No 5805 ; (b) footwear and headgear of any material other than asbestos . In order to be classified within this heading, the articles mentioned above must comply with both of the following requirements :  they must show signs of appreciable wear, and  they must be presented in bulk or in bales, sacks or similar packings . || Rate of duty CN code Description autonomous ¢ (%) conventional (%) Supplementary unit 1 2 3 4 5 I. OTHER MADE UP TEXTILE ARTICLES 6301 Blankets and travelling rugs : 6301 10 00  Electric blankets 19 6,9 p/st ,630120  Blankets (other than electric blankets) and travelling rugs, of wool or of fine animal hair : 6301 20 10 Knitted or crocheted 20 12 p/st Other : 630120 91    Wholly of wool or fine animal hair 19 14 p/st 6301 20 99 Other ... 19 14 p/st 406 Official Journal of the European Communities 2 . 10 . 89 Rite of duty CN code Description autonomous (%) conventional &lt;%&gt; Supplementary unit 1 2 3 4 5 6301 30   Blankets (other than electric blankets) and travelling rugs, of cotton : 6301 30 10 Knitted or crocheted 20 12 p/st 6301 30 90 Other . 19 7,5 p/st 6301 40  Blankets (other than electric blankets) and travelling rugs, of synthetic fibres : 6301 4010 Knitted or crocheted ... .. 20 12 p/st 6301 40 90 Other 19 14 p/st 6301 90  Other blankets and travelling rugs : 6301 9010   Knitted or crocheted 20 12 p/st 6301 90 90 Other . . . 19 14 p/st 6302 Bed linen, table linen, toilet linen and kitchen linen : 6302 10 - Bed linen, knitted or crocheted : 6302 1010 Of cotton 20 12  6302 1090 Of other textile materials 20 12  - Other bed linen, printed : 6302 2100 Of cotton 22 13  6302 22   Of man-made fibres : 6302 22 10    Nonwovens 18 6,9  6302 22 90 Other 22 13  6302 29  - Of other textile materials : 6302 2910 Of flax or ramie 22 13  6302 2990  Of other textile materials 22 13  - Other bed linen : 6302 31 Of cotton : 6302 31 10 Mixed with flax 22 13  6302 3190 Other 22 13  6302 32 Of man-made fibres : 6302 3210 Nonwovens . 18 6,9  630232 90 Other 22 13  6302 39   Of other textile materials : 6302 39 10 Of flax 22 13  6302 39 30 Of ramie 22 13  6302 39 90    Of other textile materials 22 13  6302 40 00  Table linen, knitted or crocheted 20 12  - Other table linen : 6302 51 -  Of cotton : 6302 51 10    Mixed with flax . 22 13  6302 51 90 - Other 22 13  6302 52 00 Of flax 22 13  2 . 10 . 89 Official Journal of the European Communities 407 Rate of duty CN code Description autonomous (%) conventional ( «/.) Supplementary unit ,1 2 3 4 5 6302 53 Of man-made fibres : 6302 53 10 Nonwovens 18 6,9  6302 53 90 Other 22 13  6302 59 00 Of other textile materials 22 13  6302 60 00  Toilet linen and kitchen lipen, of terry towelling or similar terry fabrics, of cotton 22 13   Other : 6302 91 Of cotton : 6302 91 10 Mixed with flax 22 13  6302 91 90 Other 22 13  6302 92 00 Of flax ....... . . . 22 13  6302 93 Of man-made fibres : 6302 93 10 Nonwovens 18 6,9  6302 93 90 Other 22 13  6302 99 00 Of other textile materials 22 13  6303 Curtains (including drapes) and interior blinds ; curtain or bed valan ­ ces :  Knitted or crocheted : 6303 11 00 - - Of cotton 20 12  6303 12 00   Of synthetic fibres 20 12 -r ­ 630319 00 Of other textile materials 20 12   Other : 6303 91 00 Of cotton 22 13  6303 92 Of synthetic fibres : 6303 9210 Nonwovens 18 6,9  6303 9290 Other 22 13  6303 99 Of other textile materials : 6303 99 10    Nonwovens 18 6,9  6303 99 90 Other 22 13  6304 Other furnishing articles, excluding those of heading No 9404 :  Bedspreads : 63041100 Knitted or crocheted . 20 12  6304 19 Other : 6304 19 10 Of cotton . . 22 13  6304 19 30    Of flax or ramie 22 13  630419 90    Of other textile materials . . 22 13   Other : 6304 9100 Knitted or crocheted 20 12  6304 92 00 Not knitted or crocheted, of cotton 22 13  6304 93 00   Not knitted or crocheted, of synthetic fibres 22 13  408 Official Journal of the European Communities 2 . 10 . 89 Rate of duty CN code Description autonomous (%) conventional (%) Supplementary unit 1 2 3 4 5 6304 99 00 Not knitted or crocheted, of other textile materials 22 13  6305 Sacks and bags, of a kind used for the packing of goods : I ... - 1 6305 10  Of jute or of other textile bast fibres of heading No 5303 : 6305 10 10 - - Used 2 5,3  6305 10 90 - - Other .... 4 8,6  6305 2000 - Of cotton 19 7,2   Of man-made textile materials : 6305 31 Of polyethylene or polypropylene strip or the like : 6305 31 10 Knitted or crocheted . ¢ ¢ ¢ ¢. 20 12  Other : 6305 3191 Of fabric weighing 120 g/m2 or less . 19 7,2  6305 3199 Of fabric weighing more than 120 g/m2 19 7,2  6305 3900 -- Other 19 7,2  6305 90 00  Of other textile materials 19 6,2  6306 Tarpaulins, awnings and sunblinds ; tents ; sails for boats, sailboards or landcraft ; camping goods :  Tarpaulins, awnings and sunblinds : 6306 11 00 Of cotton . 19 14  630612 00   Of synthetic fibres . . 19 14  63061900 Of other textile materials 19 14   Tents : 6306 2100 Of cotton . ....... 19 14  6306 22 00 Of synthetic fibres .. . 19 14  6306 2900   Of other textile materials . . . . 19 14   Sails : 6306 3100 Of synthetic fibres .. 19 14  6306 3900 Of other textile materials . . 19 14   Pneumatic mattresses : 630641 00 Of cotton . 19 14 p/st 6306 49 00 Of other textile materials . . . 19 , 14 p/st  Other : 6306 9100 Of cotton 19 14  6306 99 00   Of other textile materials ... 19 14  6307 Other made up articles, including dress patterns : 6307 10 - Floor-cloths, dish-cloths, dusters and similar cleaning cloths : 6307 1010 Knitted or crocheted 20 12  630710 30   Nonwovens 18 6,9  2 . 10 . 89 Official Journal of the European Communities 409 1 Rate of duty CN code Description autonomous (%) conventional (%) Supplementary unit 1 2 3 4 5 6307 10 90 -- Other 2.1 7,7  6307 20 00 - Life-jackets and life-belts . . , . . . . . 21 6,3  6307 90 - Other : 6307 90 10 Knitted or crocheted 20 12  Other : 6307 90 91 Of felt 21 6,3  630790 99 Other 21 6,3  II. SETS 6308 00 00 Sets consisting of woven fabric and yarn, whether or not with accessories, for making up into rugs, tapestries, embroidered table cloths or serviettes, or similar textile articles, put up in packings for retail sale 19 13  III . WORN CLOTHING AND WORN TEXTILE ARTICLES ; RAGS 6309 00 00 Worn clothing and other worn articles . 18 5,3  6310 Used or new rags;, scrap twine, cordage, rope and cables and worn out articles of twine, cordage, rope or cables, of textile materials : 6310 10  Sorted : 6310 10 10 Of wool or fine or coarse animal hair Free Free  6310 10 30 Of flax or cotton Free Free  6310 10 90   Of other textile materials Free Free  6310 90 00 - Other Free Free  410 Official Journal of the European Communities 2 . 10 . 89 SECTION XII FOOTWEAR, HEADGEAR, UMBRELLAS, SUN UMBRELLAS, WALKING-STICKS, SEAT-STICKS, WHIPS, RIDING-CROPS AND PARTS THEREOF; PREPARED FEATHERS AND ARTICLES MADE THEREWITH ; ARTIFICIAL FLOWERS ; ARTICLES OF HUMAN HAIR CHAPTER 64 FOOTWEAR, GAITERS AND THE LIKE ; PARTS OF SUCH ARTICLES Notes 1 . This chapter does not cover : (a) footwear without applied soles, of textile material (Chapter 61 or 62); (b) worn footwear of heading No 6309; (c) articles of asbestos (heading No 6812); (d) orthopaedic footwear or other orthopaedic appliances, or parts thereof (heading No 9021 ); or (e) toy footwear or skating boots with ice or roller skates attached ; shin-guards or similar protective sportswear (Chapter 95). 2 . For the purposes of heading No 6406, the expression 'parts' does not include pegs, boot protectors, eyelets, boot hooks, buckles, ornaments, braid, laces, pompons or other trimmings (which are to be classified in their appropriate headings) or buttons or other goods of heading No 9606 . 3 . For the purposes of this chapter, the expressions 'rubber' or 'plastics' include any textile material visibly coated or covered externally with one or both of those materials . 4. Subject to note 3 to this chapter : (a) the material of the upper shall be taken to be the constituent material having the greatest external surface area, no account being taken of accessories or reinforcements such as ankle patches, edging, ornamentation, buckles, tabs , eyelet stays or similar attachments ; (b) the constituent material of the outer sole shall be taken to be the material having the greatest surface area in contact with the ground, no account being taken of accessories or reinforcements such as spikes, bars, nails, protectors or similar attachments . Subheading note 1 . For the purposes of subheadings 6402 11 , 6402 19, 6403 11 , 6403 19 and 6404 11 , the expression 'sports footwear' applies only to : (a) footwear which is designed for a sporting activity and has, or has provision for the attachment of, spikes, sprigs , stops, clips, bars or the like ; (b) skating boots, ski-boots and cross-country ski footwear, wrestling boots, boxing boots and cycling shoes . 2 . 10. 89 Official Journal of the European Communities 411 Rate of duty CN code Description autonomous (%) conventional (%) Supplementary unit 1 2 3 4 5 6401 Waterproof footwear with outer soles and uppers of rubber or of plastics, the uppers of which are neither fixed to the sole nor assembled by stitching, riveting, nailing, screwing, plugging or similar processes : 6401 10  Footwear incorporating a protective metal toe-cap : 640110 10   With uppers of rubber 20 20 pa 6401 10 90 With uppers of plastics 20 20 pa  Other footwear : 6401 91 Covering the knee : 6401 91 10 .  With uppers of rubber 20 20 pa 6401 91 90  With uppers of plastics 20 20 pa 6401 92  - Covering the ankle but not covering the knee : 6401 92 10 With uppers of rubber 20 20 pa 6401 92 90 With uppers of plastics 20 20 pa 6401 99 Other : 6401 99 10 With uppers of rubber 20 20 pa 6401 99 90 With uppers of plastics 20 20 pa 6402 Other footwear with outer soles and uppers of rubber or plastics :  Sports footwear : 64021100 Ski-boots and cross-country ski footwear 20 20 pa 640219 00 Other 20 20 pa 6402 20 00  Footwear with upper straps or thongs assembled to the sole by means of plugs 20 20 pa 6402 30  Other footwear, incorporating a protective metal toe-cap : 6402 30 10 With uppers of rubber 20 20 pa 6402 30 90   With uppers of plastics 20 20 pa  Other footwear : 6402 91 Covering the ankle : 6402 91 10 With uppers of rubber 20 20 pa 6402 91 90    With uppers of plastics 20 20 pa 6402 99 Other : 6402 99 10    With uppers of rubber 20 20 pa With uppers of plastics :   Footwear with a vamp made of straps or which has one or more pieces cut out : 6402 99 31 With sole and heel combined having a height of more than 3 cm . . . 20 20 pa 64029939 Other ¢ ¢ ¢ 20 20 pa 6402 99 50  Slippers and other indoor footwear 20 20 pa     Other, with in-soles of a length : 6402 99 91 Of less than 24 cm 20 20 pa 412 Official Journal of the European Communities 2 . 10 . 89 Rate of duty CN code Description autonomous (%) conventional (%) Supplementary unit 1 2 3 4 5 Of 24 cm or more : 6402 99 93 Footwear which cannot be identified as men's or women's footwear 20 20 pa       Other : 6402 99 96      For men . . . . 20 20 pa 6402 99 98      For women 20 20 pa 6403 Footwear with outer soles of rubber, plastics, leather or composition ; leather and uppers of leather :  Sports footwear : 64031100   Ski-boots and cross-country ski footwear 20 8 pa 6403 19 00 Other 20 8 pa 6403 20 00  Footwear with outer soles of leather, and uppers which consist of leather straps across the instep and around the big toe 20 8 pa 6403 30 00  Footwear made on a base or platform of wood, not having an inner sole or a protective metal toe-cap 20 8 pa 6403 40 00  Other footwear, incorporating a protective metal toe-cap 20 8 pa  Other footwear with outer soles of leather : 6403 51 Covering the ankle : Covering the ankle but no part of the calf, with in-soles of a length : 6403 51 11     Of less than 24 cm . . 20 8 pa   - Of 24 cm or more : 6403 51 15 For men 20 8 pa 6403 51 19 For women 20 8 pa    Other, with in-soles of a length : 6403 51 91 Of less than 24 cm 20 8 pa     Of 24 cm or more : 6403 51 95 For men . . 20 8 pa 6403 51 99  For women 20 8 pa 6403 59 Other : Footwear with a vamp made of straps or which has one or several pieces cut out : 6403 5911     With sole and heel combined having a height of more than 3 cm 20 8 pa     Other, with in-soles of a length : 6403 59 31 Of less than 24 cm 20 8 pa :   Of 24 cm or more : 6403 59 35 For men 20 8 pa ' 6403 59 39       For women 20 8 pa 6403 59 50  Slippers and other indoor footwear 20 8 pa    Other, with in-soles of a length : 6403 59 91 Of less than 24 cm 20 8 pa 2 . 10. 89 Official Journal of the European Communities 413 Rate of duty CN code Description autonomous (%) conventional (%) Supplementary unit 1 2 3 4 5 Of 24 cm or more : 6403 59 95 For men . 20 8 pa 6403 59 99      For women . 20 8 pa  Other footwear : 6403 91   Covering the ankle :  Covering the ankle but no part of the calf, with in-soles of a length : 6403 91 11 Of less than 24 cm ......... 20 8 pa  -   Of 24 cm or more : 6403 91 13  Footwear which cannot be identified as men's or women's, footwear 20 8 pa      Other : 6403 91 16       For men 20 8 pa 6403 91 18 For women ..... ., 20 8 pa Other, with in-soles of a length : 6403 91 91 Of less than 24 cm 20 8 pa Of 24 cm or more : 6403 91 93 Footwear which cannot be identified as men's or women's footwear 20 8 pa    Other : 6403 91 96     For men . 20 8 pa 6403 9198 -  For women . . 20 8 pa 6403 99 Other :    Footwear with a vamp made of straps or which has one or several pieces cut out : 6403 99 11     With sole and heel combined having a height of more than 3 cm 20 8 pa Other, with in-soles of a length : 6403 99 31    Of less than 24 cm 20 8 pa  Of 24 cm or more : 6403 99 33 Footwear which cannot be identified as men's or women's footwear 20 8 pa     Other : 6403 99 36      For men 20 8 pa 6403 99 38      For women 20 8 pa 6403 99 50    Slippers and other indoor footwear 20 8 pa    Other, with in-soles of a length : 6403 99 91     Of less than 24 cm . . 20 8 pa Of 24 cm or more : 6403 99 93      Footwear which cannot be identified as men's or women's footwear 20 8 pa    Other : 6403 99 96       For men 20 8 pa 6403 99 98       For women 20 8 pa 414 Official Journal of the European Communities 2 . 10 . 89 Rate of duty CN code Description autonomous (%) conventional (%) Supplementary unit 1 2 3 4 5 6404 Footwear with outer soles of rubber, plastics, leather or composition leather and uppers of textile materials :  Footwear with outer soles of rubber or plastics : 64041100 Sports footwear ; tennis shoes, basketball shoes, gym shoes, training shoes and the like , ... 20  pa 6404 19 Other : 6404 19 10 Slippers and other indoor footwear 20  pa 6404 19 90 Other 20  pa 6404 20  Footwear with outer soles of leather or composition leather : 6404 20 10 Slippers and other indoor footwear 20 20 pa 6404 20 90 Other 20 20 pa 6405 Other footwear : 6405 10  With uppers of leather or composition leather : 6405 10 10 With outer soles of wood or cork 18 5,8 pa 640510 90 With outer soles of other materials 18 4,9 pa 6405 20  With uppers of textile materials : 6405 20 ,10 With outer soles of wood or cork . 18 5,8 pa With outer soles of other materials : 6405 20 91 Slippers and other indoor footwear 18 4,9 pa 6405 20 99 Other 18 4,9 pa 6405 90 ~ Other : 6405 90 10   With outer soles of rubber, plastics, leather or composition leather ... 20 (') pa 6405 90 90 With outer soles of other materials 18 4,9 pa 6406 Parts of footwear (including uppers whether or not attached to soles other than outer soles); removable in-soles, heel cushions and similar articles ; gaiters, leggings and similar articles, and parts thereof : 6406 10  Uppers and parts thereof, other than stiffenprs :   Of leather : 6406 10 11 Uppers ¢ 16 4,6  6406 10 19    Parts of uppers 16 4,6  640610 90   Of other materials 16 4,6  6406 20  Outer soles and heels, of rubber or plastics : 6406 2010 Of rubber 16 4,6  6406 20 90   Of plastics . 16 4,6   Other : 640691 00 -- Of wood 16 4,6  ( ») See Annex . 2 . 10 . 89 Official Journal of the European Communities 415 Rate of duty CN code Description autonomous (%) conventional (%) Supplementary unit 1 2 3 4 5 6406 99 Of other materials : 6406 99 10    Gaiters, leggings and similar articles and parts thereof 19 6  6406 99 30 Assemblies of uppers affixed to inner soles or to other sole . components, but without outer soles 18 5,8 pa 6406 99 50    Removable in-soles and other removable accessories 16 4,6  6406 99 90 - Other 16 4,6  416 Official Journal of the European Communities 2 . 10. 89 CHAPTER 65 HEADGEAR AND PARTS THEREOF Notes 1 . This chapter does not cover ; (a) worn headgear of heading No 6309; (b) asbestos headgear (heading No 6812); or (c) dolls' hats, other toy hats or carnival articles of Chapter 95 . 2 . Heading No 6502 does not cover hat-shapes made by sewing, other than those obtained simply by sewing strips in spirals . Rate of duty I CN code Description autonomous (%) conventional (%) Supplementary unit 1 2 3 4 5 6501 00 00 Hat-forms, hat bodies and hoods of felt, neither blocked to shape nor with made brims ; plateaux and manchons (including slit manchons), of felt 13 5,1 p/st 6502 00 00 Hat-shapes, plaited or made by assembling strips of any material, neither blocked to shape, nor with made brims, nor lined, nor trimmed 8 Free p/st 6503 00 Felt hats and other felt headgear, made from the hat bodies, hoods or plateaux of heading No 6501 , whether or not lined or trimmed : 6503 00 10 - Of fur felt or of felt of wool and fur . . . . 17 10 p/st 6503 00 90  Other ¢ 16 5,6 p/st 6504 00 00 Hats and other headgear, plaited or made by assembling strips of any material, whether or not lined or trimmed ... ...... 11 Free p/st 6505 Hats and other headgear, knitted or crocheted, or made up from lace, felt or other textile fabric, in the piece (but not in strips), whether or not lined or trimmed ; hair-nets of any material, whether or not lined or trimmed : 6505 10 00 - Hair-nets 19 6  6505 90 - Other : Berets, bonnets, skull-caps, fezzes, tarbooshes and the like : 6505 9011    Of knitted or crocheted material , fulled or felted 19 6 p/st 6505 90 19 Other .. 19 6 p/st 6505 90 30 Peaked caps 19 6 p/st 6505 90 90 - - Other 19 6  2 . 10 . 89 Official Journal of the European Communities 417 Rate of duty CN code Description autonomous (%) conventional (%) Supplementary unit 1 2 3 4 5 6506 Other headgear, whether or not lined or trimmed : 6506 10  Safety headgear : 6506 10 10 Of plastics 19 6 p/st 6506 10 30 - - Of metal . . . 19 6 p/st 650610 90 Of other materials 19 6 p/st - Other : 6506 91   Of rubber or of plastics : 6506 9110 Of rubber 19 6 p/st 65069190 ^ Of plastics 19 6 p/st 6506 92 00 Offurskin 19 6 p/st 6506 99 00 Of other materials 19 6 p/st 6507 00 00 Head-bands, linings, covers, hat foundations, hat frames, peaks and chinstraps, for headgear 14 4,9  418 Official Journal of the European Communities 2 . 10 . 89 CHAPTER 66 UMBRELLAS, SUN UMBRELLAS, WALKING-STICKS, SEAT-STICKS, WHIPS, RIDING-CROPS AND PARTS THEREOF Notes 1 . This chapter does not cover : (a) measure walking-sticks or the like (heading No 9017); (b) firearm-sticks, sword-sticks, loaded walking-sticks or the like (Chapter 93); or (c) goods of Chapter 95 (for example, toy umbrellas, toy sun umbrellas). 2 . Heading No 6603 does not cover parts , trimmings or accessories of textile material , or covers, tassels, thongs, umbrella cases or the like, of any material . Such goods presented with, but not fitted to, articles of heading No 6601 or 6602 are to be classified separately and are not to be treated as forming part of those articles . Rate of duty CN code Description autonomous (%) conventional (%) Supplementary unit 1 2 3 4 5 6601 Umbrellas and sun umbrellas (including walking-stick umbrellas, garden umbrellas and similar umbrellas) : 6601 10 00  Garden or similar umbrellas 20 8 p/st - Other : 6601 91 00   Having a telescopic shaft 20 8. p/st 6601 99 Other : 6601 99 10    With a cover of textile material 20 8 p/st 6601 99 90 Other 20 8 p/st 6602 00 00 Walking-sticks, seat-sticks, whips, riding-crops and the like ...... 17- 4,9  6603 Parts, trimmings and accessories of articles of heading No 6601 or 6602 : 6603 10 00 - Handles and knobs 17 4,6  6603 20 00  Umbrella frames, including frames mounted on shafts (sticks) 19 7,7  6603 90 00 - Other 17 7,2  2 . 10. 89 Official Journal of the European Communities 4 9 CHAPTER 67 PREPARED FEATHERS AND DOWN AND ARTICLES MADE OF FEATHERS OR OF DOWN ; ARTIFICIAL FLOWERS ; ARTICLES OF HUMAN HAIR Notes 1 . This chapter does not cover : (a) straining cloth of human hair (heading No 5911 ); (b) floral motifs of lace, of embroidery or other textile fabric (Section XI); (c) footwear (Chapter 64); (d) headgear or hair-nets (Chapter 65); (e) toys, sports requisites or carnival articles (Chapter 95); or (f) feather dusters, powder-puffs or hair sieves (Chapter 96). 2 . Heading No 6701 does not cover : (a) articles in which feathers or down constitute only filling or padding (for example, bedding of heading No 9404); (b) articles of apparel or clothing accessories in which feathers or down constitute no more than mere trimming or padding; or (c) artificial flowers or foliage or parts thereof or made up articles of heading No 6702. 3 . Heading No 6702 does not cover : (a) articles of glass (Chapter 70); or (b) artificial flowers, foliage or fruit of pottery, stone, metal, wood or other materials, obtained in one piece by moulding, forging, carving, stamping or other process, or consisting of parts assembled otherwise than by binding, glueing, fitting into one another or similar methods . ||l Rate of duty \ CN code Description autonomous (%) conventional ' (%) Supplementary unit 1 2 3 4 5 6701 00 00 Skins and other parts of birds with their feathers or down, feathers, parts of feathers, down and articles thereof (other than goods of heading No 0505 and worked quills and scapes) 18 5,5  6702 Artificial flowers, foliage and fruit and parts thereof ; articles made of artificial flowers, foliage or fruit : 6702 10 00 - Of plastics 22 7,7  6702 90 00 - Of other materials . ... 22 7,7  420 Official Journal of the Europeah Communities 2 . 10 . 89 Rate of duty CN code Description autonomous (%) conventional (%) Supplementary unit 1 2 3 4 5 6703 00 00 Human hair, dressed, thinned, bleached or otherwise worked ; wool or other animal hair or other textile materials, prepared for use in making wigs or the like 10 4,2  6704 Wigs, false beards, eyebrows and eyelashes, switches and the like, of human or animal hair or of textile materials ; articles of human hair not elsewhere specified or included : - Of synthetic textile materials : 6704 II 00 Complete wigs . . . . , 19 5,1  670419 00 Other 19 5,1  6704 20 00 - Of human hair . ... 19 5,1  6704 90 00  Of other materials 19 5,1  2 . 10 . 89 Official Journal of the European Communities 421 SECTION XIII ARTICLES OF STONE, PLASTER, CEMENT, ASBESTOS, MICA OR SIMILAR MATERIALS ; CERAMIC PRODUCTS ; GLASS AND GLASSWARE CHAPTER 68 ARTICLES OF STONE, PLASTER, CEMENT, ASBESTOS, MICA OR SIMILAR MATERIALS Notes 1 . This chapter does not cover : (a) goods of Chapter 25 ; (b) coated, impregnated or covered paper of heading No 4810 or 4811 (for example, paper coated with mica powder or graphite, bituminized or asphalted paper); (c) coated, impregnated or covered textile fabric of Chapter 56 or 59 (for example, fabric coated or covered with mica powder, bituminized or asphalted fabric); (d) articles of Chapter 71 ; (e) tools or parts of tools, of Chapter 82 ; (f) lithographic stones of heading No 8442; (g) electrical insulators (heading No 8546) or fittings of insulating material of heading No 8547 ; (h) dental burrs (heading No 9018); (ij) articles of Chapter 91 (for example, clocks and clock cases); (k) articles of Chapter 94 (for example, furniture, lamps and lighting fittings, prefabricated buildings); (1) articles of Chapter 95 (for example, toys, games and sports requisites); (m) articles of heading No 9602, if made of materials specified in note 2 (b) to Chapter 96, or of heading No 9606 (for example, buttons), No 9609 (for example, slate pencils) or No 9610 (for example, drawing slates); or (n) articles of Chapter 97 (for example, works of art). 2 . in heading No 6802, the expression 'worked monumental or building stone' applies not only to the varieties of stone referred to in heading No 2515 or 2516 but also to all other natural stone (for example, quartzite, flint, dolomite and steatite) similarly worked ; it does not, however, apply to slate. ¢ Rate of duty \ CN code Description autonomous (%) conventional (%) Supplementary unit I &gt; 2 3 4 5 6801 00 00 Setts, curbstones and flagstones, of natural stone (except slate) .... 4 2,2  422 Official Journal of the European Communities 2 . 10 . 89 Rate of duty CN code Description autonomous (%) conventional (%) Supplementary unit 1 2 3 4 5 6802 Worked monumental or building stone (except slate) and articles thereof, other than goods of heading No 6801 ; mosaic cubes and the like, of natural stone (including slate), whether or not on a backing ; artificially coloured granules, chippings and powder, of natural stone (including slate) : 6802 10 00 - Tiles, cubes and similar articles, whether or not rectangular (including square), the largest surface area of which is capable of being enclosed in a square the side of which is less than 7 cm ; artificially coloured granules, chippings and powder 14 Free   Other monumental or building stone and articles thereof, simply cut or sawn, with a flat or even surface : 6802 21 00 Marble, travertine and alabaster 10 5,3  6802 22 00 Other calcareous stone 10 5,3  6802 2300 -- Granite 8 3,2  6802 29 00 Other stone 8 3,2   Other : 6802 91 00 Marble, travertine and alabaster 14 5,1  6802 92 00 Other calcareous stone 14 5,1  6802 93 Granite : 6802 93 10 Polished, decorated or otherwise worked, but not carved, of a net weight of 10 kg or more 13 Free  68029390 Other 14 4,8  6802 99 Other stone : 6802 99 10 Polished, decorated or otherwise worked, but not carved, of a net weight of 10 kg or more 13 Free  6802 99 90 Other 14 5  6803 00 Worked slate and articles of slate or of agglomerated slate : 6803 00 10 - Roofing and wall slates ¢ ¢ ¢ .6 3,8  6803 00 90 - Other 6 3,8  6804 Millstones, grindstones, grinding wheels and the like, without frame ­ works, for grinding, sharpening, polishing, trueing or cutting, hand sharpening or polishing stones, and parts thereof, of natural stone, of agglomerated natural or artificial abrasives, or of ceramics, with or without parts of other materials : 6804 10 00  Millstones and grindstones for milling, grinding or pulping . 10 2   Other millstones, grindstones, grinding wheels and the like : 6804 21 00 Of agglomerated synthetic or natural diamond . 10 3,2  6804 22 Of other agglomerated abrasives or of ceramics :  Of artificial abrasives, with binder : _ _ _ _ Of synthetic or artificial resin : 6804 2211 Not reinforced with fabric . . 10 2  6804 22 19 Reinforced with fabric 10 2  2 . 10 . 89 Official journal of the European Communities 423 Rate of duty CN code Description autonomous (%) conventional (%) Supplementary unit 1 2 3 4 5 6804 22 30 Of ceramics or silicates 10 2  6804 22 50 Of other materials 10 2  6804 22 90 Other 10 2  6804 23 00   Of natural stone 8 2,5  6804 30 00  Hand sharpening or polishing stones . 10 - 3,4  6805 Natural or artificial abrasive powder or grain, on a base of textile material, of paper, of paperboard or of other materials, whether or not cut to shape or sewn or otherwise made up : 6805 10 00  On a base of woven textile fabric only . . 11 3,5  6805 20 00  On a base of paper or paperboard only 11 3,5  6805 30  On a base of other materials : 6805 30 10   On a base of woven textile fabric combined with paper or paperboard 1 1 3,5  6805 30 90 Other 11 3,5  6806 Slag wool, rock wool and similar mineral wools ; exfoliated vermicu ­ lite, expanded clays, foamed slag and similar expanded mineral materials ; mixtures and articles of heat-insulating, sound-insulating or sound absorbing mineral materials, other than those of heading No 6811 or 6812 or of Chapter 69 : 6806 10 00  Slag wool, rock wool and similar mineral wools (including intermixtures thereof), in bulk, sheets or rolls 10 2  6806 20  Exfoliated vermiculite, expanded clays, foamed slag and similar expanded mineral materials (including intermixtures thereof) : 6806 20 10 Expanded clays 9 2,9  6806 2090 Other . 9 2,9  6806 90 00 - Other .... . . . 9 2,9  6807 Articles of asphalt or of similar material (for example, petroleum bitumen or coal tar pitch) : 6807 10  In rolls : Roofing and facing products, with a substrate consisting of : 6807 1011    Paper or paperboard . . 8 2,5 m 2 6807 10 19    Other materials 8 2,5 m2 6807 10 90 - - Other 8 2,5  6807 90 00 - Other ... 8 2,5  6808 00 00 Panels, boards, tiles, blocks and similar articles of vegetable fibre, of straw or of shavings, chips, particles, sawdust or other waste of wood, agglomerated with cement, plaster or other mineral binders 14 4,4  6809 Articles of plaster or of compositions based on plaster :  Boards, sheets, panels, tiles and similar articles, not ornamented :: 6809 1100 Faced or reinforced with paper or paperboard only 7 2,9 m2 6809 19 Q0 -- Other 7 2,9 m2 424 Official Journal of the European Communities 2 . 10 . 89 Rate of duty \ CN code Description autonomous (%) conventional (%) Supplementary unit 1 2 3 4 5 6809 90 00  Other articles 10 3,2  6810 Articles of cement, of concrete or of artificial stone, whether or not reinforced :  Tiles, flagstones, bricks and similar articles : 681011 Building blocks and bricks : 681011 10 Of light concrete (with a basis of crushed pumice, granulated slag, etc.) ... 10 3,2  68101190 Other * ' 10 3,2  6810 19 Other : 6810 19 10 Roofing tiles 10 3,2  6810 19 30 Other tiles and paving 10 3,2 m2 681019 90 Other 10 3,2  681020 00 - Pipes . 10 3,2   Other articles ; 681091 00 Prefabricated structural components for building or civil engineering .. . 10 3,2  6810 99 00 Other 10 3,2  6811 Articles of asbestos-cement, of cellulose fibre-cement or the like : 6811 10 00  Corrugated sheets ¢ ¢ 10 * 3,2  6811 20  Other sheets, panels, tiles and similar articles :   Sheets : 6811 20 11    Not exceeding 40 x 60 cm, for roofing or walls 10 3,2 m2 6811 20 19 Other 10 3,2  681120 90 Other 10 3,2  681130 00  Tubes, pipes and tube or pipe fittings 10 3,2  681190 00  Other articles . 13 4,6  6812 Fabricated asbestos fibres ; mixtures with a basis of asbestos or with a basis of asbestos and magnesium carbonate ; articles of such mixtures or of asbestos (for example, thread, woven fabric, clothing, headgear, footwear, gaskets), whether or not reinforced, other than goods of heading No 6811 ot 6813 : 681210 00  Fabricated asbestos fibres ; mixtures with a basis of asbestos or with a basis of asbestos and magnesium carbonate 10 4,6 6812 20 00  Yarn and thread . . . 13 8  6812 30 00  Cords and string, whether or not plaited 17 6,9  6812 40 00  Woven or knitted fabric 17 10  6812 50 00  Clothing, clothing accessories, footwear and headgear 17 6,9  6812 60 00  Paper, millboard and felt 17 6,9  6812 70 00  Compressed asbestos fibre jointing, in sheets or rolls 17 6,9  2 . 10. 89 Official Journal of the European Communities 425 Rate of duty CN code Description autonomous (%) conventional (%) Supplementary unit 1 2 3 4 5 6812 90 - Other : 6812 90 10 For use in civil aircraft (') 17 Free  6812 90 90 Other . 17 6,9  6813 Friction material and articles thereof (for example, sheets, rolls, strips, segments, discs, washers, pads), not mounted, for brakes, for clutches or the like, with a basis of asbestos, of other mineral substances or of cellulose, whether or not combined with textile or other materials : 6813 10  Brake linings and pads : 6813 10 10   With a basis of asbestos or other mineral substances, for use in civil aircraft (') ¢ 20 Free  6813 10 90 Other . 20 5,3  6813 90 - Other : 6813 90 10 With a basis of asbestos or other mineral substances, for use in civil aircraft (*) 20 Free  6813 90 90 Other ........ 20 5,3  6814 Worked mica and articles of mica, including agglomerated or recon ­ stituted mica, whether or not on a support of paper, paperboard or other materials : 6814 10 00  Plates, sheets and strips of agglomerated or reconstituted mica, whether or not on a support 8 3,8  6814 90 - Other : 6814 90 10   Sheets or splittings of mica 7 3,5  6814 90 90 -- Other ..... 10 5,3  6815 Articles of stone or of other mineral substances (including articles of peat), not elsewhere specified or included : 6815 10 00  Non-electrical articles of graphite or other carbon 14 3  6815 20 00 - Articles of peat 14 3   Other articles : 6815 91 00 Containing magnesite, dolomite or chromite 14 3  6815 99 Other : 6815 99 10 Of refractory materials, chemically bonded 14 3  6815 99 90 Other . . 14 3  ( l) Entry under this subheading is subject to conditions laid down in the relevant Community provisions. See also Section II , paragraph B, of the preliminary provisions . 426 Official Journal of the European Communities 2 . 10 . 89 CHAPTER 69 CERAMIC PRODUCTS Notes 1 . This chapter applies only to ceramic products which have been fired after shaping. Heading Nos 6904 to 6914 apply only to such products other than those classifiable in heading Nos 6901 to 6903 . 2 . This chapter does not cover : (a) products of heading No 2844; (b) articles of Chapter 71 (for example, imitation jewellery); (c) cermets of heading No 8113 ; (d) articles of Chapter 82 ; (e) electrical insulators (heading No 8546) or fittings of insulating material of heading No 8547 ; (f) artificial teeth (heading No 9021 ); (g) articles of Chapter 91 (for example, clocks and clock cases); ( (h) articles of Chapter 94 (for example, furniture, lamps and lighting fittings , prefabricated buildings); (ij) articles of Chapter 95 (for example, toys, games and sports requisites); (k) articles of heading No 9606 (for example, buttons) or of heading No 9614 (for example, smoking pipes); or (1) articles of Chapter 97 (for example, works of art). Rate of duty I CN code Description autonomous (%) conventional (%) Supplementary unit 1 2 3 4 5 I. GOODS OF SILICEOUS FOSSIL MEALS OR OF SIMILAR SILICEOUS EARTHS, AND REFRACTORY GOODS 6901 00 Bricks, blocks, tiles and other ceramic goods of siliceous fossil meals (for example, kieselguhr, tripolite or diatomite) or of similar siliceous earths : 690100 10  Bricks weighing more than 650 kg/m 3 10 3,8  MIN 0,5 Ecu/ 100 kg/br 6901 00 90 - Other 10 5  MIN 0,5 Ecu/ 100 kg/br 2 . 10 . 89 Official Journal of the European Communities 427 l l Rate of duty CN code Description autonomous (%) conventional (%) Supplementary unit 1 2 3 4 5 6902 Refractory bricks, blocks, tiles and similar refractory ceramic constructional goods, other than those of siliceous fossil meals or similar siliceous earths : 6902 10 00  Containing, by weight, singly or together, more than 50 % of the elements Mg, Ca or Cr, expressed as MgO, CaO or CftOj 10 4  MIN 1,1 Ecu/ 100 kg/br 6902 20  Containing, by weight, more than 50 % of alumina (AI2O3), of silica (Si02&gt; or of a mixture or compound of these products : 6902 20 10 Containing, by weight, 93 % or more of silica (S1O2) 10 4  MIN 0,7 Ecu/ 100 kg/br Other : 6902 20 91 Containing, by weight, more than 7 % but less than 45 % of alumina (AI2O3) 10 4  MIN 0,7 Ecu/ 100 kg/br 6902 20 99 Other 10 4  MIN 0,7 Ecu/ 100 kg/br 6902 90 00 - Other 10 4  MIN 0,7 Ecu/ 100 kg/br 6903 Other refractory ceramic goods (for example, retorts, crucibles, muffles, nozzles, plugs, supports, cupels, tubes, pipes, sheaths and rods), other than those of siliceous fossil meals or of similar siliceous earths : 6903 10 00  Containing, by weight, more than 50 % of graphite or other forms of carbon or of a mixture of these products «... 18 8  6903 20  Containing, by weight, more than 50 % of alumina (AI2O3) or of a mixture or compound of alumina and of silica (Si02&gt; : 6903 20 10 Containing, by weight, less than 45 % of alumina (AI2O3) . ....... 14 8  6903 20 90  Containing, by weight, 45 % or more of alumina (AI2O3) 14 8  6903 90 - Other : 6903 90 10 Containing, by weight, more than 25 % but not more than 50 % of graphite or other forms of carbon or of a mixture of these products . . 13 8  69039090 Other . 13 8  II. OTHER CERAMIC PRODUCTS 6904 Ceramic building bricks, flooring blocks, support or filler tiles and the like : 69041000 - Building bricks 8 4 p/st 6904 90 00 - Other ....;. 8 4  6905 Roofing tiles, chimney-pots, cowls, chimney liners, architectural orna ­ ments and other ceramic constructional goods : 6905 10 00 (  Roofing tiles . ¢ . ¢ 7 2,9 p/st 428 Official Journal of the European Communities 2 . 10. 89 II Rate of duty \ CN code Description autonomous (%) conventional (%) Supplementary unit 1 2 3 4 5 6905 90 00 - Other ... . 10 3,8  6906 00 00 Ceramic pipes, conduits, guttering and pipe fittings 10 3,5  6907 Unglazed ceramic flags and paving, hearth or wall tiles ; unglazed ceramic mosaic cubes and the like, whether or not on a backing : 6907 10 00  Tiles, cubes and similar articles, whether or not rectangular, the largest surface area of which is capable of being enclosed In a square the side of which is less than 7 cm 18 8 m2 6907 90 - Other : 6907 90 10 Double tiles of the 'Spaltplatten' type . 18 8 m 2 Other : 6907 90 91 Stoneware . . . 18 8 m2 6907 90 93 Earthenware or fine pottery 18 8 m2 6907 90 99 - - - Other 18 8 m 2 6908 Glared ceramic flags and paving, hearth or wall tiles ; glazed ceramic mosaic cubes and the like, whether or not on a backing : 6908 10 00  Tiles, cubes and similar articles, whether or not rectangular, the largest surface area of which is capable of being enclosed in a square the side of which is less than 7 cm . . . 18 9 m2 6908 90  Other : Of common pottery : 6908 9011 Double tiles of the 'Spaltplatten' tyjpe 18 8 m2 6908 9019 Other . 18 8 m2   Other : 6908 90 31 Double tiles of the 'Spaltplatten' type 18 9 m2 Other : 6908 90 51   : With a face of not more than 90 cm2 18 9 m2 1 Other . i .it ,,.  , ¢ « ¢- 6908 90 91 ' - ¢&gt; Stoaeware 18 9 m2 6908 90 93 Earthenware or fine pottery . . . 18 9 m2 6908 9099 Other ... 18 9 m2 6909 Ceramic wares for laboratory, chemical or other technical uses; ceramic troughs, tubs and similar receptacles of a kind used in agriculture ; ceramic pots, jars and similar articles of a kind used for the conveyance or packing of goods :  Ceramic wares for laboratory, chemical or other technical uses : 6909 11 00 Of porcelain or china 21 6,9  690919 00 Other 16 5,1  69099000 - Other 16 5,1  2 . 10 , 89 Official Journal of the European Communities 429 Rate of duty CN code Description( autonomous (%) conventional (%) Supplementary unit 1 2 3 4 5 6910 Ceramic sinks, wash basins, wash basin pedestals, baths, bidets, water closet pans, flushing cisterns, urinals and similar sanitary fixtures : 691010 00 - Of porcelain or china 20 10  MIN 8 Ecu/ 100 kg/br 6910 90 00 - Other 20 10  MIN 8 Ecu/ 100 kg/br 6911 Tableware, kitchenware, other household articles and toilet articles, of porcelain or china : 6911 1000 - Tableware and kitchenware 27 13,5  MIN 18 Ecu/ 100 kg/br 69119000 - Other 27 13,5  MIN 18 Ecu/ 100 kg/br 6912 00 Ceramic tableware, kitchenware, other household articles and toilet articles, other than of porcelain or china : 6912 00 10 - Of common pottery 15 5,1  6912 00 30  Stoneware . . . 17 6  6912 00 50 - Earthenware or fine pottery 21 10,5  MIN 18 Ecu/ 100 kg/br 6912 00 90 - Other 21 7,5  6913 Statuettes and other ornamental ceramic articles : 691310 00  Of porcelain or china 22 9  MIN 70 Ecu/ 100 kg/br 6913 90 - Other : 6913 90 10 Of common pottery 16 5  Other : 6913 90 91 Stoneware 20 9  MIN 35 Ecu/ 100 kg/br 6913 90 93 Earthenware or fine pottery . 20 9  ¢ MIN 35 Ecu/ 100 kg/br 6913 90 99 Other 20 9  MIN 35 Ecu/ 100 kg/br 6914 Other ceramic articles : 6914 10 00  Of porcelain or china .... &lt; . 22 7,7 6914 90 - Other : 6914 90 10 Of common pottery 18 5,1 6914 90 90 Other 18 5,1  430 Official Journal of the European Communities 2. 10. 89 CHAPTER 70 GLASS AND GLASSWARE Notes 1 . This chapter does not cover : (a) goods of heading No 3207 (for example, verifiable enamels and glazes, glass frit, other glass in the form of powder, granules or flakes); (b) articles of Chapter 71 (for example, imitation jewellery); (c) optical fibre cables of heading No 8544, electrical insulators (heading No 8546) or fittings of insulating material of heading No 8547; (d) optical fibres, optically worked optical elements, hypodermic syringes, artificial eyes, thermometers, barometers, hydrometers or other articles of Chapter 90; (e) lamps or lighting fittings, illuminated signs, illuminated name-plates or the like, having a permanently fixed light source, or parts thereof of heading No 9405 ; (f) toys, games, sports requisites, Christmas tree ornaments or other articles of Chapter 95 (excluding glass eyes without mechanisms for dolls or for other articles of Chapter 95); or (g) buttons, fitted vacuum flasks, scent or similar sprays or other articles of Chapter 96. 2 . For the purposes of headings Nos 7003, 7004 and 7005 : (a) Glass is not regarded as 'worked' by reason of any process it has undergone before annealing. (b) Cutting to shape does not affect the classification of glass in sheets. (c) The expression 'absorbent or reflecting layer' means a microscopically thin coating of metal or of a chemical compound (for example, metal oxide) which absorbs, for example, infra-red light or improves the reflecting qualities of the gla6s while still allowing it to retain a degree of transparency or translucency. 3 . The products referred to in heading No 7006 remain classified in that heading whether or not they have the character of articles . 4 . For the purposes of heading No 7019, the expression 'glass wool' means : * (a) mineral wools with a silica (SiC&gt;2) content not less than 60 % by weight ; (b) mineral wools with a silica (SiC&gt; 2) content less than 60 % but with an alkaline oxide (K2O or Na20) content exceeding 5 % by weight or a boric oxide (B2O3) content exceeding 2 % by weight . Mineral wools which do not comply with the above specifications fall within heading No 6806. 5 . Throughout the nomenclature, the expression 'glass' includes fused quartz and other fused silica . Subheading note 1 . For the purposes of subheadings 7013 21 , 7013 31 and 7013 91 , the expression 'lead crystal' means only glass having a minimum lead monoxide (PbO) content by weight of 24 %. 2 . 10. 89 Official Journal of the European Communities 431 l Rate of duty ¢ CN code Description autonomous (%) conventional (%) Supplementary unit 1 2 3 4 5 7001 00 Cullet and other waste and scrap of glass ; glass in the mass : 7001 00 10  Cullet and other waste and scrap of glass Free Free   Glass in the mass : 7001 00 91 Optical glass 12 5,8  7001 00 99 -- Other 9 2,9  7002 Glass in balls (other than microspheres of heading No 7018), rods or tubes, unworked : 7002 10 00 - Balls 10 4,9  7002 20 - Rods : 7002 20 10 Of optical glass 12 5,8  7002 20 90 Other 10 4,9   Tubes : 7002 3100 Of fused quartz or other fused silica 10 4,9  7002 32 00 Of other glass having a linear coefficient of expansion not exceeding 5 x 10~ 6 per Kelvin within a temperature range of 0 °C to 300 °C 10 4,9  7002 39 00 Other . 10 4,9  7003 Cast glass and rolled glass, in sheets or profiles, whether or not having an absorbent or reflecting layer, but not otherwise worked :  Non-wired sheets : 7003 11 Coloured throughout the mass (body tinted), opacified, flashed or having an absorbent or reflecting layer : 7003 11 10 Of optical glass 12 5,8 m 2 70031190 Other 10 5 m 2 MIN 1,6 Ecu/ MIN 0,8 Ecu/ lOOkg/br lOOkg/br 7003 19 Other : 7003 19 10    Of optical glass . . . 12 5,8 m 2 700319 90 Other ... 10 5 m2 MIN 1,6 Ecu/ MIN 0,8 Ecu/ lOOkg/br lOOkg/br 7003 20  Wired sheets : 7003 2010  - Coloured throughout the mass (body tinted), opacified, flashed or having an: absorbent or reflecting layer 10 5 m MIN 1 Ecu/ MIN 0,5 Ecu/ lOOkg/br lOOkg/br 7003 20 90 Other 10 5 m 2 MIN 1 Ecu/ MIN 0,5 Ecu/ 100 kg/br 100 kg/br 7003 30 00 - Profiles 20 5,3  432 Official Journal of the European Communities 2 . 10 . 89 \ Rate of duty CN code Description autonomous (%) conventional &lt;%) Supplementary unit 1 2 3 4 5 7004 Drawn glass and blown glass, in sheets, whether or not having an absorbent or reflecting layer, but not otherwise worked : 700410  Glass, coloured throughout the mass (body tinted), opacified, flashed or having an absorbent or reflecting layer : 700410 10 Optical glass . 12 5,8 m 2 7004 10 30   Antique glass 10 6 m 2 M1N 1 Ecu/ MIN 0,6 Ecu/ 100 kg/br 100 kg/br 7004 1050   Horticultural sheet glass 10 6 m 2 MIN 1 Ecu/ MIN 0,6 Ecu/ 100 kg/br 100 kg/br 7004 10 90 Other 10 6 , m2 MIN 1 Ecu/ MIN 0,6 Ecu/ 100 kg/br 100 kg/br 700490  Other glass : 7004 9010 Optical glass* 12 5,8 m 2 7004 90 50   Antique glass . . 10 6 m 2 MIN 1 Ecu/ MIN 0,6 Ecu/ 100 kg/br 100 kg/br 7004 90 70 Horticultural sheet glass ; 10 6 m 2 MIN 1 Ecu/ MIN 0,6 Ecu/ 100 kg/br 100 kg/br   Other, of a thickness : 700490 91    Not exceeding 2,5 mm 10 6 m 2 MIN 1 Ecu/ MIN 0,6 Ecu/ 100 kg/br 100 kg/br 7004 90 93    Exceeding 2,5 mm but not exceeding 3,5 mm 10 6 m2 MIN 1 Ecu/ MIN 0,6 Ecu/ 100 kg/br 100 kg/br 7004 90 95    Exceeding 3,5 mm but not exceeding 4,5 mm 10 6 m2 MIN 1 Ecu/ MIN 0,6 Ecu/ 100 kg/br 100 kg/br 7004 90 99    Exceeding 4,5 mm 10 6 m2 MIN 1 Ecu/ MIN 0,6 Ecu/ 100 kg/br 100 kg/br 7005 Float glass and surface ground or polished glass, in sheets, whether or not having an absorbent or reflecting layer, but not otherwise worked : 7005 10  Non-wired glass, having an absorbent or reflecting layer : 70051010   Horticultural sheet glass 10 3,8 m2   Other, of a thickness : 700510 31    Not exceeding 2,5 mm . 10 3,8 m2 700510 33    Exceeding 2,5 mm but not exceeding 3,5 mm . . . 10 3,8 m 2 - 700510 35    Exceeding 3,5 mm but not exceeding 4,5 mm 10 3,8 m2 700510 91    Exceeding 4,5 mm but not exceeding 5,5 mm 10 3,8 m2 7005 10 93 T-   Exceeding 5,5 mm but not exceeding 7 mm 10 3,8 m2 700510 95    Exceeding 7 mm 10 3,8 m2 2 . 10 . 89 Official Journal of the European Communities 433 Rate of duty \ CN code Description autonomous (%) conventional (%&gt; Supplementary unit 1 2 3 4 5  Other non-wired glass : 7005 21   Coloured throughout the mass (body tinted), opacified, flashed or merely surface grouad : 7005 21 10 Of a thickness not exceeding 2,5 mm 10 3,8 m 2 7005 2120 Of a thickness exceeding 2,5 mm but not exceeding 3,5 mm 10 3,8 m2 7005 21 30 Of a thickness exceeding 3,5 mm but not exceeding 4;5 mm 10 3,8 m 2 7005 21 40 Of a thickness exceeding 4,5 mm but not exceeding 5,5 mm ..... 10 3,8 m 2 7005*2150    Of a; thickness exceeding 5,5 mm but not exceeding 7 mm 10 3,8 m2 7005 21 90 Of a thickness exceeding 7 mm 10 3,8 m 2 7005 29 Other : 7005 2910 Horticultural sheet glass 10 3,8 m2    Other, of a thickness : 70O5 29 31  Not exceeding 2,5 mm 10 3,8 m 2 7005 29 33 Exceeding 2,5 mm but not exceeding 3,5 mm 10 3,8 m2 7005 29 35     Exceeding 3,5 mm but not exceeding 4,5 mm ........... 10 3,8 m2 7005 29 91     Exceeding 4,5 mm but not exceeding 5,5 mm . 10 3,8 m2 7005 29 93 Exceeding 5,5 mm but not exceeding 7 mm . . . 10 3,8 m2 7005 29 95     Exceeding 7 mm 10 3,8 m 2 7005 30 00 - Wired glass 10 3,8 m 2 7006 00 Glass of heading No 7003, 7004 or 7005, bent, edge-worked, eng ­ raved, drilled, enamelled or otherwise worked, but not framed or fitted with other materials : 7006 00 10 - Optical glass 12 5,8  7006 00 90 - Other . . . 20 5,3  7007 Safety glass, consisting of toughened (tempered) or laminated glass :  Toughened (tempered) safety glass : 700711  - Of size and shape suitable for incorporation in vehicles, aircraft, spacecraft or vessels : 7007 11 10 Of size and shape suitable for incorporation in motor vehicles ... 22 5,8  70071190 Other 22 5,8  7007 19 Other : 7007 19 10 Enamelled 22 5,8 m2 7007 19 20 Coloured throughout the mass (body tinted), opacified, flashed or having an absorbent or reflecting layer 22 5,8 m2 7007 19 80 - Other 22 5,8 m2 434 Official Journal of the European Communities 2 . 10. 89 Rate of duty CN code Description autonomous (%) conventional (%) Supplementary unit 1 ,2 3 4 5  Laminated safety glass : ,7007 21 Of size and shape suitable for incorporation in vehicles, aircraft, spacecraft or vessels : 7007 21 10 Windshields, not framed, for use in civil aircraft (') 22 Free  Other : 7007 2191   Of size and shape suitable for incorporation in motor vehicles . . 22 5,8  7007 21 99 Other 22 5,8  70072900 Other 22 5,8 m * 7008 00 Multiple-walled insulating units of glass :  Coloured throughout the mass (body tinted), opacified, flashed or having an absorbent or reflecting layer : 7008 0011 Double-walled 20 5,3 m * 7008 00 19 Other 20 5,3 m2  Other : 7008 0091 Double-walled 20 5,3 m* 7008 00 99 Other 20 5,3 m* 7009 Glass mirrors, whether or not framed, including rear-view mirrors : 700910 00  Rear-view mirrors for vehicles . . . 22 6,5 p/st  Other : 7009 91 00 - - Unframed . ... 22 6,5  7009 92 00 Framed . . 22 6,5  7010 Carboys, bottles, flasks, jars, pots, phials, ampoules and other con ­ tainers, of glass, of a kind used for the conveyance or packing of goods ; preserving jars of glass ; stoppers, lids and other closures, of glass :  7010 10 00 - Ampoules . . 22 5,8  7010 90 - Other : 70109010 Preserving jars (sterilizing jars) 24 12 p/st Other :  Containers of a kind used for the conveyance or packing of goods : 7010 90 21     Made from tubing of glass of a thickness of less than 1 mm ... 24 9 p/st Other, of a nominal capacity of : 7010 90 31      2,5 litres or more 24 9 p/st (') Entry under this subheading is subject to conditions laid down in the relevant Community provisions. See also Section II, paragraph B, of the preliminary provisions . 2 . 10 . 89 Official Journal of the European Communities 435 \ Rate of duty \ CN code Description autonomous (%) conventional &lt;%) Supplementary unit 1 2 3 4 5 Less than 2,5 litres : ; For beverages and foodstuffs : _ Bottles : Of colourless glass, of a nominal capacity of : 7010 9041 One litre or more 24 9 p/st 7010 90 43 ______  More than 0,33 litre but less than one litre . .... 24 9 p/st 7010 90 45 0,15 litre or more but not more than 0,33 litre ... 24 9 p/st 7010 90 47      Less than 0,15 litre 24 9 p/st Of coloured glass, of a nominal capacity of : 7010 90 51 . One litre or more 24 9 p/st 7010 90 53 _   _  More than 0,33 litre but less than one litre 24 9 p/st 7010 90 55 ________  0,15 litre or more but not more than 0,33 litre ... 24 9 p/st 7010 90 57 _________ Less than 0,15 litre 24 9 p/st        Other, of a nominal capacity of : 7010 90 61 ________ 0,25 litre or more 24 ( 9 p/st 7010 90 67 ________ Less than 0,25 litre . 24 9 p/st       For pharmaceutical products, of a nominal capacity of : 7010 90 71 _______ More than 0,055 litre 24 9 p/st 7010 90 77 0,055 litre or less 24 9 p/st       For other products : 701090 81 _____ Of colourless glass 24 9 p/st 7010 90 87 _______ Of coloured glass ...  24 9 p/st 7010 90 99    Stoppers, lids and other closures 24 9  7011 Glass envelopes (including bulbs and tubes), open, and glass parts thereof, without fittings, for electric lamps, cathode-ray tubes or the like : 7011 10 00  For electric lighting . 18 7  701120 00  For cathode-ray tubes 18 7  701190 00 - Other 18 7  7012 00 Glass inners for vacuum flasks or for other vacuum vessels : 7012 00 10 - Unfinished 21 6,3  7012 00 90 - Finished .... 25 12,5  7013 Glassware of a kind used for table, kitchen, toilet, office, indoor decoration or similar purposes (other than that of heading No 7010 or 7018) : 701310 00  Of glass-ceramics 24 12 p/st  Drinking glasses other than of glass-ceramics : 7013 21   Of lead crystal : Gathered by hand : 7013 21 11     Cut or otherwise decorated 24 12 p/st 436 Official Journal of the European Communities 2 . 10. 89 \ Rate of duty CN code Description autonomous (%) conventional (%) Supplementary unit 1 2 3 4 5 7013 21 19 Other 24 12 p/st Gathered mechanically : 7013 2191 Cut or otherwise decorated . . . . 24 12 p/st 7013 21 99 - Other 24 12 p/st 7013 29 - - Other : 7013 29 10    Of toughened glass . 24 12 p/st Other :   Gathered by hand : 7013 29 51 Cut or otherwise decorated 24 12 p/st 7013 29 59 Other 24 12 p/st Gathered mechanically : 7013 29 91   - Cut or otherwise decorated 24 12 p/st 7013 29 99 - Other . .. 24 12 p/st  Glassware of a kind used for table (other than drinking glasses) or kitchen purposes other than of glass-ceramics : 7013 31   Of lead crystal : 7013 31 10 Gathered by hand 24 12 p/st 7013 31 90    Gathered mechanically 24 12 p/st 7013 32 00 Of glass having a linear coefficient of expansion not exceeding 5 x 10~ 6 per Kelvin within a temperature range of 0 °C to 300 °C 24 12 p/st 7013 39 Other : 7013 39 10 Of toughened glass . . . . .  . 24 12 p/st    Other : 701339 91 Gathered by hand ; 24 12 p/st 7013 39 99 Gathered mechanically 24 12 p/st  Other glassware : 7013 91 Of lead crystal : 7013 91 10 Gathered by hand . 24 12 p/st  i » ¢ « i . i 7013 91 90    Gathered mechanically 24 12 p/st 7013 99 Other : 7013 99 10    Gathered by hand 24 12 p/st 7013 99 90 Gathered mechanically 24 12 p/st 7014 00 00 Signalling glassware and optical elements of glass (other than those of heading No 7015), not optically worked 20 6,2  7015 Clock or watch glasses and similar glasses, glasses for non-corrective or corrective spectacles, curved, bent, hollowed or the like, not optically worked ; hollow glass spheres and their segments, for the manufacture of such glasses : 701510 00  Glasses for corrective spectacles 12 5,8  7015 90 00 - Other 19 5,1  2. 10. 89 Official Journal of the European Communities 437 Rate of duty CN code Description autonomous (%) conventional (%) Supplementary unit 1 2 3 4 5 7016 Paving blocks, slabs, bricks, squares, tiles and other articles of pressed or moulded glass, whether or not wired, of a kind used for building or construction purposes ; glass cubes and other glass small ­ wares, whether or not on a backing, for mosaics or similar decorative purposes ; leaded lights and the like ; multicellular or foam glass in blocks, panels, plates, shells or similar forms : 70161000  Glass cubes and other glass smallwares, whether or not on a backing, for mosaics or similar decorative purposes 20 10  701690 - Other : 7016 90 10 Leaded lights and the like 10 5,3 m 2 701690 30 Multicellular glass or foam glass . ... 10 4  MIN 2 Ecu/ MIN 1,6 Ecu/ 100 kg/br lOOkg/br 701690 90 Other 10 4  MIN 2 Ecu/ MIN 1,6 Ecu/ 100 kg/br 100 kg/br 7017 Laboratory, hygienic or pharmaceutical glassware, whether or not graduated or calibrated : 70171000  Of fused quartz or other fused silica 16 4,6  7017 20 00  Of other glass having a linear coefficient of expansion not exceeding 5 x 10-6 per Kelvin within a temperature range of 0 °C to 300 °C . 23 5,8  7017 90 00 - Other 23 5,8  7018 Glass beads, imitation pearls, imitation precious or semi-precious stones and similar glass smallwares, and articles thereof other than imitation jewellery ; glass eyes other than prosthetic articles ; statuettes and other ornaments of lamp-worked glass, other than imitation jewellery ; glass microspheres not exceeding 1 mm in diameter : 7018 10  Glass beads, imitation pearls, imitation precious or semi-precious stones and similar glass smallwares : Glass beads : 70181011 Cut and mechanically polished Free 4,1 0  70181019 Other 25 10  70181030   Imitation pearls 1,7 Ecu/ 0,6 Ecu/  kg/net kg/net Imitation precious and semi-precious stones : 7018 10 51 Cut and mechanically polished Free 3,8 0  7018 10 59 --- Other 16 6  7018 10 90 Other . 19 6,5 (&lt;)  7018 20 00  Glass microspheres not exceeding 1 mm in diameter 17 5,6  7018 90 - Other : 7018 90 10 Glass eyes ; articles of glass smallware . . . 20 5,3  7018 90 90 Other 20 10  (!) Exemption from the payment of duty in respect of goods falling within subheadings 7018 10 11 , 7018 10 51 and 7018 10 90, within the limits of a total annual quota of 52 tonnes, to be granted by the competent Community authorities . 438 Official Journal of the European Communities 2 . 10 . 89 L Rate of duty CN code Description autonomous (%) conventional (%) Supplementary unit t 2 3 4.5 7019 Glass fibres (including glass wool) and articles thereof (for example, yarn, woven fabrics) : 7019 10  Slivers, rovings, yam and chopped strands : 7019 10 10 Glass fibre threads, cut into lengths of 3 mm or more but not more than 50 mm ('chopped strands') 23 9,5  Other :    Of filaments : 701910 51 Rovings 23 9,5  7019 10 59 Other .. 23 9,5  7019 10 99 Of staple fibres 23 9,5  7019 20  Woven fabrics, including narrow fabrics :  - Of filaments : 7019 2011 Made from rovings 23 9,5  1 Other, of a width of : 7019 20 31 Not more than 30 cm 23 9,5  7019 20 35 More than 30 cm .. 23 9,5  7019 20 90 Of staple fibres ... ; 23 9,5   Thin sheets (voiles), webs, mats, mattresses, boards and similar nonwoven products : 7019 31 00 Mats ; 23 9,5  7019 32 00 Thin sheets (voiles) 19 6,5  7019 39 00 Other . ... 19 6,5  7019 90 - Other : 7019 90 10 ^  Non-textile fibres in bulk or flocks 23 9,5 701990 30 Pads and casings for insulating tubes and pipes 23 9,5  Other : 7019 90 91 Of textile fibres 23 9,5  701990 99 Other . . 23 9,5  7020 00 Other articles of glass : 7020 0010  Of fused quartz or other fused silica 21 5,6  ¢rtm I » ¢ - ¢ ¢ 7020 00 30  Of glass having a linear coefficient of expansion not exceeding 5 x 10~ 6 per Kelvin within a temperature range of 0 °C to 300 °C 21 5,6  7020 00 90 - Other 21 5,6  2 . 10. 89 Official Journal of the European Communities 439 SECTION XIV NATURAL OR CULTURED PEARLS, PRECIOUS OR SEMI-PRECIOUS STONES, PRECIOUS METALS, METALS CLAD WITH PRECIOUS METAL, AND ARTICLES THEREOF ; IMITATION JEWELLERY ; COIN , CHAPTER 71 NATURAL OR CULTURED PEARLS, PRECIOUS OR SEMI-PRECIOUS STONES, PRECIOUS METALS, METALS CLAD WITH PRECIOUS METAL, AND ARTICLES THEREOF ; IMITATION JEWELLERY ; COIN Notes h Subject to note 1 (a) to Section VI and except as provided below, all articles consisting wholly or partly : (a) of natural or cultured pearls or of precious or semi-precious stones (natural , synthetic or reconstructed); or (b) of precious metal or of metal clad with precious metal, are to be classified in this chapter. 2 . (a) Heading Nos 7113 , 7114 and 7115 do not cover articles in which precious metal or metal clad with precious metal is present as minor constituents only, such as minor fittings or minor ornamentation (for example, monograms, ferrules and rims), and paragraph (b) of the foregoing note does not apply to such articles . (b) Heading No 7116 does not cover articles containing precious metal or metal clad with precious metal (other than as minor constituents). 3 . This chapter does not cover : (a) amalgams of precious metal , or colloidal precious metal (heading No 2843); (b) sterile surgical suture materials, dental fillings or other goods of Chapter 30; (c) articles of Chapter 32 (for example, lustres); (d) handbags or other articles of heading No 4202 or articles of heading No 4203 ; (e) articles of heading No 4303 or 4304; (f) goods of Section XI (textiles and textile articles); (g) footwear, headgear or other articles of Chapter 64 or 65 ; (h) umbrellas, walking-sticks or other articles of Chapter 66 ; (ij) abrasive goods of heading No 6804 or 6805 or Chapter 82, containing dust or powder of precious or semiprecious stones (natural or synthetic); articles of Chapter 82 with a working part of precious or semi-precious stones (natural, synthetic or reconstructed); machinery, mechanical appliances or electrical goods, or parts thereof, of Section XVI . However, articles and parts thereof, wholly of precious or semi-precious stones (natural , synthetic or reconstructed) remain classified in this chapter, except unmounted worked sapphires and diamonds for styluses (heading No 8522); (k) articles of Chapter 90, 91 or 92 (scientific instruments, clocks and watches, musicalinstruments); (1) arms or parts thereof (Chapter 93); 440 Official Journal of the European Communities 2 . 10 . 89 (m) articles covered by note 2 to Chapter 95 ; (n) articles of Chapter 96 other than those of heading Nos 9601 to 9606 or 9615 ; or (o) original sculptures or statuary (heading No 9703), collectors' pieces (heading No 9705) or antiques of an age exceeding 100 years (heading No 9706), other than natural or cultured pearls or precious or semi-precious stones . 4. (a) The expression 'precious metal ' means silver, gold and platinum. (b) The expression 'platinum' means platinum, iridium, osmium , palladium, rhodium and ruthenium . (c) The expression 'precious or semi-precious stones' does not include any of the substances specified in note 2 (b) to Chapter 96 . 5 . For the purposes of this chapter, any alloy (including a sintered mixture and an inter-metallic compound) containing precious metal is to be treated as an alloy of precious metal if any one precious metal constitutes as much as 2%, by weight, of the alloy . Alloys of precious metal are to be classified according to the following rules : (a) An alloy containing 2 % or more, by weight, of platinum is to be treated as an alloy of platinum . (b) An alloy containing 2 % or more, by weight, of gold but no platinum, or less than 2 %, by weight, of platinum , is to be treated as an alloy of gold . (c) Other alloys containing 2 % or more, by weight, of silver are to be treated as alloys of silver. 6 . Except where the context otherwise requires, any reference in the nomenclature to precious metal or to any particular precious metal includes a reference to alloys treated as alloys of precious metal or of the particular metal in accordance with the rules in note 5 above, but not to metal clad with precious metal or to base metal or non-metals plated with precious metal . 7 . Throughout the nomenclature the expression 'metal clad with precious metal' means material made with a base of metal upon one or more surfaces of which there is affixed by soldering, brazing, welding, hot-rolling or similar mechanical means a covering of precious metal . Except where the context otherwise requires, the expression also covers base metal inlaid with precious metal. 8 . For the purposes of heading No 7113 , the expression 'articles of jewellery' means : (a) any small objects of personal adornment (gem-set or not) (for example, rings, bracelets, necklaces, brooches, ear-rings, watch-chains, fobs , pendants, tie-pins , cuff-lioJs,s, dj;ess-studs , religious or other medals and insignia); and (b) articles of personal use of a kind normally carried in the pocket, in the handbag or on the person (such as cigarette cases, powder boxes, chain purses , cachou boxes). 9 . For the purposes of heading No 71 14, the expression 'articles of goldsmiths' or silversmiths' wares' includes such articles as ornaments, tableware, toilet-ware, smokers ' requisites and other articles of household, office or religious use. 10 . For the purposes of heading No 71 17 , the expression ' imitation jewellery' means articles of jewellery within the meaning of paragraph (a) of note 8 above (but not including buttons or other articles of heading No 9606, or dress-combs, hair-slides or the like, or hairpins, of heading No 9615), not incorporating natural or cultured pearls, precious or semi-precious stones (natural , synthetic or reconstructed) nor (except as plating or as minor constituents) precious metal or metal clad with precious metal . 2 . 10. 89 Official Journal of the European Communities 44 Subheading notes 1 . For the purposes of subheadings 7106 10, 7108 11 , 7110 11 , 711021 , 711031 and 711041 , the expressions 'powder' and 'in powder form' mean products of which 90 % or more by weight passes through a sieve having a mesh aperture of 0,5 mm . 2 . Notwithstanding the provisions of chapter note 4 (b), for the purposes of subheadings 7110 11 and 7110 19 , the expression 'platinum' does not include iridium, osmium, palladium, rhodium or ruthenium . 3 . For the classification of alloys in the subheadings of heading No 7110, each alloy is to be classified with that metal , platinum, palladium, rhodium, iridium, osmium or ruthenium which predominates by weight over each other of these metals . Additional note 1 . For the purposes of heading No 7112, the expression 'waste and scrap, of precious metal ' means products fit only for the recovery of the metal or for use in the manufacture of chemicals. Rate of duty CN code Description autonomous (%) conventional (%) Supplementary unit 1 2 3 4 5 I. NATURAL OR CULTURED PEARLS AND PRECIOUS OR SEMI-PRECIOUS STONES 7101 Pearls, natural or cultured, whether or not worked or graded but not strung, mounted or set ; ungraded pearls, natural or cultured, tem ­ porarily strung for convenience of transport : 7101 10 00  Natural pearls ....... Free Free g  Cultured pearls : 7101 21 00   Unworked Free Free g 710122 00 Worked Free Free g 7102 Diamonds, whether or not worked, but not mounted or set : 7102 10 00  Unsorted . . . Free Free c/k  Industrial : 7102 2100   Unworked or simply sawn, cleaved or bruted . Free Free c/k 7102 29 00 Other 8 3,2 c/k  Non-industrial : 7102 3100   Unworked or simply sawn, cleaved or bruted . ............... Free Free c/k 7102 39 00 Other . Free Free c/k 7103 Precious stones (other than diamonds) and semi-precious stones, whether or not worked or graded but not strung, mounted or set ; ungraded precious stones (other than diamonds) and semi-precious stones, temporarily strung for convenience of transport : 7103 10 00  Unworked or simply sawn or roughly shaped Free Free   Otherwise worked : 7103 91 00   Rubies, sapphires and emeralds Free Free g 442 Official Journal of the European Communities 2 . 10. 89 Rate of duty \ CN code Description autonomous (%) conventional (%) Supplementary unit ' 1 2 3 4 5 7103 99 00 Other - . Free Free g 7104 Synthetic or reconstructed precious or semi-precious stones, whether or not worked or graded but not strung, mounted or set ; ungraded synthetic or reconstructed precious or semi-precious stones, tem ­ porarily strung for convenience of transport : 7104 10 00  Piezo-electric quartz . . . 8 3,2 g 7104 20 00  Other, unworked or simply sawn or roughly shaped 2 0,9 g 7104 90 00 - Other 4 1,8 g 7105 Dust and powder of natural or synthetic precious or semi-precious stones : 7105 10 Q0 - Of diamonds Free 1,4 g 710590 00 - Other . Free 1,4 g II. PRECIOUS METALS AND METALS CLAD WITH PRE ­ CIOUS METAL 7106 Silver (including silver plated with gold or platinum), unwrought or in semi-manufactured forms, or in powder form : 710610 00 - Powder 13 3,8 g  Other : 7106 91 Unwrought : 7106 91 10  Of a fineness of not less than 999 parts per 1 000 Free Free g 71069190 Of a fineness of less than 999 parts per 1 000 Free Free g 710692 Semi-manufactured : 7106 92 10    Purls, spangLes and cuttings . 13 3,8 g    Other : 7106 92 91   Of a fineness of not less than 750 parts per 1 000 . . . 4 1,8 g 710692 99     Of a fineness of less than 750 parts per 1 000 . . 4 1,8 g 7107 00 00 Base metals clad with silver, not further worked than semi-manufac ­ tured 13 4,6  7108 Gold (including gold plated with platinum) unwrought or in semi-man ­ ufactured forms, or in powder form :  Non-monetary : 71081100 Powder 11 4,1 g 7108 12 00 , Other unwrought forms Free Free g 710813 Other semi-manufactured forms : 71081310 Bars, rods, wire and sections ; plates ; sheets and strips of a thick ­ ness, excluding any backing, exceeding 0,15 mm . 2 0,5 g 710813 30 Tubes, pipes and hollow bars 4 1,8 g 710813 50  Thin sheets and strips (foil) of a thickness, excluding any backing, not exceeding 0,15 mm 12 5,3 g 710813 90 Other 11 4,1 g 7108 20 00 - Monetary Free Free g 2 . 10. 89 Official Journal of the European Communities 443 Rate of duty CN code Description autonomous (%) conventional (%) Supplementary unit 1 2 3 4 5 710900 00 Base metals or silver, clad with gold, not further worked than semi-manufactured . 9 2,9  7110 Platinum, unwrought or in semi-manufactured forms, or in powder form :  Platinum : 7110 11 00   Unwrought or in powder form . Free Free g 711019 -- Other : 71101910 Bars, rods, wire and sections; plates ; sheets and strips of a thick ­ ness, excluding any backing, exceeding 0,15 mm 2 0,9 g 7110 19 30 Tubes, pipes and hollow bars 3 1,4 g 7110 19 50    Thin sheets and strips (foil) of a thickness, excluding any backing, not exceeding 0,15 mm 8 3,2 g 711019 90 Other 9 4 g  Palladium : 7110 21 00 Unwrought or in powder form Free Free g 711029 00 - - Other 4 2 g  Rhodium : 7110 3100 Unwrought or in powder form Free Free g 7110 39 00 Other 4 2 g  Iridium, osmium and ruthenium : 711041 00   Unwrought or in powder form Free Free g 71104900 Other 4 2 g 7111 00 00 Base metals, silver or gold, clad with platinum, not further worked than semi-manufactured 7 2,9  7112  Waste and scrap of precious metal or of metal clad with precious metal : 7112 1000  Of gold, including metal clad with gold but excluding sweepings containing other precious metals Free Free  7112 2000  Of platinum, including metal clad with platinum but excluding sweepings containing other precious metals Free , Free  7112 90 00 - Other Free Free  III. JEWELLERY, GOLDSMITHS* AND SILVERSMITHS' WARES AND OTHER ARTICLES 7113 Articles of jewellery and parts thereof, of precious metal or of metal clad with precious metal :  Of precious metal whether or not plated or clad with precious metal : 7113 11 00 Of silver, whether or not plated or clad with other precious metal .... 9 3,5  711319 00 Of other precious metal, whether or not plated or clad with precious metal * . 9 3,5  7113 20 00  Of base metal clad with precious metal 12 5,8  444 Official Journal of the European Communities 2. 10. 89 Rate of duty ' CN code Description autonomous (%) conventional (%) Supplementary unit 1 2 3 4 5 7114 Articles of goldsmiths' or silversmiths' wares and parts thereof, of precious nietal or of metal clad with precious metal :  Of precious metal whether or not plated or clad with precious metal : 7114 11 00 Of silver, whether or not plated or clad with other precious metal .... 9 3  711419 00 Of other precious metal, whether or not plated or clad with precious metal 9 3  7114 2000  Of base metal clad with precious metal . 12 3,8  7115 Other articles of precious metal or- of metal clad with precious metal : 7115 10 00  Catalysts in the form of wire cloth or grill, of platinum 9 5,1  7115 90 - Other : 7115 90 10 Of precious metal 9 5,1  711590 90 Of metal clad with precious metal 12 4,4  7116 Articles of natural or cultured pearls, precious or semi-precious stones (natural, synthetic or reconstructed) : 7116 10 00  Of natural or cultured pearls Free Free g 7116 20  Of precious or semi-precious stones (natural, synthetic or reconstructed) : Made wholly of natural precious or semi-precious stones : 7116 20 11 Necklaces, bracelets and other articles of natural precious or semi ­ precious stones, simply strung without fasteners or other accessories Free Free g 7116 2019 - - - Other 9 5,1 g 7116 20 90 Other 14 4,9 g 7117 Imitation jewellery :  Of base metal, whether or. not plated with precious metal : 71171100 Cuff-links and studs 18 7,2  711719 -- Other : 71171910 With parts of glass 22 8,5   Without parts of glass : 711719 91 Gilt, silvered or platinum plated 22 8,5  711719 99 Other .. 22 8,5  7117 90 00 - Other 22 6,7  iii,, 7118 Coin : 7118 10  Coin (other than gold coin), not being legal tender : 71181010 Of silver Free Free g 711810 90 Other Free Free  7118 90 - Other : 7118 90 10 Of gold . Free Free g 7118 90 90 Other Free Free  2 . 10 . 89 Official Journal of the European Communities 445 SECTION XV BASE METALS AND ARTICLES OF BASE METAL Notes 1 . This section does not cover : (a) prepared paints, inks or other products with a basis of metallic flakes or powder (heading Nos 3207 to 3210, 3212, 3213 or 3215); (b) ferro-cerium Or other pyrophoric alloys (heading No 3606); (c) headgear or parts thereof of heading No 6506 or 6507 ; (d) umbrella frames or other articles of heading No 6603 ; (e) goods of Chapter 71 (for example, precious metal alloys, base metal clad with precious metal, imitation jewellery); (f) articles of Section XVI (machinery, mechanical appliances and electrical goods); (g) assembled railway or tramway track (heading No 8608) or other articles of Section XVII (vehicles, ships and boats , aircraft); (h) instruments or apparatus of Section XVIII , including clock or watch springs ; (ij) lead shot prepared for ammunition (heading No 9306) or other articles of Section XIX (arms and ammunition); (k) articles of Chapter 94 (for example, furniture, mattress supports, lamps and lighting fittings, illuminated signs, prefabricated buildings); (1) articles of Chapter 95 (for example, toys, games, sports requisites); (m) hand sieves, buttons, pens, pencil-holders, pen nibs or other articles of Chapter , 96 (miscellaneous manufactured articles); or (n) articles of Chapter 97 (for example, works of art). 2 . Throughout the nomenclature, the expression 'parts of general use' means : (a) articles of heading No 7307, 7312, 7315, 7317 or 7318 and similar articles of other base metal ; (b) springs and leaves for springs, of base metal, other than clock or watch springs (heading No 91 14); and (c) articles of heading Nos 8301 , 8302, 8308, 8310 and frames and mirrors, of base metal, of heading No 8306 . In Chapters 73 to 76 and 78 to 82 (but not in heading No 7315) references to parts of godcls do not include references to parts of general use as defined above. / / Subject to the preceding paragraph and to note 1 to Chapter 83 , the articles of Chapter 82 or 83 are excluded from Chapters 72 to 76 and 78 to 81 . / 3 . Classification of alloys (other than ferro-alloys and master alloys as defined in^fJnapters 72 and 74) : (a) An alloy of base metals is to be classified as an alloy of the metal whi6h predominates by weight over each of the other metals . (b) An alloy composed of base metals of this section and of^elements not falling within this section is to be treated as an alloy of base metals of this section if the total weight of such metals equals or exceeds the total weight of the other elements present . 446 Official Journal of the European Communities 2 . 10. 89 (c) In this section the term 'alloys' includes sintered mixtures of metal powders, heterogeneous intimate mixtures obtained by melting (other than cermets) and intermetallic compounds. 4. Unless the context otherwise requires, any reference in the nomenclature to a base metal includes a reference to alloys which, by virtue of note 3 above, are to be classified as alloys of that metal . 5 . Classification of composite articles : Except where the headings otherwise require, articles of base metal (including articles of mixed materials treated as articles of base metal under the interpretative rules) containing two or more base metals are to be treated as articles of the base metal predominating by weight over each of the other metals . For this purpose : (a) Iron and steel, or different kinds of iron or steel , are regarded as one and the same metal . (b) An alloy is regarded as being entirely composed of that metal as an alloy of which, by virtue of note 3 , it is classified. (c) A cermet of heading No 81 13 is regarded as a single base metal . 6 . In this section, the following expressions have the meanings hereby assigned to them : (a) Waste and scrap Metal waste and scrap from the manufacture or mechanical working of metals , and metal goods definitely not usable as such because of breakage, cutting-up, wear or other reasons . (b) Powders Products of which 90 % or more by weight passes through a sieve having a mesh aperture of 1 mm . CHAPTER 72 IRON AND STEEL Notes 1 . In this chapter and, in the case of notes (d), (e) and (f) throughout the nomenclature, the following expressions have the meanings hereby assigned to them : (a) Pig iron Pig iron containing, by weight, one ,or piorp of the following elements in the specified proportions :  not more than 10 % of chromium,  not more than 6 % of manganese,  not more than 3 % of phosphorus,  not more than 8 % of silicon,  a total of not more than 10 % of other elements . (b) Spiegeleisen Iron-carbon alloys containing by weight more than 6 % but not more than 30 % of manganese and otherwise conforming to the specification at (a) above. 2 . 10 . 89 Official Journal of the European Communities 447 (c) Ferro-alloys Alloys in pigs, blocks, lumps or similar primary forms, in forms obtained by continuous casting and also in granular or powder forms, whether or not agglomerated, commonly used as an additive in the manufacture of other alloys or as de-oxidants, de-sulphurizing agents or for similar uses in ferrous metallurgy and generally not usefully malleable, containing by weight 4 % or more of the element iron and one or more of the following :  more than 10 % of chromium,  more than 30 % of manganese,  more than 3 % of phosphorus,  more than 8 % of silicon,  a total of more than 10 % of other elements, excluding carbon, subject to a maximum content of 10% in the case of copper. (d) Steel Ferrous materials other than those of. heading No 7203 which (with the exception of certain types produced in the form ' of castings) are usefully malleable and which contain by weight 2% or less of carbon. However, chromium steels may contain higher proportions of carbon. (e) Stainless steel Alloy steels containing, by weight, 1,2% or less of carbon and 10,5% or more of chromium, with or without other elements . (f) Other alloy steel Steels not complying with the definition of stainless steel and containing by weight one or more of the following elements in the proportion shown :  0,3 % or more of aluminium,  0,0008 % or more of boron,  0,3 % or more of chromium,  0,3 % or more of cobalt,  0,4 % or more of copper,  0,4 % or more of lead,  1,65 % or more of manganese,  0,08 % or more of molybdenum,  0,3 % or more of nickel,  0,06 % or more of niobium,  0,6 % or more of silicon,  0,05 % or more of titanium,  0,3 % or more of tungsten (wolfram),  0,1 % or more of vanadium, .  0,05 % or more of zirconium,  0,1 % or more of other elements (except sulphur, phosphorus, carbon and nitrogen), taken separately . (g) Remelting scrap ingots of iron or steel Products roughly cast in the form of ingots without feeder-heads or hot tops, or of pigs, having obvious surface faults and not complying with the chemical composition of pig iron, spiegeleisen or ferro-alloys . 448 Official Journal of the European Communities 2 . 10. 89 (h) Granules Products of which less than 90 % by weight passes through a sieve with a mesh aperture of 1 mm and of which 90 % or more by weight passes through a sieve with a mesh aperture of 5 mm . (ij) Semi-finished products Continuous cast products of solid ' section, whether or not subjected to primary hot-rolling; and Other products of solid section, which have not been further worked than subjected to primary hot-rolling or roughly shaped by forging, including blanks for angles, shapes or sections . These products are not presented in coils . (k) Flat-rolled products Rolled products of solid rectangular (other than square) cross-section, which do not conform to the definition at (ij) above in the form of :  coils of successively superimposed layers, or  straight lengths, which if of a thickness less than 4,75 mm are of a width measuring at least ten times the thickness or if of a thickness of 4,75 mm or more are of a width which exceeds 150 mm and measures at least twice the thickness . Flat-rolled products include those with patterns in relief derived directly from rolling (for example, grooves, ribs, chequers, tears, buttons, lozenges) and those which have been perforated, corrugated or polished, provided that they do not thereby assume the character of articles or products of other headings. Flat-rolled products of a shape other than rectangular Or square, of any size, are to be classified as products of a width of 600 mm or more, provided that they do not assume the character of articles or products of other headings . (1) Bars and rods, hot-rolled, in irregularly wound coils Hot-rolled products in irregularly wound coils, which have a solid cross-section in the shape of circles, segments of circles, ovals, rectangles (including squares), triangles or other convex polygons . These products may have indentations, ribs, grooves or other deformations produced during the rolling process (reinforcing bars and rods). (m) Other bars and rods Products which do not conform to any of the definitions at (ij), (k) or (1) above or to the definition of wire, which have a uniform solid cross-section along their whole length in the shape of circles, segments of circles, ovals, rectangles (including squares), triangles or other convex polygons. These products may :  have indentations , ribs, grooves or other deformations produced during the rolling process (reinforcing bars and rods), ,  be twisted after rolling . (n) Angles, shapes and sections Products having a uniform solid cfoss'-section along their whole length which do not conform to any of the definitions at (ij), (k), (1) or (m) above or to the definition of wire . Chapter 72 does not include products of heading No 7301 or 7302. (o) Wire Gold-formed products in coils, of any uniform solid cross-section along their whole length , which do not conform to the definition of flat-rolled products . (p) Hollow drill bars and rods Hollow bars and rods of any cross-section, suitable for drills, of which the greatest external dimension of the cross-section exceeds 15 mm but does not exceed 52 mm, and of which the greatest internal dimension does not exceed one half of the greatest external dimension . Hollow bars and rods of iron or steel not conforming to this definition are to be classified within heading No 7304. 2 . 10 . 89 Official Journal of the European Communities 449 2 . Ferrous metals clad with another ferrous metal are to be classified as products of the ferrous metal predominating by weight. 3 . Iron or steel products obtained by electrolytic deposition, by pressure casting or by sintering are to be classified, according to their form, their composition and their appearance, in the headings of this chapter appropriate to similar hot-rolled products. Subheading notes 1 . In this chapter the following expressions have the meanings hereby assigned to them : (a) Alloy pig iron Pig iron containing, by weight, one or more of the following elements in the specified proportions :  more than 0,2 % of chromium,  more than 0,3 % of copper,  more than 0,3 % of nickel,  more than 0, 1 % of any of the following elements : aluminium, molybdenum, titanium, tungsten (wolfram), vanadium . (b) Non-alloy free-cutting steel Non-alloy steel containing, by weight, one or more of the following elements in the specified proportions :  0,08 % or more of sulphur,  0, 1 % or more of lead,  more than 0,05 % of selenium,  more than 0,01 % of tellurium,  more than 0,05 % of bismuth. (c) Silicon-electrical steel Alloy steels containing by weight at least 0,6% but not more than 6% of silicon and not more than 0,08 % of carbon. They may also contain by weight not more than 1 % of aluminium but no other element in a proportion that would give the steel the characteristics of another alloy steel . (d) High-speed steel Alloy steels containing, with or without other elements, at least two of the three elements molybdenum, tungsten and vanadium with a combined content by weight of 7 % or more, 0,6 % or more of carbon and 3 to 6 % of chromium . (e) Silico-manganese steel Alloy steels containing by weight :  0,35 % or more but not more than 0,7 % of carbon,  0,5 % or more but not more than 1,2 % of manganese, and  0,6% or more but not more than 2,3% of silicon, but not containing any other element in a proportion that would give the steel the characteristics of another alloy steel . 2 . For the classification of ferro-alloys in the subheadings of heading No 7202, the following rule should be observed : A ferro-alloy is considered as binary and classified under the relevant subheading (if it exists) if only one of the alloy elements exceeds the minimum percentage laid down in note 1 (c) to this chapter; by analogy, it is considered respectively as ternary or quaternary if two or three alloy elements exceed the minimum percentage. For the application of this rule the unspecified 'other elements' referred to in note 1 (c) to this chapter must each exceed 10% by weight . 450 Official Journal of the European Communities 2 . 0. 89 Additional note !.. The following expressions have the meanings hereby assigned to them :  'Electrical': for the purposes of subheadings 7209 12 10, 7209 13 10, 7209 14 10, 7209 22 10, 7209 23 10, 7209 24 10, 7209 32 10, 7209 33 10, 7209 34 10, 7209 42 10, 7209 43 10, 7209 44 10, 7211 30 31 and 7211 41 95, flat-rolled products which under a current at 50 Hz and a magnetic flux of 1 T have a watt-loss per kilogram, calculated by the Epstein method, of : 2,1 W or less, when their thickness does not exceed 0,20 mm,  3,6 W or less, when their thickness is not less than 0,20 mm but less than 0,60 mm,  6 W or less, when their thickness is not less than 0,60 mm but not greater than 1,50 mm.  'Tinplate ' : for the purposes of subheadings 721012 11 , 7210 7011 , 72121010 and 7212 40 10, flat-rolled products (of a thickness of less than 0,5 mm) coated with a layer of metal containing, by weight, 97 % or more of tin . l Rate of duty 1 CN code Description autonomous (%) conventional (%) Supplementary unit 1 2 * 3 4 5 I. PRIMARY MATERIALS ; PRODUCTS IN GRANULAR OR POWDER FORM 7201 Pig iron and spiegeleisen in pigs, blocks or other primary forms : 7201 10  Non-alloy pig iron containing by weight 0,5 % or less of phosphorus (ECSC) :   Containing by weight not less than 0,4 % of manganese : 7201 10 11 Containing by weight 1 % or less of silicon 3,2  7201 10 19 Containing by weight more than 1 % of silicon 3,2  7201 10 30   Containing by weight not less than 0,1 % but less than 0,4 % of manganese ¢ ^,2  7201 10 90   Containing by weight less than 0,1 % of manganese 3,2  7201 20 00  Non-alloy pig iron containing by weight more than 0,5 % of phosphorus (ECSC) 4  7201 30 - Alloy pig iron : 7201 30 10   Containing by weight not less than 0,3 % but not more than 1 % of titanium and not less than 0,5 % but not more than 1 % of vanadium (ECSC) Free  7201 30 90 Other (ECSC) 3,2  7201 40 00 - Spiegeleisen (ECSC) 3,2  7202 Ferro-alloys :  Ferro-manganese : 7202 11 Containing by weight more than 2 % of carbon (ECSC) : 72021120 With a granulometry not exceeding 5 mm and a manganese content by weight exceeding 65 % ¢ 4 72021180 Other 4  7202 19 00 -- Other  8 5,3  2 - 10. 89 Official Journal of the European Communities 451 Rate of duty \ CN code Description autonomous (%) conventional (%) Supplementary unit 1 2 3 4 5  Ferro-silicon : 7202 21 Containing by weight more than 55 % of silicon : 7202 21 10 Containing by weight more than 55 % but not more than 80 % of silicon . . . 10 6,2 ( »)  7202 21 90 Containing by weight more than SO % of silicon 10 6,2 (*)  7202 2900 -- Other 10 6,2 ( i)  7202 30 00  Ferro-silico-manganese . . . 6 5,5 (2)   Ferro-chromium : 7202 41 Containing by weight more than 4 % of carbon : 7202 41 10 Containing by weight more than 4 % but not more than 6 % of carbon 8 8  7202 41 90    Containing by weight more than 6 % of carbon 8 8  7202 49 Other : 7202 49 10    Containing by weight not more than 0,05 % of carbon 8 8 (3)  7202 49 50    Containing by weight more than 0,05 % but not more than 0,5 % of carbon 8 8 (3)  7202 49 90 Containing by weight more than 0,5 % but not more than 4 % of carbon 8 8  7202 50 00  Ferro-silico-chromium . . . 7 4,9  7202 60 00  Ferro-nickel 7 Free  7202 70 00  Ferro-molybdenum 7 4,9  7202 80 00  Ferro-tungsten and ferro-silico-tungsten 7 4,9   Other : 7202 91 00   Ferro-titanium and ferro-silico-titanium 7 4,9  7202 92 00   Ferro-vanadium 7 4,9  720293 00 Ferro-niobium 7 4,9  7202 99 Other : Ferro-phosphorus : 7202 9911     Containing by weight more than 3 % but less than 15 % of phosphorus (ECSC) 4  7202 99 19 _ _ _  Containing by weight 1 5 % or more of phosphorus . 11 5 .  7202 99 90 Other . 7 4,9  7203 Ferrous products obtained by direct reduction of iron ore and other spongy ferrous products, in lumps, pellets or similar forms ; iron having a minimum purity by weight of 99,94 %, in lumps, pellets or similar forms : 7203 10 00  Ferrous products obtained by direct reduction of iron ore (ECSC) 2,5 (4)  7203 90 00 - Other (ECSC). ... 3,2  (') Exemption from the payment of duty within the limits of an annual quota of 12 600 tonnes to be granted toy the competent Community authorities. (2) Exemption from the payment of duty within the limits of an annual quota of 18 550 tonnes to be granted by the competent Community authorities. (3) Exemption from the payment of duty in respect of ferro-chromium containing not more than 0,10% by weight of carbon, and more than 30% but not more than 90 % of chromium, within the limits of an annual quota of 2 950 tonnes, to be granted by the competent Community authorities. (4) Autonomous total suspension for an indefinite period. 452 Official Journal of the European Communities 2 . 10. 89 Rate of duty CN code Description autonomous (%&gt; conventional (%) Supplementary unit 1 2 3 4 5 7204 Ferrous waste and scrap ; remelting scrap ingots of iron or steel : 7204 10 00  Waste and scrap of cast iron (ECSC) Free   Waste and scrap of alloy steel : 7204 2100 Of stainless steel (ECSC) Free  720429 00 Other (ECSC) Free  7204 30 00  Waste and scrap of tinned . iron or steel (ECSC) Free   Other waste and scrap : 7204 41 Turnings, shavings, chips, milling waste, sawdust, filings, trimmings and stampings, whether or not in bundles (ECSC) : 7204 41 10 Turnings, shavings, chips, milling waste, sawdust and filings .... Free  Trimmings and stampings : 7204 41 91 In bundles ¢ ¢ ¢ ¢ Free  7204 41 99 Other Free  7204 49 Other (ECSC) : 7204 49 10    Fragmentized (shredded) Free  Other : 7204 49 30 In bundles Free   Other : 7204 49 91 Neither sorted nor graded Free  7204 49 99 - Other Free  7204 50  Remelting scrap ingots : 7204 50 10 Of alloy steel (ECSC) Free  7204 50 90 Other (ECSC) 2,5  7205 Granules and powders, of pig iron, spiegeleisen, iron or steel : 720510 00 - Granules 10 3,2   Powders : 7205 21 00 - - Of alloy steel ¢ 8 3,2  7205 29 00 - - Other 8 3,2  II. IRON AND NON-ALLOY STEEL 7206 Iron and non-alloy steel in ingots or other primary forms (excluding iron of heading No 7203) : 7206 10 00 - Ingots (ECSC) 2,5  7206 90 00 - Other (ECSC) 2,5  2 . 10. 89 Official Journal of the European Communities 453 L Rate of duty CN code Description autonomous (%) conventional (%) Supplementary unit 1 2 3 4 5 7207 Semi-finished products of iron or non-alloy steel :  Containing by weight less than 0,25 ¢/ ¢ of carbon : 7207 11 Of rectangular (including square) cross-section, the width measuring less than twice the thickness :  Rolled or obtained by continuous casting (ECSC): 7207 11 11 Of free-cutting steel 3,2  720711 19 Other 3,2  72071190 Forged 10 3,8  7207 12 Other, of rectangular (other than square) cross-section : Rolled or obtained by continuous casting (ECSC) : 7207 12 11     Of a thickness of 50 mm or more 3,2  7207 12 19 Of a thickness of less than 50 mm 3,2  720712 90 Forged ( 10 3,8  7207 19 Other : Of circular or polygonal cross-section : Rolled or obtained by continuous casting : 7207 19 11  Of free-cutting steel (ECSC) 6  7207 19 15 Other (ECSC) 4,4  720719 19 Forged 10 4,9   Blanks for angles, shapes and sections : 7207 19 31 : Rolled or obtained by continuous casting (ECSC) 4,4  7207 19 39 Forged 10 4,9  7207 19 90 Other 10 3,2  7207 20  Containing by weight 0,25 % or more of carbon :   Of rectangular (including square) cross-section, the width measuring less than twice the thickness :    Rolled or obtained by continuous casting (ECSC) : , &gt; 7207 2011 Of free-cutting steel 3,2  Other, containing by weight : 7207 2015    0,25 % or more but less than 0,6 % of carbon . 3,2  7207 20 17      0,6 % or more of carbon 3,2  72072019 - Forged 10 3,8  Other, of rectangular (other than square) cross-section :    Rolled or obtained by continuous casting (ECSC) : 7207 20 31 v Of a thickness of 50 mm or more 3,2  7207 20 33 Of a thickness of less than 50 mm 3,2  7207 20 39 Forged 10 3,8    Of circular or polygonal cross-section : Rolled or obtained by continuous casting : 7207 20 51  _    Of free-cutting steel (ECSC) 6  454 Official Journal of the European Communities 2 . 10. 89 Rate of duty CN code Description autonomous (%) conventional (%) Supplementary unit 1 2 3 4 5 Other (ECSC) : 7207 20 55 Containing by weight 0,25 % or more but less than 0,6 % of carbon 4,4  7207 20 57 Containing by weight 0,6 % or more of carbon 4,4  7207 20 59 Forged .. . . . 10 4,9    Blanks for angles, shapes and sections : 7207 20 71 Rolled or obtained by continuous casting (ECSC) 4,4  7207 20 79 Forged 10 4,9  7207 20 90 Other .... 10 3,2  720S Flat-rolled products of iron or non-alloy steel, of a width of 600 mm or more, hot-rolled, not clad, plated or coated :  In coils, not further worked than hot-rolled, of a thickness of less than 3 mm and having a minimum yield point of 275 MPa or of a thickness of 3 mm or more and having a minimum yield point of 355 MPa : 7208 11 00 Of a thickness exceeding 10 mm (ECSC) . . 4,4  7208 12 - - Of a thickness of 4,75 mm or more but not exceeding 10 mm : 7208 12 10  -r-  Intended for re-rolling (ECSC) (') 3,8  Other (ECSC) : 7208 12 91 With patterns in relief 4,4  7208 12 99 Other 4,4  7208 13 Of a thickness of 3 mm or more but less than 4,75 mm : 72081310 Intended for re-rolling (ECSC)( l ) 3,8  Other (ECSC) : 7208 13 91 With patterns in relief . . . . 4,4  7208 13 99 Other . 4,4  7208 14   Of a thickness of less than 3 mm : 7208 14 10  Intended for re-rolling (ECSC) ( ¢) 3,8  7208 14 90 Other (ECSC) 4,4   Other, in coils, not further worked than hot-rolled : 7208 21 Of a thickness exceeding 10 mm (ECSC) : 7208 21 10 With patterns in relief 4,4  7208 21 90 - - - Other 4,4  7208 22   Of a thickness of 4,75 mm or more but not exceeding 10 mm : 7208 22 10 Intended for re-rolling (ECSC) (') . 3,8  Other (ECSC): 7208 22 91 With patterns in relief . 4,4  7208 22 99 Other 4,4  7208 23 Of a thickness of 3 mm or more but less than 4,75 mm : 7208 23 10 Intended for re-rolling (ECSC) ( ¢) 3,8  ( i ) Entry under this subheading is subject to conditions laid down in the relevant Community provisions. 2 . 10. 89 Official Journal of the European Communities 455 Rate of duty CN code Description autonomous &lt;%) conventional (%) Supplementary unit 1 2 3 4 5 Other (ECSC) : 7208 23 91  With patterns in relief 4,4  7208 23 99 Other .. 4,4  7208 24 Of a thickness of less than 3 mm : 7208 2410  Intended for re-rolling (ECSC) (') 3,8  7208 24 90 Other (ECSC) 4,4   Not in coils, not further worked than hot-rolled, of a thickness of less than 3 mm and having a minimum yield point of 275 MPa or of a thickness of 3 mm or more and having a minimum yield point of 355 MPa : 7208 31 00 Rolled on four faces or in a closed box pass, of a width not exceeding 1 250 mm and of a thickness of not less than 4 mm, without patterns in relief (ECSC) 4,4  7208 32 Other, of a thickness exceeding 10 mm (ECSC) : 7208 32 10 1 With patterns in relief 4,9  v  Other, of a thickness : 7208 32 30 Exceeding 20 ram 4,9      Exceeding 15 ram but not exceeding 20 mm, of a width of : 7208 32 51  2 050 mm or more 4,9  7208 32 59 Less than 2 050 mm 4,9  _ Exceeding 10 mm but not exceeding 15 mm, of a width of : 7208 32 91 2 050 mm or more 4,9  7208 32 99 Less than 2 050 mm 4,9  7208 33   Other, of a thickness of 4,75 mm or more but not exceeding 10 mm (ECSC): 7208 33 10 With patterns in relief 4,9  Other, of a width of : 7208 3391     2 050 mm or more 4,9  7208 3399 Less than 2 050 mm 4,9  ' 7208 34   Other, of a thickness of 3 mm or more but less than 4,75 mm (ECSC) : 7208 34 10  With patterns in relief . 4,9  7208 34 90 --- Other 4,9  7208 35   Other, of a thickness of less than 3 mm : 7208 35 10 Of a thickness of 2 mm or more (ECSC) . 4,9     Of a thickness of less than 2 mm (ECSC) : 7208 35 91     Of a thickness of 1 mm or more but less than 2 mm 4,4  7208 35 93 Of a thickness of 0,5 mm or more but less than 1 mm 4,4  7208 35 99 Of a thickness of less than 0,5 mm . . 4,4   Other, not in coils, not further worked than hot-rolled : 720841 00 Rolled on four faces or in a closed box pass, of a width not exceeding 1 250 mm and of a thickness of not less than 4 mm, without patterns in relief (ECSC) 4,4  (') Entry under, this subheading is subject to conditions laid down in the relevant Community provisions . 456 Official Journal of the European Communities 2 . 10 . 89 Rate of duty CN code Description autonomous (%&gt; conventional (%) Supplementary unit 1 % 2 3 4 5 720842 Other, of a thickness exceeding 10 mm (ECSC) : 720842 10 With patterns in relief 4,9  Other, of a thickness : 7208 42 30     Exceeding 20 mm 4,9      Exceeding 15 mm but not exceeding 20 mm, of a width of : 7208 42 51 2 050 mm or more . 4,9 720842 59      Less than 2 050 mm 4,9   Exceeding 10 mm but not exceeding 15 mm, of a width of : 72084291  2 050 mm or more 4,9  7208 42 99 Less than 2 050 mm 4,9  720843 Other, of a thickness of 4,75 mm or more but not exceeding 10 mm (ECSC) : 7208 43 10 With patterns in relief 4,9  Other, of a width of : 7208 43 91 2 050 mm or more . . . 4,9  7208 43 99 Less than 2 050 mm 4,9  7208 44   Other, of a thickness of 3 mm or more but less than 4,75 mm (ECSC) : 7208 44 10 With patterns in relief . 4,9  7208 44 90 Other 4,9  7208 45  ; Other, of a thickness of less than 3 mm : 7208 45 10 Of a thickness of 2 mm or more (ECSC) 4,9  Of a thickness of less than 2 mm (ECSC) : 720845 91 Of a thickness of 1 mm or more but less than 2 mm ........ 4,4  7208 45 93 Of a thickness of 0,5 trim or more but less than 1 mm 4,4  7208 45 99 Of a thickness of less than 0,5 mm 4,4  7208 90 - Other : 7208 90 10 Not further worked than surface-treated or simply cut into shapes other than rectangular (including square) (ECSC) 4,9  7208 90 90 - - Other 10 4,9  7209 Flat-rolled products of iron or non-alloy steel, of a width of 600 mm or more, cold-rolled (cold-reduced), not clad, plated or coated :  In coils, not further worked than cold-rolled (cold-reduced), of a thickness of less than 3 mm and having a minimum yield point of 275 MPa or of a thickness of 3 mm or more and having a minimum yield point of 355 MPa : 7209 11 00   Of a thickness of 3 mm or more (ECSC) . 4,9  7209 12 Of a thickness exceeding 1 mm but less than 3 mm : 7209 12 10 -- 'Electrical ' (ECSC) 4,9  720912 90 Other (ECSC) 4,4  7209 13 Of a thickness of 0,5 mm or more but not exceeding 1 mm : 7209 13 10 ' Electrical ' (ECSC) 4,9  7209 1390 Other (ECSC) 5,3  2 . 10. 89 Official Journal of the European Communities 457 \\ Rate of duty CN code Description autonomous (%) conventional (%) Supplementary unit 1 2 3 4 5 7209 14   Of a thickness of less than 0,5 mm : 7209 14 10 'Electrical ' (ECSC) . . 4,9  720914 90 Other (ECSC) 5,3  - Other, in coils, not further worked than cold-rolled (cold reduced) : 7209 21 00 ^ Of a thickness of 3 mm or more (ECSC) . . . 4,9  7209 22 Of a thickness exceeding 1 mm but less than 3 mm : 7209 22 10 'Electrical' (ECSC) 4,9  7209 22 90 Other (ECSC) ... 4,4  7209 23   Of a thickness of 0,5 mm or more but not exceeding 1 mm : 7209 23 10 'Electrical' (ECSC) 4,9  7209 23 90 Other (ECSC) 5,3  7209 24   Of a thickness of less than 0,5 mm : 7209 24 10 'Electrical ' (ECSC) . . 4,9  Other (ECSC) : 7209 24 91 Of a thickness of 0,35 mm or more but less than 0,5 mm 5,3  7209 24 99 Of a thickness of less than 0,35 mm 5,3  - Not in coils, not further worked than cold-rolled (cold-reduced), of a thickness of less than 3 mm and having a minimum yield point of 275 MPa or of a thickness of 3 mm or more and having a minimum yield point of 355 MPa : 7209 31 00   Of a thickness of 3 mm or more (ECSC) 4,9  720932   Of a thickness exceeding 1 mm but less than 3 mm : 7209 32 10 'Electrical' (ECSC) . 4,9  7209 32 90 Other (ECSC) 4,4  7209 33 Of a thickness of 0,5 mm or more but not exceeding 1 mm : 7209 33 10 'Electrical ' (ECSC) 4,9  7209 33 90 Other (ECSC) 5,3  7209 34 Of a thickness of less than 0,5 mm : 720934 10 'Electrical' (ECSC) . 4,9  7209 34 90 Other (ECSC) . . . 5,3  - Other, not in coils, not further worked than cold-rolled (cold-reduced) : 7209 41 00 Of a thickness of 3 mm or more (ECSC) . . . 4,9  720942 Of a thickness exceeding 1 mm but less than 3 mm : 7209 42 10 'Electrical' (ECSC) ... 4,9  7209 42 90 Other (ECSC) 4,4  720943 Of a thickness of 0,5 mm or more but not exceeding 1 mm : 7209 4310 'Electrical' (ECSC) 4,9  7209 43 90 Other (ECSC) 5,3  7209 44   Of a thickness of less than 0,5 mm : 7209 44 10 --- 'Electrical ' (.ECSQ 4,9  720944 90 Other (ECSC) 5,3  458 Official Journal of the European Communities 2 . 10. 89 Rate of duty CN ¢ code Description autonomous (%) conventional (%) Supplementary unit 1 2 3 4 5 720990 - Other : 7209 90 10 Not further worked than surface-treated or simply cut into shapes other than rectangular (including square) (ECSC) . . . 4,9  7209 90 90 Other 10 4,9  7210 Flat-rolled products of iron or non-alloy steel, of a width of 600 mm or more, clad, plated or coated :  Plated or coated with tin : 7210 11 Of a thickness of 0,5 mm or more : 721011 10 Not further worked than surface-treated or simply cut into shapes other than rectangular (including square) (ECSC) . 4,9  72101190 Other 10 4,9  7210 12 Of a thickness of less than 0,5 mm :  Not further worked than surface-treated or simply cut into shapes other than rectangular (including square) : 7210 12 11 Tinplate (ECSC) 4,9  7210 12 19 Other (ECSC) 4,9  721012 90 - - - Other 10 4,9  7210 20  Plated or coated with lead, including terne-plate : 7210 20 10 Not further worked than surface-treated or simply cut into shapes other than rectangular (including square) (ECSC) 4,9  7210 20 90 Other . 10 4,9   Electrolytically plated or coated with zinc : 7210 31 Of steel of a thickness of less than 3 mm and having a minimum yield point of 275 MPa or of a thickness of 3 mm or more and having a minimum yield point of 355 MPa : 7210 31 10    Not further worked than surface-treated or simply cut into shapes other than rectangular (including square) (ECSC) . 5,3  7210 31 90 Other 10 4,9  7210 39 Other : 7210 39 10 Not further worked than surface-treated or simply cut into shapes other than rectangular (including square) (ECSC) 5,3  7210 39 90 --- Other . 10 4,9   Otherwise plated or coated with zinc : 7210 41   Corrugated : 7210 41 10 Not further worked than surface-treated or simply cut into shapes other than rectangular (including square) (ECSC) 5,3  721041 90 Other 10 4,9  721049 Other : 7210 49 10 Not further worked than surface-treated or simply cut into shapes other than rectangular (including square) (ECSC) . . . 5,3  7210 49 90 Other . . . 10 4,9 721050 - Plated or coated with chromium oxides or with chromium and chromium oxides : 7210 50 10 Not further worked than surface-treated or simply cut into shapes other than rectangular (including square) (ECSC) 4,9  7210 50 90 Other ! 10 4,9  2 . 10 . 89 Official Journal of the European Communities 459 Rate of duty CN code Description autonomous (%) conventional (%) Supplementary unit 1 2 3 4 5 i 7210 60  Plated or coated with aluminium : Not further worked than surface-treated or simply cut into shapes other than rectangular (including square) (ECSC): 721060 11 Plated or coated with aluminium-zinc alloys 4,9  7210 6019 Other 4,9  7210 60 90 -- Other . 10 4,9 7210 70  Painted, varnished or coated with plastics : Not further worked than surface-treated or simply cut into shapes other than rectangular (including square) : 7210 7011 Tinplate, varnished (ECSC) 4,9  7210 70 19 Other (ECSC) 4,9  7210 70 90 - - Other . . . . 10 4,9  7210 90 - Other : 7210 90 10 Silvered, gilded, platinium-plated or enamelled 10 4,9  Other : - Not further worked than surface-treated, including cladding, or simply cut into shapes other than rectangular (including square) (ECSC): 7210 90 31 Clad ...... 4,9  7210 90 33 Tinned and printed 4,9  7210 90 35     Plated or coated with chromium or nickel 4,9  7210 90 39 - Other 4,9  7210 90 90 Other 10 4,9  7211 Flat-rolled products of iron or non-alloy steel, of a width of less than 600 mm, not clad, plated or coated :  Not further worked than hot-rolled, of a thickness of less than 3 mm and having a minimum yield point of 275 MPa or of a thickness of 3 mm or more and having a minimum yield point of 355 MPa : 72111100 Rolled on four faces or in a closed box pass, of a width exceeding 150 mm and a thickness of not less than 4 mm, not in coils and without patterns in relief (ECSC) . 4,4  7211 12 Other, of a thickness of 4,75 mm or more : 7211 12 10 Of a width exceeding 500 mm (ECSC) ; 4,4  7211 12 90 Of a width not exceeding 500 mm (ECSC) :  . 5,3  7211 19 Other : 72111910  Of a width exceeding 500 mm (ECSC) ..... 4,4   Of a width not exceeding 500 mm (ECSC) : 7211 19 91 Of a thickness of 3 mm or more but less than 4,75 mm 5,3  7211 1999 Of a thickness of less than 3 mm 5,3   Other, not further worked than hot-rolled : 72112100 Rolled on four faces or in a dosed box pass, of a width exceeding 150 mm and a thickness of not less than 4 mm, not in coils and without patterns in relief (ECSC) , 4,4  I 460 Official Journal of the European Communities 2 . 10 . 89 Rate of duty CN code Description autonomous (%) conventional (%&gt; Supplementary unit 1 2 3 4 5 7211 22 Other, of a thickness of 4,75 mm or more : 7211 22 10  Of a width exceeding 500 mm (ECSC) 4,4  721122 90    Of a width not exceeding 500 mm (ECSC) 5,3  7211 29 Other : 7211 29 10 Of a width exceeding 500 mm (ECSC) 4,4  Of a width not exceeding 500 mm (ECSC) : 7211 29 91     Of a thickness of 3 mm or more but less than 4,75 mm 5,3  721129 99     Of a thickness of less than 3 mm 5,3  721130  Not further worked than cold-rolled (cold-reduced), of a thickness of less than 3 mm and having a minimum yield point of 275 MPa or of a thickness of 3 mm or more and having a minimum yield point of 355 MPa : 7211 30 10   Of a width exceeding 500 mm (ECSC) . 4,9  Of a width not exceeding 500 mm : Containing by weight less than 0,25 % of carbon : 721130 31 'Electrical' 10 5,3  . 721130 39 Other ... 10 5,3  7211 30 50 Containing by weight 0,25 % or more but less than 0,6 % of carbon 10 5,3  721130 90 Containing by weight 0,6 % or more of carbon 10 5,3   Other, not further worked than cold-rolled (cold-reduced) : 7211 41   Containing by weight less than 0,25 % of carbon : 7211.41 10    Of a width exceeding 500 mm (ECSC) 4,9   ; Of a width not exceeding 500 mm : 7211 41 91    - In coils intended for the manufacture of tinplate (ECSC) , 5,3      Other : 7211 41 95 'Electrical' ' 10 5,3  72114199 Other . 10 5,3  721149 -- Other : 72114910    Of a width exceeding 500 mm (ECSC) . . . . 4,9  Of a width not exceeding 500 mm : 72114991  _   Containing by weight 0,25 % or more but less than 0,6 % of carbon 10 5,3  721149 99 Containing by weight 0,6 % or more of carbon 10 5,3  7211 90 - Other :   Of a width exceeding 500 mm : 72119011    Not further worked than surface-treated (ECSC) .... 4,9  72119019 Other 10 4,9  721190 90 Of a width not exceeding 500 mm 10 5,3  7212 Flat-rolled products of iron or non-alloy steel, of a width of less than 600 mm, clad, plated or coated : 7212 10  Plated or coated with tin : 7212 10 10   Tinplate, not further worked than surface-treated (ECSC) 4,9  2 . 10. 89 Official Journal of the European Communities 461 ' Rate of duty CN code Description autonomous (%) conventional (%) ' Supplementary unit 1 . 2 '3 4 5 Other : Of a width exceeding 500 mm : 7212 10 91 - Not further worked than surface-treated (ECSC). . 4,9 72121093 Other 10 4,9  7212 1099  Of a width not exceeding 500 mm 10 5,3   Electrolytically plated or coated with zinc : 7212 21  - Of steel of a thickness of less than 3 mm and having a minimum yield point of 275 MPa or of a thickness of 3 mm or more and having a minimum yield point of 355 MPa :    Of a width exceeding 500 mm : 7212 21 11 Not further worked than surface-treated (ECSC) 5,3  721221 19 Other 10 4,9  7212 21 90  Of a width not exceeding 500 mm . . 10 5,3  7212 29 Other :  Of a width exceeding 500 mm : 7212 2911     Not further worked than surface-treated (ECSC) 5,3  7212 2919 Other 10 4,9  7212 29 90 Of a width not exceeding 500 mm 10 5,3  7212 30  Otherwise plated or coated with zinc : Of a width exceeding 500 mm : 7212 3011    Not further worked than surface-treated (ECSC) 5,3  7212 3019 Other s. . . . 10 4,9  7212 30 90   Of a width not exceeding 500 mm ... 10 5,3  7212 40  Painted, varnished or coated with plastics : 7212 40 10 Tinplate, not further worked than varnished (ECSC) 4,9    Other : Of a width exceeding 500 mm : 721240 91 Not further worked than surface-treated (ECSC) 4,9  7212 40 93 Other . 10 4,9  7212 40 99    Of a width not exceeding 500 mm 10 5,3  7212 50  Otherwise plated or coated :   Of a width exceeding 500 mm : 7212 5010 Silvered, gilded, platinum-plated or enamelled 10 4,9  Lead-coated : 7212 50 31     Not further worked than surface-treated (ECSC) 5,3  7212 50 39 Other 10 4,9     Other : 7212 50 51   Not further worked than surface-treated (ECSC) 4,9  7212 50 59 Other . . . 10 4,9    Of a width not exceeding 500 mm : 7212 5 ® 71  Tinned and printed 10 5,3  7212 50 73 Plated or coated with chromium oxides or with chromium and chromium oxides 10 5,3  462 Official Journal of the European Communities 2 . 10 . 89 Rate of duty CN code Description autonomous (%) conventional (%) Supplementary unit 1 2 3 4 5 7212 50 75 Plated or coated with copper 10 5,3  7212 50 85    Lead-coated 10 5,3  7212 50 91    Plated or coated with chromium or nickel 10 5,3  Plated or coated with aluminium : 7212 5093     Plated or coated with aluminium-zinc alloys '10 5,3  7212 5097 Other 10 5,3  7212 50 98 Other 10 5,3  7212 60 - Clad : Of a width exceeding 500 mm : 7212 6011    Not further worked than surface-treated (ECSC) 4,9  7212 6019 Other 10 4,9    Of a width not exceeding 500 mm : _ _ _ Not further worked than surface-treated : 7212 60 91 Hot-rolled, not further worked than clad (ECSC) 4,9  7212 6093 Other 10 5,3  72126099 Other ...... 10 5,3  7213 Bars and rods, hot-rolled, in irregularly wound coils, of iron or non-alloy steel : 7213 10 00  Containing indentations, ribs, grooves or other deformations produced during the rolling process (ECSC) 4,9  7213 20 00  Of free-cutting steel (ECSC) 6   Other, containing by weight less than 0,25 % of carbon : 7213 31 00 Of circular cross-section measuring less than 14 mm in diameter (ECSC) 4,9  7213 39 00 Other (ECSC) 4,9   Other, containing by weight 0,25 % or more but less than 0,6 % of carbon : 72134100   Of circular cross-section measuring less than 14 mm in diameter (ECSC) 4,9  7213 49 00 Other (ECSC) . ........... 4,9  7213 50  Other, containing by weight 0,6 % or more of carbon (ECSC) : 7213 5010 Containing by weight 0,6 % or more but not more than 0,75% of carbon 4,9  7213 50 90 Containing by weight more than 0,75 % of carbon 4,9  7214 Other bars and rods of iron or non-alloy steel, not further worked than forged, hot-rolled, hot-drawn or hot-extruded, but including those twisted after rolling : 72141000 - Forged .. 10 4,9  7214 20 00 - Containing indentations, ribs, grooves or other deformations produced during the rolling process or twisted after rolling (ECSC) 4,4  7214 30 00  Of free-cutting steel (ECSC) 6  7214 40  Other, containing by Weight less than 0,25 % of carbon (ECSC) : 7214 40 10 Of rectangular (other than square) cross-section, rolled on four faces . 4,4  2 . 10 . 89 Official Journal of the European Communities 463 \ Rate of duty \ CN code Description autonomous (%) conventional (%) Supplementary unit 1 2 . 3 4 5   Other, with a maximum cross-sectional dimension of : 7214 40 91  80 mm or more 4,4  7214 40 99  Less than 80 mm 4,4  7214 50  Other, containing by weight 0,25 % or more but less than 0,6 % of carbon (ECSC) : 7214 5010 Of rectangular (other than square) cross-section, rolled on four faces . 4,4  Other, With a maximum cross-sectional dimension of : 7214 50 91    80 mm or more 4,4  7214 50 99 .    Less than 80 mm 4,4  7214 60 00  Other, containing by weight 0,6 % or more of carbon (ECSC) 4,4  7215 Other bars and rods of iron or non-alloy steel : 7215 10 00  Of free-cutting steel, not further worked than cold-formed or cold-finished . 10 6  7215 20  Other, not further worked than cold-formed or cold-finished, containing by weight less than 0,25 % of carbon : 7215 2010 Of rectangular (other ttyan square) cross-section, rolled on four faces . 10 4,9  7215 20 90 - - Other 10 4,9  7215 30 00  Other, not further worked than cold-formed or cold-finished, containing by weight 0,25 % or more but less than 0,6 % of carbon 10 4,9  7215 40 00  Other, not further worked than cold-formed or cold-finished, containing by weight 0,6 % or more of carbon 10 5,3  7215 90 - Other : 7215 90 10   Hot-rolled, hot-drawn or extruded, not further worked than clad (ECSC) 3,8  7215 9090 -- Other 10 4,9  7216 Angles, shapes and sections of iron or non-alloy steel : 7216 10 00  U, I or H sections, not further worked than hot-rolled, hot-drawn or extruded, of a height of less than 80 mm (ECSC) 4,4   L or T sections, not further worked than hot-rolled, hot-drawn or extruded, of a height of less than 80 mm : 7216 21 00 L sections (ECSC) 4,4  7216 22 00 T sections (ECSC) 4,4   U, I or H sections, not further worked than hot-rolled, hot-drawn or extruded, of a height of 80 mm or more : 7216 31 U sections (ECSC) :    OF a height of 80 mm or more but not exceeding 220 mm : 7216 31 11     With parallel flange faces 4,4  7216 31 19 Other 4,4     Of a height of more than 220. mm : 7216 3191 With parallel flange faces 4,4  7216 3199 Other 4,4  464 Official Journal of the European Communities 2 . 10. 89 Il Rate of duty CN code Description autonomous (%) conventional (%) Supplementary unit 1 2 3 4 5 721632 I sections (ECSC) : Of a height of 80 mm or more but not exceeding 220 mm : 72163211   With parallel flange faces 4,4  72163219 Other . 4,4   Of a height of more than 220 mm : 7216 32 91 With parallel flange faces 4,4  7216 32 99 Other 4,4  721633 H sections (ECSC) : 7216 33 10 Of a height of 80 mm or more but not exceeding 180 mm 4,4  721633 90 Of a height of more than 180 mm 4,4  7216 40  L or T sections, not further worked than hot-rolled, hot-drawn or extruded, of a height of 80 mm or more (ECSC) : 7216 40 10 L sections 4,4  721640 90 T sections 4,4  7216 50  Other angles, shapes and sections, not further worked than hot-rolled, hot-drawn or extruded (ECSC) : 7216 50 10 With a cross-section which is capable of being enclosed in a square the side of which is 80 mm 4,4  7216 50 90 Other 4,4  7216 60  Angles, shapes and sections, not further worked than cold-formed or cold-finished : Obtained from flat-rolled products : 72166011 Q L, U, Z, omega or open-ended sections 10 4,9  72166019 Other . 10 4,9  721660 90 Other 10 4,9  7216 90 - Other : 72169010  - Hot-rolled, hot-drawn or extruded, not further worked than clad (ECSC) 3,8  Other : 721690 50 - Forged 10 4,9  721690 60 Hot-rolled, hot-drawn or extruded 10 4,9     Cold-formed or cold-finished : 7216 90 91 Profiled (ribbed) sheets 10 4,9  Other : Obtained from flat-rolled products :  Plated or coated with zinc, of a thickness of : 721690 93 Less than 2,5 mm 10 4,9  721690 95 - 2,5 mm or more 10 4,9  7216 90 97 Other 10 4,9  721690 98 - Other 10 4,9  2 . 10. 89 . Official Journal of the European Communities 465 Rate of duty CN code Description autonomous (%) conventional (%) Supplementary unit 1 2 3 4 5 7217 Wire of iron or non-alloy steel :  Containing by weight less than 0,25 % of carbon : 7217 11 Not plated or coated, whether or not polished : 72171110 With a maximum cross-sectional dimension of less than 0,8 mm .. 10 5,3  72171190 With a maximum cross-sectional dimension of 0,8 mm or more . . . 10 5,3  7217 12 Plated or coated with zinc : 72171210  With a maximum cross-sectional dimension of less than 0,8 mm . ... 10 5,3  7217 12 90    With a maximum cross-sectional dimension of 0,8 mm or more ... 10 5,3  721713 Plated or coated with other base metals : With a maximum cross-sectional dimension of less than 0,8 mm : 72171311 Copper-coated . . . 10 5,3  7217 13 19 Other 10 5,3   With a maximum cross-sectional dimension of 0,8 mm or more : 7217 13 91 Copper-coated 10 5,3  7217 1399 Other . . . . 10 5,3  721719 Other : 72171910 With a maximum cross-sectional dimension of less than 0,8 mm . . 10 5,3  7217 19 90    With a maximum cross-sectional dimension of 0,8 mm or more . . . 10 5,3   Containing by weight 0,25 % or more but less than 0,6 % of carbon : 7217 2100   Not plated or coated, whether or not polished 10 5,3  7217 22 00   Plated or coated with zinc 10 5,3  7217 2300 Plated or coated with other base metals 10 5,3  7217 29 00 Other . ... 10 5,3   Containing by weight 0,6 % or more of carbon : 7217 3100 Not plated or coated, whether or not polished 10 5,3  7217 32 00 Plated or coated with zinc 10 5,3  7217 33 00   Plated or coated with other base metals . 10 ¢ 5,3  7217 39 00 Other 10 5,3  III. STAINLESS STEEL 7218 Stainless steel in ingots or other primary forms ; semi-finished prod ­ ucts of stainless steel : 7218 10 00  Ingots and other primary forms (ECSC) . 2,5  466 Official Journal of the European Communities 2 . 10. 89 \ L Rate of duty CN code Description autonomous (%) conventional (%) Supplementary unit 1 2 3 4 5 7218 90 - Other : Of rectangular (including square) cross-section : N Rolled or obtained by continuous casting (ECSC): Of a width measuring less than twice the thickness, containing by weight : 7218 9011 2,5 % or more of nickel . . . 3,2  7218 90 13 Less than 2,5 % of nickel 3,2  Other, containing by weight : 7218 90 15    2.5 % or more of nickel . . 3,2  7218 9019 Less than 2,5 % of nickel 3,2  721890 30 Forged 8 3,8  Other : 7218 90 50 Rolled or obtained by continuous casting (ECSC) 6  Forged : 7218 90 91  Of circular or polygonal cross-section 9 6  7218 90 99 - Other . 10 3,8  7219 Flat-rolled products of stainless steel, of a width of 600 mm or more :  Not further worked than hot-rolled, in coils : 7219 11   Of a thickness exceeding 10 mm (ECSC) : 7219 11 10    Containing by weight 2,5 % or more of nickel 6  7219 11 90 Containing by weight less than 2,5 % of nickel 6  7219 12 Of a thickness of 4,75 mm or more but Dot exceeding 10 mm (ECSC) : 7219 12 10  Containing by weight 2,5 % or more of nickel . 6  7219 12 90  Containing by weight less than 2,5 % of nickel 6  7219 13 Of a thickness of 3 mm or more but less than 4,75 mm (ECSC) : 72191310 Containing by weight 2,5 % or more of nickel . . 6  721913 90 Containing by weight less than 2,5 % of nickel 6  7219 14   Of a thickness of less than 3 mm (ECSC) : 7219 14 10 Containing by weight 2,5 % or more of nickel 6  7219 14 90 Containing by weight less than 2,5 % of nickel 6   Not further worked than hot-rolled, not in coils : 721921 Of a thickness exceeding 10 mm (ECSC) :    Containing by weight 2,5 % or more of nickel , of a thickness : 7219 21 11 Exceeding 13 mm .. . 6  7219 21 19 Exceeding 10 mm but not exceeding 13 mm 6  7219 2190 Containing by weight less than 2,5 % of nickel . . .' 6  7219 22 Of a thickness of 4,75 mm or more but not exceeding 10 mm (ECSC) : 7219 22 10    Containing by weight 2,5 % or more of nickel 6  7219 22 90 Containing by weight less than 2,5 % of nickel 6  2 . 10. 89 Official Journal of the European Communities 467 Rate of duty CN code Description autonomous (%) conventional (%) Supplementary unit 1 2 3 4 5 7219 23 Of a thickness of 3 mm or more but less than 4,75 mm (ECSC) : 7219 23 10 Containing by weight 2,5 % or more of nickel . 6  7219 23 90  Containing by weight less than 2,5 % of nickel . . . 6  7219 24   Of a thickness of less than 3 mm (ECSC) : 7219 24 10 Containing by weight 2,5 % or more of nickel . 6  7219 24 90 Containing by weight less than 2,5 % of nickel 6   Not further worked than cold-rolled (cold-reduced) : 7219 31 Of a thickness of 4,75 mm or more (ECSC) : 7219 31 10 Containing by weight 2,5 % or more of nickel 6  7219 31 90 Containing by weight less than 2,5 % of nickel 6  7219 32   Of a thickness of 3 mm or more but less than 4,75 mm (ECSC) : 7219 32 10 Containing by weight 2,5 % or more of nickel 6  7219 32 90 Containing by weight less than 2,5 % of nickel 6  721933 Of a thickness exceeding 1 mm but less than 3 mm (ECSC) : 7219 33 10 Containing by weight 2,5 % or more of nickel 6  7219 33 90 Containing by weight less than 2,5 % of nickel 6  7219 34 Of a thickness of 0,5 mm or more but not exceeding 1 mm (ECSC) : 7219 34 10 Containing by weight 2,5 % or more of nickel 6  7219 34 90  Containing by weight less than 2,5 % of nickel . 6  7219 35   Of a thickness of less than 0,5 mm (ECSC) : 7219 35 10  Containing by weight 2,5 % or more of nickel 6  7219 35 90  Containing by weight less than 2,5 % of nickel 6  7219 90 - Other :   Not further worked than surface-treated, including cladding, or simply cut into shapes other than rectangular (including square) (ECSC) : 721990 11  Containing by weight 2,5 % or more of nickel . . 6  7219 90 19  Containing by weight less than 2,5 % of nickel 6  Other : 7219 90 91  Containing by weight 2,5 % or more of nickel 10 6  7219 90 99 Containing by weight less than 2,5 % of nickel \ 10 6  7220 Flat-rolled products of stainless steel, of a width of less than 600 mm :  Not further worked than hot-rolled : 7220 11 00   Of a thickness of 4,75 mm or more (ECSC) 6  722012 00   Of a thickness of less than 4,75 mm (ECSC) 6  7220 20  Not further worked than cold-rolled (cold-reduced) : 7220 20 10   Of a width exceeding 500 mm (ECSC) 6  468 Official Journal of the European Communities 2 . 10. 89 ' Rate of duty \ CN code Description autonomous (%) conventional (%) Supplementary unit 1 2 3 4 5 Of a width not exceeding 500 mm :  Of a thickness of 3 mm or more, containing by weight : 7220 20 31     2,5 % or more of nickel 10 - 6  7220 20 39 Less than 2,5 % of nickel . . . . 10 6   Of a thickness exceeding 0,35 mm but less than 3 mm, containing by weight : 7220 20 51 2,5 % or more of nickel 10 6  7220 20 59   Jxss than 2,5 % of nickel 10 6     Of a thickness not exceeding 0,35 mm, containing by weight : 7220 20 91   2,5 % or more of nickel 10 6  7220 20 99 Less than 2,5 % of nickel 10 6  7220 90 - Other : Of a width exceeding 500 mm : 7220 9011    Not further worked than surface-treated, including cladding (ECSC) 6  7220 9019 - - - Other 10 6  Of a width not exceeding 500 mm : Not further worked than surface-treated, including cladding : 7220 90 31 Hot-rolled, not further worked than clad (ECSC) . . 6  7220 90 39 Other . . . 10 6  72209090 Other 10 6  7221 00 Bars and rods, hot-rolled, in irregularly wound coils, of stainless steel (ECSC): 7221 00 10  Containing by weight 2,5 % or more of nickel 6  7221 00 90  Containing by weight less than 2,5 % of nickel 6  7222 Other bars and rods of stainless steel ; angles, shapes and sections of stainless steel : 722210  Bars and rods, not further worked than hot-rolled, hot-drawn or extruded (ECSC):   Of circular cross-section of a diameter of 80 mm or more, containing by weight : 7222 10 11 2,5 % or more of nickel . 6  7222 10 19 Less than 2,5 % of nickel 6  Other, containing by weight :    2,5 % or more of nickel :  7222 10 51 Of rectangular (other than square) cross-section, rolled on four faces . . . . 6  7222 10 59 Other 6  722210 99    Less than 2,5 % of nickel . ' 6  7222 20  Bars and rods, not further worked than cold-formed or cold-finished : 7222 20 10   Containing by weight 2,5 % or more of nickel . 10 6  7222 20 90   Containing by weight less than 2,5 % of nickel 10 6  2 . 10 . 89 Official Journal of the European Communities 469 I Rate of duty CN code Description autonomous (%) conventional (%) Supplementary unit 1 2 3 4 5 7222 30  Other bars and rods : 7222 30 10 Hot-rolled, hot-drawn or extruded, not further worked than clad '(ECSC) 5  Other :  Containing by weight 2,5 % or more of nickel : 7222 30 51 Forged . 10 6  7222 30 59 ---- Other .... 10 6   Containing by weight less than 2,5 % of nickel : 7222 30 91 - - - - Forged . 10 6  7222 30 99 Other 10 6  7222 40 - Angles, shapes and sections : Not further worked than hot-rolled, hot-drawn or extruded (ECSC) : 7222 4011  Containing by weight 2,5 % or more of nickel 6  7222 40 19 Containing by weight less than 2,5 % of nickel 6  Other : 7222 40 30  Hot-rolled, hot-drawn or extruded, not further worked than clad (ECSC) 5  Other :     Not further worked than cold-formed or cold-finished : 722240 91 Obtained from flat-rolled products 10 6  7222 40 93 Other 10 6  7222 40 99 Other 10 6  7223 00 Wire of stainless steel : 7223 0010  Containing by weight 2,5 % or more of nickel 10 6  7223 00 90  Containing by weight less than 2,5 % of nickel 10 6  IV. OTHER ALLOY STEEL ; HOLLOW DRILL BARS AND RODS, OF ALLOY OR NON-ALLOY STEEL 7224 Other alloy steel in ingots or other primary forms ; semi-finished products of other alloy steel : 7224 10 00  Ingots and other primary forms (ECSC) . . . . 2,5 .  7224 90 - Other : Of rectangular (including square) cross-section : Hot-rolled or obtained by continuous casting (ECSC) :     The width measuring less than twice the thickness : 7224 90 01 Of high-speed steel 3,2  7224 90 09 Other 3,2  7224 90 15 Other ; 3,2  7224 90 19 FoTged 8 3,8  Other : 7224 90 30 Hot-rolled or obtained by continuous casting (ECSC) 6  470 Official Journal of the European Communities 2 . 10 . 89 Rate of duty CN code Description autonomous (%) conventional (%) Supplementary unit 1 2 3 4 5 Forged : 7224 90 91 Of circular or polygonal cross-section 9 6 .  7224 90 99 Other . .... .... . . . 10 3,8  7225 Flat-rolled products of other alloy steel, of a width of 600 mm or more : 7225 10 - Of silicon-electrical steel (ECSC) : 7225 10 10 Hot-rolled 6  Cold-rolled : 7225 10 91 Grain oriented 6  7225 10 99 Non grain oriented 6  7225 20 - Of high speed steel : Not further worked than rolled (ECSC) : 7225 20 11 Not further worked than hot-rolled . . 6  7225 20 19 Not further worked than cold-rolled (cold-reduced) 6  Other : 7225 20 30 Not further worked than surface-treated, including cladding or simply cut into shapes other than rectangular (including square) (ECSC) 6  7225 20 90 Other 10 6  7225 30 00 - Other, not further worked than hot-rolled, in coils (ECSC) 6  7225 40  Other, not further worked than hot-rolled, not in coils (ECSC) : 722540 10 Of a thickness exceeding 20 mm 6  7225 40 30 Of a thickness exceeding 15 mm but not exceeding 20 mm 6  7225 40 50 Of a thickness of 4,75 mm or more but not exceeding 15 mm 6  7225 40 70   Of a thickness of 3 mm or more but less than 4,75 mm 6  7225 40 90 Of a thickness of less than 3 mm 6  7225 50 00 - Other, not further worked than cold-rolled (cold-reduced) (ECSC) 6  7225 90 - Other : 7225 90 10 - - Not further worked than surface-treated, including cladding or simply cut into shapes other than rectangular (including square) (ECSC) ... 6  7225 90 90 Other 10 6  7226 Flat-rolled products of other alloy steel, of a width of less than 600 mm : 722610  Of silicon-electrical steel : 7226 10 10 Not further worked than hot-rolled (ECSC) 6  Other : 7226 10 30 Of a width exceeding 500 mm (ECSC) 6  Of a width not exceeding 500 mm : 722610 91 Grain oriented ... ! 10 6  722610 99 Non-grain oriented 10 6  2 . 10. 89 Official Journal of the European Communities 471 Rate of duty CN code Description autonomous (%) conventional (%) Supplementary unit 1 2 3 4 5 7226 20 - Of high-speed steel : 7226 20 10   Not further worked than hot-rolled (ECSC) . . . . 6    Not further worked than cold-rolled (cold-reduced) : 7226 20 31  Of a width exceeding 500 mm (ECSC) . . 6  72262039 Of a width not exceeding 500 mm 10 6  Other : Of a width exceeding 500 mm : 7226 20 51 Not further worked than surface-treated, including cladding (ECSC) . . . 6  7226 20 59 Other 10 6  Of a width not exceeding 500 mm :   Not further worked than surface-treated, including cladding : 7226 20 71 Hot-rolled, not further worked than clad (ECSC) 6  7226 20 79 Other 10 ' 6  7226 20 90 Other 10 6   Other : 7226 91 00   Not further worked than hot-rolled (ECSCX 6  722692 Not further worked than cold-rolled (cold-reduced) : 7226 92 10 Of a width exceeding 500 mm (ECSC) 6  7226 92 90 Of a width not exceeding 500 mm 10 6  7226 99 Other : Of a width exceeding 500 mm : 7226 9911     Not further worked than surface-treated, including cladding (ECSC) 6  7226 9919 Other 10 6  Of a width not exceeding 500 mm :   Not further worked than surface-treated, including cladding : 722699 31 ¢    Hot-rolled, not further worked than clad (ECSC) 6  722699 39 Other . 10 6  7226 99 90 Other .... 10 6  7227 Bars and rods, hot-rolled, in irregularly wound coils, of other alloy steel : 7227 10 00 - Of high-speed steel (ECSC) .... . . . . 6  7227 20 00  Of silico-manganese steel (ECSC) . 6  7227 90 - Other (ECSC) : 7227 9010 Containing by weight 0,0008 % or more of boron with any other &gt; element less than the minimum content referred to in note 1 f) to this chapter 6  7227 90 30 Containing by weight less than 0,35% of carbon, 0,5% or more but not more than 1,2% of manganese and 0,6% or more but not more than 2,3 % of silicon 6  7227 90 80 Other 6  All Official Journal of the European Communities 2 . 10 . 89 ' Rate of duty CN code Description autonomous (%) conventional (%) Supplementary unit 1 2 3 4 5 7228 Other bars and rods of other alloy steel ; angles, shapes and sections, of other alloy steel ; hollow drill bars and rods, of alloy or non-alloy steel : 7228 10 - Bars and rods, of high-speed steel : 7228 10 10 Not further worked than hot-rolled, hot-drawn or extruded (ECSC) . . . 6  Other : 722810 30  Hot-rolled, hot-drawn or extruded, not further worked than clad (ECSC) 5  72281050 - Forged 10 6  7228 10 90 Other 10 6  7228 20 - Bars and rods, of silico-mangar.ese steel : Not further worked than hot-rolled, hot-drawn or extruded (ECSC) : 7228 2011 Of rectangular (other than square) cross-section, rolled on four faces 6  7228 20 19 Other 6    Other : 7228 20 30 Hot-rolled, hot-drawn or extruded, not further worked than clad (ECSC) 5  7228 2050 Forged 10 6  7228 20 70 Not further worked than cold-formed or cold-finished 10 6  7228 20 90 Other 10 6  7228 30  Other bars and rods, not further worked than hot-rolled, hot-drawn or extruded (ECSC) : 7228 30 10 - - Of circular cross-section of a diameter of 80 mm or more , . . 6  7228 30 30 Of rectangular (other than square) cross-section, rolled on four faces . 6  7228 30 80 Other .. ". 6  7228 40 00  Other bars and rods, not further worked than forged 9 6  7228 50 00 - Other bars and rods, not further worked than cold-formed or cold-finished . 10 6  7228 60  Other bars and rods : 7228 60 10 Hot-rolled, hot-drawn or extruded, not further worked than clad (ECSC) .. 5  7228 60 90 Other 10 6  7228 70 - Angles, shapes and sections : 7228 70 10 Not further worked than hot-rolled, hot-drawn or extruded (ECSC) . . 6    Other : 7228 70 31  Hot-rolled, hot-drawn or extruded, not further worked than clad (ECSC) 5     Other r 7228 70 91 Not further worked than cold-formed or cold-finished ...... 10 6  7228 70 99 Other , 10 6  7228 80 - Hollow drill bars and rods : 7228 80 10 Of alloy steel (ECSC) 6  2 . 10. 89 Official Journal of the European Communities 473 \ Rate of duty CN code Description autonomous (%) conventional (%) Supplementary unit 1 2 3 4 5 7228 80 90 Of non-alloy steel (ECSC) 3,8  7229 Wire of other alloy steel : 7229 10 00 - Of high-speed steel 10 6  7229 20 00  Of silico-manganese steel 10 6  7229 90 00 - Other 10 6  474 Official Journal of the European Communities 2 . 10. 89 CHAPTER 73 ARTICLES OF IRON OR STEEL Nptes 1 . In this chapter the expression 'cast iron' applies to products obtained by casting in which iron predominates by weight over each of the other elements and which do not comply with the chemical composition of steel as defined in note 1 (d) to Chapter 72. r 2 . In this chapter the word 'wire' means hot- or cold-formed products of any cross-sectional shape, of which no cross-sectional dimension exceeds 16 mm . Rate of duty ll CN code Description autonomous (%) conventional (%) Supplementary unit 1 2 3 4 5 7301 Sheet piling of iron or steel, whether or not drilled, punched or made from assembled elements ; welded angles, shapes and sections, of iron or steel : 7301 10 00 - Sheet piling (ECSC) 4,4  7301 20 00  Angles, shapes and sections 14 4,1  7302 Railway or tramway track construction material of iron or steel, the following : rails, check-rails and . rack rails, switch blades, crossing frogs, point roids and other crossing pieces, sleepers (cross-ties), fish-plates, chairs, chair wedges, sole plates (base plates), rail clips, bedplates, ties and other material specialized for jointing or fixing rails ; 7302 10 - Rails : 7302 10 10   Current-conducting, with parts of non-ferrous metal 18 5,8  Other : New (ECSC): 7302 10 31 Of a weight per m of 20 kg or more 4,4  7302 1039  Of a weight per m of less than 26 kg . 4,4  7302 10 90 Used (ECSC) 2,5  7302 20 00  Sleepers (cross-ties) (ECSC) . 3,8  7302 30 00 ^ Switch blades, crossing frogs, point rods and other crossing pieces 14 4,9  7302 40  Fish-plates and sole plates : 7302 40 10 Rolled (ECSC) 3,8  7302 40 90 Other 15 5,1  7302 90 - Other : 7302 9010 Check-rails (ECSC) ... 3,8  7302 90 30 Rail clips, bedplates and ties 14 4,9  7302 90 90 Other 14 4,9  2 . 10. 89 Official Journal of the European Communities 475 I Rate of duty CN code Description autonomous (%) conventional (%) Supplementary unit 1 2 3 4 5 7303 00 Tubes, pipes and hollow profiles, of cast iron : 7303 00 10  Tubes and pipes of a kind used in pressure systems 13 5,8  7303 00 90 - Other 13 5,8  7304 Tubes, pipes and hollow profiles, seamless, of iron (other than cast iron) or steel : 7304 10 - Line pipe of a kind used for oil or gas pipelines : 7304 10 10 Of an external diameter not exceeding 168,3 mm 14 10  7304 10 30   Of an external diameter exceeding 168,3 mm, but not exceeding 406,4 mm 14 10  7304 10 90 Of an external diameter exceeding 406,4 mm 14 10  7304 20  Casing, tubing and drill pipe, of a kind used in drilling for oil or gas : 7304 20 10 Drill pipe 9 2,9 7  Other : 7304 2091 Of an external diameter not exceeding 406,4 mm ........... 14 10  7304 20 99  Of an external diameter exceeding 406,4 mm 14 10   Other, of circular cross-section, of iron or non-alloy steel : 7304 31 Cold-drawn or cold-rolled (cold-reduced) : 7304 31 10    With attached fittings, suitable for conducting gases or liquids, for use in civil aircraft (') 14 Free     Other : 7304 31 91 Precision tubes : 14 10  7304 3199 Other ......... 14 10  7304 39 Other : 7304 39 10 Unworked, straight and of uniform wall-thickness, for use solely in the manufacture of tubes and pipes with other cross-sections and wall-thicknesses (2) 14 9     Other : 7304 39 20 With attached fittings, suitable for conducting gases or liquids, for use in civil aircraft (') 14 Free  Other : 7304 39 30 Of an external diameter exceeding 421 mm and of a wall ­ thickness exceeding 10,5 mm 13 9  Other : Threaded or threadable tubes (gas pipe) : 7304 39 51 Plated or coated with zinc 14 10  7304 39 59 Other 14 10  (') Entry under this subheading is subject to conditions laid down in the relevant Community provisions . See also Section II , paragraph B, of the preliminary provisions . (2) Entry under this subheading is subject to conditions laid down in the relevant Community provisions. 476 Official Journal of the European Communities 2 . 10. 89 l Rate of duty CN code Description autonomous (%) conventional (%) Supplementary unit 1 2 3 4 5 Other, of an external diameter : 7304 39 91        Not exceeding 168,3 mm 14 10  7304 3993      Exceeding 168,3 mm, but not exceeding 406,4 mm . ... 14 10  7304 39 99 Exceeding 406,4 mm .... 14 10   Other, of circular cross-section, of stainless steel : 7304 41 - - Cold-drawn or cold-rolled (cold-reduced) : 7304 41 10 With attached fittings, suitable for conducting gases or liquids, for use in civil aircraft ( l) 14 Free  7304 41 90 Other 14 10  7304 49 Other : 7304 49 10  Unworked, straight and of uniform wall-thickness, for use solely in the manufacture of tubes and pipes with other cross-sections and wall-thicknesses (2) 14 9  Other : 7304 49 30 With attached fittings, suitable for conducting gases or liquids, for use in civil aircraft ( ¢) 14 Free      Other : 73044991 Of an external diameter not exceeding 406,4 mm 14 10  7304 49 99      Of an external diameter exceeding 406,4 mm 14 10   Other, of circular cross-section, of other alloy steel : 7304 51 Cold-drawn or cold-rolled (cold-reduced) : Straight and of uniform wall-thickness, of alloy steel containing by weight not less than 0,9 % but not more than 1,15 % of carbon, not less than 0,5 % but not more than 2 % of chromium and not more than 0,5 % of molybdenum, of a length : 7304 5111 Not exceeding 4,5 m 14 9  7304 51 19     Exceeding 4,5 m . . 14 10  Other : 7304 51 30   With attached fittings, suitable for conducting gases or liquids, for use in civil aircraft ( ¢)' . .... ... 14 Free      Other : 7304 5191 . Precision tubes 14 10  7304 51 99 Other 14 10  7304 59 -- Other : 7304 59 10 Unworked, straight and of uniform wall-thickness, for use solely in the manufacture of tubes and pipes with other cross-sections and wall-thicknesses (2) ...... : . 14 9   Other, straight and of uniform wall-thickness, of alloy steel contain ­ ing by weight not less than 0,9 % but not more than 1,15 % of carbon , not less than 0,5 % but not more than 2 % of chromium and not more than 0,5 % of molybdenum, of a length : 7304 59 31 Not exceeding 4,5 m 14 9  ( 1 ) Entry under this Subheading is subject to conditions laid down in the relevant Community provisions . See also Section II, paragraph B, of the preliminary provisions . (2) Entry under this subheading is subject to conditions laid down in the relevant Community provisions. 2 . 10. 89 Official Journal of the European Communities All Rate of duty CN code Description autonomous (%) conventional (%) Supplementary unit 1 2 3 4 5 7304 59 39  Exceeding 4,5 m . . 14 10     Other : 7304 59 50 With attached fittings, suitable for conducting gases or liquids, for use in civil aircraft (') . . . . . 14 Free   Other : 7304 59 91 Of an external diameter not  exceeding 168,3 mm 14 10  7304 59 93 Of an external diameter exceeding 168,3 mm, but not ex ­ ceeding 406,4 mm 14 10  7304 59 99 Of an external diameter exceeding 406,4 mm 14 10  7304 90 - Other : 7304 90 10   With attached fittings, suitable for conducting gases or liquids, for use in civil aircraft (') . 14 Free  7304 90 90 - - Other . 14 10  7305 Other tubes and pipes (for example, welded, riveted or similarly closed), having internal and external circular cross-sections, the exter ­ nal diameter of which exceeds 406,4 mm, of iron or steel :  Line pipe of a kind used for oil or gas pipelines : 73051100   Longitudinally submerged arc welded 14 10  7305 12 00 Other, longitudinally welded 14 10  7305 19 00 Other . ... 14 10  7305 20  Casing of a kind used in drilling for oil or gas : 7305 20 10 Longitudinally welded 14 10  7305 20 90 Other . 14 10   Other, welded : 7305 3100   Longitudinally welded 14 10  7305 39 00 Other 14 10  7305 90 00 - Other 14 10  7306 Other tubes, pipes and hollow profiles (for example, open seam or welded, riveted or similarly closed), of iron or steel : 7306 10  Line pipe of a kind used for oil or gas pipelines :   Longitudinally welded, of an external diameter of : 7306 1011    Not more than 168,3 mm 14 10 :  7306 10 19    More than 168,3 mm, but not more than 406,4 mm 14 10 =  7306 10 90   Spirally welded  14 10  7306 20 00  Casing and tubing of a kind used in drilling for oil or gas 14 10  (') Entry under this subheading is subject to conditions laid down in the relevant Community provisions . See also Section II , paragraph B, of the preliminary provisions. 478 Official Journal of the European Communities 2 . 10. 89 Rate of duty CN code / . Description autonomous (%) conventional (%) Supplementary unit 1 2 3 4 5 7306 30  Other, welded, of circular cross-section, of iron or non-alloy steel : 7306 30 10 With attached fittings, suitable for conducting gases or liquids, for use in civil aircraft ( ¢) 14 Free  Other :    Precision tubes, with a wall thickness : 7306 30 21 Not exceeding 2 mm 14 10  7306 30 29 Exceeding 2 mm 14 10  Other : 7306 30 30     Electrical conduit tubes 14 10  Threaded or threadable tubes (gas pipe) : 7306 30 51 Plated or coated with zinc 14 10  7306 30 59 Other 14 10  Other, of an external diameter : Not exceeding 168,3 mm : 7306 3071 Plated or coated with zinc 14 10  7306 30 79 Other 14 10  7306 30 90 Exceeding 168,3 mm, but not exceeding 406,4 mm 14 10  7306 40 - Other, welded, of circular cross-section, of stainless steel : 7306 40 10 With attached fittings, suitable for conducting gases or liquids, for use in civil aircraft (') 14 Free    Other : 7306 40 91 Cold-drawn or cold-rolled (cold-redUced) 14 10  730640 99 Other 14 10  7306 50  Other, welded, of circular cross-section, of other alloy steel : 7306 50 10 With attached fittings, suitable for conducting gases or liquids, for use in civil aircraft (') 14 Free    Other : 7306 50 91  Precision tubes 14 10  7306 50 99 Other 14 10  7306 60  Other, welded, of non-circular cross-section : 7306 60 10 With attached fittings, suitable for conducting gases or liquids, for use in civil aircraft (*) 14 Free  Other : Of rectangular (including square) cross-section, with a wall thick ­ ness : 7306 W31 Not exceeding 2 mm 14 10  7306 60 39     Exceeding 2 mm 14 10  7306 60 90 Of other sections 14 10  730690 00 - Other 14 10  (') Entry under this subheading is subject to conditions laid down in the relevant Community provisions . See also Section II , paragraph B, of the preliminary provisions . 2 . 10. 89 Official Journal of the European Communities 479 \ Rate of duty ll CN code Description autonomous (%) conventional (%) Supplementary unit 1 2 3 4 5 7307 Tube or pipe fittings (for example couplings, elbows, sleeves), of iron or steel :  Cast fittings : 730711 Of non-malleable' cast iron : 7307 11 10 Of a kind used in pressure systems 14 6,2  73071190 Other 14 6,2  7307 19 Other : 7307 19 10  Of malleable cast iron 14 6,2  7307 19 90 --- Other ... 14 6,2   Other, of stainless steel : 7307 2100 Flanges 14 6,2  7307 22 00 Threaded elbows, bends and sleeves . 14 6,2  7307 23 Butt welding fittings : 7307 2310 Elbows and bends .. . 14 6,2  7307 23 90 Other 14 6,2  7307 29 Other : 7307 2910 Threaded 14 6,2  7307 29 30 For welding . . 14 6,2  7307 29 90 Other .;.... 14 6,2   Other : 7307 9100 Flanges . . . . 14 6,2  7307 92 00 Threaded elbows, bends and sleeves 14 6,2  ' 7307 93 Butt welding fittings :  With greatest external diameter not exceeding 609,6 mm : 7307 9311 Elbows and bends ... 14 6,2 ^ 7307 9319 Other . . . . 14 6,2  With greatest external diameter exceeding 609,6 mm : 7307 93 91     Elbows and bends 14 6,2  7307 93 99 Other . 14 6,2  7307 99 -- Other : 7307 99 10 Threaded 14 6,2  7307 99 30  For welding ^ . 14 6,2  7307 99 90 Other 14 6,2  7308 Structures (excluding prefabricated buildings of heading No 9406) and parts of structures (for example, bridges and bridge-sections, lock-gates, towers, lattice masts, roofs, roofing frameworks, doors and windows and their frames and thresholds for doors, shutters, bal ­ ustrades, pillars and columns), of iron or steel ; plates, rods, angles, shapes, sections, tubes and the like, prepared for use in structures, of iron or steel : 730810 00  Bridges and bridge-sections . 14 4,1  480 Official Journal of the European Communities 2 . 10 . 89 Rate of duty CN code Description autonomous (%) conventional (%) Supplementary unit 1 2 3 4 5 7308 20 00  Towers and lattice masts . 14 4,1  7308 30 00  Doors, windows and their frames and thresholds for doors 14 4,1  7308 40 00  Props Mid similar equipment for scaffolding, shuttering or pit-propping ... 14 4,1  7308 90 - Other : 73089010   Weirs, sluices, lock-gates, landing stages, fixed docks and other mari ­ time and waterway structures 14 4,1  Other : Solely or principally of sheet : 7308 90 51 Panels comprising two walls of profiled (ribbed) sheet with an insulating core . . . 14 4,1  7308 90 59 Other 14 4,1  7308 90 99 Other 14 4,1  7309 00 Reservoirs, tanks, vats and similar containers for any material (other than compressed or liquefied gas), of iron or steel, of a capacity exceeding 300 litres, whether or not lined or heat-insulated, but not fitted with mechanical or thermal equipment : 7309 00 10  For gases (other than compressed or liquefied gas) 15 3,9   For liquids : 7309 00 30 Lined or heat-insulated 15 3,9  Other, of a capacity : 730900 51 --- Exceeding 100 000 litres 15 3,9  7309 00 59 Not exceeding 100 000 litres 15 3,9  7309 00 90 - For solids 15 3,9  7310 Tanks, casks, drums, cans, boxes and similar containers, for any material (other than compressed or liquefied gas), of iron or steel, of a capacity not exceeding 300 litres, whether or not lined or heat-insu ­ lated, but not fitted with mechanical or thermal equipment : 7310 10 00  Of a capacity of 50 litres or more . 17 4,8   Of a capacity of less than 50 litres : 7310 21 Cans which are to be closed by soldering or crimping : 7310 21 10 Cans of a kind used for preserving food and drink 17 4,9     Other, with a wall thickness of : 7310 2191  - Less than 0,5 mm 17 4,9  7310 2199 0,5 mm or more 17 4,9  7310 29 Other : 7310 2910 With a wall thickness of less than 0,5 mm 17 4,9  7310 29 90 With a wall thickness of 0,5 mm or more 17 4,9  2 . 10. 89 Official Journal of the European Communities 481 Rate of duty \ CN code Description autonomous (%) conventional (%) Supplementary unit 1 2 3 4 5 7311 00 Containers for compressed or liquefied gas, of iron or steel : 73110010 - Seamless ... 17 4,9   Other, of a capacity of : 731100 91   Less than 1 000 litres 17 4,9  731100 99   1 000 litres or more 17 4,9  7312 Stranded wire, ropes, cables, plaited bands, slings and the like, of iron or steel, not electrically insulated : 7312 10  Stranded wire, ropes and cables : 7312 10 10 With fittings attached, or made up into articles, for use in civil aircraft ( 1 ) 17 Free    Other : 731210 30    Of stainless steel 17 5,6   Other, with a maximum cross-sectional dimension : 731210 50 Not exceeding 3 mm 17 5,6   Exceeding 3 mm :  Stranded wire : 73121071 Not coated 17 5,6  _ _ Coated : 731210 75 Plated or coated with zinc . 17 5,6  731210 79 Other 17 . 5,6  Ropes and cables (including locked coil ropes) : 731210 91 Not coated 17 5,6  Coated : 731210 95   Plated or coated with zinc 17 5,6  731210 99 Other 17 5,6  7312 90 - Other : 731290 10 With fittings attached, or made up into articles for use in civil aircraft ( i ) 17 Free  7312 90 90 Other 17 5,6  731300 00 Barbed wire of iron or steel ; twisted hoop or single flat wire, barbed or not, and loosely twisted double wire, of a kind used for fencing, of iron or steel . . 15 9  7314 Cloth (including endless bands), grill, netting and fencing, of iron or steel wire ; expanded metal of iron or steel :  Woven products : 731411   Of stainless steel :  7314 11 10 Endless bands, for. machinery 15 6,2  (!) Entry under this subheading is subject to conditions laid down in the relevant Community provisions. See also Section II, paragraph B, of the preliminary provisions . 482 Official Journal of the European Communities 2 . 10. 89 Rate of duty CN code Description autonomous (%) conventional (%) Supplementary unit 1 2 3 4 5 73141190 Other . . . 15 6,2  7314 19 Other : 7314 19 10 Endless bands, for machinery 15 6,2  731419 90 Other 15 6,2  7314 20 00 - Grill, netting and fencing, welded at the intersection, of wire with a maximum cross-sectional dimension of 3 mm or more and having a mesh size of 100 cm2 or more . . 15 6,2  7314 30  Other grill, netting and fencing, welded at the intersection : 7314 3010 ; Plated or coated with zinc 15 6,2  7314 30 90 Other ... . 15 6,2   Other grill, netting and fencing : 7314 41 Plated or coated with zinc : 7314 4110 Hexagonal netting 15 6,2  7314 4190 Other 15 6,2  7314 42 Coated with plastics : 7314 42 10 Hexagonal netting 15 6,2  7314 42 90 Other 15 6,2  7314 49 00 Other ...... ; 15 6,2  7314 50 00  Expanded metal 15 5,1  7315 Chain and parts thereof, of iron or steel :  Articulated link chain and parts thereof : 731511 Roller chain : 73151110 Of a kind used for cycles and motor-cycles .............. 16 4,6  73151190 Other 16 4,6 .  7315 12 00 - - Other chain . . 16 4,6  7315 1900 Parts .. 16 4,6  7315 20 00 - Skid chain . . ¢ 16 4,6   Other chain : 731581 00 - - Stud-link 16 4,6  7315 82 Other, welded link : 7315 82 10 The constituent material of which has a maximum cross-sectional dimension of 16 mm or less - . ¢ 16 4,6  7315 82 90 The constituent material of which has a maximum cross-sectional dimension of more than 16 mm 16 4,6  7315 89 00 Other 16 4,6  731590 00 - Other parts 16 4,6  7316 00 00 Anchors, grapnels and parts thereof, of iron or steel 18 5,8  7317 00 Nails, tacks, drawing pins, corrugated nails, staples (other than those of heading No 8305) and similar articles, of iron or steel, whether or not with heads of other material, but excluding such articles with heads of copper : 7317 0010 - Drawing pins 16 4,6  2 . 10 . 89 Official Journal of the European Communities 483 Rate of duty \ CN code Description autonomous (%) conventional (%) Supplementary unit 1 2 3 4 5 7317 00 30  Nails, tacks, studs and spikes, for footwear 16 4,6  7317 00 50  Decorative studs 16 4,6   Other : 7317 00 91 Cold-pressed from wire . . . 16 4,6  7317 00 99 Other 16 4,6  7318 Screws, bolts, nuts, coach screws, screw hooks, rivets, cotters, cotter ­ pins, washers (including spring washers) and similar articles, of iron or steel :  Threaded articles : 7318 11 00   Coach screws 17 6,5  7318 12 Other wood screws : 73181210    Of stainless steel 17 6,5  731812 90 Other 17 6,5  7318 13 00 Screw hooks and screw rings 17 6,5  7318 14   Self-tapping screws : 7318 14 10 Of stainless steel 17 6,5   Other : 731814 91 Spaced-thread screws 17 6,5  731814 99 Other .. 17 6,5  7318 15 Other screws and bolts, whether or not with their nuts or washers : 7318 15 10  Screws, turned from bars, rods, profiles, or wire, of solid section, of a shank thickness not exceeding 6 mm 17 5,3  Other : 731815 20   For fixing railway track construction material 17 6,5   - Other : _____ Without heads : 731815 30 Of stainless steel 17 6,5      Other, with a tensile strength : 731815 41 Of less than 800 MPa 17 6,5  731815 49 Of 800 MPa or more 17 6,5  with heads : Slotted and cross-recessed screws : 7318 15 51  Of stainless steel 17 6,5  731815 59 Other 17 6,5   Hexagon socket head screws : 7318 15 61 Of stainless steel . . . 17 6,5  731815 69 Other 17 6,5    Hexagon bolts : 7318 15 70 Of stainless steel 17 6,5  484 Official Journal of the European Communities 2 . 10. 89 Rate of duty CN code Description autonomous (%) conventional (%) Supplementary unit 1 2 3 4 5 Other, with a tensile strength : 731815 81 Of less than 800 MPa 17 6,5  731815 89 Of 800 MPa or more 17 6,5  731815 90 Other 17 6,5  731816 - - Nuts : 7318 16 10    Turned from bars, rods, profiles, or wire, of solid section, of a hole diameter not exceeding 6 mm 17 5,3  Other : 731816 30 Of stainless steel 17 6,5  Other : 731816 50      Self-locking nuts . 17 6,5  Other, with an inside diameter : 731816 91       Not exceeding 12 mm 17 6,5  7318 16 99  Exceeding 12 mm 17 6,5  7318 19 00 Other 17 6,5   Non-threaded articles : 7318 21 00 Spring washers and other lock washers 16 6,2  7318 22 00 Other washers 16 6,2  7318 23 00 Rivets 16 6,2  7318 24 00   Cotters and cotter-pins 16 6,2  7318 29 00 Other 16 6,2  7319 Sewing needles, knitting needles, bodkins, crochet hooks, embroidery stilettos and similar articles, for use in the hand, of iron or steel ; safety pins and other pins of iron or steel, not elsewhere specified or included : 7319 10 00  Sewing, darning or embroidery needles . . 19 5,1  7319 20 00  Safety pins  19 5,1  7319 30 00 - Other pins , .. . . 19 5,1  7319 90 00 - Other 15 4,4  7320 Springs and leaves for springs, of iron or steel : 7320 10 00  Leaf-springs and leaves therefor 17 4,9  7320 20  Helical springs : 7320 2010 Upholstery and mattress springs 17 4,9  7320 20 90 Other 17 4,9  7320 90 00 - Other 17 4,9  2 . 10 . 89 Official Journal of the European Communities 485 Rate of duty CN code Description autonomous (%) conventional (%) Supplementary unit 1 2 3 4 5 7321 Stoves, ranges, grates, cookers (including those with subsidiary boilers for central heating), barbecues, braziers, gas-rings, plate warmers and similar non-electric domestic appliances, and parts thereof, of iron or steel :  Cooking appliances and plate warmers : 7321 11 For gas fuel or for both gas and other fuels : 732111 10 With oven, including separate ovens . 17 4,9 p/st 7321 11 90 Other 17 4,9 p/st 732112(H) For liquid fuel 17 4,9 p/st 732113 00 For solid fuel . 17 4,9 p/st  Other appliances : 7321 81 For gas fuel or for both gas and other fuels : 7321 81 10 With exhaust outlet 17 4,9 p/st 7321 8190 Other 17 4,9 p/st 7321 82 For liquid fuel : 73218210    With exhaust outlet 17 4,9 p/st 7321 82^0 Other 17 4,9 p/st 732183 00 For solid fuel 17 4,9 p/st 7321 90 00 - Parts 17 4,9  7322 Radiators for central heating, not electrically heated, and parts thereof, of iron or steel ; air heaters and hot air distributors (including distributors which can also distribute fresh or conditioned air), not electrically heated, incorporating a motor-driven fan or blower, and parts thereof, of iron or steel :  Radiators and parts thereof : 73221100 - - Of cast iron 17 5,6  7322 1900 Other 17 5,6  7322 90 - Other : 7322 90 10 Air heaters and hot air distributors (excluding parts thereof), for use in civil aircraft (O ¢ , 17 Free  7322 90 90 Other 17 5,6  7323 Table, kitchen or other household articles and parts thereof, of iron or steel ; iron or steel wool ; pot scourers and scouring or polishing pads, gloves and the like, of iron or steel : 7323 10 00  Iron or steel wool ; pot scourers and scouring or polishing pads, gloves and the like 17 5,6   Other : 73239100   Of cast iron, not enamelled 5,6  (&gt;) Entry under this subheading is subject to conditions laid down in the relevant Community provisions . See also Section II , paragraph B, of the preliminary provisions . 486 Official Journal of the European Communities 2 . 10. 89 L Rate of duty CN code Description autonomous (%) conventional (%) " Supplementary unit 1 2 3 4 5 7323 9200 ¢ Of cast iron, enamelled .......... 17 5,6  7323 93 Of stainless steel : 7323 93 10 Articles for table use . . . ... . . . 17 5,6  7323 93 90 Other . 17 5,6  7323 94 Of iron (other than cast iron) or steel, enamelled : 7323 94 10 Articles for table use 17 5,6  7323 94 90 Other 17 5,6  7323 99 -- Other : 7323 9910 Articles for table use . 17 5,6  Other : 732399 91 Varnished or painted 17 5,6  7323 99 99 Other 17 5,6  7324 Sanitary ware and parts thereof, of iron or steel : 7324 10 - Sinks and wash basins, of stainless steel : 7324 10 10 For use in civil aircraft ( ¢) 17 Free  7324 10 90 Other 17 5,1   Baths : 7324 21 00 Of cast iron, whether or not enamelled . ... . . 17 5,6 p/st 7324 29 00 Other . . 17 5,6 p/st 7324 90 - Other, including parts : 7324 90 10 Sanitary ware (excluding parts thereof), for use in civil aircraft ( ¢) .. 17 Free  7324 90 90 Other 17 5,6  7325 Other cast articles of iron or steel : 7325 10  Of non-malleable cast iron : 7325 10 20 Step irons of a kind used in sewers 14 4,1 p/st 7325 10 50 Surface and valve boxes . . 14 4,1 p/st Other: : 7325 10 91  For sewage, water, etc., systems 14 4,1  7325 10 99 Other 14 4,1   Other : 7325 91 00 Grinding balls and similar articles for mills 18 5,3  7325 99 Other : 7325 9910 Of malleable cast iron . 14 4,1  7325 99 90 Other 18 5,3  (') Entry under this subheading is subject to conditions laid down in the relevant Community provisions. See also Section II, paragraph B, of the preliminary provisions . 2 . 10. 89 Official Journal of the European Communities 487 Rate of duty CN code Description autonomous (%) conventional (%) Supplementary unit 1 2 3 4 5 7326 Other articles of iron or steel :  Forged or stamped, but not further worked : 73261100   Grinding balls and similar articles for mills 18 5 ,3  7326 19 Other : 73261910 Open-die forged 18 5,3  73261990 Other . ...... 18 5,3  7326 20  Articles of iron or steel wire : 7326 20 10 For use in civil aircraft (')... 18 Free    Other : 732620 30 Small cages and aviaries 18 5,3  7326 20 50 Wire baskets 18 5,3  7326 2090 Other 18 5,3  732690 - Other : 7326 90 10 Snuff boxes, cigarette cases, cosmetic and powder boxes and cases, and similar pocket articles 18 5,3  732690 30 Ladders and steps ¢ ¢ - , 18 5,3  7326 9040   Pallets and similar platforms for handling goods 18 " 5,3  7326 90 50   Reels for cables, piping and the like : . 18 5,3  7326 90 60 Non-mechanical ventilators, guttering, hooks and like articles used in the building industry 18 5,3  7326 90 70   Perforated buckets and similar articles of sheet used to filter water at the entrance to drains 18 5,3  Other articles of iron or steel : 732690 91  Open-die forged . 18 5,3  732690 93 Closed-die forged .. . 18 5,3  732690 99 Other 18 5,3  (') Entry under this subheading is subject to conditions laid down in the relevant Community provisions. See also Section II, paragraph B, of the preliminary provisions . 488 Official Journal of the European Communities 2 . 10 . 89 CHAPTER 74 COPPER AND ARTICLES THEREOF Note 1 . In this chapter the following expressions have the meanings hereby assigned to them : (a) Refined copper : Metal containing at least 99,85 % by weight of copper; or Metal containing at least 97,5 % by weight of copper, provided that the content by weight of any other element does not exceed the limit specified in the following table : Other elements Elements Limiting content % by weight Ag Silver 0,25 As Arsenic 0,5 Cd Cadmium 1,3 Cr Chromium 1,4 Mg Magnesium 0,8 Pb Lead 1,5 S Sulphur 0,7 Sn Tin 0,8 Te Tellurium 0,8 Zn Zinc 1 Zr Zirconium 0,3 Other elements ( l ), each 0,3 (') Other elements are, for example, Al, Be, Co, Fe, Mn, Ni , Si . (b) Copper alloys : Metallic substances other than unrefined copper in which copper predominates by weight over each of the other elements, provided that : (i) the content by weight of at least one of the other elements is greater than the limit specified in the foregoing table ; or (ii) the total content by weight of such other elements exceeds 2,5 % . (c) Master alloys : Alloys containing with other elements more than 10 % by weight of copper, not usefully malleable and commonly used as an additive in the manufacture of other alloys or as de-oxidants, de-sulphurizing agents or for similar uses in the metallurgy of non-ferrous metals . However, copper phosphide (phosphor copper) containing more than 1 5 % by weight of phosphorus falls within heading No 2848 . 2 . 10. 89 Official Journal of the European Communities 489 (d) Bars and rods : Rolled, extruded, drawn or forged products, not in coils, which have a uniform solid cross-section along their whole length in the shape of circles, ovals, rectangles (including squares), equilateral triangles or regular convex polygons (including 'flattened circles' and 'modified rectangles', of which two opposite sides are convex arcs, the other two sides being straight, of equal length and parallel). Products with a rectangular (including square), triangular or polygonal cross-section may have corners rounded along their whole length . The thickness of such products which have a rectangular (including 'modified rectangular') cross-section exceeds one-tenth of the width . The expression also covers cast or sintered products , of the same forms and dimensions, which have been subsequently worked after production (otherwise than by simple trimming or de-scaling), provided that they have not thereby assumed the character of articles or products of other headings . Wire-bars and billets with their ends tapered or otherwise worked simply to facilitate their entry into machines for converting them into, for example, drawing stock (wire-rod) or tubes, are however to be taken to be unwrought copper of heading No 7403 . (e) Profiles : Rolled, extruded, drawn, forged or formed products, coiled or not, of a uniform cross-section along their whole length , which do not conform to any of the definitions of bars, rods, wire, plates, sheets, strip, foil , tubes or pipes. The expression also covers cast or sintered products, of the same forms, which have been subsequently worked after production (otherwise than by simple trimming or de-scaling), provided that they have not thereby assumed the character of articles or products of other headings . (f) Wire : Rolled, extruded or drawn products, in coils, which have a uniform solid cross-section along their whole length in the shape of circles, ovals, rectangles (including squares), equilateral triangles or regular convex polygons (including 'flattened circles' and 'modified rectangles ', of which two opposite sides are convex arcs, the other two sides being straight, of equal length and parallel). Products with a rectangular (including square), triangular or polygonal cross-section may have corners rounded along their whole length . The thickness of such products which have a rectangular (including 'modified rectangular') cross-section exceeds one-tenth of the width . In the case of heading No 7414, however, the term 'wire' applies only to products, whether or not in coils, of any cross-sectional shape, of which no cross-sectional dimension exceeds 6 mm . (g) Plates, sheets, strip and foil : Flat-surfaced products (other than the unwrought products of heading No 7403), coiled or not, of solid rectangular (other than square) cross-section with or without rounded corners (including 'modified rectangles' of which two opposite sides are convex arcs, the other two sides being straight, of equal length and parallel) of a uniform thickness, which are :  of rectangular (including square) shape with a thickness not exceeding one-tenth of the width ,  of a shape other than rectangular or square, of any size, provided that they do not assume the character of articles or products of other headings . Heading Nos 7409 and 7410 apply inter alia to plates, sheets, strip and foil with patterns (for example, grooves, ribs, chequers, tears, buttons, lozenges) and to such products which have been perforated, corrugated, polished or coated, provided that they do not thereby assume the character of articles or products of other headings . (h) Tubes and pipes : Hollow products , coiled or not, which have a uniform cross-section with only one enclosed void along their whole length in the shape of circles, ovals, rectangles (including squares), equilateral triangles or regular convex polygons, and which have a uniform wall thickness . Products with a rectangular (including square), equilateral triangular or regular convex polygonal cross-section, which may have corners rounded along their whole length, are also to be taken to be tubes and pipes provided the inner and outer cross-sections are concentric and have the same form and orientation . Tubes and pipes of the foregoing cross-sections may be polished, coated, bent, threaded, drilled, waisted , expanded, cone-shaped or fitted with flanges, collars or rings . 490 Official Journal of the European Communities 2 . 10. 89 Subheading note 1 . In this chapter the following expressions have the meanings hereby assigned to them : (a) Copper-zinc base alloys (brasses) : Alloys of copper and zinc, with or without other elements . When other elements are present :  zinc predominates by weight over each of such other elements,  any nickel content by weight is less than 5% {see copper-nickel-zinc alloys (nickel silvers)), and  any tin content by weight is less than 3 % (see copper-tin alloys (bronzes)). (b) Copper-tin base alloys (bronzes) : Alloys of copper and tin, with or without other elements. When other elements are present, tin predominates by weight over each of such other elements, except that when the tin content is 3 % or more the zinc content by weight may exceed that of tin but must b6 less than 10 %. (c) Copper-nickel-zinc base alloys (nickel silvers) : Alloys of copper, nickel and zinc, with or without other elements . The nickel content is 5 % or more by weight (see copper-zinc alloys (brasses)). (d) Copper-nickel base alloys : Alloys of copper and nickel, with or without other elements but in any case containing by weight not more than 1 % of zinc. When other elements are present, nickel predominates by weight over each of such other elements. Rate of duty CN code Description autonomous (%) conventional  (%) Supplementary unit 1 2 3 4 5 7401 Copper mattes ; cement copper (precipitated copper) : 7401 10 00 - Copper mattes . . . . . . Free Free  7401 20 00  Cement copper (precipitated copper) Free Free  7402 00 (H) Unrefined copper ; copper anodes for electrolytic refining . Free Free  7403 Refined copper and copper alloys, unwrought :  Refined copper : 7403 11 00   Cathodes and sections of cathodes . . . . Free Free  7403 12 00 Wire-bars Free Free  7403 13 00 - - Billets Free Free  740319 00 Other .. Free Free   Copper alloys : 7403 21 00 . Copper-zinc base alloys (brass) . Free Free  7403 22 00 Copper-tin base alloys (bronze) Free Free  7403 23 00 Copper-nickel base alloys (cupro-nickel) or copper-nickel-zinc base alloys (nickel silver) Free Free  7403 29 00 Other copper alloys (other than master alloys of heading No 7405) . . . Free Free  2 . 10. 89 Official Journal of the European Communities 491 Rate of duty CN code Description autonomous (%) conventional (%) Supplementary unit 1 2 3 4 5 7404 00 Copper waste and scrap : 7404 0010  Of refined copper Free Free   Of copper alloys : 74040091 Of copper-zinc base alloys (brass) . . . Free Free  7404 00 99   Other . Free Free  740500 00 Master alloys of copper Free Free  7406 Copper powders and flakes : 7406 10 00  Powders of non-lamellar structure 3 1 ,4  7406 20 00  Powders of lamellar structure ; flakes 14 6,2  7407 Copper bars, rods and profiles : 7407 10 00  Of refined copper . 10 6   Of copper alloys : 7407 21   Of copper-zinc base alloys (brass) : 7407 2110 ; Bars and rods . ... 10 6  7407 2190 Profiles 10 6  7407 22 Of copper-nickel base alloys (cupro-nickel) or copper-nickel-zinc base alloys (nickel silver) : 7407 2210  Of copper-nickel base alloys (cupro-nickel) 10 6  7407 22 90    Of copper-nickel-zinc base alloys (nickel silver) 10 6  7407 29 00 Other 10 6  7408 Copper wire :  Of refined copper : 74081100   Of which the maximum cross-sectional dimension exceeds 6 mm ..... 10 6  7408 19 Other : 7408 19 10    Of which the maximum cross-sectional dimension exceeds 0,5 mm .10 6  7408 19 90  Of which the maximum cross-sectional dimension does not exceed 0,5 mm 10 6   Of copper alloys : 7408 2100 Of copper-zinc base alloys (brass) 10 6  7408 22 Of copper-nickel base alloys (cupro-nickel) or copper-nickel-zinc base alloys (nickel silver) : 7408 2210 Of copper-nickel base alloys (cupro-nickel) 10 6  7408 22 90 Of copper-nickel-zinc base alloys (nickel silver) 10 6  7408 29 Other : 7408 29 10 Of copper-tin base alloys (bronze) . 10 6  7408 29 90 Other 10 6  7409 Copper plates, sheets and strip, of a thickness exceeding 0,15 mm :  Of refined copper : 74091100 In coils 10 6  492 Official Journal of the European Communities 2 . 10 . 89 Rate of duty l CN code Description autonomous (%) conventional (%) Supplementary unit 1 l i 4 5 7409 19 00 - - Other . 10 6   Of copper-zinc base alloys (brass) : 7409 21 00 In coils . 10 6  7409 29 00 - - Other .... 10 6   Of copper-tin base alloys (bronze) : 7409 3100 In coils 10 6  7409 39 00 Other 10 6  7409 40  Of copper-nickel base alloys (cupro-nickel) or copper-nickel-zinc base alloys (nickel silver) : Of copper-nickel base alloys (cupro-nickel) : 74094011 In coils 10 6  74094019 Other .. 10 6  Of copper-nickel-zinc base alloys (nickel silver) : 7409 40 91 In coils 10 6  7409 40 99 Other 10 6  7409 90  Of other copper alloys : 7409 9010   In coils 10 6  7409 90 90 Other 10 6  7410 Copper foil (whether or not printed or backed with paper, paperboard, plastics or similar backing materials) of a thickness (excluding any backing) not exceeding 0,15 mm :  Not backed : 74101100   Of refined copper 12 6,5  7410 12 00   Of copper alloys 12 6,5  Backed : 7410 2100   Of refined copper 12 6,5  7410 22 00 Of copper alloys 12 6,5  7411 Copper tubes and pipes : 741110  Of refined copper :   Straight, of a wall thickness : 74111011    Exceeding 0,6 mm 13 6  74111019  Not exceeding 0,6 mm 13 6  7411 1090 Other 13 6   Of copper alloys : 741121 Of copper-zinc base alloys (brass) : 74112110 Straight 13 6  74112190 Other 13 6  741122   Of copper-nickel base alloys (cupro-nickel) or copper-nickel-zinc base alloys (nickel silver) : 741122 10 Straight 13 6  741122 90 Other 13 6 .  2 . 10 . 89 Official Journal of the European Communities 493 Rate of duty CN code Description autonomous (%) conventional (%) Supplementary unit 1 2 3 4 5 741129 Other : 741129 10 Straight . . . . 13 6  741129 90 Other 13 6  7412 Copper tube or pipe fittings (for example, couplings, elbows, sleeves) : 7412 10 00  Of refined copper 15 6,5  7412 20 00  Of copper alloys 15 - 6,5  7413 00 Stranded wire, cables, plaited bands and the like, of copper, not electrically insulated : 7413 00 10  With fittings attached, for use in civil aircraft (*) 13 Free   Other : 7413 00 91   Of refined copper 13 6,5  7413 00 99 Of copper alloys 13 6,5  7414 Cloth (including endless bands), grill and netting, of copper wire ; expanded metal, of copper : 7414 10 00  Endless bands, for machinery 12 6,5  741490 - Other : 7414 9010   Woven wire cloth 12 6,5  7414 90 90 Other 12 6,5  7415 Nails, tacks, drawing pins, staples (other than those of heading No 8305) and similar articles, of copper or of iron or steel with heads of copper ; screws, bolts, nuts, screw hooks, rivets, cotters, cotter-pins, washers (including spring washers) and similar articles, of copper : 7415 10 00  Nails and tacks, drawing pins, staples and similar articles 13 6,5   Other articles, not threaded : 7415 2100   Washers (including spring washers) 13 4,9  74152900 Other ......... 13 4,9   Other threaded articles : 7415 3100   Screws for wood . . 13 4,9  7415 32 Other screws ; bolts and nuts : 7415 32 10 Screws and bolts , whether or not with their nuts, for metal ..... 13 4,9  741532 90 Other 13 4,9  7415 39 00 - - Other . 13 4,9  7416 00 00 Copper springs 17 | 6,5  (') Entry under this subheading is subject to conditions laid down in the relevant Community provisions . See also Section II , paragraph B, of the preliminary provisions . 494 Official Journal of the European Communities 2 . 10. 89 Rate of duty CN code Description autonomous (%) conventional (%) Supplementary unit 1 2 , 345 7417 00 00 Cooking or heating apparatus of a kind used for domestic purposes, non-electric, and parts thereof, of copper 15 6,5  7418 Table, kitchen or other household articles and parts thereof, of copper ; pot scourers and scouring or polishing pads, gloves and the like, of copper ; sanitary ware and parts thereof, of copper : 741810 00 - Table, kitchen or other household articles and parts thereof ; pot scourers and scouring or polishing pads, gloves and the like 17 4,9  7418 20 00  Sanitary ware and parts thereof .  17 4,9  7419 Other articles of copper : 7419 10 00 - Chain and parts thereof 18 4,9   Other : 7419 9100 Cast, moulded, stamped or forged, but not further worked 18 4,9  7419 99 00 -- Other 18 4,9  2 . 10 . 89 Official Journal of the European Communities 495 CHAPTER 75 NICKEL AND ARTICLES THEREOF Note 1 . In this chapter the following expressions have the meanings hereby assigned to them : (a) Bars and rods : Rolled, extruded, drawn or forged products, not in coils, which have a uniform solid cross-section along their whole length in the shape of circles, ovals, rectangles (including squares), equilateral triangles or regular convex polygons (including 'flattened circles' and 'modified rectangles', of which two opposite sides are convex arcs, the other two sides being straight, of equal length and parallel). Products with a rectangular (including square), triangular or polygonal cross-section may have corners rounded along their whole length . The thickness of such products which have a rectangular (including 'modified rectangular') cross-section exceeds one-tenth of the width . The expression also covers cast or sintered products, of the same forms and dimensions, which have been subsequently worked after production (otherwise than by simple trimming or de-scaling), provided that they have not thereby assumed the character of articles or products of other headings . (b) Profiles : Rolled, extruded, drawn, forged or formed products, coiled or not, of a uniform cross-section along their whole length , which do not conform to any of the definitions of bars, rods, wire, plates, sheets, strip, foil, tubes or pipes . The expression also covers cast or sintered products, of the same forms, which have been subsequently worked after production (otherwise than by simple trimming or de-scaling), provided that they have not thereby assumed the character of articles or products of other headings . (c) Wire : Rolled, extruded or drawn products, in coils, which have a uniform solid cross-section along their whole length in the shape of circles, ovals, rectangles (including squares), equilateral triangles or regular convex polygons (including 'flattened circles' and 'modified rectangles', of which two opposite sides are convex arcs, the other two sides being straight, of equal length and parallel). Products with a rectangular (including square), triangular or polygonal cross-section may have corners rounded along their whole length . The thickness of such products which have a rectangular (including 'modified rectangular') cross-section exceeds one-tenth of the width. (d) Plates, sheets , strip and foil : Flat-surfaced products (other than the unwrought products of heading No 7502), coiled or not, of solid rectangular (other than square) cross-section with or without rounded corners (including 'modified rectangles' of which two opposite sides are convex arcs, the other two sides being straight, of equal length and parallel) of a uniform thickness, which are :  of rectangular (including square) shape with a thickness not exceeding one-tenth of the width ,  of a shape other than rectangular or square, of any size, provided that they do not assume the character of articles or products of other headings. Heading No 7506 applies inter alia to plates, sheets, strip and foil with patterns (for example, grooves, ribs, chequers, tears, buttons, lozenges) and to such products which have been perforated, corrugated, polished or coated, provided that they do not thereby assume the character of articles or products of other headings . (e) Tubes and pipes : Hollow products, coiled or not, which have a uniform cross-section with only one enclosed void along their whole length in the shape of circles, ovals , rectangles (including squares), equilateral triangles or regular convex polygons, and which have a uniform wall thickness . Products with a rectangular (including square), equilateral triangular, or regular convex polygonal cross-section, which may have corners rounded along their whole length, are also to be considered as 496 Official Journal of the European Communities 2 . 10 . 89 tubes and pipes provided the inner and outer cross-sections are concentric and have the same form and orientation . Tubes and pipes of the foregoing cross-sections may be polished, coated, bent, threaded, drilled, waisted, expanded, cone-shaped or fitted with flanges, collars or rings. Subheading note 1 . In this chapter the following expressions have the meanings hereby assigned to them : (a) Nickel, not alloyed : Metal containing by weight at least 99 % of nickel plus cobalt, provided that : (i) the cobalt content by weight does not exceed 1,5 %, and (ii) the content by weight of any other element does not exceed the limit specified in the following table : Other elements Elements Limiting content % by weight Fe Iron 0,5 O Oxygen 0,4 Other elements, each 0,3 (b) Nickel alloys : Metallic substances in which nickel predominates by weight over each of the other elements provided that : - (i) the content by weight of cobalt exceeds 1,5'%, (ii) the content by weight of at least one of the other elements is greater than the limit specified in the foregoing table , or (iii) the total Content by weight of elements other than nickel plus cobalt exceeds 1 %. Rate of duty CN code Description autonomous (%) conventional (%) Supplementary unit 1 2 3 4 5 7501 Nickel mattes, nickel oxide sinters and other intermediate products of nickel metallurgy : 7501 10 00  Nickel mattes . . Free Free  7501 20 00 - Nickel oxide sinters and other intermediate products of nickel metallurgy . . Free Free  7502 Unwrought nickel : 750210(H)  Nickel, not alloyed Free Free  7502 20 00 - Nickel alloys . . . Free Free  2 . 10 . 89 Official Journal of the European Communities 497 I Rate of duty CN code Description autonomous (%) conventional (%) Supplementary unit 1 2 3 4 5 750300 Nickel waste and scrap : 750300 10  Of nickel , not alloyed Free Free  750300 90 - Of nickel alloys ..... Free Free  7504 00 00 Nickel powders and flakes 2 0,5  7505 Nickel bars, rods, profiles and wire :  Bars, rods and profiles : 75051100  - Of nickel, not alloyed 9 4,4  7505 12 00 -  Of nickel alloys 9 4,4 - Wire : 7505 21 00 Of nickel, not alloyed 9 4,4  7505 22 00 Of nickel alloys 9 4,4  7506 Nickel plates, sheets, strip and foil : 7506 10 00 - Of nickel, not alloyed 10 4,9  7506 20 00 - Of nickel alloys 10 4,9  7507 Nickel tubes, pipes and tube or pipe fittings (for example, couplings, elbows, sleeves) :  Tubes and pipes : 75071100 Of nickel, not alloyed 12 5,3  750712 00 Of nickel alloys 12 5,3  7507 20 00  Tube or pipe fittings . . . 13 3,8  7508 00 Other articles of nickel : 7508 0010 - Cloth, grill , netting and fencing, of nickel wire 16 4,6 7508 00 90 - Other 16 4,6  498 Official Journal of the European Communities 2 . 10 . 89 CHAPTER 76 ALUMINIUM AND ARTICLES THEREOF Note 1 . In this chapter the following expressions have the meanings hereby assigned to them : (a) Bars and rods : Rolled, extruded, drawn or forged products, not in coils, which have a uniform solid cross-section along their whole length in the shape of circles , ovals, rectangles (including squares), equilateral triangles or regular convex polygons (including 'flattened circles' and 'modified rectangles', of which two opposite sides are convex arcs, the other two sides being straight, of equal length and parallel). Products with a rectangular (including square), triangular or polygonal cross-section may have corners rounded along their whole length. The thickness of such products which have a rectangular (including 'modified rectangular') cross-section exceeds one-tenth of the width. The expression also covers cast or sintered products, of the same forms and dimensions, which have been subsequently worked after production (otherwise than by simple trimming or de-scaling), provided that they have not thereby assumed the character of articles or products of other headings ; (b) Profiles : Rolled, extruded, drawn, forged or formed products, coiled or not, of a uniform cross-section along their whole length , which do not conform to any of the definitions of bars, rods, wire, plates, sheets, strip, foil, tubes or pipes . The expression also covers cast or sintered products, of the same forms, which have been subsequently worked after production (otherwise than by simple trimming or de-scaling), provided that they have not thereby assumed the character of articles or products of other headings ; (c) Wire : Rolled, extruded or drawn products , in coils, which have a uniform solid cross-section along their whole length in the shape of circles, ovals , rectangles (including squares), equilateral triangles or regular convex polygons (including 'flattened circles' and 'modified rectangles', of which two opposite sides are convex arcs, the other two sides being straight, of equal length and parallel). Products with a rectangular (including square), triangular or polygonal cross-section may have corners rounded along their whole length. The thickness of such products which have a rectangular (including 'modified rectangular') cross-section exceeds one-tenth of the width ; (d) Plates , sheets, strip and foil : Flat-surfaced products (other than the unwrought products of heading No 7601 ), coiled or not, of solid rectangular (other than square) cross-section with or without rounded corners (including 'modified rectangles' of which two opposite sides are convex arcs, the other two sides being straight, of equal length and parallel) of a uniform thickness , which are :  of rectangular (including square) shape with a thickness not exceeding one-tenth of the width,  of a shape other than rectangular or square, of any size, provided that they do not assume the character of articles or products of other headings . Heading Nos 7606 and 7607 apply inter alia to plates, sheets , strip and foil with patterns (for example, grooves, ribs, chequers, tears, buttons , lozenges) and to such products which have been perforated, corrugated, polished or coated, provided that they do not thereby assume the character of articles or products of other headings ; (e) Tubes and pipes : Hollow products, coiled or not, which have a uniform cross-section with only one enclosed void along their whole length in the shape of circles, ovals , rectangles (including squares), equilateral triangles or regular convex polygons, and which have a uniform wall thickness . Products with a rectangular (including square), equilateral triangular or regular convex polygonal cross-section, which may have corners rounded along their whole length, are also to be considered as 2 . 10 . 89 Official Journal of the European Communities 499 tubes and pipes provided the inner and outer cross-sections are concentric and have the same form and orientation . Tubes and pipes of the foregoing cross-sections may be polished, coated, bent, threaded, drilled, waisted , expanded, cone-shaped or fitted with flanges, collars or, rings . Subheading note 1 . In this chapter the following expressions have the meanings hereby assigned to them : (a) Aluminium, not alloyed : Metal containing by weight at least 99 % of aluminium, provided that the content by weight of any other element does not exceed the limit specified in the following table : Other elements Element Limiting content % by weight Fe + Si (iron plus silicon) 1 Other elements ('), each 0,1 (2) (') Other elements are, for example, Cr, Cu, Mg, Mn, Ni , Zn. (2) Copper is permitted in a proportion greater than 0,1 % but not more than 0,2 %, provided that neither the chromium nor manganese content exceeds 0,05 % . (b) Aluminium alloys : Metallic substances in which aluminium predominates by weight over each of the other elements, provided that : (i) the content by weight of at least one of the other elements or of iron plus silicon taken together is greater than the limit specified in the foregoing table, or (ii) the total content by weight of such other elements exceeds 1 %. Rate of duty CN code Description autonomous (%) conventional (%) Supplementary unit 1 2 3 4 5 7601 Unwrought aluminium : 760110 00  Aluminium, not alloyed 10 6  7601 20  Aluminium alloys : 7601 20 10   Primary 10 6  7601 20 90   Secondary 10 6  7602 00 Aluminium waste and scrap :  Waste : ¢ 7602 00 11   Turnings, shavings, chips, milling waste, sawdust and filings ; waste of coloured, coated or bonded sheets and foil , of a thickness (excluding any backing) not exceeding 0,2 mm Free 2,2  500 Official Journal of the European Communities 2 . 10 . 89 Rate of duty CN code Description autonomous (%) conventional (%) Supplementary unit 1 2 3 4 5 7602 00 19 Other (including factory rejects) 5 3,2  7602 00 90  Scrap Free Free  7603 Aluminium powders and flakes : 760310 00  Powders of non-lamellar structure . 10 5,3  7603 2000  Powders of lamellar structure ; flakes ; 21 6,3  7604 Aluminium bars, rods and profiles : 7604 10  Of aluminium, not alloyed : 7604 10 10 Bars and rods .. 15 10  7604 1090 Profiles . . . . . . 15 10   Of aluminium alloys : 7604 2100 Hollow profiles 19 10  7604 29 Other : 7604 29 10  Bars Ã ¥nd rods 15 10  76042990 Profiles .... 15 10  7605 Aluminium wire :  Of aluminium, not alloyed : 7605 11 00 Of which the maximum cross-sectional dimension exceeds 7 mm 15 10  7605 19 Other : 7605 19 10    Containing by weight less than 0,1 % of silicon 15 10  7605 1990 Other 15 10   Of aluminium alloys : 7605 21 00 Of which the maximum cross-sectional dimension exceeds 7 mm 15 10  7605 29 Other : 7605 29 10 Containing by weight not more than 0,9 % of silicon, not more than 0,9 % of magnesium and not more than 0,03 % of manganese .... 15 10  7605 29 90 Other 15 10  7606 Aluminium plates, sheets and strip, of a thickness exceeding 0,2 mm :  Rectangular (including square) : 7606 11 Of aluminium, not alloyed : 760611 10    Painted, varnished or plastic-coated 15 (') 10     Other, of a thickness of : 76061191     Less than 3 mm 15 (.*) 10  76061193 Not less than 3 mm but less than 6 mm 15 ( ! ) 10  76061199 Not less than 6 mm ¢ ¢ ¢ 15 0 10  7606 12 Of aluminium alloys : 760612 10    Strip for Venetian blinds . 15 10  (') Duty rate reduced to 7,5 % until 31 December 1990 . 2 . 10 . 89 Official Journal of the European Communities 501 Rate of duty \ CN code Description autonomous (%) conventional (%) Supplementary unit 1 2 3 4 5 - Other : 760612 50  Painted, varnished or plastic-coated 15 (*) 10  Other, of a thickness of : 760612 91   Less than 3 mm 15 (l) 10  760612 93      Not less than 3 mm but less than 6 mm 15 ( ¢) 10  760612 99 Not less than 6 mm 15 0 ) 10   Other : 7606 91 00  - Of aluminium, not alloyed 15 10  7606 92 00 Of aluminium alloys 15 10  7607 Aluminium foil (whether or not printed or backed with paper, paper ­ board, plastics or similar backing materials) of a thickness (excluding any backing) not exceeding 0,2 mm :  Not backed : 7607 11 Rolled but not further worked : 7607 11 10    Of a thickness of less than 0,021 mm 17 10  76071190 Of a thickness of not less than 0,021 mm but not more than 0,2 mm 17 10  7607 19 Other : 7607 19 10    Of a thickness of less than 0,021 mm- 17 10  7607 19 90 Of a thickness of not less than 0,021mm but not more than 0,2 mm '7 10  7607 20 - Backed : 7607 20 10 Of a thickness (excluding any backing) of less than 0,021 mm 17 10 -  7607 20 90 Of a thickness (excluding any backing) of not less than 0,021 mm but not more than 0,2 mm 17 10 7608 Aluminium tubes and pipes : 7608 10  Of aluminium, not alloyed : 7608 10 10 With attached fittings, suitable for conducting gases or liquids, for use in civil aircraft (2) . . . 19 Free  Other : 7608 10 91 Not further worked than extruded 19 10  7608 10 99 - - - Other .' . .... 19 10  7608 20  Of aluminium alloys : 7608 20 10 With attached fittings, suitable for conducting gases or liquids, for use in civil aircraft (2) 19 Free    Other : 7608 20 30 Welded 19 10     Other : 7608 20 91 Not further worked than extruded 19 10 :  7608 20 99 Other . 19 10  (') Duty rate reduced to 7,5 % until 31 December 1990 . (2) Entry under this subheading is subject to conditions laid down in the relevant Community provisions. See also Section II , paragraph B, of the preliminary provisions . 502 Official Journal of the European Communities 2 . 10 . 89 Rate of duty \ CN code Description autonomous (%) conventional (%) Supplementary unit 1 2 3 4 5 7609 00 00 Aluminium tube or pipe fittings (for example, couplings, elbows, sleeves) ..... ........ 20 7  T6I0 Aluminium structures (excluding prefabricated buildings of heading No 9406) and parts of structures (for example, bridges and bridge ­ sections, towers, lattice masts, roofs, roofing frameworks, doors and windows and their frames and thresholds for doors, balustrades, pillars and columns); aluminium plates, rods, profiles, tubes and the like, prepared for use in structures : 76101000  Doors, windows and their frames and thresholds for doors . . 19 7  7610 90 - Other : 7610 90 10   Bridges and bridge-sections, towers and lattice masts 19 7  7610 90 90 Other 19 7  761100 00 Aluminium reservoirs, tanks, vats and similar containers, for any material (other than compressed or liquefied gas), of a capacity exceeding 300 litres, whether or not lined or heat-insulated, but not fitted with mechanical or thermal equipment 19 7  7612 Aluminium casks, drums, cans, boxes and similar containers (includ ­ ing rigid or collapsible tubular containers), for any material (other than compressed or liquefied gas), of a capacity not exceeding 300 lit ­ res, whether or not lined or heat-insulated* but not fitted with mechanical or thermal equipment : 761210 00  Collapsible tubular containers 19 7  7612 90 - Other : 7612 90 10 Rigid tubular containers . 19 7    Other, with a capacity of : 7612 9091 50 litres or more 19 7  7612 9099 Less than 50 litres 19 7  7613 00 00 Aluminium containers for compressed or liquefied gas . . 21 7  7614 Stranded wire, cables, plaited bands and the like, of aluminium, not electrically insulated : 7614 10 00 - With steel core 19 7  7614 90 - Other : 7614 9010 Of aluminium, not alloyed 19 7  7614 90 90   Of aluminium alloys 19 7  2 . 10 . 89 Official Journal of the European Communities 503 Rate of duty CN code Description autonomous (%) conventional (%) Supplementary unit 1 2 3 4 '5 7615 Table, kitchen or other household articles and parts thereof, of aluminium ; pot scourers and scouring or polishing pads, gloves and the like, of aluminium ; sanitary ware and parts thereof, of alumin ­ ium : 7615 10  Table, kitchen or other household articles and parts thereof ; pot scourers and scouring or polishing pads, gloves and the like : 76151010 Cast 20 7  76151090 Other 20 7  7615 20 00  Sanitary ware and parts thereof 20 7  7616 Other articles of aluminium : 7616 10 00  Nails, tacks, staples (other than those of heading No 8305), screws, bolts, nuts, screw hooks, rivets, cotters, cotter-pins, washers and similar articles . . 16 7  7616 90  Other : 761690 10 Knitting needles and crochet hooks . . 19 7  7616 90 30 Cloth, grill , netting and fencing 19 7  Other : 76169091 Cast ! 19 7  7616 90 99 Other 19 7  504 Official Journal of the European Communities 2 . 10. 89 CHAPTER 78 LEAD AND ARTICLES THEREOF Note 1 . In this chapter the following expressions have the meanings hereby assigned to them : (a) Bars and rods : Rolled, extruded, drawn or forged products, not in coils, which have a uniform solid cross-section along their whole length in the shape of circles, ovals, rectangles (including squares), equilateral triangles or regular convex polygons (including 'flattened circles' and 'modified rectangles', of which two opposite sides are convex arcs, the other two sides being straight, of equal length and parallel). Products with a rectangular (including square), triangular or polygonal cross-section may have corners rounded along their whole length. The thickness of such products which have a rectangular (including 'modified rectangular') cross-section exceeds one-tenth of the width . The expression also covers cast or sintered products, of the same forms and dimensions, which have been subsequently worked after production (otherwise than by simple trimming or de-scaling), provided that they have not thereby assumed the character of articles or products of other headings . (b) Profiles : Rolled, extruded, drawn, forged or formed products, coiled or not, of a uniform cross-section along their whole length, which do not conform to any of the definitions of bars, rods, wire, plates, sheets, strip, foil, tubes or pipes . The expression also covers cast or sintered products, of the same forms, which have been subsequently worked after production (otherwise than by simple trimming or de-scaling), provided that they have not thereby assumed the character of articles or products of other headings. (c) Wire : Rolled, extruded or drawn products, in coils, which have a uniform solid cross-section along their whole length in the shape of circles, ovals, rectangles (including squares), equilateral triangles or regular convex polygons (including 'flattened circles' and 'modified rectangles', of which two opposite sides are convex arcs, the other two sides being straight, of equal length and parallel). Products with a rectangular (including square), triangular or polygonal cross-section may have corners rounded along their whole length. The thickness of such products which have a rectangular (including 'modified rectangular') cross-section exceeds one-tenth of the width . (d) Plates, sheets, strip and foil : Flat-surfaced products (other than the unwrought products of heading No 7801 ), coiled or not, of solid rectangular (other than square) cross-section with or without rounded corners (including 'modified rectangles' of which two opposite sides are convex arcs, the other two sides being straight, of equal length and parallel) of a uniform thickness, which are :  of rectangular (including square) shape with a thickness not exceeding one-tenth of the width,  of a shape other than rectangular or square, of any size, provided that they do not assume the character of articles or products of other headings. Heading No 7804 applies inter alia to plates, sheets, strip and foil with patterns (for example, grooves, ribs, chequers , tears, buttons, lozenges) and to such products which have been perforated, corrugated, polished or coated, provided that they do not thereby assume the character of articles or products of other headings . (e) Tubes and pipes : Hollow products, coiled or not, which have a uniform cross-section with only one enclosed void along their whole length in the shape of circles, ovals, rectangles (including squares), equilateral triangles or regular convex polygons, and which have a uniform wall thickness . Products with a rectangular (including square), equilateral triangular or regular convex polygonal cross-section, which may have corners rounded along their whole length, are also to be considered as 2 . 10. 89 Official Journal of the European Communities 505 tubes and pipes provided the inner and outer cross-sections are concentric and have the same form and orientation . Tubes and pipes of the foregoing cross-sections may be polished, coated, bent, threaded, drilled, waisted, expanded, cone-shaped or fitted with flanges, collars or rings. Subheading note 1 . In this chapter the expression 'refined lead' means : Metal containing by weight at least 99,9 % of lead, provided that the content by weight of any other element does not exceed the limit specified in the following table : Other elements Element Limiting content % by weight Ag Silver 0,02 As Arsenic 0,005 Bi Bismuth 0,05 Ca Calcium 0,002 Cd Cadmium 0,002 Cu Copper 0,08 Fe Iron 0,002 S Sulphur 0,002 Sb Antimony 0,005 Sn Tin 0,005 Zn Zinc 0,002 Other (for example Te), each 0,001 ll Rate of duty CN code Description autonomous (%) Supplementary conventional unit (%) 1 2 3 4 5 7801 Unwrought lead : 7801 10 00 - Refined lead 4,5 3,5  MIN 1,1 Ecu/ 100 kg/net  Other : 7801 91 00 Containing by weight antimony as the principal other element ...... 4,5 3,5  MIN 1,1 Ecu/ 100 kg/net 506 Official Journal of the European Communities 2 . 10. 89 CN code Description Rate of duty autonomous conventional (%) (%) Supplementary unit I 2 3 4 5 7801 99 Other : 7801 99 10 For refining, containing 0,02 % or more by weight of silver (bullion lead) (&gt;) 4,5 (2) Free  Other : 7801 99 91 Lead alloys . . 4,5 3,5  MIN 1,1 Ecu/ 100 kg/net 7801 99 99 Other 4,5 3,5  MIN 1,1 Ecu/ 100 kg/net 7802 00 Lead waste and scrap : 7802 00 10  From accumulators * Free Free  7802 00 90  Other Free Free  7803 00 00 Lead bars, rods, profiles and wire 10 8  7804 Lead plates, sheets, strip and foil ; lead powders and flakes :  Plates, sheets, strip and foil : 78041100   Sheets, strip and foil of a thickness (excluding any backing) not exceeding 0,2 mm  12 8  78041900 -- Other .. 10 8 _ 7804 20 00 - Powders and flakes 5 2,2  7805 00 00 Lead tubes, pipes and tube or pipe fittings (for example, couplings, elbows, sleeves) . 13 9  7806 00 Other articles of lead : 78060010  Containers with an anti-radiation lead covering, for the transport or storage of radioactive materials (Euratom) 12 6  7806 00 90 - Other 17 8  (') Entry under this subheading is subject to conditions laid down in the relevant Community provisions . (2) The rate of duty is reduced to 2 %. 2 . 10. 89 Official Journal of the European Communities 507 CHAPTER 79 ZINC AND ARTICLES THEREOF Note 1 . In this chapter the following expressions have the meanings hereby assigned to them : (a) Bars and rods : Rolled, extruded, drawn or forged products, not in coils, which have a uniform solid cross-section along their whole length in the shape of circles, ovals, rectangles (including squares), equilateral triangles or regular convex polygons (including 'flattened circles' and 'modified rectangles', of which two opposite sides are convex arcs , the other two sides being straight, of equal length and parallel). Products with a rectangular (including square), triangular or polygonal cross-section may have corners rounded along their whole length . The thickness of such products which have a rectangular (including 'modified rectangular') cross-section exceeds one-tenth of the width . The expression also covers cast or sintered products, of the same forms and dimensions, which have been subsequently worked after production (otherwise than by simple trimming or de-scaling), provided that they have not thereby assumed the character of articles or products of other headings . (b) Profiles : Rolled, extruded, drawn, forged or formed products, coiled or not, of a uniform cross-section along their whole length, which do not conform to any of the definitions of bars, rods, wire, plates, sheets, strip, foil , tubes or pipes . The expression also covers cast or sintered products, of the same forms, which have been subsequently worked after production (otherwise than by simple trimming or de-scaling), provided that they have not thereby assumed the character of articles or products of other headings . (c) Wire : Rolled, extruded or drawn products, in coils, which have a uniform solid cross-section along their whole length in the shape of circles, ovals, rectangles (including squares), equilateral triangles or regular convex polygons (including 'flattened circles' and 'modified rectangles', of which two opposite sides are convex arcs, the other two sides being straight, of equal length and parallel). Products with a rectangular (including square), triangular or polygonal cross-section may have corners rounded along their whole length . The thickness of such products which have a rectangular (including 'modified rectangular') cross-section exceeds one-tenth of the width . (d) Plates, sheets, strip and foil : Flat-surfaced products (other than the unwrought products of heading No 7901 ), coiled or not, of solid rectangular (other than square) cross-section with or without rounded corners (including 'modified rectangles' of which two opposite sides are convex arcs, the other two sides being straight, of equal length and parallel) of a uniform thickness, which are :  of rectangular (including square) shape with a thickness not exceeding one-tenth of the width,  of a shape other than rectangular or square, of any size, provided that they do not assume the character of articles or products of other headings . Heading No 7905 applies inter alia to plates, sheets, strip and foil with patterns (for example, grooves, ribs, chequers, tears, buttons, lozenges) and to such products which have been perforated, corrugated, polished or coated, provided that they do not thereby assume the character of articles or products of other headings . (e) Tubes and pipes : Hollow products, coiled or not, which have a uniform cross-section with only one enclosed void along their whole length in the shape of circles, ovals, rectangles (including squares), equilateral triangles or regular convex polygons , and which have a uniform wall thickness . Products with a rectangular (including square), equilateral triangular or regular convex polygonal cross-section, which may have corners rounded along their whole length, are also to be considered as 508 Official Journal of the European Communities 2 . 10. 89 tubes and pipes provided the inner and outer cross-sections are concentric and have the same form and orientation . Tubes and pipes of the foregoing cross-sections may be polished, coated, bent, threaded, drilled, waisted, expanded, cone-shaped or fitted with flanges, collars or rings. Subheading note 1 . In this chapter the following expressions have the meanings hereby assigned to them : (a) Zinc, not alloyed : Metal containing by weight at least 97,5 % of zinc. (b) Zinc alloys : - Metallic substances in which zinc predominates by weight over each of the other elements, provided that the total content by weight of such other elements exceeds 2,5%. (c) Zinc dust : Dust obtained by condensation of zinc vapour, consisting of spherical particles which are finer than zinc powders . At least 80% by weight of the particles pass through a sieve with 63 p.m (microns) mesh. It must contain at least 85 % by weight of metallic zinc. Rate of duty ll CN code Description autonomous (%) ¢ conventional (%) Supplementary unit 1 2 3 4 5 7901 Unwrought zinc :  Zinc, not alloyed : 7901 11 00 Containing by weight 99,99 % or more of zinc 4,5 3,5  MIN 1,1 Ecu/ 100 kg/net 7901 12 Containing by weight less than 99,99 % of zinc : 7901 12 10  Containing by weight 99,95 % or more but less than 99,99 % of zinc 4,5 3,5  MIN 1,1 Ecu/ 100 kg/net 7901 12 30 Containing by weight 98,5 % or more but less than 99,95 % of zinc . 4,5 3,5  MIN 1,1 Ecu/ 100 kg/net 7901 12 90 Containing by weight 97,5 % or more but less than 98,5 % of zinc . 4,5 \ 3,5  MIN 1,1 Ecu/ 100 kg/net 7901 20 00 - Zinc alloys . 4,5 3,5  MIN 1,1 Ecu/ 100 kg/net 7902 0000 Zinc waste and scrap Free Free  7903 Zinc dust, powders and flakes : 7903 10 00 - Zinc dust 7 4,4  7903 90 00 - Other . .. .. 7 4,4  7904 00 00 Zinc bars, rods, profiles and wire 10 8  2 . 10 . 89 Official Journal of the European Communities 509 Rate of duty \ CN code Description autonomous (%) conventional (%) Supplementary unit I ' 2 3 4 5 7905 00 Zinc plates, sheets, strip and foil :  Not surface-worked, of a thickness of : 7905 0011   Less than 5 mm . . 10 8  7905 00 19 -- 5 mm or more 10 8  7905 00 90 - Other 10 8  7906 00 00 Zinc tubes, pipes and tube or pipe fittings (for example, couplings, elbows, sleeves) . 14 8  7907 Other articles of zinc : 7907 10 00  Gutters, roof capping, skylight frames and other fabricated building compo ­ nents 14 7  7907 90 00 - Other 16 7  510 Official Journal of the European Communities 2 . 10. 89 CHAPTER 80 TIN AND ARTICLES THEREOF Note 1 . In this chapter the following expressions have the meanings hereby assigned to them : (a) Bars and rods : Rolled, extruded, drawn or forged products, not in coils, which have a uniform solid cross-section along their whole length in the shape of circles, ovals, rectangles (including squares), equilateral triangles or regular convex polygons (including 'flattened circles' and 'modified rectangles', of which two opposite sides are convex arcs , the other two sides being straight, of equal length and parallel). Products with a rectangular (including square), triangular or polygonal cross-section may have corners rounded along their whole length . The thickness of such products which have a rectangular (including 'modified rectangular') cross-section exceeds one-tenth of the width . The expression also covers cast or sintered products, of the same forms and dimensions, which have been subsequently worked after production (otherwise than by simple trimming or de-scaling), provided that they have not thereby assumed the character of articles or products of other headings . (b) Profiles : Rolled, extruded, drawn, forged or formed products, coiled or not, of a uniform cross-section along their whole length, which do not conform to any of the definitions of bars, rods, wire, plates, sheets, strip, foil , tubes or pipes . The expression also covers cast or sintered products, of the same forms, which have been subsequently worked after production (otherwise than by simple trimming or de-scaling), provided that they have not thereby assumed the character of articles or products of other headings. (c) Wire : Rolled, extruded or drawn products, in coils, which have a uniform solid cross-section along their whole length in the shape of circles, ovals, rectangles (including squares), equilateral triangles or regular convex polygons (including 'flattened circles' and 'modified rectangles', of which two opposite sides are convex arcs, the other two sides being straight, of equal length and parallel). Products with a rectangular (including square), triangular or polygonal cross-section may have corners rounded along their whole length . The thickness of such products which have a rectangular (including 'modified rectangular') cross-section exceeds one-tenth of the width . (d) Plates, sheets, strip and foil : Flat-surfaced products (other than the unwrought products of heading No 8001 ), coiled or not, of solid rectangular (other than square) cross-section with or without rounded corners (including 'modified rectangles' of which two opposite sides are convex arcs, the other two sides being straight, of equal length and parallel) of a uniform thickness, which are :  of rectangular (including square) shape with a thickness not exceeding one-tenth of the width,  of a shape other than rectangular or square, of any size, provided that they do not assume the character of articles or products of other headings . Heading Nos 8004 and 8005 apply inter alia to plates, sheets, strip and foil with patterns (for example, grooves, ribs, chequers, tears, buttons, lozenges) and to such products which have been perforated, corrugated, polished or coated, provided that they do not thereby assume the character of articles or products of other headings . (e) Tubes and pipes : Hollow products, coiled or not, which have a uniform cross-section with only one enclosed void along their whole length in the shape of circles, ovals, rectangles (including squares), equilateral triangles or regular convex polygons, and which have a uniform wall thickness . Products with a rectangular (including square), equilateral triangular or regular convex polygonal cross-section, which may have corners rounded along their whole length , are also to be considered as 2 . 10 . 89 Official Journal of the European Communities 5 1 tubes and pipes provided the inner and outer cross-sections are concentric and have the same form and orientation . Tubes and pipes of the foregoing cross-sections may be polished, coated, bent, threaded, drilled, waisted , expanded, cone-shaped or fitted with flanges, collars or rings . Subheading note 1 . In this chapter the following expressions have the meanings hereby assigned to them : (a) Tin, not alloyed : Metal containing by weight at least 99% of tin, provided that the content by weight of any bismuth or copper is less than the limit specified in the following table : Other elements Element Limiting content % by weight Bi Bismuth 0,1 Cu Copper 0,4 (b) Tin alloys : Metallic substances in which tin predominates by weight over each of the other elements, provided that : (i) the total content by weight of such other elements exceeds 1 %, or (ii) the content by weight of either bismuth or copper is equal to or greater than the limit specified in the foregoing table . Rate of duty CN code Description autonomous (%) conventional (%) Supplementary unit 1 2 3 4 5 8001 Unwrought tin : 8001 10 00  Tin, not alloyed Free Free  8001 20 00  Tin alloys Free Free  8002 00 00 Tin waste and scrap . . Free Free  8003 00 00 Tin bars, rods, profiles and wire 8 3,2  8004 00 00 Tin plates* sheets and strip, of a thickness exceeding 0,2 mm 8 2,5  8005 Tin foil (whether or not printed or backed with paper, paperboard, plastics or similar backing materials), of a thickness (excluding any backing) not exceeding 0,2 mm ; tin powders and flakes : 8005 10 00 - Foil 10 4  8005 20 00  Powders and flakes 7 2,9  512 Official Journal of the European Communities 2 . 10. 89 Rate of duty I CN code Description autonomous (%) conventional (%) Supplementary unit 1 2 3 4 5 8006 00 00 Tin tubes, pipes and tube or pipe fittings (for example, couplings, elbows, sleeves) ... 10 4,5  8007 00 00 Other articles of tin 16 5,3  r 2 . 10. 89 Official Journal of the European Communities 513 CHAPTER 81 OTHER BASE METALS ; CERMETS ; ARTICLES THEREOF Subheading note 1 . Note 1 to Chapter 74, defining 'bars and rods', 'profiles', 'wire' and 'plates, sheets, strip and foil ' applies mutatis mutandis to this chapter. Rate of duty CN code Description autonomous (%) conventional (%) Supplementary unit 1 2 3 4 5 81Q1 Tungsten (wolfram) and articles thereof, including waste and scrap : 8101 10 00  Powders ..." 6    Other : 8101 91   Unwrought tungsten, including bars and rods obtained simply by sinter ­ ing ; waste and scrap : 810191 10    Unwrought tungsten, including bars and rods obtained simply by sintering . . &gt;. 6   . 81019190 Waste and scrap 6   8101 92 00 Bars and rods, other than those obtained simply by sintering, profiles, plates, sheets, strip and foil ; 10 8  8101 93 00 Wire 10 8  8101 99 00 - - Other . 13 10  8102 Molybdenum and articles thereof, Including waste and scrap : 8102 10 00  Powders . 6    Other : 8102 91 Unwrought molybdenum, including bars and rods obtained simply by sintering ; waste and scrap : 8102 9110 Unwrought molybdenum, including bars and rods obtained simply by sintering 6 5  8102 91 90    Waste and scrap , 6 5  8102 92 00 Bars and rods, other than those obtained simply by sintering, profiles, plates, sheets, strip and foil 10 8  8102 9300 Wire . . . 10 8  8102 99 00 Other 13 10  8103 Tantalum and articles thereof, including waste and scrap : 8103 10  Unwrought tantalum, including bars and rods obtained simply by sintering ; waste and scrap; powders : 81031010   Uiiwrought tantalum, including bars and rods obtained simply by sintering ; powders 4 2,5  8103 10 90 Waste and scrap 4 2,5  514 Official Journal of the European Communities 2 . 10. 89 1 Rate of duty CN code Description autonomous (%) conventional (%) Supplementary unit 1 2 - 3 4 5 810390 - Other : 8103 90 10 Bars and rods, other than those obtained simply by sintering, profiles, wire, plates, sheets, strip and foil 8 4,4  81039090 -- Other 11 5,8  8104 Magnesium and articles thereof, including waste and scrap :  Unwrought magnesium : 81041100 Containing at least 99,8 % by weight of magnesium 10 5,3  8104 19 00 -- Other 10 5,3  8104 20 00 - Waste and scrap Free Free  8104 30 00 - Raspings, turnings and granules, graded according to size ; powders 14 5,3  8104 90 - Other : 8104 90 10   Bars, rods, profiles, wire, plates, sheets and strip; tubes or pipes .... 14 5,3  8104 90 90 -- Other . 14 5,3  8105 Cobalt mattes and other intermediate products of cobalt metallurgy ; cobalt and articles thereof, including waste and scrap : 8105 10  Cobalt mattes and other intermediate products of cobalt metallurgy ; unwrought cobalt ; waste and scrap ; powders : 8105 10 10 Cobalt mattes and other intermediate products of cobalt metallurgy; unwrought cobalt ; powders Free Free  8105 10 90 Waste and scrap Free Free  8105 9000 - Other . . 7 3,8  8106 00 Bismuth and articles thereof, including waste and scrap : 8106 00 10 - Unwrought bismuth ; waste and scrap ; powders Free Free  810600 90 - Other 9 3,5  8107 Cadmium and articles thereof, including waste and scrap : 8107 10 00 - Unwrought cadmium ; waste and scrap ; powders 5 4  8107 90 00 - Other 9 6  8108 Titanium and articles thereof, including waste and scrap : 8108 10  Unwrought titanium ; waste and scrap ; powders : 81081010 Unwrought titanium; powders 6 5  8108 10 90 Waste and scrap * 6 5  8108 90 - Other : 8108 90 10 Tubes and pipes, with attached fittings, suitable for conducting gases or liquids, for use in civil aircraft (') 10 Free  ( i ) Entry under this subheading is subject to conditions laid down in the relevant Community provisions . See also Section II, paragraph B, of the preliminary provisions . 2 . 10. 89 Official Journal of the European Communities 515 Rate of duty CN code Description autonomous (%) " conventional (%) Supplementary unit 1 2 3 4 5 Other : 8108 90 30 ;  Bars, rods, profiles and wire 10 7  8108 90 50 Plates, sheets, strip and foil 10 7  8108 90 70   Tubes and pipes » 10 7  8108 90 90 --- Other 10 7  8109 Zirconium and articles thereof, including waste and scrap : 8109 10 - Unwrought zirconium ; waste and scrap ; powders : 8109 10 10 - - Unwrought zirconium; powders 6 5  8109 10 90 Waste and scrap 6 5  81Q9 90 00 - Other 10 9  8110 00 Antimony and articles thereof, including waste and scrap :  Unwrought antimony ; waste and scrap ; powders : 8110 0011 Unwrought antimony; powders 8   811000 19 Waste and scrap . . . 8   8110 00 90 - Other 10 8  8111 00 Manganese and articles thereof, including waste and scrap :  Unwrought manganese ; waste and scrap ; powders : 81110011   Unwrought manganese ; powders 7 4,5  81110019 Waste and scrap 7 4,5  811100 90 - Other 10 6,5  8112 Beryllium, chromium, germanium, vanadium, gallium, hafnium, in ­ dium, niobium (columbium), rhenium and thallium, and articles of these metals, including waste and scrap :  Beryllium : 81121100  Unwrought ; waste and scrap ; powders 3 1,8  8112 19 00 Other , 8 3,8  8112 20  Chromium :   Unwrought; waste and scrap ; powders : 8112 2010    Alloys containing more than 10 % by weight of nickel Free Free  Other : 8112 20 31  Unwrought ; powders 6 5  8112 20 39 Waste and scrap 6 5  8112 20 90 ~  Other 8 7  8112 30  Germanium : 8112 30 10   Unwrought; waste and scrap ; powders 6 4,5 ,  8112 30 90 Other 10 7  516 Official Journal of the European Communities 2 . 10. 89 Rate of duty \ CN code Description autonomous (%) conventional (%) Supplementary unit 1 2 3 4 5 811240 -r Vanadium : Unwrought; waste and scrap; powders : 81124011 Unwrought; powders 4 2,2  81124019 Waste and scrap 4 2,2  81124090 -- Other ,. 9 5,1  - Other : 8112 91 Unwrought ; waste and scrap ; powders : 81129110 --- Hafnium (celtium) 4 3,5  Niobium (columbium); rhenium : 8112 9131 Unwrought; powders . ., 6 5  81129139 Waste and scrap 6 5  811291 90 Gallium; indium; thallium 4 2,2  811299 -- Other : 8112 99 10 Hafnium (celtium) . 9 7,5  8112 99 30 Niobium (columbium); rhenium . . 10 9  8112 99 90 Gallium; indium; thallium 10 3,8  8113 00 Cermets and articles thereof, including waste and scrap : 81130010 - Unwrought; waste and scrap 4 7,5  81130090 - Other 12 7,5  2 . 10. 89 Official Journal of the European Communities 517 CHAPTER 82 TOOLS, IMPLEMENTS, CUTLERY, SPOONS AND FORKS, OF BASE METAL; PARTS THEREOF OF BASE METAL Notes 1 . Apart from blowlamps, portable forges, grinding wheels with frameworks, manicure and pedicure sets, and goods of heading No 8209, this chapter covers only articles with a blade, working edge, working surface or other working part of : (a) base metal ; (b) metal carbides or cermets ; (c) precious or semi-precious stones (natural, synthetic or reconstructed) on a support of base metal, metal carbide or cermet; or (d) abrasive materials on a support of base metal, provided that the articles have cutting teeth, flutes, grooves, or the like, of base metal, which retain their identity and function after the application of the abrasive . 2 . Parts of base metal of the articles of this chapter are to be classified with the articles of which they are parts, except parts separately specified as such and tool-holders for hand tools (heading No 8466). However, parts of general use as defined in note 2 to Section XV are in all cases excluded from this chapter. Heads, blades and cutting plates for electric shavers or electric hair clippers are to be classified in heading No 8S10. 3 . Sets consisting of one or more knives of heading No 8211 and at least an equal number of articles of heading No 8215 are to be classified in heading No 8215 . \ l Rate of duty I CN code Description autonomous (%) conventional (%) Supplementary unit 1 2 3 4 5 8201 Hand tools, the following : spades, shovels, mattocks, picks, hoes, forks and rakes ; axes, bill hooks and similar hewing tools ; secateurs and pruners of any kind ; scythes, sickles, hay knives, hedge shears, timber wedges and and other tools of a kind used in agriculture, horticulture or forestry : 82011000 - Spades and shovels .. IS 4,4  82012000 - Forks . ... 15 4,4  82013000  Mattocks, picks, hoes and rakes 15 4,4  82014000 - Axes, bill hooks and similar hewing tools 15 4,4  8201 50 00  Secateurs and similar one-handed pruners and shears (including poultry shears) . . . ... . 16 5,6  8201 60 00  Hedge shears, two-handed pruning shears and similar two-handed shears . . 15 4,4  8201 90 00 - Other hand tools of a kind used in agriculture, horticulture or forestry .. . 15 4,4  518 Official Journal of the European Communities 2 . 0. 89 - . Rate of duty l CN code Description autonomous (%) conventional (%) Supplementary unit 1 2 3 4 5 8202 Hand saws ; blades for saws of all kinds (including slitting, slotting or toothless saw blades) : 8202 1000 - Hand saws . .... ..... . 15 5,8  8202 20  Band saw blades : 8202 20 10 For working metal 15 5,8  8202 20 90   For working other materials 15 5,8  - Circular saw blades (including slitting or slotting saw blades) : 8202 31 With working part of steel : 8202 3110 With inserted teeth or segments 16 6,2  Other : For working metal, of diameter : 8202 31 51 Not exceeding 315 mm . 16 6,2  8202 31 59 Exceeding 315 mm 16 6,2  8202 31 90 For working other materials 16 6,2  8202 32 With working part of other materials : 8202 3210 With inserted teeth or segments . 16 6,2  8202 32 90 - - - Other . ...... 16 6,2  8202 40 00 - Chain saw blades .......... 16 4  - Other saw blades : 8202 91 Straight saw blades, for working metal : _   With working part of steel : : Straight saw blades with a fixing hole at each end, of a width : 8202 91 11 Not exceeding 16 mm 16 6,2  8202 91 19 Exceeding 16 mm 16 6,2 8202 91 30 Other . 16 6,2  8202 91 90    With working part of other materials . 16 6,2  8202 99 Other : - With working part of steel : 8202 9911 For working metal 16 6,2  8202 99 19 For working other materials . 16 6,2  8202 99 90 With working part of other materials 16 6,2  8203 Files, rasps, pliers (including cutting pliers), pincers, tweezers, metal cutting shears, pipe-cutters, bolt croppers, perforating punches and similar hand tools : 8203 10 00 - Files, rasps and similar tools 13 3,8  8203 20  Pliers (including cutting pliers), pincers, tweezers and similar tools : 8203 2010 Tweezers 15 4,9  8203 20 90 - - Other . . . .... 15 4,9  8203 30 00 - Metal cutting shears and similar tools 15 4,9  8203 40 00  Pipe-cutters, bolt croppers, perforating punches and similar tools 15 4,9  2 . 10 . 89 Official Journal of the European Communities 519 Rate of duty CN code . Description autonomous (%) conventional (%) Supplementary unit 1 2 3 4 5 8204 Hand-operated spanners and wrenches (including torque meter wren ­ ches but not including tap wrenches); interchangeable spanner sockets, with or without handles :  Hand-operated spanners and wrenches : 82041100 Non-adjustable . .. ... 15 4,9  82041200 Adjustable . . 15 4,9  8204 20 00 - Interchangeable spanner sockets, with or without handles .......... . 15 4,9  8205 Hand tools (including glaziers' diamonds), not elsewhere specified or included ; blow lamps ; vim, clamps and the like, other than accesso ­ ries for and parts of, machine tools ; anvils ; portable forges ; hand or pedal-operated grinding wheels with frameworks : 8205 10 00  Drilling, threading or tapping tools 16 4,6  8205 20 00  Hammers and sledge hammers 16 4,6  8205 30 00  Planes, chisels, gouges and similar cutting tools for working wood 16 4,6  8205 40 00  Screwdrivers . 16 4,6   Other hand tools (including glaziers' diamonds) : 8205 51 00 Household tools 16 4,6  8205 59 Other : 8205 59 10 Tools for masons, moulders, cement workers, plasterers and pain ­ ters 16 4,6  8205 59 30 Cartridge operated riveting, wallplugging, etc., tools 16 4,6  8205 59 90 Other ...... 16 4,6  8205 60 00 - Blowlamps 16 4,6  8205 70 00 - Vices, clamps and the like 16 4,6  8205 80 00 - Anvils ; portable forges ; hand or pedal-operated grinding wheels with frameworks . . . . . 16 4,6  8205 90 00  Sets of articles of two or more of the foregoing subheadings . 16 4,6  820600 00 Tools of two or more of heading Nos 8202 to 8205, put up in sets for retail sale 12 4,6  8207 Interchangeable tools for hand tools, whether or not power-operated, or for machine-tools (for example, for pressing, stamping, punching, tapping, threading, drilling, boring, broaching, milling, turning or screw driving), including dies for drawing or extruding metal, and rock drilling or earth boring tools :  Rock drilling or earth boring tools : 8207 11 With working part of sintered metal carbide or cermets : 8207 11 10 Of sintered metal carbide 13 4,6  82071190 Of cermets . 13 4,6  520 Official Journal of the European Communities 2 . 10. 89 Rate of duty CN code Description autonomous (%) conventional (%) Supplementary unit 1 2 3 4 5 8207 12   With working part of other material : 8207 12 10   Of diamond or agglomerated diamond 9 5,1  8207 12 90 Of other materials 13 4,6  8207 20 - Dies for drawing or extruding metal : 8207 20 10 With working part of diamond or agglomerated diamond 9 5,1  With working part of other materials : 8207 20 91  Of sintered metal carbide 13 4,6  8207 20 99 Of other materials 13 4,6 8207 30  Tools for pressing, stamping or punching : 8207 30 10 For working metal 13 4,6  8207 3090 Other 13 4,6  8207 40  Tools for tapping or threading : For working metal :    Tools for tapping, with working part : 8207 4011   Of sintered metal carbide 13 4,6  8207 40 19 Of other materials 13 4,6   Tools for threading, with working part : 8207 40 31  Of sintered metal carbide 13 4,6  820740 39 Of other materials 13 4,6  820740 90 Other 13 4,6  8207 50  Tools for drilling, other than for rock drilling : 8207 50 10 With working part of diamond or agglomerated diamond 9 5,1  With working part of other materials : 8207 50 30    Masonry drills 13 4,6     Other : =  For working metal , with working part : 820750 50      Of sintered metal carbide 13 4,6  8207 50 60 Of high speed steel . , . . ... . . ... 13 4,6  8207 50 70  Of other materials 13 4,6  8207 50 90 Other .' 13 4,6  8207 60  Tools for boring or broaching : 8207 60 10   With working part of diamond or agglomerated diamond ........ 9 5,1  With working part of other materials :  Toolg for boring : For working metal , with working part : 8207 60 31      Of sintered metal carbide 13 4,6  8207 60 39      Of other materials 13 4,6  8207 60 50 Other . 13 . 4,6  2 . 10 . 89 Official Journal of the European Communities 521 Rate of duty I CN code Description autonomous (%) conventional (%) Supplementary unit 1 2 3 4 5 Tools for broaching :     For working metal , with working part : 8207 60 71 Of sintered metal carbide . ¢ 13 4,6  8207 60 79 Of other materials 13 4,6  8207 60 90 Other . 13 4,6  8207 70 - Tools for milling : For working metal, with working part : 8207 70 10    Of sintered metal carbide . . . 13 4,6  - Of other materials : 8207 70 31 Shank type 13 4,6  8207 70 39 : Other 13 4,6  8207 70 90 Other 13 4,6  8207 80 - Tools for turning : For working metal , with working part : 8207 8011 .  Of sintered metal carbide . . . 13 4,6  8207 8019 - -  Of other materials . 13 4,6  8207 80 90 Other 13 4,6  8207 90  Other interchangeable tools : 8207 90 10 With working part of diamond or agglomerated diamond 9 5,1  With working part of other materials : 8207 90 30 .  Screwdriver bits 13 4,6  8207 90 50 Gear-cutting tools 13 4,6  Other, with working part : Of sintered metal carbide : 8207 90 71    For working metal . 13 4,6  , Other : 8207 90 75 Rotating tools 13 4,6  8207 90 79 ¢- Other 13 4,6    Of other materials : 8207 90 91 For working metal 13 4,6  8207 90 99 - Other . . . . . . 13 4,6  8208 Knives and cutting blades, for machines or for mechanical appliances : 8208 10 00 - For metal working . . . 13 3,8  8208 20 00 - For wood working 13 3,8 8208 30  For kitchen appliances or for machines used by the food industry : 8208 30 10 Circular knives . 13 3,8  8208 30 90 Other . 13 3,8  8208 40 00 - For agricultural, horticultural or forestry machines 13 3,8  8208 90 00 - Other 13 3,8  522 Official Journal of the European Communities 2 . 10. 89 Rate of duty l CN code Description autonomous (%) conventional (%) Supplementary unit 1 2 3 4 5 8209 00 Plates, sticks, tips and the like for tools, unmounted, of sintered metal carbides or cermets : 8209 00 10 - Tool-tips 14 4,9  8209 0090 - Other 14 4,9  8210 00 Hand-operated mechanical appliances, weighing 10 kg or less, used in the preparation, conditioning or serving of food or drink : 8210 0010  Meat mincers, pressers, juice-extractors, vegetable and fruit slicers and cutters (including potato chippers), vegetable mincers and mashers and similar appliances 17 4,9  8210 0090 - Other 17 4,9  8211 Knives with cutting blades, serrated or not (including pruning knives), other than knives of heading No 8208, and blades therefor : 8211 10 00  Sets of assorted articles 17 ( ¢)   Other : 821191 Table knives having fixed blades : 82119110 Handles of base metal therefor 19 5,1  82119190 Other 17 ( ¢)  8211 92   Other knives having fixed blades : 82119210    Handles of base metal therefor ... 19 5,1  82119290 Other 17 ( «)  821193 Knives having other than fixed blades : / 82119310    Handles of base metal therefor . 19 5,1  821193 90 Other 17 (') . ~ ­ 821194 00 Blades 17 12  8212 Razors and razor blades (including razor blade blanks in strips) : 8212 10  Razors : 8212 1010 Safety razors with non-replaceable blades . . 17 4,9 p/st 8212 1090 -- Other 17 4,9 p/st 8212 20 00  Safety razor blades, including razor blade: blanks in strips 16 4,9 I 000 p/st 8212 9000 - Other parts 16 4,9  8213 00 00 Scissors, tailors' shears and similar shears, and blades therefor .... 17 8  (') See Annex . 2 . 10 . 89 Official Journal of the European Communities 523 Rate of duty \ CN code Description autonomous (%) conventional (%) Supplementary unit 1 2 3 4 5 8214 Other articles of cutlery (for example, hair clippers, butchers' or kitchen cleavers, choppers and mincing knives, paper knives); man ­ icure or pedicure sets and instruments (including nail files) : 8214 10 00  Paper knives, letter openers, erasing knives, pencil sharpeners and blades therefor 16 5,6  8214 20 00  Manicure or pedicure sets and instruments (including nail files) 16 5,6  8214 90 00 - Other . . . . . 16 5,6  8215 Spoons, forks, ladles* skimmers, cake-servers, fish-knives, butter ­ knives, sugar tongs and similar kitchen or tableware : 8215 10  Sets of assorted articles containing at least one article plated with precious metal : 82151010 Of stainless steel 19 17  82151090 Other 19 8  8215 20  Other sets of assorted articles : 8215 2010 Of stainless steel 19 17  8215 20 90 - - Other 19 8   Other : 8215 91 00   Plated with precious metal 19 8  8215 99 Other : 8215 99 10 Of stainless steel 19 17  82159990 Other ;....... 19 8  524 Official Journal of the European Communities 2 . 10. 89 CHAPTER 83 MISCELLANEOUS ARTICLES OF BASE METAL Notes 1 . For the purposes of this chapter, parts of base metal are to be classified with their parent articles. However, articles of iron or steel of heading No 7312, 7315, 7317, 7318 or 7320, or similar articles of other base metal (Chapters 74 to 76 and 78 to 81 ) are not to be taken as parts of articles of this chapter. 2. For the purposes of heading No 8302 the word 'castors' means those having a diameter (including, where appropriate, tyres) not exceeding 75 mm, or those having a diameter (including, where appropriate, tyres) exceeding 75 mm provided that the width of the wheels or tyre fitted thereto is less than 30 mm. Rate of duty CN code Description autonomous (%) conventional (%) Supplementary unit 1 2 3 4 5 8301 Padlocks and locks (key, combination or electrically operated), of base metal ; clasps and frames with clasps, incorporating locks, of base metal ; keys for any of the foregoing articles, of base metal : 830110 00 - Padlocks 17 5,6  8301 20 00 - Locks of a kind used for motor vehicles 17 5,6  8301 30 00 - Locks of a kind used for furniture 17 5,6  8301 40  Other locks : Locks of a kind used for doors of buildings : 83014011 Cylinder 17 5,6  83014019 Other . . 17 5,6 8301 40 90 Other locks 17 5,6  8301 50 00  Clasps and frames with clasps, incorporating locks 17 5,6  8301 6000 - Parts . 17 5,6  8301 7000 - Keys presented separately 17 5,6  8302 Base metal mountings, fittings and similar articles suitable for furniture, doors, staircases, windows, blinds, coachwork, saddlery, trunks, chests, caskets or the like ; base metal hat-racks, hat-pegs, brackets and similar fixtures ; castors with mountings of base metal ; automatic door closers of base metal : 830210 - Hinges : 830210 10 For use in civil aircraft (') 17 Free  830210 90 -- Other 17 4,9  (') Entry under this subheading is subject to conditions laid down in the relevant Community provisions. See also Section II , paragraph B, of the preliminary provisions . 2 . 10 . 89 Official Journal of the European Communities 525 Rate of duty \ CN code Description autonomous (%) conventional (%) Supplementary unit i 2 3 4 5 8302 20  Castors : 8302 20 10 For use in civil aircraft (!) 17 Free  8302 20 90 Other 17 4,9  8302 30 00 - Other mountings, fittings and similar articles suitable for motor vehicles ..17 4,9   Other mountings, fittings and similar articles : 8302 41 00 - - Suitable for buildings . . . . . . 17 4,9  8302 42  - Other, suitable for furniture : 83024210 For use in civil aircraft (') 17 Free  8302 42 90 - Other 17 4,9  8302 49 Other : 8302 49 10 For use in civil aircraft (') 17 Free  8302 49 90 Other 17 4,9  8302 50 00  Hat-racks, hat-pegs, brackets and similar fixtures 17 4,9  830260  Automatic door closers : 8302 60 10   For use in civil aircraft (') 17 Free  8302 6090 -- Other 17 4,9  8303 00 Armoured or reinforced safes, strong-boxes and doors and safe deposit lockers for strong-rooms, cash or deed boxes and the like, of base metal : 83030010 - Armoured or reinforced safes and strong-boxes 17 5,6 p/st 8303 0030  Armoured or reinforced doors and safe deposit lockers for strong-rooms . 17 5,6  8303 00 90  Cash or deed boxes and the like 17 5,6  8304 00 00 Filing cabinets, card-index cabinets, paper trays, paper rests, pen trays, office-stamp stands and similar office or desk equipment, of base metal, other than office furniture of heading No 9403 16 5,3  8305 Fittings for loose-leaf binders or files, letter clips, letter corners, paper clips, indexing tags and similar office articles, of base metal ; staples in strips (for example, for offices, upholstery, packaging), of base metal : 8305 10 00  Fittings for loose-leaf binders or files . 19 5,1  8305 20 00  Staples in strips . 17 4,7  8305 90 00 - Other, including parts 19 5,1  8306 Bells, gongs and the like, non-electric, of base metal ; statuettes and other ornaments, of base metal ; photograph, picture or similar frames, of base metal ; mirrors of base metal : 83061000  Bells, gongs and the like 18 Free  (') Entry under this subheading is subject to conditions laid down in the relevant Community provisions. See also Section II , paragraph B, of the preliminary provisions. 526 Official Journal of the European Communities 2 . 10 . 89 Rate of duty l CN code Description autonomous (%) I conventional (%) Supplementary unit 1 -, 2 3 4 5  Statuettes and other ornaments : 8306 21 00 Plated with precious metal , . 18 Free  8306 29 Other : 8306 29 10 Of copper 18 Free  8306 29 90 Of other base metal 18 Free  830630 00  Photograph, picture or similar frames; mirrors 19 6  8307 Flexible tubing of base metal, with or without fittings : 8307 10 - Of iron or steel : 8307 10 10   With fittings attached, for use in civil aircraft (') 17 Free  8307 10 90 Other 17 4,9  8307 90 - Of other base metal : 8307 90 10   With fittings attached, for use in civil aircraft (') . . . 17 Free  83079090 -- Other 17 4,9  8308 Clasps, frames with clasps, buckles, buckle-clasps, hooks, eyes, eyelets and the like, of base metal, of a kind used for clothing, footwear, awnings, handbags, travel goods or other made up articles, tubular or bifurcated rivets, of base metal ; beads and spangles of base metal : 83081000  Hooks, eyes and eyelets 16 4,6  8308 20 00  Tubular or bifurcated rivets 16 4,6  830890 00  Other, including parts 16 4,6  8309 Stoppers, caps and lids (including crown corks, screw caps and pouring stoppers), capsules for bottles, threaded bungs, bung covers, seals and other packing accessories, of base metal : 830910 00  Crown corks . 18 4,9  8309 90 - Other : 8309 90 10   Capsules of lead ; capsules of aluminium of a diameter exceeding 21 mm 18 6,5  8309 90 90 Other 18 4,9  8310 00 00 Sign-plates, name-plates, address-plates and similar plates, numbers, letters and other symbols, of base metal, excluding those of heading No 9405 . 19 5,1  (') Entry under this subheading is subject to conditions laid down in the relevant Community provisions . See also Section II , paragraph B, of the preliminary provisions . 2 . 10. 89 Official Journal of the European Communities 527 Rate of duty CN code Description autonomous (%) conventional (%&gt; Supplementary unit 1 2 3 4 5 8311 Wire, rods, tubes, plates, electrodes and similar products, of base metal or of metal carbides, coated or cored with flux material, of a kind used for soldering, brazing, welding or deposition of metal or of metal carbides ; wire and rods, of agglomerated base metal powder, used for metal spraying : 8311 10 - Coated electrodes of base metal, for electric arc-welding : 8311 10 10 Welding electrodes cored with iron or steel and coated with refractory material . . . . 15 6,2  8311 10 90 Other 15 5,1  831120 00  Cored wire of base metal, for electric arc-welding . . 15 5,1  8311 30 00 - Coated rods and cored wire, of base metal, for soldering, brazing or welding by flame 15 5,1  831190 00 - Other, including parts 15 5,1  528 Official Journal of the European Communities 2. 10 . 89 SECTION XVI MACHINERY AND MECHANICAL APPLIANCES ; ELECTRICAL EQUIPMENT ; PARTS THEREOF ; SOUND RECORDERS AND REPRODUCERS, TELEVISION IMAGE AND SOUND RECORDERS AND REPRODUCERS, AND PARTS AND ACCESSORIES OF SUCH ARTICLES Notes 1 . This section does not cover : (a) transmission or conveyor belts or belting, of plastics of Chapter 39, or of vulcanized rubber (heading No 4010); or other articles of a kind used in machinery or mechanical or electrical appliances or for other technical uses, of vulcanized rubber other than hard rubber (heading No 4016); (b) articles of leather or of composition leather (heading No 4204) or of furskin (heading No 4303), of a kind used in machinery or mechanical appliances or for other technical uses ; (c) bobbins , spools, cops, cones, cores, reels or similar supports, of any material (for example, Chapter 39, 40, 44 or 48 or Section XV); (d) perforated cards for Jacquard or similar machines (for example, Chapter 39 or 48 or Section XV); (e) transmission or conveyor belts of textile material (heading No 5910) or other articles of textile material for technical uses (heading No 5911 ); (0 precious or semi-precious stones (natural, synthetic or reconstructed) of heading Nos 7102 to 7104, or articles wholly of such stones of heading No 7116, except unmounted worked sapphires and diamonds for styli (heading No 8522); (g) parts of general use, as defined in note 2 to Section XV, of base metal (Section XV), or similar goods of plastics (Chapter 39); (h) drill pipe (heading No 7304); (ij) endless belts of metal wire or strip (Section XV); (k) articles of Chapter 82 or 83 ; (1) articles of Section XVII ; (m) articles of Chapter 90; (n) clocks , watches or other articles of Chapter 9 1 ; (o) interchangeable tools of heading No 8207 or brushes of a kind used as parts of machines of heading No 9603 ; similar interchangeable tools are to be classified according to the constituent material of their working part (for example, in Chapter 40, 42, 43 , 45 or 59 or heading No 6804 or 6909); or (p) articles of Chapter 95 . 2 . Subject to note 1 to this section, note 1 to Chapter 84 and to note 1 to Chapter 85, parts of machines (not being parts of the articles of heading No 8484, 8544, 8545, 8546 or 8547) are to be classified according to the following rules : (a) Parts which are goods included in any of the headings of Chapters 84 or 85 (other than heading Nos 8485 and 8548) are in all cases to be classified within their respective headings . 2 . 10. 89 Official Journal of the European Communities 529 (b) Other parts, if suitable for use solely or principally with a particular kind of machine, or with a number of machines of the same heading (including a machine of heading No 8479 or 8543) are to be classified with the machines of that kind. However, parts which are equally suitable for use principally with the goods of heading Nos 8517 and 8525 to 8528 are to be classified within heading No 8517 . (c) All other parts are to be classified within heading No 8485 or 8548 . 3 . Unless the context otherwise requires, composite machines consisting of two or more machines fitted together to form a whole and other machines adapted for the purpose of performing two or more complementary or alternative functions are to be classified as if consisting only of that component or as being that machine which performs the principal function . 4 . Where a machine (including a combination of machines) consists of individual components (whether separate or interconnected by piping, by transmission devices, by electric cables or by other devices) intented to contribute together to a clearly defined function covered by one of the headings in Chapter 84 or 85, then the whole falls to be classified within the heading appropriate to that function . 5 . For the purposes of these notes, the expression 'machine' means any machine, machinery, plant, equipment, apparatus or appliance cited in the headings of Chapter 84 or 85 . Additional notes 1 . Tools necessary for the assembly or maintenance of machines are to be classified with those machines if imported with them . Interchangeable tools imported with machines are also , to be classified therewith if they form part of the normal equipment of the machines and are normally sold with them . 2. Should the customs so require, the declarant shall produce, in support of his declaration, an illustrated document (for example, instructions, prospectus, a page from a catalogue, a photograph) giving the normal description of the machine, its uses and essential characteristics and, in respect of an unassembled or disassembled machine, an assembly plan and a list of the contents of the various packages. 3. The provisions of general rule 2 (a) are also applicable, at the request of the declarant and subject to conditions stipulated by the competent authorities, to machines imported in split consignments. 4 . Tractors coupled, even by means of special devices, to machines and mechanical appliances of this section are in all cases to be classified separately (heading No 8701). CHAPTER 84 NUCLEAR REACTORS, BOILERS, MACHINERY AND MECHANICAL APPLIANCES ; PARTS THEREOF Notes 1 . This chapter does not cover : (a) millstones, grindstones or other articles of Chapter 68 ; (b) appliances or machinery (for example, pumps) or parts thereof, of ceramic material (Chapter 69); (c) laboratory glassware (heading No 7017); machinery, appliances or other articles for technical uses or parts thereof, of glass (heading No 7019 or 7020); (d) articles of heading No 7321 or 7322 or similar articles of other base metals (Chapters 74 to 76 or 78 to 81 ); 530 Official Journal of the European Communities 2 . 10 . 89 (e) electro-mechanical tools for working in the hand, of heading No 8508 or electro-mechanical domestic appliances of heading No 8509; or (f) hand-operated mechanical floor sweepers, not motorized (heading No 9603). 2 . Subject to the operation of note 3 to Section XVI, a machine or appliance which answers to a description within one or more of the heading . Nos 8401 to 8424 and at the same time to a description within one or other of the heading Nos 8425 to 8480 is to be classified under the appropriate heading of the former group and not the latter. Heading No 8419 does not, however, cover : (a) germination plant, incubators or brooders (heading No 8436); (b) grain dampening machines (heading No 8437); (c) diffusing apparatus for sugar juice extraction (heading No 8438); (d) machinery for the heat-treatment of textile yarns, fabrics or made up textile articles (heading No 8451 ); or (e) machinery or plant, designed for mechanical operation, in which a change of temperature, even if necessary, is subsidiary . Heading No 8422 does not cover : (a) sewing machines for closing bags or similar containers (heading No 8452); or (b) office machinery of heading No 8472. 3 . A machine-tool for working any material which answers to a description within heading No 8456 and at the same time to a description in heading No 8457, 8458, 8459, 8460, 8461 , 8464 or 8465 is to be classified within heading No 8456 . 4 . Heading No 8457 applies only to machine-tools for working metal (other than lathes) which can carry out different types of machining operations either : (a) by automatic tool change from a magazine or the like in conformity with a machining programme (machining centres); (b) by the automatic use, simultaneously or sequentially, of different unit heads working on a fixed position workpiece (unit construction machines, single station); or (c) by the automatic transfer of the workpiece to different unit heads (multi-station transfer machines). 5 . (A) For the purposes of heading No 8471 , the expression 'automatic data-processing machines' means : (a) digital machines, capable of ( 1 ) storing the processing program or programs and at least the data immediately necessary for the execution of the program ; (2) being freely programmed in accordance with the requirements of the user; (3) performing arithmetical computations specified by the user; and (4) executing, without human intervention, a processing program which requires them to modify their execution, by logical decision during the processing run ; (b) analogue machines capable of simulating mathematical models and comprising at least : analogue elements , control elements and programming elements ; (c) hybrid machines consisting of either a digital machine with analogue elements or an analogue machine with digital elements . (B) Automatic data-processing machines may be in the form of systems consisting of a variable number of separately housed units . A unit is to be regarded as being a part of the complete system if it meets all the following conditions : (a) it is connectable to the central processing unit either directly or through one or more other units ; 2 . 0. 89 Official Journal of the European Communities 531 (b) it is specifically designed as part of such a system (it must, in particular, unless it is a power supply unit, be able to accept or deliver data in a form (code or signals) which can be used by the system).. Such units presented separately are also to be classified within heading No 847 1 . Heading No 8471 does not cover machines incorporating or working in conjunction with an automatic data-processing machine and performing a specific function . Such machines are classified in the headings appropriate to their respective functions or, failing that, in residual headings . 6 . Heading No 8482 applies inter alia to polished steel balls, the maximum and minimum diameters of which do not differ from the nominal diameter by more than 1 % or by more than 0,05 mm, whichever is less . Other steel balls are to be classified within heading No 7326 . 7 . A machine which is used for more than one purpose is, for the purposes of classification, to be treated as if its principal purpose were its sole purpose. Subject to note 2 to this chapter and note 3 to Section XVI, a machine the principal purpose of which is not described in any heading or for which no one purpose is the principal purpose is, unless the context otherwise requires, to be classified n in heading No 8479 . Heading No 8479 also covers machines for making rope or cable (for example, stranding, twisting or cabling machines) from metal wire, textile yarn or any other material or from a combination of such materials . Subheading note 1 . Subheading 8482 40 applies only to bearings with cylindrical rollers of a uniform diameter not exceeding 5 mm and having a length which is at least three times the diameter. The ends of the rollers may be rounded. Additional note 1 . For the purposes of subheadings 8407 10 and 8409 10, the expression 'aircraft engines ' shall apply only to engines designed for fitting with an airscrew or rotor. Rate of duty i CN code Description autonomous &lt;%) conventional (%) Supplementary unit 1 2 3 4 5 8401 Nuclear reactors ; fuel elements (cartridges), non-irradiated, for nu ­ clear reactors ; machinery and apparatus for isotopic separation : 8401 10 00  Nuclear reactors (Euratom) 10 6,2  8401 20 00  Machinery and apparatus for isotopic separation, and parts thereof (Eur ­ atom) 11 4,1  8401 30 00  Fuel elements (cartridges), non-irradiated (Euratom) 10 6,2 gi F/S 8401 40  Parts of nuclear reactors (Euratom) : 8401 40 10   Of open-die forged steel 10 6,2  8401 40 90 Other 10 6,2  532 Official Journal of the European Communities 2 . 10 . 89 Rate of duty CN code Description autonomous &lt;%) conventional (%) Supplementary unit 1 2 3 4 5 8402 Steam or other vapour generating boilers (other than central heating hot water boilers capable also of producing low pressure steam); super-rheated water boilers :  Steam or other vapour generating boilers : 84021100   Watertube boilers with a steam production exceeding 45 tonnes per hour . 14 5,5  8402 1200 Watertube boilers with a steam production not exceeding 45 tonnes per hour 14 5,5  8402 19   Other vapour generating boilers, including hybrid boilers : 8402 19 10 Firetube boilers . 14 5,5  8402 19 90 Other 14 5,5  8402 20 00  Super-heated water boilers 14 5,5  8402 90 00 - Parts 14 5,5  8403 Central heating boilers other than those of heading No 8402 : 8403 10 - Boilers : 8403 10 10 Of cast iron 17 5,6  8403 1090 Other 17 5,6  840390 - Parts : 8403 90 10   Of cast iron 17 5,6  8403 90 90 Other . 17 5,6  8404 Auxiliary plant for use with boilers of heading No 8402 or 8403 (for example, economizers, super-heaters, soot removers, gas recoverers); condensers for steam or other vapour power unite : 8404 10 00  Auxiliary plant for use with boilers of heading No 8402 or 8403 14 5,6  8404 20 00  Condensers for steam or other vapour power units 14 5,5  8404 90 00 - Parts 14 5,6  8405 Producer gas or water gas generators, with or without their purifiers ; acetylene gas generators and similar water process gas generators, with or without their purifiers : 8405 1000 .  Producer gas or water gas generators, with or without their purifiers ; acetylene gas generators and similar water process gas generators, with or without their purifiers 14 4,1  8405 90 00 - Parts 14 4, 1  8406 Steam turbines and other vapour turbines :  Turbines : 84061100 For marine propulsion 13 5  8406 19 - - Other : Steam turbines for electricity generation, of a power : 84061911 Not exceeding 10 000 kW 13 5  8406 19 13 Exceeding 10 000 kW but not exceeding 40 000 kW 13 5  8406 19 15 Exceeding 40 000 kW but not exceeding 100 000 kW 13 5  2 . 10 . 89 Official Journal of the European Communities 533 Rate of duty CN code Description autonomous &lt;%) conventional (%) Supplementary unit 1 2 3 4 5 84061919 Exceeding 100 000 kW . .. 13 5  84061990 Other 13 5  84069000  Parts 13 5  8407 Spark-ignition reciprocating or rotary internal combustion piston engines : 8407 10 - Aircraft engines : 84071010 For use in civil aircraft (') 15 (2) Free p/st 8407 10 90 Other . 15 (2) 4 p/st  Marine propulsion engines : 8407 21 - - Outboard motors : Of a cylinder capacity not exceeding 325 cm3 : 8407 21 11 Of a power not exceeding 3 kW 18 10 p/st 8407 21 19 Of a power exceeding 3 kW 18 10 p/st Of a cylinder capacity exceeding 325 cm3 : 8407 21 91  Of a power not exceeding 30 kW . 18 7 p/st 8407 21 99 Of a power exceeding 30 kW 18 7 p/st 8407 29 Other : 84072910 Used 18 6,9 p/st  New, of a power : 8407 29 30 Of less than 100 kW 18 6,9 p/st 8407 29 50 Of 100 kw or more but not exceeding 150 kW 18 6,9 p/st 8407 29 70 Exceeding 150 kW but not exceeding 200 kW 18 6,9 p/st 8407 29 90 Exceeding 200 kW 18 6,9 p/st  Reciprocating piston engines of a kind used for the propulsion of vehicles of Chapter 87 : 8407 31 00 Of a cylinder capacity not exceeding 50 cm3 22 5,8 p/st 8407 32 00 Of a cylinder capacity exceeding 50 cm3 but not exceeding 250 cm3 ... 22 5,8 p/st 8407 33 Of a cylinder capacity exceeding 250 cm3 but not exceeding 1 000 cm3 : 8407 33 10 For the industrial assembly of: pedestrian-controlled tractors of subheading 8701 10; motor vehicles of heading Nos 8703, 8704 and 8705 (3) 18 4,9 p/st 8407 33 90 Other ...... 18 6,9 p/st 8407 34 Of a cylinder capacity exceeding 1 000 cm3 : 8407 34 10 For the industrial assembly of ; pedestrian-controlled tractors of subheading 8701 10; motor vehicles of heading No 8703 ; motor vehicles of heading No 8704 with an engine of a cylinder capacity of less than 2 800 cm3 ; motor vehicles of heading No 8705 (3) ... 18 4,9 p/st ( 1 ) Entry under this subheading is subject to conditions laid down in the relevant Community provisions. See also . Section II , paragraph B, of the preliminary provisions. (2) Duty temporarily suspended in respect of engine parts, engines and turbines intended to be fitted in aircraft imported duty free or built within the Community . This suspension is subject to compliance with formalities and conditions laid down in the relevant Community provisions. (3) Entry under this subheading is subject to conditions laid down in the relevant Community provisions. 534 Official Journal of the European Communities 2 . 10. 89 Rate of duty CN code Description autonomous (%) conventional (%) Supplementary unit i i J * » 3  Other : 8407 34 30 Used .. 18 6,9 p/st  New, of a cylinder capacity : 8407 34 91 Not exceeding 1 500 cm3 , 18 6,9 p/st 8407 34 99 Exceeding 1 500 cm3 18 6,9 p/st 8407 90  Other engines : 8407 90 10   Of a cylinder capacity not exceeding 250 cm3 22 5,8 p/st Of a cylinder capacity exceeding 250 cm3 : 8407 90 50 For the industrial assembly of : pedestrian-controlled tractors of subheading 8701 10; motor vehicles of heading No 8703 ; motor vehicles of heading No 8704 with an engine of a cylinder capacity of less than 2 800 cm3 ; motor vehicles of heading No 8705 (') . . . 18 4,9 p/st Other : 8407 9070 Used . 6,9 p/st New, of a power : 8407 90 91 Not exceeding 10 kW . 18 6,9 p/st 8407 90 93  Exceeding 10 kW but not exceeding 50 kW 18 6,9 p/st 8407 90 99 Exceeding 50 kW 18 6,9 p/st 8408 Compression-ignition internal combustion piston engines (diesel or semi-diesel engines) : 8408 10  Marine propulsion engines (') : 8408 10 10 Used ... 8 5,3 (2) p/st   New, of a power : 8408 10 21 Not exceeding 15 kW 8 - 5,3 (2) p/st 840810 25 Exceeding 15 kW but not exceeding 50 kW 8 5,3 (2) p/st 840810 30  Exceeding 50 kW but not exceeding 100 kW 8 5,3 (2) p/st 840810 40  Exceeding 100 kW but not exceeding 200 kW 8 5,3 (2) p/st 840810 50 Exceeding 200 kW but not exceeding 300 kW . . . 8 5,3 (2) p/st 8408 10 60 Exceeding 300 kW but not exceeding 500 kW 8 5,3 (2) p/st 8408 10 70 Exceeding 500 kW but not exceeding 1 000 kW 8 5,3 (2) p/st 8408 10 80 Exceeding 1 000 kW but not exceeding 5 000 kW 8 5,3 (2) p/st 8408 10 90 - Exceeding 5 000 kW 8 5,3 (2) p/st 8408 20  Engines of a kind used for the propulsion of vehicles of Chapter 87 : 8408 20 10 For the industrial assembly of : pedestrian-controlled tractors of subheading 8701 10; motor vehicles of heading No 8703 ; motor vehicles of heading No 8704 with an engine of a cylinder capacity of less than 2 500 cm3 ; motor vehicles of heading No 8705 ( ¢) 18 4,9 p/st (') Entry under this subheading is subject to conditions laid down in the relevant Community provisions. (2) See Annex. 2 . 10. 89 Official Journal of the European Communities 535 Rate of duty CN code Description autonomous (%) conventional (%) Supplementary unit 1 2 5 4 5 Other : r For wheeled agricultural or forestry tractors, of a power : 8408 20 31 Not exceeding 50 kW . . . . 18 6,9 p/st 8408 20 35 Exceeding 50 kW but not exceeding 100 kW 18 6,9 p/st 8408 20 37 Exceeding 100 kW 18 6,9 p/st For other vehicles of Chapter 87, of a power : 8408 20 51 Not exceeding 50 kW 18 6,9 p/st 8408 20 55 Exceeding 50 kW but not exceeding 100 kW 18 6,9 p/st 8408 20 57 Exceeding 100 kW but not exceeding 200 kW 18 6,9 p/st 8408 20 99 Exceeding 200 kW 18 6,9 p/st 8408 90 - Other engines : 8408 90 10 For use in civil aircraft ( !) . . 18 Free p/st Other : 8408 90 21 For rail traction 18 6,9 p/st Other : 8408 90 29 Used 18 6,9 p/st     New, of a power : 840890 31 Not exceeding 15 kW 18 6,9 p/st 84089035 Exceeding 15 kW but not exceeding 50 kW 18 6,9 p/st 8408 90 37 ; Exceeding 50 kW but not exceeding 100 kW 18 6,9 p/st 8408 90 51 -  Exceeding 100 kW but not exceeding 200 kW 18 6,9 p/st 8408 90 55      Exceeding 200 kW but not exceeding 300 kW 18 6,9 p/st 8408 90 57 Exceeding 300 kW but not exceeding 500 kW 18 6,9 p/st 8408 90 71  Exceeding 500 kW but not exceeding 1 000 kW 18 6,9 p/st 8408 90 75 Exceeding 1 000 kW but not exceeding 5 000 kW 18 6,9 p/st 8408 90 99 Exceeding 5 000 kW 18 6,9 p/st 8409 Parts suitable for use solely or principally with the engines of heading No 8407 or 8408 : 8409 10  For aircraft engines : 8409 10 10 For engines for use in civil aircraft ( l) 12 (2) Free  8409 10 90 Other ...... 12 0 3,8   Other : 8409 91 00 Suitable for use solely or principally with spark-ignition internal combus ­ tion piston engines . . . 16 4,9  8409 99 00 Other 16 4,9  ( ¢) Entry under this subheading is subject to conditions laid down in the relevant Community provisions . See also Section II, paragraph B, of the preliminary provisions . (2) Duty temporarily suspended in respect of engine parts, engines and turbines intended to be fitted in aircraft imported duty free or built within the Community . This suspension is subject to compliance with formalities and conditions laid down in the relevant Community provisions. 536 Official Journal of the European Communities 2 . 10 . 89 Rate of duty CN code Description autonomous (%) conventional (%) Supplementary unit 1 2 3 4 5 8410 Hydraulic turbines, water wheels, and regulators therefor :  Hydraulic turbines and water wheels : 84101100   Of a power not exceeding 1 000 kW IS 6  8410 1200 Of a power exceeding 1 000 kW but not exceeding 10 000 kW ...... IS 6  8410 13 00 Of a power exceeding 10 000 kW . . . 15 6  8410 90  Parts, including regulators : 8410 90 10   Of cast iron or ca: steel 15 6  8410 90 90 Other ....... 15 6  8411 Turbo-jets, turbo-propellers and other gas turbines :  Turbo-jets : 8411 11 Of a thrust not exceeding 25 kN : 84111110 For use in civil aircraft (') 12 (2) Free p/st 84111190 --- Other 12 (2) 4,4 p/st 8411 12   Of a thrust exceeding 25 kN :  For use in civil aircraft (') : 84111211 Of a thrust exceeding 25 kN but not exceeding 44 kN . ...... 12 (2) Free p/st 84111213  ;  Of a thrust exceeding 44 kN but not exceeding 132 kN 12 (2) Free p/st 8411 12 19     Of a thrust exceeding 132 kN 12 (2) Free p/st 84111290 * Other .. 12 0 3,8 p/st  Turbo-propellers : 8411 21 Of a power not exceeding 1 100 kW : 84112110 For use in civil aircraft (') 12 (2) Free p/st 841121 90 Other ... "... 15 (2) 5,1 p/st 8411 22 Of a power exceeding 1 100 kW : For use in civil aircraft (') : 84112211     Of a power exceeding 1 100 kW but not exceeding 3 730 kW . . . 12 (2) Free p/st 8411 22 19 Of a power exceeding 3 730 kW 12 ' (2) Free p/st 84112290 Other 12 (2) 3,8 p/st  Other gas turbines : 8411 81   Of a power not exceeding 5 000 kW : 841181 10    For use in civil aircraft (') 14 Free p/st 841181 90 Other 14 5,5 p/st 8411 82 Of a power exceeding 5 000 kW : 8411 82 10 For use in civil aircraft &lt; l) 14 Free p/st (') Entry under this subheading is subject to conditions laid down in the relevant Community provisions. See also Section II , paragraph B, of the preliminary provisions . (2) Duty temporarily suspended in respect of engine parts, engines and turbines intended to be fitted in aircraft imported duty free or built within the Community . This suspension is subject to compliance with formalities and conditions laid down in the relevant Community provisions . 2 . 10. 89 Official Journal of the European Communities 537 ¢ Rate of duty CN code Description autonomous (%) conventional (%) Supplementary unit 1 2 3 4 5 Other : 841182 91 Of a power exceeding 5 000 kW but not exceeding 20 000 kW . 14 5,5 p/st 8411 82 93 Of a power exceeding 20 000 kW but not exceeding 50 000 kW . 14 5,5 p/st 841182 99     Of a power exceeding 50 000 kW 14 5,5 p/st  Parts : 841191  - Of turbo-jets or turbo-propellers : 84119110 For use in civil aircraft 0) . . . 14 Free  841191 90 ; Other 12 (2) 3,8  841199 Other : 8411 99 10    Of gas turbines, for use in civil aircraft ( ¢) 14 Free  841199 90 Other 14 5,5  8412 Other engines and motors : 8412 10  Reaction engines other than turbo-jets : 84121010   For use in civil aircraft ( ¢) 12 (2) Free p/st 8412 10 90 Other 12 (*) 4,4 p/st  Hydraulic power engines and motors : 8412 21 Linear acting (cylinders) : 8412 21 10    For use in civil aircraft (') 15 Free  Other : 8412 2191 Hydraulic systems 15 6  841221 99 -  Other .'..... 15 6  8412 29 Other : 8412 2910 For use in civil aircraft (') . . . . 15 Free  ' Other : 8412 29 50 Hydraulic systems ... » 14 7      Other : 8412 2991 Hydraulic fhiid power motors 14 7  8412 29 99 Other 14 7   Pneumatic power engines and motors : , 8412 31   Linear acting (cylinders) : 8412 31 10    For use in civil aircraft (*) 14 Free  8412 3190 Other 14 7  8412 39 Other : 8412 39 10    For use in civil aircraft 14 Free  841239 90 Other 14 7  (') Entry under this subheading is subject to conditions laid down in the relevant Community provisions . See also Section II , paragraph B, of the preliminary provisions. - (2) Duty temporarily suspended in respect of engine parts, engines and turbines intended to be fitted in aircraft imported duty free or built within the Community . This suspension is subject to compliance with formalities and conditions . laid down in the relevant . Community provisions. 538 Official Journal of the European Communities 2 . 10. 89 Rate of duty CN code Description autonomous (%) conventional (%) Supplementary unit 1 2 3 4 5 841280 - Other : 84128010 Steam or other vapour power engines .. . 13 5  Other : 84128091 For use in civil aircraft (') 14 Free  8412 80 99 Other .... 14 7  841290 - Parts : 84129010 For use in civil aircraft (') 14 Free  Other : 8412 90 30 Of reaction engines other than turbo-jets 12 (2) 3,8  8412 90 50 Of hydraulic power engines and motors 15 6  84129090 Other 14 5,5  8413 Pumps for liquids, whether or not fitted with a measuring device ; liquid elevators :  Pumps fitted or designed to be fitted with a measuring device : 8413 1100 Pumps for dispensing fuel or lubricants, of the type used in filling-sta ­ tions or in garages 15 4,6 p/st 841319 Other : 84131910  For use in civil aircraft (') 12 Free  84131990 Other 15 4,6 p/st 8413 20  Hand pumps, other than those of subheading 8413 11 or 8413 19 : 84132010   For use in civil aircraft 0) 12 Free  841320 90 Other 12 4 p/st 841330  Fuel, lubricating or cooling-medium pumps for internal combustion piston engines : 8413 30 10 For use in civil aircraft ( ¢) 12 Free  84133090 - - Other ...... 12 4 p/st 8413 40 00 - Concrete pumps 12 4 p/st 8413 50 - Other reciprocating positive displacement pumps : 8413 50 10   For use in civil aircraft ( ¢) 12 Free  Other : 8413 50 30 Hydraulic units 12 4  841350 50 - Dosing and proportioning pumps 12 4 p/st Other :   Piston pumps : 841350 71 Hydraulic fluid power 12 4 p/st 8413 50 79 Other .. 12 4 p/st 8413 50 90 Other 12 4 p/st (') Entry under this subheading is subject to conditions laid down in the relevant Community provisions. See also Section II , paragraph B, of the preliminary provisions . (2) Duty temporarily suspended in respect of engine parts, engines and turbines intended to be fitted in aircraft imported duty free or built within the Community . This suspension is subject to compliance with formalities and conditions laid down in the relevant Community provisions . 2 . 10. 89 Official Journal of the European Communities 539 Rate of duty CN code Description autonomous (%) conventional (%)  Supplementary unit ' l J * 3 8413 60  Other rotary positive displacement pumps : 841360 10 For use in civil aircraft - (O. 12 Free  Other : 8413 60 30 Hydraulic units . . . . 12 4  Other : Gear pumps : 84136041 Hydraulic fluid power 12 4 p/st 8413 60 49  Other 12 4 p/st Vane pumps : 8413 60 51 Hydraulic fluid power 12 4 p/st 8413 60 59 -- Other 12 4 p/st 8413 60 60 Screw pumps 12 4 p/st 8413 60 90 Other ' 12 4 p/st 8413 70  Other centrifugal pumps : 8413 70 10   For use in civil aircraft (') 12 Free  Other : Submersible pumps : 8413 70 21 Single-stage . 12 4 p/st 8413 70 29 - Multi-stage 12 4 p/st 8413 70 30 Glandless impeller pumps for heating systems and warm water supply 12 4 p/st Other, with a discharge outlet diameter : 8413 70 40     Not exceeding 15 mm . . 12 4 p/st Exceeding 15 mm : 841370 50 Channel impeller pumps and side channel pumps 12 4 p/st    Radial flow pumps : Single-stage : With single entry impeller : 8413 70 61 Monobloc 12 4 p/st 8413 70 69 Other 12 4 p/st 8413 70 70  With more than one entry impeller 12 4 p/st 8413 70 80 , Multi-stage 12 4 p/st _ Other centrifugal pumps : 8413 7091 Single-stage 12 4 p/st 8413 70 99 Multi-stage 12 4 p/st  Other pumps ; liquid elevators : 8413 81   Pumps : 8413 81 10 For use in civil aircraft ( ! ) 12 Free  841381 90 Other 12 4 p/st 8413 82 00 -- Liquid elevators 14 4,1 p/st (') Entry under this subheading is subject to conditions laid down in the relevant Community provisions . See also Section II , paragraph B , of the preliminary provisions . 540 Official Journal of the European Communities 2 . 10. 89 Rate of duty CN code Description autonomous (%) conventional &lt;%) Supplementary unit 1 2 3 4 5  Parts : 8413 91 Of pumps : 841391 10 For use in civil aircraft (') .... . . . . 12 Free  84139190 --- Other .... 12 4  84139200 Of liquid elevators 14 4,1  8414 Air or vacuum pumps, air or other gas compressors and fans ; ventilating or recycling hoods incorporating a fan, whether or not fitted with filters : 8414 10  Vacuum pumps : 8414 10 10   For use in civil aircraft (*) 12 Free  Other : 841410 30 Rotary piston pumps, sliding vane rotary pumps, molecular drag pumps and Roots pumps 12 4,4 p/st Other : 8414 10 50 Diffusion pumps, cryopumps and adsorption pumps 12 4,4 p/st 8414 10 90 Other . 12 4,4 p/st 8414 20 - Hand- or foot-operated air pumps : 8414 20 10 For Use in civil aircraft (') 12 Free  Other : 8414 20 91    Hand pumps for cycles 16 4,4 p/st 8414 20 99 Other . . .,. 16 4,4 p/st 8414 30  Compressors of a kind used in refrigerating equipment : \ 8414 30 10 For use in civil aircraft (') 12 Free  Other : 8414 30 30 Of a power not exceeding 0,4 kW 12 4,4 p/st  Of a power exceeding 0,4 kW : 8414 30 91 Hermetic or semi-hermetic 12 4,4 p/st 8414 30 99 Other 12 4,4 p/st 8414 40  Air compressors mounted on a wheeled chassis for towing : 84144010 Giving a flow per minute not exceeding 2 m3 12 4,4 p/st 8414 40 90   Giving a flow per minute exceeding 2 m3 12 4,4 p/st  Fans : 8414 51 Table, floor, wall, window, ceiling or roof fans, with a self-contained electric motor of an output not exceeding 125 W : 8414 5110 For use in civil aircraft (') 13 Free  8414 51 90 Other ... . 19 5,1 p/st 841459 Other : 8414 59 10 For use in civil aircraft ('): 13 Firee   (') Entry under this subheading is subject to conditions laid down in the relevant Community provisions. See also Section II, paragraph B, of the preliminary provisions . 2 . 10. 89 Official Journal of the European Communities 541 ¢ Rate of duty \ CN code Description autonomous (%) conventional (%) Supplementary unit 1 2 3 4 5  Other : 8414 5930     Axial fans 13 4,6 p/st 8414 59 50 Centrifugal fans 13 4,6 p/st 84145990 Other . . .... 13 4,6 p/st 8414 60 00  Hoods having a maximum horizontal side not exceeding 120 cm ...... . 19 5,1 p/st 8414 80 - Other : 8414 80 10 For use in civil aircraft (') 12 Free  &lt; Other :  Turbo-compressors : 8414 80 21 Single-stage . . 12 4,4 p/st 8414 80 29 Multi-stage 12 4,4 p/st Reciprocating displacement compressors, having a gauge pressure capacity of : Not exceeding 15 bar, giving a flow per hour : 8414 80 31 Not exceeding 60 m3 12 4,4 p/st 8414 80 39    Exceeding 60 m3 12 4,4 p/st _ _ _  Exceeding 15 bar, giving a flow per hour : 8414 8041 Not exceeding 120 m3 12 4,4 p/st 8414 80 49 Exceeding 120 m3 12 4,4 p/st Rotary displacement compressors : 8414 80 60 - Single-shaft 12 4,4 p/st  Multi-shaft : 8414 80 71      Screw compressors 12 4,4 p/st 8414 80 79 Other ........... 12 4,4 p/st 8414 8090 Other 12 4,4 p/st 8414 90 - Parts : 8414 90 10 For use in civil aircraft (') 12 Free  8414 90 90 Other . 12 4,4  8415 Air conditioning machines, comprising a motor-driven fan and ele ­ ments for changing the temperature and humidity, including those machines in which the humidity cannot be separately regulated : 84151000 - Window or wall types, self-contained 13 3,8   Other : 8415 81 Incorporating a refrigerating unit and a valve for reversal of the cooling/heat cycle : 8415 81 10 For use in civil aircraft ( r) 12 Free  841581 90 Other 12 5,3  (') Entry under this subheading is subject to conditions laid down in the relevant Community provisions. See also Section II, paragraph B, of the preliminary provisions . 542 - Official Journal of the European Communities 2 . 10. 89 Rate of duty \ CN code Description autonomous &lt;%)'. conventional &lt;%) Supplementary unit 1 . 2 3 4 5 8415 82   Other, incorporating a refrigerating unit : 8415 82 10 For use in civil aircraft ('} 12 Free  8415 82 90 Other 12 5,3  8415 83 - - Not incorporating a refrigerating unit : 8415 8310  For use in civil aircraft (') . .... .... 12 Free  8415 83 90 Other 12 5,3  8415 90 - Parts : 8415 90 10 Of air conditioning machines of subheading 8415 81 , 8415 82 or 8415 83 , for use in civil aircraft (') 12 Free  8415 90 90 Other 12 5,3  8416 Furnace burners for liquid fuel, for pulverized solid fuel or for gas ; mechanical stokers, including their mechanical grates, mechanical ash dischargers and similar appliances : 8416 10 - Furnace burners for liquid fuel : 84161010   Incorporating an automatic control device 14 4,1 p/st 8416 10 90 Other . . 14 4,1 p/st 8416 20 00  Other furnace burners, including combination burners 14 4,1  8416 30 00  Mechanical stokers, including their mechanical grates, mechanical ash dischargers and similar appliances 14 4,1  8416 90 00 - Parts 14 4,1  8417 Industrial or laboratory furnaces and ovens, including incinerators, non-electric : 8417 10 00  Furnaces and ovens for the roasting, melting or other heat-treatment of ores, pyrites or of metals 14 4,1  8417 20  Bakery ovens, including biscuit ovens : 8417 20 10   Tunnel ovens 14 4,1  8417 20 90 - - Other . . 14 4,1  8417 80 - Other : 8417 80 10   Furnaces and ovens for the incineration of rubbish 14 4,1  841780 90 -- Other ...... . . 14 4,1  8417 90 00 - Parts . 14 4,1  8418 Refrigerators, freezers and other refrigerating or freezing equipment, electric or other ; heat pumps other than air conditioning machines of heading No 8415 : 8418 10  Combined refrigerator-freezers, fitted with separate external doors : 8418 10 10 For use in civil aircraft (') 13 Free  8418 10 90 Other .... 13 3,8 p/st (  ) Entry under this subheading is subject to conditions laid down in the relevant Community provisions . See also Section II , paragraph B, of the preliminary provisions . 2 . 10 . 89 Official Journal of the European Communities 543 l Rate of duty CN code Description autonomous (%) conventional (%) Supplementary unit I 2 3 4 5  Refrigerators, household type : 8418 21 -  Compression-type : 8418 2110 Of a capacity exceeding 340 litres 13 3 p/st Other : 841821 51 Table model 13 3,8 p/st 84182159 Building-in type . 13 3,8 p/st Other, of a capacity : 8418 2191 Not exceeding 250 litres 13 3,8 p/st 8418 2199 Exceeding 250 litres but not exceeding 340 litres 13 3,8 p/st 8418 22 00 Absorption-type, electrical 13 3,8 p/st 8418 29 00 Other . . 13 3,8 p/st 8418 30  Freezers of the chest type, not exceeding 800 litres capacity : 8418 30 10 For use in civil aircraft ( ¢) 13 Free  Other : 8418 3091 Of a capacity not exceeding 400 litres 13 3,8 p/st 8418 30 99 Of a capacity exceeding 400 litres but not exceeding 800 litres . ... 13 3,8 p/st 8418 40  Freezers of the upright type, not exceeding 900 litres capacity : 8418 40 10 For use in civil aircraft (') 13 Free  Other : 841840 91 Of a capacity not exceeding 250 litres 13 3,8 p/st 8418 40 99  Of a capacity exceeding 250 litres but not exceeding 900 litres .... 13 3,8 p/st 8418 50  Other refrigerating or freezing chests, cabinets, display counters, show-cases and similar refrigerating or freezing furniture : Refrigerated show-cases and counters (incorporating a refrigerating unit or evaporator) : 8418 5011  For frozen food storage . . 13 3,8 p/st 8418 50 19 Other . . . 13 3,8 p/st Other refrigerating furniture : 8418 50 91  For deep-freezing, other than that of subheadings 8418 30 and 8418 40 13 3,8 p/st 841850-99 : Other 13 3,8 p/st  Other refrigerating or freezing equipment ; heat pumps : 8418 61 Compression type units whose condensers are heat exchangers : 8418 61 10  For use in civil aircraft 0 ) 13 Free  , 8418 6190 Other 13 3,8  8418 69 Other : 8418 69 10    For use in civil aircraft (!) 13 Free  (i ) Entry under this subheading is subject to conditions laid down in the relevant Community provisions. See also Section II , paragraph B, of the preliminary provisions . 544 Official Journal of the European Communities 2 . 10. 89 Rate of duty CN code Description autonomous (%) conventional (%) Supplementary unit 1 2 3 4 5 Other : 84186991 Absorption heat pumps 13 3,8  841869 99 Other . 13 , 3,8  - Parts : 84189100   Furniture designed to receive refrigerating or freezing equipment 13 3,8  841899 -- Other : 8418 99 10 Evaporators and condensers, excluding those for refrigerators of the household type 13 3  8418 99 90 - - - Other . . 13 3,8  8419 Machinery, plant or laboratory equipment, whether or not electrically heated, for the treatment of materials by a process involving a change of temperature such as heating, cooking, roasting, distilling, recti ­ fying, sterilizing, pasteurizing, steaming, drying, evaporating, vapour ­ izing, condensing or cooling, other than machinery or plant of a kind used for domestic purposes ; instantaneous or storage water heaters, non-electric : .  Instantaneous or storage water heaters, non-electric : 84191100 Instantaneous gas water heaters IS 4,4  8419 19 00 Other 15 4,4  8419 2000 - Medical, surgical or laboratory sterilizers 17 5,6   Dryers : 8419 31 00 For agricultural products . ... 14 4,1  8419 32 00 For wood, paper pulp, paper or paperboard 14 4,1  8419 3900 Other 14 4,1  8419 40 00  Distilling or rectifying plant 14 4,1  8419 50  Heat exchange units : 8419 50 10 For use in civil aircraft (!)..... 11 Free  8419 50 90 Other 11 3,5  8419 60 00  Machinery for liquefying air or other gases . . 14 4,1  - Other machinery, plant and equipment : 8419 81 For making hot drinks or for cooking or heating food : 8419 81 10    For use in civil aircraft ( ¢) . ... .... . .... 18 Free  Other : 8419 81 91     Percolators and other appliances for making coffee and other Hot drinks  18 5,8  841981 99 Other .. 14 4,1  8419 89 - r- Other : 8419 89 10    Cooling towers and similar plant for direct cooling (without a separating wall) by means of recirculated water . 14 4,1  (') Entry under this subheading is subject to conditions laid down in the relevant Community provisions. See also Section II , paragraph B, of the preliminary provisions . 2 . 10 . 89 Official Journal of the European Communities 545 Rate of duty CN " code Description autonomous (%) conventional (%) Supplementary unit 1 2 3 4 5 84198990 Other 14 4,1  841990 - Parts : 841990 10 Of heat exchange units , for use in civil aircraft ( ¢) 14 Free  8419 90 90 - - Other .... 14 4,1  8420 Calendering or other rolling machines, other than for nietals or glass, and cylinders therefor : 842010 00  Calendering or other rolling machines . : 13 3,8  Parts : i , 842091 - - Cylinders : 8420 9110 - Of cast iron 13 3,8  8420 91 30  Of open-die forged steel 13 3,8  8420 9190 Other ; 13 3,8  8420 9900 Other 13 3,8  8421 Centrifuges, including centrifugal dryers ; filtering or purifying ma ­ chinery and apparatus, for liquids or gases :  Centrifuges, including centrifugal dryers : 8421 1100   Cream separators 13 3,8  8421 12 00 Clothes-dryers 18 5,3 p/st 8421 19 Other : 8421 1910  For use in civil aircraft (') 15 Free     Other : 842119 91 Centrifuges of a kind used in laboratories . . . . 13 3,8  8421 19 99 Other 13 3,8   Filtering or purifying machinery and apparatus for liquids : 8421 21 For filtering or purifying water : 8421 21 10    For use in civil aircraft (') 15 Free  842121 90 Other 15 4,4  8421 22 Q0   For filtering or purifying beverages other than water . . . 15 4,4  8421 23   Oil or petrol-filters for internal combustion engines : 84212310    For use in civil aircraft (') 15 Free  842123 90 Other 15 4,4  8421 29 Other : 8421 29 10 For use in civil aircraft ( ¢) 15 Free  84212990 Other 15 4,4  (') Entry under this subheading is subject to conditions laid down in the relevant Community provisions. See also Section II , paragraph B, of the preliminary provisions. 546 Official Journal of the European Communities 2 . 10 . 89 Rate of duty CN code Description autonomous (%) conventional (%) Supplementary unit 1 2 3 4 5  Filtering or purifying machinery and apparatus for gases : 8421 31 Intake air filters for internal combustion engines : 842131 10 For use in civil aircraft (') 15 Free  84213190 Other . . 15 4,4  8421 39 Other : 84213910  For use in civil aircraft (!) 15 Free   Other : 842139 30   Machinery and apparatus for filtering or purifying air 15 4,4  Machinery and apparatus for filtering or purifying other gases : 8421 39 51 By a liquid process . . 15 4,4  8421 39 55 By an electrostatic process . . . 15 4,4  842139 71 By a catalytic process 15 4,4  8421 39 75 By a thermic process 15 4,4  84213999 Other 15 4,4   Parts : 84219100 Of centrifuges, including centrifugal dryers 13 3,8  8421 99 00 - - Other 15 4,4  8422 Dish-washing machines ; machinery for cleaning or drying bottles or other containers ; machinery for filling, closing, sealing, capsuling or labelling bottles, cans, boxes, bags or other containers ; other packing or wrapping machinery ; machinery for aerating beverages :  Dish-washing machines : 84221100 Of the household type 18 4,9 p/st 8422 19 00 Other . 18 3,5 p/st 8422 20 00 - Machinery for cleaning or drying bottles or other containers 13 3,5  8422 30 00 - Machinery for filling, closing, sealing, capsuling or labelling bottles, cans, boxes, bags or other containers ; machinery for aerating beverages 13 3,5  8422 40 00 - Other packing or wrapping machinery .. . 13 3,5  8422 90 00 - Parts . . . 15 3,5  8423 Weighing machinery (excluding balances of a sensitivity of 5 eg or better), including weight operated counting or checking machines ; weighing machine weights of all kinds : 8423 10  Personal weighing machines, including baby scales ; household scales : 84231010 Household scales 15 4,4 p/st 8423 10 90 Other . 15 4,4 p/st (') Entry under this subheading is subject to conditions laid down in the relevant Community provisions . See also Section II , paragraph B, of the preliminary provisions. 2 . 10. 89 Official Journal of the European Communities 547 Rate of duty \ CN code Description autonomous (%) conventional (%) Supplementary unit ¢ 2 3,45 8423 2000  Scales for continuous weighing of goods on conveyors IS 4,4 p/st 8423 30 00  Constant weight scales and scales for discharging a predetermined weight of material into a bag or container, including hopper scales IS 4,4 p/st  Other weighing machinery : 8423 81 Having a maximum weighing capacity not exceeding 30 kg : 8423 8110    Check weighers and automatic control machines operating by refer ­ ence to a pre-determined weight 15 4,4 p/st 8423 81 30 Machinery for weighing and labelling pre-packaged goods 15 4,4 p/st 8423 8150 Shop-scales .. 15 4,4 p/st 8423 81 90 Other 15 4,4 p/st 8423 82   Having a maximum weighing capacity exceeding 30 kg but not ex ­ ceeding 5 000 kg : 8423 82 10    Check weighers and automatic control machines operating by refer ­ ence to a pre-determined weight 15 4,4 p/st    Other, of a capacity : 8423 82 91 Exceeding 30 kg but not exceeding 1 500 kg 15 4,4 p/st 8423 82 99 Exceeding 1 500 kg but not exceeding 5 000 kg 15 4,4 p/st 8423 89   Other : 8423 8910    Weighbridges 15 4,4 p/st 8423 89 90 Other 15 4,4 p/st 8423 90 00  Weighing machine weights of all kinds ; parts of weighing machinery .... 15 4,4  8424 Mechanical appliances (whether or not hand-operated) for projecting, dispersing or spraying liquids or powders ; fire extinguishers, whether or not charged ; spray guns and similar appliances ; steam or sand blasting machines and similar jet projecting machines : 8424 10  Fire extinguishers, whether or not charged : : 8424 10 10   For use in civil aircraft ( ¢) 12 Free  8424 10 90 Other 12 4,4  8424 20  Spray guns and similar appliances : 8424 20 10   Guns for spraying hot materials 12 4,4  8424 20 90 -- Other .. 12 4,4  8424 30  Steam or sand blasting machines and similar jet projecting machines : 8424 30 10   Compressed air operated 12 4,4  8424 30 90 Other 12 4,4   Other appliances : 8424 81 : Agricultural or horticultural : 8424 81 10    Watering appliances 12 4,4  (') Entry under this subheading is subject to conditions laid down in the relevant Community provisions . See also Section II , paragraph B, of the preliminary provisions . 548 Official Journal of the European Communities 2 . 10. 89 Rate of duty CN code Description autonomous (%) conventional (%) Supplementary unit 1 2 3 4 5 Other : Portable appliances : 8424 81 31      Without motor 12 4,4 p/st 8424 81 39 With motor ... . 12 4,4 p/st  Other : 8424 81 91 Sprayers and powder distributors designed to be mounted on or drawn by agricultural tractors 12 4,4 p/st 8424 81 99 Other ... 12 4,4 p/st 8424 89 Other :    Water cleaning appliances, with built-in motor : 8424 89 10 With heating device 12 * 4,4 p/st Other, of an engine power : 8424 89 31 Not exceeding 7,5 kW 12 4,4 p/st 8424 89 39 Exceeding 7,5 kW 12 4,4 p/st 8424 89 90 Other 12 4,4  8424 90 00 - Parts . 12 4,4  8425 Pulley tackle and hoists other than skip hoists ; winches and capstans ; jacks :  Pulley tackle and hoists other than skip hoists or hoists of a kind used for raising vehicles : 8425 11   Powered by electric motor : 8425 11 10    For use in civil aircraft ( ¢) . . . 14 Free  84251190 Other 14 4,1 p/st 8425 19 Other : 8425 19 10 For use in civil aircraft '(0 14 Free     Other : 8425 19 91 Manually operated chain hoists 14 4,1 p/st 8425 19 99 - Other 14 4,1  8425 20 00 - Pit-head winding gear ; winches specially designed for use underground ... 14 4,1   Other winches ; capstans : 8425 31   Powered by electric motor : 8425 31 10    For use in civil aircraft (') 14 Free  8425 3190 Other 14 4,1 p/st 8425 39 Other : 8425 39 10    For use in civil aircraft ( ¢) . . . 14 Free  Other : 8425 39 91 Powered by internal combustion piston engines 14 4,1 p/st 8425 39 99 Other 14 4,1  (') Entry under this subheading is subject to conditions laid down in the relevant Community provisions . See also Section II , paragraph B, of the preliminary provisions . 2 . 10. 89 Official Journal of the European Communities 549 Rate of duty CN code Description autonomous (%) conventional (%) Supplementary unit 1 2 3 4 5  Jacks ; hoists of a kind used for raising vehicles : 8425 41 00 Built-in jacking Systems of a type used in garages 14 4,1 p/st 8425 42 Other jacks and hoists, hydraulic : 8425 4210 For use in civil aircraft (') . . . 14 Free  8425 42 90 Other . 14 4,1 p/st 8425 49 Other : 8425 49 10  For use in civil aircraft ( ¢) 14 Free  8425 49 90 Other 14 4,1  8426 Ships' derricks ; cranes, including cable cranes ; mobile lifting frames, straddle carriers and works trucks fitted with a crane :  Overhead travelling cranes, transporter cranes, gantry cranes, bridge cranes, mobile lifting frames and straddle carriers : 8426 11 00 Overhead travelling cranes on fixed support 14 4,1  8426 12 00 Mobile lifting frames on tyres and straddle carriers 14 5,1  842619 00 Other 14 4,1  8426 20 00 - Tower cranes 14 4,1  8426 30 00 - Portal or pedestal jib cranes 14 4,1   Other machinery, self-propelled : 842641 00 On tyres 14 5,8  842649 00 Other 14 4,1   Other machinery : 8426 91 Designed for mounting on road vehicles : 8426 91 10 Hydraulic cranes designed for the loading and unloading of the vehicle . 14 4,1 p/st 842691 90 Other 14 4,1  8426 99 Other : 8426 99 10 For use in civil aircraft (') . . . . 14 Free  8426 99 90 Other 14 4,1  8427 Fork-lift trucks ; other works trucks fitted with lifting or handling equipment : 8427 10 - Self-propelled trucks powered by an electric motor : 8427 10 10 With a lifting height of 1 m or more 16 4,9 p/st 8427 10 90 Other 16 4,9 p/st 8427 20  Other self-propelled trucks : With a lifting height of I m or more : 8427 2011    Rough terrain fork-lift and other stacking trucks 16 4,9 p/st 8427 20 19 Other - 16 4,9 p/st 8427 20 90 Other 16 4,9 p/st (') Entry under this subheading is subject to conditions laid down in the relevant Community provisions . See also Section II , paragraph B, of the preliminary provisions . 550 Official Journal of the European Communities 2 . 10. 89 Rate of duty CN code Description autonomous (%) conventional (%&gt; Supplementary unit 1 2 3 4 5 8427 90 00  Other trucks 14 4,1 p/st 8428 Other lifting, handling, loading or unloading machinery (for example, lifts, escalators, conveyors, teleferics) : 8428 10  Lifts and skip hoists : 8428 10 10 For use in civil aircraft (') . 14 Free  Other : 84281091 Electrically operated 14 4,1  8428 10 99 Other 14 4,1  8428 20  Pneumatic elevators and conveyors : 8428 20 10   For use in civil aircraft (') 14 Free    Other : 8428 20 30 Specially designed for use in agriculture 14 4,1  Other : 84282091  For bulk materials 14 4,1  8428 20 99 Other 14 4,1   Other continuous-action elevators and conveyors, for goods or materials : 8428 31 00 Specially designed for underground use 14 4,1  8428 32 00 Other, bucket type 14 4,1  8428 33 Other, belt type : 8428 33 10 For use in civil aircraft (') 14 Free  8428 33 90/ Other 14 4,1  8428 39 Other : 8428 39 10    For use in civil aircraft (') 14 Free  Other : 8428 39 91   Roller conveyors 14 4,1  8428 39 99 Other 14 4,1  8428 40 00  Escalators and moving walkways 14 4,1  8428 50 00 - Mine wagon pushers, locomotive or wagon traversers, wagon tippers and similar railway wagon handling equipment 14 4,1  8428 60 00 - Teleferics, chair-lifts, ski-draglines ; traction mechanisms for funiculars .. . 14 4,1  8428 90  Other machinery : 8428 90 10 For use in civil aircraft (') 14 Free    Other : 842890 30  Rolling-mill machinery; roller tables for feeding and removing products ; tilters and manipulators for ingots, balls, bars and slabs . 14 5,6 ( ») Entry under this subheading is subject to conditions laid down in the relevant Community provisions. See also Section II , paragraph B, of the preliminary provisions . 2 . 10. 89 Official Journal of the European Communities 551 Rate of duty \ CN code Description autonomous (%) conventional (%) Supplementary unit 1 2 3 4 5 Other : 8428 90 50 Feeding equipment (excluding cranes) for blast and other indus ­ trial furnaces ; forging manipulators 14 4,1  Loaders specially designed for use in agriculture : 8428 90 71 Designed for attachment to agricultural tractors . 14 4,1 .  8428 90 79 Other 14 4,1  Other : 8428 9091 Mechanical loaders for bulk material 14 4,1  8428 90 99 - - Other 14 4,1  8429 Self-propelled bulldozers, angledozers, graders, levellers, scrapers, mechanical shovels, excavators, shovel loaders, tamping machines and road rollers :  Bulldozers and angledozers : . 8429 11 00   Track laying 15 6,5 p/st 8429 19 00 Other 15 6,5 p/st 8429 20 00  Graders and levellers . . . ... 15 6,5 p/st 8429 30 00 - Scrapers 15 5,8 p/st 8429 40  Tamping machines and road rollers : Road rollers : 8429 40 10 Vibratory .. 13 3,8 p/st  Other : 8429 40 31 Pneumatic tyred . 13 3,8 p/st 8429 40 39 Other ... 13 3,8 p/st 8429 40 90 Tamping machines 15 6,5 p/st  Mechanical shovels, excavators and shovel loaders : 8429 51 Front-end shovel loaders : 8429 51 10  Loaders specially designed for underground use 15 6  8429 51 90 - Other 15 6  8429 52 00   Machinery with a 360 ° revolving superstructure 15 6,5 p/st 8429 59 0ft Other 15 6,5 p/st 8430 Other moving, grading, levelling, scraping, excavating, tapping, com ­ pacting, extracting or boring machinery, for earth, minerals or ores ; pile-drivers and pile-extractors ; snow-ploughs and snow-blowers : 8430 10 00 - Pile-drivers and pile-extractors 15 5,1 p/st 8430 20 00  Snow-ploughs and snow-blowers 15 5,1 p/st  Coal or rock cutters and tunnelling machinery : 8430 3100 Self-propelled 15 6,5  8430 39 00 Other . . . | 14 4,1  552 Official Journal of the European Communities 2 . 10 . 89 Rate of duty \ CN code Description autonomous (%) conventional (%) Supplementary unit 1 2 3 4 5  Other boring or sinking machinery : 843041 00 Self-propelled .' . 15 6,5  8430 49 00 Other 9 2,9  8430 50 00  Other machinery, self-propelled 15 6,5   Other machinery, not self-propelled : 8430 61 00   Tamping or compacting machinery 14 4,1 p/st 8430 62 00 Scrapers . . 14 4,1 p/st 8430 6900 Other ........ 14 4,1  8431 Parts suitable for use solely or principally with the machinery of heading Nos 8425 to 8430 : 8431 10 00  Of machinery of heading No 8425 . . 14 4,1  8431 20 00 - Of machinery of heading No 8427 '. 20 5,3   Of machinery of heading No 8428 : 8431 3100   Of lifts, skip hoists or escalators 14 4,1  843139 Other : 8431 39 10    Of rolling-mill machinery of subheading 8428 90 30 14 5,6  84313990 Other 14 4,1   Of machinery of heading No 8426, 8429 or 8430 : 843141 00 Buckets, shovels, grabs and grips . . . 15 5,3  8431 42 00   Bulldozer or angledozer blades 15 5,8  843143 00   Parts for boring or sinking machinery of subheading No 8430 41 or 8430 49 . .... 9 2,9  8431 49 Other : 843149 20    Of cast iron or cast steel 15 5,2  843149 80 Other . i 15 5,2  8432 Agricultural, horticultural or forestry machinery for soil preparation or cultivation ; lawn or sports-ground rollers : 8432 10 - Ploughs : 8432 1010 Mouldboard 11 3,5 p/st 8432 10 90 Other 11 3,5 p/st  Harrows, scarifiers,, cultivators, weeders and hoes : 8432 2100 Disc harrows 11 3,5 p/st 8432 29 - - Other : 8432 2910    Scarifiers and cultivators 11 3,5 p/st 8432 29 30 Harrows 11 3,5 p/st 8432 29 50 Rotovators 11 3,5 p/st 8432 29 90 Other ... 11 3,5 p/st 2 . 10. 89 Official Journal of the European Communities 553 Rate of duty CN code Description autonomous (%) conventional &lt;%) Supplementary unit 1 2 3 4 5 8432 30  Seeders, planters and transplanters : Seeders : 8432 3011    Central driven precision spacing seeders 11 3,5 p/st 8432 30 19 Other 11 3,5 p/st 8432 30 90   Planters and transplanters 11 -3,5 p/st 8432 40  Manure spreaders and fertilizer distributors : 8432 40 10 Mineral or chemical fertilizer distribution 11 3,5 p/st 8432 40 90 Other 11 3,5 p/st 8432 80 DO  Other machinery . . . 11 3,5  8432 90 - Parts : 8432 90 10 Ploughshares 11 3,5  Other : 8432 90 91 Of cast iron or cast steel 11 3,5  8432 90 99 Other . 11 3,5  8433 Harvesting or threshing machinery, including straw or fodder balers ; grass or hay mowers ; machines for cleaning, sorting or grading eggs, fruit or other agricultural produce, other than machinery of heading No 8437 :  Mowers for lawns, parks or sports grounds : 8433 11 Powered, with the cutting device rotating in a horizontal plane : 84331110 Electric 11 3,5 p/st Other :   Self-propelled : 84331151 With a seat . 11 3,5 p/st 84331159 - Other .. 11 3,5 p/st 84331190 Other .. 11 3,5 p/st 8433 19 Other :    With motor : 8433 19 10 Electric 11 3,5 p/st  Other :   Self-propelled : 8433 19 51 With a seat . . . 11 3,5 p/st 843319 59 Other 11 3,5 p/st 8433 19 70 Other 11 3,5 p/st 8433 19 90 Without motor 11 3,5 p/st 8433 20 - Other mowers, including cutter bars for tractor mounting : 8433 20 10 With motor 11 3,5 p/st   Other :    Designed to be carried oil or hauled by a tractor : 8433 20 51 With the cutting device rotating in a horizontal plane 11 3,5 p/st 554 Official Journal of the European Communities 2 . 10. 89 Rate of duty CN code Description autonomous (%) conventional (%) Supplementary unit I 2 3 4 5 8433 20 59 Other ' 11 3,5 p/st 84332090 Other 11 3,5 p/st 8433 30 - Other haymaking machinery : 84333010 Turners, side delivery rakes, and tedders 11 3,5 p/st 8433 3090 Other .... 11 3,5 p/st 8433 40  Straw or fodder balers, including pick-up balers : 843340 10 Pick-up balers 11 3,5 p/st 843340 90 Other 11 3,5 p/st - Other harvesting machinery ; threshing machinery : 8433 51 00 Combine harvester-threshers . 11 3,5 p/st 8433 5200 Other threshing machinery 11 3,5 p/st 8433 53 Root or tuber harvesting machines : 8433 53 10 Potato-diggers and potato harvesters 11 3,5 p/st 8433 53 30 Beet-topping machines and beet harvesters 11 3,5 p/st 8433 53 90 Other 11 3,5 p/st 8433 59 Other : 8433 5910 Forage harvesters 11 3,5 p/st 8433 5990 Other . . . . 11 3,5  8433 60  Machines for cleaning, sorting or grading eggs, fruit or other agricultural produce : 8433 6010 -  Machines for sorting or grading eggs 11 3,5 p/st 84336090 Other . ... 11 3,5  84339000 - Parts .. 11 3,5  8434 Milking machines and dairy machinery : 8434 1000 - Milking machines 11 4,1  8434 2000 - Daily machinery .... . 11 4,1  843490 00 - Parts ... 11 4,1  8435 Presses, crushers and similar machinery used in the manufacture of wine, cider, fruit juices or similar beverages : 8435 10  Machinery : 84351010 Presses 12 4  843510 90 Other . . 12 4  84359000 - Parts 12 4  2 . 10 . 89 Official Journal of the European Communities 555 Rate of duty CN code Description autonomous (%) conventional &lt;%) Supplementary unit 1 2 3 4 5 8436 Other agricultural, horticultural, forestry, poultry-keeping or bee ­ keeping machinery, including germination plant fitted with mechanical or thermal equipment ; poultry incubators and brooders : 8436 10 - Machinery for preparing animal feedingstuffs : 84361010   Crushers and other mills for cereals, beans, peas and the like 12 3,8 p/st 843610 90 Other 12 3,8   Poultry-keeping machinery ; poultry incubators and brooders : 8436 2100 Poultry incubators and brooders 12 3,8  84362900 -- Other ... 12 3,8  843680 00  Other machinery 12 3,8   Parts : 8436 9100 Of poultry-keeping machinery or poultry incubators and brooders .... 12 3,8  8436 99 00 Other 12 3,8  8437 Machines for cleaning, sorting or grading seed, grain or dried leguminous vegetables ; machinery used in the milling industry or for the working of cereals or dried leguminous vegetables, other than farm-type machinery : 8437 10 00  Machines for cleaning, sorting or grading seed, grain or dried leguminous vegetables 12 3,7 p/st 8437 80 00  Other machinery 13 4,6  8437 9000 - Parts 12 3,7  8438 Machinery, not specified or included elsewhere in this chapter, for the industrial preparation or manufacture of food or drink, other than machinery for the extraction or preparation of animal or fixed vegetable fats or oils : 8438 10  Bakery machinery and machinery for the manufacture of macaroni, spaghetti or similar products : 8438 10 10 Bakery machinery 13 3,8  8438 10 90 Machinery for the manufacture of macaroni, spaghetti or similar products 13 3,8  8438 20(H)  Machinery for the manufacture of confectionery, cocoa or chocolate .... 13 3,8  8438 30 00  Machinery for sugar manufacture ... 13 3,8  8438 40 00  Brewery machinery 13 3,8  8438 5000  Machinery for the preparation of meat or poultry 13 3,8  8438 60 00  Machinery for the preparation of fruits, nuts or vegetables 13 3,8  8438 80  Other machinery : 8438 80 10   For the preparation of tea or coffee 13 3,8  Other : 8438 80 91 For the preparation or manufacture of drink 13 3,8  8438 80 99 Other 13 3,8  556 Official Journal of the European Communities 2 . 10. 89 Rate of duty CN code Description autonomous (%) conventional (%) Supplementary unit 1 2 3 4 5 8438 90 00 - Parts . 13 3,8  8439 Machinery for making pulp of fibrous cellulosic material or for making or finishing paper or paperboard : 843910 00  Machinery for making pulp of fibrous cellulosic material 14 4,1  8439 20 00  Machinery for making paper or paperboard 12 3,8  8439 30 00 - Machinery for finishing paper or paperboard 14 4,1 *  Parts : 8439 91 Of machinery for making pulp of fibrous cellulosic material : 8439 9110    Of cast iron or cast steel 14 4,1  8439 9190 , Other . . 14 4,1  8439 99 Other : 8439 99 10 Of cast iron or cast steel 13 3,9  8439 9990 Other 13 3,9  8440 Book-binding machinery, including book-sewing machines : 8440 10  Machinery : 8440 10 10 Folding machines 11 3,5  8440 10 20   Collating machines and gathering machines 11 3,5  844010 30   Sewing, wire stitching and stapling machines . 11 3,5  8440 1040 Unsewn (perfect) binding machines 11 3,5  8440 1090 Other . 11 3,5  844090 00 - Parts 11 3,5  8441 Other machinery for making up paper pulp, paper or paperboard, including cutting machines of all kinds : 8441 10  Gutting machines : 84411010 Combined reel slitting and re-reeling machines 13 3,8  8441 10 20   Other slitting and cross cutting machines 13 3,8  844110 30 -- Guillotines .. 13 3,8  8441 1090 Other 13 3,8  8441 2000  Machines for making bags, sacks or envelopes 13 3,8  8441 30 00  Machines for making cartons, boxes, cases, tubes, drums or similar con ­ tainers, other than by moulding . 13 3,8  844140 00  Machines for moulding articles in paper pulp, paper or paperboard 13 3,8  8441 80 00  Other machinery 13 3,8  8441 90  Parts : ^ 84419010 Of cutting machines 13 3,8  8441 90 90 Other 13 3,8  2 . 10. 89 Official Journal of the European Communities 557 Rate of duty CN code Description autonomous (%) conventional (%) Supplementary unit 1 2 3 4 5 8442 Machinery, apparatus and equipment (other than the machine-tools of heading Nos 8456 to 8465), for type-founding or type-setting, for preparing or making printing blocks, plates, cylinders or other prin ­ ting components ; printing type, blocks, plates, cylinders and other printing components ; blocks, plates, cylinders and lithographic stones, prepared for printing purposes (for example, planed, grained or polished) : 8442 10 00  Phototype-setting and composing machines 13 4,1 p/st 8442 20  Machinery, apparatus and equipment for type-setting or composing by other processes, with or without founding device : 8442 20 10 For founding and setting (for example, linotypes, monotypes, inter ­ types) 6 2,2 p/st 8442 20 90 Other 13 4,1 p/st 8442 30 00  Other machinery, apparatus and equipment 14 4,1  8442 40 00  Parts of the foregoing machinery, apparatus or equipment 14 4,1  8442 50 - Printing type, blocks, plates, cylinders and other printing components ; blocks, plates, cylinders and lithographic stones, prepared for printing purposes (for example, planed, grained or polished) : 8442 50 10 Photogravure plates 15 4,5  8442 50 30   Offset printing plates 15 4,5  Other : 8442 50 91    Ready for printing 15 4,5  8442 50 99 Other 15 4,5  8443 Printing machinery ; machines for uses ancillary to printing :  Offset printing machinery : 84431100 Reel fed 11 3 p/st 8443 12 00   Sheet fed, office type (sheet size not exceeding 22 x 36 cm) 11 3 p/st 8443 19 Other :    Sheet fed, taking sheets of a size : 8443 19 11 Not exceeding 29,7 x 42 cm 11 3 p/st 84431919     Exceeding 29,7 x 42 cm 11 3 p/st 8443 19 90 Other 11 3 p/st  Letterpress printing machinery, excluding flexographic printing : 8443 21 00 Reel fed 11 3 p/st 8443 29 00 Other ....' 11 3 p/st 8443 30 00  Flexographic printing machinery 11 3 p/st 8443 40 00  Gravure printing machinery : 11 3 p/st 8443 50  Other printing machinery : Rotary presses : 84435011    For printing textile materials H 3 p/st 8443 50 19 Other 1 1 3 p/st 8443 50 90 Other 11 3 p/st 558 Official Journal of the European Communities 2 . 10. 89 Rate of duty CN code Description autonomous (%) conventional (%) Supplementary unit 1 2 3 4 5 8443 6000  Machines for uses ancillary to printing 13 3  8443 90 - Parts : 8443 9010 Of cast iron or cast steel 11 3  8443 90 90 Other ....... . 11 3  8444 00 Machines for extruding, drawing, texturing or cutting man-made textile materials : 8444 00 10  Machines for extruding . 12 3,8 p/st 8444 00 90 - Other 12 3,8 p/st 8445 Machines for preparing textile fibres ; spinning, doubling or twisting machines and other machinery for producing textile yarns ; textile reeling or winding (including weft-winding) machines and machines for preparing textile yarns for use on the machines of heading No 8446 or 8447 :  Machines for preparing textile fibres : 84451100   Carding machines 12 3,8 p/st 8445 12 00 Combing machines . .... : 12 3,8 p/st 8445 1300 Drawing or roving machines ^ 3,8 p/st 84451900 Other 12 3,8 p/st 8445 2000  Textile spinning machines . . 12 3,8  8445 30 - Textile doubling or twisting machines : 8445 30 10 Textile doubling machines 12 3,8 p/st 8445 3090   Textile twisting machines . . 12 3,8 p/st 8445 40 00  Textile winding (including weft-winding) or reeling machines 12 3,8 p/st 8445 9000 - Other 13 3,8 p/st 8446 Weaving machines (looms) : 8446 10 00 - For weaving fabrics of a width not exceeding 30 cm 11 3,5 p/st  For weaving fabrics of a width exceeding 30 cm, shuttle type : 8446 2100   Power looms .... 11 3,5 p/st 8446 29 00 Other ... 11 3,5 p/st 8446 30 00 - For weaving fabrics of a width exceeding 30 cm, shuttleless type 11 3,5 p/st 8447 Knitting machines, stitch-bonding machines and machines for making gimped yarn, tulle, lace, embroidery, trimmings, braid or net and machines for tufting :  Circular knitting machines : 8447 11 00 With cylinder diameter not exceeding 165 mm . 13 4,4 p/st 844712 00 With cylinder diameter exceeding 165 mm 13 4,4 p/st 8447 20  Flat knitting machines ; stitch-bonding machines : 8447 2010 Hand operated 13 4,4 p/st 2 . 10 . 89 Official Journal of the European Communities 559 Rate of duty J CN code Description autonomous (%) conventional (%) Supplementary unit 1 2 3 4 5 Other : 8447 20 91    Warp knitting machines (including Raschel type) * . 13 4,4 p/st 8447 20 93 Fully fashioned knitting machines (Cotton's type) 13 4,4 p/st 8447 20 99 Other ........ 13 4,4 p/st 8447 90 00 - Other . .... . . . 10 3,2 p/st 8448 Auxiliary machinery for use with machines of heading No 8444, 8445, 8446 or 8447 (for example, dobbies, Jacquards, automatic stop Motions, shuttle changing mechanisms); parts and accessories suitable for use solely or principally with the machines of this heading or of heading No 8444, 8445, 8446 or 8447 (for example, spindles and spindle flyers, card clothing, combs, extruding nipples, shuttles, healds and heald-frames, hosiery needles) :  Auxiliary machinery for machines of heading No 8444, 8445, 8446 or 8447 : 84481100   Dobbies and Jacquards ; card reducing, copying, punching or assembling machines for use therewith 12 3,8  8448 1900 Other 12 3,8  8448 20 - Parts and accessories of machines of heading No 8444 or of their auxiliary machinery : 8448 20 10 Of cast iron or cast steel 12 3,8  8448 20 90 Other . 12 3,8   Parts and accessories of machines of heading No 8445 or of their auxiliary machinery : 8448 31 00 Card clothing 12 3,8  8448 32 00  - Of machines for preparing textile fibres, other than card clothing . . . . 12 3,8  8448 33 Spindles, spindle flyers, spinning rings and ring travellers : 8448 33 10 Spindles and spindle flyers , 12 3,8  8448 33 90    Spinning rings and ring travellers 12 3,8  8448 39 00 Other ¢ 12 3 '8   Parts and accessories of weaving machines (looms) or of their auxiliary machinery : 8448 41 00 Shuttles 12 3,8 .  8448 4200 Reeds for looms, healds and heald-frames . . 12 3,8  8448 49 00 Other ... ... 12 3,8   Parts and accessories of machines of heading No 8447 or of their auxiliary machinery : 8448 51 Sinkers, needles and other articles used in forming stitches : 8448 51 10 Sinkers 12 3,8  8448 5190 Other 12 3,8  8448 59 00 Other 12 j 3,8  560 . Official Journal of the European Communities 2 . 10. 89 Rate of duty CN code Description autonomous (%) conventional &lt;%) Supplementary unit 1 2 3 4 5 8449 0000 Machinery for the manufacture or finishing of felt or nonwovens in the piece or in shapes, including machinery for making felt hats ; blocks for making hats 13 3,8  8450 Household or laundry-type washing machines, including machines which both wash and dry :  Machines, each of a dry linen capacity not exceeding 10 kg : 8450 11 Fully-automatic machines : 845011 10 Each of a dry linen capacity not exceeding 6 kg 19 5,1 p/st 84501190    Each of a dry linen capacity exceeding 6 kg but not exceeding 10 kg 19 5,1 p/st 8450 12 00   Other machines, with built-in centrifugal drier 19 5,1 p/st 8450 1900 - - Other 19 5,1 p/st 8450 20 00  Machines, each of a dry linen capacity exceeding 10 kg 13 3,8 p/st 8450 90 00 - Parts 19 5,1  8451 Machinery (other than machines of heading No 8450) for washing, cleaning, wringing, drying, ironing, pressing (including fusing presses), bleaching, dyeing, dressing, finishing, coating or impregnating textile yarns, fabrics or made up textile articles and machines for applying the paste to the base fabric or other support used in the manufacture of floor coverings such as linoleum ; machines for reeling, unreeling, folding, cutting or pinking textile fabrics : 8451 10 00 - Dry-cleaning machines . . .. 13 3,8   Drying machines : 8451 21   Each of a dry linen capacity not exceeding 10 kg : 845121 10 Each of a dry linen capacity not exceeding 6 kg 13 3,8  8451 2190 Each of a dry linen capacity exceeding 6 kg but not exceeding 10 kg 13 3,8  8451 29 00 Other 13 3,8  8451 30  Ironing machines and presses (including fusing presses) : 8451 3010 Electrically heated of a power of less than 2 500 W 16 4,6 p/st 8451 30 90 -- Other 16 4,6 p/st 8451 40 00  Washing, bleaching or dyeing machines 13 3,8  845150 00  Machines for reeling, unreeling, folding, cutting or pinking textile fabrics . 13 3,8  845180  Other machinery : 8451 80 10 Machines used in the manufacture of linoleum or other floor coverings for applying the paste to the base fabric or other support 13 3,8 845180 90 Other . . 13 3,8  8451 90 00 - Parts .. 13 3,8  2 . 10. 89 Official Journal of the European Communities 561 Rate of duty CN code Description autonomous (%) conventional (%) Supplementary unit 1 2 3 4 5 8452 Sewing machines, other than book-sewing machines of heading No 8440 ; furniture, bases and covers specially designed for sewing ma ­ chines ; sewing machine needles : 8452 10  Sewing machines of the household type : Sewing machines (lock-stitch only), with heads of a weight not ex ­ ceeding 16 kg without motor or 17 kg including the motor; sewing machine heads (lock-stitch only), of a weight not exceeding 16 kg without motor or 17 kg including the motor : 8452 10 II Sewing machines having a value (not including frames, tables or furniture) of more than 65 ECU each 12 6 p/st 8452 10 19 - Other 12 ,  p/st 8452 10 90 Other sewing machines and other sewing machine heads 12 4,4 p/st  Other sewing machines : 8452 21 00 -  Automatic units . 12 4,4 p/st 8452 29 00 Other 12 4,4 p/st 8452 30 00  Sewing machine needles . 14 4,9  8452 40 00  Furniture, bases and covers for sewing machines and parts thereof ..... . 12 5,8  8452 90 00 i- Other parts of sewing machines 12 5,8  8453 Machinery for preparing, tanning or working hides, skins or leather or for making or repairing footwear or other articles of hides, skins or leather, other than sewing machines : 84531000  Machinery for preparing, tanning or working hides, skins or leather . .... 13 4,1  8453 20 00  Machinery for making or repairing footwear 13 4,1  8453 80 00  Other machinery . 13 4,1  8453 90 00 - Parts 13 4,1  8454 Converters, ladles, ingot moulds and casting machines, of a kind used in metallurgy or in metal foundries : 84541000 - Converters . . 13 3,8  8454 20  Ingot moulds and ladles : Ingot moulds : 8454 2011 Of cast iron . . 13 3,8  8454 20 19 Other 13 3,8  8454 20 90 - - Ladles 13 3,8  8454 30 - Casting machines : 8454 30 10 For casting under pressure 13 3,8  8454 30 90 Other 13 3,8  8454 90 00 - Parts ............ ... 13 3,8  8455 Metal-rolling mills and rolls therefor : 8455 10 00 - Tube mills ... 13 4,9  562 Official Journal of the European Communities 2 . 10. 89 Rate of duty CN code Description autonomous (%) conventional (%) Supplementary unit 1 2 3 4 5  Other rolling mills : 8455 21 00   Hot or combination hot and cold . 13 4,9  8455 22 00 - - Cold . 13 4,9  8455 30  Rolls for rolling mills : 8455 30 10 - - Of cast iron 13 4,9  Of open-die forged steel : 8455 30 31    Hot-rolling work-rolls ; hot-rolling and cold-rolling back-up rolls . . 13 4,9  8455 30 39 Gold-rolling work-rolls ... . 13 4,9  8455 30 90 - - Of cast or wrought steel 13 4,9  8455 90 00 - Other parts 13 4,9  8456 Machine-tools for working any material by removal of material, by laser or other light or photon beam, ultrasonic, electro-discharge, electro-chemical, electron beam, ionic-beam or plasma arc processes : 8456 10 00  Operated by laser or other light or photon beam processes 15 5,1 p/st 8456 20 00  Operated by ultrasonic processes 15 4,4 p/st 84563000 - Operated by electro-discharge processes 15 4,4 p/st 845690 00 - Other 15 4,4 p/st 8457 Machining centres, unit construction machines (single station) and multi-station transfer machines, for working metal : 8457 10 00  Machining centres 10 5 p/st 84572000 - Unit construction machines (single station) . 10 5 p/st 8457 30 00  Multi-station transfer machines 10 5 p/st 8458 Lathes for removing metal :  Horizontal lathes : 8458 11 Numerically controlled : 8458 11 10    Centre lathes, multi-tool lathes and copying lathes . 10 5 p/st    Other : 84581191 Automatic lathes and capstan and turret lathes . . . 10 5 p/st 84581199 Other . 10 5 p/st 8458 19 Other : 8458 19 10 Centre lathes, multi-tool lathes and copying lathes 10 4,9 p/st    Other : 8458 1991   Automatic lathes and capstan and turret lathes 1 0 4,9 p/st 8458 19 99 Other 10 4,9 p/st  Other lathes : 8458 91 Numerically controlled : 8458 91 10 Vertical lathes 10 5 p/st 8458 91 90 Other . 10 5 p/st 2 . 10 . 89 Official Journal of the European Communities 563 Rate of duty CN code Description autonomous (%) conventional (%) Supplementary unit 1 2 3 4 5 8458 99 Other : 8458 9910  Vertical lathes . 10 4,9 p/st 8458 9990 Other .......... 10 4,9  8459 Machine-tools (including way-type unit head machines) for drilling, boring, milling, threading or tapping by removing metal, other than lathes of heading No 8458 : 845910 00  Way-type unit head machines 10 5,1 p/st  Other drilling machines : 8459 21 Numerically controlled : 8459 21 10 Radial 10 5 p/st Other : 8459 21 91 Multi-broach 10 5 p/st 8459 21 99 Other 10 5 p/st 8459 29 - - Other : 8459 2910 Radial 12 5,3 p/st Other : 8459 29 91 Multi-broach 12 5,3 p/st 8459 29 99 Other . . . 12 5,3 p/st  Other boring-milling machines : 8459 3100 Numerically controlled 8 4,2 p/st 8459 39 00 Other .. 8 3 p/st 8459 40  Other boring machines : 8459 40 10 Numerically controlled 8 4,2 p/st 8459 40 90 Other 8 3 p/st  Milling machines, knee-type : 8459 51 00   Numerically controlled 10 5 p/st 8459 59 00 Other 12 5,3 p/st  Other milling machines : 8459 61   Numerically controlled : 8459 61 10 Tool milling machines 10 5 p/st    Other : 8459 61 91 Piano-milling machines . 10 5 p/st 8459 61 99 Other 10 5 p/st 8459 69 Other : 8459 6910  Tool milling machines 12 5,3 p/st    Other : 8459 69 91   Piano-milling machines 12 5,3 p/st 8459 69 99 Other 12 5,3 p/st 8459 70 00  Other threading or tapping machines . 9 4,9 p/st 564 Official Journal of the European Communities 2 . 10 . 89 Rate of duty CN code Description autonomous ( °/ ») conventional (%) Supplementary unit 1 2 3 4 5 8460 Machine-tools for deburring, sharpening, grinding, honing, lapping, polishing or otherwise finishing metal, sintered metal carbides or cermets by means of grinding stones, abrasives or polishing products, other than gear cutting, gear grinding or gear finishing machines of heading No 8461 :  Flat-surface grinding machines, in which the positioning in any one axis can be set up to an accuracy of at least 0,01 mm : 84601100 Numerically controlled 10 5 p/st 8460 19 00 Other . 10 4,9 p/st  Other grinding machines, in which the positioning in any one axis can be set up to an accuracy of at least 0,01 mm : 8460 21   Numerically controlled : 8460 2110 For cylindrical surfaces 10 5 p/st 8460 21 90 Other 10 5 p/st 8460 29 Other : 8460 29 10 For cylindrical surfaces 10 4,9 p/st 8460 29 90 Other , 10 4,9 p/st  Sharpening (tool or cutter grinding) machines : 8460 31 00 Numerically controlled 4 2,5 p/st 8460 39 00 Other 4 2,2 p/st 8460 40 00  Honing or lapping machines 10 4,9 p/st 8460 90 - Other : 8460 90 10 Fitted with a micrometric adjusting system, in which the positioning in any one axis can be set up to an accuracy of at least 0,01 mm 10 4,9 p/st 8460 90 90 - Other . . . . 4 2,2 p/st 8461 Machine-tools for planing, shaping, slotting, broaching, gear cutting, gear grinding or gear finishing, sawing, cutting-off and other machine ­ tools working by removing metal, sintered metal carbides or cermets, not elsewhere specified or included : 846110 00  Planing machines 8 S p/st 846120 00  Shaping or slotting machines . . 6 2,5 p/st 846130 00  Broaching machines ... 6 2,5 p/st 8461 40  Gear cutting, gear grinding or gear finishing machines :   Gear cutting machines (including abrasive gear cutting machines) :    For cutting cylindrical gears : 84614011     Numerically controlled 10 4,9 p/st 8461 40 19 Other 10 4,9 p/st  For cutting other gears : 8461 40 31 1 Numerically controlled 6 3,5 p/st 846140 39 Other . 6 3,5 p/st 2 . 10. 89 Official Journal of the European Communities 565 L Rate of duty \ CN code Description autonomous (%) conventional (%) Supplementary unit 1 2 3 4 5 Gear-finishing machines : Fitted with a micrometric adjusting system, in which the positioning in any one axis can be set up to an accuracy of at least 0,01 mm : 846140 71 Numerically controlled 10 5 p/st 8461 40 79 Other 10 5 p/st 8461 40 90 Other 4 2,2 p/st 8461 50  Sawing or cutting-off machines : Sawing machines : 8461 50 11 Circular saws 6 2,2 p/st 8461 50 19 Other 6 2,2 p/st 846150% Cutting-off machines . . . 6 2,2 p/st 84619000 - Other 9 4,9 p/st 8462 Machine-tools (including presses) for working metal by forging, hammering or die-stamping ; machine-tools (including presses) for working metal by bending, folding, straightening, flattening, shearing, punching or notching ; presses for working metal or metal carbides, not specified above : 8462 10 - Forging or die-stamping machines (including presses) and hammers : 8462 10 10 Numerically controlled . 6 4,4 p/st 8462 10 90 Other 6 2,5 p/st  Bending, folding, straightening or flattening machines (including presses) : 8462 21 Numerically controlled : 8462 21 10 For working flat products 8 4 p/st 8462 21 90 Other 8 4 p/st 8462 29 Other : 8462 2910 For working flat products 8 2,5 p/st Other : 8462 29 91 Hydraulic 8 2,5 p/st 8462 29 99 Other 8 2,5 p/st  Shearing machines (including presses), other than combined punching and shearing machines : 8462 31   Numerically controlled : 8462 31 10 For working flat products 8 4 p/st 8462 3190 Other 8 4 p/st 8462 39 Other : 8462 39 10 For working flat products . . 8 2,5 p/st Other : 8462 39 91 Hydraulic 8 2,5 p/st 8462 39 99 ; Other 8 2,5 p/st 566 Official Journal of the European Communities 2 . 10 . 89 Rate of duty CN code Description autonomous (%) conventional (%) Supplementary unit 1 2 3 4 5  Punching or notching machines (including presses), including combined punching and shearing machines : 8462 41 Numerically controlled : 846241 10 For working flat products . . . . 8 4 p/st 8462 41 90 Other 8 4 p/st 8462 49 Other : 8462 49 10 For working flat products . 8 2,5 p/st 846249 90 Other 8 2,5 p/st  Other : 8462 91 Hydraulic presses : 8462 91 10 Presses for moulding metallic powders by sintering or presses for compressing scrap metal into bales 15 4,4 p/st Other : 8462 91 50 Numerically controlled 12 5,5 p/st     Other : 8462 91 91 For making rivets, bolts and screws 12 5 p/st 8462 9199 Other 12 5 p/st 8462 99 Other : 8462 99 10 Presses for moulding metallic powders by sintering or presses for compressing scrap metal into bales 15 4,4 p/st  : Other : 8462 9950 Numerically controlled 12 5,5 p/st     Other : 8462 99 91 For making rivets, bolts and screws . - . 12 5 p/st 8462 99 99 Other 12 5 p/st 8463 Other machine-tools for working metal, sintered metal carbides or cermets, without removing material : 8463 10  Draw-benches for bars, tubes, profiles, wire or the like : 84631010   Draw-benches for wire 9 4,9 p/st 8463 10 90 Other 9 4,9 p/st 8463 20 00  Thread-rolling machines 9 4,9 p/st 8463 30 00 - Machines for working wire 9 4,9 p/st 8463 90 - Other : 8463 90 10 For working flat products 9 4,9 p/st 8463 90 90 Other 9 4,9 p/st 8464 Machine-tools for working stone, ceramics, concrete, asbestos-cement or like mineral materials or for cold working glass : 8464 10 00  Sawing machines . 13 3,8 p/st 2 . 10 . 89 Official Journal of the European Communities 567 L Rate of duty CN code Description autonomous (%) conventional (%) Supplementary unit 1 - , 2 3 4 5 8464 20  Grinding or polishing machines : For working glass : 8464 2011 Optical glass . 13 3,8 p/st 8464 2019 - Other 13 3,8  8464 20 90 Other 13 3,8  8464 90 00 - Other 13 3,8  8465 Machine-tools (including machines for nailing, stapling, glueing or otherwise assembling) for working wood, cork, bone, hard rubber, hard plastics or similar hard materials : 8465 10 - Machines which can carry out different types of machining operations without tool change between such operations : 8465 10 10 With manual transfer of workpiece between each operation 11 5,8 p/st 8465 10 90 With automatic transfer of workpiece between each operation ..... 11 5,8 p/st  Other : 8465 91 00   Sawing machines 11 5,8 p/st 8465 92 00   Planing, milling or moulding (by cutting) machines 11 5,8 p/st 8465 93 00   Grinding, sanding or polishing machines 11 5,8 p/st 8465 94 00 Bending or assembling machines . 11 5,8 , p/st 8465 95 00   Drilling or morticing machines 11 5,8 p/st 8465 96 00 Splitting, slicing or paring machines 11 5,8 p/st 846$ 99 Other : 8465 99 10 Lathes 11 5,8 p/st 8465 99 90 - Other 11 5,8 p/st 8466 Parts and accessories suitable for use solely or principally with the machines of heading Nos 8456 to 8465, including work or tool holders, self-opening dieheads, dividing heads and other special at ­ tachments for machine-tools ; tool holders for any type of tool for working in the hand : 8466 10  Tool holders and self-opening dieheads :   Tool holders : 8466 10 10  Arbors, collets and sleeves 8 2,9  Other : 8466 10 31 For lathes 8 2,9  846610 39 Other 8 2,9 8466 10 90 Self-opening dieheads 8 2,9  8466 20  Work holders : 8466 2010 Jigs and fixtures for specific applications; sets of standard jig and fixture components . 8 2,9  Other : 8466 20 91 - For lathes 8 2,9  8466 20 99 Other 8 2,9  568 Official Journal of the European Communities 2 . 10. 89 Rate of duty CN code Description autonomous (%) conventional (%) Supplementary unit 1 2 3 4 5 8466 30 00  Dividing heads and other special attachments for machine-tools ....... 8 2,9   Other : 8466 91 For machines of heading No 8464 : 8466 ^1 20 Of cast iron or cast steel 8 2,9  8466 91 80 Other ...... 8 2,9  8466 92 For machines of heading No 8465 : 8466 92 20  Of cast iron or cast steel 8 2,9  8466 92 80 Other 8 2,9  8466 93   For machines of heading Nos 8456 to 8461 : 8466 93 20 Of cast iron or cast stee! 8 2,9  8466 93 80 Other 8 2,9  8466 94 00 For machines of heading No 8462 or 8463 8 2,9  8467 Tools for working in the hand, pneumatic or with self-contained non-electric motor :  Pneumatic : 846711 Rotary type (including combined rotary-percussion) : 8467 11 10 Metal working 13 3  84671190 Other . 13 3  8467 19 Other : 8467 19 10    Concrete vibrators 13 3 p/st 8467 19 90 Other 13 3   Other tools : 846781 00 Chain saws 13 3 p/st 8467 89 00 Other 13 3   Parts : 8467 91 00   Of chain saws « 13 3  8467 92 00 Of pneumatic tools 13 3  8467 99 00 -- Other .... 13 3  8468 Machinery and apparatus for soldering, brazing or welding, whether OT not capable of cutting, other than those of heading No 8S15 ; gas-operated surface tempering machines and appliances : 8468 10 00  Hand-held blow pipes 12 3,8  8468 2000 - Other gas-operated machinery and apparatus 12 3,8  8468 80 00  Other machinery and apparatus . . 15 4,4  8468 90 00 - Parts 12 3,8  8469 Typewriters and word-processing machines : 8469 10 00  Automatic typewriters and word-processing machines 16 4,6 p/st  Other typewriters, electric : 8469 21 00 Weighing not more than 12 kg, excluding case 16 4,6 p/st 8469 29 00 Other ....... | 16 4,6 p/st 2 . 10. 89 Official Journal of the European Communities 569 Rate of duty CN code Description autonomous (%) conventional (%) Supplementary unit 1 2 3 4 5  Other typewriters, non-electric : 8469 31 00 Weighing not more than 12 kg, excluding case . 16 4,6 p/st 8469 39 00 -- Other 16 4,6 p/st 8470 Calculating machines ; accounting machines, cash registers, postage ­ franking machines, ticket-issuing machines and similar machines, incorporating a calculating device : 8470 10 00  Electronic calculators capable of operation without an external source of power . 14 12 p/st  Other electronic calculating machines : 8470 2100 Incorporating a printing device ¢ ¢ ¢ 14 12 p/st 8470 29 00 Other ... 14 12 p/st 8470 30 00  Other calculating machines 12 4,1 p/st 8470 40 00  Accounting machines . . . . 12 4,1 p/st 8470 5000 - Cash registers 12 4,1 p/st 8470 90 00 - Other 12 4,1 p/st 8471 Automatic data-processing machines and units thereof ; magnetic or optical readers, machines for transcribing data onto data media in coded form and machines for processing such data, not elsewhere specified or included : 8471 10  Analogue or hybrid automatic data-processing machines : 8471 10 10 For use in civil aircraft (l) 11 Free p/st ' 8471 10 90 Other 11 4,9 p/st 8471 20  Digital automatic data-processing machines, containing in the same housing . at least a central processing unit and an input and output unit, whether or not combined : 8471 20 10   For use in civil aircraft (!) , 11 Free p/st Other : 84712040    With a random access memory (RAM) with a capacity not ex ­ ceeding 64 kilobytes 11 4,9 p/st 8471 20 50 With a random access memory (RAM) with a capacity exceeding 64 kilobytes but not exceeding 256 kilobytes 11 4,9 p/st 8471 20 60  With a random access memory (RAM) with a capacity ex ­ ceeding 256 kilobytes but not exceeding 512 kilobytes 11 4,9 p/st 8471 20 90 With a random access memory (RAM) with a capacity ex: ceeding 512 kilobytes 11 4,9 p/st  Other : ' 8471 91 Digital processing units, whether or not presented with the rest of a system, which may contain in the same housing one or two of the following types of unit : storage units, input units, output units : 8471 91 10    For use in civil aircraft ( l ) 11 Free p/st (') Entry under this subheading is subject to conditions laid down in the relevant Community provisions . See also Section II , paragraph B, of the preliminary provisions . 570 Official Journal of the European Communities 2. 10 . 89 Rate of duty CN code Description autonomous (%) conventional (%) Supplementary unit 1 2 3 4 .5 Other : 8471 91 40 With a random access memory (RAM) with a capacity not exceeding 64 kilobytes 11 4,9 p/st 84719150 With a random access memory (RAM) with a capacity ex ­ ceeding 64 kilobytes but not exceeding 256 kilobytes ....... 11 4,9 p/st 8471 91 60     With a random access memory (RAM) with a capacity ex ­ ceeding 256 kilobytes but not exceeding 512 kilobytes 11 4,9 p/st 8471 91 90     With a random access memory (RAM) with a capacity ex ­ ceeding 512 kilobytes 11 4,9 p/st 8471 92   Input or output units, whether or not presented with the rest of a system and whether or not containing storage units in the same housing : 8471 92 10 For use in civil aircraft ( ¢) 11 Free p/st . 8471 92 90 Other 11 4,9 p/st 8471 93   Storage units, whether or not presented with the rest of a system : 84719310    For use in civil aircraft (') 11 Free p/st    Other : 847193 40     Central storage units 11 4,9 p/st     Other : 847193 50 _____ Disk storage units 11 4,9 p/st 8471 93 60      Magnetic tape storage units 11 4,9 p/st 8471 93 90 Other 11 4,9 p/st 8471 99 Other : 8471 99 10    Peripheral units 11 4,9 p/st 8471 99 30    Punches, verifiers and calculators 11 4,9 p/st 8471 99 90 -- Other 11 4,9 p/st 8472 Other office machines (for example, hectograph or stencil duplicating machines, addressing machines, automatic banknote dispensers, coin ­ sorting machines, coin-counting or wrapping machines, pencil-sharpen ­ ing machines, perforating or stapling machines) : 847210 00  Duplicating machines 15 4,4 p/st 8472 20 00  Addressing machines and address plate embossing machines 16 4,6 p/st 8472 30 00  Machines for sorting or folding mail or for inserting mail in envelopes or bands, machines for opening, closing or sealing mail and machines for affixing or cancelling postage stamps 15 4,4 p/st 8472 90 - Other : 8472 9010 Coin-sorting, coin-counting or coin-wrapping machines 15 4,4 p/st 8472 90 90 - - Other 15 4,4  (') Entry under this subheading is subject to conditions laid down in the relevant Community provisions . See also Section II , paragraph B , of the preliminary provisions . 2 . 10. 89 Official Journal of the European Communities 571 Rate of duty CN code Description autonomous (%) conventional &lt;%) Supplementary unit 1 2 3 4 5 8473 Parts and accessories (other than covers, carrying cases and the like) suitable for use solely or principally with machines of heading Nos 8469 to 8472 : 8473 10 00  Parts and accessories of the machines of heading No 8469 12 4   Parts and accessories of the machines of heading No 8470 : 8473 21 00 Of the electronic calculating machines of subheading 8470 10, 8470 21 or 8470 29 14 6,3  8473 29 00 Other 12 4  8473 30 00  Parts and accessories of the machines of heading No 8471 12 4  8473 40 00  Parts and accessories of the machines of heading No 8472 12 4  8474 Machinery for sorting, screening, separating, washing, crushing, grin ­ ding, mixing or kneading earth, stone, ores or other mineral sub ­ stances, in solid (including powder or paste) form ; machinery for agglomerating, shaping or moulding solid mineral fuels, ceramic paste, unhardened cements, plastering materials or other mineral products in powder or paste form ; machines for forming foundry moulds of sand : 8474 10 00  Sorting, screening, separating or washing machines 13 3  8474 20 00  Crushing or grinding machines 13 3   Mixing or kneading machines : 8474 31 00   Concrete or mortar mixers 13 3  8474 32 00   Machines for mixing mineral substances with bitumen . . 13 3  8474 39 00 Other . . 13 3  8474 80 00  Other machinery . 13 3  8474 90 - Parts : 8474 90 10 Of cast iron or cast steel 13 3  847490 90 Other 13 3  8475 Machines for assembling electric or electronic lamps, tubes or valves or flashbulbs, in glass envelopes ; machines for manufacturing or hot working glass or glassware : 8475 10 00  Machines for assembling electric or electronic lamps, tubes or valves or flashbulbs, in glass envelopes . 12 3,8  8475 20 00  Machines for manufacturing or hot working glass or glassware 11 3,5  8475 90 00 - Parts . . . 11 3,5  8476 Automatic goods-vending machines (for example, postage stamp, ciga ­ rette, food or beverage machines), including money-changing ma ­ chines :  Machines : 8476 11   Incorporating heating or refrigerating devices : 8476 11 10 For food or pre-packed drinks 13 3,8 p/st 8476 11 90 Other 13 3,8 p/st 572 Official Journal of the European Communities 2 . 10. 89 Rate of duty CN code Description autonomous (%) conventional (%) Supplementary unit 1 2 3 4 5 8476 19 - - Other : 8476 19 10 For cigarettes 13 3,8 p/st 84761990 Other 13 3,8 p/st 847690 00 - Parts 13 3,8  8477 Machinery for working rubber or plastics or for the manufacture of products from these materials, not specified or included elsewhere in this chapter : 84771000  Injection-moulding machines IS 4,4  8477 2000 - Extruders 15 4,4  8477 30 00 - Blow-moulding machines IS 4,4  8477 40 00  Vacuum-moulding machines and other thermoforming machines IS 4,4   Other machinery for moulding or otherwise forming : 8477 51 00 For moulding or retreading pneumatic tyres or for moulding or otherwise forming inner tubes IS 4,4  8477 59 Other : 8477 59 10 Presses . . 15 4,4  8477 59 90 Other 15 4,4  8477 80  Other machinery : 8477 80 10 Machines for the manufacture of foam products 15 4,4 . 8477 80 90 Other 15 4,4  8477 90 - Parts : 8477 90 10 Of cast iron or cast steel 15 4,4  8477 90 90 Other 15 4,4  8478 Machinery for preparing or making up tobacco, not specified or included elsewhere in this chapter : 8478 10 00 - Machinery 15 4,4  8478 90 00 - Parts 15 4,4  8479 Machines and mechanical appliances having individual functions, not specified or included elsewhere in this chapter : 8479 10 00  Machinery for public works, building or the like 15 4,4  8479 20  Machinery for the extraction or preparation of animal or fixed vegetable fats or oils : 8479 20 10 Presses 15 4,4  84792090 Other 15 4,4  8479 30  Presses for the manufacture of particle board or fibre building board of wood or other ligneous materials and other machinery for treating wood or cork : 8479 30 10 Presses 15 4,4  8479 30 90 Other 15 4,4  8479 40 00  Rope or cabl6-making machines 12 3,8 p/st 2 . 10. 89 Official Journal of the European Communities 573 l Rate of duty \ CN code Description autonomous (%) conventional (%) Supplementary unit 12 3 4 5  Other machines and mechanical appliances : 8479 8100 For treating metal, including electric wire coil-winders 15 4,4  8479 82 00   Mixing, kneading, crushing, grinding, screening, sifting, homogenizing, emulsifying or stirring machines 15 4,4  8479 89 Other : 8479 89 10 The following goods, for use in civil aircraft : Hydropneumatic batteries ; Mechanical actuators for thrust reversers; Toilet units specially designed; Air humidifiers and dehumidifiers ; Servo-mechanisms, non-electric ; Non-electric starter motors ; Pneumatic starters for turbo-jets, turbo-jets, turbo-propellers and other gas turbines ; Windscreen wipers, non-electric ; Propeller regulators, non-electric (&gt;) 15 Free  Other : 8479 89 30     Mobile hydraulic powered mine roof supports 15 4,4  8479 89 50  Multi-use industrial robots ! . . 15 4,4  8479 89 60   Central greasing systems . 15 4,4  8479 89 80 Other 15 4,4  8479 90 - Parts : 8479 90 10 For use in civil aircraft (') 15 Free  Other : 8479 90 92 Of cast iron or cast steel 15 4,4  8479 90 98 Other 15 4,4  8480 Moulding boxes for metal foundry ; mould bases ; moulding patterns ; moulds for metal (other than ingot moulds), metal carbides, glass, mineral materials, rubber or plastics : 848010 00  Moulding boxes for metal foundry 13 3,8  8480 20  Mould bases : 8480 2010 Of Cast iron 13 3,8  8480 20 90 Other 13 3,8  8480 30  Moulding patterns : 8480 30 10 Of wood 7 2,9  8480 30 90 Other 22 8,4   Moulds for metal or metal carbides : 8480 41 00 Injection or compression types 13 3,8  8480 49 00 Other ... 13 3,8  8480 50 00 - Moulds for glass 13 3,8  8480 60 00  Moulds for mineral materials 13 3,8  (') Entry under this subheading is subject to conditions laid down in the relevant Community provisions . See also Section II , paragraph B, of the preliminary provisions . 574 Official Journal of the European Communities 2 . 10 . 89 Rate of duty CN code Description autonomous (%) conventional (%) Supplementary unit 1 2 3 4 5  Moulds for rubber or plastics : 848# 71 00 Injection or compression types . . 13 3,8  8480 79 Other : 8480 79 10 Of cast iron 13 3,8  8480 79 90 Other . . 13 3,8  8481 Taps, cocks, valves and similar appliances for pipes, boiler shells, tanks, vats or the like, including pressure-reducing valves and ther ­ mostatically controlled valves : 8481 10  Pressure-reducing valves : 8481 10 10 Of cast iron or steel . , 15 4,4  848110 90 Other 15 4,4  8481 20 - Valves for oleohydraulic or pneumatic transmissions : 8481 20 10 Valves for the control of oleohydraulic power transmission . 16 4,6  8481 20 90 Valves for the control of pneumatic power transmission 16 4,6  8481 30  Check valves : 8481 30 10 For pneumatic tyres and inner-tubes 16 4,6  Other : 8481 30 91 Of cast iron or steel 16 4,6  8481 30 99 Other 16 4,6  8481 40  Safety or relief valves : 848140 10 Of cast iron or steel 16 4,6  8481 40 90 Other 16 4,6  8481 80  Other appliances : Taps, cocks and valves for sinks, wash basins, bidets, water cisterns, baths and similar fixtures : 8481 8011 ; Mixing valves 16 4,6  8481 80 19 Other 16 4,6  Central heating radiator valves : 8481 80 31 Thermostatic valves 16 4,6  8481 80 39 Other 16 * 4,6  Other : _ _ _ Process control valves : 8481 80 51 Temperature regulators 16 4,6 8481 80 59 Other 16 4,6     Other :     Gate valves : 8481 80 61 Of cast iron .... 16 4,6  8481 80 63 Of steel 16 4,6  8481 80 69 Other 16 4,6  Globe valves : 8481 80 71 Of cast iron 16 4,6  2 . 10. 89 Official Journal of the European Communities 575 Rate of duty CN code Description autonomous (%) conventional (%) Supplementary unit 1 2 3 4 5 8481 80 73 Of steel . 16 4,6  8481 80 79 Other 16 4,6  8481 8081 Ball and plug valves 16 4,6  8481 80 85 Butterfly valves 16 4,6  8481 8087 Diaphragm valves 16 4,6  8481 80 99 Other . 16 4,6  8481 90 00 - Parts 16 4,6 _ 8482 Ball or roller bearings : 8482 10 - Ball bearings : 8482 1010 With greatest external diameter not exceeding 30 mm 18 9  8482 10 90 Other 18 9  8482 20 00  Tapered roller bearings, including cone and tapered roller assemblies .... 18 9  8482 30 00  Spherical roller bearings 18 9  848240 00  Needle roller bearings 18 9  8482 50 00 - Other cylindrical roller bearings 18 9  8482 80 00  Other, including combined ball/roller bearings 18 9   Parts : 8482 91 Balls, needles and rollers : 8482 91 10 Tapered rollers 18 9 .  8482 91 90 Other 18 9  84829900 Other .... 18 9  8483 Transmission shafts (including cam shafts and crank shafts) and cranks ; bearing housings and plain shaft bearings ; gears and gearing ; ball screws ; gear boxes and other speed changers, including torque converters ; flywheels and pulleys, including pulley blocks ; clutches and shaft couplings (including universal joints) : 8483 10  Transmission shafts (including cam shafts and crank shafts) and cranks : 848310 10 For use in civil aircraft C 1 ) 16 Free  Other : Cranks and crank shafts : 848310 30     Crank shafts built up from several parts (composite crank shafts) 16 4,^      Other : 84831041 Of cast iron or cast steel . . 16 4,9  8483 10 51 Of open-die forged steel .  16 4,9  8483 10 53      Of closed-die forged steel 16 4,9  (') Entry under this subheading is subject to conditions laid down in the relevant Community provisions . See also Section II , paragraph B, of the preliminary provisions . 576 Official Journal t&gt;f the European Communities 2 . 10. 89 l Rate of duty CN code Description autonomous (%) conventional (%) Supplementary unit 1 2 3 4 5 8483 10 58 Other 16 4,9  84831090 - - - Other . 16 4,9  8483 20 00  Bearing housings, incorporating ball or roller bearings 16 7  8483 30  Bearing housings, not incorporating ball or roller bearings ; plain shaft bearings : 8483 30 10 - - For use in civil aircraft ( ! ) . 16 Free  Other : Bearing housings : 8483 30 31 For ball or roller bearings 16 7  Other : 8483 30 51 Of cast iron or cast steel 16 4,9  8483 30 59 Other 16 4,9  8483 30 90 Plain shaft bearings 16 4,9  8483 40  Gears and gearing, other than toothed wheels, chain sprockets and other transmission elements presented separately ; ball screws ; gear boxes and other speed changers, including torque converters : 8483 40 10 For use in civil aircraft (') 16 Free  Other : 8483 40 91 Gear and gearing 16 4,9  8483 40 93 Gear boxes and other speed changers 16 4,9  8483 40 99 Other 16 4,9  8483 50 - Flywheels and pulleys, including pulley blocks : 8483 50 10 Pulleys for use in civil aircraft (') =, 16 Free   - Other : 8483 5091 Of cast iron or cast steel 16 4,9  8483 50 99 . Other . 16 4,9  8483 60 - Clutches and shaft couplings (including universal joints) : 8483 60 10 For use in civil aircraft ( l) 16 Free  Other : 8483 60 91 Of cast iron or cast steel 16 4,9  8483 6099 Other ... 16 4,9  8483 90 - Parts : 8483 90 10 For use in civil aircraft ( l ) . 16 Free    Other : 8483 90 30 Of bearing housings 16 7  -r  Other : 8483 90 92 Of cast iron or cast steel 16 4,9  8483 90 98 Other 16 4,9  (') Entry under this subheading is subject to conditions laid down in the relevant Community provisions . See also Section 11, paragraph B, of the preliminary provisions . 2 . 10. 89 Official Journal of the European Communities 577 Rate of duty CN code Description autonomous &lt;%&gt; conventional (%) Supplementary unit 1 2 3 4 5 8484 Gaskets and similar joints of metal sheeting combined with other material or of two or more layers of metal ; sets or assortments of gaskets and similar joints, dissimilar in composition, put up in pouches, envelopes or similar packings : 8484 10  Gaskets and similar joints of metal sheeting combined with other material or of two or more layers of metal : 848410 10 For use in civil aircraft (!) 14 Free  8484 10 90 Other .... 14 4,1  8484 90 - Other : 8484 90 10   For use in civil aircraft ( ¢) 14 Free  8484 90 90 Other . 14 4,1  8485 Machinery parts, not containing electrical connectors, insulators, coils, contacts or other electrical features, not specified or included elsewhere in this chapter : 8485 10  Ships' or boats' propellers and blades therefor : 84851010 Of bronze 15 4,4 p/st 8485 10 90 Other 15 4,4 p/st 8485 90 - Other : 8485 90 10 Of non-malleable cast iron . . . 15 4,4  8485 90 30 Of malleable cast iron 15 4,4  Of iron or steel : 8485 90 51 Of cast steel 15 4,4  8485 90 53    Of open-die forged iron or steel 15 4,4  8485 90 55  Of closed-die forged iron or steel 15 4,4  8485 90 59 Other 15 4,4  8485 90 70 -- Of copper 15 4,4  8485 90 90 Other .... 15 4,4  ( ¢) Entry under this subheading is subject to conditions laid down in the relevant Community provisions. See also Section II , paragraph B , of the preliminary provisions. 578 Official Journal of the European Communities 2 . 10 . 89 CHAPTER 85 ELECTRICAL MACHINERY AND EQUIPMENT AND PARTS THEREOF ; SOUND RECORDERS AND REPRODUCERS, TELEVISION IMAGE AND SOUND RECORDERS AND REPRODUCERS, AND PARTS AND ACCESSORIES OF SUCH ARTICLES Notes 1 . This chapter does not cover : (a) electrically warmed blankets, bed pads, foot-muffs or the like ; electrically warmed clothing, footwear or ear pads or other electrically warmed articles worn on or about the person ; (b) articles of glass of heading No 701 1 ; or (c) electrically heated furniture of Chapter 94 . 2 . Heading Nos 8501 to 8504 do not apply to goods described in heading No 8511 , 8512, 8540, 8541 or 8542 . However, metal tank mercury arc rectifiers remain classified within heading No 8504. 3 . Heading No 8509 covers only the following electro-mechanical machines of the kind commonly used for domestic purposes : (a) vacuum cleaners, floor polishers, food grinders and mixers, and fruit or vegetable juice extractors, of any weight ; (b) other machines provided the weight of such machines does not exceed 20 kg. The heading does not, however, apply to fans or ventilating or recycling hoods incorporating a fan, whether or not fitted with filters (heading No 8414), centrifugal clothes-dryers (heading No 8421 ), dish washing machines (heading No 8422), household washing machines (heading No 8450), roller or other ironing machines (heading No 8420 or 8451 ), sewing machines (heading No 8452), electric scissors (heading No 8508) or to electro-thermic appliances (heading No 8516). 4. For the purposes of heading No 8534, 'printed circuits' are circuits obtained by forming on an insulating base, by any printing process (for example, embossing, plating-up, etching) or by the 'film circuit' technique, conductor elements, contacts or other printed components (for example, inductances, resistors, capacitors) alone or interconnected according to a pre-established pattern, other than elements which can produce, rectify, modulate or amplify an electrical signal (for example, semiconductor elements). The term 'printed circuits' does not cover circuits combined with elements other than those obtained during the printing process . Printed circuits may, however, be fitted with non-printed connecting elements . Thin or thick-film circuits comprising passive and active elements obtained during the same technological process are to be classified within heading No 8542. 5 . For the purposes of heading Nos 8541 and 8542 : (A) 'Diodes, transistors and similar semiconductor devices' are semiconductor devices the operation of which depends on variations in resistivity on the application of an electric field ; (B) 'Electronic integrated circuits and microassemblies' are : (a) monolithic integrated circuits in which the circuit elements (diodes, transistors, resistors, capacitors, interconnec ­ tions, etc .) are created in the mass (essentially) and on the surface of a semiconductor material (doped silicon , for example) and are inseparably associated ; 2 . 10 . 89 Official Journal of the European Communities 579 (b) hybrid integrated circuits in which passive elements (resistors, capacitors, interconnections, etc.), obtained by thin ­ or thick-film technology, and active elements (diodes, transistors, monolithic integrated circuits, etc.), obtained by semiconductor technology, are combined to all intents and purposes indivisibly, on a single insulating substrate (glass , ceramic, etc.). These circuits may also include discrete components ; (c) microassemblies of the moulded module, micromodule or similar types, consisting of discrete, active or both active and passive, components which are combined and interconnected . For the classification of the articles defined in this note, heading Nos 8541 and 8542 shall take precedence over any other heading in the nomenclature which might cover them by reference to, in particular, their function . 6 . Records, tapes and other media of heading No 8523 or 8524 remain classified within those headings, whether or not they are presented with the apparatus for which they are intended . Additional notes 1 . Subheadings 8519 10, 8519 21, 8519 29, 8519 31 and 8519 39 are to be taken not to apply to sound reproducing apparatus with laser optical reading system, which fall within subheading 8519 99 10. 2 . Subheading 8524 10 is to be taken not to apply to 'compact discs ', which fall within subheading 8524 90 10. 3. Heading No 8521 is to be taken not to apply to video recording or reproducing apparatus incorporating a video tuner, which fall within subheading 8528 10 11 , 8528 10 19 or 8528 10 30. L L Rate o ' duty l CN code Description autonomous (%) conventional (%) Supplementary unit 1 2 3 4 5 8501 Electric motors and generators (excluding generating sets) : 8501 10  Motors of an output not exceeding 37,5 W : 8501 10 10   Synchronous motors of an output not exceeding 18 W 14 8,5 p/st Other : 8501 10 91    Universal AC/DC motors 12 5 p/st 8501 10 93 AC motors 12 5 p/st 8501 10 99 DC motors 12 5 p/st 8501 20 - Universal AC/DC motors of an output exceeding 37,5 W : 8501 2010 Of an output exceeding 735 W but not exceeding 150 kW, for use in civil aircraft (') 12 Free p/st 8501 2090 Other 12 5 p/st  Other DC motors ; DC generators : 8501 31   Of an output not exceeding 750 W : 8501 31 10 Motors of an output exceeding 735 W, DC generators, for use in civil aircraft (') 12 Free p/st 8501 3190 Other 12 5 p/st 8501 32   Of an output exceeding 750 W but not exceeding 75 kW : 85013210  For use in civil aircraft (') 12 Free p/st (') Entry under this subheading is subject to conditions laid down in the relevant Community provisions . See also Section II , paragraph B, of the preliminary provisions . 580 Official Journal of the European Communities 2 . 10 . 89 Rate of duty CN code Description autonomous (%) . conventional (%) Supplementary unit 1 2 3 4 5    Other : 850132 91     Of an output exceeding 750 W but not exceeding 7,5 kW 12 5 p/st 8501 32 99     Of an output exceeding 7,5 kW but not exceeding 75 kW 12 5 p/st 8501 33   Of an output exceeding 75 kW but not exceeding 375 kW : 8501 33 10    Motors of an output not exceeding 150 kW and generators, for use in civil aircraft ( ! ) 12 Free p/st Other : 850133 91  Traction motors . . ... 12 5 p/st 8501 33 99 Other 12 5 p/st 8501 34   Of an output exceeding 375 kW : 85013410 Generators for use in civil aircraft (') 12 Free p/st Other : 850134 50  Traction motors . . . . 12 5 p/st Other, of an output : 8501 34 91 Exceeding 375 kW but not exceeding 750 kW 12 5 p/st 8501 34 99    Exceeding 750 kW . 12 5 p/st 8501 40  Other AC motors, single-phase : 8501 40 10   Of an output exceeding 735 W but not exceeding 1 50 kW, for use in civil aircraft ( ¢) 12 Free p/st 850140 90 Other 12 5 p/st  Other AC motors, multi-phase : 8501 51   Of an output not exceeding 750 W : 8501 51 10 : Of an output exceeding 735 W, for use in civil aircraft (') 12 Free p/st 8501 51 90 Other 12 5 p/st 8501 52 Of an output exceeding 750 W but not exceeding 75 kW : 85015210    For use in civil aircraft ( ! ) 12 Free p/st  Other : 8501 52 91     Of an output exceeding 750 W but not exceeding 7,5 kW 12 5 p/st ¦ 850152 93 Of an output exceeding 7,5 kW but not exceeding 37 kW . . 12 5 p/st 850152 99   Of an output exceeding 37 kW but not exceeding 75 kW 12 5 p/st 8501 53   Of an output exceeding 75 kW : 85015310 Of an output not exceeding 150 kW, for use in civil aircraft (') . . 12 Free p/st    Other : 850153 50     Traction motors 12 5 p/st     Other, of an output : 850153 91 Exceeding 75 kW but not exceeding 750 kW 12 5 p/st 850153 99 Exceeding 750 kW 12 5 p/st (') Entry under this subheading is subject to conditions laid down in the relevant Community provisions . See also Section II , paragraph B, of the preliminary provisions . 2 . 10 . 89 Official Journal of the European Communities 581 I Rate of duty l CN code Description autonomous (%) conventional (%) Supplementary unit 1 2 3 4 5  AC generators (alternators) : 8501 61   Of an output not exceeding 75 kVA : 8501 61 10    For use in civil aircraft (') 12 Free p/st _  _ Other : 8501 61 91  Of an output not exceeding 7,5 kVA 12 5 p/st 8501 61 99 Of an output exceeding 7,5 kVA but not exceeding 75 kVA ... 12 5 p/st 8501 62   Of an output exceeding 75 kVA but not exceeding 375 kVA : 85016210 For use in civil aircraft (') 12 Free p/st 8501 62 90 Other 12 5 p/st 8501 63 Of an output exceeding 375 kVA but not exceeding 750 kVA : 8501 63 10    For use in civil aircraft (') 12 Free p/st 8501 63 90 Other 12 5 p/st 8501 64 00   Of an output exceeding 750 kVA 12 5 p/st 8502 Electric generating sets and rotary converters :  Generating sets with compression-ignition internal combustion piston engines (diesel or semi-diesel engines) : 8502 11   Of an output not exceeding 75 kVA : 850211 10 For use in civil aircraft (!) 12 Free p/st 85021190 Other 12 5 p/st 8502 12 Of an output exceeding 75 kVA but not exceeding 375 kVA : 8502 12 10 For use in civil aircraft 0 ) 12 Free p/st 8502 1290 Other 12 5 p/st 8502 13   Of an output exceeding 375 kVA : 85021310 For use in civil aircraft (!) 12 Free p/st Other : 8502 13 91 Of an output exceeding 375 kVA but not exceeding 750 kVA . . . 12 5 p/st 850213 99     Of an output exceeding 750 kVA 12 5 p/st 8502 20  Generating sets with spark-ignition internal combustion piston engines : 8502 20 10   For use in civil aircraft (V) 12 Free p/st Other : 8502 20 91   Of an output net exceeding 7,5 kVA 12 5 p/st 8502 20 99 Of an output exceeding 7,5 kVA 12 5 p/st 8502 30  Other generating sets : 8502 3010   For use in civil aircraft (') . 12 Free p/st   Other : 8502 30 91 Turbo-generators 12 5 p/st 8502 30 99 Other 12 5 p/st (') Entry under this subheading is subject to conditions laid down in the relevant Community provisions . See also Section II , paragraph B, of the preliminary provisions . 582 Official Journal of the European Communities 2 . 10 . 89 Rate of duty CN code Description autonomous (%) conventional (%) Supplementary unit 1 2 3 4 5 8502 40  Electric rotaiy converters : 8502 4010   For use in civil aircraft (') 12 Free p/st 8502 40 90 Other ... 12 5 p/st 8503 00 Parts suitable for use solely or principally with the machines of heading No 8501 or 8502 : 8503 0010  Non-magnetic retaining rings 15 4,4   Other : 8503 00 91 Of cast iron or cast steel 15 4,4  8503 00 99 Other 15 4,4  8504 Electrical transformers, static converters (for example, rectifiers) and inductors : 8504 10  Ballasts for discharge lamps or tubes : 8504 10 10 For use in civil aircraft (') 12 Free p/st Other : 8504 10 91  Inductors, whether or not connected with a capacitor 16 6,5 p/st 8504 10 99 Other 16 6,5 p/st  Liquid dielectric transformers : 8504 21 00   Having a power handling capacity not exceeding 650 kVA ........ 16 6,5 p/st 8504 22   Having a power handling capacity exceeding 650 kVA but not ex ­ ceeding 10 000 kVA : 8504 22 10    Exceeding 650 kVA but not exceeding 1 600 kVA . . . 16 6,5 p/st 8504 22 90    Exceeding 1 600 kVA but not exceeding 10 000 kVA 16 6,5 p/st 8504 23 00   Having a power handling capacity exceeding 10 000 kVA . 16 6,5 p/st  Other transformers : 8504 31 Having a power handling capacity not exceeding l kVA : 8504 31 10 » For use in civil aircraft (') 12 Free p/st    Other :     Measuring transformers : 8504 31 31 _____ For voltage measurement . . . 16 6,5 p/st 8504 31 39 Other 16 6,5 p/st 8504 31 90 Other .. 16 6,5 p/st 8504 32   Having a power handling capacity exceeding 1 kVA but not exceeding 16 kVA : 8504 32 10  For use in civil aircraft . 12 Free p/st Other : Measuring transformers : 8504 32 31 For voltage measurement 16 6,5 p/st 8504 32 39 Other 16 6,5 p/st 8504 32 90 Other . 16 6,5 p/st (') Entry under this subheading is subject to conditions laid down in the relevant Community provisions. See also Section II , paragraph B, of the preliminary provisions . 2 . 10 . 89 Official Journal of the European Communities 583 \ Rate of duty I CN code Description autonomous (%) conventional &lt;%&gt; Supplementary unit 1 2 3 4 5 8504 33 Having a power handling capacity exceeding 16 kVA but not ex ­ ceeding 500 kVA : 8504 33 10 For use in civil aircraft 0) 12 Free p/st 8504 33 90 Other 16 6,5 p/st 8504 34 00 Having a power handling capacity exceeding 500 kVA . . 16 6,5 p/st 8504 40  Static converters : 850440 10 For use in civil aircraft ( ! ) 12 Free p/st  - Other : 8504 40 50    Polycrystalline semiconductors 16 6,5 p/st  Other : 850440 91     Converters specially designed for welding, without welding equipment 16 6,5 p/st 850440 93  Accumulator chargers 16 6,5 p/st 8504 40 99 Other 16 6,5  8504 50  Other inductors : 8504 5010 For use in civil aircraft (') 12 Free p/st 8504 50 90 Other 16 6,5  8504 90 - Parts :   Of transformers and inductors : 8504 9011 Ferrite cores ! 15 4,4  8504 9019 Other . 15 4,4  850490 90 Of static converters 15 4,4  8505 Electro-magnets ; permanent magnets and articles intended to become permanent magnets after magnetization ; electro-magnetic or perman ­ ent magnet chucks, clamps and similar holding devices ; electro ­ magnetic couplings, clutches and brakes ; electro-magnetic lifting heads :  Permanent magnets and articles intended to become permanent magnets after magnetization : 8505 11 00 - - Of metal 15 4,4  8505 19 Other : 85051910 Permanent magnets of agglomerated ferrite 15 4,4  850519 90 Other .... 15 4,4  8505 20 00  Electro-magnetic couplings, clutches and brakes .. . 15 4,4  8505 30 00  Electro-magnetic lifting heads 15 4,4  8505 90  Other* including parts : 8505 9010 Electro-magnets . 15 4,4  8505 90 30 Electro-magnetic or permanent magnet chucks, clamps and similar holding devices . 15 4,4  8505 90 90 Parts 15 4,4  (') Entry under this subheading is subject to conditions laid down in the relevant Community provisions. See also Section II , paragraph B, of the preliminary provisions . 584 Official Journal of the European Communities 2 . 10 . 89 Rate of duty CN code Description autonomous (%) conventional (%) Supplementary unit 1 2 3 4 5 8506 Primary cells and primary batteries : - Of an external volume not exceeding 300 cm3 : 850611 Manganese dioxide : 850611 10 Alkaline ¢ ¢  ¢ 20 8,9  85061190 - - - Other 20 8,9  850612 00 Mercuric oxide 20 8,9  850613 00 Silver oxide 20 8,9  8506 19 - - Other : 8506 19 10 Lithium ... 20 8,9  850619 90 Other 20 8,9  8506 20 00  Of an external volume exceeding 300 cm3 20 8,9  8506 90 00 - Parts . 20 8,9  8507 Electric accumulators, including separators therefor, whether or not rectangular (including square) : 8507 10 - Lead-acid, of a kind used for starting piston engines : 8507 10 10   For use in civil aircraft ^ 1 ) 20 Free p/st Other : 8507 10 91 Of a weight not exceeding 5 kg 20 6,2 p/st 8507 10 99 Of a weight exceeding 5 kg 20 6,2 p/st 8507 20  Other lead-acid accumulators : 8507 2010 For use in civil aircraft (*) 20 Free p/st Other : 8507 20 91 - Traction accumulators . ... 20 6,2 p/st 8507 20 99 Other lead-acid accumulators 20 6,2 p/st 8507 30  Nickel-cadmium : 8507 3010   For use in civil aircraft (') 20 Free p/st Other : 8507 30 91 ,    Hermetically sealed 17 5,1 p/st 8507 30 99 - Other 17 5,1 p/st 8507 40  Nickel-iron : 8507 40 10 For use in civil aircraft ( ¢) 20 Free p/st 8507 40 90 Other 17 5,1 p/st 8507 80 - Other accumulators : 85078010 For use in civil aircraft (') . 20 Free p/st 8507 80 90 Other 17 5,1 p/st 8507 90 - Parts : 8507 90 10   For use in civil aircraft (') 20 Free  (') Entry under this subheading is subject to conditions laid down in the relevant Community provisions. See also Section II , paragraph B, of the preliminary provisions . 2 . 10 . 89 Official Journal of the European Communities 585 Rate of duty CN code Description autonomous (%) conventional (%) Supplementary unit 1 2 3 4 5 Other : 8507 90 91 Plates for accumulators . . . . 17 5,6  8507 90 99 Other 17 5,6  8508 Electro-mechanical 1 tools for working in the hand, with self-contained electric motor : 8508 10  Drills of all kinds : 8508 10 10   Capable of operation without an external source of power 14 4,5 p/st Other : 8508 10 91 Electropneumatic 14 4,5 p/st 8508 10 99 - Other 14 4,5 p/st 8508 20  Saws : 8508 20 10   Chainsaws : 14 4,5 p/st 8508 20 30 -- Circular saws 14 4,5 p/st 8508 20 90 - - Other 14 4,5 p/st 8508 80  Other tools : 8508 80 10 Of a kind used for working textile materials . . 14 4,5  Other : 8508 80 30    Capable of operation without an external source of power 14 4,5 p/st Other : _ _ _ _ Grinders and sanders : 8508 80 51 _____ Angle grinders 14 - 4,5 p/st 8508 80 53 Belt sanders 14 4,5 p/st 8508 80 59 Other 14 4,5 p/st 8508 80 70 Planers 14 4,5 p/st 85088080     Hedge trimmers and lawn edge cutters 14 4,5 p/st 8508 80 90 Other 14 4,5 p/st 8508 90 00 - Parts 14 4,5  8509 Electro-mechanical domestic appliances, with self-contained electric motor : 8509 10  Vacuum cleaners : 850910 10 For a voltage of 110 V or more 19 4 p/st 8509 10 90   For a voltage of less than 1 10 V 19 4 p/st 8509 20 00  Floor polishers . 19 4 p/st 8509 30 00  Kitchen waste disposers 19 5,1 p/st 8509 40 00 - Food grinders and mixers ; fruit or vegetable juice extractors 19 5,1 p/st 8509 80 00  Other appliances 19 5,1  8509 90 - Parts : 8509 90 10   Of vacuum cleaners or floor polishers 19 4  8509 90 90 Other 19 5,1  586 Official Journal of the European Communities 2 . 10 . 89 \ Rate of duty CN code Description autonomous (%) conventional (%) Supplementary unit 1 2 3 4 5 8510 Shavers and hair clippers, with self-contained electric motor : 8510 10 00  Shavers 13 4,6 p/st 8510 20 00  Hairclippers . . ... 14 4,1  8510 90 00 - Parts 13 4,6  8511 Electrical ignition or starting equipment of a kind used for spark-igni ­ tion or compression-ignition internal combustion engines (for example, ignition magnetos, magneto-dynamos, ignition coils, sparking plugs and glow plugs, starter motors); generators (for example, dynamos, alternators) and cut-outs of a kind used in conjunction with such engines : 8511 10  Sparking plugs : 8511 10 10 For use in civil aircraft (') 18 Free  8511 10 90 Other 20 5,8  8511 20  Ignition magnetos ; magneto-dynamos ; magnetic flywheels : 8511 20 10   For use in civil aircraft ( ! ) . . . 18 Free  851120 90 Other . 18 4,9  851130  Distributors ; ignition coils : 1 851130 10 For use in civil aircraft 0 ) 18 Free  851130 90 -- Other 20 5,8  851140  Starter motors and dual purpose starter-generators : 851140 10   For use in civil aircraft ( ¢) . . . 18 Free  851140 90 Other 14 5,6  8511 50  Other generators : 85115010   For use in civil aircraft (') 18 Free  851150 90 Other ... 14 5,6  8511 80  Other equipment : 8511 80 10 For use in civil aircraft 0) 18 Free  851180 90 Other ... . 20 5,8  851190 00 - Parts ... 18 5,6  8512 Electrical lighting or signalling equipment (excluding articles of heading No 8539), windscreen wipers, defrosters and demisters, of a kind used for cycles or motor vehicles : 8512 10  Lighting or visual signalling equipment of a kind used on bicycles : 85121010 Sets comprising a dynamo and a headlamp . 17 4,9 p/st Other : 851210 91 Dynamos ¢ ¢ ¢ ¢ ' 7 4 »9 P/st 8512 10 99 Other 17 4,9  8512 20 00  Other lighting or visual signalling equipment 17 4,9  (') Entry under this subheading is subject to conditions laid down in the relevant Community provisions. See also Section II , paragraph B, of the preliminary provisions . 2 . 10 . 89 Official Journal of the European Communities 587 Rate of duty CN code Description autonomous (%) conventional (%) Supplementary unit I 2 3 4 5 8512 30 00  Sound signalling equipment 14 5  8512 40 00 - Windscreen wipers, defrosters and demisters IS 5  8512 90 00 - Parts ..... 15 4,9  8513 Portable electric lamps designed to function by their own source of energy (for example, dry batteries, accumulators, magnetos), other than lighting equipment of heading No 8512 : 851310 00  Lamps 18 7,2  8513 90 00 - Parts 18 7,2  8514 Industrial or laboratory electric (including induction or dielectric) furnaces and ovens ; other industrial or laboratory induction or dielec ­ tric heating equipment : 8514 10  Resistance heated furnaces and ovens : 85141010 Bakery and biscuit ovens 14 4,1  Other, of a weight : 8514 1091    Not exceeding 50 kg . 14 4,1  8514 10 99    Exceeding 50 kg . . 14 4,1  8514 20  Induction or dielectric furnaces and ovens : 8514 2010 Induction furnaces and ovens 14 4,1  8514 20 90   Dielectric furnaces and ovens 14 4,1  8514 30  Other furnaces and ovens : 8514 30 10   Infra-red radiation ovens 14 4,1  8514 30 90 -- Other 14 4,1  8514 40 00  Other induction or dielectric heating equipment 14 4,1  8514 90 - Parts : 8514 9010   Of cast iron or cast steel 14 4,1  8514 90 90 Other ... 14 4,1  8515 Electric (including electrically heated gas), laser or other light or photon beam, ultrasonic, electron beam, magnetic pulse or plasma arc soldering, brazing or welding machines and apparatus, whether or not capable of cutting ; electric machines and apparatus for hot spraying of metals or sintered metal carbides :  Brazing or soldering machines and apparatus : 8515 11 00 Soldering irons and guns 15 5,1 8515 19 00 Other ; 15 5,1  - Machines and apparatus for resistance welding of metal : 8515 21 00   Fully or partly automatic 15 5,1  8515 29 Other : 8515 2910 For butt welding 15 5,1  588 Official Journal of the European Communities 2 . 10 . 89 Rate of duty CN code Description autonomous (%) conventional (%) Supplementary unit 1 2 3 4 5 85152990 Other 15 5,1   Machines and apparatus for arc (including plasma arc) welding of metals : 8515 3100   Fully or partly automatic 15 5 ,1  8515 39 - - Other :    For manual welding with coated electrodes, complete with welding or cutting devices, and consigned with : 8515 3911   Generators or rotary converters . 15 5,1  8515 3913 Transformers 15 5,1  8515 3919 Static converters, rectifiers or rectifying apparatus 15 5,1  8515 39 90 Other 15 5,1  8515 80 - Other machines and apparatus : 8515 8010   For treating metals 15 5,1  85158090 Other 15 5,1  85159000 - Parts 15 5,1  8516 Electric instantaneous or storage water Heaters and immersion heaters ; electric space heating apparatus and soil heating apparatus ; electro-thermic hair-dressing apparatus (for example, hair dryers, hair curlers, curling tong heaters) and hand dryers ; electric smoothing irons ; other electro-thermic appliances of a kind used for domestic purposes ; electric heating resistors, other than those of heading No 8545 : 8516 10 - Electric instantaneous or storage water heaters and immersion heaters :   Water heaters : 851610 11  Instantaneous water heaters 20 5,3 p/st 85161019 Other 20 5,3 p/st 851610 90 Immersion heaters 20 5,3 p/st  Electric space-heating apparatus and electric soil-heating apparatus : 8516 2100   Storage heating radiators 21 5,6 p/st 8516 29 Other : 8516 2910    Liquid-filled radiators 21 5,6 p/st 8516 29 50    Convection heaters 21 5,6 p/st Other : 8516 29 91 With built-in fan 21 5,6 p/st 8516 29 99 Other 21 5,6 p/st  Electro-thermic hair-dressing or hand-drying apparatus : 8516 31 Hair dryers : 8516 31 10    Drying hoods 19 6 p/st 8516 3190 Other . . . . . . 19 6 p/st 8516 32 00   Other hair-dressing apparatus 19 6  8516 33 00 Hand-drying apparatus 19 5,1  2 . 10 . 89 Official Journal of the European Communities 589 Rate of duty CN code Description autonomous (%) conventional (%) Supplementary unit 1 2 3 4 5 8516 40  Electric smoothing irons : 8516 40 10   Steam smoothing irons . . . . 20 6 p/st 851640 90 -- Other 20 6 p/st 8516 50 00  Microwave ovens 19 5,1 p/st 8516 60  Other ovens ; cookers, cooking plates, boiling rings ; grillers and roasters : 8516 60 10 Cookers (incorporating at least an oven and a hob) 19 5,1 p/st  - Cooking plates, boiling rings and hobs : 8516 60 51    Hobs for building-in 19 5,1 p/st 8516 60 59 Other 19 5,1 p/st 8516 60 70   Grillers and roasters 19 5,1 p/st 8516 60 80   Ovens for building-in . . 19 5,1 p/st 8516 60 90 Other . . 19 5,1 p/st  Other electro-thermic appliances : 8516 7100   Coffee or tea makers 19 5,1 p/st 8516 7200 Toasters 19 5,1 p/st 8516 79 - - Other : 8516 7910 Plate warmers 19 5,1 p/st 8516 7990 Other 19 5,1 p/st 8516 80  Electric heating resistors : 8516 80 10   Assembled only with a simple insulated former and electrical connec ­ tions, used for anti-icing or de-icing, for use in civil aircraft ( ¢) .... 18 Free  8516 80 90 - - Other 18 4,9  85169000 - Parts 19 5,1  8517 Electrical apparatus for line telephony or line telegraphy, including such apparatus for carrier-current line systems : 8517 1000  Telephone sed . . . . 15 7,5 p/st 8517 20 00 - Teleprinters 15 7,5  8517 30 00  Telephonic or telegraphic switching apparatus 15 / 7,5  8517 40 00 ^ Other apparatus, for carrier-current line systems 16 4,6   Other apparatus : 8517 81 Telephonic : 8517 81 10 Entry-phone systems 15 7,5  85178190 Other 15 7,5  8517 82 00   Telegraphic 15 7,5 .  8517 90 - Parts : 8517 90 10 -- Of apparatus of subheading 8517 40 00 . . 16 4,6  (') Entry under this subheading is subject to conditions laid down in the relevant Community provisions . See also Section II , paragraph B, of the preliminary provisions . 590 Official Journal of the European Communities 2 . 10. 89 Rate of duty CN code Description autonomous (%) conventional (%) Supplementary unit 1 , 2 3 4 5  - Other : 8517 90 91    Of telephonic apparatus 15 7,5  8517 90 99 Of telegraphic apparatus 15 7,5  8518 Microphones and stands therefor ; loudspeakers, whether or not moun ­ ted in their enclosures ; headphones, earphones and combined micro ­ phone/speaker sets ; audio-frequency electric amplifiers ; electric sound amplifier sets : 8518 10 - Microphones and stands therefor : 8518 10 10 For use in civil aircraft 0 ) 18 Free  8518 10 90 Other 18 4,9   Loudspeakers, whether or not mounted in their enclosures : 8518 21   Single loudspeakers, mounted in their enclosures : 8518 21 10    For use in civil aircraft (') . . . 18 Free  8518 2190 Other 18 4,9 p/st 8518 22   Multiple loudspeakers, mounted in the same enclosure : 8518 22 10 For use in civil aircraft (') ... 18 Free  8518 22 90 Other 18 4,9 p/st 8518 29 Other : 8518 2910 For use in civil aircraft (!) 18 Free  8518 29 90 Other 18 4,9 p/st 8518 30  Headphones, earphones and combined microphone/speaker sets : 8518 30 10 For use in civil aircraft ( ¢) . 18 Free  8518 30 90 Other 13 7  8518 40  Audio-frequency electric amplifiers : 851840 10   For use in civil aircraft (!) . 18 Free  Other : 8518 40 30 Telephonic and measurement amplifiers 18 4,9     Other : 851840 91 With only one channel . . . 18 4,9 p/st 8518 40 99 Other 18 4,9 p/st 8518 50 - Electric sound amplifier sets : 8518 50 10   For use in civil aircraft (') 18 Free  8518 50 90 Other 18 4,9 p/st 8518 90 00 - Parts 18 4,9  8519 Turntables (record-decks), record-players, cassette-players and other sound reproducing apparatus, not incorporating a sound recording device : 8519 10 00 - Coin- or disc-operated record-players 19 9,5 p/st ( l ) Entry under this subheading is subject to conditions laid down in the relevant Community provisions. See also Section II , paragraph B, of the preliminary provisions . 2 . 10 . 89 Official Journal of the European Communities 591 Rate of duty CN code Description autonomous (%) conventional (%) Supplementary unit 1 2 3 4 5  Other record-players : 8519 21 00 Without loudspeaker 19 9,5 p/st 8519 29 00 Other 19 9,5 p/st  Turntables (record-decks) : 8519 3100   With automatic record-changing mechanism . 19 9,5 p/st 8519 39 00 Other . . 19 9,5 p/st 8519 4000  Transcribing machines 19 9,5 p/st  Other sound reproducing apparatus : 8519 91 Cassette-type : 8519 91 10 With built-in amplifier, without built-in loudspeaker, capable of operating without an external source of power and the dimensions of which do not exceed 170 mm x 100 mm x 45 mm 19 Free p/st Other : 8519 9191     Of a kind used in motor vehicles 19 9,5 p/st 8519 9199 Other , 19 9,5 p/st 8519 99 Other : 8519 99 10    With laser optical reading system 19 9,5 p/st 8519 99 90 Other 19 9,5 p/st 8520 Magnetic tape recorders and other sound recording apparatus, whether or not incorporating a sound reproducing device : 8520 10 00  Dictating machines not capable of operating without an external source of power . . ' 16 7 p/st 8520 20 00  Telephone answering machines . 16 '7 p/st  Other magnetic tape recorders incorporating sound reproducing apparatus : 8520 31 Cassette-type : With built-in amplifier and one or more built-in loudspeakers : 8520 31 11 Capable of operating without an external source of power .... 16 Free p/st 8520 31 19 Other 16 7 p/st 8520 31 30    With built-in amplifier, without built-in loudspeaker, capable of operating without an external source of power and the dimensions of which do not exceed 170 mm x 100 mm x 45 mm 16 Free p/st 8520 3190 Other . . . 16 7 p/st 8520 39 Other : 8520 3910    Using magnetic tapes on reels, allowing sound recording or repro ­ duction either at a single speed of 19 cm per second or at several speeds if tfiose comprise only 19 cm per second and lower speeds . . 16 7 p/st 85203990 Other ...... .- 16 7 P/st 8520 90 - Other : 8520 9010   For u §e in civil aircraft ( ¢) 19 Free p/st 8520 90 90 -- Other 19 5,1 p/st (') Entry under this subheading is subject to conditions laid down in the relevant Community provisions. See also Section II , paragraph B, of the preliminary provisions . 592 Official Journal of the European Communities 2 . 10 . 89 Rate of duty CN code Description autonomous (%) conventional (%) Supplementary unit t 2 3 4 5 8521 Video recording or reproducing apparatus : 8521 10   Magnetic tape-type : 8521 10 10 - - For use in civil aircraft ( ») 13 Free p/st Other : Of a width not exceeding 1,3 cm and allowing recording or reproduction at a tape speed not exceeding 50 mm per' second : 8521 10 31   Within the same housing a built-in television camera 14 14 p/st 8521 10 39 Other ... 14 14 p/st 8521 10 90 Other 13 8 p/st 8521 90 00 - Other 14 14 p/st 8522 Parts and accessories of apparatus of heading Nos 8519 to 8521 : 852210 00  Pick-up cartridges 20 6,3  8522 90 - Other : 8522 90 10   Assemblies and sub-assemblies consisting of two or more parts or pieces fastened or joined together, for apparatus falling within subheading 8520 90, for use in civil aircraft (') 19 Free  Other : 8522 90 30    Styli ; diamonds, sapphires and other precious or semi-precious stones (natural , synthetic or reconstructed) for styli , whether or not mounted 13 3,8  Other : 8522 90 91     Electronic assemblies 19 5,8  8522 90 99 ¢ Other 19 5,8 ^ 8523 Prepared unrecorded media for sound recording or similar recording of other phenomena, other than products of Chapter 37 :  Magnetic tapes : 8523 1100 Of a width not exceeding 4 mm 17 4,9  8523 12 00 Of a width exceeding 4 mm but not exceeding 6,5 mm 17 4,9  85231300   Of a width exceeding 6,5 mm 17 4,9  8523 20  Magnetic discs : 8523 2010 -- Rigid ... 17 4,9  8523 20 90 Other 17 4,9  8523 90 00 - Other 17 4,9  8524 Records, tapes and other recorded media for sound or other similarly recorded phenomena, including matrices and masters for the produc ­ tion of records, but excluding products of Chapter 37 : 852410 00  Gramophone records . . . 17 4,9  (') Entry under this subheading is subject to conditions laid down in the relevant Community provisions . See also Section II , paragraph B , of the preliminary provisions . 2 . 10 . 89 Official Journal of the European Communities 593 Rate of duty CN code Description autonomous (%) ' conventional (%) Supplementary unit 1 2 3 4 5  Magnetic tapes : 8524 21   Of a width not exceeding 4 mm : 8524 21 10    Bearing data or instructions (other than sound or vision recording) of a kind used in automatic data-processing machines ........ Free 5,1  8524 21 90 Other 19 5,1  8524 22   Of a width exceeding 4 mm but not exceeding 6,5 mm : 8524 22 10 Bearing data or instructions (other than sound or vision recordings) of a kind used in automatic data-processing machines , Free 5,1  8524 22 90 Other 19 5,1  8524 23   Of a width exceeding 6,5 mm : 8524 23 10 Bearing data or instructions (other than sound or vision recordings) of a kind used in automatic data-processing machines Free 5,1  8524 23 90 Other 19 5,1  8524 90 - Other : 8524 90 10 Compact discs 17 4,9  Other : 8524 90 91 Bearing data or instructions (other than sound or vision recordings) of a kind used in automatic-data processing machines Free 5,1  8524 90 99 Other 19 5,1  8525 Transmission apparatus for radio-telephony, radio-telegraphy, radio ­ broadcasting or television, whether or not incorporating reception . apparatus or sound recording or reproducing apparatus ; television cameras : 8525 10  Transmission apparatus : 8525 10 10 Radio-telegraphic or radio-telephonic apparatus, for use in civil air ­ craft 0 ) . 18 Free p/st 8525 10 90 Other 18 4,9 p/st 8525 20  Transmission apparatus incorporating reception apparatus : 8525 2010   Radio-telegraphic or radio-telephonic apparatus, for use in civil air ­ craft (!) 20 Free p/st 8525 20 90 - - Other 20 6,5 p/st 8525 30  Television cameras : 8525 30 10 With 3 or more camera tubes 17 4,9 p/st Other : 8525 30 91    Incorporating in the same housing a video recording or reproducing apparatus 17 4,9 p/st 85253099 Other 17 4,9 p/st (') Entry under this subheading is subject to conditions laid down in the relevant Community provisions . See also Section II, paragraph B, of the preliminary provisions . 594 Official Journal of the European Communities 2 . 10 . 89 \ Rate of duty CN code Description autonomous (%) conventional (%) Supplementary unit 1 2 3 4 5 8526 Radar apparatus, radio navigational aid apparatus and. radio remote control apparatus : 8526 10  Radar apparatus : For use in civil aircraft ( ¢) : 85261011 Radio altimeters 16 Free p/st 8526 10 13  Metereological radars 16 Free ' p/st 85261019 Other . 16 Free  852610 90 Other 16 6,2   Other : 8526 91   Radio navigational aid apparatus : For use in civil aircraft (')' ¢ - , 8526 9111 Radio navigational receivers . . 16 Free p/st 8526 91 19 Other 16 Free  8526 9190 Other 16 6,2  8526 92 Radio remote control apparatus : 8526 92 10  For use in civil aircraft (') 16 Free  852692 90 Other 16 6,2  8527 Reception apparatus for radio-telephony, radio-telegraphy or radio ­ broadcasting, whether or not combined, in the same housing, with sound recording or reproducing apparatus or a clock :  Radio-broadcast receivers capable of operating without an external source of power, including apparatus capable of receiving also radio-telephony or radio-telegraphy : 8527 11 Combined with sound recording or reproducing apparatus : 852711 10  With laser optical reading system . . 22 14 p/st 8527 1190 ~ Other 22 14 p/st 8527 1900 Other 22 Free p/st  Radio-broadcast receivers not capable of operating without an external source of power, of a kind used in motor vehicles, including apparatus capable of receiving also radio-telephony or radio-telegraphy : 8527 21 Combined with sound recording or reproducing apparatus : 8527 21 10  With laser optical reading system . . 22 14 p/st 8527 2190 Other 22 14 p/st 85272900 Other ....... 22 14 p/st  Other radio-broadcast receivers, including apparatus capable of receiving also radio-telephony or radio-telegraphy : 8527 31 Combined with sound recording or reproducing apparatus : 8527 31 10    With in the same housing one or more loudspeakers . . 22 14 p/st ( l ) Entry under this subheading is subject to conditions laid down in the relevant Community provisions . See also Section 11 , paragraph B , of the preliminary provisions . 2. 10. 89 Official Journal of the European Communities 595 \ Rate of duty \ CN code Description autonomous (%) conventional (%) Supplementary unit 1 2 3 4 5 Other : 8527 3191 With laser optical reading system 22 14 p/st 8527 3199 Other 22 14 p/st 8527 32   Not combined with sound recording or reproducing apparatus but com ­ bined with a clock : 8527 3210    Alarm clock radios 22 Free p/st 8527 32 90 Other 22 14 p/st 8527 39 Other : 8527 3910 With in the same housing one or more loudspeakers 22 14 p/st  Other : 8527 39 91 Without built-in amplifier 22 14 p/st 8527 39 99     With built-in amplifier 22 14 p/st 8527 90  Other apparatus : 8527 90 10   For radio-telephony or radio-telegraphy, for use in civil aircraft (') . . 22 Free p/st Other : 8527 90 91    Portable receivers for calling or paging . 22 12 p/st 8527 90 99 Other 22 14 p/st 8528 Television receivers (including video monitors and video projectors), whether or not combined, in the same housing, with radio-broadcast receivers or sound or video recording or reproducing apparatus : 8528 10 - Colour :   Video recording or reproducing apparatus incorporating a video tuner :    Using magnetic tape on reels or in cassettes : 85281011 Of a width not exceeding 1,3 cm and allowing recording or reproduction at a tape speed not exceeding 50 mm per second . . 14 14 p/st 8528 10 19 Other 13 8 p/st 852810 30 Other 19 14 p/st 8528 10 40 Television projection equipment 22 14 p/st 8528 10 50   Apparatus incorporating a videophonic recorder or reproducer 22 14 p/st   Video monitors : 852810 61 With cathode-ray tube 22 14 p/st 8528 10 69 Other . . 22 14 p/st   Other : With integral tube, with a diagonal measurement of the screen : 8528 10 71 Not exceeding 42 cm 22 14 p/st 8528 10 73 Exceeding 42 cm but not exceeding 52 cm 22 14 p/st (') Entry under this subheading is subject to conditions laid down in the relevant Community provisions . See also Section II , paragraph B, of the preliminary provisions. 596 Official Journal of the European Communities 2 . 10 . 89 Rate of duty CN code Description autonomous (%) conventional (%) Supplementary unit 1 2 3 4 5 8528 10 75 Exceeding 52 cm but not exceeding 72 cm 22 14 p/st 852810 78     Exceeding 72 cm 22 14 p/st    Other : 852810 80  With screen 22 14 p/st Without screen : 8528 10 91      Video tuners 22 14 p/st 8528 10 98 Other 22 14 p/st 8528 20  Black and white or other monochrome : 8528 20 20   Video monitors . . . 22 14 p/st   Other :    With integral tube, with a diagonal measurement of the screen : . 8528 20 71     Not exceeding 42 cm 22 14 p/st 8528 20 73     Exceeding 42 cm but not exceeding 52 cm 22 14 p/st 8528 20 79     Exceeding 52 cm 22 14 p/st Other : 8528 20 91 With screen 22 14 p/st 8528 2099     Without screen 22 14 p/st 8529 Parts suitable for use solely or principally with the apparatus of heading Nos 8525 to 8528 : 8529 10  Aerials and aerial reflectors of all kinds ; parts suitable for use therewith : 85291010   For use in civil aircraft (') 22 Free  Other :    Aerials : 8529 10 20     Telescopic and whip-type aerials for portable apparatus or for apparatus for fitting in motor vehicles 22 7,2  _ _ _ _ Outside aerials for radio or television broadcast receivers : 852910 31      For reception via satellite 22 7,2  8529 10 39 Other 22 7,2  8529 10 40     Inside aerials for radio or television broadcast receivers, includ ­ ing built-in types 22 7,2  852910 50 -- Other 22 7,2  8529 10 70 Aerial filters and separators 22 7,2  8529 10 90 Other 22 7,2  8529 90 - Other : 8529 90 10 Assemblies and sub-assemblies consisting of two or more parts or pieces fastened or joined together, for apparatus falling within subheadings 8526 10 11 , 8526 10 13 , 8526 10 19, 8526 91 11 , . 8526 91 19 and 8526 92 10, for use in civil aircraft (').... 22 Free  (') Entry under this subheading is subject to conditions laid down in the relevant Community provisions. See also Sectton II , paragraph B, of the preliminary provisions. 2 . 10 . 89 Official Journal of the European Communities 597 Rate of duty CN code Description autonomous (%) conventional (%) Supplementary unit 1 2 . 3 4 5   Other :  Cabinets and cases : 8529 90 51 Of wood 16 4,6  8529 90 59   Of other materials 20 5,3  8529 90 99 Other 22 7,2  8530 Electrical signalling, safety or traffic control equipment for railways, tramways, roads, inland waterways parking facilities, port installations or airfields (other than those of heading No 8608) : 8530 1000  Equipment for railways or tramways 15 4,4  8530 80 00  Other equipment 15 4,4  8530 90 00 - Parts 15 4,4  8531 Electric sound or visual signalling apparatus (for example, bells, sirens, indicator panels, burglar or fire alarms), other than those of heading No 8512 or 8530 : 8531 10  Burglar or fire alarms and similar apparatus : 8531 10 10 For use in civil aircraft (!) 15 Free  8531 10 90 Other 15 4,4  8531 20 - Indicator panels incorporating liquid crystal devices (LCD) or light emitting diodes (LED) : 8531 20 10   For use in civil aircraft (') 15 Free  853120 90 Other 15 4,4  8531 80 - Other apparatus : 85318010 For use in civil aircraft (') 15 Free  8531 80 90 Other 15 4,4  853190 00 - Parts 15 4,4  8532 Electrical capacitors, fixed, variable or adjustable (pre-set) : 8532 10 00 - Fixed capacitors designed for use in 50/60 Hz circuits and having a reactive power handling capacity of not less than 0,5 kvar (power capacitors) .... 17 4,9   Other fixed capacitors : 8532 2100 -- Tantalum 17 7  8532 22 00   Aluminium electrolytic 17 7  8532 23 00   Ceramic dielectric, single layer 17 4,9  8532 14 Ceramic dielectric, multilayer : 8532 2410    With connecting leads 17 4,9  8532 24 90 Other , . . 17 4,9  8532 25 00   Dielectric of paper or plastics 17 4,9  ( i ) Entry under this subheading is subject to conditions laid down in the relevant Community provisions . See also Section II , paragraph B, of the preliminary provisions . 598 Official Journal of the European Communities 2 . 10 . 89 Rate of duty CN code Description autonomous (%) conventional (%) Supplementary unit 1 . 2 3 4 5 8532 29 00 Other 17 4,9  8532 30 - Variable or adjustable (pre-set) capacitors : 8532 30 10 Variable capacitors 17 7  8532 30 90 Other 17 7  8532 9000 - Parts . . 17 6,1  8533 Electrical resistors (including rheostats and potentiometers), other than heating resistors : 853310 00  Fixed carbon resistors, composition or film types 16 5,3   Other fixed resistors : 8533 21 00 For a power handling capacity not exceeding 20 W 16 5,3  8533 29 00 -- Other . 16 5,3   Wirewound variable resistors, including rheostats and potentiometers : 8533 31 00 For a power handling capacity not exceeding 20 W 16 5,3  8533 39 00 Other 16 5,3  8533 40  Other variable resistors, including rheostats and potentiometers : 853340 10 For a power handling capacity not exceeding 20 W 16 5,3  8533 40 90 Other 16 5,3  8533 90 00 - Parts 16 5,3  8534 00 Printed circuits :  Consisting only of conductor elements and contacts : 8534 0011   Multiple circuits 15 6,2  8534 00 19 Other 15 6,2  8534 00 90  With other passive elements 15 6,2  8535 Electrical apparatus for switching or protecting electrical circuits, or for making connections to or in electrical circuits (for example, switches, fuses, lightning arresters, voltage limiters, surge suppressors, plugs, junction boxes), for a voltage exceeding 1 000 V : 853510 00 - Fuses 16 4,6   Automatic circuit breakers : 8535 21 00 For a voltage of less than 72,5 kV 16 4,6  8535 29 00 - - Other . . 16 4,6  8535 30  Isolating switches and make-and-break switches : 8535 30 10 For a voltage of less than 72,5 kV 16 4,6  8535 30 90 Other 16 4,6  8535 40 00  Lightning arresters, voltage limiters and surge suppressors 16 4,6  8535 90 00 - Other 16 4,6  2 . 10. 89 Official Journal of the European Communities 599 Rate of duty CN codc Description autonomous (%) conventional (%) Supplementary unit 1 2 3 4 5 8536 Electrical apparatus for switching or protecting electrical circuits, or for making connections to or in electrical circuits (for example, switches, relays, fuses, surge suppressors, plugs, sockets, lamp-holders, junction boxes), for a voltage not exceeding 1 000 V : 8536 10 - Fuses : 8536 10 10 For a current not exceeding 10 A 16 4,6  853610 50 For a current exceeding 10 A but not exceeding 63 A 16 4,6  8536 10 90 For a current exceeding 63 A 16 4^6  8536 20  Automatic circuit breakers : 8536 20 10 : For a current not exceeding 63 A 16 4,6  8536 20 90 For a current exceeding 63 A 16 4,6  8536 30  Other apparatus for protecting electrical circuits : 8536 30 10 For a current not exceeding 16 A 16 4,6  8536 30 30   For a current exceeding 16 A but not exceeding 125 A 16 4,6  8536 30 90 For a current exceeding 125 A 16 4,6   Relays : 853641   For a voltage not exceeding 60 V : 8536 41 10 For a current not exceeding 2 A . 16 4,6  85364190 For a current exceeding 2 A 16 4,6  8536 49 00 Other 16 4,6  8536 50 00 T- Other switches . 16 4,6   Lamp-holders, plugs and sockets : 8536 61 Lamp-holders : 8536 61 10 Edison lamp-holders . 16 4,6  85366190 Other f 16 4,6  8536 69 00 - - Other 16 4,6  8536 90  Other apparatus : 8536 90 01 Prefabricated elements for electrical circuits 16 4,6  Connections and contact elements for wire and cables : 85369011  For coaxial cables 16 4,6  8536 90 19 Other 16 4,6  8536 90 80 Other 16 4,6  8537 Boards, panels (including numerical control panels), consoles, desks, cabinets and other bases, equipped with two or more apparatus of heading No 8535 or 8536, for electric control or the distribution of electricity, including those incorporating instruments or apparatus of Chapter 90, other than switching apparatus of heading No 8517 : 8537 10  For a voltage not exceeding 1 000 V : 8537 10 10 Numerical control panels with built-in automatic data-processing ma ­ chine : . . 14 4,1    Other : 8537 10 91 Programmable memory controllers 14 4,1  600 Official Journal of the European Communities 2 . 10 . 89 ' Rate of duty Il CN code Description autonomous (%) conventional (%) Supplementary unit 1 2 3 4 5 8537 10 99 - Other 14 4,1  8537 20  For a voltage exceeding 1 000 V : 8537 2091 For a voltage exceeding 1 000 V but not exceeding 72,5 kV 14 4,1  8537 20 99   For a voltage exceeding 72,5 kV 14 4,1  8538 Parts suitable for use solely or principally with the apparatus of heading Nos 8535, 8536 or 8537 : 85381000  Boards, panels, consoles, desks, cabinets and other bases for the goods of heading No 8537, not equipped with their apparatus . . . 14 4,1  8538 90 - Other : 8538 90 10 Electronic assemblies 16 4,6  8538 90 90 Other 16 4,6  8539 Electric filament or discharge lamps, including sealed-beam lamp units and ultraviolet or infra-red lamps ; arc-lamps : 853910 - Sealed beam lamp units : 8539 10 10   For use in civil aircraft (') 15 Free p/st 8539 10 90 Other 15 6 p/st  Other filament lamps, excluding ultraviolet or infra-red lamps : 8539 21 Tungsten halogen : 8539 21 10 Of a kind used for projectors 15 6 p/st 8539 21 30 Of a kind used for motor-cycles or other motor vehicles 15 6 p/st  Other, for a voltage : 8539 21 91 - Exceeding 100 V 15 6 p/st 8539 21 99 Not exceeding 100 V . . 15 6 p/st 8539 22   Other, of a power not exceeding 200 W and for a voltage exceeding 100 V : 8539 2210 Reflector lamps 15 6 p/st 8539 22 90 Other ... 15 6 p/st 8539 29 Other : 8539 29 10    Of a kind used for projection 15 6 p/st  - - Of a kind used for motor-cycles or other motor vehicles : 8539 29 31 For headlights 15 6 p/st 8539 29 39 Other 15 6 p/st Other, for a voltage : 8539 29 91 Exceeding 100 V 15 6 p/st 8539 29 99     Not exceeding 100 V 15 6 p/st (') Entry under this subheading is subject to conditions laid down in the relevant Community provisions. See also Section II , paragraph B, of the preliminary provisions . 2 . 10 . 89 Official Journal of the European Communities 601 Rate of duty CN code Description Supplementary unitautonomous &lt;%) conventional (%) 1 2 3 4 5  Discharge lamps, other than ultraviolet lamps : 8539 31 Fluorescent, hot cathode : 8539 31 10    With double ended cap 18 4,9 p/st 8539 31 90 Other 18 4,9 p/st 8539 39 -- Other : 8539 39 10 Dual lamps 18 4,9 p/st Other : 8539 39 30 Mercury vapour lamps 18 4,9 p/st Sodium lamps : 8539 39 51      With a U-shaped discharge tube 18 4,9 p/st 8539 39 59 - Other 18 4,9 p/st 8539 39 90 Other 18 4,9 p/st 8539 40  Ultraviolet or infra-red lamps ; arc lamps : 8539 4010   Ultraviolet lamps . 18 4,9 p/st 8539 40 30 Infra-red lamps . 18 4,9 p/st 8539 40 90 Arc lamps 18 4,9 p/st 8539 90  Parts : 8539 90 10 Lamp bases . . . . 15 5,1  8539 90 90 Other 15 5,1  8540 Thermionic, cold cathode or photocathode valves and tubes (for example, vacuum or vapour or gas filled valves and tubes, mercury arc rectifying valves and tubes, cathode-ray tubes, television camera tubes) :  Cathode-ray television picture tubes, including video monitor cathode-ray tubes : 8540 11 Colour : 854011 10    With a diagonal measurement of the screen not exceeding 42 cm . . 19 15 p/st 8540 11 30  With a diagonal measurement of the screen exceeding 42 cm but not exceeding 52 cm 19 15 p/st 8540 11 50    With a diagonal measurement of the screen exceeding 52 cm but not exceeding 72 cm ; . 19 15 p/st 85401180 With a diagonal measurement of the screen exceeding 72 cm .... 19 15 p/st 8540 12   Black and white or other monochrome : 85401210    With a diagonal measurement of the screen not exceeding 42 cm . . 19 15 p/st 854012 30    With a diagonal measurement of the screen exceeding . 42 cm but not exceeding 52 cm 19 15 p/st 854012 90    With a diagonal measurement of the screen exceeding 52 cm .... 19 15 p/st 8540 20  Television camera tubes ; image : converters and intensifiers ; other photo ­ cathode tubes : 8540 20 10   Television camera tubes . . . . 17 4,9 p/st 8540 20 30 Image converters or intensifiers 17 4,9 p/st 8540 20 90   Other photo-cathode tubes 17 4,9 p/st 602 Official Journal of the European Communities 2 . 0. 89 Rate of duty CN code Description Supplementary unitautonomous (%) conventional (%) 1 2 3 4 5 8540 30  Other cathode-ray tubes : 8540 30 10 Colour . . 19 5;1 p/st 8540 30 90   Black and white or other monochrome 19 5,1 p/st  Microwave tubes (for example, magnetrons, klystrons, travelling wave tubes, carcinotrons), excluding grid-controlled tubes : 8540 4100 Magnetrons ... . 19 5,1 p/st 8540 42 00 Klystrons 19 5,1 p/st 8540 49 00 Other . . 19 5,1 p/st  Other valves and tubes ; 8540 8100 Receiver or amplifier valves and tubes 19 5,1 p/st 8540 89 Other : Display tubes : 8540 8911    Vacuum 19 5,1 p/st 8540 89 19 Other 19 5,1 p/st 8540 89 90 Other . ... 19 5,1 p/st  Parts : 8540 9100 Of cathode-ray tubes 15 5,8  8540 99 00 Other 15 5,8  8541 Diodes, transistors and similar semiconductor devices ; photosensitive semiconductor devices, including photovoltaic cells whether or not assembled in modules or made up into panels ; light-emitting diodes ; mounted piezo-electric crystals : 8541 10  Diodes, other than photosensitive or light-emitting diodes : 8541 10 10 Wafers not yet cut into chips . . 21 9    Other : 8541 10 91  Power rectifier diodes . . 21 14  8541 10 99 Other 21 14   Transistors, other than photosensitive transistors : 8541 21 With a dissipation rate of less than 1 W : 8541 21 10 Wafers not yet cut into chips .... . . . . 21 9  8541 21 90 Other ........ 21 14  8541 29 Other : 8541 29 10    Wafers not yet cut into chips . . . 21 9  8541 29 90 Other 21 14 .  8541 30 - Thyristors, diacs and triacs, other than photosensitive devices : 8541 30 10 Wafers not yet cut into chips 21 9  8541 30 90 Other . 21 14  8541 40  Photosensitive semiconductor devices, including photovoltaic cells whether or not assembled in modules or made up into panels ; light-emitting diodes : 8541 40 10 Light-emitting diodes 21 14 r 2 . 10 . 89 Official Journal of the European Communities 603 Rate of duty CN code Description Supplementary unitautonomous (%) conventional &lt;%) 1 2 3 4 5   Other : 8541 40 91    Solar cells whether or not assembled in modules or made up into panels 16 4,6  8541 40 93  Photodiodes, phototransistors, photothyristors or photocouples ... 16 4,6  85414099 Other 16 4,6  8541 50  Other semiconductor devices : 8541 50 10 Wafers not yet cut into chips 21 9  8541 50 90 -- Other 21 14  8541 60 00  Mounted piezo-electric crystals 20 8  8541 90 00 - Parts . 15 5,8  8542 Electronic integrated circuits and microassemblies :  Monolithic integrated circuits : 8542 11 Digital : 8542 11 10    Wafers not yet cut into chips 21 9  8542 11 30 Chips 21 14  Other : Dynamic random-access memories (D-RAMs) : 8542 11 41      With a storage capacity not exceeding 256 Kbits 21 14  8542 11 43    With a storage capacity exceeding 256 Kbits but not exceeding 4 Mbits 21 14  8542 It 45 With a storage capacity exceeding 4 Mbits 21 14  Static random-access memories (S-RAMs) : 85421151 With a storage capacity not exceeding 64 Kbits 21 14  8542 11 52    With a storage capacity exceeding 64 Kbits but not exceeding 256 Kbits 21 14  8542 11 53      With a storage capacity exceeding 256 Kbits but not exceeding 1 Mbit 21 14  85421155      With a storage capacity exceeding 1 Mbit 21 14  8542 11 61  Read only memories, non-programmable (ROMs) 21 14    UV erasable, programmable, read only memories (EPROMs) : 8542 1163 With a storage capacity not exceeding 256 Kbits 21 14  8542 11 65 With a storage capacity exceeding 256 Kbits but not exceeding 1 Mbit ...... 21 14  85421166      With a storage capacity exceeding 1 Mbit 21 14  85421172 Electrically erasable, programmable, read only memories (E2 PROMs) 21 14  85421176     Other memories . 21 14    Microcomputers and microprocessors : 8542 1181 With a processing capacity not exceeding 8 bits 21 14  604 Official Journal of the European Communities 2 . 10. 89 Rate of duty CN code Description Supplementary unitautonomous (%) conventional (%) 1 2 . 3 4 5 8542 1183 ___ with a processing capacity exceeding 8 bits but not exceeding 16 bits - 21 14  85421185   With a processing capacity exceeding 16 bits but not ex ­ ceeding 32 bits 21 14  85421187 With a processing capacity exceeding 32 bits 21 14  85421191   Logic circuits, control circuits and interface circuits 21 14  85421199 Other 21 14  854219 Other : 854219 10  Wafers not yet cut into chips . . 21 9  Other : 854219 20 Chips . . . . 21 14  Other : 8542 19 30 Amplifiers 21 14  854219 50 _____ Voltage and current regulators 21 14  854219 70 Interface circuits 21 14  8542 19 90 &lt; Other . 21 14  8542 20  Hybrid integrated circuits : 8542 20 10 Microcomputers and microprocessors 21 14  8542 20 50   Amplifiers 21 14  8542 20 90 Other 21 14  8542 80 00 - Other 21 14  8542 90 00 - Parts . . . . 15 5,8  8543 Electrical machines and apparatus, having individual functions, not specified or included elsewhere in this chapter : 854310 00  Particle accelerators 13 7  8543 20 00  Signal generators . 13 7  8543 30 00  Machines and apparatus for electroplating, electrolysis or electrophoresis . . 13 7  8543 80  Other machines and apparatus : 8543 80 10 Flight recorders, for use in civil aircraft (') 13 Free  8543 80 90 Other 13 7  8543 90 - Parts : 8543 90 10 Assemblies and sub-assemblies consisting of two or more parts or pieces fastened or joined together, for flight recorders, for use in civil aircraft ( ») . 13 Free  8543 90 90 Other 13 7  (') Entry under this subheading is subject to conditions laid down in the relevant Community provisions . See also Section II , paragraph B , of the preliminary provisions . 2 . 0 . 89 Official Journal of the European Communities 605 Rate of duty CN code Description autonomous (%) . conventional (%) Supplementary unit 1 2 3 4 5 8544 Insulated (including enamelled or anodised) wire, cable (including coaxial cable) and other insulated electric conductors, whether or not fitted with connectors ; optical fibre cables, made up of individually sheathed fibres, whether or not assembled with electric conductors or fitted with connectors :  Winding wire : 854411 Of copper : 854411 10    Lacquered or enamelled 17 6,5  8544 11 90 Other 17 6,5  8544 19 -- Other : 8544 19 10    Lacquered or enamelled 17 6,5  854419 90 Other 17 6,5  8544 20  Coaxial cable and other coaxial electric conductors : 8544 20 10 Ready for connectors to be fitted or already provided with connectors . 17 6,5    Other : 8544 20 91    For high frequency . . 17 6,5  854420 99 Other . 17 6,5  8544 30  Ignition wiring sets and other wiring sets of a kind used in vehicles, aircraft or ships : 8544 30 10   For use in civil aircraft (') 17 Free  8544 30 90 Other 17 6,5  \  Other electric conductors, for a voltage not exceeding 80 V : 8544 41   Fitted with connectors : 8544 41 10    Of a kind used for telecommunications 17 6,5  8544 41 90 Other . 17 6,5  8544 49 Other :    Insulated with plastic material : 8544 49 11     Of a kind used for telecommunications 17 6,5  8544 49 19 Other 17 6,5     Insulated with other materials : 8544 49 91     Of a kind used for telecommunications 17 6,5  8544 49 99 Other 17 6,5   Other electric conductors, for a voltage exceeding 80 V but not exceeding 1 000 V : 8544 51 00   Fitted with connectors 17 6,5  8544 59 Other : 8544 59 10    Wire and cables, with individual conductor wires of a diameter exceeding 0,51 mm 17 6,5     Other : 8544 59 91     Insulated with rubber or other elastomers, including cross-linked materials 17 6,5  (*) Entry under this subheading is subject to conditions laid down in the relevant Community provisions . See also Section II , paragraph B, of the preliminary provisions . 606 Official Journal of the European Communities 2 . 10 . 89 Rate of duty \ CN code Description autonomous (%) conventional (%) Supplementary unit 1 2 3 4 5 8544 59 93     Insulated with other plastic material 17 6,5  8544 59 99 Insulated with other materials 17 6,5  8544 60  Other electric conductors, for a voltage exceeding 1 000 V :   With copper conductors : 8544 601 !  Insulated with rubber or other elastomers, including cross-linked materials 17 6,5  8544 60 13    Insulated with other plastic material . 17 6,5  8544 60 19    Insulated with other materials 17 6,5    With other conductors : 8544 60 91    Insulated with rubber or other elastomers, including cross-linked materials . 17 6,5  8544 60 93  Insulated with other plastic material 17 6,5  8544 60 99    Insulated with other materials 17 6,5  8544 70 00  Optical fibre cables . 17 8  8545 Carbon electrodes, carbon brushes, lamp carbons, battery carbons and other articles of graphite or other carbon, with or without metal, of a kind used for electrical purposes :  Electrodes : 85451100   Of a kind used for furnaces 12 5,3  8545 19 Other : 85451910    Electrodes for electrolysis installations 9 5,8  8545 19 90 Other 12 5,3  8545 20 00 - Brushes 12 5,3  8545 90 - Other : 8545 90 10 Heating resistors . 14 4,1  8545 90 90 Other 12 5,3  8546 Electrical insulators of any material : 854610 00 - Of glass ... 19 6,2  8546 20  Of ceramics : 8546 20 10   With no metal parts 19 10    With metal parts : 8546 20 91    For overhead power transmission or traction lines 19 10  8546 20 99 Other 19 10  8546 90 - Other : 8546 90 10 Of plastics 19 7,7  8546 90 90 Other 19 6,2  2 . 10 . 89 Official Journal of the European Communities 607 Rate of duty CN code Description autonomous (%) Supplementary unitconventional ¢ (%) 1 2 3 4 5 ' 8547 Insulating fittings for electrical machines, appliances or equipment, being fittings wholly of insulating material apart from any minor components of metal (for example, threaded sockets) incorporated during moulding solely for purposes of assembly, other than insulators of heading No 8546 ; electrical conduit tubing and joints therefor, of base metal lined with insulating material : 8547 10  Insulating fittings of ceramics : 8547 1010 Containing 80 % or more by weight of metallic oxides 17 10  8547 10 90 Other 17 10  8547 2000  Insulating fittings of plastics -, . . 19 7,5  8547 90 00 - Other . 16 6,2  8548 00 00 Electrical parts of machinery or apparatus, not specified or included elsewhere in this chapter 14 4,1  608 Official Journal of the European Communities 2 . 10 . 89 SECTION XVII VEHICLES, AIRCRAFT, VESSELS AND ASSOCIATED TRANSPORT EQUIPMENT Notes 1 . This section does not cover articles of heading No 9501 , 9503 or 9508, or bobsleighs, toboggans or the like of heading No 9506. 2 . The expressions 'parts' and 'parts and accessories' do not apply to the following articles, whether or not they are identifiable as for the goods of this section : (a) joints, washers and the like of any material (classified according to their constituent material or in heading No 8484) or other articles of vulcanized rubber other than hard rubber (heading No 4016); (b) parts of general use, as defined in note 2 to Section XV, of base metal (Section XV), or similar goods of plastics (Chapter 39); (c) articles of Chapter 82 (tools); (d) articles of heading No 8306; (e) machines or apparatus of heading Nos 8401 to 8479, or parts thereof; articles of heading No 8481 or 8482 or, provided they constitute integral parts of engines or motors, articles of heading No 8483 ; (f) electrical machinery or equipment (Chapter 85); (g) articles of Chapter 90; (h) articles of Chapter 91 ; (ij) arms (Chapter 93); (k) lamps or lighting fittings of heading No 9405 ; (1) brushes of a kind used as parts of vehicles (heading No 9603). 3 . References in Chapters 86 to 88 to 'parts' or 'accessories' do not apply to parts or accessories which are not suitable for use solely or principally with the articles of those chapters . A part or accessory which answers to a description in two or more of the headings of those chapters is to be classified within that heading which corresponds to the principal use of that part .or accessory . 4. Aircraft specially constructed so that they can also be used as road vehicles are classified as aircraft . Amphibious motor vehicles are classified as motor vehicles. 5 . Air-cushion vehicles are to be classified within this section with the vehicles to which they are most akin as follows : (a) in Chapter 86 if designed to travel on a guide-track (hovertrains); (b) in Chapter 87 if designed to travel over land or over both land and water; (c) in Chapter 89 if designed to travel over water, whether or not able to land on beaches or landing-stages or also able to travel over ice . Parts and accessories of air-cushion vehicles are to be classified in the same way as those of vehicles of the heading in which the air-cushion vehicles are classified under the above provisions . 2 . 10. 89 Official Journal of the European Communities 609 Hovertram track fixtures and fittings are to be classified as railway track fixtures and fittings, and signalling, safety or traffic control equipment for hovertrain transport systems as signalling, safety or traffic control equipment for railways . Additional notes 1 . Subject to the provisions of additional note 3 to Chapter 89, tools and articles necessary for the maintenance or repair of vehicles, aircraft or vessels are to be classified with those vehicles, aircraft or vessels ifpresented with them. Other accessories presented with vehicles, aircraft or vessels are also to be classified therewith if they form part of the normal equipment of the vehicles, aircraft or vessels and are normally sold with them. 2. The provisions of general rule 2 (a) are also applicable, at the request of the declarant and subject to conditions stipulated by the competent authorities, to goods falling within heading Nos 8608, 8805, 8905 and 8907 imported in split consignments: CHAPTER 86 RAILWAY OR TRAMWAY LOCOMOTIVES, ROLLING-STOCK AND PARTS THEREOF; RAILWAY OR TRAMWAY TRACK FIXTURES AND FITTINGS AND PARTS THEREOF ; MECHANICAL (INCLUDING ELECTRO-MECHANICAL) TRAFFIC SIGNALLING EQUIPMENT OF ALL KINDS Notes 1 . This chapter does not cover : (a) railway or tramway sleepers of wood or of concrete, or concrete guide-track sections for hovertrains (heading No 4406 or 6810); (b) railway or tramway track construction material of iron or steel of heading No 7302; or (c) electrical signalling, safety or traffic control equipment of heading No 8530 . 2 . Heading No 8607 applies inter alia to : (a) axles, wheels, wheel sets (running gear), metal tyres , hoops and hubs and other parts of wheels ; (b) frames, underframes, bogies and bissel-bogies ; (c) axle boxes ; brake gear; (d) buffers for rolling-stock; hooks and other coupling gear and corridor connections; (e) coachwork. 3 . Subject to the provisions of note 1 above, heading No 8608 applies inter alia to : (a) assembled track, turntables, platform buffers, loading gauges; (b) semaphores, mechanical signal discs, level-crossing control gear, signal and point controls, and other mechanical (including electro-mechanical) signalling, safety or traffic control equipment, whether or not fitted for electric lighting, for railways, tramways, roads, inland waterways, parking facilities, port installations or airfields . 610 Official Journal of the European Communities 2 . 10 . 89 Rate of duty CN code Description autonomous (%) conventional (%) Supplementary unit 1 2 3 4 5 8601 Rail locomotives powered from an external source of electricity or by electric accumulators : 860110 00  Powered from an external source of electricity . ... 14 4,9 p/st 860120 00 - Powered by electric accumulators 14 4,9 p/st 8602 Other rail locomotives ; locomotive tenders : 860210 00  Diesel-electric locomotives 13 3,8  8602 90 00 - Other 13 3,8  8603 Self-propelled railway or tramway coaches, vans and trucks, other than those of heading No 8604 : 8603 10 00  Powered from an external source of electricity 14 4,9 p/st 86039000 - Other 13 4,6 p/st 8604 00 00 Railway or tramway maintenance or service vehicles, whether or not self-propelled (for example, workshops, cranes, ballast tampers, track ­ liners, testing coaches and track inspection vehicles) . . . 13 3,8 p/st 86Q5 00 00 Railway or tramway passenger coaches, not self-propelled ; luggage vans, post office coaches and other special purpose railway or tram ­ way coaches, not self-propelled (excluding those of heading No 8604) . 13 5 p/st 8606 Railway or tramway goods vans and wagons, not self-propelled : 8606 10 00  Tank wagons and the like . 14 S p/st 860620 00 - Insulated or refrigerated vans and wagons, other than those of subheading 8606 10 . . . 14 5 p/st 8606 30 00  Self-discharging vans and wagons, other than those of subheading 8606 10 or 8606 20 ; 14 5 p/st  Other : 8606 91 Covered and closed : 8606 91 10 Specially designed for the transport of highly radioactive materials (Euratom) . . . 10 3,8 p/st 8606 9190 Other 14 5 p/st 8606 92 00   Open, with non-removable sides of a height exceeding 60 cm ...... . 14 5 p/st 8606 99 00 Other 14 5 p/st 8607 Parts of railway or tramway locomotives or rolling-stock :  Bogies, bissel-bogies, axles and wheels, and parts thereof : 86071100 Driving bogies and bissel-bogies 13 3,8  8607 12 00 Other bogies and bissel-bogies 13 3,8  8607 19   Other, including parts : Axles, assembled or not; wheels and parts thereof : 8607 19 01 Of cast iron or cast steel 15 6  8607 1911 Of closed-die forged steel 15 6  8607 19 18 Other 15 6  2 . 10 . 89 Official Journal of the European Communities 611 Rate of duty CN code Description autonomous (%) conventional (%&gt; Supplementary unit 1 . 2 3 4 5 Parts of bogies, bissel-bogies and the like : 8607 19 91 Of cast iron or cast steel 13 3,8  860719 99 Other 13 3,8   Brakes and parts thereof : 8607 21 -  Air brakes and parts thereof : 8607 21 10 Of cast iron or cast steel . . 11 4,5  86072190 --- Other . : 11 4,5  8607 29   Other : 8607 29 10 Of cast iron or cast steel 11 4,5  8607 29 90 Other 11 4,5  8607 30 - Hooks and other coupling devices, buffers, and parts thereof : 8607 3001   Of cast iron or cast steel 14 4,1  8607 30 10 -- Of closed-die forged steel 14 4,1  8607 30 80 Other 14 4,1   Other : 8607 91   Of locomotives : Axle-boxes and parts thereof : 8607 91 11  Of cast iron or cast steel 15 7,5  8607 9119 Other 15 7,5   Other : 8607 9191     Of cast iron or cast steel 14 4,1  8607 91 99 Other 14 4,1  8607 99 - - Other : Axle-boxes and parts thereof : . 8607 9911 Of cast iron or cast steel 15 7,5  8607 99 19 Other 15 7,5  8607 99 30 Bodies and parts thereof 14 4,1     Chassis and parts thereof : 8607 99 51   Of cast iron or cast steel 14 4,1  8607 99 59 Other . . 14 4,1 :  860799 90 Other 14 4,1  8608 00 Railway or tramway track fixtures and fittings ; mechanical (including electromechanical) signalling, safety or traffic control equipment for railways, tramways, roads, inland waterways, parking facilities, port installations or airfields ; parts of the foregoing : 860800 10 - Equipment for railways or tramways . 14 4,4  8608 00 30  Other equipment . 14 4,4   Parts : 8608 00 91   Of cast iron or cast steel 14 4,4  8608 00 99 Other 14 4,4  612 Official Journal of the European Communities 2 . 10. 89 Rate of duty I CN code Description autonomous (%) conventional (%) Supplementary unit 1 2 3 4 5 8609 00 Containers (including containers for the transport of fluids) specially designed and equipped for carriage by one or more modes of trans ­ port : 8609 00 10  Containers with an anti-radiation lead covering, for the transport of radioactive materials (Euratom) 10 3,8 p/st 86090090 - Other 15 4,4 p/st 2 . 10. 89 Official Journal of the European Communities 613 CHAPTER 87 VEHICLES OTHER THAN RAILWAY OR TRAMWAY ROLLING-STOCK, AND PARTS AND ACCESSORIES THEREOF Notes 1 . This chapter does not cover railway or tramway rolling-stock designed solely for running on rails . 2 . For the purposes of this chapter, 'tractors' means vehicles constructed essentially for hauling or pushing another vehicle, appliance or load, whether or not they pontain subsidiary provision for the transport, in connection with the main use of the tractor, of tools, seeds, fertilizers or other goods. 3 . Motor chassis fitted with cabs fall within heading Nos 8702 to 8704, and not within heading No 8706. 4. Heading No 8712 includes all children's bicycles . Other children's cycles fall within heading No 9501 . Rate of duty \ CN code Description autonomous (%) conventional (%) Supplementary unit 1 , 2 3 4 5 8701 Tractors (other than tractors of heading No 8709) : 8701 10  Pedestrian-controlled tractors : 8701 10 10   Of a power not exceeding 4 kW 12 4,4 p/st 870110 90   Of a power exceeding 4 kW 12 4,4 p/st 8701 20  Road tractors for semi-trailers : 870120 10 New . 20 20 p/st 8701 20 90 - - Used . . . . 20 20 p/st 8701 3000  Track-laying tractors .......... 20 11 p/st 8701 90 - Other :   Agricultural tractors (excluding pedestrian-controlled tractors) and for ­ estry tractors, wheeled :    New, of an engine power,: 8701 9011   Not exceeding 18 kW 20 8,5 p/st 8701 90 15 Exceeding 18 kW but not exceeding 25 kW 20 8,5 p/st 8701 90 21 Exceeding 25 kW but not exceeding 37 kW 20 8,5 p/st 8701 90 25 Exceeding 37 kW but not exceeding 59 kW 20 8,5 p/st 870190 31 Exceeding 59 kW but not exceeding 75 kW 20 8,5 p/st 870190 35 Exceeding 75 kW but not exceeding 90 kW 20 8,5 p/st 8701 90 39 Exceeding 90 kW 20 8,5 p/st 8701 90 50 Used 20 8,5 p/st 8701 90 90 Other 20 U p/st 614 Official Journal of the European Communities 2 . 10. 89 Rale of duty CN code Description Supplementary unitautonomous (%) conventional (%) 1 2 3 4 5 8702 Motor vehicles for the transport of ten or more persons, including the - driver : 8702 10  With compression-ignition internal combustion piston engine (diesel or semi-diesel) : Of a cylinder capacity exceeding 2 500 cm3 : 8702 1011 New 29 20 p/st 8702 10 19 Used 29 20 p/st Of a cylinder capacity not exceeding 2 500 cm3 : 8702 10 91 New 29 11 p/st 8702 10 99 Used 29 11 p/st 8702 90 - Other : With spark-ignition internal combustion piston engine : Of a cylinder capacity exceeding 2 800 cm3 : 8702 9011 New . . . . 29 20 p/st 8702 90 19 - Used 29 20 p/st Of a cylinder capacity not exceeding 2 800 cm3 : 8702 90 31 New 29 11 p/st 8702 90 39 Used 29 1 1 p/st 870290 90 With other engines 25 12,5 p/st 8703 Motor cars and other motor vehicles principally designed for the transport of persons (other than those of heading No 8702), including station wagons and racing cars : 8703 10 - Vehicles specially designed for travelling on snow ; golf cars and similar vehicles : 8703 1010 With compression-ignition internal combustion piston engine (diesel or semi-diesel), or with spark-ignition internal combustion piston engine . 29 10 p/st 87031090   With other engines 25 12,5 p/st  Other vehicles, with spark-ignition internal combustion reciprocating piston engine : 870321 Of a cylinder capacity not exceeding 1 000 cm3 : 8703 21 10 New 29 10 p/st 8703 21 90 Used 29 10 p/st 8703 22 -&gt;  - Of a cylinder capacity exceeding 1000 cm3 but not exceeding 1 500 cm3 : New : 8703 2211   Motor caravans 29 10 p/st 870322 19 Other . . . 29 10 p/st 8703 22 90 Used 29 10 p/st 8703 23 Of a cylinder capacity exceeding 1 500 cm3 but not exceeding 3 000 cm3 : &gt; New : 870523 11     Motor caravans . 29 10 p/st 8703 23 19 Other 29 10 p/st 8703 2390 Used 29 10 p/st 2 . 10 . 89 Official Journal of the European Communities 615 Rate of duty CN code Description Supplementary unitautonomous (V.) conventional (%) 1 2 3-4 5 8703 24 Of a cylinder capacity exceeding 3 000 cm3 : 8703 24 10 New 29 10 p/st 8703 24 90 Used 29 10 p/st  Other vehicles, with compression-ignition internal combustion piston engine (diesel or semi-diesel) : 8703 31 Of a cylinder capacity not exceeding 1 500 cm3 : 8703 31 10 - - - New ... . 29 10 p/st 8703 3190 Used ... 29 10 p/st 8703 32   Of a cylinder capacity exceeding 1 500 cm3 but not exceeding 2 500 cm3 : New : 8703 3211 Motor caravans 29 10 p/st 8703 32 19 Other 29 10 p/st 8703 32 90 Used 29 10 p/st 8703 33   Of a cylinder capacity exceeding 2 500 cm3 :    New : 8703 3311 Motor caravans 29 10 p/st 8703 33 19 Other . 29 10 p/st 8703 33 90 Used 29 10 p/st 8703 90 - Other : 8703 90 10 With electric motors 25 12,5 p/st 870390 90 Other 29 10 P/st 8704 Motor vehicles for the transport of goods : 8704 10  Dumpers designed for off-highway use :   With compression-ignition internal combustion piston engine (diesel or - semi-diesel), or with spark-ignition internal combustion piston engine : 8704 10 11  With compression-ignition internal combustion piston engine (diesel or semi-diesel) of a cylinder capacity exceeding 2 500 cm3, or with spark-ignition internal combustion piston engine of a cylinder capacity exceeding 2 800 cm3 . 28 17 p/st 8704 10 19 Other 22 6 p/st 8704 10 90 Other 25 10 p/st  Other, with compression-ignition internal combustion piston engine (diesel or semi-diesel) : 8704 21 Of a gross vehicle weight not exceeding 5 tonnes : 8704 21 10 Specially designed for the transport of highly radioactive materials (Euratom) 10 5,3 p/st    Other : With engines of a cylihder capacity exceeding 2 500 cm3 : 8704 2131 - - - - - New 28 22 p/st 8704 21 39 Used 28 22 p/st With engines of a cylinder capacity not exceeding 2 500 cm3 : 8704 2191 New 28 11 p/st 8704 2199 Used 28 11 p/st 616 Official Journal of the European Communities 2 . 10 . 89 Rate of duty CN code Description Supplementary unitautonomous (%) conventional (%) 1 2 3 4 5 8704 22 Of a gross vehicle weight exceeding 5 tonnes but not exceeding 20 ton ­ nes : 8704 2210  Specially designed for the transport of highly radioactive materials (Euratom) . . . 10 5,3 p/st Other : 8704 22 91 ---- New ... 28 22 p/st 8704 22 99 Used 28 22 p/st 8704 23 Of a gross vehicle weight exceeding 20 tonnes : 8704 23 10 Specially designed for the transport of highly radioactive materials (Euratom) 10 5,3 p/st Othfer : 8704 23 91 New . 28 22 p/st 8704 23 99 Used 28 22 p/st  Other, with spark-ignition internal combustion piston engine : 8704 31 Of a gross vehicle weight not exceeding 5 tonnes : 8704 31 10  Specially designed for the transport of highly radioactive materials (Euratom) 10 5,3 p/st Other : With engines of a cylinder capacity exceeding 2 800 cm3 : 8704 31 31 New 28 22 . p/st 8704 31 39 Used 28 22 p/st With engines of a cylinder capacity not exceeding 2 800 cm3 : 8704 31 91 New 28 11 p/st 8704 31 99  - Used 28 1 1 p/st 8704 32   Of a gross vehicle weight exceeding 5 tonnes : 8704 32 10 ' -  Specially designed for the transport of highly radioactive materials (Euratom) 10 5,3 p/st other : 8704 3291 New 28 22 p/st 8704 32 99 Used 28 22 p/st 8704 90 00 - Other . . 25 10 p/st 8705 Special purpose motor vehicles, other than those principally designed for the transport of persons or goods (for example, breakdown lorries, crane lorries, fire-fighting vehicles, concrete-mixer lorries, road sweeper lorries, spraying lorries, mobile workshops, mobile radiologi ­ cal units) : 8705 10 00 - Crane lorries . . 25 6,2 p/st 8705 20 00  Mobile drilling derricks 25 6,2 p/st 8705 30 00  Fire fighting-vehicles . . . 25 6,2 p/st 8705 4000  Concrete-mixer lorries 25 6,2 p/st 8705 90 - Other : 8705 90 10 Breakdown lorries 25 6,2 p/st 8705 90 30 Concrete-pumping vehicles 25 6,2 p/st 2 . 10. 89 Official Journal of the European Communities 6 7 Rate of duty l CN code Description autonomous (%) conventional (%) , Supplementary unit 1 2 3 4 5 8705 90 90 Other 25 6,2 p/st 870600 Chassis fitted with engines, for the motor vehicles of heading Nos 8701 to 8705 :  Chassis for tractors falling within heading No 8701 ; chassis for motor vehicles falling within heading No 8702, 8703 or 8704 with either a compression-ignition internal combustion piston engine (diesel or semi ­ diesel), of a cylinder capacity exceeding 2 500 cm3 or with a spark-igni ­ tion internal combustion engine of a cylinder capacity exceeding 2 800 cm3 : 87060011 For vehicles of heading No 8702 or 8704 29 20 p/st 87060019 Other 29 9,3 p/st - Other : 8706 00 91 For vehicles of heading No 8703 29 6,5 p/st 8706 00 99 Other 29 11 p/st 8707 Bodies (including cabs), for the motor vehicles of heading Nos 8701 to 8705 : 8707 10  For the vehicles of heading No 8703 : 8707 10 10   For industrial assembly purposes 0 24 6,9 p/st 8707 10 90 -- Other 24 8,9 p/st 8707 90 - Other : 870790 10 For the industrial assembly of: Pedestrian-controlled tractors falling within subheading 8701 10; Vehicles of heading No 8704 with either a compression-ignition inter ­ nal combustion piston engine (diesel or semi-diesel), of a cylinder capacity not exceeding 2 800 cm3 or with spark-ignition internal piston engine of a cylinder capacity not exceeding 2 500 cm 3 ; Special purpose motor vehicles of heading No 8705 (') 24 6,9 p/st 8707 90 90 -- Other 24 8,9 p/st 8708 Parts and accessories of the motor vehicles of heading Nos 8701 to 8705 : 8708 10  Bumpers and parts thereof : 8708 10 10   For the industrial assembly of: Vehicles of heading No 8703 ; Vehicles of heading No 8704 with either a compression-ignition inter ­ nal combustion engine (diesel or semi-diesel), of a cylinder capacity not exceeding 2 500 cm3 or with a spark-ignition internal combustion engine of a cylinder capacity not exceeding 2 800 cm3 ; Vehicles of heading No 8705 ( ») - 19 ' 4,9  8708 10 90 -- Other . 19 6,9  ( ! ) Entry under this subheading is subject to conditions laid down in the relevant Community provisions. 618 Official Journal of the European Communities 2 . 10 . 89 Rate of duty CN code Description Supplementaryunitautonomous (%) conventional (%) 1 2 3 4 5 - Other parts and accessories of bodies (including cabs) : 8708 21 Safety seat belts : 8708 21 10 For the industrial assembly of : Vehicles of heading No 8703 ; Vehicles of heading No 8704 with either a compression-ignition internal combustion engine (diesel or semi-diesel), of a cylinder capacity not exceeding 2 500 cm3 or with a spark-ignition internal combustion engine of a cylinder capacity not exceeding 2 800 cm3 ; Vehicles of heading No 8705 (')..  ... ¢ 19 4,9 p/st 8708 21 90 -- - Other .... 19 6,9 p/st 8708 29 - - Other : 8708 29 10 For the industrial assembly of : Pedestrian-controlled tractors falling within subheading 8701 10; Vehicles of heading No 8703 ; Vehicles of heading No 8704 with either a compression-ignition internal combustion engine (diesel or semi-diesel), of a cylinder capacity not exceeding 2 500 cm3 or with a spark-ignition internal combustion engine of a cylinder capacity not exceeding 2 800 cm3 ; Vehicles of heading No 8705 (&gt;) 19 4,9  8708 29 90 Other 19 6,9  - Brakes and servo-brakes and parts thereof : 8708 31 Mounted brake linings : 8708 31 10 For the industrial assembly of : Pedestrian-controlled tractors falling within subheading 8701 10; Vehicles of heading No 8703 ; Vehicles of heading No 8704 with either a compression-ignition internal combustion engine (diesel or semi-diesel), of a cylinder capacity not exceeding 2 500 cm3 or with a spark-ignition internal combustion engine of a cylinder capacity not exceeding 2 800 cm3 ; Vehicles of heading No 8705 (') . . 19 4,9  Other : 8708 31 91  - For disc brakes . 19 6,9  8708 31 99 Other ...... 19 6,9  8708 39 Other : 8708 39 i0 - - For the industrial assembly of : Pedestrian-controlled tractors falling within subheading 8701 10; Vehicles of heading No 8703 ; Vehicles of heading No 8704 with either a compression-ignition internal combustion engine (diesel . or semi-diesel), of a cylinder capacity not exceeding 2 500 cm3 or with a spark-ignition internal combustion engine of a cylinder capacity not exceeding 2 800 cm3 ; Vehicles of heading No 8705 (') 19 4,9  8708 39 90 Other 19 6,9  (') Entry under this subheading is subject to conditions laid down in the relevant Community provisions . 2 . 10 . 89 Official Journal of the European Communities 6 9 Rate of duty l CN code Description autonomous (%) conventional (%) Supplementary unit 1 2 3 4 5 8708 40  Gearboxes : 8708 40 10 For the industrial assembly of : Pedestrian-controlled tractors falling within subheading 8701 10; Vehicles of heading No 8703 ; Vehicles of heading No 8704 with either a compression-ignition inter ­ nal combustion engine (diesel or semi-diesel), of a cylinder capacity not exceeding 2 500 cm3 or with a spark-ignition internal combustion engine of a cylinder capacity not exceeding 2 800 cm3 ; Vehicles of heading No 8705 ( ¢) 19 4,9  8708 40 90 Other 19 6,9  8708 50 - Drive-axles with differential ^ whether or not provided with other transmis  sion components : 8708 50 10 For the industrial assembly of : Vehicles of heading No 8703 ; Vehicles of heading No 8704 with either a compression-ignition inter ­ nal combustion engine (diesel or semi-diesel), of a cylinder capacity not exceeding 2 500 cm3 or with a spark-ignition internal combustion engine of a cylinder capacity not exceeding 2 800 cm3 ; Vehicles of heading No 8705 ( J ) 19 4,9  8708 50 90 Other 19 6,9  8708 60  Non-driving axles and parts thereof : 8708 60 10 For the industrial assembly of : Vehicles of heading No 8703 ; Vehicles of heading No 8704 with either a compression-ignition inter ­ nal combustion engine (diesel or semi-diesel), of a cylinder capacity not exceeding 2 500 cm3 or with a spark-ignition internal combustion engine of a cylinder capacity not exceeding 2 800 cm3 ; Vehicles of heading No 8705 (') 19 4,9  Other : 8708 60 91 Of closed-die forged steel 19 6,9  8708 60 99 --- Other 19 6,9  8708 70  Road wheels and parts, and accessories thereof : 8708 70 10 For, the industrial assembly of : Pedestrian-controlled tractors falling within subheading 8701 10; Vehicles of heading No 8703 ; . Vehicles of heading No 8704 with either a compression-ignition inter ­ nal combustion engine (diesel or semi-diesel), with a cylinder capacity not exceeding 2 500 cm3 or with a spark-ignition internal combustion engine with a cylinder capacity not exceeding 2 800 cm3 ; Vehicles of heading No 8705 ( ¢) ...... 19 4,9  Other : 8708 70 50 Wheels of aluminium ; parts and accessories of wheels, of alumin ­ ium 19 (2) 6,9  8708 70 91 Wheel centres in star form, cast in one piece, of iron or steel .... 19 4,9  8708 70 99 Other 19 6,9  (') Entry under this subheading is subject to conditions laid down in the relevant Community provisions . (2) Duty rate reduced to 6% until 31 December 1990. 620 Official Journal of the European Communities 2 . 10. 89 Rate of duty \ CN code Description autonomous (%) conventional (%) Supplementary unit 1 2 3 4 5 I 8708 80  Suspension shock-absorbers : 8708 80 10 For the industrial assembly of : Vehicles of heading No 8703; Vehicles of heading No 8704 with either a compression-ignition inter ­ nal combustion engine (diesel or semi-diesel), of a cylinder capacity not exceeding 2 500 cm3 or with a spark-ignition internal combustion engine of a cylinder capacity not exceeding 2 800 cm3 ; Vehicles of heading No 8705 ( ¢) 19 4,9  8708 80 90 Other 19 6,9   Other parts and accessories : 8708 91 Radiators : 8708 91 10 For the industrial assembly of : Pedestrian-controlled tractors falling within subheading 8701 10; Vehicles of heading No 8703 ; Vehicles of heading No 8704 with either a compression-ignition internal combustion engine (diesel or semi-diesel), of a cylinder capacity not exceeding 2 500 cm3 or with a spark-ignition internal combustion engine of a cylinder capacity not exceeding 2 800 cm3 ; Vehicles of heading No 8705 ( l) . . 19 4,9  8708 9190 Other 19 6,9  8708 92 Silencers and exhaust pipes : 8708 92 10 For the industrial assembly of ; Pedestrian-controlled tractors falling within subheading 8701 10 ; Vehicles of heading No 8703 ; Vehicles of heading No 8704 with either a compression-ignition internal combustion engine (diesel or semi-diesel); of a cylinder capacity not exceeding 2 500 cm3 or with a spark-ignition internal combustion engine of a cylinder capacity not exceeding 2 800 cm3 ; Vehicles of heading No 8705 (') . 19 4,9  8708 92 90 Other 19 6,3  8708 93 Clutches and parts thereof : 8708 93 10    For the industrial assembly of : Pedestrian-controlled tractors falling within subheading 8701 10 ; Vehicles of heading No 8703 ; Vehicles of heading No 8704 with either a compression-ignition internal combustion engine (diesel or semi-diesel), of a cylinder capacity not exceeding 2 500 cm3 or with a spark-ignition internal combustion engine of a cylinder capacity not exceeding 2 800 cm3 ; Vehicles of heading No 8705 (') 19 4,9  8708 93 90 - Other 19 6,9  8708 94 Steering wheels, steering columns and steering boxes : 8708 94 10 For the industrial assembly of : Vehicles of heading No 8703 ; Vehicles of heading No 8704 with either a compression-ignition internal combustion engine (diesel or semi-diesel), of a cylinder capacity not exceeding 2 500 cm3 or with a spark-ignition internal combustion engine of a cylinder capacity not exceeding 2 800 cm3 ; Vehicles of heading No 8705 ( l ) . 19 4,9  (&lt;) Entry under this subheading is subject to conditions laid down in the relevant Community provisions . 2 . 10. 89 Official Journal of the European Communities 621 Rate of duty CN code Supplementary unitDescription autonomous (%) conventional (%) 1 2 3 4 5 8708 94 90 Other 19 6,9  870899 -- Other : 8708 99 10  For the industrial assembly of : Pedestrian-controlled tractors falling within subheading 8701 10 ; Vehicles of heading No 8703 ; Vehicles -of heading No 8704 with either a compression-ignition internal combustion engine (diesel or semi-diesel), of a cylinder capacity not exceeding 2 500 cm3 or with a spark-ignition internal combustion engine of a cylinder capacity not exceeding 2 800 cm3 ; Vehicles of heading No 8705 19 4,9  Other : 8708 99 91 Of closed-die forged steel 19 6,9  87089999 Other 19 6,9  8709 Works trucks, self-propelled, not fitted with lifting or handling equipment, of the type used in factories, warehouses, dock areas or airports for short distance transport of goods ; tractors of the type used on railway station platforms ; parts of the foregoing vehicles : - Vehicles : 8709 11 Electrical : 8709 11 10    Specially designed for the transport of highly radioactive materials (Euratom). 10 3,8 p/st 87091190 Other 22 6 p/st 8709 19 Other : 8709 19 10 Specially designed for the transport of highly radioactive materials (Euratom) . 10 3,8 p/st 8709 19 90 Other 22 6 p/st 8709 90 - Parts : 8709 9010 Of cast iron or cast steel 20 5,3  8709 90 90 Other . ... . 20 5,3  8710 00 00 Tanks and other armoured fighting vehicles, motorized, whether or not fitted with weapons, and parts of such vehicles 10 3,8  8711 Motor-cycles (including mopedS) and cycles fitted with an auxiliary motor, with or without side-cars; side-cars : 8711 10 00  With reciprocating internal combustion piston engine of a cylinder capacity not exceeding 50 cm3 26 9 p/st 8711 20  With reciprocating internal combustion piston engine of a cylinder capacity exceeding SO cm3 but not exceeding 250 cm3 : 87112010 Scooters - 26 9 p/st   Other, of a cylinder capacity : 8711 2091 ; Exceeding 50 cm3 but not exceeding 80 cm3 26 9 p/st 8711 20 99    Exceeding 80 cm3 but not exceeding 250 cm3 . . 26 9 p/st 8711 30 00  With reciprocating internal combustion piston engine of a cylinder capacity exceeding 250 cm3 but not exceeding 500 cm3 26 9 p/st (') Entry under this subheading is subject to conditions laid down in the relevant Community provisions . 622 Official Journal of the European Communities 2. 10. 89 \ Rate of duty 1 CN code Description autonomous (%) conventional (%) Supplementary unit 1 2 3 4 5 8711 40 00  With reciprocating internal combustion piston engine of a cylinder capacity exceeding 500 cm3 but not exceeding 800 cm3 . . 26 9 p/st 8711 50 00  With reciprocating internal combustion piston engine of a cylinder capacity exceeding 800 cm3 26 9 p/st 871190 00 - Other 26 9 p/st 8712 00 Bicycles and other cycles (including delivery tricycles), not motorized : 87120010  Without ball bearings 21 17 p/st 871200 90 - Other 21 17 p/st 8713 Invalid carriages, whether or not motorized or otherwise mechanically propelled : 8713 10 00  Not mechanically propelled 18 4,9  871390 00 - Other . 18 4,9  8714 Parts and accessories of vehicles of heading Nos 8711 to 8713 :  Of motor-cycles (including mopeds) : 87141100 Saddles . . . 24 6 p/st 87141900 Other ... 24 6  8714 20 00  Of invalid carriages . w 20 8   Other : 8714 91 Frames and forks, and parts thereof : 8714 91 10 Frames 20 8 p/st 8714 91 30 Front forks 20 8 p/st 8714 91 90 Parts 20 8  8714 92 Wheel rims and spokes : 8714 9210 Rims 20 8 p/st 8714 92 90 - Spokes 20 8  8714 93   Hubs, Other than coaster braking hubs and hub brakes, and free-wheel sprocket-wheels : 8714 93 10 - Hubs without free-wheel or braking device 20 8 p/st 87149390 Frefe-wheel sprocket-wheels 20 8  8714 94   Brakes, including coaster braking hubs and hub brakes, and parts thereof : 8714 94 10 Coaster braking hubs and hub brakes 20 8 p/st 8714 94 30 - Other brakes 20 8  8714 94 90 Parts 20 8  871495 00 - - Saddles . . . 20 8  8714 96 Pedals and crank-gear, and parts thereof : 87149610 Pedals 20 8 pa 8714 96 30 Crank-gear 20 8  8714 9690 Parts . . 20 8  8714 99 Other : 8714 99 10 Handlebars . 20 8 p/st 8714 99 30 Luggage carriers . 20 8 p/st 2 . 10. 89 Official Journal of the European Communities 623 Rate of duty CN code Description autonomous (%) conventional (%) Supplementary unit 1 2 3 4 5 8714 99 50 Derailteur gears 20 8  8714 99 90 Other ; parts 20 8  8715 00 Baby carriages and parts thereof : 8715 00 10  Baby carriages . . 18 4,9 p/st 8715 00 90 - Parts 18 4,9  8716 Trailers and semi-trailers ; other vehicles, not mechanically propelled ; parts thereof : 8716 10  Trailers and semi-trailers of the caravan type, for housing or camping : 87161010 Folding caravans 20 5,3 p/st Other, of a weight : 8716 10 91 Not exceeding 750 kg 20 5,3 p/st 8716 10 93 Exceeding 750 kg but not exceeding 3 500 kg 20 5,3 p/st 8716 10 99 Exceeding 3 500 kg 20 5,3 p/st 8716 20  Self-loading or self-unloading trailers and semi-trailers for agricultural purposes : 87162010 Manure spreaders . 20 5,3 p/st 8716 20 90 Other 20 5,3 p/st  Other trailers and semi-trailers for the transport of goods : 8716 31 00 Tanker trailers and tanker semi-trailers 20 5,3 p/st 8716 39 Other : 8716 39 10 Specially designed for the transport of highly radioactive materials (Euratom) 10 5,3 p/st  Other :     New : 8716 39 30 Semi-trailers . 20 5,3 p/st    Other : 871639 51 -  -  - = With a single axle 20 5,3 p/st 8716 39 59 Other 20 5,3 p/st 8716 39 80 Used 7 20 5,3 p/st 8716 40 00  Other trailers and semi-trailers 20 5,3  8716 80 00 - Other vehicles 14 4,1  8716 90 - Parts : 8716 90 10 Chassis 15 4,4  8716 90730 Bodies 15 4,4  8716 90 50 Axles 15 4,4  871690 90 Other parts 15 4,4  624 Official Journal of the European Communities 2 . 10. 89 CHAPTER 88 AIRCRAFT, SPACECRAFT, AND PARTS THEREOF Additional note 1 . For the purposes of heading No 8802, the expression 'unladen weight ' shall mean the weight of the machine in normal flying order, excluding the weight of the crew and offuel and equipment except permanently fitted items of equipment. Rate of duty I CN code i Description autonomous (%) conventional (%) Supplementary unit 1 2 3 4 5 8801 Balloons and dirigibles ; gliders, hang gliders and other non-powered aircraft : 8801 10 - Gliders and hang gliders : 8801 10 10 For civil use 0 18 Free p/st 880110 90 Other 18 7 p/st 880190 - Other : 8801 90 10 For civil use (') . . 18 Free  Other : 880190 91 Balloons and dirigibles 18 9  88019099 Other 18 4,9 p/st 8802 Other aircraft (for example, helicopters, aeroplanes); spacecraft (in ­ cluding satellites) and spacecraft launch vehicles :  Helicopters : 8802 11 Of an unladen weight not exceeding 2 000 kg : 88021110 Civil helicopters ( l ) . . . . 12 Free p/st 88021190 Other 15 15 p/st 8802 12   Of an unladen weight exceeding 2 000 kg : 8802 12 10  Civil helicopters ( l ) 12 Free p/st 8802 12 90 Other 12 5 p/st 8802 20  Aeroplanes and other aircraft, of an unladen weight not exceeding 2 000 kg : 8802 20 10 Civil aircraft 0 12 Free p/st 8802 20 90 Other 15 12 p/st 8802 30  Aeroplanes and other aircraft, of an unladen weight exceeding 2 000 kg hut not exceeding 15 000 kg : 8802 30 10 Civil aircraft (0 12 Free p/st 8802 30 90 Other , . . . 14 5,5 p/st (') Entry under this subheading is subject to conditions laid down in the relevant Community provisions. See also Section II, paragraph B, of the preliminary provisions. 2 . .10. 89 Official Journal of the European Communities 625 \ Rate of duty \ CN code Description autonomous (%) conventional (%) Supplementary unit 1 2 3 4 5 8802 40 - Aeroplanes and other aircraft, of an unladen weight exceeding 15 000 kg : 88024010 Civil aircraft (') . . 12 Free p/st 8802 40 90 -- Other 12 5 p/st 8802 50 00  Spacecraft (including satellites) and spacecraft launch vehicles 12 6,4  8803 Parts of goods of heading No 8801 or 8802 : 8803 10  Propellers and rotors and parts thereof : 8803 10 10 For use in civil aircraft ( !) 12 (2) Free  88031090 Other . . . 12 0 5  8803 20 - Under-carriages and parts thereof : 8803 20 10 For use in civil aircraft ( ! ) 12 (2) Free  8803 20 90 -- Other 12 (2) 5  8803 30  Other parts of aeroplanes or helicopters : 8803 30 10 - - For use in civil aircraft ( l ) 12 (2) Free  8803 30 90 -- Other 12 (2) 5  8803 90 - Other : 8803 90 10 Of kit^s 12 3,8  Other : 880390 91 For use in civil aircraft and gliders (') 12 (2) Free  8803 90 99 Other 12 (2) 5  8804 00 00 Parachutes (including dirigible parachutes) and rotochutes ; parts thereof and accessories thereto . 15 5,8  8805 Aircraft launching gear ; deck-arrestor or similar gear; ground flying trainers ; parts of the foregoing articles : 8805 10 - Aircraft launching gear and parts thereof; deck-arrestor or similar gear and parts thereof : 8805 10 10 Aircraft launching gear and parts thereof 17 5,6  8805 10 90 -- Other . 15 4,4  8805 20  Ground flying trainers and parts thereof : 8805 20 10 - - For civil use (&gt;) . 13 Free  8805 20 90 Other - 13 3,8  0) Entry under this subheading is subject to conditions laid down in the relevant Community provisions. See also Section II, paragraph B , of the preliminary provisions. (2) Duty temporarily suspended in respect of engine parts, engines and turbines intended to be fitted in aircraft imported duty free or built within the Community. This suspension is subject to compliance with formalities and conditions laid down in the relevant Community provisions. 626 Official Journal of the European Communities 2 . 10. 89 CHAPTER 89 SHIPS, BOATS AND FLOATING STRUCTURES Note 1 . A hull, an unfinished or incomplete vessel, assembled, unassembled or disassembled, or a complete vessel unassembled or disassembled, is to be classified within heading No 8906 if it does not have the essential character of a vessel of a particular kind. Additional notes 1 . Subheadings 8901 10 10, 8901 20 10, 8901 30 10, 8901 90 10, 8902 00 11 , 8902 00 19, 8903 91 10, 8903 92 10, 8904 00 91 and 8906 00 91 are to be taken to apply only to vessels, designed as sea-going, having a hull of an overall length (excluding any projecting parts) of not less than 12 m. However, fishing boats and lifeboats, designed as sea-going, shall be considered as sea-going vessels regardless of their length . 2. Subheadings 8905 10 10 and 8905 90 10 are to be taken to apply only to vessels, floating docks and floating or submersible drilling or production platforms, designed as sea-going. 3. For the purpose of heading No 8908, the expression 'vessels and other floating structures for breaking up ' includes the following articles when presentedfor breaking up, on condition that they have formed part of their normal equipment :  spare parts (such as propellers), whether or not in a new condition,  movable articles (furniture, kitchen equipment, tableware, etc.) showing clear evidence of use. \ Rate of duty \ CN code Description autonomous (%) conventional (%) Supplementary unit i 2 3 4 5 8901 Cruise ships, excursion boats, ferry-boats, cargo ships, barges and similar vessels for the transport of persons or goods : 8901 10  Cruise ships, excursion boats and similar vessels principally designed for the transport of persons ; ferry-boats of all kinds : 8901 10 10 Sea-going Free Free BRT 890110 90 Other 8 2,5 p/st 8901 20  Tankers : 89012010  - Sea-going Free Free BRT 8901 2090 Other 8 2,5 Ct/I 8901 30  Refrigerated vessels, other than those of subheading 8901 20 : 8901 30 10 Sea-going Free Free BRT 8901 3090 Other 8 2,5 Ct/1 8901 90  Other vessels for the transport of goods and other vessels for the transport of both persons and goods : 8901 10 Sea-going Free Free BRT 2 . 10. 89 Official Journal of the European Communities 627 Rate of duty CN code Supplementary unitDescription autonomous (%) conventional (%) 1 2 3 4 5 Other : 8901 90 91 Not mechanically propelled . 8 2,5 Ct/1 8901 90 99 Mechanically propelled 8 2,5 Ct/1 8902 00 Fishing vessels ; factory ships and other vessels for processing or preserving fishery products :  Sea-going : 8902 0011 Of a gross tonnage exceeding 250 tonnes (GRT) . . . . Free Free BRT 8902 00 19 Of a gross tonnage not exceeding 250 tonnes (GRT) Free Free p/st 8902 00 90 - Other : 8 . 2,5 p/st 8903 Yachts and other vessels for pleasure or sports ; rowing boats and panoes : 8903 10 - Inflatable : Of a weight not exceeding 100 kg each : 8903 10 11 Of a weight not exceeding 20 kg each or of a length not ex ­ ceeding 2,5 m 13 3,8 p/st 8903 10 19 Other 13 3,8 p/st 890310 90 Other 8 2,5 p/st  Other : 8903 91 Sailboats, with or without auxiliary motor : 8903 9110 Sea-going Free Free p/st Other : 8903 9191     Of a weight not exceeding 100 kg each 13 3,8 p/st     Other : 8903 91 93 Of a length not exceeding 7,5 m ... . 8 2,5 p/st 8903 91 99 Of a length exceeding 7,5 m ...... 8 2,5 p/st 8903 92   Motor-boats, other than outboard motor-boats : 8903 9210 Sea-going Free Free p/st Other : 8903 92 91    Of a length not exceeding 7,5 m 8 2,5 p/st 8903 92 99 Of a length exceeding 7,5 m 8 2,5 p/st 8903 99 Other : 8903 9910    Of a weight riot exceeding 100 kg each . . .... 13 3,8 p/st Other ; 8903 99 91  Of a length not exceeding 7,5 m .... 8 2,5 p/st 8903 9999  Of a length exceeding 7,5 m . 8 . 2,5 p/st 8904 00 Tugs and pusher craft : 8904 0010  Tugs Free Free   Pusher craft ; 8904 00 91 Sea-going . Free Free  8904 00 99 Other 8 2,5  628 Official Journal of the European Communities 2 . 10. 89 Il\ Rate of duty \ CN code Description autonomous (%) conventional (%) Supplementary unit 1 2 3 4 5 8905 Light-vessels, fire-floats, dredgers, floating cranes, and other vessels the navigability of which is subsidiary to their main function ; floating docks ; floating or submersible drilling or production platforms : 8905 10 - Dredgers : 890510 10 Sea-going . Free Free p/st 8905 1090 Other . 8 3,2 p/st 8905 20 00  Floating or submersible drilling or production platforms Free Free p/st 8905 90 - Other : 890590 10  Sea-going . . . . Free Free p/st 89059090 -- Other 8 3,2 p/st 890600 Other vessels, including warships and lifeboats other than rowing boats : 8906 00 10 - Warships Free Free  - Other : 89060091 Sea-going Free Free p/st - - Other : 890600 93 Of a weight not exceeding 100 kg each . . 13 3,8 p/st 890600 99 Other . . . . . 8 2,5 p/st 8907 Other floating structures (for example, rafts, tanks, coffer-dams, landing-stages, buoys and beacons) : 8907 10 00  Inflatable rafts . 10 4,9  8907 9000 - Other ..... . . 10 4,9  8908 00 00 Vessels and other floating structures for breaking up ( ] ) . . . . . . . Free Free  (') Entry under this subheading is subject to conditions laid down in the relevant Community provisions. 2 . 10. 89 Official Journal of the European Communities 629 SECTION XVIII OPTICAL, PHOTOGRAPHIC, CINEMATOGRAPHIC, MEASURING, CHECKING, PRECISION, MEDICAL OR SURGICAL INSTRUMENTS AND APPARATUS ; CLOCKS AND WATCHES ; MUSICAL INSTRUMENTS ; PARTS AND ACCESSORIES THEREOF CHAPTER 90 OPTICAL, PHOTOGRAPHIC, CINEMATOGRAPHIC, MEASURING, CHECKING, PRECISION, MEDICAL OR SURGICAL INSTRUMENTS AND APPARATUS ; PARTS AND ACCESSORIES THEREOF Notes 1 . This chapter does not cover : (a) articles of a kind used in machines, appliances or for other technical uses, of vulcanized rubber other than hard rubber (heading No 4016), of leather or of composition leather (heading No 4204) or of textile material (heading No 5911 ); (b) refractory goods of heading No 6903 ; ceramic wares for laboratory, chemical or other technical uses, of heading No 6909 ; (c) glass mirrors, not optically worked, of heading No 7009, or mirrors of base metal or of precious metal , not being optical elements (heading No 8306 or Chapter 71 ); (d) goods of heading No 7007, 7008, 7011 , 7014, 7015 or 7017 ; (e) parts of general use, as defined in note 2 to Section XV, of base metal (Section XV) or similar goods of plastics (Chapter 39); (0 pumps incorporating measuring devices, of heading No 8413 ; weight-operated counting and checking machinery, or separately presented weights for balances (heading No 8423); lifting or handling machinery (heading Nos 8425 to 8428); paper or paperboard cutting machines of all kinds (heading No 8441); fittings for adjusting work or tools on machine-tools, of heading No 8466, including fittings with optical devices for reading the scale (for example, 'optical' dividing heads) but not those which are in themselves essentially optical instruments (for example, alignment telescopes); calculating machines (heading No 8470); valves and other appliances (heading No 8481 ); (g) searchlights or spotlights of a kind used for cycles or motor vehicles (heading No 8512); portable electric lamps of heading No 8513 ; cinematographic sound recording, reproducing or re-recording apparatus (heading No 8519 or 8520); sound-heads (heading No 8522); radar apparatus, radio navigational aid apparatus or radio remote-control apparatus (heading No 8526); sealed beam lamp units of heading No 8539; optical fibre cables of heading No 8544; (h) searchlights or spotlights of heading No 9405 ; (ij) articles of Chapter 95; (k) capacity measures, which are to be classified according to their constituent material ; or (1) spools, reels or similar supports (which are to be classified according to their constituent material, for example, in heading No 3923 or Section XV). 2 . Subject to note 1 above, parts and accessories for machines, apparatus, instruments or articles of this chapter are to be classified according to the following rules : (a) Parts and accessories which are goods included within any of the headings of this chapter or of Chapter 84, 85 or 91 (other than heading No 8485, 8548 or 9033) are in ail cases to be classified within their respective headings . 630 Official Journal of the European Communities 2 . 10. 89 (b) Other parts and accessories, if suitable for use solely or principally with a particular kind of machine, instrument or apparatus, or with a number of machines, instruments or apparatus of the same heading (including a machine, instrument or apparatus of heading No 9010, 9013 or 9031) are to be classified with the machines, instruments or apparatus of that kind. (c) All other parts and accessories are to be classified within heading No 9033 . 3 . The provisions of note 4 to Section XVI apply also to this chapter. 4 . Heading No 9005 does not apply to telescopic sights for fitting to arms, periscopic telescopes for fitting to submarines or tanks, or to telescopes for machines, appliances, instruments or apparatus of this chapter or Section XVI ; such telescopic sights and telescopes are to be classified within heading No 9013 . 5 . Measuring or checking optical instruments, appliances or machines which, but for this note, could be classified both within heading No 9013 and within heading No 9031 are to be classified within heading No 9031 . 6 . Heading No 9032 applies only to : (a) instruments and apparatus for automatically controlling the flow, level, pressure or other variables of liquids or gases, or for automatically controlling temperature, whether or not their operation depends on an electrical phenomenon which varies according to the factor to be automatically controlled; and (b) automatic regulators of electrical quantities, and instruments or apparatus for automatically controlling non-electrical quantities the operation of which depends on an electrical phenomenon varying according to the factor to be controlled . Additional note 1 . For the purposes of subheadings 9015 10 10, 9015 20 10, 9015 30 10, 9015 40 10, 9015 80 11 , 9015 80 19, 9024 10 10, 9024 80 10, 902519 91, 9025 80 91 , 902610 51, 902610 59, 90262030, 902680 91, 90271010, 90278011, 90278019, 903039 30, 9030 89 91 , 90318031 , 90318039 and 9032 1030, the expression 'electronic ' means instruments and apparatus which incorporate one or more articles of heading No 8540, 8541 or 8542 but for the purposes of the foregoing, no account shall be taken of articles of heading No 8540, 8541 or 8542 which have solely the function of rectifying current or which are included in the power pack of instruments or apparatus. l l Rate of duty \ CN code Description autonomous (%) conventional (%) Supplementary unit 1 2 3 4 5 9001 Optical fibres and optical fibre bundles ; optical fibre cables other than those of heading No 8544 ; sheets and plates of polarizing material ; lenses (including contact lenses), prisms, mirrors and other optical elements, of any material, unmounted, other than such ele ­ ments of glass not optically worked : 9001 10  Optical fibres, optical fibre bundles and cables : 9001 1010 Image conductor cables ... . 17 7,5  9001 10 90 Other 17 7,5  9001 2000 - Sheets and plates of polarizing material 18 5,8  9001 30 00 - Contact lenses 17 7,5 p/st 9001 40 - Spectacle lenses of glass : Both sides finished : 9001 40 10 Not for correction of the vision 17 7,5 p/st 2 . 10. 89 Official Journal of the European Communities 631 l Rate of duty \ CN code Description autonomous (%) conventional (%) Supplementary unit 1 2 3 4 5 r- For correction of the vision : 9001 40 31 Single focal , 17 7,5 p/st 9001 40 39 Other 17 7,5 p/st 9001 40 90 Other . 17 7,5 p/st 9001 50  Spectacle lenses of other materi s : Both sides finished : 9001 50 10 Not for correction of the vision 17 7,5 p/st    For correction of the vision : 9001 50 31 Single focal . 17 7,5 p/st 9001 50 39 - Other .... 17 7,5 p/st 9001 50 90 Other 17 7,5 p/st 9001 90 - Other : 9001 90 10 For use in civil aircraft (') 17 Free  9001 90 90 -- Other 17 7,5  9002 Lenses, prisms, mirrors and other optical elements, of any material, mounted, being parts of or fittings for instruments or apparatus, other than such elements of glass not optically worked :  Objective lenses : 90021100 ; For cameras, projectors or photographic enlargers or reducers 17 10 p/st 9002 19 00 Other . .... 17 10 p/st 9002 20 - Filters : 9002 20 10   For cameras, projectors or photographic enlargers or reducers ..... 17 10 p/st 9002 20 90 Other 17 10 p/st 9002 90 - Other : 9002 9010   For use in civil aircraft (') 17 Free  Other : 9002 90 91    For cameras, projectors or photographic enlargers or reducers . . . . 17 10  9002 90 99 Other 17 10  9003 Frames and mountings for spectacles, goggles or the like, and parts thereof :  Frames and mountings : 90031100 Of plastics .. 19 5,1 p/st 9003 19 Of other materials : 9003 19 10    Of precious metal or of rolled precious metal 19 5,1 p/st 9003 19 30 Of base metal . 19 5,1 p/st 9003 19 90    Of other materials 19 5,1 p/st (!) Entry under this subheading is subject to conditions laid down in the relevant Community provisions . See also Section II , paragraph B, of the preliminary provisions . 632 Official Journal of the European Communities 2 . 10. 89 \ Rate of duty CN code Description autonomous (%) conventional (%) Supplementary unit 1 2 3 4 5 900390 00 - Parts ... 19 5,1  9004 Spectacles, goggles and the like, corrective, protective or other : 9004 10  Sunglasses : 9004 10 10   With 'glasses* optically worked 19 6 p/st 9004 10 90 Other . 19 6 p/st 9004 9000 - Other 19 6  9005 Binoculars, monoculars, other optical telescopes, and mountings therefor ; other astronomical instruments and mountings therefor, but not including instruments for radio-astronomy : 9005 10 - Binoculars : 9005 10 10 Prismatic 20 7,2 p/st 9005 10 90   Non-prismatic 20 7,2 p/st 9005 80 00 .  Other instruments 17 6,9  9005 90 00  Parts and accessories (including mountings) 17 6,9  9006 Photographic (other than cinematographic) cameras ; photographic flashlight apparatus and flashbulbs other than discharge lamps of heading No 8539 : 9006 10 00  Cameras of a kind used for preparing printing plates or cylinders 18 7,2 p/st 9006 20 00  Cameras of a kind used for recording documents on microfilm, microfiche or other microforms . 18 7,2 p/st 9006 30 00  Cameras specially designed for underwater use, for aerial survey or for medical or surgical examination of internal organs ; comparison cameras for forensic or criminological purposes 18 7,2 p/st 9006 40 00  Instant print cameras 18 7,2 p/st  Other cameras : 9006 51 00 With a through-the-lens viewfinder (single lens reflex (SLR)), for roll film of a width not exceeding 35 mm , 18 7,2 p/st 9006 52 00 Other, for roll film of a width less than 35 mm 18 7,2 p/st 900653 00 Other, for roll film of a width of 35 mm 18 7,2 p/st 9006 59 00 Other 18 7,2 p/st  Photographic flashlight apparatus and flashbulbs : 9006 6100   Discharge lamp ('electronic') flashlight apparatus 16 5,3 p/st 9006 62   Flashbulbs, flashcubes and the like : 9006 62 10 Flashcubes . . . 16 5,3 p/st 9006 62 90 Other 16 5,3 p/st 9006 69 00 Other . . 16 5,3 p/st  Parts and accessories : 9006 91 For cameras : 9006 91 10 Tripods 18 7,2 p/st 9006 9190 Other 18 7,2  2 . 10. 89 Official Journal of the European Communities 633 | Rate of duty CN code Description autonomous (%) conventional (%) \ Supplementary unit 1 2 3 4 5 9006 99 00 -- Other 16 5,3  9007 Cinematographic cameras and projectors, whether or not incorporating sound recording or reproducing apparatus : - Cameras : 9007 11 00 For film of less than 16 mm width or for double-8 mm film . 16 6,2 p/st 9007 19 00 Other ...., 16 6,2 p/st - Projectors : 9007 21 00 For film of less than 16 mm width 19 6,5 p/st 9007 29 00 Other 19 6,5 p/st - Parts and accessories : 9007 91 For cameras : 9007 91 10 Tripods .. 16 6,2 p/st 9007 91 90 Other 16 6,2  9007 92 00 For projectors . . 19 6,5  9008 Image projectors, other than cinematographic ; photographic (other than cinematographic) enlargers and reducers : 9008 1000  Slide projectors 18 6,3 p/st 9008 20 00 - Microfilm, microfiche or other microform readers, whether or not capable ^ of producing copies 18 6,3 p/st 9008 30 00  Other image projectors . 18 6,3 p/st 9008 40 00 - Photographic (other than cinematographic) enlargers and reducers ..... . 18 6,3 p/st 9008 90 00 - Parts and accessories 18 6,3  9009 Photocopying apparatus incorporating an optical system or of the contact type and thermo-copying apparatus : - Electrostatic photocopying apparatus : 90091100 Operating by reproducing the original image directly onto the copy (direct process) 18 7,2 p/st 9009 12 00 Operating by reproducing the original image via an intermediate onto the copy (indirect process) . 18 7,2 p/st - Other photocopying apparatus : 9009 2100 Incorporating an optical system 18 7,2 p/st 9009 22 Of the contact type : 9009 2210 Blueprinters and diazocopiers 15 4,9 p/st 9009 22 90 Other 15 4,9 p/st 9009 30 00 - Thermo-copying apparatus 15 4,4 p/st 9009 90  Parts and accessories : 9009 90 10   Of electrostatic photocopying apparatus or other photocopying appar ­ atus incorporating an optical system 18 7,2  9009 90 90 Other .' 15 4,9  634 Official Journal of the European Communities 2 . 10. 89 Rate of duty CN code Description autonomous (%) conventional (%) Supplementary unit 1 2 3 4 5 9010 Apparatus and equipment for photographic (including cinemato ­ graphic) laboratories (including apparatus for the projection of circuit patterns on sensitized semi-conductor materials), not specified or included elsewhere in this chapter ; negatoscopes ; projection screens : 901010 00  Apparatus and equipment for automatically developing photographic (in ­ cluding cinematographic) film or paper in rolls or for automatically exposing developed film to rolls of photographic paper 15 4,9  90102000  Other apparatus and equipment for photographic (including cinemato ­ graphic) laboratories; negatoscopes . . 15 4,9  9010 3000  Projection screens 15 4,9  9010 90 00  Parts and accessories 15 4,9  9011 Compound optical microscopes, including those for photomicrography, cinephotomicrography or microprojection : 9011 1000 .  Stereoscopic microscopes IS 10 p/st 9011 2000  Other microscopes, for photomicrography, cinephotomicrography or micro ­ projection 18 10 p/st 901180 00  Other microscopes 18 10 p/st 90119000  Parts and accessories 18 10  9012 Microscopes other than optical microscopes ; diffraction apparatus : 90121000  Microscopes other th?n optical microscopes and diffraction apparatus . ... 15 5,8  9012 90 00  Parts and accessories 15 5,8  9013 Liquid crystal devices not constituting articles provided for more specifically in other headings ; lasers, other than laser diodes ; other optical appliances and instruments, not specified or included elsewhere in this chapter : 9013 10 00  Telescopic sights for fitting to arms; periscopes ; telescopes designed to form parts of machines, appliances, instruments or apparatus of this chapter Or Section XVI k . . . 18 6,5  9013 2000  Lasers, other than laser diodes 18 6,5  9013 80 00  Other devices, appliances and instruments . 18 6,5  90139000  Parts and accessories 18 6,5  t 9014 Direction finding compasses ; other navigational instruments and ap ­ pliances : 9014 10 - Direction finding compasses : 9014 10 10  .  For use in civil aircraft (0 16 Free  9014 10 90 - - Other 17 5  9014 20  Instruments and appliances for aeronautical or space navigation (other than compasses):   For use in civil aircraft (') : 9014 2011    Stall warning calculators 16 Free p/st (') Entry under this subheading is subject to conditions laid down in the relevant Community provisions . See also Section II, paragraph B, of the preliminary provisions . 2 . 10.-89 Official Journal of the European Communities 635 \ Rate of duty CN code Description autonomous (%) conventional (%) Supplementary unit 1 2 3 4 5 9014 2013 Inertial navigation systems 16 Free p/st 9014 2015 Ground proximity warning systems 16 Free p/st 9014 2019 Other . 16 Free  90142090 Other 16 7,2  9014 80 00  Other instruments and appliances 16 7,2  9014 90 - Parts and accessories : 9014 90 10 Of instruments of subheadings 9014 10 and 9014 20 for use in civil aircraft (') . . 17 Free  90149090 -- Other ... 17 5,6  9015 Surveying (Including photogrammetrical surveying), hydrographic, oceanographic, hydrological, meteorological or geophysical instru ­ ments and appliances, excluding compasses ; rangefinders : 9015 10 - Rangefinders : 9015 10 10 -  Electronic : 16 7,2  9015 1090 - - Other 17 5,6  9015 20 - Theodolites and tacheometers : 9015 2010 Electronic . . 16 7,2  9015 20 90 Other 17 5,6  9015 30 - Levels : 9015 3010 Electronic 16 7,2  9015 30 90 Other 17 5,6  9015 40  Photogrammetrical, surveying instruments and appliances : 90154010 Electronic 16 7,2  9015 40 90 Other 17 5,6  9015 80 - Other instruments and appliances :   Electronic : 9015 8011  Meteorological , hydrological and geophysical instruments and ap ­ paratus 16 7,2  9015 80 19 Other 16 7,2  Other : 9015 8091 Instruments and appliances used in geodesy, topography, surveying or levelling; hydrographic instruments 17 5,6  9015 80 93 Meteorological, hydrological and geophysical instruments and ap ­ paratus v 17 5,6  9015 80 99 Other 17 5,6  901590 00  Parts and accessories . . . 17 5,6  9016 00 Balances of a sensitivity of 5 eg or better, with or without weights : 9016 00 10 - Balances 16 7,2 p/st 901600 90 - Parts and accessories 16 7,2 (') Entry under this subheading is subject to conditions laid down in the relevant Community provisions. See also Section II, paragraph B, of the preliminary provisions. 636 Official Journal of the European Communities 2 . 10. 89 L Rate of duty CN code Description autonomous (%) conventional &lt;%) Supplementary unit 1 2 3 4 5 9017 Drawing, marking-out or mathematical calculating instruments (for example, drafting machines, pantographs, protractors, drawing sets, slide rules, disc calculators); instruments for measuring length, for use in the hand (for example, measuring rods and tapes, micrometers, callipers), not specified or included elsewhere in this chapter : 9017 10  Drafting tables and machines, whether or not automatic : 90171010 Parallelogram and track type drafting machines 16 5,3 p/st 90171090 Other . 16 5,3  9017 20  Other drawing, marking-out or mathematical calculating instruments : Drawing instruments : 9017 20 11 Drawing sets 16 5,3 p/st 9017 2019 Other 16 5,3  9017 20 30   Marking-out instruments 16 5,3 p/st 9017 20 90 Mathematical calculating instruments (including slide rules, disc calcu ­ lators and the like) 16 5,3 p/st 9017 30  Micrometers, callipers and gauges : 9017 30 10   Micrometers and callipers . 15 5,8 p/st 9017 30 90 Other .. * 15 5,8 p/st 9017 80 - Other instruments : 9017 80 10 Measuring rods and tapes and divided scales 15 5,8  9017 80 90 Other 15 5,8  9017 90 00  Parts and accessories . . . . 16 5,3  9018 Instruments and appliances used in medical, surgical, dental or veterinary sciences, including scintigraphic apparatus, other electro ­ medical apparatus and sight-testing instruments :  Electro-diagnostic apparatus (including apparatus for functional exploratory examination or for checking physiological parameters : 90181100 : Electro-cardiographs . 16 5,3  901819 00 Other . . . 16 5,3  9018 20 00  Ultraviolet or infra-red ray apparatus ; 16 5,3   Syringes, needles, catheters, cannulae and the like : 901831   Syringes, with or without needles : 9018 31 10 Of plastics 16 5,3  90183190 Other 16 5,3  9018 32 Tubular metal needles and needles for sutures : 9018 32 10  Tubular metal needles 16 5,3 9018 32 90 Needles for sutures 16 5,3  901839 00 Other 16 5,3   Other instruments and appliances, used in dental sciences : 9018 41 00 - - Dental drill engines, whether or not combined on a single base with other dental equipment 17 5,1  9018 49 00 Other 16 5,3  2. 10. 89 Official Journal of the European Communities 637 Rate of duty I CN code Description autonomous (%) conventional &lt;%) Supplementary unit 1 2 3 4 5 9018 50 - Other ophthalmic instruments aod appliances : 90185010 Non-optical . . . . 16 5,3  90185090 -- Optical 16 5,3 9018 90  Other instruments and appliances : 9018 9010 Instruments and apparatus for measuring blood-pressure 16 5,3  9018 90 20 Endoscopes 16 5,3  9018 90 30 Renal dialysis equipment (artificial kidneys, kidney machines and dialysers) . . . 16 5,3  Diathermic apparatus : 90189041 Ultrasonic 16 5,3  90189049 Other 16 5,3  9018 90 50 Transfusion apparatus 16 5,3  9018 90 60 Anaesthetic apparatus and instruments . 16 5,3  90189090 -- Other 16 5,3  9019 Mechanotherapy appliances ; massage apparatus ; psychological apti ­ tude-testing apparatus ; ozone therapy, oxygen therapy, aerosol ther ­ apy, artificial respiration or other therapeutic respiration apparatus : 9019 10 - Mechanotherapy appliances ; massage apparatus ; psychological aptitude ­ testing apparatus : 90191010 Electrical vibratory-massage apparatus 16 4,6  901910 90 Other 16 4,6  901920 00 - Ozone therapy, oxygen therapy, aerosol therapy, artificial respiration or other therapeutic respiration apparatus 16 4,6  9020 00 Other breathing appliances and gas masks, excluding protective masks having neither mechanical parts nor replaceable filters : 9020 00 10  Breathing appliances and gas masks (excluding parts thereof), for use in civil aircraft (')" ¢ Free  9020 00 90 - Other 16 4,6  9021 Orthopaedic appliances, including crutches, surgical belts and trusses; splints and other fracture appliances ; artificial parts of the body ; hearing aids and other appliances which are worn or carried, or implanted in the body, to compensate for a defect or disability :  Artificial joints and other orthopaedic or fracture appliances : 90211100 Artificial joints 16 6,2  9021 19 Other : 90211910 Orthopaedic appliances 15 5,8  (') Entry under this subheading is subject to conditions laid down in the relevant Community provisions. See also Section II, paragraph B, of the preliminary provisions . 638 Official Journal of the European Communities 2 . 10. 89 Rate of duty \ CN code Description autonomous (%) conventional (%) Supplementary unit 1 2 3 4 5 9021 1990 Splints and other fracture appliances 15 5,8   Artificial teeth and dental fittings : 9021 21 Artificial teeth : 9021 2110    Of plastics 17 4,9 100 p/st 9021 2190 Of other materials 17 4,9 lOOp/st 9021 29 Other : 9021 29 10  Of precious metals or rolled precious metals 17 4,9  90212990 Other 17 4,9  9021 30  Other artificial parts of the body : 9021 3010   Ocular prostheses 14 4,1  902130 90 Other ... 16 6,2  902140 00  Hearing aids, excluding parts and accessories 12 3,8 p/st 902150 00  Pacemakers for stimulating heart muscles, excluding parts and accessories . 13 5,3 p/st 9021 90 - Other : 90219010 Parts and accessories of hearing aids . . . 12 3,8  902190 90 Other 13 5,3  9022 Apparatus based on the use of X-rays or of alpha, beta or gamma radiations, whether or not for medical, surgical, dental or veterinary uses, including radiography or radiotherapy apparatus, X-ray tubes and other X-ray generators, high tension generators, control panels and desks, screens, examination or treatment tables, chairs and the like :  Apparatus based on the use of X-rays, whether or not for medical, surgical, dental or veterinary uses* including radiography or radiotherapy apparatus : 90221100   For medical, surgical, dental or veterinary uses ....... 16 4,6 p/st 902219 00 For other uses 16 4,6 p/st  Apparatus based on the use of alpha, beta or gamma radiations, whether or not for medical, surgical, dental or veterinary uses, including radiography or radiotherapy apparatus : 9022 21 00   For medical, surgical, dental or veterinary uses 16 4,6 p/st 9022 29 00 For other uses . ... . . 16 4,6 p/st 9022 30 00 - X-ray tubes 16 4,6 p/st 9022 90  Other, including parts and accessories : 9022 90 10 X-ray fluorescent screens and X-ray intensifying screens; anti-scatter shields and grids 16 4,6  9022 90 90 Other 16 4,6  9023 00 Instruments, apparatus and models, designed for demonstrational purposes (for example, in education or exhibitions), unsuitable for other uses : 9023 00 10  Of a type used for teaching physics, chemistry or technical subjects .... 12 3,8  9023 00 30  Models of human or animal anatomies . . 12 3,8  2 . 10 . 89 Official Journal of the European Communities 639 \ Rate of duty \ CN code Description autonomous (%) conventional (%) Supplementary unit 1 2 3 4 5 9023 00 90 - Other 12 3,8  9024 Machines and appliances for testing the hardness, strength, compressi ­ bility, elasticity or other mechanical properties of materials (for example, metals, wood, textiles, paper, plastics) : 902410  Machines and appliances for testing metals : 90241010   Electronic '. 16 7,2  Other : 90241091 Universal or for tensile tests 15 4,5  902410 93    For hardness tests *...... 15 4,5  9024 10 99 Other 15 4,5  9024 80  Other machines and appliances : 9024 80 10 Electronic 16 7,2  Other : 9024 80 91 For testing textiles, paper or paperboard 15 4,5  9024 80 99 Other 15 4,5  9024 90 00  Parts and accessories 16 5,1  9025 Hydrometers and similar floating instruments, thermometers, pyrome ­ ters, barometers, hygrometers and psychrometers, recording or not, and any combination of these instruments :  Thermometers, not combined With other instruments : 9025 11 Liquid-filled, for direct reading : 902511 10 For use in civil aircraft (!) 16 Free  Other : 90251191 Clinical or veterinary thermometers . . . 21 6,9 p/st 90251199 Other . 21 6,9 p/st 902519 -- Other : 9025 19 10 For use in civil aircraft ( l) 16 Free  Other : 9025 19 91 Electronic 16 7,2 p/st 9025 19 99 Other . . . 16 4,2 p/st 9025 20  Barometers, not combined with other instruments : 9025 2010 For use in civil aircraft (!) . . 17 Free p/st 9025 20 90 -- Other 17 4 p/st 9025 80  Other Instruments : 9025 8010   For use in civil aircraft ( l ) 16 Free  Other : 9025 80 91 Electronic 16 7,2 ,  9025 80 99 Other - 16 4,6  (') Entry under this subheading is subject to conditions laid down in the relevant Community provisions . See also Section II , paragraph B, of the preliminary provisions . 640 Official Journal of the European Communities 2 . 10. 89 Rate of duty . CN code Description autonomous (%) conventional (%) Supplementary unit 1 2 3 4 5 9025 90  Parts and accessories : 9025 9010 For use in civil aircraft ( l) 16 Free  902590 90 Other 16 7  9026 Instruments and apparatus for measuring or checking the flow, level, pressure or other variables of liquids or gases (for example, flow meters, level gauges* manometers, heat meters), excluding instruments and apparatus of heading No 9014, 9015, 9028 or 9032 : 9026 10  For measuring or checking the flow or level of liquids : 902610 10 For use in civil aircraft (*) 16 Free  Other :  Electronic : 9026 10 51 Flow meters 16 7,2 p/st 9026 10 59 Other 16 7,2 p/st Other : 90261091 Flowmeters .. 16 5,8 p/st 902610 99 - Other 16 5,8 p/st 9026 20  For measuring or checking pressure : 9026 20 10   For use in civil aircraft (') 16 Free  Other : 9026 20 30 Electronic 16 7,2 p/st Other : ______ Spiral or metal diaphragm type pressure gauges : 9026 20 51 Appliances for measuring and non-automatically regulating tyre pressure 18 5 p/st 90262059 Other 18 5 p/st 902620 90 Other 18 5 p/st 9026 80  Other instruments or apparatus : 902680 10 For use in civil aircraft ( i) 16 Free  Other : 9026 80 91 Electronic 16 7,2  9026 80 99 Other 16 5,8  9026 90 - Parts and accessories : 9026 9010 For use in civil aircraft ( l) 16 Free  9026 90 90 -- Other 16 5,1  (') Entry under this subheading is subject to conditions laid down in the relevant Community provisions. See also Section II, paragraph B, of the preliminary provisions . 2 . 0 . 89 Official Journal of the European Communities 641 Rate of duty \ CN code Description autonomous (%) conventional (%) Supplementary unit 1 2 3 4 5 9027 Instruments and apparatus for physical or chemical analysis (for example, polarimeters, refractometers, spectrometers, gas or smoke analysis apparatus); instruments and apparatus for measuring or checking viscosity, porosity, expansion, surface tension or the like ; instruments and apparatus for measuring or checking quantities of heat, sound or light (including exposure meters); microtomes : 9027 10 - Gas or smoke analysis apparatus : 9027 10 10   Electronic . . . . 16 7,2 p/st 90271090 Other 16 6,2 p/st 9027 20  Chromatographs and electrophoresis instruments : 9027 20 10   Chromatographs 16 7,2  9027 20 90   Electrophoresis instruments 16 7,2  9027 30 00  Spectrometers, spectrophotometers and spectrographs using optical radia ­ tions (UV, visible, IR) 16 7,2  9027 40 00  Exposure meters 16 7,2  9027 50 00  Other instruments and apparatus using optical radiations (UV, visible, IR) . 16 7,2  9027 80  Other instruments and apparatus :   Electronic : 9027 80 11    pH meters, rH meters and other apparatus for measuring conducti ­ vity 16 7,2  9027 80 19 Other 16 7,2  Other : 9027 80 91    Viscometers, porosimeters and expansion meters 16 6,2  9027 80 99 Other ...... 16 6,2  9027 90  Microtomes ; parts and accessories : 9027 90 10   Microtomes 16 6,2 p/st 9027 90 90   Parts and accessories 16 7,2  9028 Gas, liquid or electricity supply or production meters, including calibrating meters therefor : 9028 10 00  Gas meters 15 5 p/st 9028 20(H)  Liquid meters 15 5 p/st 9028 30 - Electricity meters :   For alternating current : 9028 3011 For single-phase 15 5 p/st 9028 30 19 For multi-phase 15 5 p/st 9028 30 90 Other 15 5 p/st 9028 90 ;  Parts and accessories : 9028 90 10 For electricity meters . 16 5,1  9028 90 90 Other 16 5,1  642 Official Journal of the European Communities 2 . 10. 89 Rate of duty CN code Description autonomous (%) conventional (%) Supplementary unit 1 2 3 4 5 9029 Revolution counters, production counters, taximeters* milometers, pe ­ dometers and the like ; speed indicators and tachometers, other than those of heading No 9014 or 9015 ; stroboscopes : 9029 10 - Revolution counters, production counters, taximeters, milometers, pedome ­ ters and the like : 90291010 Electric or electronic revolution counters, for use in civil aircraft (0 . 16 Free  90291090 Other . . . . 16 5,2  9029 20  Speed indicators and tachometers ; stroboscopes :   Speed indicators and tachometers : 9029 2010    For use in civil aircraft (') ¢ ¢ 16 Free  Other : 9029 20 31     Speed indicators for vehicles 17 6,3  9029 20 39 Other 17 6,3  9029 20 90 Stroboscopes 14 5,6  9029 90  Parts and accessories : 9029 90 10 Of revolution counters, speed indicators and tachometers, for use in civil aircraft ( ¢) 16 Free  9029 90 90 -- Other . 16 7,2  9030 Oscilloscopes, spectrum analysers and other instruments and appar ­ atus for measuring or checking electrical quantities, excluding meters of heading No 9028 ; instruments and apparatus for measuring or detecting alpha, beta, gamma, X-ray, cosmic or other ionizing radia ­ tions : 9030 10  Instruments and apparatus for measuring or detecting ionizing radiations : 90301010 For use in civil aircraft {') 16 Free  9030 10 90 Other . 16 10,6  9030 20  Cathode-ray oscilloscopes and cathode-ray oscillographs : 9030 20 10   For use in civil aircraft ( ¢) 16 Free  9030 20 90 Other 16 11   Other instruments and apparatus, for measuring or checking voltage, current, resistance or power, without a recording device : 9030 31   Multimeters : 9030 31 10    For use in civil aircraft (!) 16 Free  9030 3190 Other 16 10,6  9030 39 Other : 903039 10    For use in civil aircraft (') 16 Free  Other : 9030 39 30 Electronic 16 11  (') Entry undet this subheading is subject to conditions laid down in the relevant Community provisions . See also Section II , paragraph B, of the preliminary provisions . 2 . 10. 89 Official Journal of the European Communities 643 Rate of duty ll CN code Description autonomous (%) conventional (%) Supplementary unit l 2 3 4 5 Other : 9030 39 91      Voltmeters 16 4,6  9030 39 99 Other .... 16 4,6  9030 40  Other instruments and apparatus, specially designed for telecommunications (for example, cross-talk meters, gain measuring instruments, distortion factor meters, psophometers) : 9030 40 10 For use in civil aircraft (') 16 Free  9030 40 90 Other 16 11   Other instruments and apparatus : 9030 81 With a recording device : 9030 81 10 For use in civil aircraft (') 16 Free  9030 81 90 Other 16 U  9030 89 Other : 903089 10    For use in civil aircraft (!) 16 Free     Other : 903089 91 Electronic . ... 16 11  9030 89 99 Other .. 16 4,6  9030 90  Parts and accessories : 9030 90 10 For use in civil aircraft 16 Free  9030 90 90 Other 16 7,2  9031 Measuring or checking instruments, appliances and machines, not specified or included elsewhere in this chapter ; profile projectors : 903110 00  Machines for balancing mechanical parts 16 7,2  9031 20 00 - Test benches . 16 7,2  9031 30 00  Profile projectors 15 5,8 p/st 903140 00  Other optical instruments and appliances . . . . 15 5,8  9031 80 - Other instruments, appliances and machines : 9031 80 10   For use in civil aircraft ( l ) 16 Free  Other :    Electronic : 903180 31     For measuring or checking geometrical quantities 16 7,2  9031 80 39 Other ... 16 7,2  Other : 9031 80 91  For measuring or checking geometrical quantities 15 5,8  903180 99 Other 15 5,8  9031 90 - Parts and accessories : 90319010 Of instruments, appliances and machines of subheading 9031 80, for use in civil aircraft (!) 16 Free  903190 90 Other 16 7,2  ( ¢) Entry under this subheading is subject to conditions laid down in the relevant Community provisions . See also Section II , paragraph B, of the preliminary provisions . 644 Official Journal of the European Communities 2 . 10. 89 Rate of duty CN code Description autonomous (%) conventional (%) Supplementary unit 1 2 3 4 5 9032 Automatic regulating or controlling instruments and apparatus : 9032 10  Thermostats : 9032 10 10 For use in civil aircraft ( ¢) 16 Free  Other : 9032 10 30 - Electronic 16 7,2 p/st Other : 9032 10 91 With electrical triggering device 15 5 p/st 9032 10 99 Other .... 15 5 p/st 9032 20  Manostats : 9032 20 10   For use in civil aircraft (') 16 Free  9032 20 90 Other 16 5,8 p/st  Other instruments and apparatus : 9032 81   Hydraulic or pneumatic : 9032 81 10 For use in civil aircraft ( ¢) 16 Free  9032 81 90 Other 16 5,8  9032 89 - - Other : 9032 89 10  For use in civil aircraft ( ¢) .... 16 Free  9032 89 90 --- Other 16 7,2  9032 90  Parts and accessories : 9032 90 10   For use in civil aircraft (') 16 Free  9032 90 90 Other 16 7,2 9033 00 00 Parts and accessories (not specified or included elsewhere in this chapter) for machines, appliances, instruments or apparatus of Chap ­ ter 90 16 5,6  (!) Entry under this subheading is subject to conditions laid down in the relevant Community provisions . See also Section II , paragraph B , of the preliminary provisions . 2 . 10 . 89 Official Journal of the European Communities 645 CHAPTER 91 CLOCKS AND WATCHES AND PARTS THEREOF Notes 1 . This chapter does not cover : (a) clock or watch glasses or weights (classified according to their constituent material); (b) watch chains (heading No 7113 or 7117, as the case may be); (c) parts of general use defined in note 2 to Section XV, of base metal (Section XV), or similar goods of plastics (Chapter 39) or of precious metal or metal clad with precious metal (generally heading No 7115); clock or watch springs are , however, to be classified as clock or watch parts (heading No 9114); (d) bearing balls (heading No 7326 or 8482, as the case may be); (e) articles of heading No 8412 constructed to work without an escapement ; (f) ball bearings (heading No 8482); or (g) articles of Chapter 85 , not yet assembled together or with other components into watch or clock movements or into articles suitable for use solely or principally as parts of such movements (Chapter 85). 2 . Heading No 9101 covers only watches with case wholly of precious metal or of metal clad with precious metal , or of the same materials combined with natural or cultured pearls, or precious or semi-precious stones (natural , synthetic or reconstructed) of heading Nos 7101 to 7104. Watches with case of base metal inlaid with precious metal fall within heading No 9102. 3 . For the purposes of this chapter, the expression 'watch movements' means devices regulated by a balance-wheel and hairspring, quartz crystal or any other system capable of determining intervals of time, with a display or a system to which a mechanical display can be incorporated . Such watch movements shall not exceed 12 mm in thickness and 50 mm in width, length or diameter. 4 . Except as provided in note 1 , movements and other parts suitable for use both in clocks or watches and in other articles (for example, precision instruments) are to be classified within this chapter . 646 Official Journal of the European Communities 2 . 10 . 89 \ Rate of duty CN code Description autonomous (%) conventional (%) Supplementary unit 1 2 3 4 5 9101 Wrist-watches, pocket-watches and other watches, including stop-wat ­ ches, with case of precious metal or of metal clad with precious metal : - Wrist-watches, battery or accumulator powered, whether or not incorpora ­ ting a stop-watch facility : 91011100   With mechanical display only . . . . 13 5,1 p/st MIN 0,5 Ecu MIN 0,3 Ecu p/st p/st MAX 0,8 Ecu p/st 910112 00   With opto-electronic display only 13 5,1 p/st MIN 0,5 Ecu MIN 0,3 Ecu p/st p/st MAX 0,8 Ecu p/st 910119 00 Other 13 5,1 p/st MIN 0,5 Ecu MIN 0,3 Ecu p/st p/st MAX 0,8 Ecu p/st  Other wrist-watches, whether or not incorporating a stop-watch facility : 91012100   With automatic winding ... 13 5,1 p/st MIN 0,5 Ecu MIN 0,3 Ecu p/st p/st MAX 0,8 Ecu p/st 9101 29 00 Other 13 5,1 p/st MIN 0,5 Ecu MIN 0,3 Ecu p/st p/st MAX 0,8 Ecu p/st - Other : 91019100   Battery or accumulator powered 13 5,1 p/st MIN 0,5 Ecu MIN 0,3 Ecu p/st p/st MAX 0,8 Ecu p/st 9101 99 00 - - Other 13 5,1 p/st MIN 0,5 Ecu MIN 0,3 Ecu p/st p/st MAX 0,8 Ecu p/st 9102 Wrist-watches, pocket-watches and other watches, including stop-wat ­ ches, other than those of heading No 9101 :  Wrist-watches, battery or accumulator powered, whether or not incorpora ­ ting a stop-watch facility : 9102 1100 -- With mechanical display only 13 5,1 p/st MIN 0,5 Ecu MIN 0,3 Ecu , p/st p/st MAX 0,8 Ecu p/st 9102 12 00   With opto-electronic display only . . . 13 5,1 p/st MIN 0,5 Ecu MIN 0,3 Ecu p/st p/st MAX 0,8 Ecu p/st 2 . 10 . 89 Official Journal of the European Communities 647 Rate of duty CN code Description Supplementary unitautonomous (%) conventional (%) 1 2 3 4 5 9102 19 00 Other 13 5,1 p/st MIN 0,5 Ecu MIN 0,3 Ecu p/st p/st MAX 0,8 Ecu p/st  Other wrist-watches, whether or not incorporating a stop-watch facility : 9102 21 00 With automatic winding 13 5,1 p/st MIN 0,5 Ecu MIN 0,3 Ecu p/st p/st MAX 0,8 Ecu p/st 9102 29 00 Other . 13 5,1 p/st MIN 0,5 Ecu MIN 0,3 Ecu p/st p/st MAX 0,8 Ecu p/st  Other : 9102 91 00   Battery or accumulator powered 13 5,1 p/st MIN 0,5 Ecu MIN 0,3 Ecu p/st p/st MAX 0,8 Ecu p/st 9102 99 00 Other ... 13 5,1 p/st MIN 0,5 Ecu MIN 0,3 Ecu p/st p/st MAX 0,8 Ecu p/st 9103 Clocks with watch movements, excluding clocks of heading No 9104 : 9103 10 00  Battery or accumulator powered . 14 6,2 p/st 9103 90 00 - Other 13 5,8 p/st 9104 00 Instrument panel clocks and clocks of a similar type for vehicles, aircraft, spacecraft or vessels : 9104 00 10  For use in civil aircraft ( l) 13 Free p/st 9104 00 90 - Other 13 5,8 p/st 9105 Other clocks :  Alarm clocks : 9105 11   Battery, accumulator or mains powered : 9105 1110 Battery or accumulator powered only 14 6,2 p/st 9105 1190 Other 14 6,2 p/st 9105 19 Other : 9105 19 10    With greatest diameter or diagonal measurement of the dial not less than 7 cm . 13 5,8 p/st 9105 19 90 Other 13 5,8 p/st (') Entry under this subheading is subject to conditions laid down in the relevant Community provisions . See also Section II , paragraph B, of the preliminary provisions . 648 Official Journal of the European Communities 2 . 10 . 89 Rate of duty CN code Description Supplementary unitautonomous (%) conventional (%) 1 2 3 4 5  Wall clocks : 9105 21 Battery, accumulator or mains powered : 9105 21 10 With piezo-electric quartz crystal regulating device 14 6,2 p/st 9105 2190 Other 14 6,2 p/st 9105 29 Other : 9105 29 10 Cuckoo clocks 13 5,8 p/st 9105 29 90 - « Other 13 5,8 p/st  Other : 9105 91 Battery, accumulator or mains powered : 9105 91 10 For electric clock systems 14 6,2 p/st Other : 9105 9191     With piezo-electric quartz crystal regulating device 14 6,2 p/st 9105 91 99 Other 14 6,2 p/st 9105 99 Other : 9105 99 10 Table-top or mantelpiece clocks 13 5,8 p/st 9105 99 90 Other . 13 5,8 p/st 9106 Time of day recording apparatus and apparatus for measuring, recording or otherwise indicating intervals of time, with clock or watch movement or with synchronous motor (for example, time-registers, time-recorders) : 9106 10 - Time-registers ; time-recorders : 91061010 Time-registers 15 6,3 p/st 910610 90   Time recorders . 15 6,3 p/st 9106 20 00  Parking meters 15 6,3 p/st 9106 90 - Other : 9106 90 10   Process-timers, stop-clocks and the like . . ¢ 15 6,3 p/st 9106 90 90 Other 15 6,3 p/st 9107 00 00 Time switches, with clock or watch movement or with synchronous motor ¢ 14 6,2 p/st 9108 Watch movements, complete and assembled :  Battery or accumulator powered : 91081100   With mechanical display only or with a device to which a mechanical display can be incorporated 14 6,2 p/st 9108 12 00   With opto-electronic display only ... 14 6,2 p/st 9108 19 00 Other 14 6,2 p/st 9108 20 00  With automatic winding . 14 6,2 p/st MIN 0,4 Ecu MIN 0,17 Ecu p/st p/st  Other : 9108 91 00   Measuring 33,8 mm or less 14 6,2 p/st MIN 0,4 Ecu MIN 0,17 Ecu p/st p/st 2 . 10. 89 Official Journal of the European Communities 649 Rate of duty ll CN code Description autonomous (%) conventional (%) Supplementary unit 1 2 3 4 5 9108 99 00 - - Other . . . . . . 14 6,2 p/st MIN 0,4 Ecu MIN 0,17 Ecu p/st p/st 9109 Clock movements, complete and assembled :  Battery, accumulator or mains powered : 9109 11 00 Of alarm clocks 14 6,2 p/st 9109 19 Other : 91091910 Of a width or diameter not exceeding 50 mm, for use in civil aircraft (*) 14 Free p/st 9109 19 90 - Other 14 6,2 p/st 9109 90 - Other : 9109 90 10   Of a width or diameter not exceeding 50 mm, for use in civil aircraft (!) 14 Free p/st 9109 90 90 - - Other 14 6,2 p/st 9110 Complete watch or clock movements, unassembled or partly assembled (movement sets); incomplete watch or clock movements, assembled ; rough watch or clock movements :  Of watches : 9110 11 Complete movements, unassembled or partly assembled (movement sets) : 9110 11 10    With balance-wheel and hairspring 14 6,2 p/st MIN 0,4 Ecu MIN 0,17 Ecu p/st p/st 91101190 Other 14 6,2 p/st 9110 1200   Incomplete movements, assembled 11 5,1  9110 19 00 Rough movements .. . 11 7,5  9110 90 00 - Other 11 5,1  9111 Watch cases and parts thereof : 9111 10 00  Cases of precious metal or of metal clad with precious metal 9 4,6 p/st 9111 20  Cases of base metal, whether or not gold- or silver-plated : 9111 20 10   Gold- or silver-plated 9 4,6 p/st 911120 90 Other ........ 9 4,6 p/st 911180 00  Other cases . . . . . 9 4,6 p/st 911190 00 - Parts 9 4,6  9112 Clock cases and cases of a similar type for other goods of this chapter, and parts thereof : 9112 10 00  Cases of metal 14 5,1 p/st 9112 80 00 - Other cases 14 5,1 p/st 91129000 - Parts .. 14 5,1  (') Entry under this subheading is subject to conditions laid down in the relevant Community provisions. See also Section II , paragraph B, of the preliminary provisions . ' 650 Official Journal of the European Communities 2 . 10, 89 Rate of duty CN code Description Supplementary unitautonomous (%) conventional (%) 1 2 3 4 5 9113 Watch straps, watch bands and watch bracelets, and parts thereof : 9113 10  Of precious metal or of metal clad with precious metal : 91131010  - Of precious metal 9 3,5  9113 10 90 Of metal clad with precious metal . 12 5,8  9113 20 00  Of base metal, whether or not gold- or silver-plated . . 22 8,5  9113 90 - Other : 9113 90 10 Of leather or of composition leather . . . 19 7  9113 90 30 Of plastic materials 22 8,4 91139090 Other ..... 21 6,4  9114 Other clock or watch parts : 9114 10 00  Springs, including hair-springs 12 5,6  9114 20 00 - Jewels 8 4,1  9114 30 00 - Dials 11 5,1  9114 40 00  Plates and bridges 11 5,1  9114 90 00 - Other 11 5,1  2 . 10. 89 Official Journal of the European Communities 651 CHAPTER 92 MUSICAL INSTRUMENTS ; PARTS AND ACCESSORIES OF SUCH ARTICLES Notes 1 . This chapter does not cover : (a) parts of general use, as defined in note 2 to Section XV, of base metal (Section XV), or similar goods of plastics (Chapter 39); (b) microphones, amplifiers, loudspeakers, headphones, switches , stroboscopes and other accessory instruments, apparatus or equipment of Chapter 85 or 90, for use with but not incorporated in or housed in the same cabinet as instruments of this chapter; (c) toy instruments and apparatus (heading No 9503); (d) brushes for cleaning musical instruments (heading No 9603); (e) collectors ' pieces or antiques (heading No 9705 or 9706); or (f) spools, reels or similar supports (which are to be classified according to their constituent material : for example, heading No 3924, Section XV). 2 . Bows and sticks and similar devices used in playing the musical instruments of heading Nos 9202 or 9206 presented with such instruments in numbers normal thereto and clearly intended for use therewith, are to be classified within the same heading as the relative instruments . Cards, discs and rolls of heading No 9209 presented with an instrument are to be treated as separate articles and not as forming a part of such instrument . Rate of duty CN code Description Supplementary unitautonomous (%) conventional (%) 1 2 3 4 5 9201 Pianos, including automatic pianos ; harpsichords and other keyboard stringed instruments : 9201 10 - Upright pianos : 9201 1010 New 22 5,8 p/st 9201 10 90 - - Used 22 5,8 p/st 9201 20 00  Grand pianos . . . 20 6,2 p/st 9201 90 00 - Other 18 4,9  9202 Other string musical instruments (for example, guitars, violins, harps) : 920210 00  Played with a bow . 21 6,3 p/st 9202 90 - Other : 9202 90 10 Harps 18 4,9 p/st 9202 90 30 Guitars 21 6,3 p/st 9202 90 90 Other 21 6,3 p/st 652 Official Journal of the European Communities 2 . 10. 89 Rate of duty CN code Description Supplementary unitautonomous (%) conventional (%) 1 2 3 4 5 920300 Keyboard pipe organs ; harmoniums and similar keyboard instruments with free metal reeds : 9203 00 10  Keyboard pipe organs 20 5,3  9203 00 90 - Other 20 5,3 p/st 9204 Accordions and similar instruments ; mouth organs : 9204 10 00  Accordions and similar instruments ...... 15 7,5 p/st 9204 20 00  Mouth organs 15 7,5 p/st 9205 Other wind musical instruments (for example, clarinets, trumpets, bagpipes) : 9205 10 00  Brass-wind instruments 18 4,9 p/st 9205 90 - Other : 9205 90 10 Recorders 18 4,9 p/st 9205 90 90 -- Other 18 4,9  9206 00 Percussion musical instruments (for example, drums, xylophones, cymbals, castanets, maraccas) : 9206 0010  Timpani and drums 18 6,3  9206 00 90 - Other 18 6,3  9207 Musical instruments, the sound of which is produced, or must be amplified, electrically (for example, organs, guitars, accordions) : 9207 10  Keyboard instruments, other than accordions : 9207 10 10 Organs 19 6 p/st 9207 10 90 Other 19 6  9207 90 - Other : 9207 90 10 -- Guitars 19 6 p/st 9207 90 90 -- Other 19 6  9208 Musical boxes, fairground organs, mechanical street organs, mechani ­ cal singing birds, musical saws and other musical instruments not falling within any other heading of this chapter ; decoy calls of all kinds ; whistles, call horns and other mouth-blown sound signalling instruments : 9208 10 00  Musical boxes . . .... -. . . 14 4,4  9208 90 00 Other 14 4,9  9209 Parts (for example, mechanisms for musical boxes) and accessories (for example, cards, discs and rolls for mechanical instruments) of musical instruments ; metronomes, tuning forks and pitch pipes of all kinds : 9209 10 00  Metronomes, tuning forks and pitch pipes 18 5  9209 20 00  Mechanisms for musical boxes 18 3,2  9209 30 00  Musical instrument strings . 17 4,9   Other : 9209 91 00 Parts and accessories for pianos 18 5  2 . 10 . 89 Official Journal of the European Communities 653 I Rate of duty l CN code Description autonomous (%) conventional (%) Supplementary unit 1 2 3 4 5 9209 92 00 Parts and accessories for the musical instruments of heading No 9202 . . 18 5  9209 93 00   Parts and accessories for the musical instruments of heading No 9203 . .18 5  9209 94 00 Parts and accessories for the musical instruments of heading No 9207 . . 18 5  9209 99 -- Other : 9209 99 10    Parts and accessories for the musical instruments of heading No 9204 .. 18 5  9209 99 90 Other 18 5  654 Official Journal of the European Communities 2 . 10 . 89 SECTION XIX ARMS AND AMMUNITION ; PARTS AND ACCESSORIES THEREOF CHAPTER 93 ARMS AND AMMUNITION ; PARTS AND ACCESSORIES THEREOF Notes 1 . This chapter does not cover : (a) goods of Chapter 36 (for example, percussion caps , detonators, signalling flares); (b) parts of general use, as defined in note 2 to Section XV, of base metal (Section XV), or similar goods of plastics (Chapter 39); (c) armoured fighting vehicles (heading No 8710); (d) telescopic sights or other optical devices suitable for use with arms, unless mounted on a firearm or presented with the firearm on which they are designed to be mounted (Chapter 90); (e) bows, arrows, fencing foils or toys (Chapter 95); or (f) collectors' pieces or antiques (heading No 9705 or 9706). 2 . In heading No 9306, the reference to 'parts thereof does not include radio Or radar apparatus of heading No 8526 . Rate of duty CN code Description autonomous (%) conventional (%) Supplementary unit 1 2 3 4 5 930100 00 Military weapons, other than revolvers, pistols and the arms of heading No 9307 Free Free  9302 00 Revolvers and pistols, other than those of heading No 9303 or 9304 : 9302 0010  9 mm calibre and higher 9 5,1 p/st 9302 00 90 - Other 16 6,7 p/st 9303 Other firearms and similar devices which operate by the firing of an explosive charge (for example, sporting shotguns and rifles, muzzle ­ loading firearms, Very pistols and other devices designed to project only signal flares* pistols and revolvers for firing blank ammunition, captive-bolt humane killers, line-throwing guns) : 930310 00  Muzzle-loading firearms 18 6,3 p/st 9303 20 - Other sporting, hunting or target-shooting shotguns, including combination shotgun-rifles : 9303 20 10 Single-barrelled, smooth bore 18 6,3 p/st 9303 20 30   Double-barrelled, smooth bore 18 6,3 p/st 2 . 10. 89 Official Journal of the European Communities 655 Rate of duty CN code Description autonomous (%) Supplementary unitconventional (%) 1 2 3 4 5 9303 20 90 - - Other 18 6,3 p/st 9303 30  Other sporting, hunting or target-shooting rifles : Single-barrelled, rifled : 9303 3011 '  Rimfire . 18 6,3 p/st 9303 30 19 Other . . 18 6,3 p/st 9303 30 90 Other 18 6,3 p/st 9303 90 00 - Other .. .. 16 5,3 p/st 9304 00 00 Other arms (for example, spring, air or gas guns and pistols, truncheons), excluding those of heading No 9307 16 6  9305 Parts and accessories of articles of heading Nos 9301 to 9304 : 9305 10 00  Of revolvers or pistols . 15 5,1   Of shotguns or rifles of heading No 9303 : 9305 21 00 Shotgun barrels 18 4,9 p/st 9305 29 Other : 9305 2910 Rifled barrels 18 4,9 p/st 9305 29 30    Roughly shaped gun stock blocks 10 3,8  9305 29 50 Butt stocks 18 4,9 p/st 9305 29 90 - - - Other 18 4,9  9305 90 - Other : 9305 90 10   For military weapons falling within heading No 9301 Free Free  9305 90 90 Other 18 4,9  9306 Bombs, grenades, torpedoes, mines, missiles and similar munitions of war and parts thereof ; cartridges and other ammunition and projec ­ tiles and parts thereof, including shot and cartridge wads : 930610 00  Cartridges for riveting or similar tools or for captive-bolt humane killers and parts thereof 17 5,6 1 000 p/st  Shotgun cartridges and parts thereof ; air gun pellets : 9306 21 00 Cartridges 19 6 1 000 p/st 9306 29 Other : 9306 29 10    Air gun pellets 17 5,6 1 000 p/st    Other : 9306 29 20 Bullets and lead shot 17 5,6  9306 29 40 Cases 17 5,6 1 000 p/st 9306 29 80 Other 17 5,6  9306 30  Other cartridges and parts thereof : 9306 30 10   For revolvers and pistols falling within heading No 9302 and for sub-machine-guns falling within heading No 9301 13 4,6  Other : 9306 30 30    For military weapons 6 2,5  656 Official Journal of the European Communities 2 . 10 . 89 \ Rate of duty CN code Description autonomous (%) conventional (%) Supplementary unit 1 2 3 4 5    Other : 9306 30 91 Centrefire cartridges . . . 19 6 1 000 p/st 9306 30 93 Rimfire cartridges . 19 6 1 000 p/st 9306 30 95 Cases 19 6 1 000 p/st 9306 30 99 - - - - Other 19 6  9306 90 - Other : 9306 90 10 .   For military purposes 9 3,5  9306 90 90 Other .. 17 5,6  9307 00 00 Swords, cutlasses, bayonets, lances and similar arms and parts thereof and scabbards and sheaths therefor 8 3,2  2 . 10. 89 Official Journal of the European Communities 657 SECTION XX , MISCELLANEOUS MANUFACTURED ARTICLES CHAPTER 94 FURNITURE; BEDDING, MATTRESSES, MATTRESS SUPPORTS, CUSHIONS AND SIMILAR STUFFED FURNISHINGS ; LAMPS AND LIGHTING FITTINGS, NOT ELSEWHERE SPECIFIED OR INCLUDED ; ILLUMINATED SIGNS, ILLUMINATED NAME-PLATES AND THE LIKE ; PREFABRICATED BUILDINGS Notes 1 . This chapter does not cover : (a) pneumatic or water mattresses, pillows or cushions, of Chapter 39 , 40 or 63 ; (b) mirrors designed for placing on the floor or ground (for example, cheval-glasses (swing-mirrors)) of heading No 7009 ; (c) articles of Chapter 7 1 ; (d) parts of general use as defined in note 2 to Section XV, of base metal (Section XV), or similar goods of plastics (Chapter 39), or safes of heading No 8303 ; (e) furniture specially designed as parts of refrigerating or freezing equipment of heading No 8418 ; furniture specially designed for sewing machines (heading No 8452); (f) lamps or lighting fittings of Chapter 85 ; (g) furniture specially designed as parts of apparatus of heading No 8518 (heading No 8518), of heading Nos 8519 to 8521 (heading No 8522) or of heading Nos 8525 to 8528 (heading No 8529); (h) articles of heading No 8714; (ij) dentists' chairs incorporating dental appliances of heading No 9018 or dentists' spittoons (heading No 9018); (k) articles of Chapter 91 (for example, clocks and clock cases); or (1) toy furniture or toy lamps or lighting fittings (heading No 9503), billiard tables or other furniture specially constructed for games (heading No 9504), furniture for conjuring tricks or decorations (other than electric garlands) such as Chinese lanterns (heading No 9505). 2 . The articles (other than parts) referred to in heading Nos 9401 to 9403 are to be classified in those headings only if they are designed for placing on the floor or ground . The following are, however, to be classified in the abovementioned headings even if they are designed to be hung, to be fixed to the wall or to stand one on the other : (a) cupboards, bookcases, other shelved furniture and unit furniture; (b) seats and beds . 3 . (a) In heading Nos 9401 to 9403 references to parts of goods do not include references to sheets or slabs (whether or not cut to shape but not combined with other parts) of glass (including mirrors), marble or other stone or of any other material referred to in Chapter 68 or 69 . (b) Goods described within heading No 9404, presented separately, are not to be classified within heading No 9401 , 9402 or 9403 as parts of goods . 658 Official Journal of the European Communities 2 . 10, 89 4. For the purposes of heading No 9406, the expression 'prefabricated buildings' means buildings which are finished in the factory or put up as elements, presented together, to be assembled on site, such as housing or worksite accommodation , offices,schools , shops, sheds, garages or similar buildings. l Rate of duty . CN code Description autonomous (%) conventional (%) Supplementary unit 1 2 3 4 5 9401 Seats (other than those of heading No 9402), whether or not convert ­ ible into beds, and parts thereof : 9401 10  Seats of a kind used for aircraft : 9401 1010   Not leather covered, for use in civil aircraft (!) . 12 Free  940110 90 Other 12 4,4  9401 20 00  Seats of a kind used for motor vehicles 18 5,6  9401 30  Swivel seats with variable height adjustment : 9401 30 10   Upholstered, with backrest and fitted with castors or glides 18 5,6  940130 90 Other 18 5,6  9401 40 00  Seats other than garden seats or camping equipment, convertible into beds .18 5,6  9401 50 00  Seats of cane, osier, bamboo or similar materials 18 5,6   Other seats, with wooden frames : 9401 6100 Upholstered 18 5,6  9401 69 00 Other . 18 5,6   Other seats, with metal frames : 9401 7100 - - Upholstered . . 18 5,6  940179 00 Other 18 5,6  9401 80 00  Other seats . 18 5,6  9401 90  Parts : 940190 10   Of seats of a kind used for aircraft . . 12 4,4  940190 90 Other . ... 18 5,6  9402 Medical, surgical, dental or veterinary furniture (for example, opera ­ ting tables, examination tables, hospital beds with mechanical fittings, dentists' chairs); barbers' chairs and similar chairs, having rotating as well as both reclining and elevating movements ; parts of the foregoing articles : 940210 00  Dentists', barbers' or similar chairs and parts thereof : 17 4,9  9402 90 00 - Other 17 4,9 9403 Other furniture and parts thereof : 9403 10  Metal furniture of a kind used in offices : 940310 10   Drawing tables (other than those of heading No 9017) . . 18 5,6  (') Entry under this subheading is subject to conditions laid down in the relevant Community provisions . See also Section II , paragraph B, of the preliminary provisions . ¢ 2 . 10 . 89 Official Journal of the European Communities 659 Rate of duty CN code Description conventional (%) Supplementary unitautonomous (%) 1 2 3 4 5 Other : Not exceeding 80 cm in height : 940310 51 Desks 18 5,6  9403 1059 Other . . 18 5,6  Exceeding 80 cm in height : 94031091     Cupboards with doors, shutters or flaps 18 5,6  9403 1093 Filing, card-index and othier cabinets 18 5,6  94031099 Othpf 18 5,6  9403 20  Other metal furniture : 9403 20 10 For use in civil aircraft ( ¢) 18 Free    Other : 9403 20 91 Beds .. 18 5,6  9403 20 99 Other 18 5,6  9403 30  Wooden furniture of a kind used in offices : Not exceeding 80 cm in height : 9403 3011 Desks . 18 5,6  9403 30 19 Other 18 5,6  Exceeding 80 cm in height : 9403 30 91    Cupboards with doors, shutters or flaps; filing, card-index and other cabinets 18 5,6  9403 30 99 Other 18 5,6  9403 40 00  Wooden furniture of a kind used in the kitchen 18 5,6  9403 50 00  Wooden furniture ' of a kind used in the bedroom 18 5,6  9403 60  Other wooden furniture : 9403 60 10   Wooden furniture of a kind used in the dining room and the living room ... . . . 18 5,6  9403 60 30 Wooden furniture of a kind used in shops 18 5,6  9403 60 90 Other wooden furniture 18 5,6  9403 70  Furniture of plastics : 9403 7010 For use in civil aircraft (') . . 18 Free  9403 70 90 Other 18 5,6  9403 80 00 - Furniture of other materials, including cane, osier, bamboo or similar materials 18 5,6  9403 90 - Parts : 9403 90 10 Of metal 18 5,6  9403 90 30 Of wood 18 5,6  9403 90 90   Of other materials . 18 5,6  (') Entry under this subheading is subject to conditions laid down in the relevant Community provisions. See also Section II , paragraph B, of the preliminary provisions . 660 Official Journal of the European Communities 2 . 10 . 89 Rate of duty \ CN code Description autonomous (%) conventional (%) Supplementary unit 1 2 3 4 5 9404 Mattress supports ; articles of bedding and similar furnishing (for example, mattresses, quilts, eiderdowns, cushions, pouffes and pillows) fitted with springs or stuffed or internally fitted with any material or of cellular rubber or plastics, whether or not covered : 9404 10 00  Mattress supports 20 7   Mattresses : 9404 21 Of cellular rubber or plastics, whether or not covered : 9404 2110 Of rubber . 22 6,5  9404 21 90 Of plastics 22 6,5  9404 29 Of other materials : 9404 29 10    Spring interior . 20 7  9404 29 90 Other 20 7  9404 30  Sleeping bags : 9404 30 10 Filled with feathers or down . ' 20 7  9404 30 90 Other . 20 7 _ 9404 90  Other : 94049010   Filled with feathers or down 20 * 7  9404 90 90 - - Other 20 7  9405 Lamps and lighting fittings including searchlights and spotlights and parts thereof, not elsewhere specified or included ; illuminated signs, illuminated name-plates and the like, having a permanently fixed light source, and parts thereof not elsewhere specified or included : 9405 10  Chandeliers and Other electric ceiling or wall lighting fittings, excluding those of a kind used for lighting public open spaces or thoroughfares : 9405 1010   Of base metal or of plastics, for use in civil aircraft (') 18 Free    Other :  Of plastics : 9405 10 21     Of a kind used with filament lamps 22 8,4  940510 29 Other 22 8,4  9405 10 30 Of ceramic materials 20 9 MIN 35 Ecu/ 100 kg/br 9405 10 50 Of glass 20 6,2     Of other materials : 9405 1091  Of a kind used with filament lamps 18 5  9405 1099 Other 18 5  (') Entry under this subheading is subject to conditions laid down in the relevant Community provisions. See also Section II, paragraph B , of the preliminary provisions . 2 . 10. 89 Official Journal of the European Communities 661 Rate of duty CN code Description autonomous (%) conventional (%) Supplementary unit 1 2 3 4 5 9405 20  Electric table, desk, bedside or floor-standing lamps :   Of plastics : 9405 20 11  Of a kind used for filament lamps 22 8,4  9405 20 19 Other 22 8,4  9405 20 30   Of ceramic materials 20 9  MIN 35 Ecu/ lOOkg/br 9405 20 50 - - Of glass 20 6,2    Of other materials : 9405 2091 Of a kind used for filament lamps 18 4,9  9405 20 99 Other 18 4,9  9405 30 00  Lighting sets of a kind used for Christmas trees . . 22 6,2  9405 40  Other electric lamps and lighting fittings : 9405 40 10 Searchlights and spotlights 18 = 6,5  Other :    Of plastics : 9405 40 31 Of a kind used for filament lamps 22 8,4  9405 40 35 Of a kind used for tubular fluorescent lamps 22 8,4  9405 40 39 -&lt; Other 22 8,4  Of other materials : 9405 40 91 Of a kind used for filament lamps 18 4,9  9405 40 95 Of a kind used for tubular fluorescent lamps . 18 4,9  940540 99 Other .....: 18 4,9  9405 50 00  Non-electrical lamps and lighting fittings . . 18 4,9  9405 60  Illuminated signs, illuminated name-plates and the like : , 9405 60 10   Illuminated signs, illuminated name-plates and the like, of base metal or of plastics , for use in civil aircraft ( ¢) 22 Free    Other : 9405 60 91 Of plastics 22 8,4 '  9405 60 99    Of other materials 18 5,1   Parts : 9405 91 Of glass : Articles for electrical lighting fittings (excluding searchlights and spotlights) : 9405 9111 Facetted glass, plates, balls, pear-shaped drops, flower-shaped pieces, pendants and similar articles for trimming chandeliers . 20 10  9405 91-19 Other (for example, diffusers, ceiling lights, bowls, cups, lamp ­ shades, globes, tulip-shaped pieces) 20 9  9405 91 90. Other 20 6,2  (') Entry under this subheading is subject to conditions laid down in the relevant Community provisions. See also Section II , paragraph B, of the preliminary provisions . 662 , Official Journal of the European Communities 2. 10. 89 \ Rate of duty CN code Description autonomous (%) conventional (%) Supplementary unit 1 2 3 4 5 940592   Of plastics : 9405 92 10 Parts of the articles of subheading No 9405 10 or 9405 60, for use in civil aircraft (') 22 Free  94059290 Other . 22 8,4  940599 Other : 9405 99 10 Parts of the articles of subheading 9405 10 or 9405 60, of base metal, for use in civil aircraft ( ¢) . 18 Free  9405 99 90 Other 18 4,9  9406 00 Prefabricated buildings : 9406 00 10 - Of wood : 14 6  9406 00 30  Of iron or steel 14 6  94060090  Of other materials 14 6  (') Entry under this subheading is subject to conditions laid down in the relevant Community provisions . See also Section II, paragraph B, of the preliminary provisions . 2 . 10 . 89 Official Journal of the European Communities 663 CHAPTER 95 TOYS, GAMES AND SPORTS REQUISITES ; PARTS AND ACCESSORIES THEREOF Notes 1 . This chapter does not cover : (a) Christmas tree candles (heading No 3406); (b) fireworks or other pyrotechnic articles of heading No 3604; (c) yarns , monofilament, cords or gut or the like for fishing, cut to length but not made up into fishing lines, of Chapter 39, heading No 4206 or Section XI ; (d) sports bags or other containers of heading No 4202, 4303 or 4304; (e) sports clothing or fancy dress, of textiles , of Chapter 61 or 62 ; (0 textile flags or bunting, or sails for boats, sailboards or land craft, of Chapter 63 ; (g) sports footwear (other than skating boots with ice or roller skates attached) of Chapter 64, or sports headgear of Chapter 65 ; (h) walking-sticks, whips, riding-crops or the like (heading No 6602), or parts thereof (heading No 6603); (ij) unmounted glass eyes for dolls or other toys, of heading No 7018 ; (k) parts of general use, as defined in note 2 to Section XV, of base metal (Section XV), or similar goods of plastics (Chapter 39); (1) bells, gongs or the like of heading No 8306; (m) electric motors (heading No 8501 ), electric transformers (heading No 8504) or radio remote control apparatus (heading No 8526); (n) sports vehicles (other than bobsleighs, toboggans and the like) of Section XVII ; (o) children's bicycles (heading No 8712); (p) sports craft such as canoes and skiffs (Chapter 89), or their means of propulsion (Chapter 44 for such articles made of wood); (q) spectacles, goggles or the like, for sports or outdoor games (heading No 9004); (r) decoy calls or whistles (heading No 9208); (s) arms or other articles of Chapter 93 ; (t) electric garlands of all kinds (heading No 9405); or (u) racket strings, tents or other camping goods, or gloves (classified according to their constituent material). 2. This chapter includes articles in which natural or cultured pearls, precious or semi-precious stones (natural , synthetic or reconstructed), precious metal or metal clad with precious metal constitute only minor constituents . 664 Official Journal of the European Communities 2 . 10. 89 3 . Subject to note 1 above, parts and accessories which are suitable for use solely or principally with articles of this chapter are to be classified with those articles . l Rate of duty CN code Description autonomous (%) conventional (%) Supplementary unit l 2 3 4 5 950100 Wheeled toys designed to be ridden by children (for example, tricyc ­ les, scooters, pedal cars); dolls' carriages : 95010010 - Dolls' carriages 21 10,5  9501 00 90 - Other 21 10,5  9502 Dolls representing only human beings : 9502 10 - Dolls, whether or not dressed : 9502 10 10 Of plastics .' 25 8  9502 10 90 Of other materials 25 8   Parts and accessories : 9502 91 00 Garments and accessories therefor, footwear and headgear 21 6,9  9502 9900 Other 21 6,9  9503 Other toys ; reduced-size ('scale') models and similar recreational models, working or not ; puzzles of all kinds : 9503 10  Electric trains, including tracks, signals and other accessories therefor : 9503 10 10   Reduced size ('scale') models 24 8  9503 10 90 Other 24 8  9503 20  Reduced-size ('scale') model assembly kits, whether or not working models^ excluding those of subheading 9503 10 : 9503 20 10 Of plastics 24 8  9503 20 90 Of other materials 24 8  9503 30  Other construction sets and constructional toys : 9503 30 10 Of wood . 24 8,7  9503 30 30 - - Of plastics 24 8  9503 30 90   Of other materials 24 8   Toys representing animals or non-human creatures : 9503 41 00 Stuffed . . . . . . . 24 8  9503 49 Other : 9503 49 10 Of wood 24 8,7  9503 49 30 Of plastics 24 8  9503 49 90  Of other materials 24 8  9503 50 00  Toy musical instruments and apparatus 24 8  9503 60  Puzzles : 9503 60 10 -- Of wood 24 8,7  9503 60 90 Other 24 8  9503 70 00  Other toys, put up in sets or outfits 24 8  2 . 10 . 89 Official Journal of the European Communities 665 Rate of duty CN code Description Supplementary unitautonomous (%) conventional (%) 1 2 3 4 5 9503 80  Other toys and models, incorporating a motor : 95038010 -- Of plastics .. 24 8  9503 80 90   Of other materials 24 8  9503 90 - Other : 9503 90 10 Toy weapons 24 8  Other : 9503 90 31 Of plastics 24 8  9503 90 35 Of rubber 24 8  9503 90 37 Of textile materials 24 8  Of metal : 9503 90 51 Die-cast miniature models 24 8  9503 90 55 Other .... 24 8  9503 90 99 Of other materials 24 8  9504 Articles for funfair, table or parlour games, including pintables, billiards, special tables for casino games and automatic bowling alley equipment : 9504 10 00  Video games of a kind used with a television receiver 21 5,6  9504 20  Articles and accessories for billiards : 9504 2010 Billiard tables (with or without legs) 21 5,6  9504 20 90 -- Other ..... 21 5,6  9504 30  Other games, coin- or disc-operated, other than bowling alley equipment : 9504 30 10   Games with screen 21 5,6 p/st Other games : 9504 30 30 Flipper 21 5,6 p/st 9504 30 50 Other 21 5,6 p/st 9504 30 90 - - Parts 21 5,6  9504 40 00  Playing cards 23 5  950490 - Other : 9504 90 10 Electric car racing sets, having the character of competitive games ... 21 5,6  9504 90 90 -- Other 21 5,6  9505 Festive, carnival or other entertainment articles, including conjuring tricks and novelty jokes : 9505 10  Articles for Christmas festivities : 9505 10 10 Of glass .  22 6,2  9505 10 90   Of other materials 22 6,2  9505 90 00 - Other 22 6,2  666 Official Journal of the European Communities 2 . 10. 89 Rate of duty ll CN code Description autonomous (%) conventional (%) Supplementary unit 1 2 3 4 5 9506 Articles and equipment for gymnastics, athletics, other sports (includ ­ ing table-tennis) or outdoor games, not specified or included elsewhere in this chapter ; swimming pools and paddling pools :  Snow-skis and other snow-ski equipment : 9506 II Skis : 9506 11 10 Cross-country skis 19 6 pa 95061190 Other skis 19 6 pa (&gt;) 9506 12 00   Ski-fastenings (ski-bindings) 19 6  9506 19 Other : 9506 19 10    Ski-sticks 19 6 pa 9506 19 90 Other ... 19 6   Water-skis, surfboards, sailboards and other water-sport equipment : 9506 21 00 -- Sailboards ... 19 6  9506 29 -- Other : 9506 29 10 Water-skis 19 6  950629 90 Other 19 6   Golf clubs and other golf equipment : 9506 3100 Clubs, complete 19 6 p/st 9506 32 00 Balls 19 6 p/st 9506 39 Other : 9506 39 10 Parts of golf clubs . . 19 6  9506 39 90 Other . . . 19 6  9506 40  Articles and equipment for table-tennis : 95064010 Bats, balls and nets 21 5  9506 40 90 - - Other 21 5,6   Tennis, badminton or similar rackets, whether or not strung : 9506 51 00 Lawn-tennis rackets, whether or not strung 19 7,3  9506 59 Other : 9506 5910 Badminton rackets, whether or not strung 19 6  9506 59 90 Other . - 19 6   Balls, other than golf balls and table-tennis balls : 9506 61 00 Lawn-tennis balls 19 6  9506 62 Inflatable : 9506 62 10 Of leather . ... 19 6  9506 62 90 Other 19 6  9506 69 Other : 9506 6910 Cricket and polo balls 19 Free  9506 69 90 Other 19 6  (&gt;) For monoskis each unit is to be treated as a pair. 2 . 10. 89 Official Journal of the European Communities 667 Rate of duty \ CN code Description autonomous (%) conventional (%) Supplementary unit 1 2 3 4 5 9506 70 - Ice skates and roller skates, including skating boots with skates attached : 9506 70 10 Ice skates 19 6 pa 9506 70 30   Roller skates 19 6 pa 95067090 Parts and accessories . . 19 6  - Other : 95069100 Gymnasium or athletics articles and equipment 19 6  950699 Other : 95069910 Cricket and polo equipment, other than balls 19 Free  95069990 Other * 19 6  9507 Fishing rods, fish-hooks and other line fishing tackle ; fish landing nets, butterfly nets and similar nets ; decoy 'birds' (other than those of heading No 9208 or 9705) and similar hunting or shooting requisites : 9507 1000 - Fishing rods . . . 17 6,9  9507 20  Fish-hooks, whether or not scelled : 9507 20 10 Fish-hooks, not snelled 10 3,8  9507 20 90 -- Other 17 6,9  9507 30 00 - Fishing reels 17 6,9  9507 90 00 - Other . 17 6,9  9508 00 00 Roundabouts, swings, shooting galleries and other fairground amuse ­ ments ; travelling circuses, travelling menageries and travelling theatres 14 4,1  668 Official Journal of the European Communities 2 . 10 . 89 CHAPTER 96 MISCELLANEOUS MANUFACTURED ARTICLES Notes 1 . This chapter does not cover : (a) pencils for cosmetic or toilet uses (Chapter 33); (b) articles of Chapter 66 (for example, parts of umbrellas or walking-sticks); (c) imitation jewellery (heading No 7117); ' (d) parts of general use, as defined in note 2 to Section XV, of base metal (Section XV), or similar goods of plastics (Chapter 39); (e) cutlery or other articles of Chapter 82 with handles or other parts of carving or moulding materials ; heading No 9601 or 9602 applies, however, to separately presented handles or other parts of such articles ; (f) articles of Chapter 90 (for example, spectacle frames (heading No 9003), mathematical drawing pens (heading No 9017), brushes of a kind specialized for use in dentistry or for medical , surgical or veterinary purposes (heading No 9018)); (g) articles of Chapter 91 (for example, clock or watch cases); (h) musical instruments or parts or accessories thereof (Chapter 92); (ij) articles of Chapter 93 (arms and parts thereof); (k) articles of Chapter 94 (for example, furniture, lamps and lighting fittings); (1) articles of Chapter 95 (toys, games, sports requisites); or (m) works of art, collectors' pieces or antiques (Chapter 97). 2 . In heading No 9602, the expression 'vegetable or mineral carving material' means : (a) hard seeds, pips, hulls and nuts and similar vegetable materials of a kind used for carving (for example, corozo and dom); (b) amber, meerschaum, agglomerated amber and agglomerated meerschaum, jet and mineral substitutes for jet. 3 . In heading No 9603, the expression 'prepared knots and tufts for broom or brush making' applies only to unmounted knots and tufts of animal hair, vegetable fibre or other material, which are ready for incorporation without division in brooms or brushes, or which require only such further minor processes as trimming to shape at the top, to render them ready for such incorporation . 4. Articles of this chapter, other than those of heading Nos 9601 to 9606 or 9615r remain classified within the chapter whether or not composed wholly or partly of precious metal or metal clad with precious metal , of natural or cultured pearls, or precious or semi-precious stones (natural, synthetic or reconstructed). However, heading Nos 9601 to 9606 and 9615 include articles in which natural or cultured pearls, precious or semi-precious stones (natural , synthetic or reconstructed), precious metal or metal clad with precious metal constitute only minor constituents . 2 . 10. 89 Official Journal of the European Communities 669 Rale of duly  CN code Description autonomous (%) conventional (%) Supplementary unit 1 2 3 4 5 9601 Worked ivory, bone, tortoise-shell, horn, antlers, coral, mother-of ­ pearl and other animal carving material, and articles of these mater ­ ials (including articles obtained by moulding) : 960110 00  Worked ivory and articles of ivory 17 5,6  9601 90 - Other : 9601 90 10 Worked coral (natural or agglomerated), and articles of coral Free 2,5  96019090 Other .... Free 5,6  9602 0000 Worked vegetable or mineral carving material and articles of these materials ; moulded or carved articles of wax, of stearin, of natural gums or natural resins or of modelling pastes, and other moulded or carved articles, not elsewhere specified or included ; worked, un ­ hardened gelatin (except gelatin of heading No 3503) and articles of unhardened gelatin 12 4,4  9603 Brooms, brushes (including brushes constituting parts of machines, appliances or vehicles), hand-operated mechanical floor sweepers, not motorized, mops and feather dusters ; prepared knots and tufts for broom or brush making ; paint pads and rollers ; squeegees (other than roller squeegees) : 9603 10 00  Brooms and brushes, consisting of twigs or other vegetable materials bound together, with or without handles . . 18 5,8   Tooth brushes, shaving brushes, hair brushes, nail brushes, eyelash brushes and other toilet brushes for use on the person, including such brushes constituting parts of appliances : 9603 21 00 Toothbrushes 25 6,2 p/st 9603 29 Other : 9603 2910 Shaving brushes 21 7,7  9603 29 30  Hairbrushes 21 7,7  9603 29 90 Other 21 7,7  9603 30  Artists' brushes, writing brushes and similar brushes for the application of cosmetics : 9603 3010 Artists' and writing brushes 21 7,7  9603 30 90 Brushes for the application of cosmetics 21 7,7  960340 - Paint, distemper, varnish or similar brushes (other than brushes of subheading 9603 30); paint pads and rollers : 96034010 Paint, distemper, varnish or similar brushes 21 7,7  9603 40 90 Paint pads and rollers .. . . 21 7,7  96035000  Other brushes constituting parts of machines, appliances or vehicles ..... 17 4,9  9603 90 - Other : 9603 9010 Hand-operated mechanical floor sweepers, not motorized . 15 4,4  Other : i ' 9603 90 91 Road-sweeping brushes; household type brooms and brushes, in ­ cluding shoe brushes and clothes brushes; brushes for grooming animals 21 7,7  670 Official Journal of the European Communities 2 . 10. 89 l Rate of duty CN code Description autonomous (%) conventional (%) Supplementary unit 1 2 3 4 5 9603 90 99 Other 21 7,7  9604 00 00 Hand sieves and hand riddles . 20 5,3  9605 00 00 Travel sets for personal toilet, sewing or shoe or clothes cleaning ... 19 8  9606 Buttons, press-fasteners, snap-fasteners and press-studs, button moulds and other parts of these articles ; button blanks : 9606 10 00  Press-fasteners, snap-fasteners and press-studs and parts therefor 18 7,2   Buttons : 9606 21 00  - Of plastics, not covered with textile material . . . . . . . 18 7,2  9606 22 00 Of base metal, not covered with textile material 18 7,2  9606 29 00 Other 18 7,2  9606 30 00  Button moulds and other parts of buttons ; button blanks 13 6,2  9607 Slide fasteners and parts thereof :  Slide fasteners : 96071100   Fitted with chain scoops of base metal 16 11,5 m 9607 1900 Other 20 14 m 9607 20 - Parts : Of base metal , including narrow strips mounted with chain scoops of base metal : 9607 2011    Narrow strips mounted with chain scoops . . . . . 16 11,5 m 9607 20 19 Other 16 11,5  -  Other : 9607 20 91 Narrow strips mounted with chain scoops 20 14 m 9607 20 99 Other . . . 20 14  9608 Ball point pens ; felt-tipped and other porous-tipped pens and mar ­ kers ; fountain pens, stylograph pens and other pens ; duplicating stylos ; propelling or sliding pencils ; pen-holders, pencil-holders and similar holders ; parts (including caps and clips) of the foregoing articles, other than those of heading No 9609 : 9608 10  Ball point pens : 9608 10 10 With liquid ink (rolling ball pens) 22 7,2 p/st   Other : 9608 10 30  With body or cap of precious metal or rolled precious metal .... 22 7,2 p/st    Other : 960810 91  With replaceable refill : 22 7,2 p/st 960810 99 Other 22 7,2 p/st 9608 2000 - Felt-tipped and other porous-tipped pens and markers .. . , . . . 22 7,2 p/st  Fountain pens, stylograph pens and other pens : 9608 31 00 Indian ink drawing pens 22 7,2 p/st 2 . 10 . 89 Official Journal of the European Communities 67 Rate of duty CN code Description Supplementary unitautonomous (%) conventional (%) 1 2 3 4 5 9608 39 Other : 9608 39 10 With body or cap of precious metal or rolled precious metal .... 22 7,2 p/st 9608 39 90 Other 22 7,2 p/st 9608 40 00  Propelling or sliding pencils 19 6 p/st 9608 50 00  Sets of articles from two or more of the foregoing subheadings 22 7,2  9608 60  Refills for ball-point pens, comprising the ball point and ink-reservoir : 9608 60 10 With liquid ink (for rolling-ball pens) 17 4,9 p/st 9608 60 90 -- Other 17 4,9 p/st  Other : 9608 9100 Pen nibs and nib points 16 4,6  9608 99 Other : 9608 99 10 Pen-holders, pencil-holders and similar holders 19 6   Other : 9608 99 30 Refills for felt-tipped and fibre-tipped pens and pencils ...... 17 4,9 p/st Other : 9608 99 91 Of metal 17 4,9  9608 99 99 Other 17 4,9  9609 Pencils (other than pencils of heading No 9608), crayons, pencil leads, pastels, drawing charcoals, writing or drawing chalks and tailors' chalks : 9609 10  Pencils and crayons, with leads encased in a rigid sheath : 9609 10 10 With ' leads' of graphite 17 5,6  9609 10 90 -- Other 17 5,6  9609 20 00 - Pencil leads, black or coloured 14 4,9  9609 90 - Other : 9609 9010 Pastels and drawing charcoals 14 4,9  9609 90 90 Other 10 3,8  9610 00 00 Slates and boards, with writing or drawing surfaces, whether or not framed . 17 5,6  9611 00 00 Date, sealing or numbering stamps, and the like (including devices for printing or embossing labels), designed for operating in the hand ; hand-operated composing sticks and hand printing sets incorporating such composing sticks . 16 4,6  672 Official Journal of the European Communities 2 . 10 . 89 Rate of duty CN code Description Supplementary unitautonomous (%) conventional (%) 1 2 3 4 5 9612 Typewriter or similar ribbons, inked or otherwise prepared for giving impressions, whether or not on spools or in cartridges ; ink-pads, whether or not inked, with or without boxes : 961210 - Ribbons : 96121010 Of plastics 16 5,3  961210 90 Other 16 5,3  9612 20 00 - Ink-pads .. 16 5,3  9613 Cigarette lighters and other lighters, whether or not mechanical or electrical, and parts thereof other than flints and wicks : 961310 00  Pocket lighters, gas fuelled, non-refillable 15 6,5 p/st 9613 20  Pocket lighters, gas fuelled, refillable : 9613 2010 With electrical ignition system 15 6,5 p/st 9613 20 90   With other ignition system 15 6,5 p/st 9613 30 00 - Table lighters 15 6,5 p/st 9613 80(H) - Other lighters 15 6,5  961390 00 - Parts . 15 6,5  9614 Smoking pipes (including pipe bowls) and cigar or cigarette holders, and parts thereof : 9614 10 00  Roughly shaped blocks of wood or root, for the manufacture of pipes .... 6 2,5  9614 20 - Pipes and pipe bowls : 9614 2010 Of wood or root 18 6,2  9614 20 90   Of other materials 18 6,2  9614 90 00 - Other . . 18 6,2  9615 Combs, hair-slides and the like ; hairpins, curling pins, curling grips, hair-curlers and the like, other than those of heading No 8516, and parts thereof :  Combs, hair-slides and the like : 96151100   Of hard rubber or plastics . ... 22 5,8  9615 19 00 -- Other . 22 5,8  9615 90 0 » - Other .... 22 5,8  9616 Scent sprays and similar toilet sprays, and mounts and heads therefor ; powder-puffs and pads for the application of cosmetics or toilet preparations : 9616 10  Scent sprays and similar toilet sprays, and mounts and heads therefor : 96161010   Toilet sprays 20 6,2  9616 10 90   Mounts and heads 20 6,2  9616 2000 - Powder-puffs and pads for the application of cosmetics or toilet prepara ­ tions 20 6,2  2 . 10 . 89 Official Journal of the European Communities 673 Rate or duty I CN code Description autonomous (%) conventional (%) Supplementary unit 1 2 3 4 5 9617 00 Vacuum flasks and other vacuum vessels, complete with cases ; parts thereof other than glass inners :  Vacuum flasks and other vacuum vessels, complete with cases, having a capacity : 9617 0011 Not exceeding 0,75 litre . . . 26 13  9617 00 19 Exceeding 0,75 litre 26 13  9617 0090 - Parts (other than glass inners) 26 13  9618 00 00 Tailors' dummies and other lay figures ; automata and other animated displays used for shop window dressing 18 4,9  674 Official Journal of the European Communities 2 . 10 . 89 SECTION XXI WORKS OF ART, COLLECTORS' PIECES AND ANTIQUES CHAPTER 97 WORKS OF ART, COLLECTORS' PIECES AND ANTIQUES Notes 1 . This chapter does not cover : (a) unused postage or revenue stamps, postal stationery (stamped paper) and the like, of current or new issue in the country to which they are destined (Chapter 49); (b) theatrical scenery, studio backcloths or the like, of painted canvas (heading No 5907) except if they may be classified within heading No 9706 ; or (c) pearls, natural or cultured, or precious or semi-precious stones (heading Nos 7101 to 7103). 2 . For the purposes of heading No 9702, the expression 'original engravings, prints and lithographs' means impressions produced directly, in black and white or in colour, of one or of several plates wholly executed by hand by the artist, irrespective of the process or of the material employed by him, but not including any mechanical or photomechanical process . 3 . Heading No 9703 does not apply to mass-produced reproductions or works of conventional craftsmanship of a commercial character. 4. (a) Subject to notes 1 to 3 above, articles of this chapter are to be classified in this chapter and not in any other chapter of the nomenclature. (b) Heading No 9706 does not apply to articles of the preceding headings of this chapter. 5 . Frames around paintings, drawings, pastels, collages or similar decorative plaques, engravings, prints or lighographs are to be treated as forming part of those articles , provided they are of a kind and of a value normal to those articles . l Rate of duty \ CN code Description autonomous (%&gt; conventional .(%) ¢. Supplementary unit 1 ¢ 2 3 4 5 9701 Paintings, drawings and pastels, executed entirely by hand, other than drawings of heading No 4906 and other than hand-painted or hand ­ decorated manufactured articles ; collages and similar decorative plaq ­ ues : 9701 10 00  Paintings, drawings and pastels . Free Free  9701 90 00 - Other . ... . . . ; . . Free Free  9702 00 00 Original engravings, prints and lithographs Free Free  9703 00 00 Original sculptures and statuary, in any material Free Free  2 . 10 . 89 Official Journal of the European Communities 675 Rate of duty I CN code Description autonomous (%) conventional (%&gt; Supplementary unit 1 2 3 4 5 9704 00 00 Postage or revenue stamps, stamp-postmarks, first-day covers, postal stationery (stamped paper), and the like, used, or if unused not of current or new issue in the country to which they are destined Free Free  9705 00 00 Collections and collectors' pieces of zoological, botanical, mineralogi ­ cal, anatomical, historical, archaeological, palaeontological, ethnogra ­ phic or numismatic interest . . . ... . Free Free  97060000 Antiques of an age exceeding 100 years Free Free  class="page"> 2 . 10 . 89 Official Journal of the European Communities 677 CHAPTER 98 COMPLETE INDUSTRIAL PLANT EXPORTED IN ACCORDANCE WITH COMMISSION REGULATION (EEC) No 518/79 Note Commission Regulation (EEC) No 518/79 of 19 March 1979 (') set up a simplified declaration procedure for recording exports of complete industrial plant in the external trade statistics of the Community and in the statistics of trade between Member States. To make use of this procedure, the parties responsible for supplying statistical information must have obtained the necessary prior authorization from the competent department, as listed in the following table. Member State Name and address of the competent department Belgium Institut national de statistique Rue de Louvain 44 B - 1000 Bruxelles Nationaal Instituut voor de Statistiek Leuvenseweg 44 B - 1000 Brussel Denmark Direktoratet for ToldvÃ ¦senet Amaliegade 44 DK - 1256 KÃ ¸benhavn K Germany (FR) Statistisches Bundesamt Gruppe VI C  AuÃ enhandel Gustav-Stresemann-Ring U Postfach 5528 D - 6200 Wiesbaden 1 Ã Ã »Ã »Ã ¬Ã ´Ã ± Ã Ã ¸Ã ½Ã ¹Ã ºÃ ® Ã £Ã Ã ±Ã Ã ¹Ã Ã Ã ¹Ã ºÃ ® Ã ¥ÃÃ ·Ã Ã µÃ Ã ¯Ã ± Ã Ã ·Ã  Ã Ã »Ã »Ã ¬Ã ´Ã ¿Ã  (Ã Ã £Ã ¥Ã ) Ã Ã ´Ã Ã  Ã Ã Ã ºÃ ¿Ã Ã Ã ³Ã ¿Ã 14-16 GR - Ã SÃ ®Ã ½Ã ± Spain DirecciÃ ³n general de aduanas e impuestos especiales SubdirecciÃ ³n general de planificaciÃ ³n informÃ ¡tica aduanera C/GuzmÃ ¡n el Bueno, 137 E - 28071 Madrid France Direction gÃ ©nÃ ©rale des douanes et droits indirects Division de la statistique et de l'informatique Bureau C 1 8, rue de la Tour-des-Dames F - 75436 Paris Cedex 09 Italy Ministero delle finanze Direzione generale delle dogane e delle imposte indirette I - 00100 Roma-EUR Ireland Central Statistics Office Earlsfort Terrace IRL - Dublin 2 Office of the Revenue Commissioners Dublin Castle IRL - Dublin 2 Luxembourg Institut national de statistique Rue de Louvain 44 B - 1000 Bruxelles Netherlands Inspecteur des Invoerrechten en Accijnzen, in wiens ambtsgebied belanghebbende woont of is gevestigd Portugal , DirecÃ §Ã £o-Geral das AlfÃ ¢ndegas DirecÃ §Ã £o de ServiÃ §os de Nomenclatura  PolÃ ­tica Pautal Origens e RelaÃ §Ã µes Externas  Rua da AlfÃ ¢ndega, 2 P - 1194 Lisboa CODEX United Kingdom The Controller HM Customs and Excise Statistical Office Portcullis House 27 Victoria Avenue UK - Southend'on-Sea SS2 6AL (i) OJ No L 69, 20. 3 . 1979 , p. 10 . 678 Official Journal of the European Communities 2 . 10. 89 CN codes Description Component parts of complete industrial plant : 9880 63 00 - Classified in Chapter 63 to 9889 6310 9880 68 00 - Classified in Chapter 68 to 9889 68 15 9880 69 00  Classified in Chapter 69 to 9889 6914 9880 70 00 - Classified in Chapter 70 to 9889 70 20 9880 72 00  Classified in Chapter 72 (excluding goods listed in Annex I to the Treaty establishing the European Coal and Steel to Community (ECSCh 9889 72 29 9880 7300 - Classified in Chapter 73 (excluding goods listed in Annex I to the Treaty establishing the European Coal and Steel to Community (ECSCJ) 9889 73 26 9880 76 00 - Classified in Chapter 76 to 9889 76 16 9880 82 00  Classified in Chapter 82 to 9889 8215 9880 84 00  Classified in Chapter 84 to 988984 85 9880 85 00  Classified in Chapter 85 to 988985 48 9880 86 00  Classified in Chapter 86 to 9889 8609 9880 87 00 - Classified in Chapter 87 to 9889 87 16 9880 9000  Classified in Chapter 90 to 988990 33 9880 94 00  Classified in Chapter 94 to 9889 94 06 9880 99 00  Not included in the chapters within which they fall to 9889 9900 i 2 . 10 . 89 Official Journal of the European Communities 679 ANNEX HEADINGS OR SUBHEADINGS OF WHICH ONLY PART IS COVERED BY A GAIT CONCESSION OR IN WHICH DIFFERENT CONCESSIONS HAVE BEEN GRANTED CN code Description of goods Rate of duty conventional «/o 0306 Crustaceans, whether in shell or not, live, fresh, chilled, frozen, dried, salted or in brine ; crustaceans, in shell, cooked by steaming or by boiling in water, whether or not chilled, frozen, dried, salted or in brine :  Frozen : ex 0306 1 1 00   Rock lobster and other sea crawfish (Palinurus spp., Panulirus spp., Jasus spp.) :  Crawfish tails 25  Not frozen : ex 0306 21 00   Rock lobster and other sea crawfish (Palinurus spp., Panulirusspp., Jasus spp.) :  Crawfish tails 25 0406 Cheese and curd : 0406 90  Other cheese : 0406 9011   For processing (') :  Of a free-at-frontier value of not less than ECU 175,30 (2) per 100 kg net 12,09 Ecu/ 100 kg/net (3)  - Other : ex 0406 90 13    Emmentaler :  Of a minimum fat content of 45 % by weight in the dry matter, matured for at least three months ( ¢)  Whole cheeses (4) of a free-at-frontier value per 100 kg net weight of : - Not less than ECU 141,45, but less than ECU 171,37 ( ») ( «)". 24,18 Ecu/ 100 kg/net - Not less than ECU 17 1,37 (5).., 9,07 Ecu/ 100 kg/net (') Entry under this subheading is subject to conditions laid down in the relevant Community provisions. (2) The value limits shall be adapted automatically on the basis of changes in the factors determining the formation of prices for Cheddar in the Community . Such adjustment shall be based on an increase or reduction equal to that of the threshold price for Cheddar within the Community . (3) Within the limits of an annual tariff quota of 3 500 tonnes to be granted by the competent Community authorities . (4) The expression 'whole cheeses' shall be taken to apply to whole cheeses of the following weights :  Emmentaler : not less than 60 kg but not more than 1 30 kg,  Gruyire and Sbrinz : not less than 20 kg but not more than 45 kg,  Bergkase : not less than 20 kg but not more than 60 kg,  AppenzelL : not less than 6 kg but not more than 8 kg. (5) The Community reserves the right to apply value limits lower than those specified in the text of the concessions . With effect from 1 July 1970 the value limits shall be adapted automatically on the basis of changes in the factors determining the formation of prices for Emmentaler in the Community . Such adjustment shall be based on an increase or reduction of ECU 14 in the minimum value for any upward or downward movement of ECU 1 per 100 kg of the common target price for milk in the Community . (6) The Community reserves the right to reduce customs duties autonomously from ECU 24,18 to ECU 18,13 subject to an increase of ECU 6,05 in the value limits. 680 Official Journal of the European Communities 2 . 10. 89 CN code Description of goods Rate of duty conventional % ex 0406 90 13  Pieces packed in vacuum or inert gas : (cont 'd)  With rind on at least one side, of a net weight :  Of not less than 1 kg, but less than 5 kg and of a free-at-frontier value of not less than ECU 165,63 but less than ECU 205,52 per 100 kg net weight ( ») (2) 24,18 Ecu/ 100 kg/net  Not less than 1 kg and of a free-at-frontier value of not less than ECU 205,52 per 100 kg net weight (excluding BergkSse) (') 9,07 Ecu/ 100 kg/net  Other, of a net weight of less than 450 grams and of a free-at-frontier value of not less than ECU 229,70 per 100 kg net weight (other than BergkSse) (') (3) 9,07 Ecu/ 100 kg/net ex 0406 90 15    Gruy^re, Sbrinz :  Of a minimum fat content of 45 % by weight, in the dry matter, matured for at least three months (4) :  Whole cheeses (5) of a free-at-frontier value per 100 kg net weight of :  Not less than ECU 141,45, but less than ECU 171,37 (') (2) 24,18 Ecu/ 100 kg/net  Not less than ECU 171,37 ( ») . . 9,07 Ecu/ 100 kg/net  Pieces packed in vacuum or in inert gas :  With rind on at least one side, of a net weight :  Of not less than 1 kg but less than 5 kg and of a free-at-frontier value of not less than ECU 165,63 but less than ECU 205,52 per 1 00 kg net weight ( 1 ) (2) 24, 1 8 Ecu/ 1 00 kg/net  Not less than 1 kg and of a free-at-frontier value of not less than ECU 205,52 per 100 kg net weight (l) 9,07 Ecu/ 100 kg/net  Other, of a net weight of less than 450 grams and of a free-at-frontier value of not less than ECU 229,70 per 100 kg net weight OH3) 9,07 Ecu/ 100 kg/net ex 0406 90 17    BergkSse and Appenzell :  Of a minimum fat content of 45 % by weight, in the dry matter, matured for at least three months (4) :  Whole cheeses (5) of a free-at-frontier value per 100 kg net weight of :  Not less than ECU 141,45 , but less than ECU 171,37 (excluding ' Appenzell) ( l ) (2) 24, 1 8 Ecu/ 100 kg/net ( ¢) The Community reserves the right to apply value limits lower than those specified in the text of the concessions. With effect from 1 July 1970 the value limits shall be adapted automatically on the basis of changes in the factors determining the formation of prices for Emmentaler in the Community . Such adjustment shall be based on an increase or reduction of ECU 14 in the minimum value for any upward or downward movement of ECU 1 per 100 kg of the common target price for milk in the Community. (2) The Community reserves the right to reduce customs duties autonomously from ECU 24,18 to ECU 18,13 subject to an increase of ECU 6,05 in the value limits . (?) Vacuum-packed pieces of a net weight of not more than 450 grams qualify for the concession only if their packings bear at least the following particulars :  description of the cheese,  fat content,  packer responsible,  country of manufacture. (4) Entry under this subheading is subject to conditions laid down in the relevant Community provisions . (5) The expression 'whole cheeses' shall be taken to apply to whole cheeses of the following weights :  Emmentaler : not less than 60 kg but not more than 130 kg,  Gruyere and Sbrinz : not less than 20 kg but not more than 45 kg,  BergkSse : not less than 20 kg but not more than 60 kg,  Appenzell : not less than 6 kg but not more than 8 kg . 2 . 10. 89 Official Journal of the European Communities 681 CN code Description of goods Rate of duty conventional % ex 0406 90 17 - Not less than ECU 171 ,37 (excluding Bergkase) ( ») 9,07 Ecu/ 100 kg/net (cont 'd) - Pieces packed in vacuum or in inert gas :  With a rind at least on one side, of a net weight :  Of not less than 1 kg but less than 5 kg and of a free-at-frontier value of not less than ECU 165,63 but less than ECU 205,52 per 100 kg net weight (excluding Appenzell) (&gt;) (2) 24,18 Ecu/ 100 kg/net - Not less than 1 kg and of a free-at-frontier value of not less than ECU 205,52 per 100 kg net weight (excluding Bergkase) 0) 9,07 Ecu/ 100 kg/net - Other, of a net weight of less than 450 grams and a free-at-frontier value of not less than ECU 229,70 per 100 kg net weight (other than Bergkase) 0) (3) 9,07 Ecu/ 100 kg/net ex 0406 90 21 - - - Cheddar :  Whole Cheddar cheeses (of the conventional flat cylindrical shape of a net weight of not less than 33 kg but not more than 44 kg and cheeses of the conventional flat cylindrical shape or cheeses in parallelepiped shape, of a net weight of 10 kg or more) of a minimum fat content of 50 % by weight in the dry matter, matured for at least three months and of a free-at-frontier value of not less than ECU 199,48 (4) per 100 kg net (5) 12,09 Ecu/ 100 kg/net (6) 0511 Animal products not elsewhere specified or included ; dead animals of Chapter 1 or 3, unfit for human consumption :  Other : 0511 91   Products of fish or crustaceans, molluscs and other aquatic invertebrates ; dead animals of Chapter 3 : ex 0511 91 90 - - - Other :  Fish roes ; salted cod roe for use as bait and aquatic invertebrates other than crustaceans and molluscs Free 0910 Ginger, saffron, turmeric (curcuma), thyme, bay leaves, curry and other spices : 09101000 - Ginger : - In the form of whole roots, pieces or slices :  For the industrial manufacture of essential oils or resinoids (5) Free - Other 17 - Other Free (') The Community reserves the right to apply value limits lower than those specified in the text of the concessions. With effect from 1 July 1970 the value limits shall be adapted automatically on the basis of changes in the factors determining the formation of prices for Emmentaler in the Community . Such adjustment shall be based on an increase or reduction of ECU 14 in the minimum value for any upward or downward movement of ECU 1 per 100 kg of the common target price for milk in the Community . (2) The Community reserves the right to reduce customs duties autonomously from ECU 24,18 to ECU 18,13 subject to an increase of ECU 6,05 in the value limits. (3) Vacuum-packed pieces of a net weight of not more than 450 grams qualify for the concession only if their packings bear at least the following particulars :  description of the cheese,  fat content,  packer responsible,  . country of manufacture. (4) The value limits shall be adapted automatically on the basis of changes in the factors determining the formation of prices for Cheddar in the Community . Such adjustment shall be based on an increase or reduction equal to that of the threshold price for Cheddar within the Community . (s) Entry under this subheading is subject to conditions laid down in the relevant Community provisions. (6) Within the limits of an annual tariff quota of 9 000 tonnes to be granted by the competent Community authorities . 682 Official Journal of the European Communities 2 . 10. 89 CN code Description of goods Rate of duty conventional % 1106 Flour and meal of the dried leguminous vegetables of heading No 0713, of sago or of roots of tubers of heading No 0714 ; flour, meal and powder of the products of Chapter 8 : 1106 10 00  Flour and meal of the dried leguminous vegetables of heading No 0713 :  Of peas, beans or lentils 12 1302 Vegetable saps and extracts ; pectic substances, pectinates and pectates ; agar-agar and other mucilages and thickeners, whether or not modified, derived from vegetable products : 1302 20 - Pectic substances, pectinates and pectates : ex 1302 20 10 Dry :  Apple pectin 24 1402 Vegetable materials of a kind used primarily as stuffing or as padding (for example kapok, vegetable hair and eel grass), whether or not put up as layer with or without supporting material : 14021000 - Kapok :  Raw Free  Other :  Put up as a layer with supporting material 1,5  Other 1 1504 Fats and oils and their fractions, of fish or marine mammals, whether or not refined, but not chemically modified : 1504 10  Fish liver oils and their fractions : 1504 10 90 - - Other :  Of halibut !.. Free  Of other fish 6 1512 Sunflower seed, safflower or cotton-seed oil and their fractions, whether or not refined, but not chemically modified :  Sunflower seed or safflower oil and their fractions : 151211 Crude oil : ex 1512 11 10    For technical or industrial uses other than manufacture of foodstuffs for human consumption (') :  Sunflower seed oil 5 151219 Other : ex 1512 19 10   For technical or industrial uses other than the manufacture of foodstuffs for human consumption (') :  Sunflower seed oil ... 8 - - - Other : ex 1512 19 99  -   Safflower oil :  Safflower oil, excluding safflower oil containing 50 % or more by weight of free fatty acids 15 (') Entry under this subheading is subject to conditions laid down in the relevant Community provisions. 2 . 10. 89 Official Journal of the European Communities 683 CN code Description of goods Rate of duty conventional % 1513 Coconut (copra), palm kernel or babassu oil and their fractions, whether or not refined, but not chemically modified :  Palm kernel or babassu oil and their fractions : 1513 29 Other :  - - Other : ex 1513 29 30 -  - - - For technical or industrial uses other than the manufacture of foodstuffs for human consumption (') : - Babassu oil 8  - - - Other : ----- Other : ex 1513 29 99 Babassu : -  Babassu oil excluding babassu oil containing SO % or more by weight of free fatty acids 15 1514 Rape, colza or mustard oil and their fractions, whether or not refined, but not chemically modified : 151410 - Crudeoil : ex 1514 10 10 - - For technical and industrial uses other than the manufacture of foodstuffs for human consumption (*) : - Rape oil and colza oil . ¢ 5 1514 90 - Other : ex 1514 90 10   For technical and industrial uses other than the manufacture of foodstuffs for human consumption (') : - Rape oil and colza oil 8 ex 1514 90 90 - - Other : - Mustard oil, excluding mustard oil containing 50 % or more by weight of free fatty acids 15 1515 Other fixed vegetable fats and oils (including Jojoba oil) and their fractions, whether or not refined, but not chemically modified :  Linseed oil and its fractions : 151519 - - Other : ex 1515 19 90 Other : - Linseed oil, excluding linseed oil containing 50 % or more by weight of free fatty acids 15  Maize (corn) oil and its fractions : 1515 29 - - Other : ex 1515 2990 - - - Other :  Maize (corn) oil, excluding maize (corn) oil containing more than 50 % or by weight of free fatty acids 15 '(') Entry under this subheading is subject to conditions laid down in the relevant Community provisions . 684 Official Journal of the European Communities 2 . 10. 89 CN code Description of goods Rate of duty conventional % 1515 50 - Sesame oil and its fractions :   Other : 1 ex 1515 50 99 Other :  Sesame oils, excluding sesame oil containing 50 % or more by weight of free fatty acids . . 15 1515 90 - Other : ex 1515 90 10 - - Oiticica oils; myrtle wax and Japan wax; their fractions :  Oiticica oils, crude; their fractions, crude 3  Refined or purified oils, other than Japan wax; their fractions refined or purified  3   Tobacco-seed oil and its fractions :    Other : ex 1515 90 39 Other :  Tobacco-seed oil, excluding tobacco seed oil containing more than 50 % or more by weight of free fatty acids 15   Other oils and their fractions :    Crude oils : ex 1515 90 40     For technical or industrial uses other than the manufacture of foodstuffs for human consumption (&gt;) :  Illipe, karite, makore or touloucouna oils 5    Other : ex 1515 90 60   - - For technical or industrial uses other than the manufacture of foodstuffs for human consumption ( l ) :  Illipe, karite, makore or touloucouna oils 8     Other : ex 15159099 -  - -  Solid, other; fluid : % - Other oils excluding oils containing 50% Or more by weight of free fatty acids and excluding illipe or capaiba oils 15 1516 Animal or vegetable fats and oils and their fractions, partly or wholly hydro ­ genated, inter-esterified or elaidinized, whether Or not refined, but not further prepared : 1516 10  Animal fats and oils and their fractions : ex 1516 10 90 Other :  Fats and oils of fish or marine mammals, hydrogenated 17 1516 20  Vegetable fats and oils and their fractions :   Other : ex 1516 20 99 Other : - Colza, linseed, rape seed, sunflower seed, illipe, karite, makore, touloucouna or babassu oils , for technical or industrial uses other than the manufacture of foodstuffs for human consumption (*) 8 ( i ) Entry under this subheading is subject to conditions laid down in the relevant Community provisions. 2 . 10. 89 Official Journal of the European Communities 685 CN code Description of goods Rate of duty conventional % ex 1516 20 99  Ground-nut, cotton seed, soya beans or sunflower seed oils 15 (cont 'd)  Other oils, excluding oils containing 50% or more by weight of free fatty acids and excluding palm kernel, illipe, coconut, colza, rape seed or copaiba oils ; 15 1602 Other prepared or preserved meat, meat offal or blood : 1602 90  Other, including preparations of blood of any animal :   Other :  Other :  - -  Other :      Other :       Of sheep or goats : 1602 90 71 _______ Uncooked; mixtures of cooked meat or offal and uncooked meat or offal :  Of sheep 20  Of goats 26 1602 90 79 Other :  Of sheep 20  Of goats 26 2008 Fruits, nuts and other edible parts of plants, otherwise prepared or preserved, whether or not containing added sugar or other sweetening matter or spirit, not elsewhere specified or included : 200820  Pineapples :   Not containing added spirit :  - - Not containing added sugar, in immediate packings of a net content : ex 2008 20 91 - - - - Of 4,5 kg or more :'j  Of 4,5 kg but less than 5 kg 23 2008 30 - Citrus fruit r   Not containing added spirit :    Not containing added sugar, in immediate packings of a net content : ex 2008 30 91     Of 4,5 kg or more :  Of 4,5 kg but less than 5 kg . , 23 2008 50  Apricots :   Not containing added spirit :  - - Not containing added sugar, in immediate packings of a net content : ex 2008 50 91     Of 4,5 kg or more :  Of 4,5 kg but less than 5 kg 23 686 Official Journal of the European Communities 2 . 10. 89 CN cpde Description of goods Rate of duty conventional % 2008 60 - Cherries :  - Not containing added spirit :    Not containing added sugar, in immediate packings of a net content :     of 4,5 kg or more : ex 2008 60 71      Sour cherries (Prunus cerasus) :  Of 4,5 kg but less than 5 kg 23 ex 2008 60 79      Other :  Of 4,5 kg but less than 5 kg 23 2008 70 - Peaches :   Not containing added spirit :    Not containing added sugar, in immediate packings of a net content : ex 2008 70 91 - - - - Of 4,5 kg or more :  Of 4,5 kg but less than 5 kg J 23 2008 80  Strawberries : I  - Not containing added spirit :    Not containing added sugar, in immediate packings of a net content : ex 2008 80 91 - - - - Of 4,5 kg or more :  Of 4,5 kg but less than 5 kg 23  Others, including mixtures, except those of subheading 2008 19 : 2008 92 Mixtures :    Not containing added spirit : _   _ Not containing added sugar, in immediate packings of a net content : ex 2008 92 91 Of 4,5 kg or more :  Of 4,5 kg but less than 5 kg 23 2008 99 - - Other :    Not containing added spirit :  - - - Not containing added sugar :      Plums, in immediate packings of a net content : ex 2008 99 71  Of 4,5 kg or more :  Of 4,5 kg but less than 5 kg 23 ex 2008 99 99 Other :  Other fruit in immediate packings of a net content of less than 5 kg . . 23 2 . 10 . 89 Official Journal of the European Communities 687 CN code Description of goods Rate of duty conventional % 2208 Undenatured ethyl alcohol of an alcoholic strength by volume of less than 80 % vol ; spirits, liqueurs and other spirituous beverages ; compound alcoholic preparations of a kind used for the manufacture of beverages : 220850  Gin and geneva :   Geneva, in containers holding : ex 2208 50 91  -  2 litres or less :  Of an alcoholic strength of 45,4 % vol or less 1,6 Ecu/% vol/hl + 10 Ecu/hi ex 2208 50 99    More than 2 litres :  Of an alcoholic strength of 45,4 % vol or less 1,6 Ecu/% vol/hl 2208 90 - Other :   Other, spirituous beverages in containers holding :    2 litres or less :     Spirits (excluding liqueurs) : ex 2208 90 51 _____ Distilled from fruit :  Other than brandy made from stone fruit, seed fruit or seed-fruit marc, of an alcoholic strength of 45,4 % vol or less 1,6 Ecu/% vol/hl + 10 Ecu/hi ex 2208 90 53 _____ Other :  Of an alcoholic strength of 45,4 % vol or less . . 1,6 Ecu/% vol/hl + 10 Ecu/hi ex 2208 90 55     Liqueurs and other spirituous beverages :  Of an alcoholic strength of 45,4 % vol or less 1,6 Ecu/% vol/hl + 10 Ecu/hi    More than 2 litres :     Spirits (excluding liqueurs) : ex 2208 90 71 _____ Distilled from fruit :  Other than brandy made from stone fruit, seed fruit or seed-fruit marc, of an alcoholic strength of 45,4 % vol or less 1,6 Ecu/% vol/hl ex 2208 90 73 - - Other :  Of an alcoholic strength of 45,4 % vol or less 1 ,6 Ecu/% vol/hl ex 2208 90 79 - -    Liqueurs and other spirituous beverages :  Liqueurs of an alcoholic strength of 45,4 % vol or less ..... » . 1,6 Ecu/% vol/hl   Undenatured ethyl alcohol of an alcoholic strength by volume of less than 80 % vol, in containers holding : ex 2208 90 91 2 litres or less :  Of an alcoholic strength of 45,4 % vol or less 1,6 Ecu/% vol/hl + 10 Ecu/hi ex 2208 90 99    More than 2 litres :  Of an alcoholic strength of 45,4 % vol or less 1,6 Ecu/% vol/hl 688 Official Journal of the European Communities 2 . 10 . 89 CN code Description of goods Rate of duty conventional % 2715 00 00 Bituminous mixtures based on natural asphalt, on natural bitumen, on petroleum bitumen, on mineral tar or on mineral tar pitch (for example bituminous mastics, cutbacks, etc.) :  Bituminous mastics 2,5  Other 0,9 2844 Radioactive chemical elements and radioactive isotopes (including the fissile or fertile chemical elements and isotopes) and their compounds ; mixtures and residues . containing these p oducts : 2844 10 00  Natural uranium and its compounds ; alloys, dispersions (including cermets), ceramic products and mixtures containing natural uranium or natural uranium compounds (Euratom) :  Natural uranium :  Crude ; waste and scrap (Euratom)   Worked :  Bars, rods, angles, shapes and sections, wire, sheets and strips (Euratom) ... Free  Other (Euratom) 1,5  Ferro-uranium 4,9  Other (Euratom)  2844 20  Uranium enriched in U 235 and its compounds ; plutonium and Its compounds ; alloys, dispersions (including cermets), ceramic products and mixtures containing uranium enriched in U 235, plutonium or compounds of these products (Euratom) :   Uranium enriched in U 235 and its compounds; alloys, dispersions (including cermets), ceramic products and mixtures containing uranium enriched in U 235 or compounds of these products, of a U 235 content of : 2844 2011    Less than 20 % by weight :  Ferro-uranium . 4,9  Other (Euratom)  2844 20 19    20 % or more by weight :  Ferro-uranium 4,9  Other (Euratom)    Plutonium and its compounds ; alloys, dispersions (including cermets), ceramic products and mixtures containing plutonium or compounds of these products : 2844 20 91    Mixtures of uranium and plutonium :  Ferro-uranium 4,9  Other (Euratom)  2844 20 99 - - - Other :  Ferro-uranium 4,9  Other 2 . 10 . 89 Official Journal of the European Communities 689 CN code Description of goods Rate of duty conventional % 2844 30 - Uranium depleted in U 235 and its compounds ; thorium and its compounds ; alloys, dispersions (including cermets), ceramic products and mixtures containing uraniums depleted in U 235, thorium or compounds of these products : -  Thorium; alloys, dispersions (including cermets), ceramic products and mixtures containing thorium or compounds of this product : 2844 30 59     Other (Euratom):  Crude, waste and scrap -  Worked :  Bars, rods, angles, shapes and sections, sheets and strips Free  Other ... 1,5 2844 30 90   Compounds of uranium depleted in U 235 or of thorium, whether or not mixed together (Euratom) :  Of thorium or of uranium depleted in U 235, whether or not mixed together (Euratom), other than thorium salts Free 2844 40(H) - Radioactive elements and isotopes and compounds other than those of subheading 2844 10, 2844 20 or 2844 30 ; alloys, dispersions (including cermets), ceramic products and mixtures containing these elements, isotopes or compounds ; radioactive residues :  Uranium derived from U 233 and its compounds ; alloys dispersions (including cermets), ceramic products and mixtures and compounds derived from U 233 or compounds of this product :  Ferro-uranium 4,9  Other alloys   Other :  Artificial radioactive isotopes (Euratom) -  Compounds of artificial radioactive isotopes (Euratom) Free  Inorganic products of a kind used as 'luminophores' activated by radioactive compounds 5,3  Other Free 2901 Acyclic hydrocarbons :  Unsaturated : 2901 21 00 Ethylene :  For use as power or heating fuels 12  For other purposes ( ¢) Free 2901 22 00 - - Propane :  For use as power or heating fuels 12  For other purposes (') Free 29012300   Butane (butylene) and isomers thereof :  For use as power or heating fuels 12  For other purposes (') Free ( l ) Entry under this subheading is subject to conditions laid down in the relevant Community provisions . 690 Official Journal of the European Communities 2 . 10. 89 CN code Description of goods Rate of duty conventional % 2901 24 00   Buta-l,3-diene and isoprene :  For use as power or heating fuels 12  For other purposes (') Free 2901 29 Other : 2901 29 10 - -  Buta-l,2-diene; 3-methylbuta-l,2-diene : '  For use as power or heating fuels 12  For other purposes ( ¢) Free 2901 29 90 Other :  For use as power or heating fuels 12  For other purposes ( l ) Free 2902 Cyclic hydrocarbons :  Cyclanes, cyclenes and cycloterpenes : 2902 11 00 - - Cyclohexane :  For use as power or heating fuels 8,4  For other purposes 0 ) Free 290219 Other : 29021990 Other :  For use as power or heating fuels 8,4  For other purposes (') Free 3706 Cinematographic film, exposed and developed, whether or not incorporating sound track or consisting only of sound track : 3706 10  Of a width of 35 mm or more : 37061010   Consisting only of sound track :  Negatives and intermediate positives Free  Other positives 0,91 Ecu/ 100 m 370690 - Other : 3706 90 10   Consisting only of sound track :  Negatives and intermediate positives Free  Other positives 0,91 Ecu/ 100 m 5111 Woven fabrics of carded wool or of carded fine animal hair : - Containing 85 % or more by weight of wool or fine animal hair : 5111 11 00 - - Of a weight not exceeding 300 g/m2 :  Loden fabrics (2) :  Of a value of ECU 2,50 or more per m2 13 (') Entry under this subheading is subject to conditions laid down in the relevant Community provisions. (2) 'Loden fabrics' means plain-weave fabrics weighing not less than 250 but not more than 450 g/m2 , fulled, single-coloured or with mixed or mottled yarns, made from single yarns of carded wool mixed with fine animal hair; the fabrics may also contain coarse or man-made fibres. The fibres are laid or oriented in the same direction by a surface treatment which renders the fabrics waterproof. 2 . 10. 89 Official Journal of the European Communities 69 CN code Description of goods ' Rate of duty conventional % 51111100 - Other 14 (cont 'd)  Other fabrics :  Of woollen yarn, of a value of ECU 2,50 or more per m2 13  Other 16 511119 . - - Other : 51111910 - - - Of a weight exceeding 300 g/m2 but not exceeding 450 g/m2 :  Loden fabrics (') :  Of a value of ECU 2,50 or more per m2 13  Other 14  Other fabrics :  Of woollen yarn, of a value of ECU 250 or more per m2 13  Other . 16 511119 90 - - - Of a weight exceeding 450 g/m2 :  Of woollen yarn, of a value of ECU 250 or more per m2 13  Other 16 5112 Woven fabrics of combed wool or of combed fine animal hair :  containing at least 85 % in weight of wool or of fine animal hair : 51121100   Of a weight not exceeding 200 g/m2 :  Of combed yarn, of a value of ECU 3 or more per m2 13  Other 16 511219 Other : 51121910    Of a weight exceeding 200 g/m2 but not exceeding 375 g/m2 :  Of a combed yarn, of a value of ECU 3 or more per m2 13  Other 16 5112 19 90    Of a weight exceeding 375 g/m2 :  Of combed yarn, of a value of ECU 3 or more per m2 13  Other 16 5907 00 00 Textile fabrics otherwise impregnated, coated or covered ; painted canvas being theatrical scenery, studio back cloths or the like :  Oil cloth and other textile fabrics coated with preparations with a basis of drying oil . . . 5,1  Other ......... 4,9 (') ' Loden fabrics' means plain-weave fabrics weighing not less than 250 but not more than 450 g/mJ, fulled, single-coloured or with mixed or mottled yarns, made from single yarns of carded wool mixed with fine animal hair ; the fabrics may also contain coarse or man-made Fibres. The fibres are laid or oriented in the same direction by a surface treatment which renders the fabrics waterproof. 692 Official Journal of the European Communities 2. 0 . 89 CN code Description of goods Rate of duty conventional % 6405 Other footwear : 640590 - Other : ex 6405 90 10   With outer soles of rubber, plastics leather or composition leather :  With outer soles of leather or composition leather 20 8211 Knives with cutting blades, serrated or not (including pruning knives), other than knives of heading No 8208, and blades therefor : 82111000 - Sets of assorted articles : - Knives, other than those with stainless steel blades 17 - Other : 821191 - - Table knives having fixed blades : 821191 90 Other :  Knives other than those with stainless steel blades . . 17 8211 92 - - Other knives having fixed blades : 821192 90 Other :  Knives other than those with stainless steel blades  17 821193   Knives having other than fixed blades, including folding pruning knives : 821193 90 - - - Other :  Knives, other than those with stainless steel blades 17 8408 Compression-ignition internal combustion piston engines (diesel or semi-diesel engines) : 8408 10  Marine propulsion engines : - - For sea-going vessels of heading Nos 8901 to 8906, tugs of subheading 8904 00 10 and warships of subheading 890600 10 ( ¢) free (&gt;) Entry under this subheading is subject to conditions laid down in the relevant Community provisions .